Name: Commission Regulation (EEC) No 3174/88 of 21 September 1988 amending Annex 1 to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 31 . 10 . 88 Official Journal of the European Communities I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3174/88 of 21 September 1988 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomencla ­ ture Committee ; Whereas Article 12 of Regulation (EEC) No 2658/87 provides for the Commission to adopt each year by means of a Regulation, to apply from 1 January of the following year, a complete version of the combined nomenclature together with the corresponding autono ­ mous and conventional rates of duty of the Common Customs Tariff, as it results from measures adopted by the Council or by the Commission, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff and, in particular, its Articles 9 and 12 ( ! ), Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas it is necessary to amend the combined nomen ­ clature to take account of :  changes in requirements relating to statistics or commercial policy,  changes in the harmonized system nomenclature,  the need to align or clarify texts : HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2658/87 is hereby replaced by the Annex to this Regulation. Article 2 This Regulation shall enter into force on I January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . \ Done at Brussels, 21 September 1988 . For the Commission COCKFIELD Vice-PrÃ ©sident 0) OJ No L 256, 7.9 . 1987 , p . 1 . class="page"> 31 . 10 . 88 Official Journal of the European Communities 3 ANNEX I COMBINED NOMENCLATURE class="page"> 31 . 0 . 88 Official Journal of the European Communities 5 SUMMARY Page Chapter Page PART I  PRELIMINARY PROVISIONS Section I  General rules 11 Products of the milling industry ; malt ; starches ; inulin ; wheat gluten 93 12 Oil seeds and oleaginous fruits ; miscellaneous grains, seeds and fruit ; industrial or medicinal plants ; straw and fodder 98 13 Lac; gums, resins and other vegetable saps and extracts 103 14 Vegetable plaiting materials ; vegetable products not elsewhere specified or included 10S A. General rules for the interpretation of the combined nomenclature 11 B. General rules concerning duties 12 C. General rules applicable both to nomenclature and to duties 13 Section II  Special provisions Section III A. Goods for certain categories of ships, boats and other vessels and for drilling or production plat ­ forms 13 B. Civil aircraft and goods for use in civil aircraft 15 Animal or vegetable fats and oils and their cleavage products ; prepared edible fats ; animal or vegetable waxes IS Animal or vegetable fats and oils and their cleavage products ; prepared edible fats ; animal or vegetable waxes 107 C. Standard rate of duty 16 D. Containers and packing materials 17 Signs, abbreviations and symbols 18 Supplementary units 19 Section IV PART II  SCHEDULE OF CUSTOMS DUTIES Prepared foodstuffs ; beverages, spirits and vinegar ; tobacco and manufactured tobacco substitutes 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates 118 Section I 17 Sugars and sugar confectionery 123 18 Cocoa and cocoa preparations 127 Live animals ; animal products Chapter 1 Live animals 23 2 Meat and edible meat offal 26 19 Preparations of cereals, flour, starch or milk ; pastry ­ cooks' products 130 20 Preparations of vegetables, fruit, nuts or other parts of plants 134 21 Miscellaneous edible preparations 149 22 Beverages, spirits and vinegar 153 3 Fish and crustaceans, molluscs and other aquatic invertebrates 41 4 Dairy produce ; birds' eggs ; natural honey; edible products of animal origin, not elsewhere specified or included 55 5 Products of animal origin, not elsewhere specified or included 64 23 Residues and waste from the food industries ; prepared animal fodder 162 24 Tobacco and manufactured tobacco substitutes 167 Section II Section V Vegetable products Mineral products 6 Live trees and other plants ; bulbs, roots and the like ; cut flowers and ornamental foliage 67 25 Salt ; sulphur; earths and stone ; plastering materials, 7 Edible vegetables and certain roots and tubers 70 8 Edible fruit and nuts ; peel of citrus fruits or melons 77 lime and cement 170 26 Ores, slag and ash 177 9 Coffee, tea, matÃ © and spices 84 10 Cereals 88 27 Mineral fuels, mineral oils and products of their distillation ; bituminous substances ; mineral waxes . . 180 6 Official Journal of the European Communities 31 . 10 . 88 Chapter Page Chapter Page Section VI Section X Pulp of wood or of other fibrous cellulosic material ; waste and scrap of paper or paperboard ; paper and paperboard and articles thereof Products of the chemical or allied industries 28 Inorganic chemicals ; organic or inorganic com ­ pounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes 189 29 Organic chemicals 203 30 Pharmaceutical products 224 3 1 Fertilisers 229 47 Pulp of wood or of other fibrous cellulosic material ; waste and scrap of paper or paperboard 303 48 Paper and paperboard ; articles of paper pulp, of paper or of paperboard 305 49 Printed books, newspapers, pictures and other pro ­ ducts of the printing industry ; manuscripts, type ­ scripts and plans 320 32 Tanning or dyeing extracts ; tannins and their deriva ­ tives ; dyes, pigments and other colouring matter; paints and varnishes ; putty and other mastics ; inks . . 233 33 Essential oils and resinoids ; perfumery, cosmetic or toilet preparations . ¢. 238 34 Soap, organic surface-active agents, washing prepa ­ rations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, 'den ­ tal waxes' and dental preparations with a basis of Section XI Textiles and textile articles 50 Silk 328 plaster 242 35 Albuminoidal substances; modified starches ; glues; enzymes 245 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric 33036 Explosives ; pyrotechnic products ; matches ; pyro ­phoric alloys ; certain 'combustible preparations 248 37 Photographic or cinematographic goods 249 52 Cotton 334 53 Other vegetable textile fibres ; paper yarn and woven fabrics of paper yarn . 34338 Miscellaneous chemical products 253 Section VII 54 Man-made filaments 347 55 Man-made staple fibres 353 Plastics and articles thereof ; rubber and articles thereof 56 Wadding, felt and nonwovens ; special yarns ; twine, cordage, ropes and cables and articles thereof 361 57 Carpets and other textile floor coverings 365 58 Special woven fabrics ; tufted textile fabrics ; lace; tapestries; trimmings ; embroidery 368 59 Impregnated, coated, covered or laminated textile fabrics ; textile articles of a kind suitable for indus ­ trial use 372 39 Plastics and articles thereof 260 40 Rubber and articles thereof 274 Section VIII 60 Knitted or crocheted fabrics 377 61 Articles of apparel and clothing accessories, knitted or crocheted 380Raw hides and skins, leather, furskins and articles thereof ; saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silkworm gut) 62 Articles of apparel and clothing accessories, not knitted or crocheted 390 63 Other made-up textile articles ; sets ; worn clothing and worn textile articles ; rags 40041 Raw hides and skins (other than furskins) and leather 280 42 Articles of leather; saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silkworm gut) 284 43 Furskins and artificial fur ; manufactures thereof . . . . 288 Section XII Section IX Footwear, headgear, umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops and parts thereof ; prepared feathers and articles made therewith ; artificial flowers ; articles of human hair Wood and articles of wood ; wood charcoal ; cork and articles of cork ; manufactures of straw, of esparto or of other plaiting materials ; basketware and wickerwork 64 Footwear, gaiters and the like ; parts of such articles 405 65 Headgear and parts thereof 410 44 Wood and articles of wood; wood charcoal 291 45 Cork and articles of cork 300 66 Umbrellas, sun umbrellas, walking-sticks, seat ­ sticks, whips, riding-crops and parts thereof 412 67 Prepared feathers and down and articles made of feathers or of down ; artificial flowers ; articles of human hair 413 46 Manufactures of straw, of esparto or of other plaiting materials ; basketware and wickerwork 301 31 . 10 . 88 7Official Journal of the European Communities Chapter Page Chapter Page Section XIII Section XVII Articles of stone, plaster, cement, asbestos, mica or similar materials ; ceramic products ; glass and glassware 68 Articles of stone, plaster, cement, asbestos, mica or similar materials 415 69 Ceramic products 420 70 Glass and glassware 424 Vehicles, aircraft, vessels and associated transport equipment 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and parts thereof; mechanical (including electro ­ mechanical) traffic signalling equipment of all kinds 598 87 Vehicles other than railway or tramway rolling ­ stock, and parts and accessories thereof 601 88 Aircraft, spacecraft, and parts thereof 612 89 Ships, boats and floating structures 614 Section XIV Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal and articles thereof ; imitation jewellery ; coin 7 1 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal , and articles thereof; imitation jewellery ; coin 433 Section XVIII Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus ; clocks and watches ; musical instruments ; parts and accessories thereof Section XV Base metals and articles of base metal 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus ; parts and accessories thereof 617 91 Clocks and watches and parts thereof 633 92 Musical instruments ; parts and accessories of such articles 639 72 Iron and steel 440 73 Articles of iron or steel 466 74 Copper and articles thereof 480 75 Nickel and articles thereof 487 76 Aluminium and articles thereof 490 77 (Reserved for possible future use in the harmonized system) Section XIX 78 Lead and articles thereof 496 79 Zinc and articles thereof 499 80 Tin and articles thereof 502 Arms and ammunition ; parts and accessories thereof 93 Arms and ammunition ; parts and accessories thereof 642 81 Other base metals ; cermets ; articles thereof 504 82 Tools, implements, cutlery, spoons and forks, of base metal ; parts thereof of base metal 508 83 Miscellaneous articles of base metal 515 Section XX Section XVI Miscellaneous manufactured articlesMachinery and mechanical appliances ; electrical equipment ; parts thereof ; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles 94 Furniture ; bedding, mattresses, mattress supports,cushions and similar stuffed furnishings ; lamps and lighting fittings, not elsewhere specified or included; illuminated signs, illuminated name-plates and the like; prefabricated buildings 645 84 Nuclear reactors, boilers, machinery and mechanical appliances ; parts thereof 520 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles 568 95 Toys, games, and sports requisites ; parts and ac ­ cessories thereof 651 96 Miscellaneous manufactured articles 656 8 Official Journal of the European Communities 31 . 10 . 88 Chapter Page Section XXI Chapter Page 99 (Reserved for special uses determined by the com ­ petent Community authorities) ANNEX Works of art, collectors' pieces and antiques 97 Works of art, collectors' pieces and antiques 662 98 Complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 665 Headings or subheadings of which only part is covered by a GATT concession or in which different concessions have been granted 667 31 . 10 . 88 Official Journal of the European Communities 9 PART ONE PRELIMINARY PROVISIONS class="page"> 31 . 10 . 88 Official Journal of the European Communities 11 SECTION I GENERAL RULES A. General rules for the interpretation of the combined nomenclature Classification of goods in the combined nomenclature shall be governed by the following principles : 1 . The titles of sections, chapters and sub-chapters are provided for ease of reference only; for legal purposes, classification shall be determined according to the terms of the headings and any relative section or chapter notes and, provided such headings or notes do not otherwise require, according to the following provisions : 2 . (a) Any reference in a heading to an article shall be taken to include a reference to that article incomplete or unfinished, provided that, as presented, the incomplete or unfinished article has the essential character of the complete or finished article. It shall also be taken to include a reference to that article complete or finished (or falling to be classified as complete or finished by virtue of this rule), presented unassembled or disassembled . (b) Any reference in a heading to a material or substance shall be taken to include a reference to mixtures or combinations of that material or substance with other materials or substances . Any reference to goods of a given material or substance shall be taken to include a reference to goods consisting wholly or partly of such material or substance. The classification of goods consisting of more than one material or substance shall be according to the principles of rule 3 . 3 . When by application of rule 2 (b) or for any other reason, goods are prima facie classifiable under two or more headings, classification shall be effected as follows : (a) The heading which provides the most specific description shall be preferred to headings providing a more general description . However, when two or more headings each refer to part only of the materials or substances contained in mixed or composite goods or to part only of the items in a set put up for retail sale, those headings are to be regarded as equally specific in relation to those goods, even if one of them gives a more complete or precise description of the goods . (b) Mixtures, composite goods consisting of different materials or made up of different components, and goods put up in sets for retail sale, which cannot be classified by reference to 3 (a), shall be classified as if they consisted of the material or component which gives them their essential character in so far as this criterion is applicable . (c) When goods cannot be classified by reference to 3 (a) or (b), they shall be classified under the heading which occurs last in numerical order among those which equally merit consideration . 4 . Goods which cannot be classified in accordance with the above rules shall be classified under the heading appropriate to the goods to which they are most akin . 5 . In addition to the foregoing provisions, the following rules shall apply in respect of the goods referred to therein : (a) Camera cases, musical instrument cases, gun cases, drawing-instrument cases, necklace cases and similar containers, specially shaped or fitted to contain a specific article or set of articles, suitable for long-term use and presented with the articles for which they are intended, shall be classified with such articles when of a kind normally sold therewith . This rule does not, however, apply to containers which give the whole its essential character . 12 Official Journal of the European Communities 31 . 10 . 88 (b) Subject to the provisions of rule 5 (a) above, packing materials and packing containers (') presented with the goods therein shall be classified with the goods if they are of a kind normally used for packing such goods . However, this provision is not binding when such packing materials or packing containers are clearly suitable for repetitive use . 6 . For legal purposes, the classification of goods in the subheadings of a heading shall be determined according to the terms of those subheadings and any related subheading notes and mutatis mutandis to the above rules, on the understanding that only subheadings at the same level are comparable . For the purposes of this rule the relative section and chapter notes also apply, unless the context otherwise requires . B. General rules concerning duties 1 . The customs duties applicable to imported goods originating in countries which are Contracting Parties to the General Agreement on Tariffs and Trade or with which the European Economic Community has concluded agreements containing the most-favoured-nation tariff clause shall be the conventional duties shown in column 4 of the schedule of duties . Unless the context otherwise requires, these conventional duties are applicable to goods, other than those referred to above, imported from any third country. The autonomous duties shown in column 3 are applicable :  when they are less than the conventional duties, or  when no conventional duty exists, in which case a dash is shown in column 4. 2 . Paragraph 1 shall not apply where special autonomous customs duties are provided for in respect of goods originating in certain countries or where preferential customs duties are applicable in pursuance of agreements . 3 . Paragraphs 1 and 2 shall not preclude the Member States from applying customs duties other than those of the Common Customs Tariff where the application of such other duties is justified by Community law. 4 . The duties expressed as percentage rates in columns 3 and 4 are ad valorem duties . 5 . The symbol 'AGR' appearing in column 3 opposite certain headings or subheadings denotes that the goods concerned are subject to levies . When the customs duty is followed by the sign ' + ' and the symbol 4AGR' for example ' 16 + AGR', the goods are subject to both duty and levy. When the customs duty is followed by the symbol '(AGR)', for example '20 (AGR)', the figure 20 refers to a rate of duty made obsolete by the introduction of the levy system . 6 . The symbol 'MOB' in columns 3 and 4 denotes that the goods concerned are chargeable with a 'variable component' determined under the regulations relating to trade in certain goods processed from agricultural products . 7 . The symbol 'AD S/Z' or 'AD F/M' in column 4 in Chapters 17 to 19 and 21 indicates that the maximum rate of duty consists of an ad valorem duty plus an additional duty for certain forms of sugar or for flour. This additional duty is fixed in accordance with the rules concerning trade in certain processed agricultural products . (') The terms 'packing materials' and 'packing containers' mean any external or internal containers, holders, wrappings or supports other than transport devices (e.g. transport containers), tarpaulins, tackle or ancillary transport equipment. The term 'packing containers' does not cover the containers referred to in general rule 5 (a). 31 . 10 . 88 Official Journal of the European Communities 13 8 . The symbol 'AD S/Z' in column 4 in Chapters 8 and 20 indicates that the Community reserves the right to charge, over and above the bound duty, an additional duty on sugar corresponding to the duty payable on imported sugar and applicable to the quantity of various sugars contained in this product in excess of the percentage by weight laid down in the additional note to Chapter 8 and in additional notes 3 and 5 to Chapter 20, or, in respect of products falling within heading Nos 081 1 and 2006 to 2008 which exceed 13 % by weight . 9 . In heading No 2008, column 4, the symbol 42 AD S/Z' indicates that the applicable rate of the additional duty on sugar is fixed at a standard rate of 2 % of the customs value of the goods. C. General rules applicable both to nomenclature and to duties 1 . Unless provided otherwise, the provisions relating to customs value shall be applied to determine, in addition to the value for the assessment of ad valorem customs duties, the values by reference to which the scope of certain headings or subheadings is defined. 2 . The dutiable weight, in the case of goods chargeable by weight, and the weights by reference to which the scope of certain headings or subheadings is defined, shall be taken to be : (a) in the case of a reference to 'gross weight', the aggregate weight of the goods and of all the packing materials and packing containers ; (b) in the case of a reference to 'net weight' or simply to 'weight' without qualification, the weight of the goods themselves without packing materials and packing containers of any kind . 3 . Pursuant to the first subparagraph of Article 2 (2) of Regulation (EEC) No 2779/78 ( 1 ), the equivalent in national currencies of the ECU by reference to which certain specific customs duties are expressed, or which is used as a criterion limiting the scope of certain subheadings, shall be that obtaining on the first working day of October 1988 to be published in the Official Journal of the European Communities 'C' series, i.e. f 43,4776 Belgian and Luxembourg francs 2,07452 German marks 2,33892 Dutch guilders 0,656005 pounds sterling 1 7,96134 Danish kronea7,06462 French francs1 545,5 1 Italian lire 0,77428 Irish pounds 169,135 drachmas 137,263 pesetas 170,769 escudos However, where a change in the bilateral central rate of one or more national currencies occurs the provisions of Article 2 (3) of the abovementioned Regulation shall apply. SECTION II SPECIAL PROVISIONS A. Goods for certain categories of ships, boats and other vessels and for drilling or production platforms 1 . Customs duties shall be suspended in respect of goods intended for incorporation in the ships, boats or other vessels listed in the following schedule, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for fitting to or equipping such ships , boats or other vessels . ( i ) OJ No L 333 , 30. 11 . 1978 , p. 5 . 14 Official Journal of the European Communities 31 . 10 . 88 Code number Description 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods : 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons ; ferry-boats of all kinds : 8901 10 10 - - Sea-going 8901 20  Tankers : 8901 20 10 - - Sea-going 8901 30  Refrigerated vessels, other than those of subheading 8901 20 : 8901 30 10 - - Sea-going 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods : 8901 90 10 - - Sea-going 8902 00 Fishing vessels ; factory ships and other vessels for processing or preserving fishery products :  Sea-going : 8902 00 11   Of a gross tonnage exceeding 250 tons (GRT) 8902 00 19 - - Of a gross tonnage not exceeding 250 tons (GRT) 8903 Yachts and other vessels for pleasure or sports ; rowing boats and canoes : - Other 8903 91 8903 91 10   Sailboats, with or without auxiliary motor : - - - Sea-going 8903 92 8903 92 10   Motorboats, other than outboard motorboats :    Sea-going 8904 00 Tugs and pusher craft : 8904 00 10 - Tugs  Pusher craft : 8904 00 91 - - Sea-going 8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : 8905 10 - Dredgers : 8905 10 10 - - Sea-going 8905 90 - Other : 8905 90 10   Sea-going 8906 00 Other vessels, including warships and lifeboats other than rowing boats : 8906 00 10  Warships  Other : 8906 00 91 - - Sea-going 31 . 10 . 88 Official Journal of the European Communities 15 2 . Customs duties shall be suspended in respect of : (a) goods intended for incorporation in drilling or production platforms : ( 1 ) fixed, ex subheading 8430 49, operating in the territorial sea of Member States, (2) floating or submersible, ex subheading 8905 20 for the purposes of their construction, repair, maintenance, conversion or equipping. Those goods such as motor fuel, lubricants and gas, which are necessary for the operation of machines and apparatus which do not affect permanently, and are not integral parts of the platforms and which are used on board for the construction, repair, maintenance, conversion or equipping of these platforms are regarded also as being used for incorporation in drilling or production platforms; (b) tubes, pipes, cables and their connection pieces, linking these drilling or production platforms to the mainland. 3 . The suspensions shall be subject to conditions laid down in the relevant Community provisions with a view to customs control of the use of such goods. B. Civil aircraft and goods for use in civil aircraft 1 . Relief from customs duty is provided for :  civil aircraft,  certain goods for use in civil aircraft and for incorporation therein in the course of their manufacture, repair, maintenance, rebuilding, modification or conversion,  ground flying-trainers and their parts, for civil use . These goods are covered by subheading ( 1 ) with a footnote reference in the following terms : Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the Preliminary Provisions . 2 . For the purposes of paragraph 1 , 'civil aircraft' means aircraft other than aircraft used in military or similar services in the Member States which carry a military or non-civil registration . 3 . For the application of pargraph 1 , second indent, the expression 'for use in civil aircraft' in all relevant subheadings (2) shall include goods for use in ground flying trainers for civil use . (') The subheadings concerned are within the following headings : 3917 21 , 3917 22, 3917 23 , 3917 29, 3917 31 , 3917 33 , 3917 39, 3917 40, 3926 90, 4008 29, 4009 50, 4011 30, 4012 10, 4012 20, 4016 10, 4016 93 , 4016 99, 4017 00, 4504 90, 4823 90, 6812 90, 6813 10, 6813 90, 7007 21 , 7304 31 , 7304 39, 7304 41 , 7304 49, 7304 51 , 7304 59, 7304 90, 7306 30, 7306 40, 7306 50, 7306 60, 7312 10, 7312 90, 7322 90, 7324 10, 7324 90, 7326 20, 7413 00, 7608 10, 7608 20, 8108 90, 8302 10, 8302 20, 8302 42, 8302 49, 8302 60, 8307 10, 8307 90, 8407 10, 8408 90, 8409 10, 8411 11 , 8411 12, 8411 21 , 8411 22, 8411 81 , 8411 82, 8411 91 , 8411 99, 8412 10, 8412 21 , 8412 29, 8412 31 , 8412 39 , 8412 80, 8412 90, 8413 19, 8413 20, 8413 30, 8413 50, 8413 60, 8413 70, 8413 81 , 8413 91 , 8414 10, 8414 20, 8414 30, 8414 51 , 8414 59, 8414 80, 8414 90, 8415 81 , 8415 82, 8415 83 , 8415 90, 8418 10, 8418 30, 8418 40, 8418 61 , 8418 69, 8419 50, 8419 81 , 8419 90, 8421 19, 8421 21 , 8421 23 , 8421 29, 8421 31 , 8421 39, 8424 10, 8425 11 , 8425 19, 8425 31 , 8425 39, 8425 42, 8425 49, 8426 99, 8428 10, 8428 20, 8428 33 , 8428 39 , 8428 90, 8471 10, 8471 20, 8471 91 , 8471 92, 8471 93 , 8479 89, 8479 90, 8483 10, 8483 30, 8483 40, 8483 50, 8483 60, 8483 90, 8484 10, 8484 90, 8501 20, 8501 31 , 8501 32, 8501 33 , 8501 34, 8501 40, 8501 51 , 8501 52, 8501 53 , 8501 61 , 8501 62, 8501 63 , 8502 11 , 8502 12, 8502 13 , 8502 20, 8502 30, 8502 40, 8504 10, 8504 31 , 8504 32, 8504 33, 8504 40, 8504 50, 8507 10, 8507 20, 8507 30, 8507 40, 8507 80, 8507 90, 8511 10, 8511 20, 8511 30, 8511 40, 8511 50, 8511 80, 8516 80, 8518 10, 8518 21 , 8518 22, 8518 29 , 8518 30, 8518 40, 8518 50, 8520 90, 8521 10, 8522 90, 8525 10, 8525 20, 8526 10, 8526 91 , 8526 92, 8527 90, 8529 10, 8529 90, 8531 10, 8531 20, 8531 80, 8539 10, 8543 80, 8543 90, 8544 30, 8801 10, 8801 90, 8802 11 , 8802 12, 8802 20, 8802 30, 8802 40, 8803 10, 8803 20, 8803 30, 8803 90, 8805 20, 9001 90, 9002 90, 9014 10, 9014 20, 9014 90, 9020 00, 9025 11 , 9025 19, 9025 20, 9025 80, 9025 90, 9026 10, 9026 20, 9026 80, 9026 90, 9029 10, 9029 20, 9029 90, 9030 10, 9030 20, 9030 31 , 9030 39 , 9030 40, 9030 81 , 9030 89, 9030 90, 9031 80, 9031 90, 9032 10, 9032 20, 9032 81 , 9032 89 , 9032 90, 9104 00, 9109 19, 9109 90, 9401 10, 9403 20, 9403 70, 9405 10, 9405 60, 9405 92 and 9405 99. 16 Official Journal of the European Communities 31 . 10 . 88 C. Standard rate of duty 1 . Customs duty shall be charged at the flat rate of 10 % ad valorem on goods :  contained in consignments sent by one private individual to another, or  contained in travellers' personal luggage, provided that such importations are not of a commercial nature . This flat rate 10 % customs duty shall apply provided that the value of the goods subject to import duty does not exceed 200 ECU per consignment or per traveller. Such flat rate assessment shall not apply to goods falling within Chapter 24 which are contained in a consignment or in travellers' personal luggage in amounts exceeding those laid down in Article 31 or in Article 46 of Regulation (EEC) No 918/83 ( ! ), as last amended by Regulation (EEC) No 1315/88 (2). 2 . Importations shall be treated as not being of a commercial nature if : (a) in the case of goods contained in consignments sent by one private individual to another, such consignments :  are of an occasional nature,  contain goods exclusively for the personal use of the consignee or his family ; which do not by their nature or quantity reflect any commercial interest,  are sent to the consignee by the consignor free of payment of any kind ; (b) in the case of goods contained in travellers ' personal luggage, they :  are of an occasional nature, and  consist exclusively of goods for the personal use of the travellers or their families, or of goods intended as presents ; the nature and quantity of such goods must not be such as might indicate that they are being imported for commercial reasons . 3 . The flat rate of customs duty shall not apply to goods imported under the conditions set out in paragraphs 1 and 2 if the person entitled has, before the said flat rate is applied to them, requested that they be subject to the customs duties appropriate to them . All the goods making up the consignment shall then be subject to the import duties which are appropriate to them, without prejudice to the duty-free admission provided for pursuant to Articles 29 to 31 and 45 to 49 of Regulation (EEC) No 918/83 . For the purposes of the first subparagraph, import duties shall mean both customs duties and charges having equivalent effect and agricultural levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products . 4 . Member States may round off the amount in national currencies resulting from the conversion of the sum of 200 ECU. 5 . Member States may maintain unchanged the equivalent in national currency of the sum of 200 ECU if, at the time of the annual adjustment provided for in the first paragraph of Article 2 (2) of Regulation (EEC) No 2779/78 , as last amended by Regulation (EEC) No 289/84 (3), the conversion of this amount, before the rounding off provided for in paragraph 4, results in a change of less than 5 % in the equivalent in national currency, or in a reduction thereof. ( 1 ) OJ No L 1Q5 , 23.4. 1983 , p . 1 . (2) OJ No L 123 , 17 . 5 . 1988 , p . 2 . (3) OJ No L 33 , 4.2 . 1984, p . 2 . 31 . 10. 88 Official Journal of the European Communities 17 D. Containers and packing materials The following provisions are applicable to the containers and packing materials referred to in general interpretative rule 5 (a) and (b) and put into free circulation at the same time as the goods which they contain or with which they are presented : 1 . When the containers and packing materials are classified with the goods in accordance with the provisions of general interpretative rule 5 , they shall be : (a) chargeable at the same rate of customs duty as the goods :  where such goods are subject to an ad valorem customs duty, or  where they are to be included in the dutiable weight of the goods ; (b) admitted free of customs duties :  where the goods are free of customs duty, or  where the goods are dutiable otherwise than by reference to weight or value, or  where the weight of the containers and packing materials is not to be included in the dutiable weight of the goods . 2 . Where containers and packing materials covered by the provisions of paragraphs 1 (a) and (b) above contain or are presented with goods of several different tariff descriptions, the weight and value of the containers and packing materials shall, for the purpose of determining their dutiable weight or value, be apportioned between all the goods contained, in proportion to the weight or value of those goods . 18 Official Journal of the European Communities 31 . 10 . 88 SIGNS, ABBREVIATIONS AND SYMBOLS Refers to new code numbers  Refers to code numbers used the previous year but with differing coverage AC Alternating current AD F/M Additional duty on flour AD S/Z Additional duty on sugar AGR Levy b/f Bottle flask kg/br Kilogram, gross kg/net Kilogram, net MAX Maximum MIN Minimum MOB Variable component 31 . 10. 88 Official Journal of the European Communities 9 SUPPLEMENTARY UNITS c/k Carats (1 metric carat = 2 x 10-4 kg) ct/1 Carrying capacity in tonnes (*) g Gram gi F/S Gram of fissile isotopes BRT Gross registered ton (2 83 16 m3) 100 p/st Hundred items kg 90 % sdt Kilogram of substance 90 % dry kg H2O2 Kilogram of hydrogen peroxide kg K2O Kilogram of potassium oxide kg KOH Kilogram of potassium hydroxide (caustic potash) kg N Kilogram of nitrogen kg NaOH Kilogram of sodium hydroxide (caustic soda) kg P2O5 Kilogram of phosphorus pentoxide (phosphoric anhydride) kg U Kilogram of uranium 1 000 kWh 1 000 kilowatt hours 1 Litre 1 ale. 100 % Litre pure ( 100 %) alcohol m Metre m2 Square metre m3 Cubic metre 1 000 m3 1 000 cubic metres p/st Number of items pa Number of pairs 1 000 p/st Thousand items (') 'Carrying capacity in tonnes' (ct/1) means the carrying capacity of a vessel expressed in tonnes, not including ships' stores (fuel , equipment, food supplies, etc.). Persons carried on board (crew and passengers), and their baggage, are also excluded . class="page"> 31 . 10 . 88 Official Journal of the European Communities 2 PART II SCHEDULE OF CUSTOMS DUTIES class="page"> 31 . 10. 88 Official Journal of the European Communities 23 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS Notes 1 . Any reference in this section to a particular genus or species of 'an animal , except where the context otherwise requires, includes a reference to the young of that genus or species . 2 . Except where the context otherwise requires, throughout the nomenclature any reference to 'dried' products also covers products which have been dehydrated, evaporated or freeze-dried . CHAPTER 1 LIVE ANIMALS Note 1 . This chapter covers all live animals except: (a) fish and crustaceans, molluscs and other aquatic invertebrates, of heading No 0301 , 0306 or 0307 ; (b) cultures of micro-organisms and other products of heading No 3002 ; and (c) animals of heading No 9508 . CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0101 Live horses, asses, mules and hinnies :  Horses : 0101 11 00 Pure-bred breeding animals ( ! ) Free Free p/st 0101 19 Other : 0101 19 10 For slaughter (') 11 4 p/st 0101 19 90 -   Other 23 18 p/st 0101 20  Asses, mules and hinnies :  0101 2010   Asses 12  p/st 0101 20 90 Mules and hinnies 17  p/st 0102 Live bovine animals : 0102 10 00  Pure-bred breeding animals (') Free Free p/st (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 24 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 ' 0102 90  Other :   Domestic species : 0102 90 10 Of a weight not exceeding 220 kg  Of a weight exceeding 220 kg : 16 + AGR C 1 ) (2) (3) (4) p/st 0102 90 31     Heifers (female bovines that have never calved) 16 -f · AGR c2 ) (3) (4) p/st 0102 90 33 Cows 16 + AGR (2) (3) (4) . p/st 0102 90 35 Bulls 16 + AGR O (2) (4) p/st 0102 90 37 Steers (bullocks) 16 + AGR 0) (2)  p/st 0102 90 90 Other Free  p/st 0103 Live swine : 010310 00  Pure-bred breeding animals (5)  Other : Free Free p/st 0103 91   Weighing less than 50 kg : 0103 91 10  Domestic species . . . 16 (AGR)  p/st 0103 9190 Other Free  p/st 0103 92   Weighing 50 kg or more :    Domestic species : 0103 9211 Sows having farrowed at least once, of a weight of not less than 160 kg 16 (AGR)  p/st 0103 92 19     Other 16 (AGR)  p/st 010392 90  Other Free  p/st 0104 Live sheep and goats : 0104 10  Sheep : 0104 10 10   Pure-bred breeding animals (5) Free Free p/st 0104 10 90 Other 15 (AGR)  p/st 0104 20  Goats : 0104 20 10 Pure-bred breeding animals (5) 5  p/st 0104 20 90 Other 5 (AGR)   p/st (') Subject to certain conditions laid down in Article 13 of Council Regulation (EEC) No 805/68 of 27 June 1968, the levy which was to be applied to young male bovine animals intended for fattening, of a live weight of 300 kg or less , may be totally or partially suspended . (2) Under certain conditions a levy is applicable in addition to the customs duty . (3) A rate of 6 % is applicable within the limits of an annual tariff quota, to be granted by the competent Community authorities, of 20 000 heifers and cows (other than for slaughter) of the following mountain breeds : grey, brown, yellow, spotted Simmental and Pinzgau . Qualification for the quota is subject to conditions determined by the competent authorities of the Member State of destination . (4) A rate of 4 % is applicable within the limits of an annual tariff quota, to be granted by the competent Community authorities, of 5 000 bulls, cows and heifers (other than for slaughter) of the following breeds : spotted Simmental , Schwyz and Fribourg . To qualify for the quota, animals of the breeds specified must be covered by the following documents :  bulls : pedigree certificate ;  cows and heifers : pedigree certificate or herd book entry certificate attesting to the purity of the breed. (5) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 25 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g : 0105 11 00 Fowls of the species Gallus domesticus 12 (AGR)  p/st 0105 19 Other : 0105 19 10  Geese and turkeys 12 (AGR)  p/st 0105 19 90    Ducks and guinea fowls  Other : 12 (AGR)  p/st 0105 91 00   Fowls of the species Gallus domesticus 12 (AGR)  p/st 0105 99 Other : 0105 99 10 Ducks 12 (AGR)  p/st 0105 99 20 Geese 12 (AGR)  p/st 0105 99 30  Turkeys 12 (AGR)  p/st 0105 99 50    Guinea fowls 12 (AGR)  p/st 0106 00 Other live animals : 0106 0010  Domestic rabbits 10 6  0106 00 20  Pigeons  Other : 12 10  0106 00 91 Primarily for human consumption Free Free  0106 00 99   Other Free Free  26 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 2 MEAT AND EDIBLE MEAT OFFAL Note 1 . This chapter does not cover : (a) products of the kinds described in heading Nos 0201 to 0208 or 0210, unfit or unsuitable for human consumption ; (b) guts, bladders or stomachs of animals (heading No 0504) or animal blood (heading No 051 1 or 3002); or (c) animal fat, other than products of heading No 0209 (Chapter 15). Additional notes 1 . A. The following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; 'carcase ' shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs. (b) 'Half-carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubeic symphysis; 'half-carcase ' shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs. (c) 'Compensated quarters ', for the purposes of subheadings 0201 20 21 , 0201 20 29 and 0202 20 10 : portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the tenth rib; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib, or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the eighth cut rib. The forequarters and the hindquarters constituting 'compensated quarters ' must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters). (d) 'Unseparated forequarters ', for the purposes of subheadings 0201 20 31 , 0201 20 39 and 0202 20 30 : the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum of four pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank. (e) 'Separated forequarters ', for the purposes of subheadings 0201 20 31 , 0201 20 39 and 0202 20 30 : the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank. (f) 'Unseparated hindquarters ', for the purposes of subheadings 0201 20 51 , 0201 20 59 and 0202 20 50 : the rear part of a carcase comprising all the bones and the thigh and sirloin , including the fillet, with a minimum of three pairs of whole or cut ribs, with or without the shank and with or without the thin flank. (g) 'Separated hindquarters ', for the purposes of subheadings 0201 20 51 , 0201 20 59 and 0202 20 50 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin , including the fillet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank. 31 . 10. 88 Official Journal of the European Communities 27 (h) 11 . 'Crop ' and 'chuck and blade ' cuts, for the purposes of subheading 0202 30 50 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum offour ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the tenth rib. 22. 'Brisket ' cut, for the purposes of subheading 0202 30 50 : the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph 1 A , only those attached to the backbone shall be taken into consideration . 2. A. The following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases or half-carcases ', for the purposes of subheadings 0203 11 10 and 0203 21 10 : slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands). (b) 'Hams ' (legs), for the purposes of subheadings 0203 1211, 0203 2211, 021011 11 and 02101131 : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. The ham (leg) is separated from the rest of the half-carcase so that it includes, at most, the last lumbar vertebra . (c) 'Fore-ends ', for the purposes of subheadings 0203 19 11 , 0203 29 11 , 0210 19 30 and 0210 19 60 : the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separatedfrom the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra . The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles, (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column. (d) 'Shoulders ', for the purposes of subheadings 0203 12 19, 0203 22 19, 0210 11 19 and 0210 11 39 : the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles presented separately shall remain classified in this subheading as a part of the shoulder. (e) 'Loins ', for the purposes of subheadings 0203 19 13, 0203 29 13, 0210 19 40 and 0210 19 70 : the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind. The loin is separatedfrom the lower part of the half-carcase by a cut just below the vertebral column . (f) 'Bellies ', for the purposes of subheadings 0203 19 15, 0203 29 15, 0210 12 11 and 0210 12 19 : the lower part of the half-carcase situated between the ham (leg) and the shoulder, commonly known as 'streaky ', with or without bones, but with the rind and the subcutaneous fat. (g) 'Bacon sides ', for the purposes of subheading 0210 19 10 : the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm . (h) 'Spencers ', for the purposes of subheading 0210 19 10 : the bacon side without the ham, whether or not boned. (ij) 'Three-quarter sides ', for the purposes of subheading 0210 19 20 : the bacon side without the fore-end, whether or not boned. 28 Official Journal of the European Communities 31 . 10 . 88 (k) 'Middles ', for the purposes of subheading 0210 19 20 : the bacon side without the ham and the fore-end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. B. The parts of the cuts defined in paragraph 2 (A) (b), (c), (d) and (e) fall within the same subheadings only if they contain muscle tissue and bones in natural proportion to the entire cuts. If the cuts falling within subheadings 02101111 and 02101119 as well as 021011 31 , 021011 39, 021019 30 and 0210 19 60 are derived from a bacon side from which the bones indicated under paragraph 2 (A) (g) have already been removed, the lines of cutting shall follow those defined under paragraph 2 (A) (b), (c) and (d) accordingly; in any case, these cuts or parts thereof shall contain bones. C. Subheadings 0206 30 31, 0206 49 91 and 0210 90 39, shall include, in particular, heads or halves of heads of domestic swine, with or without the brains, cheeks or tongues, and parts thereof. The head is separated from the rest of the half-carcase by a straight cut parallel to the cranium . The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) fall within subheading 0203 19 55, 0203 29 55, 0210 19 51 or 0210 19 81 as the case may be. D. For the purposes of subheadings 0209 00 11 and 0209 00 19, 'subcutaneous pig fat ' shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind. Those subheadings also include subcutaneous pig fat from which the rind has been removed. E. For the purposes of subheadings 0210 11 31, 0210 11 39, 0210 12 19 and 0210 19 60 to 0210 19 89, products in which the water/protein ratio in the meat (nitrogen content x 6,25) is 2,8 or less shall be considered as 'dried or smoked '. The nitrogen content shall be determined according to ISO method 937-1978. 3. A. For the purposes of heading No 0204, the following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases ', for the purposes of subheadings 0204 10, 0204 21 , 0204 30, 0204 41, 0204 50 11 and 0204 50 51 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints. (b) 'Half-carcases ', for the purposes of subheadings 0204 10, 0204 21 , 0204 30, 0204 41 , 0204 50 11 and 0204 50 51 : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis. (c) 'Short-forequarters ', for the purposes of the subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53 : the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right angles to the backbone with a minimum offive and a maximum of seven pairs of whole or cut ribs. (d) 'Short-forequarters ', for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 ans 0204 50 53 : the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum of seven whole or cut ribs. (e) 'Chines and/or best ends ', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated from the best ends must include a minimum of five lumbar vertebrae; the best ends when separatedfrom the chines must include a minimum offive pairs of whole or cut ribs. 31 . 0 . 88 Official Journal of the European Communities 29 (f) 'Chine and/or best end ', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney; the chine when separated from the best end must include a minimum of five lumbar vertebrae; the best end when separated from the chine must include a minimum offive whole or cut ribs. (g) 'Legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the carcase comprising alt the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis. (h) 'Legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the half-carcase comprising all the bones and the leg cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis. B. In determining the number of whole or cut ribs referred to in paragraph 3 A , only those attached to the backbone shall be taken into consideration . 4. For the purposes of subheadings 0207 39 81 and 0207 43 71 , 'goose or duck paletots ' shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. 5 . In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this chapter shall be calculated as follows : (a) In mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies. (b) In other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty . 6. (a) Uncooked seasoned meats fall within Chapter 16. 'Seasoned meat ' shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste. (b) Products falling within heading Nq 0210 to which seasoning has been added during the process of preparation remain classified therein provided that the addition of seasoning has not changed their character. 7. (a) For the purposes of subheadings 0207 39 13 to 0207 39 23, 0207 39 33 to 020739 45, 020739 57 to 0207 39 77, 0207 41 11 to 0207 41 51 , 0207 42 11 to 0207 42 59 and 0207 43 21 to 0207 43 63, 'poultry cuts, unboned (bone-in)', shall be taken to mean the cuts specified therein, including all bones. (b) Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 0207 39 25, 0207 39 4 7, 0207 39 83, 0207 41 71 , 0207 42 71 or 0207 43 81 . r 30 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0201 Meat of bovine animals, fresh or chilled : 0201 10  Carcases and half-carcases : 0201 10 10   Of a weight not exceeding 136 kg for carcases or of a weight not exceeding 68 kg for half-carcases 20 + AGR (2) (2) « 0201 10 90 Of a weight exceeding 136 kg for carcases or of a weight exceeding 68 kg for half-carcases 0) 20 + AGR 0)  0201 20  Other cuts with bone in : 'Compensated' quarters : 0201 20 21 Of a weight not exceeding 68 kg 20 + AGR O (2)  0201 20 29 Of a weight exceeding 68 kg Unseparated or separated forequarters : 20 + AGR 0) (2) 020120 31 Of a weight not exceeding 60 kg for unseparated forequarters or of a weight not exceeding 30 kg for separated forequarters 20 + AGR 0) (2)  0201 20 39 Of a weight exceeding 60 kg for unseparated forequarters or of a weight exceeding 30 kg for separated forequarters Unseparated or separated hindquarters : 20 + AGR 0 (2)  0201 20 51    Of a weight not exceeding 75 kg for unseparated hindquarters or of a weight not exceeding 40 kg for separated hindquarters 20 + AGR 0 (2)  0201 20 59 Of a weight exceeding 75 kg for unseparated hindquarters or of a weight exceeding 40 kg for separated hindquarters 20 + AGR ( l) (2)  0201 20 90 Other 20 + AGR ( ! ) (2)  020130 00  Boneless 20 + AGR 0) (2)  0202 Meat of bovine animals, frozen : 0202 10 00  Carcases and half-carcases 20 + AGR C ) (2) (3)  0202 20  Other cuts with bone in : 0202 20 10 'Compensated' quarters 20 + AGR (") (2) (3)  0202 20 30   Unseparated or separated forequarters 20 + AGR C ) (4) (2) (3)  (&gt;) Under certain conditions a levy is applicable in addition to the customs duty . (2) A rate of 20 % shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . (3) A rate of 20 % shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . (4) Subject to certain conditions provided for in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968, the levy on frozen meat intended for processing may be totally or partially suspended . 31 . 10. 88 Official Journal of the European Communities 3 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0202 20 50   Unseparated or separated hindquarters 20 + AGR 0 (2) (3)  0202 20 90   Other 20 + AGR O 0 0  0202 30  Boneless : 0202 30 10   Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block ; 'compensated' quarters in two blocks, one of which contains the forequartÃ ¨r, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 20 + AGR (4) 0 (2) (3)  0202 30 50  - Crop, chuck and blade and brisket cuts (5) 20 + AGR (4) 0 (2) (3)  0202 30 90 Other 20 + AGR (4) 0 (2) (3) (6)  0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : 0203 11 Carcases and half-carcases : 0203 U 10 Of domestic swine '. . , . 20 (AGR)   0203 U 90    Other 7. 3  0203 12   Hams, shoulders and cuts thereof, with bone in :  Of domestic swine : 0203 12 11  Hams and cuts thereof 20 (AGR)   0203 12 19     Shoulders and cuts thereof 20 (AGR)   0203 12 90    Other 7 3  0203 19   Other :    Of domestic swine : 0203 19 11 Fore-ends and cuts thereof 20 (AGR)  ¢- 0203 19 13 _ _ _ _ Loins and cuts thereof, with bone in 20 (AGR)   0203 19 15 Bellies (streaky) and cuts thereof Other : 20 (AGR)   0203 19 55      Boneless 20 (AGR)   0203 19 59      Other 20 (AGR)   (') Under certain conditions a levy is applicable in addition to the customs duty. (2) A rate of 20 % shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . (3) A rate of 20 % shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 9 1 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . (4) Subject to certain conditions provided for in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968, the levy on frozen meat intended fbr processing may be totally or partially suspended . (s) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by relevant Community provisions . (6) A rate of 20 % for buffalo meat shall be applicable within the limits of an annual tariff quota of 2 250 tonnes (without bone), without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . 32 Official Journal of the European Communities 31 . 10 . 88 Rate of duty Description Supplementaryunit autonomous (%) or levy (AGR) conventional (%) CN code 1 3 4 52 Other  Frozen : 7 3   Carcases and half-carcases :    Of domestic swine  Other 20 (AGR) 7 3   Hams, shoulders and cuts thereof, with bone in : 20 (AGR) 20 (AGR) 7  Of domestic swine :     Hams and cuts thereof     Shoulders and cuts thereof    Other Other :  Of domestic swine : Fore-ends and cuts thereof 3   Loins and cuts thereof, with bone in . . . Bellies (streaky) and cuts thereof 20 (AGR) 20 (AGR) 20 (AGR) 20 (AGR) 20 (AGR) 7     Other :      Boneless Other Other 0203 19 90 0203 21 0203 21 10 0203 21 90 0203 22 0203 2211 0203 22 19 0203 22 90 0203 29 0203 2911 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0203 29 90 0204 0204 10 00 0204 21 00 0204 22 0204 22 10 0204 22 30 0204 22 50 0204 22 90 0204 23 00 0204 30 00 0204 41 00 0204 42 0204 42 10 0204 42 30 0204 42 50 0204 42 90 0204 43 00 Meat of sheep or goats, fresh, chilled or frozen :  Carcases and half-carcases of lamb, fresh or chilled  Other meat of sheep, fresh or chilled : 20 (AGR) 20 (AGR)Carcases and half-carcases Other cuts with bone in :    Short forequarters  Chines and/or best ends Legs    Other   Boneless 20 (AGR) 20 (AGR) 20 (AGR) 20 (AGR) 20 (AGR) 20 (AGR) 3 20 20 20 20 20 20 20 20 20 20 20 20 20 20  Carcases and half-carcases of lamb, frozen  Other meat of sheep, frozen : Carcases and half-carcases 20 (AGR)   Other cuts with bone in : Short forequarters ' Chines and/or best ends 20 (AGR) 20 (AGR) 20 (AGR) 20 (AGR) 20 (AGR) Legs Other Boneless 31 . 10 . 88 Official Journal of the European Communities 33 Supplementary unit CN code Description Rate of duty autonomous (%) or levy (AGR) conventional (%) 41 2 3 0204 50  Meat of goats :   Fresh or chilled : 0204 5011    Carcases a »id half-carcases 20 (AGR) 20 0204 50 13 Short forequarters 20 (AGR) 20 0204 50 15    Chines and/or best ends 20 (AGR) 20 0204 50 19 Legs 20 (AGR) 20    Other : 0204 50 31     Cuts with bone in . . . 20 (AGR) 20 0204 50 39     Boneless cuts 20 (AGR) 20   Frozen : 0204 50 51    Carcases and half-carcases 20 (AGR) 20 0204 50 53    Short forequarters 20 (AGR) 20 0204 50 55  Chines and/or best ends 20 (AGR) 20 0204 50 59    Legs 20 (AGR) 20    Other : 0204 50 71 Cuts with bone in . 20 (AGR) 20 0204 50 79 Boneless cuts 20 (AGR) 20 0205 00 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen . . 16 8 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen : 0206 10 /-*  Of bovine animals, fresh or chilled : 0206 10 10   For the manufacture of pharmaceutical products ( · ) Free Free   Other : 0206 10 91    Livers 20 7 0206 10 95    Thick skirt and thin skirt 20 + AGR (3) (2) 0206 10 99  Other 20 4  Of bovine animals, frozen : 0206 21 00   Tongues 20 4 0206 22   Livers : 0206 22 10    For the manufacture of pharmaceutical products ( · ) Free Free 0206 22 90 Other 20 7 0206 29 Other : 0206 29 10    For the manufacture of pharmaceutical products ( · ) Free Free Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Under certain conditions a levy is applicable in addition to the customs duty . (') (2) (3 ) A rate of 20 % shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . 34 Official Journal of the European Communities 31 . 10 . 88 Rate of duty autonomousCN code Description conventional Supplementary unit(%) or levy (AGR) (%) 1 3 4 S2 Other :    Thick skirt and thin skirt 20 + AGR (') 20 0206 29 91 0206 29 99 0206 30 0206 30 10 Oth^r Of swine, fresh or chilled : (2) (3) 4 Free  For the manufacture of pharmaceutical products (4) Free  Other :   Of domestic swine :    Livers .  Other Other Of swine, frozen :  Livers : 20 (AGR) 20 (AGR) 12 7 4 3   For the manufacture of pharmaceutical products (4) Other : :  Of domestic swine Other - Other :   For the manufacture of pharmaceutical products (4) Other : 0206 30 21 0206 30 31 0206 30 90 0206 41 0206 41 10 0206 41 91 0206 4199 0206 49 0206 4910 0206 49 91 0206 49 99 0206 80 0206 80 10 0206 8091 0206 80 99 0206 90 0206 90 10 0206 90 91 0206 90 99  Of domestic swine    Other Other, fresh or chilled : Free 20 (AGR) 12 Free 20 (AGR) 12 Free 16 12 Free 16 12 Free 7 3 Free 4 3 Free 10 3 Free 10 3  For the manufacture of pharmaceutical products (4) .  Other :   Of horses, asses, mules and hinnies Of sheep and goats Other, frozen :  For the manufacture of pharmaceutical products (4)  Other :   Of horses, asses, mules and hinnies Of sheep and goats (') Under certain conditions a levy is applicable in addition to the customs duty . (2) A rate of 20 % shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . (3) A rate of 20 % shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts . (4) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 35 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 « 5 0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen : 0207 10  Poultry not cut in pieces, fresh or chilled : Fowls of the species Gallus domesticus : 0207 10 11 Plucked and gutted, with heads and feet, known as '83 % chickens' . 18 (AGR)   0207 10 15 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens' 18 (AGR)   0207 10 19 Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '65 % chickens', or otherwise presented Turkeys : 18 (AGR)   02071031 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 18 (AGR)   0207 10 39 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented   Ducks : 18 (AGR)   0207 10 51  Plucked, bled, gutted but not drawn, with heads and feet, known as '85 % ducks' 18 (AGR)   0207 10 55    Plucked and drawn&gt; without heads and feet but with necks, hearts, livers and gizzards^ known as '70 % ducks' 18 (AGR)   0207 10 59 _ _ _ plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks ', or otherwise presented Geese : 18 (AGR)   0207 10 71 _ _ _ Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 18 (AGR)   0207 10 79  Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise presented 18 (AGR)   0207 10 90   Guinea fowls  Poultry not cut in pieces, frozen : 18 (AGR)   0207 21   Fowls of the species Gallus domesticus : 0207 21 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens' 18 (AGR)   0207 2190    Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '65 % chickens ', or otherwise presented 18 (AGR)   .. 0207 22 Turkeys : 0207 22 10    Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 18 (AGR)  0207 22 90    Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 18 (AGR) 36 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0207 23   Ducks, geese and guinea fowls :    Ducks : 0207 2311     Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % ducks' 18 (AGR)   0207 23 19     Plucked and drawn, without heads and feet and without necks, hearts , livers and gizzards, known as '63 % ducks', or otherwise presented Geese : 18 (AGR)   0207 23 51     Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 18 (AGR)  __ 0207 23 59 Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise pre ­ sented 18 (AGR) 0207 23 90    Guinea fowls  Poultry cuts and offal (including livers), fresh or chilled : 18 (AGR)   0207 3100   Fatty livers of geese or ducks 5 (AGR) 3  0207 39 Other :    Of fowls of the species Gallus domesticus :     Cuts : 0207 39 11  Boneless  With bone in : 18 (AGR)  ¢  0207 39 13       Halves or quarters . 18 (AGR)   0207 39 15       Whole wings , with or without tips 18 (AGR)   0207 39 17       Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   0207 39 21       Breasts and cuts thereof 18 (AGR)   0207 39 23   Legs and cuts thereof 18 (AGR)   0207 39 25 0207 39 27       Other _ _ _ _ Offal, other than livers Of turkeys :     Cuts : 18 (AGR) 18 (AGR) :   0207 39 31      Boneless  With bone in : 18 (AGR)   0207 39 33       Halves or quarters 18 (AGR)   : 0207 39 35       Whole wings, with or without tips 18 (AGR)   0207 39 37       Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)  0207 39 41       Breasts and cuts thereof   Legs and cuts thereof : 18 (AGR)  0207 39 43        Drumsticks and cuts of drumsticks 18 (AGR)   0207 39 45 _______ Other 18 (AGR)   0207 39 47       Other 18 (AGR)   0207 39 51     Offal , other than livers 18 (AGR)   31 . 10 . 88 Official Journal of the European Communities 37 Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 51 2 3 4 Of ducks, geese and guinea fowls :    Cuts : _ _ _ _ Boneless :    Of geese0207 39 53 0207 39 55 18 (AGR) 18 (AGR)      Of ducks and guinea fowls . . . .     With bone in :   Halves or quarters :    Of ducks  Of geese  Of guinea fowls      Whole wings, with or without tips 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) Backs, necks, backs with necks attached, rumps and wing tips   Breasts and cuts thereof :     Of geese       Of ducks and guinea fowls    Legs and cuts thereof : of geese ______ Of ducks and guinea fowls    Goose or duck paletots 8 (AGR) 8 (AGR) 8 (AGR) 8 (AGR) 8 (AGR) 6 (AGR)    Other    Offal , other than livers 10   Poultry livers, other than fatty livers of geese or ducks Poultry cuts and offal other than livers, frozen :  Of fowls of the species Gallus domesticus : 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 39 90 0207 41 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 0207 42 10 0207 4211 0207 42 21 Cuts :    Boneless    With bone in : 18 (AGR)     Halves or quarters     Whole wings, with or without tips _ _ _ _ Backs, necks, backs with necks attached, rumps and wing tips  Breasts and cuts thereof . 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) Legs and cuts thereof Other ! Offal , other than livers  Of turkeys :   Cuts :    Boneless    With bone in : 18 (AGR) 18 (AGR) 18 (AGR)  Halves or quarters     Whole wings, with or without tips Official Journal of the European Communities38 31 . 10 . 88 Rate of duty autonomousCN code Description Supplementary unitconventional (%) (%) or levy (AGR) 1 2 3 4 5      Backs, necks, backs with necks attached, rumps and wing tips Breasts and cuts thereof    -  Legs and cuts thereof :  Drumsticks and cuts thereof 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR) 18 (AGR)       Other Other    Offal , other than livers   Of ducks, geese or guinea fowls :    Cuts :     Boneless :    -  Of geese      Of ducks and guinea fowls     With bone in : 0207 4311 0207 43 15 18 (AGR) 18 (AGR) Halves or quarters :       Of ducks    -   Of geese       Of guinea fowls 8 (AGR) 8 (AGR) 8 (AGR) 8 (AGR) 8 (AGR) ______ Whole wings, with or without tips _ _ _ _ _ Backs, necks, backs with necks attached , rumps and wing tips      Breasts and cuts thereof : 18 (AGR) 18 (AGR)    Of geese ______ Of ducks and guinea fowls      Legs and cuts thereof :    Of geese Of ducks and guinea fowls      Goose or duck paletots 8 (AGR) 8 (AGR) 8 (AGR) 8 (AGR) 8 (AGR) 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41 0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0207 50 0207 50 10 0207 50 90 0208 0208 10 0208 10 10 0208 10 90 0208 20 00 0208 90 0208 90 10 0208 90 30      Other    Offal , other than livers  Poultry livers, frozen :   Fatty livers of geese or ducks   Other 5 (AGR) 16 (AGR) Other meat and edible meat offal, fresh, chilled or frozen : - Of rabbits or haces : 3 10 10 3 10 10 3   Of domestic rabbits Other  Frogs' legs  Other :   Of domestic pigeons 13 7 19 13 7   Of game, other than of rabbits or hares 31 . 10 . 88 Official Journal of the European Communities 39 CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0208 90 50 Whale and seal meat 19 10  0208 90 90 Other 19 14  02Ã 9 00 Pig fat free of lean meat and poultry fat (not rendered), fresh, chilled, frozen, salted, in brine, dried or smoked :  Subcutaneous pig fat : 0209 0011   Fresh, chilled, frozen, salted or in brine 22 (AGR)   0209 00 19   Dried or smoked 22 (AGR)   0209 00 30  Pig fat, other than that falling within subheading 020900 10 or 020900 19 22 (AGR)   0209 00 90  Poultry fat 22 (AGR)   0210 Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : 0210 11 Hams, shoulders and cuts thereof, with bone in :  Of domestic swine :   Salted or in brine : 0210 11 11   Hams and cuts thereof 25 (AGR)   0210 U 19 Shoulders and cuts thereof 25 (AGR)    Dried or smoked : 0210 U 31 _____ Hams and cuts thereof 25 (AGR)   0210 11 39    Shoulders and cuts thereof 25 (AGR)   0210 11 90 Other 24   0210 12   Bellies (streaky) and cuts thereof : Of domestic swine : 0210 12 11 Salted or in brine 25 (AGR)   0210 12 19  Dried or smoked 25 (AGR)   0210 12 90  Other 24   0210 19   Other :    Of domestic swine : _ _ _ _ Salted or in brine : 0210 19 10      Bacon sides or spencers 25 (AGR)   0210 19 20      Three-quarter sides or middles 25 (AGR)   0210 19 30      Fore-ends and parts thereof 25 (AGR)   021019 40 _____ Loins and cuts thereof 25 (AGR)   Other : 0210 19 51 ______ Boneless 25 (AGR)   0210 19 59 _ Other . 25 (AGR)       Dried or smoked : 0210 19 60 _ Fore-ends and parts thereof 25 (AGR)   0210 19 70      Loins and cuts thereof 25 (AGR)   40 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventiona or levy (AGR) (% ^1 2 3 4 5 Other : ______ Boneless . Other . .    Other 25 (AGR) 25 (AGR) 24  Meat of bovine animals : With bone in . . . . 24 + AGR 0) 24 + AGR 0) ¢ Boneless 0210 19 81 0210 19 89 0210 19 90 0210 20 0210 20 10 0210 20 90 0210 90 0210 90 10 0210 9011 0210 90 19 0210 90 20  Other, including edible flours and meals of meat or meat offal   Meat :    Horsemeat, salted, in brine or dried 1016 24 (AGR) 24 (AGR) 24 Of sheep and goats : With bone in     Boneless  Other Offal :    Of domestic swine :     Livers     Other Of bovine animals : 0210 90 31 0210 90 39 0210 90 41 0210 90 49 0210 90 60  Thick skirt and thin skirt 25 (AGR) 25 (AGR) 24 + AGR 0) 24 24 20    Other Of sheep and goats   Other :  Poultry liver :     Fatty livers of geese or ducks, salted or in brine 3 10 0210 90 71 0210 90 79 0210 90 «0 0210 90 90     Other  Other 5 (AGR) 16 (AGR) 24 24 + AGR O  Edible flours and meals of meat or meat offal (') Under certain conditions a levy is applicable in addition to the customs duty. 31 . 10 . 88 4Official Journal of the European Communities CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES Note 1 . This chapter does not cover: (a) marine mammals (heading No 0106) or meat thereof (heading No 0208 or 0210); (b) fish (including livers and roes thereof) or crustaceans, molluscs or other aquatic invertebrates, dead and unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption (heading No 2301 ); or (c) caviar or caviar substitutes prepared from fish eggs (heading No 1604). Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0301 Live fish : 0301 10  Ornamental fish : 0301 10 10 Freshwater fish . . . 10 Free  0301 10 90   Saltwater fish  Other live fish : 15 15  03019100   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  0301 92 00 Eels (Anguilla spp.) 10 3  0301 93 00   Carp 10 8  0301 99 Other :    Freshwater fish : 03019911 _ _ _ _ Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  03019919   Other 10 8  0301 99 90    Saltwater fish 17 16  0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes : 0302 1100   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  0302 12 00 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0302 19 00   Other 16 8  42 Official Journal of the European Communities 31 . 10 . 88 ' Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmi ­ dae and Citharidae), excluding livers and roes : 0302 21 Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hip ­ poglossus stenolepis) : 0302 21 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0302 21 30 Atlantic halibut. (Hippoglossus hippoglossus) 15 8  0302 21 90 Pacific halibut (Hippoglossus stenolepis) 15 15  0302 22 00 Plaice (Pleuronectes platessa) 15 15  0302 23 00 Sole (Solea spp.) 15 15  0302 29 00   Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 15 15 0302 31 Albacore or longfinned tunas (Thunnus alalunga) : 0302 31 10 For the industrial manufacture of products falling within heading No 1604 ( i ) 25 (2) (3 ) 22 (2) (4)  0302 31 90 Other 25 (2) 22 (2) (4)  0302 32   Yellowfin tunas (Thunnus albacares) : 0302 32 10  For the industrial manufacture of products falling within heading No 1604 ( ») 25 (2) (3) 22 (2) (4)  0302 32 90    Other * 25 (2) 22 (2) (4)  0302 33 Skipjack or stripe-bellied bonito : 0302 33 10    For the industrial manufacture of products falling within heading No 1604 ( i ) 25 (2) (3) 22 (2) (4)  0302 33 90 Other 25 (2) 22 (2) (4)  0302 39   Other : 0302 39 10    For the industrial manufacture of products falling within heading No 1604 ( i ) 25 (2) (3) 22 (2) (4)  0302 39 90 Other 25 (2) 22 (2) (4)  0302 40  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0302 40 10   From 15 February to 15 June Free Free  0302 40 90   From 16 June to 14 February 20 (2) 15 (2) (5)  0302 50 ¢  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0302 50 10   Of the species Gadus morhua 15 12  0302 50 90 Other 15 15 . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (3 ) Total suspension for an indefinite period . (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303 , intended for the canning industry , within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . (5 ) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 99 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . 31 . 10 . 88 43Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 . 3 4 5  Other fish, excluding livers and roes : 0302 61   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0302 61 10 - Sardines of the species Sardina pilchardus 25 23   0302 61 30 1 Sardines of the genus Sardinops ; sardinella (Sardinella spp.) .... Brisling or sprats (Sprattus sprattus) : 15 15  0302 61 91 - From 15 February to 15 June Free Free  0302 61 99 - From 16 June to 14 February 20 13  0302 62 00 -  Haddock (Melanogrammus aeglefinus) 15 15  0302 63 00 -  Coalfish (Pollachius virens) 15 15  0302 64 -  Mackerel (Scomber scombrus, Scomber australasicus, Scomber japon ­ icus) : 0302 64 10 - From 15 February to 15 June Free Free 0302 64 90 - From 16 June to 14 February . . 20 20  0302 65 -  Dogfish and other sharks : 0302 65 10 - Dogfish (Squalus acanthias and Scyliorhinus spp.) 15 8 ( i )  0302 65 90 - Other 15 8  0302 66 00 -  Eels (Anguilla spp.) , 10 3  0302 69   Other : Freshwater fish : 0302 6911 - Carp 10 8  0302 69 19 -    Other   Saltwater fish : Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 : 10 8 0302 69 21  For the industrial manufacture of products falling within heading No 1604 (2) 25 (3) (4) 22 (3) (5)  0302 69 25 _ Other  Redfish (Sebastes spp.) : 25 (3) 22 (3) (5)  0302 69 31 Of the species Sebastes marinus 15 8  0302 69 33 Other 15 15  0302 69 35 -    Fish of the species Boreogadus saida 15 12  0302 69 41 -    Whiting (Meriangus meriangus) 15 15  0302 69 45 -  Ling (Molva spp.) 15 15  0302 69 51 -    Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15  (') Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 10 and 0303 75 10 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (4) Total suspension for an indefinite period. (5) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303 , intended for the canning industry , within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 8844 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0302 69 55   Anchovies (Engraulis spp .) 15 15  0302 69 61 Sea bream (Dentex dentex and Pagellus spp .) 15 15  0302 69 65     Hake (Merluccius spp ., Urophycis spp .) 15 15 O  0302 69 71     Megrim (Lepidorhombus spp.) 15 15  0302 69 75     Ray's bream (Brama spp.) 15 15  0302 69 81   Monkfish (Lophius spp.) 15 15  0302 69 85 _ _ _ _ Blue whiting (Micromesistius poutassou or Gadus poutassou) . . 15 15  0302 69 95     Other 15 15  0302 70 00  Livers and roes 14 10  0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 : 0303 10 00  Pacific salmon (Oncorhynchus spp.), excluding livers and roes  Other salmonidae, excluding livers and roes : 16 2  0303 21 00   Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  0303 22 00   Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) .... 16 2  0303 29 00 Other  Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmi ­ dae and Citharidae), excluding livers and roes : 16 9 0303 31   Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hip ­ poglossus stenolepis) : 030331 10    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0303 31 30  Atlantic halibut (Hippoglossus hippoglossus) 15 8  0303 31 90    Pacific halibut (Hippoglossus stenolepis) 15 15  0303 32 00   Plaice (Pleuronectes platessa) 15 15  0303 33 00 Sole (Solea spp.) . . . 15 15  0303 39   Other : 0303 39 10    Flounder (Platichthys flesus) 15 15  0303 39 90 Other  Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 15 15 0303 41   Albacore or longfinned tunas (Thunnus alalunga) :    For the industrial manufacture of products falling within heading No 1604 (2): 0303 41 11     Whole 25 (3) (4) 22 (3) (5)  (') Duty rate reduced to 8 % for silver hake (Merluccius bihneans) falling within subheadings 0302 69 65 , 0303 78 10 and 0304 90 47 , within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (3 ) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (4) Total suspension for an indefinite period . (s) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 45 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0303 41 13  Gilled and gutted 25 (&gt;) (2) 22 (&gt;) (3) - 0303 41 19 - Other (for example 'heads off) 25 (0 (2) 22 ( i ) (3)  0303 41 90 - Other 25 C ) 22 (') (3) J 0303 42 -  Yellowfin tunas (Thunnus albacares) : For the industrial manufacture of products falling within heading No 1604 (*): Whole : 0303 42 11 Weighing not more than 10 kg each 25 ( i ) (2) 20 0 (3)  0303 42 19 _  Other . . .* Gilled and gutted : 25 ( i ) (2) 20 ( i ) (3)  0303 42 31     Weighing not more than 10 kg each 25 ( i ) (2) 22 ( i ) (3)  0303 42 39     Other    Other (for example 'heads off) : 25 ( i ) (2) 22 (&gt;) (3)  0303 42 51 _ _ _ _ Weighing not more than 10 kg each 25 ( i ) (2) 22 ( i ) (3)  0303 42 59     Other 25 ( i ) (2) 22 ( i ) (3)  0303 42 90 -   Other 25 ( i ) 22 ( i ) (3)  0303 43 -  Skipjack or stripe-bellied bonito :   For the industrial manufacture of products falling within heading No 1604 (4) : ¢ 03034311 - Whole 25 ( i ) (2) 22 ( ») (3)  0303 43 13 - Gilled and gutted 25 ( i ) (2) 22 ( i ) (3)  0303 43 19 -    Other (for example 'heads off) 25 ( i ) (2) 22 ( i ) (3)  0303 43 90 - Other 25 ( i ) 22 ( i ) (3)  0303 49 -  Other :   For the industrial manufacture of products falling within heading No 1604 (4) : 0303 4911 - Whole 25 ( ») (2) 22 ( ») (3)  0303 49 13 - -   Gilled and gutted 25 ( ») (2) 22 ( i ) (3)  0303 49 19 - Other (for example 'heads off) 25 (') (2) 22 ( i ) (3)  0303 49 90 - Other 25 (') 22 0 (3 )  0303 50 - Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0303 50 10 -  From 15 February to 15 June Free Free  0303 50 90 -  From 16 June to 14 February 20 ( i ) 15 C ) 0  (!) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (2) Total suspension for an indefinite period . (3) Duty exemption for tuna and fish of the genus Euthynnus - falling within headings Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . (4) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (s) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 99 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Official Journal of the European Communities 31 . 10 . 8846 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional ' (%) Supplementary unit 1 2 3 4 5 0303 60  Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0303 6011   Of the species Gadus morhua 15 12 (&gt;)  0303 60 19 Of the species Gadus ogac . 15 15 C 1 )  0303 60 90   Of the species Gadus macrocephalus  Other fish, excluding livers and roes : 15 15  0303 71   Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0303 71 10    Sardines of the species Sardina pilchardus 25 23  0303 71 30    Sardines of the genus Sardinops ; sardinella (Sardinella spp.) .... Brisling or sprats (Sprattus sprattus) : 15 15  0303 71 91 _ _ _ _ From 15 February to 15 June Free Free  0303 71 99   From 16 June to 14 February 20 13  0303 72 00 Haddock (Melanogrammus aeglefinus) 15 15  0303 73 00   Coalfish (Pollachius virens) 15 15  0303 74   Mackerel (Scomber scombrus, Scomber australasicus, Scomber japon ­ icus) :    Of the species Scomber scombrus and Scomber japonicus : 0303 74 11 _ From 15 February to 15 June Free Free  0303 74 19 From 16 June to 14 February 20 20  0303 74 90 Of the species Scomber australasicus 15 15  0303 75 Dogfish and other sharks : 0303 75 10 Dogfish (Squalus acanthias and Scyliorhinus spp.) 15 8 (2)  0303 75 90  Other 15 8  0303 76 00   Eels (Anguilla spp.) 10 3  0303 77 00   Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 15  0303 78   Hake (Merluccius spp., Urophycis spp.) : 0303 78 10    Hake of the genus Merluccius 15 15 (3)  0303 78 90    Hake of the genus Urophycis 15 15  0303 79   Other : Freshwater fish : 0303 7911    - Carp 10 8  0303 79 19 Other 10 8  (') Subject to limits and conditions to be determined by the competent authorities . (2 ) Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 K) and 0303 75 10 within the limits of a global annua) tariff quota of 5 000 tonnes to be granted by the competent Community authorities . v (3) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47 , within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities . 31 . 10 . 88 Official Journal of the European Communities 47 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional (%)orlevy (AGR) 1 2 3 4 5 Saltwater fish : Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43 :  For the industrial manufacture of products falling within heading No 1604 (!) : Whole  Gilled and gutted Other (for example 'heads off)     Other    Redfish (Sebastes spp.) : _ _ _ _ Of the species Sebastes marinus .  Other    Fish of the species Boreogadus saida    Whiting (Merlangus merlangus) . . .  Ling (Molva spp.) Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 25 (2) (3) 22 (2) (4) 25 (2) (3) 22 (2) (4) 25 (2) (3) 22 (2) (4) 25 (2) 22 (2) (4) 15 8 15 15 15 12 (5) 15 15 15 15 15 15 Free Free 20 20 15 . 15 15 15 15 15 15 15 15 15 15 15 15 15 14 10    Fish of the species Orcynopsis unicolor : 0303 79 21 0303 79 23 0303 79 29 0303 79 31 0303 79 35 0303 79 37 0303 7941 0303 79 45 0303 79 51 030379 55 0303 79 61 0303 79 63 0303 79 65 0303 79 71 0303 79 73 0303 79 75 0303 79 81 0303 79 83 0303 79 99 0303 80 00 0304 0304 10 From 15 February to 15 June     From 16 June to 14 February    Anchovies (Engraulis spp.) .  Sea bream (Dentex dentex and Pagellus spp.) Megrim (Lepjdorhombus spp.) Ray's bream (Brama spp .)  Monkfish (Lophius spp.) Blue whiting (Micromesistius poutassou or Gadus poutassou) . .  Other Livers and roes Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen :  Fresh or chilled :   Fillets :    Of freshwater fish : 0304 10 11  Of trout (Salmo trutta, Salmo gairdneri , Salmo clarki, Salmo aguabonita, Salmo gilae) 16 2 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Subject to compliance witl the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (3) Total suspension for an indefinite period . (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . , (5) Subject to limits and conditions to be determined by the competent authorities . 48 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0304 10 13 -    Of Pacific salmon (Oncorhynchus spp .), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2 0304 10 19  Of other freshwater fish   Other : 13 9  0304 10 31 -    Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18  030410 39  Other  Other fish meat (whether or not minced) : 18 18  0304 10 91 -   Of freshwater fish 8 8  0304 10 99 -   Other . . . 18 15 ( i )  0304 20  Frozen fillets :  Of freshwater fish : 0304 20 11 - Of trout (Salmo trutta, Salmo gairdneri , Salmo clarki, Salmo aguabonita, Salmo gilae) 16 12  0304 20 13 -   Of Pacific salmon (Oncorhynchus spp ), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 2  0304 20 19 - Of other freshwater fish  Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida : 13 9 0304 20 21 -   Of cod of the species Gadus macrocephalus 18 15  0304 20 29 -   Other 18 15 (2) (3)  0304 20 31 -  Of coalfish (Pollachius virens) 18 15  0304 20 33   Of haddock (Melanogrammus aeglefinus)  Of redfish (Sebastes spp .) : 18 15  0304 20 35 -   Of the species Sebastes marinus 18 12  0304 20 37 -   Other . 18 15  0304 20 41 -  Of whiting (Meriangus meriangus) 18 15  0304 20 43 -  Of ling (Molva spp .) 18 Ã  15  0304 20 45 -  Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus . .  Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor : 18 18 0304 20 51 -   Of mackerel of the species Scomber australisicus 18 15  0304 20 53   Other  Of hake (Merluccius spp., Urophycis spp.) : 18 15  0304 20 57 - Of hake of the genus Merluccius 18 15 (4) (5) _ 0304 20 59 - Of hake of the genus Urophycis 18 15  (') Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 99 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . (2) Duty rate reduced to 8 % for cod of the species Gadus morhua within the limits a global annual tariff quota of 10 000 tonnes to be granted by the competent Community authorities . (3 ) Subject to limits and conditions to be determined by the competent authorities . (4) Subject to compliance with the reference price . (s) Duty rate reduced to 10% and subject to compliance with the reference price, for frozen gillets presented as industrial blocks, with bones (standard)within the limits of a global annual tariff quota of 5 000 tonnes , for the period 1 July to 31 December, to be granted by the competent Community authorities . 31 . 10 . 88 Official Journal of the European Communities 49 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Of dogfish and other sharks : 0304 20 61 Of dogfish (Squalus acanthias and Scyliorhinus spp.) 18 15 .  0304 20 69  Of other sharks 18 15  0304 20 71 Of plaice (Pleuronectes platessa) 18 15  0304 20 73   Of flounder (Platichthys flesus) 18 15  0304 20 75 Of herring (Clupea harengus, Clupea pallasii) 18 15  0304 20 79   Of megrim (Lepidorhombus spp.) 18 15  0304 20 81 Of Ray's team (Brama spp.) 18 15  0304 20 83 Of monkfish (Lophius spp.) 18 15  0304 20 99   Other 18 15  0304 90  Other : 0304 90 10 Of freshwater fish Other : Of herring (Clupea harengus, Clupea pallasii) : 8 8 0304 90 21 From 15 February to 15 June . . . Free Free  0304 90 25 From 16 June to 14 February 20 ( i ) 15 i 1 ) 0  0304 90 31 Of redfish (Sebastes spp.) .    Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 15 8 0304 90 35  Of cod of the species Gadus macrocephalus 15 15  0304 9038     Of cod of the species Gadus morhua 15 12 (3)  0304 90 39 Other . . 15 15 (3)  0304 90 41    Of coalfish (Pollachius virens) . 15 15  0304 90 45    Of haddock (Melanogrammus aeglefinus) Of hake (Merluccius spp., Urophycis spp.) : 15 15  0304 9047 _ _ _ _ Of hake of the genus Merluccius 15 15 (4)  0304 9049     Of hake of the genus Urophycis 15 15  0304 90 51  Of megrim (Lepidorhombus spp.) 15 15  0304 90 55    Of Ray's bream (Brama spp .) 15 15  0304 90 57 Of monkfish (Lophius spp.) 15 15  0304 90 59 Of blue whiting (Micromesistius poutassou or Gadus poutassou) . . 15 15  0304 90 99  Other 15 15  (') Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (2) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 99 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (3) Subject to limits and conditions to be determined by the competent authorities . (4) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities . 50 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0305 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; fish meal fit for human consumption : 0305 10 00  Fish meal fit for human consumption 15 13  0305 20 00  Livers and roes, dried, smoked, salted or in brine 15 11  0305 30  Fish fillets, dried, salted or in brine, but not smoked :   Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0305 30 11 Of cod of the species Gadus macrocephalus 18 16  0305 30 19 Other 20 , 20  0305 30 30   Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine 18 15 0305 30 50 Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 15 0305 30 90   Other  Smoked fish, including fillets : 18 16  0305 41 00   Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) 16 13  0305 42 00 Herrings (Clupea harengus, Clupea pallasii) 16 10  0305 49   Other : 0305 4910    Lesser or Greenland halibut (Reinhardtius hippoglossoides) 16 15  0305 49 20    Atlantic halibut (Hippoglossus hippoglossus) 16 16  0305 49 30    Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 16 14  0305 49 40  Trout (Salmo trutta, Salmo gairdneri , Salmo clarki , Salmo aguabonita, Salmo gilae) 16 14  0305 49 50  Eels (Anguilla spp.) 16 14  0305 49 90    Other  Dried fish, whether or not salted but not smoked : 16 14 * 0305 51   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) : 0305 51 10 Dried, unsalted 13 13 0 )  0305 51 90    Dried, salted 13 13 ( i )  0305 59   Other :    Fish of the species Boreogadus saida : 0305 5911   Dried, unsalted 13 13 ( i )  0305 59 19     Dried, salted 13 13 ( »)  0305 59 30    Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 59 50    Anchovies (Engraulis spp .) 15 10  0305 59 60  Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 15 12  0305 59 70    Atlantic Halibut (Hippoglossus hippoglossus) 15   (') Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00, and for fish of the species Boreogadus saida falling within subheadings 0305 59 1 1 , 0305 59 19 and 0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities . 31 . 10 . 88 Official Journal of the European Communities 51 CN code » Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0305 59 90 Other 15 12   Fish, salted but not dried or smoked and fish in brine : 0305 61 00   Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 62 00 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 13 ( »)  0305 63 00 Anchovies (Engraulis spp.) 15 10  0305 69 Other : 0305 69 10 Fish of the species Boreogadus saida 13 13 0  0305 69 20 Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 15 12  0305 69 30    Atlantic Halibut (Hippoglossus hippoglossus) 15   0305 69 50 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) U  0305 69 90 Other 15 12  0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  Frozen : 0306 U 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 (2)  030612 Lobsters (Homarus spp.) : 030612 10 Whole 25 8 (3)  0306 12 90 Other 25 16  0306 13 Shrimps and prawns : 030613 10 Of the family pandalidae 18 12  030613 30 Shrimps of the genus Crangon 18 18  0306 13 90 Other 18 18  030614 Crabs : 0306 14 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Callinectes sapidus 18 8  0306 14 30    Crabs of the species Cancer pagurus . 18 15  0306 14 90 Other 18 15  030619 Other : 0306 19 10  Freshwater crayfish 18 15  0306 19 30  Norway lobsters (Nephrops norvegicus) 14 12  0306 19 90 Other : . 14 12   Not frozen : 0306 21 00 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 (2)  ( ¢) Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62 00, and for fish of the species Boreogadus saida falling within subheadings 0305 59 11 , 0305 59 19 and 0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities . (2) See Annex . (3) Subject to limits and conditions to be determined by the competent authorities . Official Journal of the European Communities52 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0306 22   Lobsters (Homarus spp.) : 0306 22 10 Live    Other : 25 8 ( i )  0306 22 91 Whole 25 8 ( i )  0306 22 99     Other 25 20  0306 23   Shrimps and prawns : 0306 23 10 Of the family pandalidae    Shrimps of the genus Crangon : 18 12  0306 23 31 Fresh, chilled or cooked by steaming or by boiling in water . . . 18 18  0306 23 39  Other 18 18  0306 23 90 Other 18 18 _ 0306 24   Crabs : 0306 24 10    Crabs of the species Paralithodes camchaticus, Chionoecetes spp . and Calinnectes sapidus 18 8 0306 24 30    Crabs of the species Cancer pagurus 18 15  0306 24 90 Other 18 15  0306 29   Other : 0306 29 10    Freshwater crayfish 18 15  0306 29 30    Norway lobsters (Nephrops norvegicus) 14 12  0306 29 90  Other 14 12 '  0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine : 0307 10  Oysters : 0307 10 10   Flat oysters (of the genus 'Ostrea'), live and weighing (shell included) not more than 40 g each Free Free 0307 10 90   Other . .  Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten : 18 18 0307 21 00   Live, fresh or chilled 8 8  0307 29   Other : 0307 29 10  Coquilles St. Jacques (Pecten maximus), frozen 8 8  0307 29 90  Other .  Mussels (Mytilus spp., Perna spp.) : 8 8  0307 31   Live, fresh or chilled : 0307 31 10    Mytilus spp 10 10  0307 31 90    Perna spp 8 8  0307 39   Other : 0307 39 10    Mytilus spp 10 10  0307 39 90    Perna spp 8 8  (') Subject to limits and conditions to be determined by the competent authorities . 31 . 10 . 88 Official Journal of the European Communities 53 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) · Supplementary unit 1 2 3 4 . 5  Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) : 0307 41   Live, fresh or chilled : 0307 41 10    Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) ... Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : 8 8 0307 41 91 Loligo spp., Ommastrephes sagittatus 8 6  0307 41 99 Other 8 8  0307 49   Other :    Frozen :     Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) : 0307 4911 _____ Of the genus Sepiola other than Sepiola rondeleti 8 8  0307 49 19      Other     Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) :  Loligo spp . : 8 8 0307 49 31       Loligo vulgaris 8 6  0307 49 33 Loligo pealei 8 6  0307 49 39   Other 8 6  0307 49 51 Ommastrephes sagittatus 8 6  0307 49 59 Other    Other : 8 8  0307 49 71     Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) . . Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : 8 8 _ 0307 49 91 _____ Loligo spp., Ommastrephes sagittatus 8 6  0307 49 99      Other  Octopus (Octopus spp.) : 8 8  0307 51 00 Live, fresh or chilled 8 8  0307 59   Other : 0307 5910 Frozen 8 8  0307 59 90  Other 8 8  0307 60 00  Snails, other than sea snails  Other : 6 Free  0307 91 00 Live, fresh or chilled 11 11  0307 99   Other :    Frozen : . 0307 9911     Illex spp 8 8  0307 99 13     Striped venus and other species of the family Veneridae 8 8  0307 99 19     Other aquatic invertebrates 14 11  54 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit 5 autonomous (%) or levy (AGR) 3 conventional (%) 4 11 I 2 0307 99 90 Other 16  31 . 10. 88 Official Journal of the European Communities 55 CHAPTER 4 DAIRY PRODUCE ; BIRDS' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED / Notes 1 . The expression 'milk' means full cream milk or partially or completely skimmed milk . 2 . Products obtained by the concentration of whey and with the addition of milk or milkfat are to be classified as cheese in heading No 0406 provided that they have the three following characteristics : (a) a milkfat content, by weight of the dry matter, of 5 % or more ; (b) a dry matter content, by weight, of at least 70 % but not exceeding 85 %; and (c) they are moulded or capable of being moulded . Additional notes 1 . For the purposes of calculating the fat content of products falling within subheadings 0402 10 91 , 0402 10 99, 0402 29 15 to 0402 29 99, 0402 9911 to 0402 99 99, 0403 10 31 to 0403 10 39, 0403 90 31 to 0403 90 39, 0403 90 61 to 0403 90 69 and 0404 90 51 to 0404 90 99, the weight of any added sugar shall be disregarded. 2. The levy applicable to mixtures falling within this chapter and composed of products classified within subheading 0401 30, heading No 0402, subheading 0403 10 11 to 0403 10 39, 0403 90 11 to 0403 90 69, heading No 0404, 0405, 0406, subheading 1702 10 or 2106 90 51 shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10 % by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. CN code Description Rate of duty Supplementary unit 5 autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 0401 0401 10 0401 10 10 0401 10 90 0401 20 0401 20 U 0401 20 19 0401 20 91 0401 20 99 Milk and cream, not concentrated nor containing added sugar or other sweetening matter :  Of a fat content, by weight, not exceeding 1 % :   In immediate packings of a net content not exceeding two litres ....   Other 16 (AGR) 16 (AGR) 16 (AGR) 16 (AGR) 16 (AGR) 16 (AGR)    Of a fat content, by weight, exceeding 1 % but not exceeding 6 % :   Not exceeding 3 % :    In immediate packings of a net content not exceeding two litres . . .    Other   Exceeding 3 % :    In immediate packings of a net content not exceeding two litres . . .  Other 56 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0401 30  Of a fat content, by weight, exceeding 6 % :   Not exceeding 21 % : 04013011    In immediate packings of a net content not exceeding two litres . . . 16 (AGR)   0401 30 19  Other   Exceeding 21 % but not exceeding 45 % : 16 (AGR)    0401 30 31 In immediate packings of a net content not exceeding two litres . . . 16 (AGR)   040130 39  Other   Exceeding 45 % : 16 (AGR)   0401 30 91    In immediate packings of a net content not exceeding two litres . . . 16 (AGR)   0401 30 99 r  Other * 16 (AGR)   0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % : Not containing added sugar or other sweetening matter : 0402 10 11    In immediate packings of a net content not exceeding 2,5 kg .... 18 (AGR)   0402 10 19  Other   Other : 18 (AGR)   0402 10 91    In immediate packings of a net content not exceeding 2,5 kg .... 23 (AGR)   0402 10 99 1 Other  In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 23 (AGR) 0402 21   Not containing added sugar or other sweetening matter :    Of a fat content, by weight, not exceeding 27 % : 0402 21 11   In immediate packings of a net content not exceeding 2,5 kg . . .     Other : 18 (AGR)   0402 21 17 _ _ _ _  Of a fat content, by weight, not exceeding 1 1 % 18 (AGR)   0402 21 19      Of a fat content, by weight, exceeding 1 1 % but not exceeding 27%  Of a fat content, by weight, exceeding 27 % : 18 (AGR)   0402 2191 _ _ _ _ In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 21 99     Other 18 (AGR)  31 . 10 . 88 Official Journal of the European Communities 57 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0402 29   Other :  Of a fat content, by weight, not exceeding 27 % : 0402 29 11  Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g of a fat content, by weight, exceeding 10 % 23 (AGR) ( ») ' Other : 0402 29 15 In immediate packings of a net content not exceeding 2,5 kg . 23 (AGR)   0402 29 19 Other 23 (AGR)  Of a fat content, by weight, exceeding 27 % : 0402 29 91   In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 29 99     Other 23 (AGR) ¢ - Other : 0402 91   Not containing added sugar or other sweetening matter :    Of a fat content, by weight, not exceeding 8 % : 0402 91 11  In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 91 19     Other 18 (AGR)    Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : 0402 91 31  In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 91 39   Other . Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : 18 (AGR) 0402 91 51 _ _ _ _ In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 91 59  Other    Of a fat content, by weight, exceeding 45 % : 18 (AGR) 0402 91 91 _ _ _ _ In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 91 99  Other   Other : Of a fat content, by weight, not exceeding 9,5 % : 18 (AGR) 0402 99 0402 9911 *     In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR) _  0402 99 19     Other 23 (AGR)  Of a fat content, by weight , exceeding 9,5 % but not exceeding 45 % : 0402 99 31 _ _ _ _ In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 99 39   Other 23 (AGR)   (') Milk , imported from a third country in the framework - of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy . 31 . 10 . 8858 Official Journal of the European Communities Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) cbnventional (%) 1 2 3 4 5 Of a fat content, by weight, exceeding 45 % :  In immediate packings of a net content not exceeding 2,5 kg . . 23 (AGR) 23 (AGR) 0402 99 91 0402 99 99 0403  Other Buttermilk, curdled milk and cream, yogurt, kephir and other fermen ­ ted or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 0403 10  Yogurt :   Not flavoured nor containing added fruit, nuts or cocoa :    Not containing added sugar or other sweetening matter , of a fat content, by weight : Not exceeding 3 % Exceeding 3 % but not exceeding 6 %   Exceeding 6 %  Other, of a fat content, by weight :   Not exceeding 3 %  Exceeding 3 % but not exceeding 6 % Exceeding 6 % 18 (AGR) 18 (AGR) 18 (AGR) 23 (AGR) 23 (AGR) 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39   Flavoured or containing added fruit, nuts or cocoa :    In powder, granules or other solid forms, of a milkfat content by weight :     Not exceeding 1,5 %     Exceeding 1,5 % but not exceeding 27 % Exceeding 27 % 23 (AGR)  20,8 + MOB 13 + MOB 20,8 + MOB 13 + MOB 20,8 + MOB 13 + MOB 20,8 + MOB 13 + MOB 20,8 + MOB 13 + MOB 20,8 + MOB 13 + MOB 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 Other, of a milkfat content, by weight :  Not exceeding 3 % _ _ _ _ Exceeding 3 % but not exceeding 6 % Exceeding 6 %  Other :   Not flavoured nor containing added fruit or cocoa :    In powder, granules or other solid forms :     Not containing added sugar or other sweetening matter, with a fat content, by weight :      Not exceeding 1,5 % _ _ _ _ _ Exceeding 1,5 % but not exceeding 27 % ______ Exceeding 27 %   Other, of a fat content, by weight : 0403 90 11 0403 90 13 0403 90 19 0403 90 31 0403 90-33 0403 90 39 18 (AGR) 18 (AGR) 18 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) _ _ _ _ _ Not exceeding 1,5 %     - Exceeding 1,5 % but not exceeding 27 % _ _ _ _ _ Exceeding 27 % 31 . 10 . 88 Official Journal of the European Communities 59 CN code Description 1 2  Other : Not containing added sugar or other sweetening matter, of a fat content, by weight :    Not exceeding 3 %  Exceeding 3 % but not exceeding 6 %      Exceeding 6 % ... 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 _ _ _ _ Other, of a fat content, by weight :    Not exceeding 3 % Exceeding 3 % but not exceeding 6 % Exceeding 6 % ...   Flavoured or containing added fruit or cocoa :    In powder, granules or other solid forms, of a milkfat content by weight :   Not exceeding 1,5 % . . .   Exceeding 1,5 % but not exceeding 27 % _ _ _ _ Exceeding 27 % . .    Other, of a milkfat content, by weight : 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 0404 _ _ _ _ Not exceeding 3 % Rate of duty autonomous (%) or levy (AGR) conventional (%) Supplementary unit 3 4 5 18 (AGR) 18 (AGR)   18 (AGR)   23 (AGR)   23 (AGR)   23 (AGR) 20,8 + MOB 13 + MOB 20,8 + MOB 13 + MOB  20,8 + MOB 13 + MOB  20,8 + MOB 13 + MOB  20,8 + MOB 13 + MOB  20,8 + MOB 13 + MOB 18 (AGR) 23 (AGR)   18 (AGR)   23 (AGR) 18 (AGR) 18 (AGR)   18 (AGR)   18 (AGR)   18 (AGR)     Exceeding 3 % but not exceeding 6 % . .     Exceeding 6 % . Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included :  Whey, whether or not concentrated or containing added sugar or other sweetening matter :   In powder, granules or other solid forms :    Not containing added sugar or other sweetening matter 040410 0404 10 11 0404 10 19 0404 10 91 0404 10 99 0404 90 Other Other :    Not containing added sugar or other sweetening matter Other .  Other :   Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :    Not exceeding 42 %, and of a fat content, by weight :     Not exceeding 1,5 %     Exceeding 1,5 % but not exceeding 27 % 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33     Exceeding 27 %    Exceeding 42 %, and of a fat content, by weight :   Not exceeding 1,5 % _ Exceeding 1,5 % but not exceeding 27 % 60 Official Journal of the European Communities 31 . 10 . 88 Rate of duty autonomousCN code Description Supplementary unitconventional(%) or levy (AGR) (% 1 2 I 3 I 4 5 0404 90 39 Exceeding 27 % 18 (AGR) Other, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 42 %, and of a fat content, by weight : Not exceeding 1,5 %    Exceeding 1,5 % but not exceeding 27 % Exceeding 27 %    Exceeding 42 %, and of a fat content, by weight :   Not exceeding 1,5 %     Exceeding 1,5 % but not exceeding 27 % 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 24 (AGR) 24 (AGR)     Exceeding 27 % Butter and other fats and oils derived from milk :  Of a fat content, by weight, not exceeding 85 % 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 00 0405 00 10 0405 00 90 0406 040610 0406 10 10 0406 10 90 0406 20 0406 20 10 0406 20 90 0406 30 0406 30 10  Other Cheese and curd :  Fresh cheese (including whey cheese), not fermented, and curd :   Of a fat content, by weight, not exceeding 40 % Other 23 (AGR) 23 (AGR) 23 (AGR) ( i ) 23 (AGR)  Grated or powdered cheese, of all kinds : Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 0 ) Other  Processed cheese, not grated or powdered :   In the manufacture of which no cheeses other than Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 % . 23 (AGR) (2) Other :  Of a fat content, by weight, not exceeding 36 % and erf a fat content, by weight , in the dry matter :     Not exceeding 48 %     Exceeding 48 % 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 0406 9011  Of a fat content, by weight , exceeding 36 %  Blue-veined cheese . 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) (2) 23 (AGR)  Other cheese :   For processing (3) (') For cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions , the levy foreseen in the autonomous rate of duty column cannot exceed 6 % of the customs value and the conventional duty rate is fixed at 12 %. (2 ) Cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions , is subject to a reduced levy . (3 ) See Annex . 31 . 10 . 88 Official Journal of the European Communities 61 Rate of duty autonomousCN code Description conventional Supplementary unit(%) or levy (AGR) (% 1 2 3 4 5  Other :   Emmental . . . . GruyÃ ©re, Sbrinz 23 (AGR) ( ») 23 (AGR) ( i ) 23 (AGR) ( ») BergkSse, Appenzell , Vacherin fnbourgeois, Vacherin Mont d'Or and Tete de Moine (2) 0 (2) (3) (4)    Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 23 (AGR) (3) 23 (AGR) (!) 23 (AGR) 0 ) 23 (AGR) ( i ) 23 (AGR) ( «) 23 (AGR) ( i )  Cheddar  Edam  Tilsit ». Butterkase  Kashkaval Feta : 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 0406 90 50     Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles 23 (AGR) (!) 23 (AGR) ( i ) 23 (AGR) ( i ) 23 (AGR) (&gt;) 23 (AGR) (!) Other    Kefalo-Tyri Finlandia    Jarlsberg    Other :     Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles 23 (AGR) ( i )  Other :      Of a fat content, by weight, not exceeding 40 % and a water content calculated, by weight, of the non-fatty matter :  Not exceeding 47 % :        Grana Padano, Parmigiano Reggiano  Fiore Sardo, Peconno _ _ Other   Exceeding 47 % but not exceeding 72 % : ' 0406 90 61 0406 90 63 0406 90 69 0406 90 71 040690 73 0406 90 75 0406 90 77 0406 90 79 _______ Fresh cheese, fermented        Provolone ; 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) 23 (AGR) Asiago , Caciocavallo, Montasio, Ragusano Danbo, Fontal , Fontina, Fynbo, Gouda, Havarti , Ma ­ ribo , Samsoe Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin , Taleggio (') Cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy . (2) For cheeses , imported from a third country in the framework of a special arrangement concluded between that country and the Community, and for which an IMA 1 certificate is presented, delivered in accordance with the conditions laid down in the relevant Community provisions, see Annex . (3 ) For cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions , the levy foreseen in the autonomous rate of duty column cannot exceed 6 % of the customs value and the conventional duty rate is fixed at 12 %. (4) See Annex . 62 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0406 90 81      Cantal , Cheshire, Wensleydale, Lancashire , Double Gloucester, Blarney, Colby, Monterey 23 (AGR) 0406 90 83        Riccotta, salted 23 (AGR)   0406 90 85   Kefalograviera, Kasseri 23 (AGR)   0406 90 89 Other     Exceeding 72 % : 23 (AGR)   0406 90 91        Fresh cheese, fermented 23 (AGR)   0406 90 93 _______ other    Other : 23 (AGR)   0406 90 97   Fresh cheese, fermented 23 (AGR)   0406 90 99 Other 23 (AGR)   0407 00 Birds' eggs, in shell, fresh, preserved or cooked :  Of poultry : For hatching 0) : 0407 00 11 Of turkeys or geese 12 (AGR)  1 000 p/st 0407 00 19    Other 12 (AGR)  1 000 p/st 0407 00 30 Other 12 (AGR)  1 000 p/st 0407 00 90 - Other 12  1 000 p/st 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise pre ­ served, whether or not containing added sugar or other sweetening matter : - Egg yolks : 0408 11 Dried : 0408 11 10    Suitable for human consumption 22 (AGR)   04081190    Other (2) Free Free  0408 19 Other :    Suitable for human consumption : 0408 1911     Liquid 22 (AGR)   0408 19 19     Frozen 22 (AGR)   0408 19 90 Other (2) - Other : Free Free  0408 91   Dried : 0408 91 10    Suitable for human consumption 22 (AGR)  /  0408 91 90 - - - Other (2) Free Free  0408 99   Other : 0408 99 10  Suitable for human consumption 22 (AGR)   0408 99 90 Other (2) Free Free  (&gt;) Only poultry eggs which fulfil the conditions laid down in the relevant Community provisions are eligible for entry under this subheading. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 63 Rate of duty autonomousCN code Description conventional Supplementary unit(%) or levy (AGR) (% 2 I 3 | 4 I 5 Natural honey 270409 00 00 0410 00 00 30 12Edible products of animal origin, not elsewhere specified or included 64 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This chapter does not cover: . (a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried); (b) hides or skins (including furskins) other than goods of heading No 0505 and parings and similar waste of raw hides or skins of heading No 0511 (Chapter 41 or 43); (c) animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) prepared knots or tufts for broom or brush making (heading No 9603). 2 . For the purposes of heading No 0501 , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working. 3 . Throughout the nomenclature, elephant, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as ' ivory'. 4 . Throughout the nomenclature, the' expression 'horsehair' means hair of the manes or tails of equine or bovine animals . Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0501 00 00 Human hair, unworked, whether or not washed or scoured ; waste of human hair Free Free  0502 Pigs', hogs' or boars' bristles and hÃ ¡ir ; badger hair and other brush making hair ; waste of such bristles or hair : ¢ 0502 10  Pigs', hogs' or boars' bristles and hair and waste thereof : 0502 10 10   Unworked bristles or hair, whether or not washed, degreased or disinfected ; waste Free Free  0502 10 90 Other bristles or hair Free Free  0502 90 00  Other Free Free  0503 00 00 Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material Free Free  0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof Free Free 31 . 10 . 88 Official Journal of the European Communities 65 Rate of duty CN code Description / autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preserva ­ tion ; powder and waste of feathers or parts of feathers : 0505 10  Feathers of a kind used for stuffing ; down : 0505 10 10   Raw Free Free  0505 10 90   Other 4 3,5  0505 90 00  Other , 3 2  0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products : 0506 10 00  Ossein and bones treated with acid Free Free  0506 90 00  Other Free Free  0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape ; ' powder and waste of these products : 0507 10 00  Ivory ; ivory powder and waste Free   0507 90 00 - Other Free Free  0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked ; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof Free Free 0509 00 Natural sponges of animal origin : 0509 00 10  Raw ' Free   0509 00 90  Other 8   0510 00 00 Ambergris, castoreum, civet and musk; cantharides ; bile, whether or not dried ; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provi ­ sionally preserved Free Free 0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption : 0511 10 00  Bovine semen  Other : Free Free  0511 91   Products of fish or crustaceans, molluscs or other aquatic invertebrates ; dead animals of Chapter 3 : 0511 91 10    Fish waste Free Free  0511 91 90    Other Free 0 )  (') See Annex . 66 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0511 99   Other : 0511 99 10    Sinews or tendons ; parings and similar waste of raw hides or skins . Free Free  051199 90  Other Free Free 31 . 10 . 88 Official Journal of the European Communities 67 SECTION II VEGETABLE PRODUCTS Note 1 . In this section the term 'pellets' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight. CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE ' * Notes 1 . Subject to the second part of heading No 0601 , this chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes, onions, shallots, garlic or other products of Chapter 7 . 2 . Any reference in heading No 0603 or 0604 to goods of any kind shall be construed as including a reference to bouquets, floral baskets, wreaths and similar articles made wholly or partly of goods of that kind, account not being taken of accessories of other materials . However, these headings do not include collages or similar decorative plaques of heading No 9701 . Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower ; chicory plants and roots other than roots of heading No 1212 : 0601 10  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant : 0601 10 10 Hyacinths 10 8 p/st 0601 10 20 Narcissi 10 8 p/st 0601 10 30 Tulips 10 8 p/st 0601 10 40 Gladioli 2 10 8 p/st 0601 10 90 Other 10 8  060120  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in .flower ; chicory plants and roots : 0601 20 10 Chicory plants and roots 2 2  06012030 Orchids, hyacinths, narcissi and tulips 18 15  060120 90 Other 15 10  0602 Other live plants (including their roots), cuttings and slips ; mushroom spawn : 060210  Unrooted cuttings and slips : 0602 10 10 Of vines Free   68 Official Journal of the European Communities 31 . 10. 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0602 1090 Other 12 8 .  0602 20  Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts : 0602 20 10 Vine slips, grafted or rooted Other : 3   0602 2091 Neither budded nor grafted 15 13  060220 99 Budded or grafted 15 13  0602 30  Rhododendrons and azaleas, grafted or not : 0602 3010 Rhododendron simsii (Azalea indica) 15 13  0602 3090 Other 15 13  060240  Roses, grafted or not : Neither budded nor grafted : 0602 4011 With stock of a diameter not exceeding 10 mm 15 13 p/st 06024019 Other 15 13 p/st 060240 90 Budded or grafted  Other : 15 13 p/st 0602 9100   Mushroom spawn 15 13  0602 99 Other : 0602 99 10 Pineapple plants  ^ Other : Free Free  0602 99 30 Vegetable and strawberry plants Other : _ Outdoor plants : Trees, shrubs and bushes : 15 13 0602 9941 Forest trees Other : 15 13  0602 9945 0602 9949 Rooted cuttings and young plants Other ______ Other outdoor plants : 15 15 13 13 0602 9951 Perennial plants 15 13  0602 99 59 Other Indoor plants : 15 13 _ 0602 99 70 Rooted cuttings and young plants, excluding cacti Other : 15 13  0602 9991 _______ Flowering plants with buds or flowers, excluding cacti 15 13  0602 99 99 other 15 13  c 31 . 10. 88 Official Journal of the European Communities 69 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 060310  Fresh : From 1 June to 3 1 October : 0603 10 11 Roses 24 24 p/st 0603 10 13 Carnations . . . 24 24 p/st 0603 10 15 Orchids 24 24 p/st 06031021 Gladioli 24 24 p/st 0603 10 25 Chrysanthemums ' 24 24 p/st 0603 10 29 Other From 1 November to 31 May : 24 24  0603 10 51 Roses 20 17 p/st 06031053 Carnations 20 17 p/st 0603 10 55 Orchids 20 17 p/st 0603 10 61 Gladioli 20 17 p/st 0603 10 65 Chrysanthemums 20 17 p/st 0603 10 69 Other 20 17  060390 00 - Other 20   0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 060410  Mosses and lichens : 0604 10 10 Reindeer moss 10 Free  ' 0604 10 90 Other  Other : 13 10  0604 91 Fresh : 0604 91 10 Christmas trees and conifer branches 12 10  0604 9190 Other 12 10  060499 Other : 0604 9910 Not further prepared than dried 10 4  0604 99 90  Other 17   i 70 31 . 10 . 88Official Journal of the European Communities CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Notes 1 . This chapter does not cover forage products of heading No 1214. 2 . In heading Nos 0709 to 0712 the word 'vegetables ' includes edible mushrooms, truffles, olives, capers, marrows, pumpkins, aubergines, sweet corn (Zea mays var. saccharata), fruits of the genus Capsicum or of the genus Pimenta, fennel, parsley, chervil, tarragon, cress and sweet marjoram (Majorana hortensis or Origanum majorana). 3 . Heading No 0712 covers all dried vegetables of the kinds falling within heading Nos 0701 to 0711 , other than: (a) dried leguminous vegetables, shelled (heading No 0713); (b) sweet corn in the forms specified in heading Nos 1102 to 1104; (c) flour, meal and flakes of potatoes (heading No 1105); (d) flour and meal of dried leguminous vegetables of heading No 0713 (heading No 1106). 4. However, dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta are excluded from this chapter (heading No 0904). Additional note 1 . The expression 'cultivated mushrooms ', as used in subheading 0709 51 10 shall be taken to apply only to the following cultivated mushrooms of the Psalliota (Agaricus) species: hortensis, alba or bispora and subedulis . Other species, including those cultivated artificially, (for example Rhodopaxillus nudus and Polypurus tuberaster), fall within subheading 0709 51 90. CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0701 Potatoes, fresh or chilled : 07011000 - Seed i 1 ) 10 7  070190 - Other : 0701 90 10 For the manufacture of starch ( ! ) &gt; 9     Other :  New : 0701 90 51 From 1 January to 15 May 15   070190 59 From 16 May to 30 June 21   0701 90 90 Other 18   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 7131 . 10 . 88 CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0702 00 Tomatoes, fresh or chilled : 0702 00 10  From 1 November to 14 May 11 MIN 2 Ecu/ 100 kg/net C 1 ) 0702 00 90 /  From 15 May to 31 October 18  MIN 3,5 Ecu/ 100 kg/net ( · ) 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled : 0703 10  Onions and shallots : Onions : 0703 10 11 Sets 12 12  0703 10 19  Other 12 12  0703 10 90 Shallots . · 12 12  0703 20 00  Garlic 12 12  0703 90 00  Leeks and other alliaceous vegetables 13   0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled : 070410  Cauliflowers and headed broccoli : 0704 10 10 From 15 April to 30 November 17 MIN 2 Ecu/ 100 kg/net 0704 10 90 From 1 December to 14 April 12 MIN 1 ,4 Ecu/ 100 kg/net 0704 20 00  Brussels sprouts 15   0704 90  Other : 0704 9010 White cabbages and red cabbages 15 ' MIN 0,5 Ecu/ 100 kg/net 0704 9090 Other 15   0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled :  Lettuce : 0705 11 Cabbage lettuce (head lettuce) : 0705 11 10  From 1 April to 30 November 15 MIN 2,5 Ecu/ 100 kg/br 0705 11 90 From 1 December to 3 1 March 13 , MIN 1,6 Ecu/ 100 kg/br 0705 19 00 Other 13 _   Chicory : 0705 21 00 Witloof chicory (Cichorium intybus var. foliosum) 13   ( ¢) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 72 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code autonomous Supplementary unitDescription conventional(%&gt; or levy (AGR) % 1 2 . 3 ^ 4 5 Other ¢ 13 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled : 17  Carrots and turnips  Other : Celeriac (rooted celery or German celery) : From 1 May to 30 September From 1 October to 30 April Horse-radish (Cochlearia armoracia) Other 13 17 17 17 15 Cucumbers and gherkins, fresh or chilled :  Cucumbers : From 1 November to 15 May   From 16 May to 31 October  Gherkins 16 ( i ) 20 ( i ) 16 20 Leguminous vegetables, shelled or unshelled, fresh or chilled : 10 0705 29 00 0706 0706 10 00 0706 90 0706 9011 0706 90 19 0706 90 30 07069090 0707 00 0707 00 11 0707 00 19 0707 00 90 0708 0708 10 0708 10 10 0708 10 90 0708 20 0708 20 10 0708 20 90 0708 90 00 0709 07091000 0709 20 00 0709 30 00 0709 40 00 070951 0709 51 10 0709 51 30 0709 5150 0709 51 90 0709 52 00 12 17 13 MIN 2 Ecu/ 100 kg/net 17 MIN 2 Ecu/ 100 kg/net 17 14  Peas (Pisum sativum) : From 1 September to 3 1 May From 1 June to 31 August  Beans (Vigna spp., Phaseolus spp.) : From 1 October to 30 June From 1 July to 30 September  Other leguminous vegetables Other vegetables, fresh or chilled :  Globe artichokes  Asparagus  Aubergines (egg-plants)  Celery other than celeriac  Mushrooms and truffles : Mushrooms :  Cultivated mushrooms    Chantarelles Flap mushrooms  Other   Truffles 13 16 16 (l ) 16 16 16 10 10 10 10 4 7 8 8 ( ¢) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 31 . 10 . 88 Official Journal of the European Communities 73 Rate of duty autonomousCN code Description Supplementary unit(%) or levy (AGR) conventional (%) 1 52 3 4  Fruits of the genus Capsicum or of the genus Pimenta : Sweet peppers Other : 9 Free Free 10 Of the genus Capsicum, for the manufacture of capsicin or Capsi ­ cum oleoresin dyes (*) For the industrial manufacture of essential oils or resinoids f 1 ) . . . Other 11 Free Free 20 13 13 13 - Spinach, New Zealand spinach and orache spinach (garden spinach)  Other :  - Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichonum spp.) Chard (or white beet) and cardoons Olives : For uses other than the production of oil (')  Other Capers Fennel Sweet corn Courgettes Other 7 (AGR) 7 12 9 (AGR) 16 (2) 16 10 0709 60 0709 60 10 I 0709 60 91 0709 60 95 0709 60 99 0709 70 00 070990 0709 90 10 0709 90 20 0709 90 31 0709 90 39 0709 90 40 0709 90 50 0709 90 60 0709 90 70 0709 90 90 0710 0710 10 00 0710 21 00 0710 22 00 0710 29 00 0710 30 00 0710 40 00 0710 80 0710 80 10 071080 51 0710 80 59 0710 80 60 0710 80 70 0710 80 80 0710 80 90 0710 90 00 Vegetables (uncooked or cooked by steaming or boiling in water), frozen :  Potatoes  Leguminous vegetables, shelled or unshelled : Peas (Pisum sativum) Beans (Vigna spp., Phaseolus spp.)   Other 19 19 19 19 19 20,8 + MOB  Spinach, New Zealand spinach and orache spinach (garden spinach)  Sweet corn  Other vegetables : Olives 18 18 18 18 18 8 + MOB 19 18 10 18 18 18 18 18 Fruits of the genus Capsicum or of the genus Pimenta : Sweet peppers 19 i 19 20 19 19 19 19 19 Other Mushrooms Tomatoes Artichokes Other  Mixtures of vegetables 0) (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 74 31 . 10 . 88Official Journal of the European Communities Rate of duty autonomousCN code Descnption Supplementary unitconventional(%) or levy (AGR) (% 1 2 3 L 4 5 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 9 9  Onions  Olives : For uses other than the production of oil ( ») 8 8 (AGR)Other  Capers  Cucumbers and gherkins 8 6 1515  Other vegetables ; mixtures of vegetables :   Vegetables : Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 10 8 + MOB 20 20,8 + MOB 12 12 15 Sweet corn  Mushrooms Other Mixtures of vegetables 0711 0711 10 00 0711 20 0711 20 10 0711 20 90 07113000 07114000 0711 90 0711 90 10 071190 30 071190 50 071190 70 071190 90 0712 0712 10 00 0712 20 00 0712 30 00 0712 90 0712 90 11 0712 90 19 0712 90 30 0712 90 50 0712 90 90 0713 0713 10 0713 10 11 0713 10 19 0713 10 90 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared :  Potatoes whether or not cut or sliced but not further prepared 16 20 (2) 16 16 16 16  Onions  Mushrooms and truffles  Other vegetables ; mixtures of vegetables : Sweet corn (Zea mays var. saccharata) : 4  Hybrids for sowing (') Other . Tomatoes Carrots Other Free (3) 9 (AGR) 16 16 16 16 16 16 Dried leguminous vegetables, shelled, whether or not skinned or split :  Peas (Pisum sativum) : For sowing : Forage peas (Pisum arvense L.) Other Other . . . . 3 3 3 10 10 10 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Duty rate reduced to 10 % within the limits of an annual tariff quota of 12 000 tonnes to be granted by the competent Community authorities . This measure is applicable until 31 December 1990. (3) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 1531 . 10 . 88 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0713 20  Chickpeas (garbanzos) : 0713 20 10 For sowing 10 3  0713 20 90   Other - Beans (Vigna spp., Phaseolus spp.) : 10 3  0713 31 Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek : 0713 31 10 For sowing 10 3  0713 31 90 Other 10 3  0713 32 Small red (Adzuki) beans (Phaseolus or Vigna angularis) : 07133210 For sowing 10 3  0713 32 90 Other 10 3  0713 33 Kidney beans, including white pea beans (Phaseolus vulgaris) : 071333 10 For sowing 10 3  0713 33 90 Other 10 3  0713 39 Other : 0713 39 10 For sowing 10 3  0713 3990 Other 10 3  0713 40  Lentils : 0713 4010 For sowing 7 2  071340 90 Other 7 2  071350  Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor) : 07135010 For sowing 7 5  0713 5090 Other 7 5  0713 90  Other : 07139010 For sowing 7 5  0713 90 90 Other 7 5  0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10 - Manioc (cassava) : 0714 10 10 Pellets of flour and meal   Other : 28 (AGR)   0714 10 91    Of a kind used for human consumption , in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 6 (AGR) 0) 0714 10 99 Other 6 (AGR) 0)  (') 6 % ad valorem, subject to certain conditions . 76 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0714 20  Sweet potatoes : 0714 20 10 Fresh, whole, intended for human consumption (') 6 (2) 6  0714 20 90 0714 90 Other - Other : Arrowroot, salep and similar roots and tubers with high starch con ­ tent : 10 Ecu/ 100 kg/net (3) (4) 0714 9011  Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 6 (AGR) (5) 0714 90 19 Other . 6 (AGR) (5)  071490 90 - Other 6 (2) 6  (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Duty rate reduced to 3 % (suspension ) for an indefinite period. (3) Duty exemption within the limit of an annual tariff quota of 600 000 tonnes, originating in the People's Republic of China. Qualification for this quota is subject to conditions laid down in the relevant Community provisions (4) Duty exemption within the limit of an annual tariff quota of S 000 tonnes, originating in third countries other than the People's Republic of China. Qualification for this quota is subject to conditions laid down in the relevant Community provisions . (5) 6 % ad valorem, subject to certain conditions . 31 . 10 . 88 Official Journal of the European Communities 77 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF CITRUS FRUITS OR MELONS Notes 1 . This chapter does not cover inedible nuts or fruits . 2 . Chilled fruits and nuts are to be classified in the same headings as the corresponding fresh fruit and nuts . Additional note 1 . The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86) at a temperature of 20 °C and multiplied by the factor 0,95. CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled : 0801 10  Coconuts : 0801 10 10 Desiccated coconut 2 2  0801 10 90 Other 2 2  080120 00  Brazil nuts 5 Free _ 08013000  Cashew nuts 5 Free  0802 Other nuts, fresh or dried, whether or not shelled or peeled :  Almonds : 0802 11 In shell : 0802 11 10 Bitter Free Free  0802 11 90 Other 7 7  080212 Shelled : 0802 12 10 Bitter Free Free  0802 12 90 Other 7 7   Hazelnuts or filberts (Corylus spp.) r 0802 21 00 In shell 4   0802 22 00 Shelled 4    Walnuts : 0802 31 00 In shell 8 8 ,  0802 32 00 -r - Shelled 8 8  0802 4000  Chestnuts (Castanea spp.) 7   0802 50 00  Pistachios 2   78 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 0802 90 - Other : 0802 9010 Pecans 4 Free  0802 90 30 Areca (or betel) and cola 3 1,5  0802 90 90 Other 4   0803 00 Bananas, including plantains, fresh or dried : 0803 00 10  Fresh 20 ( i ) 20  08030090 - Dried 20 ( i ) 20  0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 080410 00 - Dates 12   0804 20 - Figs : 0804 20 10 Fresh 7   0804 20 90 Dried 10   0804 30 00  Pineapples 9 9  0804 40 - Avocados : 0804 4010 From 1 December to 3 1 May 12 (2) 8  080440 90 From 1 June to 30 November 12 8  0804 50 00  Guavas, mangoes and mangosteens 12 6  0805 Citrus fruit, fresh or dried : 080510  Oranges : Sweet oranges, fresh : From 1 to 30 April : 0805 10 11     Sanguines and semi-sanguines . 15 (3) 13  Other : 0805 10 15 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 15 (3) 13  0805 10 19 Other 15 (3) 13  From 1 to 1 5 May : 0805 10 21 Sanguines and semi-sanguines 15 (3) 6  Other : 0805 10 25      Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 15 (3) 6  0805 10 29 Other 15 (3) 6  From 16 May to 15 October : 0805 10 31 Sanguines and semi-sanguines 15 (3) 4  (') (2) (3) Duty exemption granted in the Federal Republic of Germany within the limits of a tariff quota. Duty rate reduced to 4 % until 31 December 1990. In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 31 . 10 . 88 Official Journal of the European Communities 79 Rate of duty CN code v Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 0805 10 35 Navels, Navelines, Navelates, Salustianas, Veraas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 15 ( i ) 4 0805 10 39 Other From 16 October to 31 March : 15 ( ») 4  08051041 Sanguines and semi-sanguines  Other : » 20 ( i)   0805 10 45  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 20 (') 08051049 Other Other : 20 ( i )   0805 10 70 From 1 April to 15 October 15 15  0805 10 90 From 16 October to 31 March ' 20   0805 20  Mandarins (including tangerines and satsumas); clementines, wilkings and similar citrus hybrids : 0805 20 10 Clementines 20 ( i )   0805 20 30 Monreales and satsumas 20 ( i )   0805 20 50 Mandarins and wilkings 20 ( i )   0805 20 70   Tangerines 20 ( i )   0805 20 90   Other 20 ( i )   0805 30 - Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) : 0805 30 10 Lemons (Citrus limon, Citrus limonum) 8 ( i )   0805 30 90 Limes (Citrus aurantifolia) 16   0805 40 00  Grapefruit 12 3  0805 90 00  Other 16   0806 Grapes, fresh or dried : 0806 10 - Fresh : Table grapes :    From 1 November to 14 July : 0806 10 11 Of the variety Emperor (Vitis vinifera cv.) from 1 December to 31 January (2) 18 ( i ) 10  0806 10 15 Other 18 0)   0806 10 19 From 15 July to 31 October Other : 22 ( »)   0806 10 91 From 1 November to 14 July 18 ( i )  _ 0806 10 99 From 15 July to 31 October 22 (J )   0806 20  Dried : In immediate containers of a net capacity not exceeding 2 kg : 0806 2011  Currants 9 0 3  (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 80 Official Journal of the European Communities 31 . 10 . 88 Rate of duty autonomousCN code Description Supplementary unit(%) or levy (AGR) conventional (%) 1 3 4 52 Other Other : Currants Other 9 (') 9 ( i ) 9 ( i ) Melons (including watermelons) and papaws (papayas), fresh 3 3 3 6 0806 20 19 0806 20 91 0806 20 99 0807 0807 10 0807 10 10 0807 10 90 0807 2000 0808 0808 10 0808 10 10 11 11 12 (2) I  Melons (including watermelons) : Watermelons : Other  Papaws (papayas) Apples, pears and quinces, fresh :  Apples : 910 MIN 0,5 Ecu/ 100 kg/net   Cider apples, in bulk, from 16 September to 15 December . Other : MIN 0,45 Ecu/ 100 kg/net 0808 10 91 14 MIN 2,4 Ecu/ 100 kg/net 08081093 8 14 MIN 2,4 Ecu/ 100 kg/net (*) 10 MIN 2,3 Ecu/ 100 kg/net 0) 8 MIN 1,4 Ecu/ 100 kg/net ( l ) MIN 2,3 Ecu/ 100 kg/net From 1 August to 3 1 December    From 1 January to 31 March  From 1 April to 3 1 July  Pears and quinces : Pears : 0808 10 99 6 MIN 1,4 Ecu/ 100 kg/net 0808 20 0808 20 10 Perry pears, in bulk, from 1 August to 31 December . . . 913 MIN 2 Ecu/ 100 kg/net MIN 0,45 Ecu/ 100 kg/net 0808 20 31 0808 20 33  Other : From 1 January to 3 1 March From 1 April to 15 July  From 16 July to 31 July From 1 August to 3 1 December 10 MIN 1,5 Ecu/ 100 kg/net ( i ) 10 MIN 2 Ecu/ 100 kg/net (') 10 MIN 1,5 Ecu/ 100 kg/net (') 13 MIN 2 Ecu/ 100 kg/net 10 MIN 1,5 Ecu/ 100 kg/net 5 MIN 2 Ecu/ 100 kg/net 10 MIN 1,5 Ecu/ 100 kg/net 13 MIN 2 Ecu/ 100 kg/net (') 0808 20 35 0808 20 39 (') (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . Duty rate reduced to 3 % (suspension ) for an indefinite period. 31 . 10 . 88 Official Journal of the European Communities 81 Rate of duty autonomousCN code Description conventional Supplementary unit(%) or levy (AGR) (% 1 I 2 3 I 4 5 Quinces 9 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 25 15 MIN 3 Ecu/ 100 kg/net C 1 ) 1515 (i ) 22 ( i )  Apricots .  Cherries : From 1 May to 15 July From 16 July to 30 April  Peaches, including nectarines  Plums and sloes : Plums : From 1 July to 30 September From 1 October to 30 June Sloes Other fruit, fresh :  Strawberries : From 1 May to 31 July   From 1 August to 30 April 15 MIN 3 Ecu/ 100 kg/net (l ) 10 ( i ) 15 8 0808 20 90 0809 0809 10 00 0809 20 0809 20 10 0809 20 90 0809 3000 0809 40 08094011 080940 19 080940 90 0810 0810 10 0810 10 10 0810 10 90 0810 20 0810 20 10 0810 20 90 0810 30 0810 30 10 0810 30 30 0810 30 90 081040 0810 40 10 0810 40 30 081040 50 0810 40 90 0810 90 0810 90 10 0810 9090 16 MIN 3 Ecu/ 100 kg/net 16 14  Raspberries, blackberries, mulberries and loganberries : Raspberries Other 11  Black, white or red currants and gooseberries : 12 12 12 12 12 Black currants Red currants . Other 11 11  Cranberries, bilberries and other fruits of the genus Vaccinium : * Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) Free 4   Fruit of the species Vaccinium myrtillus   Fruit of the species Vaccinium macrocarpon and Vaccinium corymbo ­ 4sum Other  Other : 9 9 12 12 11 11 Kiwifruit (Actinidia chinensis Planch.) Other ( i ) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 82 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 10  Strawberries : Containing added sugar or other sweetening matter : 0811 10 U    With a sugar content exceeding 13 % by weight 26 + AGR 26 + AD S/Z  0811 10 19  Other 26 26  0811 10 90 Other 20 18  0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white- or red ­ currants and gooseberries : Containing added sugar or other sweetening matter : 0811 20 11 With a sugar content exceeding 13 % by weight 26 + AGR 26 + AD S/Z  0811 20 19 Other ,  »- Other : 26 26  0811 20 31 Raspberries 20 18  081120 39  Black-currants 20 18  081120 51 Red-currants 20 15  0811 20 59    Blackberries and mulberries 20 15  081120 90  Other 20 18  081190  Other :   Containing added sugar or other sweetening matter : 0811 90 10 With a sugar content exceeding 13 % by weight 26 + AGR 26 + AD S/Z  0811 90 30    Other Other : 26 26  0811 90 50 Fruit of the species Vaccinium myrtillus 20 15  081190 70    Fruit of the species Vaccinium myrtilloides and Vaccinium angus ­ tifolium 20 4 0811 90 90 Other 20 18  0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 10 00  Cherries 11   0812 20 00  Strawberries U   0812 90  Other : 0812 90 10   Apricots 16   0812 90 20 Oranges 16   0812 90 30 Papaws (papayas) 11 5,5  0812 90 40 Fruit of the species Vaccinium myrtillus 11 8  0812 90 50   Black-currants 11   0812 90 60 Raspberries 11   0812 90 90 Other 11   31 . 10 . 88 Official Journal of the European Communities 83 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit I 2 3 4 5 0813 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 10 00  Apricots 9 7  0813 2000  Prunes 18 12  0813 30 00  Apples 10 8  081340  Other fruit : 0813 40 10 Peaches, including nectarines 9 7  0813 40 30 Pears 10 8  0813 40 50 Papaws (papayas) 3 4  0813 40 90 Other 8 6  0813 50  Mixtures of nuts or dried fruits of this chapter : Fruit salads of dried fruit, other than that of heading Nos 0801 to 0806 : 0813 50 11 Not containing prunes 9 8  0813 50 19 Containing prunes . 12 12  0813 50 30 Mixtures exclusively of dried nuts of heading Nos 0801 and 0802 . . . Other mixtures : 8 8  0813 50 91 Not containing prunes or figs 10 10  0813 50 99 Other 12 12  0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 2 2  84 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 9 COFFEE, TEA, MAT £ AND SPICES Notes 1 . Mixtures of the products of heading Nos 0904 to 0910 are to be classified as follows: (a) mixtures of two or more of the products of the same heading are to be classified within that heading; (b) mixtures of two or more of the products of different headings are to be classified within heading No 0910. The addition of other substances to the products of heading Nos 0904 to 0910 (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification provided the resulting mixtures retain the essential character of the goods of those headings . Otherwise such mixtures are not classified within this chapter ; those constituting mixed condiments or mixed seasonings are classified within headkig No 2103 . 2 . This chapter does not cover cubeb pepper (Piper cubeba) or other products of heading No 121 1 . Additional note 1 . The rate of duty applicable to mixtures referred to in note I (a) above shall be the one applicable to the component having the highest rate. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0901 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : - Coffee, not roasted : 0901 1100 Not decaffeinated *. . . 12 5  0901 12 00 Decaffeinated  Coffee, roasted : 21 13  0901 21 00 Not decaffeinated 25 15  0901 22 00 Decaffeinated 30 18  09013000  Coffee husks and skins 21 13  09014000  Coffee substitutes containing coffee 30 18  0902 Tea : 09021000  Green tea (not fermented) in immediate packings of a content not ex ­ ceeding 3 kg 23 5  0902 20 00  Other green tea (not fermented) 10,8 Free  0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg 23 5  090240 00  Other black tea (fermented) and other partly fermented tea 10,8 Free  31 . 10 . 88 Official Journal of the European Communities 85 Rate of duty , CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0903 00 00 25 Free  0904 Pepper of the genus Piper ; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta :  Pepper : 090411 Neither crushed nor ground : 090411 10 For the industrial manufacture of essential oils or resinoids (')... Free Free  09041190 Other 10 10  0904 12 00 Crushed or ground , 25 12,5  0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground : Neither crushed nor ground : 0904 2010 Sweet peppers Other : 16 12  0904 20 31 Of the genus Capsicum, for the manufacture of capsicin or Capsicum oleoresin dyes 0) Free Free  0904 20 35 For the industrial manufacture of essential oils or resinoids ( l ) . Free Free  0904 20 39 Other 20 10  0904 20 90 Crushed or ground 25 12  0905 00 00 Vanilla 11,5 11,5  0906 Cinnamon and cinnamon-tree flowers : 09061000  Neither crushed nor ground 20 8  0906 2000  Crushed or ground 20 8  0907 00 00 Cloves (whole fruit, cloves and stems) .15 15  0908 Nutmeg, mace and cardamoms : 090810  Nutmeg : 0908 10 10 -  Neither crushed nor ground, for the industrial manufacture of essential oils or resinoids (*) Free Free 09081090  - Other 15 10  · 0908 20  Mace : 0908 20 10 Neither crushed nor ground 20 Free  0908 2090 Crushed or ground 25 8  0908 30 00  Cardamoms 20 Free  0909 Seeds of anise, badian, fennel, coriander, cumin or caraway ; juniper berries : 090910  Seeds of anise or badian : 090910 10 Seeds of anise 5 10  090910 90 Seeds of badian 23   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 86 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0909 20 00 - Seeds of coriander '. 5 Free 0909 30  Seeds of cumin :  - Neither crushed nor ground : 0909 3011 For the industrial manufacture of essential oils or resinoide (') . . . Free   0909 3019 Other 5   090930 90 Crushed or ground 10 10  0909 40  Seeds of caraway : Neither crushed nor ground : 0909 4011 For the industrial manufacture of essential oils or resinoids ( ! ) . . . Free   0909 4019 Other 5   09094090 Crushed or ground 10 10  0909 50  Seeds of fennel ; juniper berries : Neither crushed nor ground : 0909 5011 For the industrial manufacture of essential oils or resinoids 0) . . . Free   0909 50 19 Other 5   0909 50 90 Crushed or ground 10 10  0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices : 0910 1000  Ginger Free (2)  0910 20  Saffron : 0910 20 10 Neither crushed nor ground 16   0910 20 90 Crushed or ground 19   0910 30 00  Turmeric (curcuma) Free Free  0910 40  Thyme ; bay leaves : Thyme : Neither crushed nor ground : 0910 4011     Wild thyme (Thymus serpyllum) Free   0910 4013     Other 14   0910 4019 Crushed or ground 17   0910 40 90 Bay leaves 14   0910 50 00  Curry  Other spices : 25 Free  0910 91   Mixtures referred to in note 1 (b) to this chapter : 0910 91 10 Neither crushed nor ground 20 20  0910 9190 Crushed or ground 25 25  0910 99 Other : 0910 99 10 Fenugreek seed Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See Annex. 31 . 10 . 88 Official Journal of the European Communities 87 Rate of duty autonomousCN code Description conventional Supplementary unit(%) or levy (AGR) %) 1 I 2 3 I 4 5 Other : 0910 99 91     Neither crushed nor ground 0910 99 99 Crushed or ground 20 25 20 25 88 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 10 CEREALS Notes 1 . (a) The products specified in the headings of this chapter are to be classified within those headings only if grains are present, ivhether or not in the ear or on the stalk . (b) The chapter does not cover grains which have been hulled or otherwise worked. However, rice, husked, milled, polished, glazed, parboiled or broken remains classified within heading No 1006. 2 . Heading No 1005 does not cover sweet corn (Chapter 7). Subheading note 1 . The term 'durum wheat' means wheat of the species Triticum durum and the hybrids derived from the inter-specific crossing of Triticum durum which have the same number (28) of chromosomes as that species . Additional notes 1 . The following terms shall have the meanings hereunder assigned to them: (a) 'round grain rice ' (subheadings 1006 10 21 , 1006 10 92, 1006 2011 , 1006 20 92, 1006 30 21 , 1006 30 42, 1006 30 61 and 1006 30 92): rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2; (b) 'medium grain rice ' (subheadings 1006 10 23, 1006 10 94, 1006 20 13, 1006 20 94, 1006 30 23, 1006 30 44, 1006 30 63 and 1006 30 94): rice, the grains of which are of a length exceeding 5,2 mm but not exceeding 6,0 mm and of a length/width ratio of less than 3; (c) 'long grain rice ' (subheadings 1006 10 25, 1006 10 27, 1006 10 96, 1006 10 98, 1006 20 15, 1006 20 1 7, 1006 20 96, 1006 20 98, 1006 30 25, 1006 30 27, 1006 30 46, 1006 30 48, 1006 30 65, 1006 30 67, 1006 30 96 and 1006 30 98): rice, the grains of which are of a length exceeding 6,0 mm; (d) 'paddy rice ' (subheadings 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98): rice which has retained its husk after threshing; (e) 'husked rice ' (subheadings 1006 2011 , 1006 20 13, 1006 20 15, 1006 20 17, 1006 20 92, 1006 20 94, 1006 20 96 and 1006 20 98): rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions 'brown rice ', 'cargo rice ', 'loonzain ' and 'riso sbramato '; (f) 'semi-milled rice ' (subheadings 1006 30 21, 1006 30 23, 1006 30 25, 1006 30 27, 1006 30 42, 1006 30 44, 1006 30 46 and 1006 30 48): rice from which the husk, part of the germ and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed; (g) 'wholly milled rice ' (subheadings 1006 30 61 , 1006 30 63, 1006 30 65, 1006 30 67, 1006 30 92, 1006 30 94, 1006 30 96 and 1006 30 98): rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or medium grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains; (h) 'broken rice ' (subheading 1006 40): grain fragments the length of which does not exceed three-quarters of the average length of the whole grain . Official Journal of the European Communities31 . 0 . 88 89 2. Levies applicable to mixture's of cereals: A. The levy applicable to mixtures composed of two of the cereals falling within heading Nos 1001 to 1005 and 1007 and 1008 shall be that applicable: (a) to the component cereal predominating by weight, when that cereal represents at least 90 % of the weight of the mixture; (b) to the component cereal liable to the higher levy, when neither of the two component cereals represents at least 90 % of the weight of the mixture. B. Where a mixture is composed of more than two of the cereals falling within heading Nos 1001 to 1005 and 1007 and 1008, and where several cereals each represent more than 10 % of the weight of the mixture, the levy applicable to the mixture shall be the highest 6f the levies applicable to such cereals, even when the amount of the levy is the same for two or more of the cereals. Where a single cereal represents more than 10 % of the weight of the mixture, the levy to be applied shall be that applicable to such cereal. C. The levy applicable to mixtures composed of the cereals falling within heading Nos 1001 to 1005, 1007 and 1008 and not governed by the above rules shall be the higher or highest of the levies applicable to the cereals composing the mixture concerned, even when the amount of the levy is the same for two or more of the cereals. D. The levy applicable to mixtures composed of one or more of the cereals falling within heading Nos 1001 to 1005, 1007 and 1008 and of one or more of the products falling within subheadings 100610 21 , 100610 23, 100610 25, 100610 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20, 1006 30 and 1006 40 shall be that applicable to the component cereal or product liable to the higher or highest levy. E. The levy applicable to mixtures composed of rice of subheadings 1006 10 21 , 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30, classifiable under several different processing groups or stages, or of rice classifiable under one or more different processing groups or stages and of broken rice, shall be that applicable: (a) to the component predominating by weight, when that component represents at least 90 % of the weight of the mixture; (b) to the component liable to the higher or highest levy, when no component represents at least 90 % of the weight of the mixture. F. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. Rate of duty autonomousCN code Description (%) or conventional (%) Supplementary unit levy (AGR) 1 2 3 4 5 Wheat and meslin :  Durum wheat : Seed Other  Other : Spelt for sowing ( ¢) * . . . 1001 1001 10 1001 10 10 1001 10 90 100190 1001 90 10 1001 90 91 100190 99 20 (AGR) 20 (AGR) 20 20 (AGR) 20 (AGR) - - Other spelt, common wheat and meslin Common wheat and meslin seed . . Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 90 Official Journal of the - European Communities 31 . 10 . 88 Rate of duty CN code autonomous (%) SupplementaryunitDescription conventional ' (%)orlevy (AGR) 1 2 3 4 5 Rye 16 (AGR) 13 (AGR) 13 (AGR) Barley : - Seed . - Other Oats : - Seed . - Other 13 (AGR) 13 (AGR) 1002 00 00 1003 00 1003 00 10 1003 00 90 1004 00 1004 0010 1004 0090 1005 100510 1005 10 11 1005 10 13 1005 10 15 1005 10 19 100510 90 1005 90 00 1006 100610 1006 10 10 Maize (corn) : - Seed : Hybrid 0 : Double hybrids and top cross hybrids Three-cross hybrids Simple hybrids Other Other  Other 4 4 4 4 Free (2) Free (2) Free (2) Free (2) 9 (AGR) 9 (AGR) 12 Rice :  Rice in the husk (paddy or rough) : For sowing ( ¢) Other : Parboiled : Round grain Medium grain  Long grain : Of a length/width ratio greater than 2 but less than 3 Of a length/width ratio equal to or greater than 3 . . 1006 10 21 1006 10 23 100610 25 100610 27 1006 1092 1006 10 94 100610 96 1006 10 98 12 (AGR) 12 (AGR) 12 (AGR) 12 (AGR) 12 (AGR) 12 (AGR) 12 (AGR) 12 (AGR) Other : Round grain Medium grain _ _ _ _ Long grain : Of a length/width ratio greater than 2 but less than 3 Of a length/width ratio equal to or greater than 3 . . ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 31 . 10. 88 Official Journal of the European Communities 91 CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 1006 20  Husked (brown) rice : Parboiled : 1006 20 11 Round grain 12 (AGR)   1006 20 13 Medium grain 12 (AGR) .   - Long grain : 1006 2015 Of a length/width ratio greater than 2 but less than 3 12 (AGR)   1006 20 17 Of a length/width ratio equal to or greater than 3 12 (AGR)   Other : 10062092 Round grain 12 (AGR)   1006 20 94 Medium grain 12 (AGR)   - Long grain : 10062096 Of a length/width ratio greater than 2 but less than 3 12 (AGR)   1006 20 98 Of a length/width ratio equal to or greater than 3 12 (AGR)   1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed : Semi-milled rice : Parboiled : 1006 30 21 Round grain 16 (AGR)   1006 30 23 Medium grain 16 (AGR)   Long grain : 1006 30 25   Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 30 27 Of a length/width ratio equal to or greater than 3 16 (AGR)   Other : 100630 42 Round grain 16 (AGR)   1006 3044 Medium grain . 16 (AGR)   Long grain : 1006 30 46 Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 3048 Of a length/width ratio equal to or greater than 3 16 (AGR)   Wholly milled rice : Parboiled : 1006 30 61 Round grain 16 (AGR)  '- 1006 30 63 Medium grain 16 (AGR)   Long grain : 1006 30 65 Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 30 67 Of a length/width ratio equal to or greater than 3 16 (AGR)   Other : 1006 30 92 Round grain 16 (AGR)   92 Official Journal of the European Communities 31 . 10. 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1006 30 94 Medium grain Long grain : 16 (AGR)   1006 3096 Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 30 98 of a length/width ratio equal to or greater than 3 16 (AGR)   10064000  Broken rice 16 (AGR)   1007 00 Grain sorghum : 10070010  Hybrids for sowing ( l ) 10   1007 0090  Other 8 (AGR)   1008 Buckwheat, millet and canary seed ; other cereals : 10081000  Buckwheat 10 (AGR)   1008 20 00 - Millet 8 (AGR)   1008 3000 - Canary seed '. . . 8 (AGR)   1008 90  Other cereals : 1008 90 10 Triticale 8 (AGR)   10089090 Other 8 (AGR)   ( t ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10. 88 Official Journal of the European Communities 93 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT; STARCHES ; INULIN ; WHEAT GLUTEN Notes 1 . This chapter does not cover: (a) roasted malt put up as coffee substitutes (heading No 0901 or 2101 ); (b) prepared flours, meals or starches of heading No 1901 ; (c) corn flakes and other products of heading No 1904; (d) vegetables, prepared or preserved, of heading No 2001 , 2004 or 2005 ; (e) pharmaceutical products (Chapter 30); or (f) starches having the character of perfumery, cosmetic or toilet preparations (Chapter 33). 2 . (A) Products from the milling of the cereals listed in the table below fall within this chapter if they have, by weight on the dry product: . (a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column (2); and (b) an ash content (after deduction of any added minerals) not exceeding that indicated in column (3). Otherwise, they fall within heading No 2302 . However, germ of cereals, whole, rolled, flaked or ground, falls in all cases within heading No 1104. (B) Products falling within this chapter under the above provisions shall be classified within heading No 1101 or 1102 if the percentage passing through a woven metal wire cloth sieve with the aperture indicated in column (4) or (5) is not less, by weight, than that shown against the cereal concerned . Otherwise, they fall within heading No 1103 or 1104. Cereal Starch content Ash content Rate of passage through a sieve with an aperture of 315 micrometres (microns) 500 micrometres (microns) (D (2) (3) (4) (5) Wheat and rye 45% 2,5 % 80%  Barley 45% 3 % 80%  Oats 45 % 5 % 80%  Maize (corn) and grain sorghum 45% 2 %  90 % Rice 45 % 1,6% 80%  Buckwheat 45 % 4 % 80%  Other cereals 45% 2 % 50%  94 Official Journal of the European Communities 31 . 10 . 88 3 . For the purposes of heading No 1103, the terms 'groats' and 'meal' mean products obtained by the fragmentation of cereal grains, of which: (a) in the case of maize (corn) products, at least 95 % by weight%asses through a woven metal wire cloth sieve with an aperture of 2 mm ; (b) in the case of other cereal products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 1,25 mm . Additional note 1 . In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this chapter shall be calculated as follows: (a) In mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies. (b) In other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. CN code Description Rate of duty Supplementary unit , 5 autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 110100 00 Wheat or mesiin flour . 30 (AGR) ( i )   1102 Cereal flours other than of wheat or mesiin : 110210 00  Rye flour 8 (AGR)   1102 20  Maize (corn) flour : 1102 20 10 Of a fat content not exceeding 1,5 % by weight 8 (AGR)   1102 20 90 Other 8 (AGR)   1102 30 00 - Rice flour 14 (AGR)   1102 90  Other : 1102 9010 Barley flour 8 (AGR)   1102 90 30 Oat flour 8 (AGR)   1102 90 90 Other . . . ! 8 (AGR)   1103 Cereal groats, meal and pellets :  Groats and meal : 1103 11 Of wheat : 1103 11 10 Durum wheat 30 (AGR)   11031190  Common wheat and spelt 30 (AGR)   110312 00 Of oats 23 (AGR)   1103 13 Of maize (corn) : Of a fat content not exceeding 1,5 % by weight : 1103 13 11 For the brewing industry (2) 23 (AGR)   1103 13 19 Other 23 (AGR)   ( 1 ) The autonomous duty for flour of meslin (mixed wheat and rye) is 13 %. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 95 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 11031390 Other 23 (AGR)   1103 14 00 Of rice 23 (AGR)   1103 19 Of other cereals : 11031910 Of rye 25 (AGR)   1103 19 30 Of barley 23 (AGR)   110319 90 Other  Pellets : 23 (AGR)   1103 21 00 Of wheat 30 (AGR)   1103 29 Of other cereals : 1103 29 10 Of rye 25 (AGR)   1103 29 20 : Of barley 23 (AGR)   1103 29 30 Of oats 23 (AGR)   1103 29 40 Of maize . 23 (AGR)   1103 29 50 Of rice 23 (AGR)   1103 29 90 Other 23 (AGR)   1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germ of cereals, whole, rolled, flaked or ground :  Rolled or flaked grains : 110411 Of barley : 1104 11 10 Rolled 23 (AGR)   11041190 Flaked 28 (AGR)   1104 12 Of oats : 1104 12 10 Rolled 23 (AGR)  .  110412 90 Flaked 28 (AGR)   1104 19 Of other cereals : 1104 19 10 Of wheat 30 (AGR)   1104 19 30 Of rye 25 (AGR)   1104 19 50 Of maize Other : 23 (AGR)   1104 19 91 Flaked rice 23 (AGR)   1104 19 99     Other  Other worked grains (for example, hulled, pearled, sliced or kibbled) : 23 (AGR)   1104 21   Of barley : 1104 21 10 Hulled (shelled or husked) 23 (AGR)   1104 21 30 Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') 23 (AGR)   1104 21 50 Pearled 23 (AGR)   1104 21 90 Not otherwise worked than kibbled 23 (AGR)   96 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1104 22 Of oats : 1104 22 10 Hulled (shelled or husked) 23 (AGR)   1104 22 30  Hulled and sliced or kibbled ('GrÃ ¼tze' or 'grutten') 23 (AGR)   1104 22 50 Pearled 23 (AGR)  -  1104 22 90  Not otherwise worked than kibbled 23 (AGR)   1104 23 Of mnize (corn) : 1104 23 10    Hulled (shelled or husked), whether or not sliced or kibbled 23 (AGR)   1104 23 30 Pearled 23 (AGR)   1104 23 90  Not otherwise worked than kibbled 23 (AGR)  ,  1104 29 Of other cereals : 1104 2910 Hulled (shelled or husked), whether or not sliced or kibbled 25 (AGR)   1104 29 30 Pearled Not otherwise worked than kibbled : 25 (AGR)   1104 29 91  Of wheat 30 (AGR)   1104 29 95 Of rye 25 (AGR)   1104 29 99 Other 23 (AGR)   1104 30  Germ of cereals, whole, rolled, flaked or ground : 1104 30 10   Of wheat 30 (AGR)   ' 1104 30 90 Of other cereals 30 (AGR)   1105 Flour, meal and flakes of potatoes : 1105 10 00  Flour and meal 19   1105 20 00  Flakes 19   1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 10 00  Flour and meal of the dried leguminous vegetables of heading No 0713 . . . 12 C )  1106 20  Flour and meal of sago, roots or tubers of heading No 0714 : 1106 2010 Denatured (2)   Other : 28 (AGR)   1106 20 91  For the manufacture of starches (2) . 28 (AGR)   1106 20 99 Other 28 (AGR)   1106 30  Flour, meal and powder of the products of Chapter 8 : 1106 3010 Of bananas 17 17  1106 30 90 Other 13   See Annex.(') (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10. 88 Official Journal of the European Communities 97 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1107 Malt, whether or not roasted : 1107 10  Not roasted : - - Of wheat : 1107 10 11 In the form of flour 20 (AGR)   11071019 Other Other : 20 (AGR)   11071091 In the form of flour 20 (AGR)   1107 10 99 Other 20 (AGR)   1107 2000  Roasted 20 (AGR)   1108 Starches ; inulin :  Starches : 1108 11 00 Wheat starch 28 (AGR)   1108 12 00 Maize (corn) starch 27 (AGR)   110813 00 Potato starch 25 (AGR)   1108 14 00 Manioc (cassava) starch 28 (AGR) 0) (2)  1108 19 Other starches : 1108 19 10 Rice starch 25 (AGR)   1108 19 90 Other 28 (AGR)   1108 20 00  Inulin '. 30   1109 00 00 Wheat gluten, whether or not dried 27 (AGR)   ( 1 ) Duty of 150 ECU per tonne within the limits of an annual tariff quota of 8 000 tonnes for manioc (cassava) starch intended for the manufacture of :  food preparations put up for retail sale and falling within heading No 1901 , or  tapioca in the form of grains or pearls put up for retail sale and falling within heading No 1903 . Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (2) Duty of 150 ECU per tonne within the limits of an annual tariff quota of 2 000 tonnes for manioc (cassava) starch intended for the manufacture of medicaments falling within heading No 3003 or 3004. Qualification for this quota is subject to conditions laid down in the relevant Community provisions . 98 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT ; INDUSTRIAL OR MEDICINAL PLANTS ; STRAW AND FODDER Notes 1 . Heading No 1207 applies inter alia to palm nuts and kernels, cotton seeds, castor oil seeds, sesamum seeds, mustard seeds , safflower seeds, poppy seeds and shea nuts (karite nuts). It does not apply to products of heading No 0801 or 0802 or to olives (Chapter 7 or 20). 2 . Heading No 1208 applies not only to non-defatted flours and meals' but also to flours and meals which have been partially defatted or defatted and wholly or partially refatted with their original oils . It does not, however, apply to residues of heading Nos 2304 to 2306. 3 . For the purposes of heading No 1209, beet seeds, grass and other herbage seeds, seeds of ornamental flowers, vegetable seeds, seeds of forest trees, seeds of fruit trees, seeds of vetches (other than those of the species Vicia faba) or of lupines are to be regarded as 'seeds of a kind used for sowing'. Heading No 1209 does not, however, apply to the following even if for sowing : (a) leguminous vegetables or sweet corn (Chapter 7); (b) spices or other products of Chapter 9 ; (c) cereals (Chapter 10); or (d) products of heading Nos 1201 to 1207 or 1211 . 4. Heading No 1211 applies inter alia to the following plants or parts thereof : basil, borage, ginseng, hyssop, liquorice, all species of mint, rosemary, rue, sage and wormwood . Heading No 1211 does not, however, apply to : (a) medicaments of Chapter 30; (b) perfumery, cosmetic or toilet preparations of Chapter 33 ; or (c) insecticides, fungicides, herbicides, disinfectants or similar products of heading No 3808 . 5 . For the purposes of heading No 1212, the term 'seaweeds and other algae' does not include : (a) dead single-cell micro-organisms of heading No 2102 ; (b) cultures of micro-organisms of heading No 3002 ; or (c) fertilizers of heading No 3101 or 3105 . Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 120100 Soya beans, whether or not broken : 1201 00 10  For sowing (') Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10. 88 Official Journal of the European Communities 99 Copra Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 12010090  Other Free 0 Free  1202 Ground-nuts, not roasted or otherwise cooked, whether or not shelled or broken : 1202 10  In shell : 1202 10 10 For sowing (2) Free Free ¢  12021090 Other Free (*) Free  1202 2000  Shelled, whether or not broken Free 0 Free  1203 00 00 Free 0) Free  1204 00 Linseed, whether or not broken : 1204 0010  For sowing (2) Free Free  1204 0090  Other Free (') Free  1205 00 Rape or colza seeds, whether or not broken : 12050010  For sowing (2) Free Free  1205 00 90  Other Free ( ») Free  1206 00 Sunflower seeds, whether or not broken : 1206 0010  For sowing (2) Free Free  1206 00 90  Other Free (') Free  1207 Other oil seeds and oleaginous fruits, whether or not broken : 1207 10 - Palm nuts and kernels : 1207 10 10 - - For sowing (2) Free Free  12071090 Other Free 0 Free  1207 20  Cotton seeds : 1207 20 10 For sowing (2) Free Free  1207 20 90 Other Free ( · ) Free  1207 30  Castor oil seeds : 1207 30 10 For sowing (2) . . Free   1207 30 90 Other Free 0)   1207 40  Sesamum seeds : 1207 4010 For sowing (2) Free Free  1207 4090 Other Free 0 Free  1207 50  Mustard seeds : 1207 50 10 For sowing (2) Free Free  1207 5090 Other Free i 1 ) Free  1207 60  Safflower seeds : 1207 6010 For sowing (2) Free Free  1207 60 90 Other Free ( · ) Free  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 100 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Other : 1207 91 Poppy seeds : 1207 91 10 For sowing (!) Free , Free  1207 91 90 Other . Free (2) Free  1207 92 Shea nuts (karite nuts) : 1207 92 10 For sowing (}) Free Free  1207 92 90 Other Free (2) Free  1207 99 Other : 1207 99 10 For sowing ( · ) Other : Free Free  1207 9991 Hemp seeds J Free (2) Free  1207 9999 Other Free (2) Free  1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard : 12081000  Of soya beans 10 (2) 7  120890 00 - Other Free (2)   1209 Seeds, fruit and spores, of a kind used for sowing :  Beet seed : 1209 11 00 Sugar beet seed 15 13  120919 00 Other - Seeds of forage plants, other than beet seed : 15 13  1209 21 00 Lucerne (alfalfa) seed 10 (3) 5  1209 22 Clover (Trifolium spp.) seed : 1209 22 10 Red clover (Trifolium pratense L.) 10 (4) 4  1209 22 30 White clover (Trifolium repens L.) 10 (4) 4  1209 22 90 Other 10 (4) 4  1209 23 Fescue seed : 1209 23 10 Meadow fescue (Festuca pratensis Huds.) seed and red fescue (Festuca rubra L.) 10 (4) 4 1209 23 30 Sheep's fescue (Festuca ovina L.) 10 (3) 5  1209 23 90 Other 10 (3) 5  1209 24 00 Kentucky blue grass (Poa pratensis L.) seed 10 (4) 4  1209 25 Rye grass (Lolium multiflorum Lam., Lolium perenne L.) seed : 1209 25 10 Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) 10 (4) 4  1209 25 90 Perennial ryegrass (Lolium perenne L.) 10 (4) 4  1209 2600 Timothy grass seed 10 (4) 2  ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (3) Duty rate reduced to 2,5 % until 31 December 1990. (4) Duty rate reduced to 2 % until 31 December 1990 . 31 . 10 . 88 Official Journal of the European Communities 101 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1209 29 Other : Vetch seed : 1209 29 11 Of the species Vicia sativa L 10 0) 4  1209 29 19 Other 10 0) 4  1209 29 20 Seeds of the genus Poa (Poa palustris L. , Poa trivialis L.) 10 ( i ) 4  1209 29 30 Cocksfoot grass (Dactylis glomerata L.) 10 ( i ) 4  12092940 Bent grass (Agrostis) 10 ( i) 4  1209 29 50 Lupine seed 10 0 5  1209 2960 Hybrid ryegrass (Lolium x hybridum Hausskn.) 10 (2) 5 ·  1209 29 70  Wood meadowgrass (Poa nemoralis L.), tall oatgrass (Arrhenath ­ erum elatius (L.) J. and C. Presi .) 10 (2) 5  1209 29 90 Other 10 (2) 5  1209 3000  Seeds of herbaceous plants cultivated principally for their flowers  Other : 10 (3) 6  120991 Vegetable seeds : 1209 91 10 Kohlrabi seeds (Brassica oleracea L. var. caulorapa and gongylodes L.) 10 (3) 6  1209 91 90 Other 10 (4) 7  1209 99   Other : 12099910 Forest-tree seeds Other : 10 Free  1209 99 91 Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 10 (3) 6  1209 99 99 Other . 10 (4) 7  1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin : 1210 10 00 - Hop cones, neither ground nor powdered nor in the form of pellets 12 9  1210 20 00  Hop cones, ground, powdered or in the form of pellets ; lupulin 12 9  1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered : 1211 1000  Liquorice roots 2   1211 20 00 - Ginseng roots Free Free  ( 1 ) Duty rate reduced to 2 % until 31 December 1990. (2) Duty rate reduced to 2,5 % until 31 December 1990. (3) Duty rate reduced to 3 % until 31 December 1990 . (4) Duty rate reduced to 4 % until 31 December 1990. 102 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit 5 autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 121190  Other : 1211 90 10 Pyrethrum (flowers, leaves, stems, peel and roots) 3 3  1211 90 30 Tonquin beans 3 8  1211 90 50 Cinchona bark Free Free  121190 90 Other Free Free  1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh or dried, whether or not ground ; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum ) of a kind used primarily for human consumption, not elsewhere specified or included : 1212 10  Locust beans, including locust bean seeds : 1212 10 10 Locust beans 8   Locust bean seeds : 1212 10 91 Not decorticated, crushed or ground 2   1212 10 99 Other * 9   1212 20 00  Seaweeds and other algae 4 2  , 1212 30 00  Apricot, peach or plum stones and kernels 5 4  - Other : 1212 91 Sugar beet : 1212 91 10 Fresh 12 (AGR)   1212 91 90 Dried or powdered 12 (AGR)   1212 9200 Sugar cane Free (AGR)   1212 99 Other : 1212 99 10 Chicory roots 2 2  1212 99 90 Other Free Free  1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets Free Free  1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sain ­ foin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets : 1214 10 00 - Lucerne (alfalfa) meal and pellets Free Free  1214 90 - Other : 1214 90 10 Mangolds, swedes and other fodder roots 9   1214 90 90 Other Free Free  31 . 10 . 88 Official Journal of the European Communities 103 CHAPTER 13 LAC ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note 1 . Heading No 1302 applies inter alia to liquorice extract and extract of pyrethrum, extract of hops, extract of aloes and opium . The heading does not apply to: (a) liquorice extract containing more than 10 % by weight of sucrose or put up as confectionery (heading No 1704); (b) malt extract (heading No 1901); (c) extracts of coffee, tea or mate (heading No 2101); (d) vegetable saps or extracts constituting alcoholic beverages or compound alcoholic preparations of a kind used for the manufacture of beverages (Chapter 22); (e) camphor, glycyrrhizin or other products of heading No 2914 or 2938 ; (f) medicaments of heading No 3003 or 3004 or blood-grouping reagents (heading No 3006); (g) tanning or dyeing extracts (heading No 3201 or 3203); (h) essential oils, concretes , absolutes resinoids or aqueous distillates or aqueous solutions of essential oils (Chapter 33); or (ij) natural rubber, balata, gutta-percha, guayule, chicle or similar natural gums (heading No 4001 ). Lac Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1301 Lac ; natural gums, resins, gum-resins and balsams : 1301 1000 Free Free  13012000  Gum arabic Free Free  130190 00  Other Free Free  1302 Vegetable saps and extracts ; pectic substances, pectinates and pec ­ tates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts : 1302 11 00 Opium Free Free  1302 12 00 -  Of liquorice 10 5  1302 13 00 Of hops 6 5  13021400 Of pyrethrum or of the roots of plants containing rotenone 5 5  130219 Other : 1302 19 10 Of Quassia amara ; aloes and manna Free Free  1302 19 30 Intermixtures of vegetable extracts, for the manufacture of bev ­ erages or of food preparations 10 5  104 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Descnption autonomous (%) Supplementaryunitconventional or levy (AGR) (% 1 2 3 4 5 Other : 1302 19 91 Medicinal 1302 19 99 Other . . 2,5 Free (') 1302 20  Pectic substances, pectinates and pectates : 6 Free 24 14 1302 20 10 Dry . 1302 20 90 Other Mucilages and thickeners, whether or not modified, derived from vegetable products : 1302 31 00 Agar-agar 4 1302 32 Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds : 1302 32 10 Of locust beans or locust bean seeds . . 2,5 3 Free Free 6 Free Free 1302 32 90 Of guar seeds 1302 39 00 Other ( ») See Annex. 31 . 10 . 88 105Official Journal of the European Communities CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This chapter does not cover the following products which are to be classified within Section XI: vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2 . Heading No 1401 applies inter alia to bamboos (whether or not split, sawn lengthwise, cut to length, rounded at the ends, bleached, rendered non-inflammable, polished or dyed), split osier, reeds and the like, to rattan cores and to drawn or split rattans. The heading does not apply to chipwood (heading No 4404). 3 . Heading No 1402 does not apply to wood wool (heading No 4405). 4 . Heading No 1403 does not apply to prepared knots or tufts for broom or brush making (heading No 9603). Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1401 Vegetable materials of a kind used primarily for plaiting (for ex ­ ample, bamboos, rattans, reeds, rushes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) : 1401 10 00  Bamboos Free Free  1401 20 00 - Rattans Free Free  1401 90 00 - Other Free Free  1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass), whether or not put up as a layer with or without supporting material : 1402 10 00  Kapok - Other : Free (')  1402 91 00 Vegetable hair Free Free  1402 99 00 Other Free Free  1403 Vegetable materials of a kind used primarily in brooms or in brushes (for example, broomcorn, piassava, couch-grass and istle), whether or not in hanks or bundles : 140310 00  Broomcorn (Sorghum vulgare var. technicum) Free Free  1403 90 00  Other Free Free  ( ») See Annex. 106 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit 5 autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 Free Free Free 1404 140410 00 1404 20 00 1404 9000 Vegetable products not elsewhere specified or included :  Raw vegetable materials of a kind used primarily in dyeing or tanning . . .  Cotton linters . · Free Free  Other 31 . 10 . 88 Official Journal of the European Communities 107 SECTION III ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES CHAPTER 15 ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES Notes 1 . This chapter does not cover : (a) pig fat or poultry fat of heading No 0209 ; (b) cocoa butter, fat and oil (heading No 1804); (c) edible preparations containing by weight more than 15 % of the products of heading No 0405 (generally Chapter 21 ); (d) greaves (heading No 2301 ) and residues of heading Nos 2304 to 2306 ; (e) fatty acids in an isolated state, prepared waxes, medicaments , paints, varnishes, soap, perfumery, cosmetic or toilet preparations, sulphonated oils or other goods of Section VI ; or (f) factice derived from oils (heading No 4002). 2 . Heading No 1509 does not apply to oils obtained from olives by solvent extraction (heading No 1510). 3 . Heading No 1518 does not cover fats or oils or their fractions, merely denatured, which are to be classified in the heading appropriate to the corresponding undenatured fats and oils and their fractions . 4 . Soap-stocks, oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall within heading No 1522 . Additional notes 1 . For the purposes of subheadings 150710, 1508 10, 1510 00 10, 1511 10, 1512 11 , 1512 21 , 151311 , 1513 21 , 1514 10, 1515 11 , 1515 21 , 1515 50 11, 1515 50 19, 1515 60 10, 1515 90 21 , 1515 90 29, 1515 90 40 to 1515 90 59 and 1518 00 31 : (a) Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as 'crude ' if they have undergone no other processing than :  decantation within the normal time limits;  centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugalforce, has been employed (excluding any adsorption filtering process or any other physical or chemical process). (b) Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as 'crude ' when they cannot be distinguished, by their colour, odour or taste, nor by recognized special analytical properties, from vegetable oils and fats obtained by pressure. (c) The expression 'crude oils ' shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 2. A. For the purposes of heading Nos 1509 and 1510, 'olive oil ' means oils derived solely from the treatment of olives, excluding re-esterified olive oil and mixtures of olive oil with other oils . 108 Official Journal of the European Communities 31 . 10 . 88 B. ' Virgin olive oil ' means oil with characteristics as defined in Sections I and II below. I. For the purposes ofsubheading 1509 10 10, 'virgin lampante oil ', whatever its acidity, means olive oil :  either having the following characteristics : (a) a K.270 extinction coefficient (l) higher than 0,25 and, after treatment of the sample with activated alumina, not higher than 0,11 . Some oils having a free fatty acid content, expressed as oleic acid, of more than 3,3 % may have, after passage through activated alumina, a K270 extinction coefficient higher than 0,11 . If so, after neutralization and decolourization in the laboratory, they must have the following characteristics:  a K270 extinction coefficient not higher than 1,10;  an extinction coefficient variation (2), in the 270 nm region, higher than 0,01 but not higher than 0,16; (b) negative Bellier and modified Vizern reactions; (c) negative soap test;  or having the characteristics under II (a), (b), (c), (d), and (e), but a taste which renders it unsuitable in that state for immediate consumption .  or having the characteristics under II (a), (b), (c), (d), (e) and (f) and a tetrachloroethylene content greater than 0,1 mg/kg. II. For the purposes of subheading 1509 10 90, 'virgin olive oil ' means olive oil obtained exclusively by mechanical processes, including pressure (but does not include mixtures with olive oil obtained otherwise), having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, not greater than 3,3 %; (b) a K.270 extinction coefficient (l) not higher than 0,25 and, after treatment of the sample of oil with activated alumina, not higher than 0,11 ; (c) an extinction coefficient variation (2), in the 270 nm region, not higher than 0,01 ; (d) negative Bellier and modified Vizern reactions; (e) a negative soap test; (f) such a taste that it is suitable in that state for immediate consumption . (g) a tetrachloroethylene content not greater than 0,1 mg/kg. C. Subheading 1509 90 covers olive oil obtained by the treatment of olive oils falling within subheading 1509 10 10 or 1509 10 90, whether or not blended with virgin olive oil, having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, not exceeding 3 %&gt;; (b)  a positive soap test, or a K270 extinction coefficient (*) higher than 0,25 but not higher than 1,10 and, after treatment of the sample of oil with activated alumina, higher than 0,11 , and  an extinction coefficient variation (2), in the 270 nm region, higher than 0,01 but not higher than 0,16; (c) negative Bellier and modified Vizern reactions. D. Subheading 1510 00 10 covers oils, especially, oils from 'olive residues ', having the following characteristics : (a) a free fatty acid content, expressed as oleic acid, higher than 3 %; (b) positive Bellier and/or modified Vizern reactions; (') The expression ' K270 extinction coefficient'means absorption under a thickness of 1 cm of solution of 1 g of oil per 100 ml in iso-octane (2,2,4-trimethylpentane) at a wavelength of '270 nm. (2) This variation is defined by : AK » Km - 0,5 (Km -4 + Km + 4) where Km is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region and Km-4 and Km +4 are the extinction coefficients at wavelengths 4 nm lower and higher, respectively, than that of Km. 31 . 10 . 88 Official Journal of the European Communities 109 (c) negative soap test . 3. Subheadings 1522 00 31 and 1522 00 39 do not cover : (a) residues resulting from the treatment of fatty substances containing oil having an iodine index, determined by the Wijs method, without catalyst, lower than 70 or higher than 100; (b) residues resulting from the treatment offatty substances containing oil having an iodine index not lower than 70 or higher than 100, of which the peak area representing the retention volume of fi-sitosterol, determined in accordance with the provisions in Annex VIII to the Regulation mentioned in additional note 4 below, is less than 93 % of the total sterol peak areas. 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 1058/77. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 150100 Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted : - Lard and other pig fat : 1501 00 11 For industrial uses other than the manufacture of foodstuffs for human consumption ( · ) 4 (AGR) 3  1501 00 19 Other 20 (AGR)   1501 00 90  Poultry fat 18 (AGR) 18  1502 00 Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent-extracted : 1502 00 10  For industrial uses other than the manufacture of foodstuffs for human consumption (!) - Other : 2 Free  1502 00 91 Of bovine animals 10 5  1502 00 99 Of sheep or goats 10 5  1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsi ­ fied or mixed or otherwise prepared :  Lard stearin and oleostearin : 1503 0011 For industrial uses X 1 ) Free Free  1503 00 19 Other 8 8  1503 00 30  Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption ( · ) 12 4  1503 00 90  Other 12 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 110 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified : 150410  Fish-liver oils and their fractions : 1504 10 10   Of a vitamin A content not exceeding 2 500 IU/g 6 ( i ) 6  1504 10 90 Other Free (') (2)  1504 20  Fats and oils and their fractions, of fish, other than liver oils : 1504 20 10 Solid fractions 17 ( i )   1504 20 90 Other Free ( · ) Free  1504 30  Fats and oils and their fractions, of marine mammals : Solid fractions : 1504 3011 Whale oil and sperm oil 17 ( i )   1504 30 19    Other 17 ( »)   1504 30 90 Other 2 ( i ) Free  1505 Wool grease and fatty substances derived therefrom (including lano ­ lin) : 1505 10 00  Wool grease, crude 6 5  1505 90 00  Other : 10 4  1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 4 2  1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified : 1507 10  Crude oil, whether or not degummed : 1507 10 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (3) 5 i 1 )  1507 10 90   Other 10 ( i ) 10  1507 90  Other : 1507 90 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (3) 8 ( »)   1507 90 90   Other 15 O 15  1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified : , 1508 10  Crude oil : 1508 10 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (3) 5 0 ) 5  1508 10 90 Other 10 ( i ) 10  1508 90  Other : 1508 90 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (3) 8 ( »)   1508 90 90 Other 15 ( i ) 15  In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty .(0 (2) (3) See Annex . Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 1 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional (%)orlevy (AGR) 1 2 53 4 Olive oil and its fractions, whether or not refined, but not chemically modified :  Virgin : Lampante virgin olive oil Other  Other 20 (AGR) 20 (AGR) 20 (AGR) Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 :  Crude oils  Other 20 (AGR) 20 (AGR) Palm oil and its fractions, whether or not refined, but not chemically modified : 1509 1509 10 1509 10 10 1509 10 90 1509 90 00 1510 00 1510 00 10 1510 00 90 1511 1511 10 1511 10 10 1511 10 90 1511 90 15119011 1511 90 19 151190 91 151190 99 1512  Crude oil :   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption ( ») 4 6 5 (2) 9 (2)Other  Other : Solid fractions :    In immediate packings of a net content of 1 kg or less Other   Other : 20 (2) 17 (2) 8 (2) 14 (2)    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (')  Other 14 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified :  Sunflower-seed or safflower oil and fractions thereof :   Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) (3) 10 1512 11 1512 11 10 15121191 15121199 1512 19 1512 19 10    Other : Sunflower-seed oil Safflower oil Other : 5 (2) 10 (2) 10 (2) 8 (2) For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') (3) (') (2) (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . See Annex. 112 31 . 10 .Official Journal of the European Communities 88 Rate of duty autonomousCN code Description Supplementary unitconventional (%) (%) or levy (AGR) 1 2 3 4 5 Other :     Sunflower-seed oil Safflower oil  Cotton-seed oil and its fractions : 15 ( i ) 15 (') 15 (2) Crude oil, whether or not gossypol has been removed : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 10    Other   Other : 5 0) 10 0) 8 ( i ) 15 ( i ) For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3)    Other 15 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified :  Coconut (copra) oil and its fractions :   Crude oil :    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 5    Other : 1512 19 91 1512 19 99 1512 21 1512 21 10 1512 21 90 1512 29 1512 29 10 1512 29 90 1513 1513 11 1513 11 10 15131191 1513 11 99 1513 19 1513 19 11 1513 19 19 1513 19 30 1513 19 91 1513 19 99 1513 21 1513 21 11 1513 21 19 5 ( ») 20 ( ») 10 (')   In immediate packings of a net content of 1 kg or less ...... 10     Other   Other :  Solid fractions :   In immediate packings of a net content of 1 kg or less  Other  Other :     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 20 ( i ) 17 ( i ) 8 ( i ) 20 ( i ) 15 O     Other : _ in immediate packings of a net content of 1 kg or less    Other I  Palm kernel or babassu oil and fractions thereof : Crude oil :    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) :     Palm kernel oil ... . . . _ _ _ _ Babassu oil . . . 5 0 ) 5 (') 5 In certain conditions , the collection of a compensatory amount is provided for in addition to customs duty . See Annex . 0 ) (2) (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 13 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 1513 21 30 In immediate packings of a net content of 1 kg or less Other : 20 ( i )   1513 21 91      Palm kernel oil 10 ( i )   1513 21 99   Babassu oil 10 0 )   1513 29 Other :  Solid fractions : 1513 29 11     In immediate packings of a net content of 1 kg or less 20 ( i )   1513 29 19 Other Other : 17 ( i )   1513 29 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) Other : 8 ( i ) (3)  1513 29 50      In immediate packings of a net content of 1 kg or less Other : 20 ( i )   1513 29 91   Palm kernel oil 15 0 )   1513 29 99     Babassu oil 15 ( · ) (3)  1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified : 1514 10  Crude oil : 1514 10 10 7 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (2) . 5 0 ) (3)  1514 10 90 Other 10 ( i ) 10  1514 90  Other : 1514 90 10   For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (2) 8 ( · ) (3)  1514 90 90 Other 15 ( i ) (3)  1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions : 1515 11 00 Crude oil 5 0 5  1515 19 Other : 1515 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 8 ( i ) 8  1515 19 90  Other 15 (0 (3)  0 ) (2) (3 ) In certain conditions , the collection of a compensatory amount is provided for in addition to customs duty . Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See Annex . 114 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional (%)orlevy (AGR) I 2 3 4 5  Maize (corn) oil and its fractions : 1515 21 Crude oil : 1515 21 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 1515 21 90 Other 1515 29 Other : 1515 29 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ¢) '. 1515 29 90 Other 5 (2) 10 (2) 8 (2) 15 (2) Free (2) 8 (2) 3 (2) (3) 1515 30  Castor oil and its fractions : 1515 30 10   For the production of aminoundecanoic acid for use in the manufac ­ ture of synthetic textile fibres or of artificial plastic materials (*) . . . Free 1515 30 90 Other 8 31515 40 00  Tung oil and its fractions . 1515 50  Sesame oil and its fractions : Crude oil : 1515 5011    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 1515 50 19 Other Other : 1515 50 91    For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') 5 (2) 10 (2) 8 (2) 15 (2) Free 1515 50 99 Other 1515 60  Jojoba oil and its fractions : (3) Free 4 (3) 1515 60 10 Raw oil 1515 60 90 Other 1515 90 - Other : 8 3 (2)1515 90 10   Oiticica oils ; myrtle wax and Japan wax ; their fractions   Tobacco - seed oil and its fractions : Crude oil : 1515 90 21 For technical or industrial uses other than the manufacture of foodstuffs for human consumption f 1 ) Free 1515 90 29 Other    Other : 5 (2) 10 (2) 8 (2) 15 (2) 1515 90 31   For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( ! ) 1515 90 39 Other Free (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . 0 ) 0) (3 ) See Annex. 31 . 10. 88 Official Journal of the European Communities 115 Rate of duty CN code Description autonomous (%) conventional Supplementary unit (%)orlevy (AGR) 31 2 4 5 Other oils and their fractions :  Crude oils : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) (3)  Other :   Solid, in immediate packings of a net content of 1 kg or less .   Solid, other ; fluid Other : 5 (2) 20 (2) 10 (2) 8 (2) 20 (2) 15 (2)     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (*) (3) Other : Solid, in immediate packings of a net content of 1 kg or less . Solid, other ; fluid (3) Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared :  Animal fats and oils and their fractions :   In immediate packings of a net content of 1 kg or less Other 1515 9040 1515 90 51 1515 90 59 1515 90 60 1515 90 91 1515 90 99 1516 1516 10 1516 10 10 1516 1090 1516 20 1516 20 10 1516 20 91 1516 20 99 1517 1517 10 1517 10 10 1517 10 90 1517 90 1517 90 10 1517 90 91  Vegetable fats and oils and their fractions :   Hydrogenated castor oil , so called 'opal-wax' 20 (2) 17 (2) 12 20 (2) 17 (2) (3) 5,3 (3) Other :    In immediate packings of a net content of 1 kg or less Other Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 :  Margarine, excluding liquid margarine :   Containing more than 10 % but not more than 15 % by weight of milkfats  Other Other : 20,8 + MOB 25 (2) 20,8 + MOB 15 (2) 13 + MOB 25 13 + MOB 15  Containing more than 10 % but not more than 15 % by weight of milkfats Other :    Fixed vegetable oils , fluid, mixed (') (2) (3 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . See Annex . 116 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1517 90 93    Edible mixtures or preparations of a kind used as mould release preparations 10 4,6 _ 1517 90 99  Other 25 (') 25  151800 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included : 15180010 - Linoxyn  Fixed vegetable oils , fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) : 20 12 151800 31 Crude 5 C ) 5  1518 00 39 Other 8 ( i ) 8  1518 00 90  Other 15 12  1519 Industrial monocarboxylic fatty acids ; acid oils from refining ; indus ­ trial fatty alcohols :  Industrial monocarboxylic fatty acids : 1519 11 00 Stearic acid 12 8  1519 12 00 Oleic acid 10 7  1519 13 00   Tall oil fatty acids 8 4,5  1519 19 00 Other 8 4,5  1519 20 00  Acid oils from refining 8 4,5  1519 30 00  Industrial fatty alcohols 13 6  1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes : 152010 00  Glycerol (glycerine), crude ; glycerol waters and glycerol lyes 3 1,5  1520 90 00  Other, including synthetic glycerol 10 6  1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured : 1521 10  Vegetable waxes : 1521 10 10 Raw Free Free  1521 10 90 Other 8 4  152190  Other : 1521 90 10   Spermaceti , whether or not refined or coloured   Beeswax and other insect waxes, whether or not refined or coloured : 7 3,5  152190 91  Raw Free Free  1521 90 99 Other 10 5  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 0. 88 7Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1522 00 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 1522 0010  Degras  Residues resulting from the treatment of fatty substances or animal or vegetable waxes : Containing oil having the characteristics of olive oil : 9 6 152200 31 Soapstocks 7 (AGR)   1522 00 39 Other Other : 2 (AGR)   152200 91    Oil foots and dregs ; soapstocks 7 ( ») 5  1522 00 99 Other 2 ( i ) 2  C 1 ) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. 18 Official Journal of the European Communities 31 . 10 . 88 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR ; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . In this section the term 'pellets' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight . CHAPTER 16 PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATES Notes 1 . This chapter does not cover meat, meat offal , fish, crustaceans, molluscs or other aquatic invertebrates, prepared or preserved by the processes specified in Chapter 2 or 3 . 2 . Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal , blood, fish or crustaceans, molluscs or other aquatic invertebrates , or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified within the heading of Chapter 16 corresponding to the component or components which predominate by weight . These provisions do not apply to the stuffed products of heading No 1902 or to the preparations of heading No 2103 or 2104. Subheading notes 1 . For the purposes of subheading 1602 10, the expression 'homogenized preparations' means preparations of meat, meat offal or blood, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g . For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes . These preparations may contain a small quantity of visible pieces of meat or meat offal . This subheading takes precedence over all other subheadings of heading No 1602 . 2 . The fish and crustaceans specified in the subheadings of heading No 1604 or 1605 under their common names only, are of the same species as those mentioned in Chapter 3 under the same name . Additional notes 1 . For the purposes of subheadings 1602 31 11 , 1602 39 11 , 1602 50 10, 1602 90 61 and 1602 90 71 the term 'uncooked ' shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings 1602 50 10, 1602 90 61 and 1602 90 71 show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 2. For the purposes of subheadings 1602 41 10, 1602 42 10 and 1602 49 11 to 1602 49 15 the expression 'parts thereof applies only to prepared or preserved meat which , due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, shoulders, loins, or collars of domestic swine, as the case may be. Official Journal of the European Communities31 . 10 . 88 119 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 160100 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products : 1601 00 10 - Of liver  Other ( · ) : 24 (AGR) 24 1601 00 91 Sausages, dry or for spreading, uncooked 21 (AGR)   1601 00 99 Other 21 (AGR)   1602 Other prepared or preserved meat, meat offal or blood : 1602 10 00  Homogenized preparations 26 (AGR) 26  1602 20  Of liver of any animai : 1602 20 10   Goose or duck liver 20 16  1602 20 90 Other .  Of poultry of heading No 0105 : 25 (AGR) 25  1602 31   Of turkeys :    Containing 57 % or more by weight of meat or offal (2) : 1602 31 11   Containing exclusively uncooked turkey meat 21 (AGR) 17  1602 31 19 Other 21 (AGR) 17  1602 31 30  Containing 25 % or more but less than 57 % by weight of meat or offal (2) 21 (AGR) 17  1602 31 90    Other 21 (AGR) 17  1602 39   Other :    Containing 57 % or more by weight of poultry meat or offal (2) : 1602 3911     Uncooked 21 (AGR)   1602 39 19 Other 21 (AGR) 17  1602 39 30 Containing 25 % or more but less than 57 % by weight of poultry meat or offal (2) 21 (AGR) 17  1602 39 90 Other  Of swine : 21 (AGR) 17  1602 41   Hams and cuts thereof : 1602 41 10 Of domestic swine 26 (AGR)   1602 41 90 Other 21 17  1602 42   Shoulders and cuts thereof : 1602 42 10    Of domestic swine 26 (AGR)   1602 42 90 Other 21 17  (') The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight, i.e. after deduction of the weight of the liquid . (2 ) For the purposes of determining the percentage of poultrymeat, the weight of any bones is to be disregarded . 31 . 10 . 8820 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1602 49   Other, including mixtures : Of domestic swine : _ _ _ _ Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin : 1602 4911      Loins (excluding collars) and parts thereof, including mixtures of loins or hams 26 (AGR)   1602 4913 _____ Collars and parts thereof, including mixtures of collars and shoulders 26 (AGR)   1602 49 15      Other mixtures containing hams (legs), shoulders, loins or collars, and parts thereof 26 (AGR)   1602 49 19      Other 26 (AGR)   1602 49 30 Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin . 26 (AGR)   1602 49 50     Containing by weight less than 40 % of meat or meat offal , of any kind, including fats of any kind or origin 26 (AGR)   1602 49 90    Other 21 17  1602 50  Of bovine animals : 1602 50 10   Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 20 + AGR 0)   1602 50 90   Other 26 26  1602 90  Other, including preparations of blood of any animal : 1602 90 10   Preparations of blood of any animal   Other : 26 (AGR) 26  1602 90 31  Of game or rabbit    Other : 21 17  1602 90 51     Containing meat or meat offal of domestic swine     Other : Containing bovine meat or offal : 26 (AGR) 1602 90 61       Uncooked ; mixtures of cooked meat or offal and uncooked meat or offal 20 + AGR i 1 )   1602 90 69 Other      Other : ______ Of sheep or goats : 26 26 1602 90 71        Uncooked; mixtures of cooked meat or offal and un ­ cooked meat or offal 20 (2)  1602 90 79 _______ Other 20 (2)  (') Under certain conditions a levy is applicable in addition to the customs duty . (2) See Annex. 31 . 10 . 88 Official Journal of the European Communities 21 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1602 90 99    - Other 26 26  1603 00 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates : 1603 00 10  In immediate packings of a net content of 1 kg or less 24 20  1603 00 30  In immediate packings of a net content of more than 1 kg but less than 20 kg 9 4  1603 00 90 - Other Free Free  1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : 16041100 Salmon 20 5,5  1604 12 Herrings : 1604 12 10 Fillets , raw, merely coated with batter or breadcrumbs, whether or not prefried in oil , deep frozen 18 15  1604 12 90    Other 23 20  1604 13 Sardines, sardinella and brisling or sprats : 1604 13 10    Sardines 25 25  1604 13 90 Other I 25 20  1604 14 Tunas, skipjack and Atlantic bonito (Sarda spp.) : 1604 14 10 Tunas and skipjack 25 24  1604 14 90 Atlantic bonito (Sarda spp.) 25 25  1604 15 Mackerel : 1604 15 10 Of the species Scomber scombrus and Scomber japonicus 25 25  1604 15 90  Of the species Scomber australasicus 25 20  1604 16 00   Anchovies 25   1604 19   Other : &gt; 1604 19 10    Salmonidae, other than salmon 20 7  1604 19 30 Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) 25 24  1604 19 50    Fish of the species Orcynopsis unicolor Other : 25 25  1604 19 91     Fillets, raw, merely coated with batter or breadcrumbs, whether or not prefried in oil , deep frozen 18 15 .  1604 19 99  Other 25 20  1604 20  Other prepared or preserved fish : 1604 20 10 Of salmon 20 5,5  1604 20 30   Of salmonidae, other than salmon 20 7  1604 20 40   Of anchovies 25   1604 20 50   Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 25  1604 20 70   Of tunas, skipjack or other fish of the genus Euthynnus 25 24  122 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional (%)orlevy (AGR) 1 2 3 4 5 20   Of other fish  Caviar and caviar substitutes : 25 30 30   Caviar (sturgeon roe) 30 30   Caviar substitutes Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved :  Crab 1604 20 90 1604 30 1604 30 10 1604 30 90 1605 1605 10 00 1605 20 00 1605 30 00 1605 40 00 1605 90 1605 90 10 1605 9090 20 20 20 20 20 26 16 20 20 20 20 26  Shrimps and prawns  Lobster  Other crustaceans  Other :   Molluscs   Other aquatic invertebrates 31 . 10. 88 123Official Journal of the European Communities CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Note 1 . This chapter does not cover: (a) sugar confectionery containing cocoa (heading No 1806); (b) chemically pure sugars (other than sucrose, lactose, maltose, glucose and fructose) or other products of heading No 2940; or (c) medicaments or other products of Chapter 30. Subheading note 1 . For the purposes of subheadings 1701 11 and 1701 12, 'raw sugar' means sugar whose content of sucrose by weight, in the dry state, corresponds to a polarimeter reading of less than 99,5 ° . Additional notes 1 . For the purposes of subheadings 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90 'raw sugar ' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, less than 99,5 % by weight of sucrose determined by the polarimetric method. 2. For the purposes of subheading 1701 99 10, 'white sugar ' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, 99,5 °/o or more by weight of sucrose, determined by the polarimetric method. 3 . For the purposes of subheadings 1702 30 10, 1702 40 10, 1702 60 10 and 1702 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. 4. When imported in the form of an assortment, goods falling within subheading 1704 90 are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 1701 Cane or beet sugar and chemically pure sucrose, in solid form :  Raw sugar not containing added flavouring or colouring matter : 1701 11   Cane sugar : 1701 11 10 For refining (!) 80 (AGR)   1701 11 90 Other 80 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 24 Official Journal of the European Communities 31 . 0. 88 ¢ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1701 12 Beet sugar : 1701 12 10  For refining (') 80 (AGR)   1701 12 90    Other - Other : 80 (AGR)   1701 91 00   Containing added flavouring or colouring matter 80 (AGR)   1701 99 Other : 1701 99 10 White sugar 80 (AGR)   , 1701 99 90 Other 80 (AGR)   1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1702 10  Lactose and lactose syrup : 1702 10 10 Containing, in the dry state, 99 % or more by weight of the pure product (2) 24 (AGR)   1702 10 90 Other 24 (AGR)   1702 20  Maple sugar and maple syrup : 1702 20 10 Maple sugar in solid form, containing added flavouring or colouring matter 67 (AGR)   1702 20 90 Other 42 (AGR) 10  1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose : 1702 30 10 Isoglucose Other : Containing in the dry state, 99 % or more by weight of glucose (3) : 80 (AGR) 1702 30 51 In the form of white crystalline powder, whether or not agglo ­ merated 25 (AGR)   1702 30 59  Other    Other : 25 (AGR)   1702 30 91     In the form of white crystalline powder, whether or not agglo ­ merated 50 (AGR)   1702 30 99     Other 50 (AGR)   1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 10   Isoglucose 80 (AGR)   1702 40 90   Other 50 (AGR)   1702 50 00  Chemically pure fructose 20   1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose : 1702 60 10   Isoglucose 80 (AGR)   (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The customs treatment in respect of lactose and lactose syrup of subheading 1702 10 90 shall also apply to lactose and lactose syrup of subheading 1702 10 10. ( 3) The customs treatment in respect of glucose and glucose syrup of subheadings 1702 30 91 , 1702 30 99 and 1702 40 90 shall also apply to glucose and glucose syrup of subheadings 1702 30 51 and 1702 30 59 . 31 . 10 . 88 Official Journal of the European Communities 125 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional (%)orlevy (AGR) 3 4 52   Other  Other, including invert sugar : Chemically pure maltose Isoglucose   Maltodextnne and maltodextrine syrup Artificial honey, whether or not mixed with natural honey Caramel : Containing 50 % or more by weight of sucrose in the dry matter . . 80 (AGR) 20 80 (AGR) 50 (AGR) 50 (AGR) 47 (AGR) 47 (AGR) 47 (AGR) 80 (AGR) 65 (AGR) ( i ) 65 (AGR) ( i ) Other : In the form of powder, whether or not agglomerated Other Other Molasses resulting from the extraction or refining of sugar :  Cane molasses : - Other 1702 60 90 1702 90 1702 90 10 1702 90 30 1702 90 50 1702 90 60 1702 90 71 1702 90 75 1702 90 79 1702 90 90 1703 1703 10 00 1703 90 00 1704 1704 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 1704 90 10 1704 90 30 Sugar confectionery (including white chocolate), not containing cocoa :  Chewing gum, whether or not sugar-coated :   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) :    Gum in strips Other 8 + MOB MAX 23 8 + MOB MAX 23   Containing 60 % or more by weight of sucrose (including invert sugar 16,5 + MOB 16,5 + MOB 16,5 + MOB 16,5 + MOB expressed as sucrose) : -   Gum in strips    Other : . . .  Other : 8 + MOB MAX 23 8 + MOB MAX 23   Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances White chocolate 21 20,7 + MOB 13 + MOB MAX 27 + AD S/Z (') The autonomous duty is :  free for non-decolorized molasses for the manufacture of forage containing molasses,  9 % for non-decolorized sugar cane molasses containing less than 63 % by weight of sucrose in the dry matter, for the manufacture of coffee subsitutes,  19 % for non-decolorized molasses for the manufacture of citric acid,  67 % for flavoured or coloured molasses . 126 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 Other : 1704 90 51 Pastes, including marzipan, in immediate packings of a net content of 1 kg or more ' 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 1704 90 55 Throat pastilles and cough drops 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 1704 90 61 Sugar coated (panned) goods 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z Other : 1704 90 65 Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 1704 90 71 Boiled sweets whether or not filled 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 1704 90 75 Toffees, caramels and similar sweets 20,7 + MOB 13 + MOB MAX 27 + AD S/Z Other : 1704 90 81 Compressed tablets 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 1704 90 99   Other . 20,7 + MOB 13 + MOB MAX 27 + AD S/Z 31 . 10 . 88 Official Journal of the European Communities 127 CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This chapter does not cover the preparations of heading No 0403 , 1901 , 1904, 1905, 2105, 2202, 2208, 3003 or 3004 . 2 . Heading No 1806 includes sugar confectionery containing cocoa and, subject to note 1 to this chapter, other food preparations containing cocoa. Additional notes 1 . When imported in the form of an assortment, goods falling within subheadings 1806 20, 1806 31 , 1806 32 and 1806 90 are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. Subheadings 1806 90 11 and 1806 90 19 do not cover chocolates made entirely of one type of chocolate. Rate of duty CN code Supplementary unitDescription autonomous (%) or levy (AGR) conventional (%) 2 3 4 5 Cocoa beans, whole or broken, raw or roasted Cocoa shells, husks, skins and other cocoa waste 6,7 I 9 25 25 22 27 3 3 15 15 12 16 Cocoa paste, whether or not defatted :  Not defatted r  Wholly or partly defatted Cocoa butter, fat and oil 1801 00 00 1802 00 00 1803 180310 00 1803 20 00 1804 00 00 1805 00 00 1806 180610 1806 10 10 1806 10 30 Cocoa powder, not containing added sugar or other sweetening matter Chocolate and other food preparations containing cocoa :  Cocoa powder, containing added sugar or other sweetening matter : Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 + MOB 0) 10 + MOB 0) 10 + MOB29,6 + MOB (') The variable component (MOB) is not chargeable on the importation of products not containing or containing less than 5 % by weight of sucrose (including invert sugar calculated as sucrose) or isoglucose expressed as sucrose . 28 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional (%)orlevy (AGR) 1 2 3 4 5 29,6 + MOB 10 + MOB 1806 10 90 1806 20 1806 20 10 1806 20 30  Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or imme ­ diate packings, of a content exceeding 2 kg :  Containing 31 % or more by weight of cocoa butter or containing a combined weight of 3 1 % or more of cocoa butter and milk fat . . . . .  Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milk fat 22,3 + MOB 12 + MOB MAX 27 + AD S/Z 22,3 + MOB 12 + MOB MAX 27 + AD S/Z  Other :   Containing 18 % or more by weight of cocoa butter 22,3 + MOB 12 + MOB MAX 27 + AD S/Z 22,3 + MOB 0 ) 22,3 + MOB 12 4- MOB MAX 27 + AD S/Z 22,3 + MOB 12 + MOB MAX 27 + AD S/Z Chocolate milk crumb   Other Other, in blocks, slabs or bars :  Filled  Not filled :   With added cereal , fruit or nuts Other Other :  Chocolate and chocolate products : 22,3 + MOB 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 1806 32 10 1806 32 90 1806 90 1806 9011 1806 90 19 1806 90 31 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z 22,3 + MOB Chocolates, whether or not filled : 22,3 + MOB 12 + MOB MAX 27 + AD S/Z 12 4- MOB MAX 27 + AD S/Z 22,3 + MOB    Containing alcohol  Other Other : Filled 22,3 + MOB 12 + MOB MAX 27 + AD S/Z (') Duty suspended to 19% for an indefinite period . 31 . 0 . 88 Official Journal of the European Communities 29 Rate of duty autonomousCN code Description conventional Supplementary unit(%) or levy (AGR) (% 4 51 32 Not filled1806 90 39 22,3 + MOB 12 + MOB MAX 27 + AD S/Z 1806 90 50 Sugar confectionery and substitutes therefor made from sugar substitu tion products, containing cocoa 22,3 + MOB 1806 90 60 Spreads containing cocoa 22,3 + MOB 1806 90 70 Preparations containing cocoa for making beverages 22,3 + MOB 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z 1806 90 90 Other 22,3 + MOB 31 . 10 . 88130 Official Journal of the European Communities CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK ; PASTRYCOOKS' PRODUCTS Notes 1 . This chapter does not cover: (a) except in the case of stuffed products of heading No 1902, food preparations containing more than 20% by weight of sausage, meat, meat offal , blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (b) biscuits or other articles made from flour or from starch, specially prepared for use in animal feeding (heading No 2309); or (c) medicaments or other products of Chapter 30 . 2 . In this chapter the expressions 'flour' and 'meal' mean cereal flour and meal of Chapter 11 and other flour, meal and powder of vegetable origin of any chapter . 3 . Heading No 1904 does not cover preparations containing more than 8 % by weight of cocoa powder or coated with chocolate or other food preparations containing cocoa of heading No 1806 . 4 . For the purposes of heading No 1904 the expression 'otherwise prepared' means prepared or processed to an extent beyond that provided for in the headings of or notes to Chapter 10 or 11 . Additional notes 1 . Goods of subheadings 1905 30, 1905 40 and 1905 90, presented in the form of an assortment, are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2 . The expression 'sweet biscuits ' in subheading 1905 30 applies only to products having a water content of not more than 12 % by weight and a fat content of not more than 35 % by weight (fillings and coatings are not to be taken into consideration in determining these contents). 3. Subheading 1905 30 does not cover waffles and wafers with a water content of more than 10 % by weight (subheading 1905 90 40). 31 . 10 . 88 Official Journal of the European Communities 131 Rate of duty CN code autonomous (%) SupplementaryunitDescription conventional (%)orlevy (AGR) 1 2 3 4 5 1901 Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of headings Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a propor ­ tion by weight of less than 10 %, not elsewhere specified or included :  Preparations for infant use, put up for retail sale  Mixes and doughs for the preparation of bakers' wares of heading No 1905 19,6 + MOB 19,6 + MOB  Other :   Malt extract : 1901 10 00 1901 20 00 190190 19019011 1901 90 19 1901 90 90 1902 With a dry extract content of 90 % or more by weight 16,3 + MOB 16,3 + MOB 19,6 + MOB Other Other Pasta, whether or not cooked or stuffed (with meat or other sub ­ stances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni ; couscous, whether or not prepared :  Uncooked pasta, not stuffed or otherwise prepared :   Containing eggs   Other :    Containing no common wheat flour or meal    Other 11 + MOB 11 + MOB 8 + MOB 8 + MOB 11 + MOB 12 + MOB 12 + MOB 12 + MOB 17 13 + MOB 13 + MOB 10 + MOB 10 + MOB 12 + MOB 10 + MOB 10 + MOB  Stuffed pasta, whether or not cooked or otherwise prepared :   Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates   Containing more than 20 % by weight of sausages and . the like, of meat and meat offal of any kind , including fats of any kind or origin . 1902 11 00 1902 19 1902 19 10 1902 19 90 1902 20 1902 20 10 1902 20 30 1902 20 91 1902 20 99 1902 30 1902 30 10 1902 30 90 1902 40 1902 40 10 1902 40 90 1903 00 00 17,3 + MOB 17,3 + MOB 17,3 + MOB 17 26 (AGR) 20,8 + MOB 20,8 + MOB 20,8 + MOB 20,8 + MOB 17.3 + MOB 20,8 + MOB 15.4 + MOB   Other :  Cooked Other  Other pasta :   Dried   Other  Couscous :   Unprepared   Other Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 132 Official Journal of the European Communities 31 . 10 . 88 Rate of duty autonomousCN code Description Supplementary unit(%) or levy (AGR) conventional (%) 1 2 3 54 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared :  Prepared foods obtained by the swelling or roasting of cereals or cereal products : 1904 1904 10 1904 10 10 1904 10 30 1904 10 90 1904 90 1904 90 10 1904 90 90 1905   Obtained from maize   Obtained from rice   Other  Other :   Rice Other 14,3 + MOB 14,3 + MOB 14,3 + MOB 20,8 + MOB 20,8 + MOB Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar prod ­ ucts :  Crispbread 24 + MOB  Gingerbread and the like : Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose)  Containing by weight of sucrose 30 % or more but less than 50 % (including invert sugar expessed as sucrose 1905 10 00 1905 20 1905 20 10 1905 20 30 1905 20 90 1905 30 1905 3011 1905 30 19  Containing by weight of sucrose 50 % or more (including invert sugar expressed as sucrose) 6 + MOB 8 + MOB 8 + MOB 13 + MOB 13 + MOB 9 + MOB MAX 24 + AD F/M 13 + MOB 13 + MOB 13 + MOB 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 35 + AD S/Z  Sweet biscuits ; waffles and wafers :   Completely or partially coated or covered with chocolate or other 29,2 + MOB 29,2 + MOB 29,2 + MOB 28,5 + MOB 28,5 + MOB preparations containing cocoa : In immediate packings of a net content not exceeding 85 g Other   Other :    Sweet biscuits : 1905 30 30   Containing 8 % or more by weight of milkfats 28,5 + MOB     Other :  Sandwich biscuits1905 30 51 28,5 + MOB 1905 30 59 Other 28,5 + MOB 31 . 10 . 88 Official Journal of the European Communities 133 Rate of duty CN code autonomous Supplementary unitDescription conventional(%) or levy (AGR) (% 1 2 3 4 5 Waffles and wafers : Salted, whether or not filled  Other 13 + MOB MAX 30 + AD F/M 13 + MOB MAX 35 + AD S/Z 14 + MOBRusks, toasted bread and similar toasted products Other : 6 + MOB MAX 20 + AD F/M  Matzos  Communion wafers, empty cachets of a kind suitable for pharmaceuti ­ cal use, sealing wafers, rice paper and similar products 7 + MOB  Other : 1905 30 91 1905 30 99 1905 40 00 1905 90 1905 9010 1905 90 20 1905 90 30 1905 9040 1905 90 50 1905 90 60 1905 90 90 28,5 + MOB 28,5 + MOB 28,5 + MOB ' 20 + MOB 19,5 + MOB 28,5 + MOB 28,5 + MOB 28,5 + MOB 28,5 + MOB 28,5 + MOB Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugar and not more than 5 % of fat   Waffles and wafers with a water content exceeding 10 % by weight . Biscuits ; extruded or expanded products, savoury or salted 14 + MOB 13 + MOB MAX 30 + AD F/M 13 + MOB MAX 30 + AD F/M Other :    With added sweetening matter    Other 13 + MOB MAX 35 + AD S/Z 13 + MOB MAX 30 + AD F/M 34 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS Notes 1 . This chapter does not cover: (a) vegetables, fruit or nuts, prepared or preserved by the processes specified in Chapter 7 , 8 or 11 ; (b) food preparations containing more than 20 % by weight of sausage, meat , meat offal , blood, fish or crustaceans, , molluscs or other aquatic invertebrates , or any combination thereof (Chapter 16); or (c) homogenized composite food preparations of heading No 2104. 2 . Heading Nos 2007 and 2008 do not apply to fruit jellies, fruit pastes, sugar-coated almonds or the like in the form of sugar confectionery (heading No 1704) or chocolate confectionery (heading No 1806). 3 . Heading Nos 2001 , 2004 and 2005 cover, as the case may be, only those products of Chapter 7 or of heading No 1105 or 1106 (other than flour, meal and powder of the products of Chapter 8), which have been prepared or preserved by processes other than those referred to in note 1 (a). 4 . Tomato juice the dry weight content of which is 7 % or more is to be classified within heading No 2002 . 5 . For the purposes of heading No 2009, the expression 'juices, unfermented and not containing added spirit ' means juices of an alcoholic strength by volume (see note 2 to Chapter 22) not exceeding 0,5 % vol . Subheading notes 1 . For the purposes of subheading 2005 10, the expression 'homogenized vegetables ' means preparations of vegetables , finely homogenized, put up for retail sale as infant food or for dietetic purposes , in containers of a net weight content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes . These preparations may contain a small quantity of visible pieces of vegetables . Subheading 2005 10 takes precedence over all other subheadings of heading No 2005 . 2 . For the purposes of subheading 2007 10, the expression 'homogenized preparations' means preparations of fruit , finely homogenized, put up for retail sale as infant food or for dietetic purposes , in containers of a net weight content not exceeding 250 g . For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes . These preparations may contain a small quantity of visible pieces of fruit . Subheading 2007 10 takes precedence over all other subheadings of heading No 2007 . Additional notes 1 . For the purposes of subheading 2003 10 10, the following species of mushrooms are regarded as 'cultivated mushrooms ': Agaricus spp., Volvaria esculenta, Lentinus edodes, Flammulina velutipes , Pholiota aegerita, Pholiota nameko, Pleurotus ostreatus, Pleurotus florida, Pleurotus pulmonarius , Pleurotus cornucopiae, Pleurotus abalonae, Pleurotus colombinus, Pleurotus eringii , Stropharia rugoso-annulata, Tremalla fuciformis , Auricularia auricula-judae, Auricularia polytricha, Auricularia porphyria, Coprinus comatus, Rhodopaxillus nudus, Lepiota pudica, Lepiota personata, Agrocyte aegerita and Agrocyte cylindracea . 2. The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 543/86 at a temperature of 20 °C and multiplied by the factor: 31 . 0 . 88 Official Journal of the European Communities 135  0,93 in respect ofproducts of subheadings 2008 20 to 2008 80, 2008 92 and 2008 99, or  0,95 in respect ofproducts of the other headings. 3 . The products classified under subheadings 2008 20 to 2008 80, 2008 92 and 2008 99 shall be considered as containing added sugar when the 'sugar content ' thereof exceeds by weight the percentages given hereunder, according to the kind of fruit or edible part ofplant concerned:  pineapples and grapes: 13 %,  other fruits, including mixtures offruit, and other edible parts ofplants: 9 Ho . 4 . For the purposes of subheadings 2008 30 11 to 2008 30 39, 2008 40 11 to 2008 40 39, 2008 50 11 to 2008 50 59, 2008 60 11 to 2008 60 39, 2008 7011 to 2008 70 59, 2008 8011 to 2008 80 39, 2008 92 11 to 2008 92 39 and 2008 99 11 to 2008 99 39, the following expressions shall have the meanings hereby assigned to them:  'actual alcoholic strength by mass ': the number of kilograms ofpure alcohol contained in 100 kg of the product;  '% mas ': the symbol for alcoholic strength by mass. 5. The added sugar content ofproducts classified under heading No 2009 corresponds to the 'sugar content ' less the figures given hereunder, according to the kind ofjuice concerned:  lemon or tomato juice: 3,  apple juice: 11 ,  grape juice: 15,  other fruit or vegetable juices, including mixtures ofjuices: 13. 6. For the purposes of subheadings 2009 60 51 and 2009 60 71 'concentrated grape juice (including grape must)' means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) 543/86) at a temperature of 20 °C is not less than 50,9 %. Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid :  Cucumbers and gherkins  Onions  Other :   Mango chutney 22 22 22 20 20,8 + MOB 20,8 + MOB 22 22 22 20 Free 10 8 + MOB 13 + MOB 20 20 2001 2001 10 00 2001 20 00 2001 90 2001 90 10 2001 90 20 2001 90 30 2001 90 40 2001 90 50 2001 90 90 2002 2002 10 00   Fruit of the genus Capsicum other than sweet peppers or pimentos . .   Sweet corn (Zea mays var . saccharata)   Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch   Mushrooms Other Tomatoes prepared or preserved otherwise than by vinegar or acetic acid :  Tomatoes, whole or in pieces 18 8 136 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description Supplementary unit autonomous (%) or levy (AGR) conventional (%) 1 2 3 4 5  Other :   With a dry matter content of less than 12 % by weight With a dry matter content of not less than 12 % but not more than 18 18 18 18 18 18 30 % by weight With a dry matter content of more than 30 % by weight Mushrooms and truffles, prepared or preserved otherwise than by vinegar or acetic acid :  Mushrooms : Cultivated Other . . .  Truffles 23 ( ») 23 20 18 Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, frozen :  Potatoes :   Cooked, not otherwise prepared   Other :    In the form of flour, meal or flakes Other  Other vegetables and mixtures of vegetables :   Sweet corn (Zea mays var. saccharata) 2002 90 2002 90 10 2002 90 30 2002 90 90 2003 2003 10 2003 10 10 2003 10 90 2003 20 00 2004 2004 10 2004 10 10 2004 10 91 200410 99 2004 90 2004 90 10 2004 90 30 2004 90 50 2004 90 91 2004 90 95 2004 90 99 2005 2005 10 00 2005 20 2005 20 10 2005 20 90 2005 30 00 2005 40 00 2005 51 00 2005 59 00 2005 60 00 19 19,6 + MOB 24 20,8 + MOB 20 24 19 24 24 18 11 + MOB 22 8 + MOB 24 18 22 22   Sauerkraut, capers and olives   Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod Other, including mixtures :    Onions, cooked, not otherwise prepared    Artichokes Other Other vegetables prepared or preserved otherwise than by vinegar or acetic acid, not frozen :  Homogenized vegetables , 24 19,6 + MOB 24 20 24 24 24 22 22 11 + MOB 22 24 22 24 22  Potatoes : In the form of flour, meal or flakes Other  Sauerkraut  Peas (Pisum sativum)  Beans (Vigna spp., Phaseolus spp.) : Beans, shelled   Other  Asparagus (') In certain conditions an additional amount is provided for in addition to the customs duty . 31 . 10 . 88 Official Journal of the European Communities 137 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional or levy (AGR) (%) 2 3 4 5 Olives Sweet corn (Zea mays var. saccharata) 8 + MOB Other vegetables and mixtures of vegetables :  Fruit of the genus Capsicum other than sweet peppers or pimentos 20 20,8 + MOB 20 20 24 24 0 2005 70 00 2005 80 00 2005 90 2005 90 10 2005 90 30 2005 90 50 2005 90 90 2006 00 2006 00 10  Capers  Artichokes  Other 22 22 Fruit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) : 25 Free  Ginger  Other :   With a sugar content exceeding 13 % by weight : AD S/Z AD S/Z    Cherries Other Other 25 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter :  Homogenized preparations :   With a sugar content exceeding 13 % by weight AD S/Z 30   Other  Other :   Citrus fruit : With a sugar content exceeding 30 % by weight 25 + AGR 25 + 25 + AGR 25 + 25 30 + AGR 30 + 30 30 + AGR 25 + 30 + AGR 25 + 30 30 28 + 30 + AGR 30 + 30 + AGR 30 + 30 + AGR 30 + 30 + AGR 30 + 30 + AGR 30 + 30 + AGR 30 + AD S/Z AD S/Z 2006 00 31 2006 00 39 2006 00 90 2007 2007 10 2007 10 10 2007 10 90 2007 91 2007 91 10 2007 91 30 2007 91 90 2007 99 2007 99 10 2007 99 20 2007 99 31 2007 99 33 2007 99 35 2007 99 39 2007 99 51   With a sugar content exceeding 13 % but not exceeding 30 % by weight 27    Other   Other : With a sugar content exceeding 30 % by weight :     Plum puree and plum paste, in immediate packings of a net content exceeding 100 kg, for industrial processing ( ¢)     Chestnut puree and paste   Other :      Of cherries  Of strawberries      Of raspberries _ other AD S/Z AD S/Z AD S/Z AD S/Z AD S/Z AD S/Z AD S/Z  With a sugar content exceeding 13 % but not exceeding 30 % :     Chestnut puree and paste f 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 138 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2007 99 59     Other 30 + AGR 30 + AD S/Z 2007 99 90    Other 30 30 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Nuts, ground-nuts and other seeds, whether or not mixed together : 200811 Ground-nuts : 2008 11 10  Peanut butter   - Other, in immediate packings of a net content : 25 20  2008 11 91 Exceeding 1 kg 17 14  20081199   -  Not exceeding 1 kg 22 ( i ) 16 '  200819 Other, including mixtures : 2008 19 10   - In immediate packings of a net content exceeding 1 kg 17 14  2008 19 90 In immediate packings of a net content not exceeding 1 kg 22 ( ») 16  2008 20  Pineapples : Containing added spirit :    In immediate packings of a net content exceeding 1 kg : 2008 2011  With a sugar content exceeding 17 % by weight 32 + AGR   2008 20 19 Other    In immediate packings of a net content not exceeding 1 kg : 32   2008 20 31 _ _ _ _ With a sugar content exceeding 19 % by weight 32 + AGR   2008 20 39     Other   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 32 2008 20 51     With a sugar content exceeding 17 % by weight 23 + AGR 22 + 2 AD S/Z 2008 20 59 _ _ _ _ Other 23 22    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 20 71     With a sugar content exceeding 19 % by weight 27 + AGR 24 + 2 AD S/Z  2008 20 79     Other    Not containing added sugar, in immediate packings of a net content : 27 24 2008 20 91     Of 4,5 kg or more 23 (2)  2008 20 99 Of less than 4,5 kg 25 23  (') Duty rate reduced to 12 % for roasted nuts until 31 December 1990 . (2) See Annex . 31 . 10 . 88 Official Journal of the European Communities 139 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2008 30  Citrus fruit :   Containing added spirit :  With a sugar content exceeding 9 % by weight : 2008 3011   Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 30 19 Other  Other : 32 + AGR   2008 30 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 30 39  Other Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 32 2008 30 51     Grapefruit segments 23 + AGR 17 + 2 AD S/Z  2008 30 55 Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 23 + AGR 21 + 2 AD S/Z  2008 30 59 Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 23 + AGR 20 + 2 AD S/Z 2008 30 71 Grapefruit segments 27 + AGR 17 + 2 AD S/Z  2008 30 75     Mandarins (including tangerines and satsumas); clementines, wilkings and other similar citrus hybrids 27 + AGR 20 + 2 AD S/Z  2008 30 79     Other    Not containing added sugar, in immediate packings of a net content : 27 + AGR 24 + 2 AD S/Z 2008 30 91 Of 4,5 kg or more 23 0)  2008 30 99 Of less than 4,5 kg 25 23  2008 40  Pears :   Containing added spirit :    In immediate packings of a net content exceeding 1 kg :     With a sugar content exceeding 13 % by weight : 2008 4011 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 40 19      Other Other : 32 + AGR   2008 40 21 _____ Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  (') See Annex. 140 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2008 40 29 Other In immediate packings of a net content not exceeding 1 kg : 32   2008 40 31 With a sugar content exceeding 1 5 % by weight 32 + AGR   2008 40 39  r Other Not containing added spirit :  Containing added sugar, in immediate packings of a net content exceeding 1 kg : 32 2008 40 51 _ with a sugar content exceeding 13 % by weight . 23 + AGR 20 + 2 AD S/Z  200840 59 Other    Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 23 20 2008 40 71     With a sugar content exceeding 1 5 % by weight 27 + AGR 22 + 2 AD S/Z  2008 40 79 Other    Not containing added sugar, in immediate packings of a net content : 27 22 2008 40 91 Of 4,5 kg or more 23 21  2008 40 99  Of less than 4,5 kg 25 21  2008 50  Apricots : Containing added spirit : In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 5011 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 50 19   Other     Other : 32 + AGR   2008 50 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas . 32 30 2008 50 39  Other  In immediate packings of a net content not exceeding 1 kg : 32   2008 50 51  - With a sugar content exceeding 1 5 % by weight 32 + AGR   2008 50 59 Other Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 32 2008 50 61 _ _ _ _ with a sugar content exceeding 13 % by weight 23 + AGR 22 + 2 AD S/Z  2008 50 69  - Other  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 23 22 2008 50 71     With a sugar content exceeding 1 5 % by weight 27 + AGR 24 + 2 AD S/Z  2008 50 79     Other 27 24  31 . 10 . 88 Official Journal of the European Communities 141 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5    Not containing added sugar, in immediate packings of a net content : 2008 50 91     Of 4,5 kg or more 17 0 )  2008 50 99 _ _ _ _ Of less than 4,5 kg 25 23  2008 60  Cherries :   Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 6011 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 60 19   Other Other : 32 + AGR   2008 60 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30 2008 60 39 Other Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 32 2008 60 51     Sour cherries (Prunus cerasus) 23 + AGR 20 + 2 AD S/Z  2008 60 59   Other Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 23 + AGR 20 + 2 AD S/Z 2008 60 61   Sour cherries (Prunus cerasus) 27 + AGR 24 + 2 AD S/Z  2008 60 69 Other    Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more : 27 + AGR 24 + 2 AD S/Z 2008 60 71 _____ Sour cherries (Prunus cerasus) 23 i 1 )  2008 60 79      Other Of less than 4,5 kg : 23 0)  2008 60 91 _____ gour cherries (Prunus cerasus) 25 23  2008 60 99      Other 25 23  2008 70  Peaches : Containing added spirit : In immediate packings of a net content exceeding 1 kg :     With a sugar content exceeding 13 % by weight : 2008 7011 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 70 19      Other 32 + AGR   (') See Annex . 142 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Other : 2008 70 31  Of an actual alcoholic strength by mass not exceeding 1 1 ,85 % mas 32 30 2008 70 39 Other    In immediate packings of a net content not exceeding 1 kg : 32   2008 70 51 With a sugar content exceeding 15 % by weight 32 + AGR   2008 70 59 Other   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 32 2008 70 61 With a sugar content exceeding 13 % by weight 23 + AGR 22 + 2 AD S/Z  2008 70 69 Other Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 23 22 2008 70 71  With a sugar content exceeding 1 5 % by weight 27 + AGR 22 + 2 AD S/Z  2008 70 79 Other Not containing added sugar, in immediate packings of a net content : 27 22 2008 70 91 Of 4,5 kg or more 19 C )  2008 70 99 Of less than 4,5 kg 25 23  2008 80  Strawberries : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 8011 _ _ _ _ Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 80 19 Other Other : 32 + AGR   2008 80 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30 2008 80 39 Other Not containing added spirit : 32   2008 80 50 Containing added sugar, in immediate packings of a net content exceeding 1 kg 23 + AGR 20 + 2 AD S/Z  2008 80 70 Containing added sugar, in immediate packings of a net content not exceeding 1 kg Not containing added sugar, in immediate packings of a net content : 21 + AGR i . 24 + 2 AD S/Z  2008 80 91 _ _ _ _ Of 4,5 kg or more 23 C )  2008 80 99 Of less than 4,5 kg 25 23  (') See Annex . 31 . 10 . 88 Official Journal of the European Communities 43 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Other, including mixtures other than those of subheading 2008 19 : 2008 91 00 Palm hearts 25 20  2008 92   Mixtures : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 92 11 _____ Of an actual alcoholic strength by mass not exceeding 1 1 ,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 92 19 Other   -  Other : 32 + AGR   2008 92 31 _ Of an actual alcoholic strength by mass not exceeding 11,85 % mas . 32 30 2008 92 39 Other    Not containing added spirit : Containing added sugar : 32 2008 92 50   In immediate packings of a net content exceeding 1 kg .... Other : 23 + AGR , 20 + 2 AD S/Z 2008 92 71 ______ Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits 27 + AGR 15 + 2 AD S/Z  2008 92 79  Other Not containing added sugar, in immediate packings of a net content : 27 + AGR 22 + 2 AD S/Z 2008 92 91 Of 4,5 kg or more 23 C )  2008 92 99 Of less than 4,5 kg 25 23  2008 99 Other : Containing added spirit : Ginger : 2008 9911      Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 20  2008 99 19 Other     Grapes : 32   2008 99 21 with a sugar content exceeding 13 % by weight 32 + AGR   2008 99 29    Other   -  Other : _ with a sugar content exceeding 9 % by weight : 32 2008 99 31 Of an actual alcoholic strength by mass not ex ­ ceeding 1 1 ,85 % mas 32 + AGR 30 + 2 AD S/Z  2008 99 33       Other 32 + AGR   (') See Annex . 44 Official Journal of the European Communities 31 . 0 . 88 Rate of duty Description autonomous (%) Supplementaryunit CN code conventional or levy (AGR) (% 1 2 3 4 5 Other : 2008 99 35 2008 99 39 Of an actual alcoholic strength by mass not ex ­ ceeding 11,85 % mas 3032 32Other Not containing added spirit :  Containing added sugar, in immediate packings of a net content exceeding 1 kg : Ginger Grapes Plums . Other . Free 22 + 2 AD S/Z 20 + 2 AD S/Z 20 + 2 AD S/Z 2008 99 41 2008 99 43 2008 99 45 2008 99 49 2008 99 51 2008 99 53 2008 99 55 2008 99 59 23 23 + AGR 23 + AGR 23 + AGR 27 27 + AGR 27 + AGR 27 + AGR Containing added sugar, in immediate packings of a net content not exceeding 1 kg :  Ginger  Grapes Plums Free 24 + 2 AD S/Z 24 + 2 AD S/Z 24 + 2 AD S/Z Other Not containing added sugar :  Plums, in immediate packings of a net content :   Of 4,5 kg or more   Of less than 4,5 kg 2008 99 71 2008 99 79 2008 99 85 2008 99 91 2008 99 99 19 25 20,8 + MOB 20,8 + MOB 23 0) 23 8 + MOB 13 + MOB 0) Maize (corn), other than sweet corn (Zea mays var. saccha ­ rata) , Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch Other 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Orange juice :   Frozen :   - Of a density exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight 2009 11 2009 11 11 2009 11 19 2009 11 91 Other 42 + AGR 42 Of a density not exceeding 1 ,33 g/cm3 at 20 °C :     Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight 21 + AGR 19 + AD S/Z ( l ) See Annex . 31 . 10 . 88 Official Journal of the European Communities 145 Rate of duty CN code Description conventional Supplementary unit autonomous (%) or levy (AGR) (%) 51 2 3 4 21 19 + AD S/Z  Other  Other :   Of a density exceeding 1 ,33 g/cm3 at 20 °C :    Of a value not exceeding 30 ECU per 100 kg net weight Other 42 + AGR 42 21 + AGR 21 Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight 19 + AD S/Z 19 + AD S/Z    Other Grapefruit juice : 2009 11 99 2009 19 2009 19 11 2009 19 19 2009 19 91 2009 19 99 2009 20 2009 2011 2009 20 19 2009 20 91 2009 20 99 2009 30 2009 3011 2009 3019 - Of a density exceeding 1,33 g/cm3 at 20 °C : Of a value not exceeding 30 ECU per 100 kg net weight   Other 42 + AGR 42 21 + AGR 21 ( i )  Of a density not exceeding 1,33 g/cm3 at 20 °C :   Of a value not exceeding 30 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight 15 + AD S/Z 15 + AD S/ZOther Juice of any other single citrus fruit :  Of a density exceeding 1,33 g/cm3 at 20 °C :   Of a value not exceeding 30 ECU per 100 kg net weight Other 42 + AGR 42  Of a density not exceeding 1,33 g/cm3 at 20 °C :   Of a value exceeding 30 ECU per 100 kg net weight : 2009 30 31 2009 30 39 Containing added sugar Other 21 21 18 + AD S/Z 19 Of a value not exceeding 30 ECU per 100 kg net weight :    Lemon juice : _ _ _ _ With an added sugar content exceeding 30 % by weight . . . . _ _ _ _ With an added sugar content not exceeding 30 % by weight . .     Not containing added sugar    Other citrus fruit juices : 2009 30 51 2009 30 55 2009 30 59 2009 30 91 2009 30 95 2009 30 99 21 + AGR 21 21 21 + AGR 21 21 18 + AD S/Z 18 + AD S/Z 19 18 + AD S/Z 18 + AD S/Z 19     With an added sugar content exceeding 30 % by weight . . . . With an added sugar content not exceeding 30 % by weight . .     Not containing added sugar (') Duty rate reduced to 12 % until 31 December 1990. Other  Other Apple juice :  Of a density exceeding 1,33 g/cm3 at 20 °C :   Of a value not exceeding 22 ECU per 100 kg net weight 42 + AGR (2) 42 (2)Other  Of a density not exceeding 1 ,33 g/cm3 at 20 °C :   Of a value exceeding 18 ECU per 100 kg net weight, containing 24 + AD S/Zadded sugar 25 (3) (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . (2 ) Duty rate reduced to 30 % until 31 December 1990 . ( 3) Duty rate reduced to 18 % until 31 December 1990. 46 Official Journal of the European Communities i 31 . 10 . 88 Rate of duty autonomousCN code Description Supplementary unitconventional (%) (%) or levy (AGR) 1 2 3 4 5 Pineapple juice :  Of a density exceeding 1,33 g/cm3 at 20 °C :   Of a value not exceeding 30 ECU per 100 kg net weight ....... 42 + AGR 42Other  Of a density not exceeding 1 ,33 g/cm3 at 20 °C :   Of a value exceeding 30 £CU per 100 kg net weight, containing added sugar   Other : 2009 40 2009 40 11 2009 40 19 2009 40 30 2009 40 91 2009 40 93 2009 40 99 2009 50 2009 50 10 2009 50 90 2009 60 2009 6011 2009 60 19    With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 % by weight . . . 22 22 + AGR 22 22 21 21 19 + AD S/Z 19 + AD S/Z 19 + AD S/Z 20 20 + AD S/Z 21 _ _ _ Not containing added sugar Tomato juice :  Containing added sugar  Other Grape juice (including grape must) :  Of a density exceeding 1,33 g/cm3 at 20 °C :   Of a value not exceeding 22 ECU per 100 kg net weight   Other 50 + AGR 50 ( i )  Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value exceeding 18 ECU per 100 kg net weight : 2009 60 51 2009 60 59    Concentrated    Other 28 (') 28 ( i ) 28 + AD S/Z 28 + AD S/Z   Of a value not exceeding 18 ECU per 100 kg net weight :    With an added sugar content exceeding 30 % by weight : Concentrated 28 + AGR 0 28 + AGR 0) 28 ( i ) 28 + AD S/Z 28 + AD S/Z 28 + AD S/Z 2009 60 71 2009 60 79 2009 60 90 2009 70 2009 70 11 2009 70 19 2009 70 30 31 . 10 . 88 Official Journal of the European Communities 147 Rate of duty autonomousCN code Description Supplementary unitconventional(%) or levy (AGR) % .1 2 3 4 5 Other :    With an added sugar content exceeding 30 % by weight With an added sugar content not exceeding 30 % by weight . . . 25 + AGR 0 ) 25 ( i ) 25 ( i ) 24 + AD S/Z 24 + AD S/Z 25 2009 70 91 2009 70 93 2009 70 99 2009 80 Not containing added sugar . Juice of any other single fruit or vegetable :  Of a density exceeding 1,33 g/cm3 at 20 °C : Pear juice : Of a value not exceeding 22 ECU per 100 kg net weight    Other Other : 2009 8011 2009 80 19 2009 80 31 2009 80 39 42 + AGR 42 42 + AGR 42 Of a value not exceeding 30 ECU per 100 kg net weight Other  Of a density not exceeding 1,33 g/cm3 at 20 °C : Pear juice : Of a value exceeding 18 ECU per 100 kg net weight, containing added sugar Other :   With an added sugar content exceeding 30 % by weight . . . . With an added sugar content not exceeding 30 % by weight . . Not containing added sugar Other : Of a value exceeding 30 ECU per 100 kg net weight, containing 2009 80 50 2009 80 61 2009 80 63 2009 80 69 2009 80 80 2009 80 91 2009 80 93 2009 80 95 2009 80 99 2009 90 added sugar 25 25 + AGR 25 25 24 24 + AGR 24 24 (2) 24 24 + AD S/Z 24 + AD S/Z 24 + AD S/Z 25 21 + AD S/Z 21 + AD S/Z 21 + AD S/Z 22 22 Other : With an added sugar content exceeding 30 % by weight . . . . With an added sugar content not exceeding 30 % by weight . .  Not containing added sugar : Juice of fruit of the species Vaccinjum macrocarpon . . . .      Other Mixtures of juices :  Of a density exceeding 1,33 g/cm3 at 20 °C : Mixtures of apple and pear juice : Of a value not exceeding 22 ECU per 100 kg net weight2009 9011 2009 90 19 42 + AGR 42Other (') Duty rate (2) Duty rate reduced to 18 % until 31 December 1990 . reduced to 14 % until 31 December 1990 . 148 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code autonomous (%) SupplementaryunitDescription conventional or levy (AGR) (%) 1 2 3 4 5 - Other : Of a value not exceeding 30 ECU per 100 kg net weight 422009 90 21 2009 90 29 + AGR 42   Other Of a density not exceeding 1,33 g/cm3 at 20 °C :  Mixtures of apple and pear juice : Of a value not exceeding 18 ECU per 100 kg net weight and with an added sugar content exceeding 30 % by weight 25 2009 90 31 2009 90 39 + AGR 25   Other  Other :   Of a value exceeding 30 ECU per 100 kg net weight : Mixtures of citrus fruit juices and pineapple juice : 2009 90 41 200990 49 2009 90 51 2009 90 59     Containing added sugar     Other    Other : Containing added sugar Other 22 22 24 24 19 + AD S/Z 20 21 + AD S/Z 22   Of a value not exceeding 30 ECU per 100 kg net weight :    Mixtures of citrus fruit juices and pineapple juice : 22   With an added sugar content exceeding 30 % by weight . .     With an added sugar content not exceeding 30 % by weight  Not containing added sugar Other : 2009 90 71 2009 90 73 2009 90 79 2009 90 91 200990 93 2009 90 99 + AGR 22 22 + AGR 24 24 19 + AD S/Z 19 + AD S/Z 20 21 + AD S/Z 21 + AD S/Z 22 24   With an added sugar content exceeding 30 % by weight . .  With an added sugar content not exceeding 30 % by weight     Not containing added sugar 31 . 10 . 88 Official Journal of the European Communities 149 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This chapter does not cover: (a) mixed vegetables of heading No 0712 ; (b) roasted coffee substitutes containing coffee in any proportion (heading No 0901 ); (c) spices or other products of heading Nos 0904 to 0910; (d) food preparations, other than the products described in heading No 2103 or 2104, containing more than 20% by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates , or any combination thereof (Chapter 16); (e) compound alcoholic preparations of a kind used for the manufacture of beverages, of an alcoholic strength by volume (see note 2 to Chapter 22) exceeding 0,5 % vol (heading No 2208); (f) yeast put up as a medicament or other products of heading No 3003 or 3004 ; or (g) prepared enzymes of heading No 3507 . 2 . Extracts of the substitutes referred to in note 1 (b) above are to be classified within heading No 2101 . 3 . For the purposes of heading No 2104, the expression 'homogenized composite food preparations' means preparations consisting of a finely homogenized mixture of two or more basic ingredients such as meat, fish, vegetables or fruit, put up for retail sale as infant food or for dietetic purposes , in containers of a net weight content not exceeding 250 grams. For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes. Such preparations may contain a small quantity of visible pieces of ingredients . Additional notes 1 . For the purposes of subheading 2106 90 10, the term 'cheese fondues ' shall be taken to mean preparations containing 12 % or more but less than 18 % of milkfats and made from melted cheese (Emmentaler and Gruyere exclusively) with the addition of white wine, kirsch , starch and spices and put up in immediate packings of a net capacity of 1 kg or less. Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down in the relevant Community provisions. 2. For the purposes of subheading 2106 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. 150 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Supplementary unitDescription conventional (%) autonomous (%) or levy (AGR) 1 2 3 4 5 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof :  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee :   Extracts, essences or concentrates :    With a coffee-based dry matter content of 95 % or more by weight . 30 30 18 18Other Preparations : Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat , 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch Other 30 20,8 18 13 + MOB  Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or mate : Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5% milkfat, 2,5% milk proteins, 5% sucrose or isoglucose, 5 % glucose or starch 30 20,8 12 13 + MOB   Other 2101 2101 10 2101 10 11 2101 10 19 2101 10 91 2101 10 99 2101 20 2101 20 10 2101 20 90 2101 30 2101 30 11 2101 30 19 2101 30 91 2101 30 99 2102 2102 10 2102 10 10 2102 10 31 2102 10 39  -Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof : Roasted chicory and other roasted coffee substitutes : Roasted chicory Other 8 + MOB   Extracts, essences and concentrates of roasted chicory and other 18 16,9 + MOB 22 16,9 + MOB 0) roasted coffee substitutes :  Of roasted chicory Other Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders :  Active yeasts : Culture yeast Bakers' yeast : 23 22,1 + MOB 22,1 + MOB 17 15 -I- MOB « 15 + MOB Dried Other (') Duty suspended to 14% for an indefinite period . 31 . 10 . 88 151Official Journal of the European Communities Rate of duty autonomousCN code Description Supplementary unit(%) or levy (AGR) conventional (%) 1 3 4 52   Other 31  Inactive yeasts ; other single-cell micro-organisms, dead : Inactive yeasts :    In tablet, cube or similar form, or in immediate packings of a net 17 10 4 19 content not exceeding 1 kg Other Other  Prepared baking powders Sauces and preparations therefor ; mixed condiments and mixed seaso ­ nings ; mustard flour and meal and prepared mustard :  Soya sauce  Tomato ketchup and other tomato sauces  Mustard flour and meal and prepared mustard : 2102 10 90 2102 20 2102 20 11 2102 20 19 2102 20 90 2102 30 00 2103 2103 10 00 2103 20 00 2103 30 2103 30 10 2103 30 90 2103 90 2103 90 10 2103 90 90 2104 2104 10 00 2104 20 00 2105 00 2105 00 10 20 20 5 17 20 20 Mustard flour   Prepared mustard  Other : Mango chutney, liquid   Other . 23 13 8 2 9,5 12 16 4 14 Free 12 18 22 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z 12 + MOB MAX 27 + AD S/Z 20 13 + MOB 22 24 Soups and broths and preparations therefor ; homogenized composite food preparations :  Soups and broths and preparations therefor  Homogenized composite food preparations Ice cream and other edible ice, whether or not containing cocoa :  Containing no milkfats or containing less than 3 % by weight of such fats  Containing by weight of milkfats : 22 + MOB   3 % or more but less than 7 % 22 4- MOB  7 % or more 22 + MOB 2105 00 91 2105 00 99 2106 2106 10 2106 10 10 2106 10 90 Food preparations not elsewhere specified or included :  Protein concentrates and textured protein substances :   Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5% milkfat, 2,5% milk proteins, 5% sucrose or isoglucose, 5 % glucose or starch . . .  Other 25 20,8 + MOB 152 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional or levy (AGR) (%) 1 2 3 4 5 2106 90 2106 90 10 13 + MOB20,8 4- MOB MAX 35 Ecu/ 100 kg/net Other :  Cheese fondues  Flavoured or coloured sugar syrups :   Isoglucose syrups   Other :    Lactose syrup 67 (AGR) 67 (AGR) 67 (AGR) 67 (AGR)    Glucose syrup and maltodextrine syrup 2106 90 30 210690 51 2106 90 55 2106 90 59 2106 90 91 2106 90 99    Other - Other :   Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 25 20,8 + MOB 20 13 + MOBOther 31 . 10 . 88 Official Journal of the European Communities 153 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1 . This chapter does not cover : (a) sea water (heading No 2501 ); (b) distilled or conductivity water or water of similar purity (heading No 2851 ); (c) acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading No 2915); (d) medicaments of heading No 3003 or 3004 ; or (e) perfumery or toilet preparations (Chapter 33). 2 . For the purposes of this chapter and of Chapters 20 and 21 , the alcoholic strength by volume shall be determined at a temperature of 20 °C . 3 . For the purposes of heading No 2202, the term 'non-alcoholic beverages' means beverages of an alcoholic strength by volume not exceeding 0,5 % vol . Alcoholic beverages are classified within heading Nos 2203 to 2206 or heading No 2208 as appropriate . % Subheading note 1 . For the purposes of subheading 2204 10, the expression 'sparkling wine' means wine which, when kept at a temperature of 20 °C in closed containers, has an excess pressure of not less than 3 bar . Additional notes 1 . For the purposes of heading Nos 2204 and 2205 and subheading 2206 00 10 : (a) 'actual alcoholic strength by volume ' means the number of volumes ofpure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) 'potential alcoholic strength by volume ' means the number of volumes ofpure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) 'total alcoholic strength by volume ' means the sum of the actual and potential alcoholic strengths; (d) 'natural alcoholic strength by volume ' means the total alcoholic strength by volume of a product before any enrichment; (e) '% vol ' is the symbol for alcoholic strength by volume. 2 . For the purposes of subheading 2204 30 10, 'grape must in fermentation ' means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three-fifths of its total alcoholic strength by volume. 3 . For the purposes of subheadings 2204 21 and 2204 29 : A. 'Total dry extract ' means the content in grams per litre of all the substances in a product which , under given physical conditions, do not volatilize. The total dry extract must be determined with the densimeter at 20 °C. 154 Official Journal of the European Communities 31 . 10 . 88 B. (a) The presence in the products falling within subheadings 2204 21 21 to 2204 21 90 and 2204 29 21 to 2204 29 90 of the quantities of total dry extract per litre indicated in I, II, III and IV below does not affect their classification : /. Products of an actual alcoholic strength by volume of not more than 13 % vol: 90 g or less of total extract per litre; II. Products of an actual alcoholic strength by volume of more than 13 % vol but not more than 15 % vol : 130 g or less of total dry extract per litre; III. Products of an actual alcoholic strength by volume of more than 15 % vol but not more than 18 % vol : 130 g or less of total dry extract per litre; IV. Products of an actual alcoholic strength by volume of more than 18 % vol but not more than 22 % vol : 330 g or less of total dry extract per litre. Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that if the total dry extract exceeds 330 g/l the products are to be classified in subheadings 2204 21 90 and 2204 29 90. (b) The above rules do not apply to products falling within subheadings 2204 21 41 , 2204 21 51 , 2204 29 41 , 2204 29 45, 2204 29 51 and 2204 29 55. 4. Subheadings 2204 21 21 to 2204 21 90 and 2204 29 21 to 2204 29 90 shall be taken to include : (a) grape must with fermentation arrested by the addition of alcohol, that is to say a product :  having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol of a product derived from the distillation of wine; (b) wine fortifiedfor distillation , that is to say a product :  having an actual alcoholic strength by volume of not less than 18 % vol but not more than 24 % vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and  having a maximum volatile acidity of 1,5 g/l, expressed as acetic acid; (c) liqueur wine, that is to say a product : &gt;  having a total alcoholic strength by volume of not less than 17,5 % vol and an actual alcoholic strength by volume of not less than 15 % vol but not more than 22 % vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12 % vol,  by freezing, or  by the addition during or after fermentation :  of a product derived from the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which , apart from this operation , corresponds to the definition of concentrated grape must, or  of a mixture of these products. However, certain quality liqueur wines appearing on a list to be adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 31 . 10 . 88 Official Journal of the European Communities 155 5. For the purposes of subheading 2206 00 10, the expression 'piquette ' means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction offermented grape marc with water. 6. For the purposes of subheading 2206 00 91 , the following are regarded as 'sparkling ' :  fermented beverages in bottles with 'mushroom ' stoppers held in place by ties or fastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheadings 2209 00 11 and 2209 00 19, the expression 'wine vinegar ' means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/l, expressed as acetic acid. 8. For the purposes of subheadings 2204 21 21 , 2204 21 23, 2204 21 31 , 2204 21 33, 2204 29 21 , 2204 29 23, 2204 29 31 and 2204 29 33, 'quality wines produced in specified regions ' are wines produced in the European Economic Community which comply with the provisions of Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (OJ No L 84, 27. 3. 1987, p. 59) and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations. CN code Description 1 2 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured ; ice and snow : 2201 2201 10 00 2201 90 00 2202  Mineral waters and aerated waters  Other Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 :  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured Rate of duty autonomous (%) or levy (AGR) conventional (%) Supplementary unit 3 4 5 8 4 Free Free 20 15 1 20 15 1 12,7 + MOB 8 + MOB 1 12,7 + MOB 8 + MOB 1 12,7 + MOB 8 + MOB 1 30 24 1 30 24 1 2202 10 00 2202 90 2202 90 10  Other :   Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404   Other, containing by weight of fat obtained from the products of heading Nos 0401 to 0404 :    Less than 0,2 %    0,2 % or more but less than 2 %    2 % or more Beer made from malt : 2202 90 91 2202 90 95 2202 90 99 2203 00 2203 00 10 2203 00 90  In containers holding more than 10 litres  In containers holding not more than 10 litres 156 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 : 220410  Sparkling wine : Of an actual alcoholic strength by volume of not less than 8,5 % vol : 2204 10 11    Champagne . ' 40 Ecu/hi  1 2204 10 19 Other 40 Ecu/hi  1 2204 10 90 Other  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 40 Ecu/hi 1 2204 21 In containers holding 2 litres or less : 2204 21 10 2204 21 21 2204 21 23    Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C    Other : Of an actual alcoholic strength by volume not exceeding 13 % vol : Quality wines produced in specified regions : ______ Other      Other : 40 Ecu/hi 14,5 Ecu/hi 0) (2) 14,5 Ecu/hi C ) (2)  1 1 1 2204 21 25 White 14,5 Ecu/hi 0 ) (2)  1 2204 21 29 Other   Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol : Quality wines produced in specified regions : 14,5 Ecu/hi C 1 ) (2) 1 2204 21 31 White 16,9 Ecu/hi 0) (2)  1 2204 21 33  Other      Other : 16,9 Ecu/hi 0) (2) 1 2204 21 35 White 16,9 Ecu/hi C ) (2) 1 2204 21 39 _ _ Other 16,9 Ecu/hi ( ! ) (2)  1 White (') The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall , notwithstanding general rule C 3 contained in Part I , Section I (CN), be the representative rate if such rate is fixed for the purposes of the common agricultural policy . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 31 . 10 . 88 Official Journal of the European Communities 157 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 2204 21 41    Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and SetÃ ºbal muscatel (') 18,1 Ecu/hi (2) 16,3 Ecu/hi (2) 1 2204 21 49 Other 20,6 Ecu/hi (2) (3) 1     Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 21 51 Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and SetÃ ºbal muscatel (') 19,3 Ecu/hi (2) 17,5 Ecu/hi (2) 1 2204 21 59      Other 23 Ecu/hi (2) (3) 23 Ecu/hi (2) I 2204 21 90 .  Of an actual alcoholic strength by volume exceeding 22 % vol . . 1,93 Ecu/ % vol/hl + 12,1 Ecu/hl (2) (3) 1 2204 29   Other : 2204 29 10    Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings ; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 40 Ecu/hi 1 Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol :      Quality wines produced in specified regions : 2204 29 21 White 10,9 Ecu/hi (2) (3) 10,9 Ecu/hi (2) 1 2204 29 23       Other 10,9 Ecu/hi (2) (3) 10,9 Ecu/hi (2) 1   Other : 2204 29 25 White 10,9 Ecu/hi (2) (3) 10,9 Ecu/hi (2) 1 2204 29 29       Other 10,9 Ecu/hi (2) (3) 10,9 Ecu/hi (2) 1   Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 1 5 % vol :      Quality wines produced in specified regions : 2204 29 31 White 13,3 Ecu/hi (2) (3) 13,3 Ecu/hi (2) 1 2204 29 33 ______ Other 13,3 Ecu/hi (2) (3) 13,3 Ecu/hi (2) 1 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall , notwithstanding general rule C 3 contained in Part I , Section I (CN), be the representative rate if such rate is fixed for the purposes of the common agricultural policy . (3) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 158 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional Supplementary unit (%orlevy (AGR) 4 51 2 3 Other :  White Other 13,3 Ecu/hi 0 ) (2) 13,3 Ecu/hi (') (2) 13,3 Ecu/hi (') 13,3 Ecu/hi (') Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 13,3 Ecu/hi (')    Port, Madeira, sherry and Setubal muscatel (3)    Tokay (Aszu and Szamorodni) (3) 14,5 Ecu/hi 0 ) 14,5 Ecu/hi 0 16,9 Ecu/hi (') (2)    Other    Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 14,5 Ecu/hi (')  Port, Madeira, sherry and Setubal muscatel (3)  Tokay (Aszu and Szamorodni) (3) '. 15,7 Ecu/hi O 15,7 Ecu/hi 0) 23 Ecu/hi ( i ) (2) 1,93 Ecu/ % vol/hl ( i ) (2)  Other 23 Ecu/hi ( ¢) Of an actual alcoholic strength by volume exceeding 22 % vol . . 2204 29 35 2204 29 39 2204 29 41 2204 29 45 2204 29 49 2204 29 51 2204 29 55 2204 29 59 2204 29 90 2204 30 2204 30 10 2204 30 91 2204 3099 2205 2205 10 2205 10 10 2205 10 90 2205 90 2205 90 10 2205 90 90 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 1 Other grape must :  In fermentation or with fermentation arrested otherwise than by the addition of alcohol 40 (2)  Other :   Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol 28 + AD S/Z28 (2) 50 + AGR (2)   Other Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances :  In containers holding 2 litres or less :   Of an actual alcoholic strength by volume of 18 % vol or less   Of an actual alcoholic strength by volume exceeding 1 8 % vol 17 Ecu/hi 1,4 Ecu/ % vol/hl + 10 Ecu/hi  Other :   Of an actual alcoholic strength by volume of 18 % vol or less   Of an actual alcoholic strength by volume exceeding 18 % vol 14 Ecu/hi 1,4 Ecu/ % vol/hl (') The exchange rate to be applied in converting into national currencies the unit of account in which the customs duty is expressed shall , notwithstanding general rule C 3 contained in Part I , Section I (CN), be the representative rate if such rate is fixed for the purposes of the common agricultural policy . ( 2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . (3 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 159 Rate of duty autonomousCN code Description conventional Supplementary unit(%) or levy (AGR) (% 2 3 4 5 2206 00 2206 00 10 Other fermented beverages (for example, cider, perry, mead) :  Piquette 1,6 Ecu/ % vol/hl MIN 9 Ecu/hi 0)  Other :   Sparkling   Still , in containers holding : 30 Ecu/hi 12 Ecu/hi 9 Ecu/hi 1 1 1 1 1 1 2206 00 91 2206 00 93 2206 00 99 2207 2207 10 00 2207 20 00 2208 2208 10 2208 10 10 30 Ecu/hi 16 Ecu/hi    2 litres or less    More than 2 litres Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ; ethyl alcohol and other spirits, denatured, of any strength :  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher . .  Ethyl alcohol and other spirits, denatured, of any strength Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages :  Compound alcoholic preparations of a kind used for the manufacture of beverages :   Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10 % of sugar, in containers holding 0,5 litre or less Free 1 ale . 100 %30 MIN 1,6 Ecu/ % vol/hl 30 MIN 1,6 Ecu/ % vol/hl   Other . . 1 ale . 100 %27 MIN 1,6 Ecu/ % vol/hl 1 ale . 100 % 2208 10 90 2208 20 2208 20 10 2208 20 90 2208 30 2208 3011 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,6 Ecu/ % vol/hl  Spirits obtained by distilling grape wine or grape marc :   In containers holding 2 litres or less   In containers holding more than 2 litres  Whiskies :   Bourbon whiskey, in containers holding :    2 litres or less (2) 1 ale . 100 % 1 ale. 1 00 %1,2 Ecu/ % vol/hl + 10 Ecu/hi (3) 0,4 Ecu/ % vol/hl + 3 Ecu/hi (') (2 ) (3) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Duty rate reduced to 0,20 ECU per hi per % vol of alcohol + 1,50 ECU per hi until 31 December 1990 . 160 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional or levy (AGR) % 1 2 3 4 5 ale . 100%   More than 2 litres (') 1,2 Ecu/ % vol/hl (2) 0,4 Ecu/ % vol/hl  Other, in containers holding : ale . 100%2 litres or less More than 2 litres 1,2 Ecu/ % vol/hl + 10 Ecu/hi 1,2 Ecu/ % vol/hl 0,4 Ecu/ % vol/hl + 3 Ecu/hi 0,4 Ecu/ % vol/hl 1 ale . 100 % Rum and taffia : 1 ale . 100 %  In containers holding 2 litres or less  In containers holding more than 2 litres 1,1 Ecu/ % vol/hl + 10 Ecu/hi 1,1 Ecu/ % vol/hl 1 Ecu/ % vol/hl + 5 Ecu/hi 1 Ecu/ % vol/hl 1 ale . 100 % Gin and Geneva :  Gin, in containers holding : 2208 30 19 2208 30 91 2208 30 99 2208 40 2208 40 10 2208 40 90 2208 50 2208 50 11 2208 50 19 2208 50 91 2208 50 99 2208 90 2208 9011 2208 90 19 1 ale . 100 %   2 litres or less   More than 2 litres 1,2 Ecu/ % vol/hl + 10 Ecu/hi 1,2 Ecu/ % vol/hl 1 Ecu/ % vol/hl + 5 Ecu/hi 1 Ecu/ % vol/hl a c . 100 %  Geneva in containers holding : 1 ale . 100 %   2 litres or less   More than 2 litres 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1,6 Ecu/ % vol/hl (3) (3) ale . 100 % Other : 1 ale . 100 %1,1 Ecu/ % vol/hl + 10 Ecu/hi 1,1 Ecu/ % vol/hl 1 Ecu/ % vol/hl + 5 Ecu/hi 1 Ecu/ % vol/hl  Arrack, in containers holding :   2 litres or less   More than 2 litres  Vodka of an alcoholic strength by volume of 45,4 % vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding :   2 litres or less : 1 ale . 100 % 2208 90 31    Vodka 1 ale . 100 % 2208 90 33    Plum, pear or cherry spirit (excluding liqueurs) 1,6 Ecu/ 1,3 Ecu/ vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 1,6 Ecu/ 1,3 Ecu/ vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 1,6 Ecu/ 1,3 Ecu/ % vol/hl % vol/hl 1 ale . 100 % 2208 90 39   More than 2 litres . . . 1 ale . 100 % Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Duty rate reduced to 0,20 ECU per hi per % vol of alcohol until 31 December 1990 . (') (2) (3) See Annex . 31 . 10 . 88 Official Journal of the European Communities 161 Rate of duty CN code Description autonomous ( °/Ã) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5   Other spirituous beverages in containers holding :    2 litres or less :  Spirits (excluding liqueurs) : 2208 90 51      Distilled from fruit 1,6 Ecu/ % vol/hl + 10 Ecu/hi 0 1 ale . 100 % 2208 90 53      Other 1,6 Ecu/ % vol/hl + 10 Ecu/hi 0 ) 1 ale . 100 % 2208 90 55     Liqueurs 1,6 Ecu/ % vol/hl + 10 Ecu/hi 0 ) 1 ale . 100 % 2208 90 59     Other spirituous beverages 1,6 Ecu/ % vol/hl + 10 Ecu/hi 1 ale . 100 %    More than 2 litres : _ _ _ _ Spirits (excluding liqueurs) : 2208 90 71      Distilled from fruit 1,6 Ecu/ % vol/hl C ) 1 ale . 100 % 2208 90 73      Other 1,6 Ecu/ % vol/hl 0) 1 ale . 100 % 2208 90 79     Liqueurs and other spirituous beverages 1,6 Ecu/ % vol/hl C ) 1 ale . 100 % Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding : 2208 90 91    2 litres or less 1,6 Ecu/ % vol/hl + 10 Ecu/hi 0) 1 ale. 100% 2208 90 99    More than 2 litres 1,6 Ecu/ % vol/hl 0) 1 ale. 100% 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid :  Wine vinegar, in containers holding : 2209 00 11   2 litres or less 8 Ecu/hi (2) 6 Ã cu/hl (2) 1 2209 00 19   More than 2 litres 1  Other, in containers holding : 2209 00 91   2 litres or less 8 Ecu/hl 1 2209 00 99   More than 2 litres 6 Ecu/hl 1 . (') See Annex . (2 ) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions .   With a starch content not exceeding 35 % by weight   Other  Of rice : 21 (AGR) 21 (AGR) 21 (AGR) 21 (AGR) With a starch content not exceeding 35 % by weight Other 162 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Note 1 . Heading No 2309 includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the original material, other than vegetable waste, vegetable residues and by-products of such processing . Additional notes 1 . For the purposes of subheadings 2307 00 11 , 2307 00 19, 2308 90 11 and 2308 90 19, the following expressions shall have the meanings hereby assigned to them:  'actual alcoholic strength by mass ': the number of kilograms ofpure alcohol contained in 100 kg of the product,  'potential alcoholic strength by mass ': the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product,  'total alcoholic strength by mass ': the sum of the actual and potential alcoholic strengths by mass,  'Ho mas ': the symbol for alcoholic strength by mass . 2. For the purposes of subheadings 2309 10 11 to 2309 10 70 and 2309 90 31 to 2309 90 70, the expression 'milk products ' means the products falling within heading Nos 0401 , 0402, 0404, 0405, 0406 and within subheadings 0403 10 11 to 0403 10 39, 0403 9011 to 0403 90 69, 1702 10 and 2106 90 51 . Rate of duty autonomousCN code Description Supplementary unitconventional (%) (%) or levy (AGR) 1 2 3 4 5 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves :  Flours, meals and pellets, of meat or meat offal ; greaves  Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 4 5 Free 2 2301 2301 10 00 2301 20 00 2302 2302 10 2302 10 10 2302 10 90 2302 20 2302 20 10 2302 20 90  Of maize (com) : 31 . 10 . 88 Official Journal of the European Communities 163 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2302 30  Of wheat : 2302 30 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) 0 ) 2302 30 90  - Other 21 (AGR) 0)  2302 40  Of other cereals : 2302 40 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) C 1 ) 2302 40 90 Other 21 (AGR) 0)  2302 50 00 - Of leguminous plants 8   2303 Residues of starch manufacture and similar residues, beet-pulp, ba ­ gasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues :   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : 2303 10 11  Exceeding 40 % by weight 27 (AGR)   2303 10 19    Not exceeding 40 % by weight Free Free  2303 10 90 Other Free Free  2303 20  Beet-pulp, bagasse and other waste of sugar manufacture :   Beet-pulp having a dry matter content of : 2303 20 11  Not less than 87 % by weight Free Free  2303 20 13  -  Not less than 18 % but less than 87 % by weight Free Free  2303 20 19 Less than 18 % by weight Free Free  2303 20 90 Other Free Free  2303 30 00  Brewing or distilling dregs and waste Free Free  2304 00 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil Free Free  2305 00 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of ground-nut oil . . . . Free Free  2306 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading No 2304 or 2305 : 2306 10 00  Of cotton seeds Free Free  (') A reduced levy shall be applicable within the limits of an annual tariff quota of 550 000 tonnes, the conditions for the grant of which are laid down in the relevant Community provisions . 164 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional or levy (AGR) , (%) 2 3 4 5 Free Free Free Free Free Free Free Free Free Free  Of linseed . .  Of sunflower seeds  Of rape or colza seeds  Of coconut or copra  Of palm nuts or kernels  Other : Oil-cake and other residues resulting from the extraction of olive oil Containing 3 % or less by weight of olive oil    Containing more than 3 % by weight of olive oil   Other :    Of germ of maize Free Free (AGR) Free Free Free    Of sesame seeds Free Free FreeOther ¢ . . . Wine lees ; argol ;  Wine lees : 2306 20 00 2306 30 00 2306 40 00 2306 50 00 2306 60 00 2306 90 23069011 2306 90 19 2306 90 91 2306 90 93 2306 90 99 230700 2307 0011 2307 00 19 2307 00 90 2308 2308 10 00 2308 90 2308 9011 2308 9019 2308 90 30 2308 90 90   Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight  Other Free 2,03 Ecu/ kg/tot/alc. FreeArgol Vegetable materials and vegetable waste, vegetable residues and by ­ products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included : Free FreeAcorns and horse-chestnuts Other :  Grape marc :   Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight    Other Free 2,03 Ecu/ kg/tot/alc . Free 4 Free Free 2   Pomace or marc of fruit , other than grapes   Other 31 . 10 . 88 Official Journal of the European Communities 165 Rate of duty , CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2309 Preparations of a kind used in animal feeding : 230910  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodex ­ trine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products : Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup :     Containing no starch or containing 10 % or less by weight of starch : 2309 10 11  Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 13   Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 15 Containing not less than 50 % but less than 75 % by weight of milk products 15 (AGR)   2309 10 19 Containing not less than 75 % by weight of milk products . . . Containing more than 10 % but not more than 30 % by weight of starch : 15 (AGR) 2309 10 31      Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)    230910 39 Containing not less than 50 % by weight of milk products . . .   Containing more than 30 % by weight of starch : 15 (AGR)   2309 10 51 _____ Containing no milk products or containing less than 10 % by / weight of such products 15 (AGR)   2309 10 53 _____ Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 59      Containing not less than 50 % by weight of milk products . . . 15 (AGR)   2309 10 70    Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 15 (AGR)   2309 10 90 Other 15   2309 90  Other : 2309 90 10   Fish or marine mammal solubles   Other :    Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup falling within subheadings 1702 30 51 to 1702 30 99 , 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :   Containing starch, glucose, glucose syrup, maltodextrine or mal ­ todextrin syrup :      Containing no starch or containing 10 % or less by weight of starch : 9 6 ¢ 2309 90 31   Containing no milk products or containing less than 10 % by weight of such products 15 (AGR) 166 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2309 90 33 Containing not less than 10 % but less than 50 % by weight of milk products . 15 (AGR) 2309 90 35 Containing not less than 50 % but less than 75 % by weight of milk products 15 (AGR)   2309 90 39    Containing not less than 75 % by weight of milk products . Containing more than 10 % but not more than 30 % by weight of starch : 15 (AGR) 2309 90 41 ______ Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 90 43   Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 90 49       Containing not less than 50 % by weight of milk products .  Containing more than 30 % by weight of starch : 15 (AGR)   2309 90 51 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)  .  2309 90 53   Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 90 59       Containing not less than 50 % by weight of milk products . 15 (AGR)   2309 90 70 Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products    Other : 15 (AGR)   2309 90 91     Beet-pulp with added molasses 15   2309 90 99     Other 15   31 . 10 . 88 Official Journal of the European Communities 167 CHAPTER 24 TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . This chapter does not cover medicinal cigarettes (Chapter 30). Rate of duty CN code Description conventional Supplementary unit autonomous (%) or levy (AGR) % 1 2 3 4 5 2401 2401 10 Unmanufactured tobacco ; tobacco refuse :  Tobacco, not stemmed/stripped : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco (') : 2401 10 10    Flue-cured Virginia type 2401 10 20  Light air-cured Burley type (including Burley hybrids) 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 2401 10 30  - Light air-cured Maryland type 2401 10 41 Fire-cured tobacco  Kentucky type . 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 2401 10 49 Other Other :  Light air-cured tobacco2401 10 50 2401 10 60 Sun-cured Oriental type tobacco 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 2401 10 70 Dark air-cured tobacco (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 168 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) Supplementaryunitconventional or levy (AGR) %) 1 2 3 4 5 2401 10 80 Flue-cured tobacco 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 2401 10 90   Other tobacco 240120 Tobacco, partly or wholly stemmed/stripped :  Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco ( l ) : 2401 20 10   Flue-cured Virginia type 2401 20 20  Light air-cured Burley type (including Burley hybrids) 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 2401 20 30   Light air-cured Maryland type Fire-cured tobacco  Kentucky type .2401 20 41 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 23 MIN 28 Ecu MAX 30 Ecu/ 100 kg/net 2401 20 49  Other   Other : 2401 20 50 Light air-cured tobacco 2401 20 60  Sun-cured Oriental type tobacco 2401 20 70   Dark air-cured tobacco 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net . 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net 2401 20 80   Flue-cured tobacco 2401 20 90 Other tobacco (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 69Official Journal of the European Communities Rate of duty autonomousCN code Description Supplementary unitconventional % (%) or levy (AGR) 1 3 4 52  Tobacco refuse2401 30 00 30 MIN 29 Ecu MAX 70 Ecu/ 100 kg/net 14 MIN 28 Ecu MAX 70 Ecu/ 100 kg/net Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes :  Cigars, cheroots and cigarillos, containing tobacco 2402 2402 10 00 2402 20 00 2402 90 00 100 p/st 1 000 p/st 80 ( I ) 180 180 52 90 90  Cigarettes containing tobacco  Other . . 2403 Other manufactured tobacco and manufactured tobacco substitutes ; 'homogenized' or 'reconstituted' tobacco ; tobacco extracts and essen ­ ces :  Smoking tobacco, whether or not containing tobacco substitutes in any proportion 2403 10 00  Other :   'Homogenized' or 'reconstituted' tobacco   Other : 180 40 100 40 117 26 65 26 2403 91 00 2403 99 2403 99 10 2403 99 90  Chewing tobacco and snuff    Other reduced to 43 % until 31 December 1990 .(') Duty rate 170 Official Journal of the European Communities 31 . 0 . 88 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT ; SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS, LIME AND CEMENT Notes 1 . Except where their context or note 4 to this chapter otherwise requires , the headings of this chapter cover only products which are in the crude state or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted , screened, concentrated by flotation , magnetic separation or other mechanical or physical processes (except crystallization), but not products which have been roasted, calcined, obtained by mixing or subjected to processing beyond that mentioned in each heading . The products of this chapter may contain an added anti-dusting agent, provided that such addition does not render the product particularly suitable for specific use rather than for general use . 2 . This chapter does not cover: (a) sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No 2802); (b) earth colours containing 70 % or more by weight of combined iron evaluated as Fe2C&gt;3 (heading No 2821 ); (c) medicaments or other products of Chapter 30 ; (d) perfumery, cosmetic or toilet preparations (Chapter 33); (e) setts , curbstones or flagstones (heading No 6801 ); mosaic cubes or the like (heading No 6802); roofing, facing or damp course slates (heading No 6803); (f) precious or semi-precious stones (heading No 7102 or 7103); (g) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of sodium chloride or of magnesium oxide, of heading No 3823 ; optical elements of sodium chloride or of magnesium oxide (heading No 9001 ); (h) billiard chalks (heading No 9504); or (ij) writing or drawing chalks or tailors' chalks (heading No 9609). 3 . Any products classifiable within heading No 2517 and any other heading of the chapter are to be classified within heading No 2517 . 4 . Heading No 2530 applies inter alia to : vermiculite, perlite and chlorites, unexpanded ; earth colours , whether or not calcined or mixed together ; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces); amber ; agglomerated meerschaum and agglomerated amber, in plates, rods , sticks or similar forms, not worked after moulding ; jet ; strontianite (whether or not calcined), other than strontium oxide ; broken pottery . 31 . 10 . 88 Official Journal of the European Communities - 171 Rate of duty CN code Description autonomous conventional Supplementary unit (% %) 1 2 3 4 5 Salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution ; sea water :  Sea water and salt liquors Free Free  Common salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution :   For chemical transformation (separation of Na from CI) for the 250100 2501 00 10 2501 00 31 2501 00 51 1 Ecu/ 1 000 kg/net manufacture of other products (*)   Other :    Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption (*) 5 Ecu/ 1 000 kg/net 2,5 Ecu/ 1 000 kg/net    Other : _ _ _ _ Salt suitable for human consumption 5,2 Ecu/ 1 000 kg/net 5,2 Ecu/ 1 000 kg/net 16 Ecu/ 1 000 kg/net 16 Ecu/ 1 000 kg/net Free   Other Unroasted iron pyrites Free Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur : Free 10  Crude or unrefined sulphur  Other Natural graphite :  In powder or in flakes  Other Free 3,2 Free Free Free Free 2501 00 91 2501 00 99 2502 00 00 2503 2503 10 00 2503 90 00 2504 2504 10 00 2504 90 00 2505 2505 10 00 2505 90 00 2506 2506 10 00 2506 21 00 2506 29 00 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands of Chapter 26 :  Silica sands and quartz sands  Other Free Free Free Free Quartz (other than natural sands); quartzite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Quartz  Quartzite :   Crude or roughly trimmed Other 1 1 1 Free Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 72 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2507 00 Kaolin and other kaolinic clays, whether or not calcined : 2507 00 10  Crude Free Free  2507 00 90  Other Free Free  2508 Other clays (not including expanded clays of heading No 6806), andalusite, kyanite and sillimanite, whether or not calcined ; mullite ; chamotte or dinas earths : 2508 10 00  Bentonite Free Free  2508 20 00  Decolourizing earths and fuller's earth Free Free  2508 3000  Fire-clay Free Free  2508 4000 - Other clays Free Free  2508 5000 - Andalusite, kyanite and sillimanite Free Free  2508 60 00  Mullite Free Free  2508 70 00  Chamotte or dinas earths Free Free  2509 00 00 Chalk Free Free  2510 Natural calcium phosphates, natural aluminium calcium phosphates and phosphatic chalk : 25101000  Unground Free Free  2510 20 00  Ground Free Free  2511 Natural barium sulphate (barytes); natural barium carbonate (with ­ erite), whether or not calcined, other than barium oxide of heading No 2816 : 2511 10 00  Natural barium sulphate (barytes) Free Free  2511 20 00  Natural barium carbonate (witherite) 3 1  2512 00 00 Siliceous fossil meals (for example, kieselguhr, tripolite and dia ­ tomite) and similar siliceous earths, whether or not calcined, of an apparent specific gravity of 1 or less Free 0,5  2513 Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated :  Pumice stone : 2513 11 00 Crude or in irregular pieces, including crushed pumice ('bimskies') .... Free Free  2513 19 00   Other  Emery, natural corundum, natural garnet and other natural abrasives : 3 0,9  2513 21 00   Crude or in irregular pieces Free Free  2513 29 00   Other ; 3 0,9  31 . 10 . 88 Official Journal of the European Communities 73 Rate of duty CN code Description autonomous (%) conventional · (%) Supplementary unit 1 2 3 4 5 2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) Free Free  2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Marble and travertine : 2515 1100 Crude or roughly trimmed Free Free  2515 12 00 Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Free Free  2515 20 00  Ecaussine and other calcareous monumental or building stone ; alabaster . . Free Free  2516 Granite, porphyry, basalt, sandstone and other monumental or build ­ ing stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Granite : 2516 11 00 Crude or roughly trimmed Free Free  2516 12   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : 2516 12 10    Of a thickness not exceeding 25 cm 7 3,5  251612 90  Other  Sandstone : Free Free  2516 21 00   Crude or roughly trimmed Free Free  2516 22   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : 2516 22 10 Of a thickness not exceeding 25 cm 7 3,5 _ 2516 22 90    Other .' Free Free  2516 90  Other monumental or building stone : 2516 90 10 Porphyry, syenite, lava, basalt, gneiss, trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm   Other : 7 3,5  2516 90 91    Porphyry and basalt Free Free  2516 90 99 Other Free Free  174 Official Journal of the European Communities 31 . 10 . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2517 Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated ; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading ; tarred macadam ; granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated : * 2517 10  Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated : 2517 10 10 Pebbles, gravel, shingle and flint Free Free  251710 90 Other Free Free  2517 20 00  Macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in subheading 2517,10 Free Free  2517 30 00  Tarred macadam  Granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated : Free Free 2517 41 00   Of marble . .' Free Free  251749 00   Other Free Free  2518 Dolomite, whether or not calcined ; dolomite, roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; agglomerated dolomite (includ ­ ing tarred dolomite) : 2518 10 00  Dolomite not calcined Free Free  2518 20 00  Calcined dolomite 4 1,8  2518 30 00  Agglomerated dolomite (including tarred dolomite) 5 , 2,2  2519 Natural magnesium carbonate (magnesite); fused magnesia ; dead ­ burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering ; other magnesium oxide, whether or not pure : 2519 10 00  Natural magnesium carbonate (magnesite) Free Free  2519 90  Other : 2519 90 10   Magnesium oxide, other than calcined natural magnesium carbonate . 9 4,1  2519 90 30   Dead-burned (sintered) magnesia Free Free  2519 90 90   Other Free Free  2520 Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or cal ­ cium sulphate) whether or not coloured, with or without small quanti ­ ties of accelerators or retarders : 2520 10 00  Gypsum ; anhydrite Free Free  2520 20  Plasters : 2520 20 10   Building Free Free  2520 20 90   Other Free Free  17531 . 10 . 88 Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional %) 1 2 3 4 5 Free Free Limestone flux ; limestone and other calcareous stone, of a kind used for the manufacture of lime or cement Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading No 2825 :  Quicklime  Slaked lime 3,5 3,5 3,5  Hydraulic lime Portland cement, aluminous cement, slag cement, supersulphate ce ­ ment and similar hydraulic cements, whether or not coloured or in the form of clinkers :  Cement clinkers  Portland cement : 4 4 4 8 8 8 8 8 8 8 -  White cement, whether or not artificially coloured Other  Aluminous cement 3,2 3,2 3,2 3,2 3,2 3,2 3,2 Free Free Free 2521 00 00 2522 2522 10 00 2522 20 00 2522 30 00 2523 2523 10 00 2523 21 00 2523 29 00 2523 30 00 2523 90 2523 90 10 2523 90 30 2523 90 90 2524 00 2524 00 10 2524 00 30 2524 00 90 2525 2525 10 00 2525 20 00 2525 30 00 2526 2526 10 00 2526 20 00 2527 00 00 2528  Other hydraulic cements :   Blast furnace cement   Pozzolanic cement   Other Asbestos :  Crude, in rock form, including concentrates  Fibres, flakes or powder - Other Free Free Free Mica, including splittings ; mica waste :  Crude mica and mica rifted into sheets or splittings Free Free Free Free Free Free - Mica powder  Mica waste Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; talc :  Not crushed, not powdered  Crushed or powdered . . Natural cryolite ; natural chiolite Free 3 Free Free 0,9 Free Natural borates and concentrates thereof (whether or not calcined), but not including borates separated from natural brine ; natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight : 2528 10 00 2528 90 00 - Natural sodium borates - Other Free Free Free Free 76 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional Supplementary unit (%) 2 3 4 5 Felspar ; leucite ; nepheline and nepheline syenite ; fluorspar :  Felspar  Fluorspar : Free 3 3 Free Free Free Free Free Containing by weight 97 % or less of calcium fluoride  Containing by weight more than 97 % of calcium fluoride . . .  Leucite ; nepheline and nepheline syenite Mineral substances not elsewhere specified or included : 2529 2529 10 00 2529 21 00 2529 22 00 2529 30 00 2530 2530 10 00 253020 00 2530 30 00 2530 40 00 2530 90 00  Vermiculite, perlite and chlorites, unexpanded  Kieserite, epsomite (natural magnesium sulphates) Free Free Free 3 Free Free Free Free 1,8 Free  Earth colours  Natural micaceous iron oxides  Other 31 . 10 . 88 Official Journal of the European Communities 177 CHAPTER 26 ORES, SLAG AND ASH Notes 1 . This chapter does not cover: (a) slag or similar industrial waste prepared as macadam (heading No 2517); (b) natural magnesium carbonate (magnesite), whether or not calcined (heading No 2519); (c) basic slag of Chapter 3 1 ; (d) slag wool , rock wool or similar mineral wools (heading No 6806); (e) waste or scrÃ p of precious metal or of metal clad with precious metal (heading No 7112); or (f) copper, nickel or cobalt mattes produced by any process of smelting (Section XV). 2 . For the purposes of heading Nos 2601 to 2617 , the term 'ores' means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading No 2844 or of the metals of Section XIV or XV, even if the are intended for non-metallurgical purposes . Heading Nos 2601 to 2617 do not, however, include minerals which have been submitted to processes not normal to the metallurgical industry . 3 . Heading No 2620 applies only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2601 Iron ores and concentrates, including roasted iron pyrites :  Iron ores and concentrates, other than roasted iron pyrites : 2601 1100   Non-agglomerated (ECSC) Free  2601 12 00   Agglomerated (ECSC) Free  1 2601 20 00  Roasted iron pyrites Free Free  3602 00 00 Manganese ores and concentrates, including manganiferous iron ores and concentrates with a manganese content of 20 % or more, calcu ­ lated on the dry weight (ECSC) Free 2603 00 00 Copper ores and concentrates Free Free  2604 00 00 Nickel ores and concentrates Free Free  2605 00 00 Cobalt ores and concentrates Free Free  260600 00 Aluminium ores and concentrates Free Free  2607 00 00 Lead ores and concentrates Free Free    Niobium and tantalum ores and concentrates - Free Free Vanadium ores and concentrates Precious metal ores and concentrates :  Silver ores and concentrates  Other Other ores and concentrates :  Antimony ores and concentrates  Other Free Free FreeGranulated slag (slag sand) from the manufacture of iron or steel . . Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel :  Blast-furnace dust (ECSC) Free 178 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 4 52 Zinc ores and concentrates Tin ores and concentrates Chromium ores and concentrates Tungsten ores and concentrates 3 Free Free Free Free Free Free Free Free Uranium or thorium ores and concentrates :  Uranium ores and concentrates :   Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5 % by weight (Euratom) Other  Thorium ores and concentrates : Free Free Free Free Free Free Free Free   Monazite ; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20 % by weight (Euratom) . . . .   Other Molybdenum ores and concentrates : V  Roasted  Other Titanium ores and concentrates :  Ilmenite and concentrates thereof  Other Free Free Free Free 2608 00 00 2609 00 00 2610 00 00 261100 00 2612 2612 10 2612 10 10 2612 10 90 2612 20 2612 2010 2612 20 90 2613 2613 10 00 2613 90 00 2614 00 2614 00 10 2614 00 90 2615 2615 10 00 2615 90 2615 90 10 2615 9090 2616 2616 10 00 2616 9000 2617 2617 10 00 2617 90 00 2618 00 00 2619 00 2619 00 10 Free Free Niobium, tantalum, vanadium or zirconium ores and concentrates :  Zirconium ores and concentrates  Other : Free Free Free Free Free Free Free Free Free Free Free Free Free 31 . 10 . 88 Official Journal of the European Communities 79 Rate of duty CN code Description autonomous ¢(%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 2619 00 91   Waste suitable for the recovery of iron or manganese Free Free  2619 00 93   Slag suitable for the extraction of titanium oxide Free Free  2619 00 95 Waste suitable for the extraction of vanadium Free Free  2619 00 99   Other Free Free  2620 Ash and residues (other than from the manufacture of iron or steel), containing metals or metal compounds :  Containing mainly zinc : 2620 11 00 Hard zinc spelter Free Free  2620 19 00 Other Free Free  2620 20 00  Containing mainly lead Free Free  2620 30 00  Containing mainly copper Free Free  2620 4000  Containing mainly aluminium Free Free  2620 50 00  Containing mainly vanadium Free Free  2620 90  Other : 2620 90 10   Containing mainly nickel Free Free  2620 90 20 Containing mainly niobium and tantalum Free Free  2620 90 30 Containing mainly tungsten Free Free  2620 90 40 Containing mainly tin Free Free  2620 90 50   Containing mainly molybdenum Free Free  2620 90 60 Containing mainly titanium Free Free  2620 90 70   Containing mainly antimony Free Free  2620 90 80 Containing mainly cobalt Free Free  2620 90 91 Containing mainly zirconium Free Free  2620 90 99   Other ' Free Free  2621 00 00 Other slag and ash, including seaweed ash (kelp) Free Free  31 . 10 . 88180 Official Journal of the European Communities CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Notes 1 . This chapter does not cover : (a) separate chemically defined organic compounds, other than pure methane and propane which are to be classified within heading No 2711 ; (b) medicaments of heading No 3003 or 3004 ; or (c) mixed unsaturated hydrocarbons of heading No 3301 , 3302 or 3805 . 2 . References in heading No 2710 to 'petroleum oils and oils obtained from bituminous minerals' include not only petroleum oils and oils obtained from bituminous minerals but also similar oils, as well as those consisting mainly of mixed unsaturated hydrocarbons, obtained by any process, provided that the weight of the non-aromatic constituents exceeds that of the aromatic constituents . However, the references do not include liquid synthetic polyolefins of which less than 60 % by volume distils at 300 °C, after conversion to 1 013 mbar when a reduced-pressure distillation method is used (Chapter 39). Subheading notes 1 . For the purposes of subheading 2701 11 , 'anthracite' means coal having a volatile matter limit (on a dry, mineral ­ matter-free basis) not exceeding 14%. 2 . For the purposes of subheading 2701 12 , 'bituminous coal ' means coal having a volatile matter limit (on a dry, mineral-matter-free basis) exceeding 14% and a calorific value limit (on a moist, mineral-matter-free basis) equal to or greater than 5 833 kcal/kg . 3 . For the purposes of subheadings 2707 10, 2707 20, 2707 30, 2707 40 and 2707 60, the terms 'benzole ', 'toluole', 'xylole', 'naphthalene' and 'phenols' apply to products which contain more than 50% by weight of benzene, toluene, xylene, naphthalene or phenols, respectively . Additional notes (') 1 . For the purposes of heading No 2710 : (a) 'light oils ' (subheadings 2710 00 11 to 2710 00 39) means oils and preparations of which 90 % or more by volume (including losses) distils at 210 °C (ASTM D 86 method); (b) 'special spirits ' (subheadings 2710 00 21 and 2710 00 25) means light oils as defined in paragraph (a) above, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5 % and 90 % by volume (including losses) distil; (c) 'white spirit ' (subheading 2710 00 21) means special spirits as defined in paragraph (b) above with a flash-point higher than 21 °C by the Abel-Pensky method (2); (d) 'medium oils ' (subheadings 2710 00 41 to 2710 00 59) means oils and preparations of which less than 90% by volume (including losses) distils at 210 °C and 65 % or more by volume (including losses) distils at 250 °C (ASTM D 86 method); (') Unless otherwise stated, the term 'ASTM method' means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products . (2) The term 'Abel-Pensky method' means method DIN (Deutsche Industrienorm) 51755  M&amp;rz 1974 published by the DNA (Deutsche NormenausschuB), Berlin 15 . 31 . 10 . 88 Official Journal of the European Communities 181 (e) 'heavy oils ' (subheadings 2710 00 61 to 2710 00 99) means oils and preparations of which less than 65% by volume (including losses) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method; (f) 'gas oils ' (subheadings 2710 00 61 to 2710 00 69) means heavy oils as defined in paragraph (e) above of which 85 % or more by volume (including losses) distils at 350 °C (ASTM D 86 method); (g) fuel oils ' (subheadings 2710 00 71 to 2710 00 79) means heavy oils as defined in paragraph (e) above (other than gas oils as defined in paragraph (f) above) which , for a corresponding diluted colour C, have a viscosity V :  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1 % by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method,  exceeding that shown in line II when the pour point is not less than 10 °C by the ASTM D 97 method,  exceeding that shown in line I but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25 % by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2. Diluted colour C/Viscosity V concordance table Colour C 0 0,5 1 1,5 2 2,5 3 3,5 4 4,5 5 5,5 6 6,5 7 7,5and above Viscosity 1 4 4 4 5,4 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 V II 7 7 7 7 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 The term 'viscosity V' means the kinematic viscosity at 50 °C expressed in 10~6 m2 s~ J by the ASTM D 445 method. The term 'diluted colour C' means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride. The colour must be determined immediately after dilution . This subheading covers only fuel oils of natural colour. Subheadings 2710 00 71 to 2710 00 79 do not cover heavy oils defined in paragraph (e) above for which it is not possible to determine the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage), the kinematic viscosity at 50 °C by the ASTM D 445 method or the diluted colour C by the ASTM D 1500 method. Such products fall within subheadings 2710 00 91 to 2710 00 99. 2 . For the purposes of heading No 2712, the expression 'crude petroleum jelly ' (subheading 2712 10 10) shall be taken to apply to petroleum jelly of a natural colour higher than 4,5 by the ASTM D 1500 method. 3. For the purposes of subheadings 2712 90 31 to 2712 90 39), the term 'crude ' shall be taken to apply to products : (a) with an oil content of 3,5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9 x 10~6 m2 s~ ! by the ASTM D 445 method; or (b) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9x 10~6 m 2 s~ J or higher by the ASTM D 445 method. 182 Official Journal of the European Communities 31 . 10 . 88 4. For the purposes of heading Nos 2710, 2711 and 2712, the term specific process ' shall be taken to apply to the following operations : (a) vacuum distillation; (b) redistillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations : processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth , activated earth , activated charcoal or bauxite; (g) polymerization; (h) alkylation; (ij) isomerization; (k) (in respect of products of subheadings 2710 00 61 to 2710 00 99 only) desulphurization with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266-59 T method); (I) (in respect ofproducts of heading No 2710 only) deparaffining by a process other than filtering; (m) (in respect ofproducts of subheadings 2710 00 61 to 2710 00 99 only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurization , when the hydrogen constitutes an active element in a chemical reaction . The further treatment with hydrogen of lubricating oils of subheadings 2710 00 91 to 2710 00 99 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) (in respect of products of subheadings 2710 00 71 to 2710 00 79 only) atmospheric distillation, on condition that less than 30 % of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30% or more by volume, including losses, of such products distils at 300 °C by the ASTM D 86 method, the quantities of products which may be obtained during the atmospheric distillation and which fall within subheadings 2710 0011 to 2710 00 39 or 2710 00 41 to 2710 00 59 shall be dutiable at the same rates as those provided for under subheading 2710 00 79) according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which , within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process; (o) (in respect of products of subheadings 2710 00 91 to 2710 00 99 only) treatment by means of a high-frequency electrical brush-discharge. Should any preparatory treatment prior to the abovementioned treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intended for and actually subjected to such abovementioned treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty. 5 . The quantities ofproducts which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within heading Nos or subheadings 2707 10 10, 2707 20 10, 2707 3010, 2707 5010, 2710, 2711 , 2712 10, 2712 20, 2712 90 31 to 2712 90 90, 2713 90, 2901 10 10, 2902 20 10, 2902 30 10 and 2902 44 10 shall be dutiable at the same rates as those provided for in respect ofproducts for other purposes ', according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products falling within heading Nos 2710 to 2712 which , within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or further chemical transformation .   Bituminous coal (ECSC) :2701 12 2701 12 10 Coking coal    Other2701 12 90 Federal Republic of Germany : 6 DM/ 1 000 kg/net Other : Free Federal Republic of Germany : 6 DM/ 1 000 kg/net Other : Free Federal Republic of Germany : 6 DM/ 1 000 kg/net Other : Free 2701 19 00 Other coal (ECSC) 18331 . 10 . 88 Official Journal of the European Communities 6. Subheading 2710 00 95 covers only oils to be mixed with other oils , with the products of heading No 381 1 or with thickeners in order to produce oils , greases or lubricating preparations , by enterprises which , because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of additional note 5 above relating to heading No 2710, and which process such oils for resale in plants equipped with all the following :  at least two storage tanks for the basic oils in bulk,  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provision for the incorporation of additives, and  packaging equipment. These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 2 3 4 3 2701 2701 11 2701 11 10 Coal ; briquettes, ovoids and similar solid fuels manufactured from coal :  Coal, whether or not pulverized , but not agglomerated :   Anthracite (ECSC) :    Having a volatile matter limit (on a dry , mineral-matter-free basis) not exceeding 10 %  Other Federal Republic of Germany : 6 DM/ 1 000 kg/net Other : Free Federal Republic of Germany : 6 DM/ 1 000 kg/net Other : Free 2701 11 90 184 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2701 20 00  Briquettes, ovoids and similar solid fuels manufactured from coal (ECSC) . Italy : 1,8 Federal Republic of Germany : 6 DM/ 1 000 kg/net Other : Free 2702 Lignite, whether or not agglomerated, excluding jet : 2702 10 00  Lignite, whether or not pulverized, but not agglomerated (ECSC) Greece : 5 France : 2,2 Other : Free 2702 20 00  Agglomerated lignite (ECSC) Ã  Greece : 5 Italy : 1,8 France : 2,2 Other : Free 2703 00 00 Peat (including peat litter), whether or not agglomerated ....... Free Free  2704 00 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated ; retort carbon :  Coke and semi-coke of coal : 1 2704 0011   For the manufacture of electrodes 3 1,4  2704 00 19 Other (ECSC) , Italy : 3,8 Other : Free  2704 00 30  Coke and semi-coke of lignite (ECSC) Italy : 3,8 Other : Free  2704 00 90 - Other 3 1,4  2705 00 00 Coal gas, water gas, producer gas and similar gases, other than petroleum gases and other gaseous hydrocarbons Free Free 1 000 m3 2706 00 00 Tar distilled from coal, from lignite or from peat, and other mineral tars, whether or not dehydrated or partially distilled, including recon ­ stituted tars Free Free 2707 Oils and other products of the distillation of high temperature coal tar ; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents : 2707 10  Benzole : 2707 10 10   For use as a power or heating fuel 10 5  2707 10 90   For other purposes (') Free Free  2707 20  Toluole : 2707 20 10   For use as a power or heating fuel 10 5  2707 20 90   For other purposes (') Free Free  ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 185 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 5 - Xylole : For use as a power or heating fuel   For other purposes (*)  Naphthalene  Other aromatic hydrocarbon mixtures of which 65 % or more by volume (including losses) distils at 250 °C by the ASTM D 86 method : 10 Free Free 10 Free Free 3 3 3   For use as power or heating fuels   For other purposes ( ¢) :    Solvent naphtha    Other . . .  Phenols : Cresols   Xylenols   Other, including mixtures of phenols  Other :   Creosote oils Other :    Crude oils : 2707 30 2707 30 10 2707 30 90 2707 40 00 2707 50 2707 50 10 2707 50 91 2707 50 99 2707 60 2707 60 10 2707 60 30 2707 60 90 2707 91 00 2707 99 2707 9911 2707 99 19 2707 99 30 2707 99 50 2707 99 70 2707 99 91 2707 99 99 2708 2708 10 00 2708 20 00 2709 00 2709 00 10 2709 00 90 5 Free 1,5 5 Free Free 2,5 2,5 2,5 3,5 3,2 1 Free f Free 2,9 3,5 Free Free Free Free   -  Crude light oils of which 90 % or more by volume distils at temperatures of up to 200 °C     Other Sulphuretted toppings 10 2 Free 6 Free Free 5    Basic products    Anthracene . . Other :     For the manufacture of the products of heading No 2803 (') . . Other Pitch and pitch coke, obtained from coal tar or from other mineral tars :  Pitch  Pitch coke Free Free Petroleum oils and oils obtained from bituminous minerals, crude :  Natural gas condensates  Other Free Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 186 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) . conventional (%) Supplementary unit 1 2 3 4 5 2710 00 Petroleum oils and oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations :  Light oils : 2710 0011   For undergoing a specific process (') 14 (2) 7  2710 00 15   For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 11 (')   For other purposes : Special spirits : 14 (2) (3) 7 (3)  2710 00 21     White spirit 14 (4) 7  2710 00 25     Other  Other :     Motor spirit : 14 (4) 7 2710 00 31      Aviation spirit      Other, with a lead content : 14 (4) 7  2710 00 33       Not exceeding 0,013 g per litre 14 (4) 7  2710 00 35       Exceeding 0,013 g per litre 14 (4) 7  2710 00 37   Spirit type jet fuel 14 (4) 7  2710 00 39 Other light oils  Medium oils : 14 (4) 7  2710 00 41 For undergoing a specific process (') 14 (2) 7  2710 00 45   For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 41 (') For other purposes :    Kerosene : 14 (2) (3) 7 (3)  2710 00 51     Jet fuel 14 (4) 7  2710 00 55     Other 14 (4) 7  2710 00 59  Other  Heavy oils :   Gas oils : 14 (4) 7 2710 00 61 For undergoing a specific process (*) 10 (2) 5  2710 00 65    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 61 (!) 10 (2) (3) 5 (3)  2710 00 69    For other purposes   Fuel oils : 10 0 5  2710 00 71    For undergoing a specific process (') 10 (2) 5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Total suspension for an indefinite period . (3) See additional note 5 (CN). (4) Duty rate reduced to 6 % (suspension) for an indefinite period . (5) Duty rate reduced to 3,5 % (suspension) for an indefinite period . 31 . 10 . 88 87Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2710 00 75    For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 71 (') 10 0 (3) 5 (2) 2710 00 79    For other purposes Lubricating oils ; other oils : 10 (4) 5  2710 00 91 For undergoing a specific process (0 12 (3) 6  2710 00 93 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 91 (!) 12 (2) (3) 6 (2)  2710 0095  To be mixed in accordance with the terms of additional note 6 (CN) to this chapter (!) 12 (5) 6  2710 00 99 For other purposes 12 (6) 6  2711 Petroleum gases and other gaseous hydrocarbons : - Liquefied : 2711 1100 Natural gas 3,5 (3) 1,5  2711 12 Propane : Propane of a purity not less than 99 % : 2711 12 11 _ For use as a power or heating fuel 25 16  2711 12 19 For other purposes ( · )  Other : Free Free  2711 12 91   For undergoing a specific process ( · ) 3,5 (3) 1,5  2711 12 93 For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 12 91 (') 3,5 (2) (3) 1,5 (2)  2711 12 99     For other purposes 3,5 1,5 ¢  2711 13   Butanes : 2711 13 10    For undergoing a specific process ( · ) 3,5 (3) 1,5  2711 13 30    For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 13 10 ( · ) 3,5 0 (3) 1,5 (2)  2711 13 90  For other purposes 3,5 1,5  2711 14 00   Ethylene, propylene, butylene and butadiene 3,5 (3) 3,5 (3) 1,5 1,52711 19 00   Other  In gaseous state :  2711 21 00   Natural gas . . . 3,5 (3) 3,5 (3) 1,5 1,5271129 00 Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See additional note 5 (CN). (3) Total suspension for an indefinite period . (4) Duty rate reduced to 3,5 % (suspension) for an indefinite period. (5) Duty rate reduced to 4 % (suspension) for an indefinite period. (6) Duty rate reduced to 7 % (suspension) for an indefinite period . 188 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2712 Petroleum jelly ; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured : 2712 10  Petroleum jelly : 2712 10 10   Crude * 2,5 ( i ) 0 1,8 C )  2712 10 90   Other 10 4,9  2712 20 00  Paraffin wax containing by weight less than 0,75 % of oil . . . 10 4,4  2712 90  Other :   Ozokerite, lignite wax or peat wax (natural products) : 2712 9011  Crude 3 1,5  2712 90 19 Other .   Other : Crude : 10 3,8 2712 90 31 For undergoing a specific process (3) 2,5 (2) 1,8  2712 90 33 For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 31 (3) 2,5 (') 0 1,8 0)  2712 90 39 _ _ _ _ For other purposes 2,5 1,8  2712 90 90 Other 10 4,4  2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals :  Petroleum coke : - 2713 11 00   Not calcined Free Free  2713 12 00   Calcined Free Free  2713 20 00  Petroleum bitumen Free Free  2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 2713 90 10   For the manufacture of the products of heading No 2803 (3) Free 1,8  2713 90 9 ¿   Other 4 1,8  2714 Bitumen and asphalt, natural ; bituminous or oil shale and tar sands ; asphaltites and asphaltic rocks : 2714 10 00  Bituminous or oil shale and tar sands Free Free  2714 90 00  Other Free Free  2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for ex'ample, bituminous mastics, cut-backs) 0,9 (4) 2716 00 00 Electrical energy Free Free 1 000 kWh ( 1 ) See additional note 5 (CN). (2 ) Total suspension for an indefinite period . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (4) See Annex . ' 31 . 10 . 88 Official Journal of the European Communities 189 SECTION VI PRODUCTS OF THE CHEMICAL OR ALLIED INDUSTRIES Notes 1 . (a) Goods (other than radioactive ores) answering to a description in heading No 2844 or 2845 are to be classified within those headings and within no other heading of the nomenclature. (b) Subject to paragraph (a) above, goods answering to a description in heading No 2843 or 2846 are to be classified within those headings and within no other heading of this section . 2 . Subject to note 1 above, goods classifiable within heading No 3004, 3005 , 3006, 3212, 3303 , 3304, 3305 , 3306, 3307 , 3506, 3707 or 3808 by reason of being put up in measured doses or for retail sale are to be classified within those headings and within no other heading of the nomenclature . 3 . Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified within the heading appropriate to that product, provided that the constituents are : (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked ; (b) presented together ; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another . CHAPTER 28 ¥ INORGANIC CHEMICALS : ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS, OF RADIOACTIVE ELEMENTS OR OF ISOTOPES Notes 1 . Except where the context otherwise requires , the headings of this chapter apply only to : (a) separate chemical elements and separate chemically defined compounds, whether or not containing impurities ; (b) the products mentioned in (a) above dissolved in water ; (c) the products mentioned in (a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for specific use rather than for general use ; (d) the products mentioned in (a), (b) or (c) above with an added stabilizer necessary for their preservation or transport ; (e) the products mentioned in (a), (b), (c) or (d) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for specific use rather than for general use . 190 Official Journal of the European Communities 31 . 10 . 88 2 . In addition to dithionites and sulphoxylates, stabilized with organic substances (heading No 2831 ), carbonates and peroxocarbonates of inorganic bases (heading No 2836), cyanides , cyanide oxides and complex cyanides of inorganic bases (heading No 2837), fulminates , cyanates and thiocyanates, of inorganic bases (heading No 2838), organic products included in heading Nos 2843 to 2846 and carbides (heading No 2849), only the following compounds of carbon are to be classified in this chapter: (a) oxides of carbon, hydrogen cyanide and fulminic, isocyanic, thiocyanic and other simple or complex cyanogen acids (heading No 2811 ); (b) halide oxides of carbon (heading No 2812); (c) carbon disulphide (heading No 2813); (d) thiocarbonates, selenocarbonates, tellurocarbonates, selenocyanates, tellurocyanates, tetrathiocyanatodiamminochromates (reineckates) and other complex cyanates, of inorganic bases (heading No 2842); (e) hydrogen peroxide, solidified with urea (heading No 2847), carbon oxysulphide, thiocarbonyl halides, cyanogen , cyanogen halides and cyanamide and its metal derivatives (heading No 2851 ) other than calcium cyanamide, whether or not pure (Chapter 31 ). 3 . Subject to the provisions of note 1 to Section VI, this chapter does not cover: (a) sodium chloride or magnesium oxide, whether or not pure, or other products of Section V; (b) organo-inorganic compounds other than those mentioned in note 2 above ; (c) products mentioned in note 2 , 3 , 4 or 5 to Chapter 31 ; (d) inorganic products of a kind used as luminophores, of heading No 3206 ; (e) artificial graphite (heading No 3801 ); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No 3813 ; ink removers put up in packings for retail sale, of heading No 3823 ; cultured crystals (other than optical elements) weighing not less than 2,5 g each, of the halides of the alkali or alkaline-earth metals, of heading No 3823 ; (f) precious or semi-precious stones (natural , synthetic or reconstructed) or dust or powder of such stones (heading Nos 7102 to 7105), or precious metals or precious metal alloys of Chapter 71 ; (g) the metals, whether or not pure, or metal alloys of Section XV; or (h) optical elements, for example, of the halides of the alkali or alkaline-earth metals (heading No 9001 ). 4. Chemically defined complex acids consisting of a non-metal acid of sub-chapter II and a metal acid of sub-chapter IV are to be classified in heading No 2811 . 5 . Heading Nos 2826 to 2842 apply only to metal or ammonium salts or peroxysalts . Except where the context otherwise requires , double or complex salts are to be classified in heading No 2842 . 6 . Heading No 2844 applies only to : (a) technetium (atomic No 43), promethium (atomic No 61 ), polonium (atomic No 84) and all elements with an atomic number greater than 84 ; (b) natural or artificial radioactive isotopes (including those of the precious metals or of the base metals of Sections XIV and XV), whether or not mixed together; (c) compounds, inorganic or organic, of these elements or isotopes, whether or not chemically defined, whether or not mixed together ; (d) alloys, dispersions (including cermets), ceramic products and mixtures containing these elements or isotopes or inorganic . or organic compounds thereof and having a specific radioactivity exceeding 74 Bq/g (0,002 |xCi/g); (e) spent (irradiated) fuel elements (cartridges) of nuclear reactors ; (f) radioactive residues whether or not usable . The term 'isotopes', for the purposes of this note and of the wording of heading Nos 2844 and 2845 , refers to : 31 . 10 . 88 Official Journal of the European Communities 191  individual nuclides, excluding, however, those existing in nature in the monoisotopic state ;  mixtures of isotopes of one and the same element, enriched in one or several of the said isotopes , that is , elements of which the natural isotopic composition has been artificially modified . 7 . Heading No 2848 includes copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus . 8 . Chemical elements (for example, silicon and selenium) dope^l for use in electronics are to be classified within this chapter, provided that they are in forms unworked as drawn, or in the form of cylinders or rods . When cut in the form of discs, wafers or similar forms, they fall within heading No 3818 . Additional note 1 . Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts. Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 I. CHEMICAL ELEMENTS Fluorine, chlorine, bromine and iodine :  Chlorine  Iodine  Fluorine ; bromine : Fluorine Bromine 14 Free 9 15 .( ») 10 11 Free 5 9 4,6Sulphur, sublimed or precipitated ; colloidal sulphur Carbon (carbon blacks and other forms of carbon not elsewhere specified or included) : 2801 2801 10 00 2801 20 00 280130 2801 30 10 2801 30 90 2802 00 00 2803 00 2803 00 10 2803 00 30 2803 00 90 2804 2804 10 00 2804 21 00 2804 29 00 2804 30 00 2804 40 00 2804 50 2804 50 10 5 5 5  Methane black  Acetylene black  Other » Free Free Free Hydrogen, rare gases and other non-metals : 7  Hydrogen .  Rare gases :   Argon   Other  Nitrogen  Oxygen 11 11 3,7 5 5 6 5 m 3 (2) m 3 (2) m3 (2) m 3 (2) m 3 (2)  Boron ; tellurium : 8 9 8Boron 6 (') Duty rate reduced to 4,5 % until 31 December 1990 . (2) At a pressure of 1 013 mbar and at a temperature of 15 °C . 92 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2804 50 90   Tellurium  Silicon : 4 2,1 .  2804 61 00   Containing by weight not less than 99,99 % of silicon 8 6  2804 69 00 Other 8 6  2804 70 00  Phosphorus 15 6  2804 80 00  Arsenic 4 2,1  2804 90 00  Selenium Free Free  2805 Alkali or alkaline-earth metals ; rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed ; mercury :  Alkali metals : 2805 11 00   Sodium 7 5  2805 19 00 Other .  Alkaline-earth metals : 9 4,1  2805 21 00 Calcium 11 5,7  2805 22 00   Strontium and barium 11 5,7  2805 30  Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed : 2805 30 10   Intermixtures or interalloys 18 12  . 2805 30 90   Other 5 2,7  2805 40  Mercury : 2805 40 10   In flasks of a net content of 34,5 kg (standard weight), of a fob value, per flask, not exceeding 224 ECU 8,4 Ecu b/f 6,72 Ecu b/f  2805 40 90 Other II. INORGANIC ACIDS AND INORGANIC OXYGEN COM ­ POUNDS OF NON-METALS Free Free 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid : 2806 10 00  Hydrogen chloride (hydrochloric acid) ' . . . 12 6  2806 20 00  Chlorosulphuric acid 12 6  2807 00 Sulphuric acid ; oleum :  2807 00 10  Sulphuric acid 4 3  2807 00 90 - Oleum 4 3  2808 00 00 Nitric acid ; sulphonitric acids 15 6  2809 Diphosphorus pentaoxide ; phosphoric acid and polyphosphoric acids : 2809 10 00  Diphosphorus pentaoxide 14 11 kg P2O5 2809 20 00  Phosphoric acid and polyphosphoric acids 14 11 kg P2O5 2810 00 00 Oxides of boron ; boric acids '. 8 3,7  31 . 10 . 88 Official Journal of the European Communities 193 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2811 Other inorganic acids and other inorganic oxygen compounds of non-metals :  Other inorganic acids : 2811 1100   Hydrogen fluoride (hydrofluoric acid) 13 7  2811 19 00   Other  Other inorganic oxygen compounds of non-metals : 12 5,3  2811 21 00 -  Carbon dioxide 15 8  281122 00 Silicon dioxide 10 4,6  281123 00 Sulphur dioxide 15 12  2811 29 -  Other : 2811 29 10    Sulphur trioxide (sulphuric anhydride); diarsenic trioxide 8 4,6  281129 30 Nitrogen oxides 11 5  281129 90 Other III. HALOGEN OR SULPHUR COMPOUNDS OF NON-MET ­ ALS 12 5,3 2812 Halides and halide oxides of non-metals : 2812 10  Chlorides and chloride oxides : 2812 10 10 -  Of phosphorus : 12 6  2812 10 90 Other 12 ' 6  2812 90 00  Other . 14 5,7  2813 Sulphides of non-metals ; commercial phosphorus trisulphide : 2813 10 00  Carbon disulphide 8 6  2813 90  Other : 2813 90 10  - Phosphorus sulphides, commercial phosphorus trisulphide 13 5,3  2813 90 90   Other IV. INORGANIC BASES AND OXIDES, HYDROXIDES AND PEROXIDES OF METALS 8 3,7 2814 Ammonia, anhydrous or in aqueous solution : 2814 10 00  Anhydrous ammonia 15 11  2814 20 00  Ammonia in aqueous solution 15 11  2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic po ­ tash); peroxides of sodium or potassium :  Sodium hydroxide (caustic soda) : 2815 1100 Solid 14 12  2815 12 00   In aqueous solution (soda lye or liquid soda) 14 12 kg NaOH 2815 20  Potassium hydroxide (caustic potash) : 2815 20 10 Solid 13 11  194 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2815 20 90 In aqueous solution (potassium lye or liquid potassium) 13 11 kg KOH 2815 30 00  Peroxides of sodium or potassium 13 8  2816 Hydroxide and peroxide of magnesium ; oxides, hydroxides and per ­ oxides, of strontium or barium : 2816 10 00  Hydroxide and peroxide of magnesium 9 4,1  2816 2000  Oxide, hydroxide and peroxide of strontium 12 6  2816 30 00  Oxide, hydroxide and peroxide of barium 11 8,8  2817 00 00 Zinc oxide ; zinc peroxide . . 14 11  2818 Aluminium oxide (including artificial corundum); aluminium hy ­ droxide : 2818 10 00 - Artificial corundum 10 5,2  2818 20 00  Other aluminium oxide 11 ( i ) 5,7  2818 30 00  Aluminium hydroxide 11 0 ) 5,7  2819 Chromium oxides and hydroxides : 2819 10 00  Chromium trioxide . 15 13,4  2819 90 00  Other . . 15 13,4  2820 Manganese oxides : 2820 10 00  Manganese dioxide 12 5,3  2820 90 00  Other . 15 6,9  2821 Iron oxides and hydroxides ; earth colours containing 70 % or more by weight of combined iron evaluated as Fe2(&gt;3 : 2821 10 00  Iron oxides and hydroxides 10 4,6  2821 20 00  Earth colours 10 4,6  2822 00 00 Cobalt oxides and hydroxides ; commercial cobalt oxides 10 4,6  2823 00 00 Titanium oxides 15 6  2824 Lead oxides ; red lead and orange lead : 2824 10 00  Lead monoxide (litharge, massicot) 13 10,5 10,5 10,5 2824 20 00  Red lead and orange lead ; 13 2824 90 00  Other 13 2825 Hydrazine and hydroxylamine and their inorganic salts ; other inorga ­ nic bases ; other metal oxides, hydroxides and peroxides : 2825 10 00 2825 20 00  Hydrazine and hydroxylamine and their inorganic salts 15 13 6  Lithium oxide and hydroxide 5,3 (') Duty rate reduced to 5,5 % (suspension) for an indefinite period . 31 . 10 . 88 Official Journal of the European Communities 95 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 3 4 52  Vanadium oxides and hydroxides  Nickel oxides and hydroxides  Copper oxides and hydroxides -  Germanium oxides and zirconium dioxide : 2825 3000 2825 40 00 2825 5000 2825 60 2825 60 10 2825 60 90 2825 70 00 2825 80 00 2825 90 2825 90 10 2825 90 20 2825 90 30 2825 90 40 2825 90 50 2825 9090 9 Free 5 10 10 13 14 10 10 11 8 7 14 5.5 Free 3.2 7 7 5.3 11 4.6 5,3 5.7 4,6 4,1 11 Germanium oxides Zirconium dioxide  Molybdenum oxides and hydroxides .  Antimony oxides  Other : Calcium oxide, hydroxide and peroxide Beryllium oxide and hydroxide Tin oxides Tungsten oxides and hydroxides   Mercury oxides   Other V. SALTS AND PEROXYSALTS, OF INORGANIC ACIDS AND METALS 2826 Fluorides ; fluorosilicates, fluoroaluminates and other complex fluorine salts :  Fluorides :   Of ammonium or of sodium .   Of aluminium Other 10 5,3 5,3 12 8  Fluorosilicates of sodium or of potassium  Sodium hexafluoroaluminate (synthetic cryolite) 14 12 12 15 11 9 13  Other :   Dipotassium hexafluorozirconate 5 8   Other Chlorides, chloride oxides and chloride hydroxides ; bromides and bromide oxides ; iodides and iodide oxides : 28261100 2826 12 00 2826 19 00 2826 20 00 2826 30 00 2826 90 2826 90 10 2826 90 90 2827 2827 10 00 2827 20 00 2827 31 00 2827 32 00 2827 33 00 2827 34 00 2827 35 00 2827 36 00 2827 37 00 2827 38 00  Ammonium chloride  Calcium chloride  Other chlorides : Of magnesium Of aluminium   Of iron Of cobalt . Of nickel   Of zinc   Of tin   Of barium 14 10 10 14 3 13 13 12 9 11 6,6 4,6 4.6 6,6 2,1 10,4 10,4 6 4,1 5.7 31 . 10 . 88196 Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 4 53 12   Other .   Chloride oxides and chloride hydroxides : 5   Of copper Other :  Of lead Other  Bromides and bromide oxides :   Bromides of sodium or of potassium Other 5 12 15 15 15 2827 39 00 2827 41 00 2827 49 2827 49 10 2827 49 90 2827 51 00 2827 59 00 2827 60 00 2828 2828 10 2828 10 10 2828 10 90 2828 90 00 2829  Iodides and iodide oxides Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobro ­ mites :  Commercial calcium hypochlorite and other calcium hypochlorites :   Commercial calcium hypochlorite Other  Other 15 15 14 Chlorates and perchlorates ; bromates and perbromates ; iodates and periodates :  Chlorates :   Of sodium   Other  Other : 6 3,2 3.2 5.3 6,9 6,9 6,9 6,9 6,9 6,6 8 8 4.8 6.9 6,9 6,9 6,9 4,6 6,9 6,9 12 12 8 8 10 10 7 15   Perchlorates Other . Sulphides ; polysulphides :  Sodium sulphides 15 15 15 2829 11 00 2829 19 00 2829 90 2829 90 10 2829 90 90 2830 2830 10 00 2830 20 00 2830 30 00 2830 90 2830 9011 2830 90 19 2830 90 90 2831 2831 10 00 2831 90 00 2832 2832 10 00 2832 20 00  Zinc sulphide  Cadmium sulphide .'  Other :   Sulphides :    Of calcium ; of antimony; of iron  Other   Polysulphides 8 15 15 Dithionites and sulphoxylates :  Of sodium  Other 15 15 Sulphites ; thiosulphates :  Sodium sulphites  Other sulphites 12 12 31 . 10 . 88 Official Journal of the European Communities 97 Rate of duty CN code Description autonomous Supplementary unit %) conventional (%) 1 2 4 53 12  Thiosulphates Sulphates ; alums ; peroxosulphates (persulphates) :  Sodium sulphates :   Disodium sulphate   Other  Other sulphates :   Of magnesium   Of aluminium Of chromium Of nickel   Of copper Of zinc   Of barium Other : Of cadmium    Of cobalt ; of titanium    Of iron    Of mercury ; of lead    Other 2832 30 00 2833 2833 11 00 2833 19 00 2833 21 00 2833 22 00 2833 23 00 2833 24 00 2833 25 00 2833 26 00 2833 27 00 2833 29 2833 29 10 2833 29 30 2833 29 50 2833 29 70 2833 29 90 2833 30 2833 30 10 2833 30 90 2833 40 00 2834 2834 10 00 11 11 15 15 15 9 5 14 14 11 10 9 8 13 12 13 13 12 10 14 11 8 15 14  Alums : 8 7,2 7,2 9 9 9 5 3,2 9 9 7.2 5.3 5 4,6 5,3 6 10 6,3 7 8 3 8 4,6 6,9 3 6 5,3 10   Aluminium ammonium bis(sulphate) Other . .  Peroxosulphates (persulphates) Nitrites ; nitrates :  Nitrites  Nitrates :   Of potassium   Of bismuth Other : 2834 21 00 2834 22 00 2834 29 2834 29 10 2834 29 30 2834 29 50    Of barium ; of beryllium ; of cadmium ; of cobalt ; of nickel    Of copper ; of mercury Of lead  Other Phosphinates (hypophosphites), phosphonates (phosphites), phosphates and polyphosphates :  Phosphinates (hypophosphites) and phosphonates (phosphites) 15 2834 29 90 2835 2835 10 00 2835 21 00 2835 22 2835 22 10 2  Phosphates :   Of triammonium   Of mono- or disodium :    Of monosodium 15 198 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2835 22 90  Of disodium 15 10  2835 23 00   Of trisodium 15 10  2835 24 00 Of potassium . 15 10  2835 25 Calcium hydrogenorthophosphate ('dicalcium phosphate') : 2835 25 10 With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 15 10  2835 25 90 2835 26  With a fluorine content of 0,005 % or more but less than 0,2 % by weight on the dry anhydrous product   Other phosphates of calcium : 15 10  2835 26 10    With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 15 10  2835 26 90 With a fluorine content of 0,005 % or more by weight on the dry anhydrous product 15 10  2835 29 00 Other - Polyphosphates : 15 10 2835 31 00 Sodium triphosphate (sodium tripolyphosphate) 15 10  2835 39   Other : 28353910 Of ammonium 15 6,6  2835 39 30 Of sodium 15 10  2835 39 50    Of potassium 15 10  2835 39 80 2836 Other Carbonates ; peroxocarbonates (percarbonates); commercial ammon ­ ium carbonate containing ammonium carbamate : 15 10 2836 10 00  Commercial ammonium carbonate and other ammonium carbonates 12 6  2836 20 00  Disodium carbonate 13 10  2836 30 00  Sodium hydrogencarbonate (sodium bicarbonate) 13 10  2836 40 00  Potassium carbonates 14 8  2836 50 00 T- Calcium carbonate 9 5  2836 6000  Barium carbonate 14 8  2836 70 00  Lead carbonate  Other : 14 8  2836 91 00   Lithium carbonates 14 6,2  2836 92 00 Strontium carbonate 14 8  2836 93 00   Bismuth carbonate 10 8  2836 99   Other : Carbonates : 2836 99 11  Of magnesium ; of copper 6 3,7  2836 99 19  Other 10 8  2836 99 90  Peroxocarbonates (percarbonates) 14 6,6 2837 Cyanides, cyanide oxides and complex cyanides :  Cyanides and cyanide oxides : 2837 1100   Of sodium 15 6,9  31 . 10 . 88 Official Journal of the European Communities 99 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 5  - Other  Complex cyanides Fulminates, cyanates and thiocyanates 13 15 12 6,2 12 6,3 Silicates ; commercial alkali metal silicates :  Of sodium : Sodium metasilicates Other  Of potassium  Other : Of lead Other 15 15 15 15 15 5 5 5 5 5 2837 19 00 2837 20 00 2838 0000 2839 2839 11 00 2839 19 00 2839 20 00 2839 90 2839 90 10 2839 90 90 2840 2840 11 00 2840 19 00 2840 20 2840 20 10 2840 20 90 2840 30 00 Borates ; peroxoborates (perborates) :  Disodium tetraborate (refined borax) :   Anhydrous  - Other  Other borates : Borates of sodium, anhydrous Other 7 12 7 12 15 3,7 5,3 3,7 5,3 6,9  Peroxoborates (perborates) Salts of oxometallic or peroxometallic acids :  Aluminates  Chromates of zinc or of lead  Sodium dichromate  Potassium dichromate  Other chromates and dichromates ; peroxochromates  Manganites, manganates and permanganates  Molybdates  Tungstates (wolframates) 6,9 13 12,4 12,4 13 6,9 6,6 6,3 6,6 4,6 6,3 2841 2841 10 00 2841 20 00 2841 30 00 284140 00 2841 50 00 2841 60 00 284170 00 2841 80 00 2841 90 2841 90 10 284190 30 2841 90 90 2842 2842 10 00 2842 90 284290 10 2842 90 90  Other :   Antimonates 15 15 14 14 15 15 14 13 14 10 13 14 10 12   Zincates and vanadates   Other Other salts of inorganic acids or peroxoacids, excluding azides :  Double or complex silicates  Other : 6   Salts , double salts or complex salts of selenium or tellurium acids  - Other 5,3 6,2 200 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 VI. MISCELLANEOUS 2843 Colloidal precious metals ; inorganic or organic compounds of pre ­ cious metals, whether or not chemically defined ; amalgams of pre ­ cious metals : 2843 10  Colloidal precious metals : 2843 10 10 Silver 10 5,3  2843 10 90 Other  Silver compounds : 8 3,7  2843 21 00   Silver nitrate 12 6  2843 29 00   Other 12 6  2843 30 00  Gold compounds 5 3 g 2843 90  Other compounds ; amalgams : 2843 90 10   Amalgams 12 5,3  2843 90 90 Other 5 3 g 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds ; mixtures and residues containing these products : 2844 10 00  Natural uranium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds (Euratom) Free C ) kg U 2844 20  Uranium enriched in U 235 and its compounds ; plutonium and its com ­ pounds ; alloys, dispersions (including cermets), ceramic products and mix ­ tures containing uranium enriched in U 235, plutonium or compounds of these products (Euratom) :   Uranium enriched in U 235 and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uran ­ ium enriched in U 235 or compounds of these products, of a U 235 content of : 2844 2011    Less than 20 % by weight Free (&gt;) gi F/S 2844 20 19    20 % or more by weight Plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products : Free 0 ) gi F/S 2844 20 91    Mixtures of uranium and plutonium Free 0) gi F/S 2844 20 99    Other Free 0 gi F/S 2844 30  Uranium depleted in U 235 and its compounds ; thorium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235, thorium or compounds of these products :   Uranium depleted in U 23$ ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235 or compounds of this product : 2844 3011    Cermets 12 7,5 2844 30 19    Other 7 2,9  (') See Annex . 31 . 10 . 88 Official Journal of the European Communities 20 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Thorium ; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product : 2844 30 51    Cermets 12 7,5  2844 30 59    Other (Euratom) Free (0  2844 30 90 Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together (.Euratom) Free ( l )  2844 40 00  Radioactive elements and isotopes and compounds other than those of subheading No 2844,10, 2844,20 or 2844,30 ; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds ; radioactive residues (2) Free 0) 2844 50 00  Spent (irradiated) fuel elements (cartridges) of nuclear reactors (Euratom) . Free  gi F/S 2845 Isotopes other than those of heading No 2844 ; compounds, inorganic or organic, of such isotopes, whether or not chemically defined : 9 2845 10 00  Heavy water (deuterium oxide) (Euratom) 10   2845 90  Other : 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these prod ­ ucts (Euratom) 10 2845 90 90   Other 15 6  2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals : 2846 10 00  Cerium compounds 6 3,2  2846 90 00  Other 6 3,2  2847 00 00 Hydrogen peroxide, whether or not solidified with urea 15 6,9 6,9 kg H2O2 2848 Phosphides, whether or not chemically defined, excluding ferrophos ­ phorus : 2848 10 00  Of copper (phosphor copper), containing more than 15 % by weight of phosphorus 14 6,6  · 2848 90 00  Of other metals or of non-metals 14 6,6  2849 Carbides, whether or not chemically defined : 2849 10 00  Of calcium . . / 15 14  2849 20 00 - Of silicon 9 8  2849 90  Other : 2849 90 10   Of boron 7 4,1  2849 90 30   Of tungsten 12 8  2849 90 50 Of aluminium ; of chromium ; of molybdenum ; of vanadium ; of tanta ­ lum ; of titanium 12 8 2849 90 90 Other 13 5,3  (!) See Annex . (2) Ex 2844 40 00: Artificial radioactive isotopes and their compounds (Euratom). 202 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chem ­ ically defined : 2850 00 10  Hydrides 10 4,6  2850 00 30  Nitrides 10 4,6  2850 00 50 - Azides 13 6,3  2850 00 70 - Silicides 11 8,8  2850 00 90 - Borides 13 5,3  2851 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals : 2851 00 10  Distilled and conductivity water and water of similar purity 4 2,7  2851 00 30  Liquid air (whether or not rare gases have been removed); compressed air 7 4,1  2851 00 90  Other 15 6  31 . 10. 88 203Official Journal of the European Communities CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires, the headings of this chapter apply only to : (a) separate chemically defined organic compounds, whether or not containing impurities ; (b) mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); (c) the products of heading Nos 2936 to 2939 or the sugar ethers and sugar esters, and their salts, of heading No 2940, or the products of heading No 2941 , whether or not chemically defined ; (d) the products mentioned in (a), (b) or (c) above dissolved in water; (e) the products mentioned in (a), (b) or (c) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for a specific use rather than for general use ; (0 the products mentioned in (a), (b), (c), (d) or (e) above with an added stabilizer necessary for their preservation or transport ; (g) the products mentioned in (a), (b), (c), (d), (e) or (f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for a specific use rather than for general use ; (h) the following products, diluted to standard strengths, for the production of azo dyes: diazonium salts, couplers used for these salts and diazotizable amines and their salts . 2 . This chapter does not cover: (a) goods of heading No 1504 or glycerol (heading No 1520); (b) ethyl alcohol (heading No 2207 or 2208); (c) methane or propane (heading No 2711 ); (d) the compounds of carbon mentioned in note 2 to Chapter 28 ; (e) urea (heading No 3102 or 3105); (f) colouring matter of vegetable or animal origin (heading No 3203), synthetic organic colouring matter, synthetic organic products of a kind used as fluorescent brightening agents or as luminophores (heading No 3204) or dyes or other colouring matter put up in forms or packings for retail sale (heading No 3212); (g) enzymes (heading No 3507); (h) metaldehyde, hexamethylenetetramine or similar substances, put up in forms (for example, tablets , sticks or similar forms) for use as fuels , or liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 (heading No 3606); (ij) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades , of heading No 3813 ; ink removers put up in packings for retail sale, of heading No 3823 ; or (k) optical elements, for example, of ethylenediamine tartrate (heading No 9001 ). 3 . Goods which could be included in two or more of the headings of this chapter are to be classified in that one of those headings which occurs last in numerical order . 204 Official Journal of the European Communities 31 . 10 . 88 4 . In heading Nos 2904 to 2906, 2908 to 2911 and 2913 to 2920, any reference to halogenated, sulphonated, nitrated or nitrosated derivatives includes a reference to compound derivatives , such as sulphohalogenated, nitrohalogenated, nitro ­ sulphonated or nitrosulphohalogenated derivatives . Nitro or nitroso groups are not to be taken as 'nitrogen-functions' for the purposes of heading No 2929 . For the purposes of heading Nos 2911 , 2912, 2914, 2918 and 2922, 'oxygen-function' is to be restricted to the functions (the characteristic organic oxygen-containing groups) referred to in heading Nos 2905 to 2920 . 5 . (a) The esters of acid-function organic compounds of sub-chapters I to VII with organic compounds of these sub-chapters are to be classified with that compound which is classified within the heading which occurs last in numerical order in these sub-chapters . (b) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-chapters I to VII are to be classified within the same heading as the corresponding acid-function compounds . (c) Subject to note 1 to Section VI and note 2 to Chapter 28 : ( 1 ) inorganic salts of organic compounds such as acid-, phenol- or enol-function compounds or organic bases , of sub-chapters I to X or heading No 2942, are to be classified within the heading appropriate to the organic compound ; and (2) salts formed between organic compounds of sub-chapters I to X or heading No 2942 are to be classified within the heading appropriate to the base or to the acid (including phenol- or enol-function compounds) from which they are formed, whichever occurs last in 'numerical order in the chapter . (d) Metal alcoholates are to be classified within the same heading as the corresponding alcohols except in the case of ethanol and glycerol (heading No 2905). (e) Halides of carboxylic acids are to be classified within the same heading as the corresponding acids . 6 . The compounds of heading Nos 2930 and 2931 are organic compounds the molecules of which contain, in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms . Heading No 2930 (organo-sillphur compounds) and heading No 2931 (other organo-inorganic compounds) do not include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur or of a halogen which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7 . Heading Nos 2932, 2933 and 2934 do not include epoxides with a three-membered ring, ketone peroxides, cyclic polymers of aldehydes or of thioaldehydes, anhydrides of polybasic carboxylic acids , cyclic esters of polyhydric alcohols or phenols with polybasic acids, or imides of polybasic acids . These provisions apply only when the ring-position hetero-atoms are those resulting solely from the cyclizing function or functions here listed . Subheading note 1 . Within any one heading of this chapter, derivatives of a chemical compound (or group of chemical compounds) are to be classified in the same subheading as that compound (or group of compounds) provided that they are not more specifically covered by any other subheading and that there is no residual subheading named 'other' in the series of subheadings concerned . 31 . 10 . 88 205Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. HYDROCARBONS AND THEIR HALOGENATED, SULPH ­ ONATED, NITRATED OR NITROSATED DERIVATIVES 2901 Acyclic hydrocarbons : 2901 10  Saturated : 2901 10 10   For use as power or heating fuels 25 12  2901 10 90   For other purposes (')  Unsaturated : Free Free  2901 21 00   Ethylene Free (2)  2901 22 00   Propene (propylene) Free (2)  2901 23 00   Butene (butylene) and isomers thereof Free (2)  2901 24 00 Buta-l,3-diene and isoprene Free (2)  2901 29 Other : 2901 29 10 .  Buta-l,2-diene ; 3-methylbuta-l,2-diene Free (2)  2901 29 90    Other Free (2)  2902 Cyclic hydrocarbons :  Cyclanes, cyclenes and cycloterpenes : 2902 11 00 Cyclohexane Free (2)  2902 19   Other : 2902 19 10 Cycloterpenes 13 6  2902 19 30    Azulene and its alkyl derivatives 16 7,1  2902 19 90    Other Free (2)  2902 20  Benzene : 2902 20 10   For use as a power or heating fuel 25 8  2902 20 90   For other purposes ( ! ) Free Free  2902 30  Toluene : 2902 30 10   For use as a power or heating fuel 25 8  2902 30 90   For other purposes C 1 )  Xylenes : Free Free  2902 41 00   o-Xylene Free Free  2902 42 00   m-Xylene Free Free  2902 43 00   p-Xylene Free Free  2902 44   Mixed xylene isomers : 2902 44 10    For use as power or heating fuels 25 8  2902 44 90    For other purposes (') Free Free  2902 50 00  Styrene 8 6  2902 60 00  Ethylbenzene 8 4,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See Annex . 206 Official Journal of the European Communities 31 . 10 . 88 Rate ot duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2902 70 00  Cumene 8 8 2902 90  Other : 2902 90 10   Naphthalene and anthracene Free 2,5  2902 90 30 Biphenyl and terphenyls *. 15 6,9  2902 90 90 Other 16 6,3  2903 Halogenated derivatives of hydrocarbons :  Saturated chlorinated derivatives of acyclic hydrocarbons : 2903 U 00   Chloromethane (methyl chloride) and chloroethane (ethyl chloride) .... 18 12  29031200   Dichloromethane (methylene chloride) 16 12  2903 13 00 Chloroform (trichloromethane) 16 12  290314 00 Carbon tetrachloride 16 12  2903 15 00 1,2-Dichloroethane (ethylene dichloride) 16 12  29031600 1,2-Dichloropropane (propylene dichloride) and dichlorobutanes 16 12  29031900 , Other  Unsaturated chlorinated derivatives of acyclic hydrocarbons : 16 12  2903 21 00 Vinyl chloride (chloroethylene) 19 12  2903 22 00 Trichloroethylene 19 12  2903 23 00   Tetrachloroethylene (perchloroethylene) 19 12  2903 29 00 Other 19 12  2903 30  Fluorinated, brominated or iodinated derivatives of acyclic hydrocarbons : 2903 30 10 Fluorides Bromides : 18 7,6  2903 30 31    Dibromoethane and vinyl bromide 23 ( i ) 8,6  2903 30 39 Other 23 8,6  2903 30 90   Iodides 25 8,4  2903 40  Halogenated derivatives of acyclic hydrocarbons containing two or more different halogens : Only fluorinated and chlorinated : 2903 40 10   _ Trichlorofluoromethane 17 7 ·4  2903 40 20    Dichlorodifluoromethane 17 7,4  2903 40 30 Trichlorotrifluoroethane 17 7,4  2903 40 40    Dichlorotetrafluoroethane 17 7,4  2903 40 50    Chloropentafluoroethane 17 7,4  2903 40 60    Other   Other : 17 7,4  2903 40 70    Bromotrifluoromethane 17 7,4  290340 80 Dibromotetrafluoroethane 17 7,4  2903 40 91  Bromochlorodifluoromethane 17 7,4  2903 40 99  Other 17 7,4 ,  (') Duty rate reduced to 3 % until 31 December 1990 . 31 . 10 . 88 Official Journal of the European Communities 207 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons : 2903 51 00   1,2,3,4,5,6-Hexachlorocyclohexane 17 7,4  2903 59 00   Other  Halogenated derivatives of aromatic hydrocarbons : 17 7,4 2903 61 00   Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene 18 7,6  2903 62 00 Hexachlorobenzene and DDT (l,l,l-trichloro-2,2-bis(p-chlorophenyl)et ­ hane) IB . 7,6  2903 69 00   Other 18 7,6  2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated : 290410 00  Derivatives containing only sulpho groups, their salts and ethyl esters .... 16 7,1  2904 20  Derivatives containing only nitro or only nitroso groups : 2904 20 10 Trinitrotoluenes and dinitronaphthalenes 10 8  2904 20 90 Other 16 7,1  2904 90  Other : 2904 9010   Sulphohalogenated derivatives 14 6,6  2904 90 90 Other II. ALCOHOLS AND THEIR HALOGENATED, SULPH ­ ONATED, NITRATED OR NITROSATED DERIVATIVES 16 U 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Saturated monohydric alcohols : 2905 11 00   Methanol (methyl alcohol) 18 13  2905 12 00   Propan-l-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 15 6,9  2905 13 00 Butan-l-ol (Ã ·-butyl alcohol) 14 6,6  290514   Other butanols : 2905 14 10 2-Methylpropan-2-ol (tert-butyl alcohol) 8 4,6  2905 14 90 Other 14 6,6  2905 15 00   Pentanol (amyl alcohol) and isomers thereof 20 8  290516   Octanol (octyl alcohol) and isomers thereof : 2905 16 10 2-Ethylhexan-l-ol .' 18 7,9  2905 16 90 Other 18 7,9  2905 17 00 Dodecan-l-ol (lauryl alcohol), hexadecan-l-ol (cetyl alcohol) and octade ­ can-l-ol (stearyl alcohol) . 18 7,9 2905 19 Other : 2905 19 10 -   Metal alcoholates 20 10  2905 19 90  Other  Unsaturated monohydric alcohols : 18 7,9  2905 21 00   Allyl alcohol 14 6,6  2905 22 Acyclic terpene alcohols : 2905 22 10 -   Geraniol, citronellol , linaloi , rhodinol and nerol 16 6,9  208 Official Journal of the European Communities 31 . 10 , Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2905 22 90 Other 16 6,9 2905 29 00   Other  Diols : 16 6,9  2905 31 00   Ethylene glycol (ethanediol) 19 13  2905 32 00   Propylene glycol (propane- 1 ,2-diol) 19 13  2905 39   Other : 2905 39 10  2-Methylpentane-2,4-diol (hexylene glycol) 19 13  2905 39 90 Other  Other polyhydric alcohols : 19 13 2905 41 00   2-Ethyl-2-(hydroxymethyl)propane-l,3-diol (trimethylolpropane) 19 13   2905 42 00   Pentaerythritol 19 13  2905 43 00   Mannitol 12 + MOB   2905 44 D-glucitol (sorbitol) : In aqueous solution : 2905 44 11   Containing 2 % or less by weight of mannitol, calculated on the D-glucitol content 12 + MOB   2905 44 19     Other Other : 12 + MOB i 1 ) 2905 44 91     Containing 2 % or less by weight of mannitol , calculated on the D-glucitol content . . . / 12 + MOB  2905 44 99     Other 12 + MOB C 1 )   2905 49   Other : 2905 49 10    Triols ; tetraols 19 13  2905 49 90 Other 14 6,6  2905 50  Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols : 2905 50 10   Of saturated monohydric alcohols 18 7,9  2905 50 30   Of unsaturated monohydric alcohols 16 6,9  2905 50 90   Of polyhydric alcohols 18 7,6  2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Cyclanic, cyclenic or cycloterpenic : 2906 11 00   Menthol 11 8,5  2906 12 00   Cyclohexanol, methylcyclohexanols and dimethylcyclohexanols 20 8  2906 13 00   Sterols and inositols 14 6,6  2906 14 00   Terpineols 16 7,1  2906 19 00   Other  Aromatic : 16 7,1  2906 21 00   Benzyl alcohol 17 7,4  ( ¢) Duty rate reduced to 9 % (suspension) for an indefinite period . 31 . 10, 88 Official Journal of the European Communities 209 Rate of duty CN code Description autonomous Supplementary unit (%) conventional (%) 2 3 4 5 2906 29 2906 29 10 2906 29 90  Other : Cinnamyl alcohol   Other 13 17 6.3 7.4 III . PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITRO ­ SATED DERIVATIVES 2907 Phenols ; phenol-alcohols :  Monophenols :   Phenol (hydroxybenzene) and its salts Cresols and their salts Octylphenol, nonylphenol and their isomers ; salts thereof   Xylenols and their salts   Naphthols and their salts Other  Polyphenols : Resorcinol and its salts   Hydroqumone (quinol) and its salts : 29071100 2907 12 00 2907 13 00 2907 14 00 2907 15 00 2907 19 00 2907 21 00 2907 22 2907 22 10 2907 22 90 2907 23 2907 23 10 2907 23 90 2907 29 2907 29 10 2907 29 90 2907 30 00 4 3 17 3 18 17 17 18 15 15 15 17 15 18 Hydroquinone (quinol) Other   4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) and its salts :    4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) . . . 3 ' 2,1 7,4 2,1 14 7,4 7,4 7,6 6,9 6 6,9 7,4 6,9 7,6 6,9 6,9 7,6 7,6 7,6 Other Other :    Dihydroxynaphthalenes and their salts Other  Phenol-alcohols Halogenated, sulphonated, nitrated or nitrosated derivatives of phen ­ ols or phenol-alcohols :  Derivatives containing only halogen substituents and their salts :   Brominated derivatives   Other 2908 2908 10 2908 10 10 2908 10 90 2908 20 00 2908 90 2908 90 10 2908 90 90  Derivatives containing only sulpho groups, their salts and esters 15 ( i ) 15 18 18 18  Other :   Dinoseb (ISO)   Other (') Duty rate reduced to 3 % until 31 December 1990 . 210 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, KETONE PEROXIDES, EPOXIDES WITH A THREE-MEM ­ BERED RING, ACETALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITRO ­ SATED DERIVATIVES 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chem ­ ically defined), and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 11 00 Diethyl ether 25 8,4  2909 19 00 Other 17 7,4  2909 20 00  Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulph ­ onated, nitrated or nitrosated derivatives 17 7,4 . 2909 30  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 30 10 Diphenyl ether 17 12  2909 30 30 Brominated derivatives 16 0) ' 7,1  2909 30 90 Other Ã   Ether-alcohols ahd their halogenated, sulphonated, nitrated or nitrosated derivatives : 16 7,1 2909 41 00 2,2'-Oxydiethanol (diethylene glycol, digol) 20 8  2909 42 00 Monomethyl ethers of ethylene glycol or of diethylene glycol 20 8  2909 43 00   Monobutyl ethers of ethylene glycol or of diethylene glycol 20 8  2909 44 00   Other monoalkylethers of ethylene glycol or of diethylene glycol ..... 20 8  2909 49 Other : 2909 4910 Acyclic 20 8  2909 49 90 Cyclic 14 6,6  2909 50  Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 50 10   Guaiacol and guaiacolsuphonates of potassium 19 11  2909 50 90 Other 15 6,9  2909 60  Alcohol peroxides, ether peroxides, ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 6010   Dicumyl peroxide 17 6,6  2909 60 90 Other 17 6,6  2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three ­ membered ring, and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : 2910 10 00  Oxirane (ethylene oxide) 18 7,9  2910 20 00  Methyloxirane (propylene oxide) 18 7,9  2910 30 00  l-Chloro-2,3-epoxypropane (epichlorohydrin) 18 12  (') Duty rate reduced to 3 % until 31 December 1990. 31 . 10 . 88 Official Journal of the European Communities 2 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 41 2 3 5 2910 90 00  Other 18 7,9  291100 00 AcetÃ ¡is and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives . 18 5  V. ALDEHYDE-FUNCTION COMPOUNDS 2912 Aldehydes, whether or not with other oxygen function ; cyclic polymers of aldehydes ; paraformaldehyde :  Acyclic aldehydes without other oxygen function : 2912 1100 Methanal (formaldehyde) 18 7,6  2912 12 00   Ethanal (acetaldehyde) 24 19,2  2912 1300 Butanal (butyraldehyde, normal isomer) 19 7,8  2912 19 00 Other 16 7,1   Cyclic aldehydes without other oxygen function : 2912 21 00 t-  Benzaldehyde 16 7,1  2912 2900   Other 16 7,1  2912 30 00  Aldehyde-alcohols 16 7,1   Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen func ­ tion : 2912 41 00 Vanillin (4-hydroxy-3-methoxybenzaldehyde) 20 8  2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 20 8 '- 2912 49 00 Other 17 6,9  2912 50 00  Cyclic polymers of aldehydes 17 7,4  2912 60 00  Paraformaldehyde 18 7,6  2913 0000 Halogenated, sulphonated, nitrated or nitrosated derivatives of prod ­ ¢ ucts of heading No 2912 . . 16 7,1  VI. KETONE-FUNCTION COMPOUNDS AND QUINONE ­ FUNCTION COMPOUNDS 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Acyclic ketones without other oxygen function : 2914 11 00   Acetone 15 6,6  2914 12 00 Butanone (methyl ethyl ketone) 15 6,6  2914 13 00   4-Methylpentan-2-one (methyl isobutyl ketone) 15 6,6  2914 19 00   Other ' 15 6,6   Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function : 2914 2100 Camphor 16 7,1  2914 22 00   Cyclohexanone and methylcyclohexanones 15 6,9  2914 23 00   Ionones and methylionones 15 6,9  2914 29 00   Other 15 6,9   2914 30 00  Aromatic ketones without other oxygen function 18 7,6  212 Official Journal of the European Communities 31 . 10 . 38 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Ketone-alcohols and ketone-aldehydes : 2914 41 00   4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) 14 7  2914 49 00   Other 14 3  2914 50 00  Ketone-phenols and ketones with other oxygen function  Quinones : 18 7,6"  2914 61 00   Anthraquinone 17 7,4  2914 69 00 Other 17 7,4  2914 70  Halogenated, sulphonated, nitrated or nitrosated derivatives : 2914 70 10   4'-tert-Butyl-2\6'-dimethyl-3',5'-dinitroacetophenone (musk ketone) . . 14 11,2  2914 70 90   Other VII. CARBOXYLIC ACIDS AND THEIR ANHYDRIDES, HA ­ LIDES, PEROXIDES AND PEROXYACIDS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITRO ­ SATED DERIVATIVES 16 7,1 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Formic acid, its salts and esters : 29151100 ,   Formic acid . 19 7,8  2915 12 00 Salts of formic acid 19 7,8  2915 13 00   Esters of formic acid  Acetic acid and its salts ; acetic anhydride : 19 7,8  2915 21 00   Acetic acid 21 16,8  2915 22 00 Sodium acetate 19 15,2  2915 23 00 Cobalt acetates 14 11  2915 24 00   Acetic anhydride 20 8  2915 29 00 Other  Esters of acetic acid : 17 7,4  2915 31 00   Ethyl acetate 20 11,5  2915 32 00   Vinyl acetate 20 11,5  2915 33 00   Ã ·-Butyl acetate 19 7,8  2915 34 00   Isobutyl acetate 19 7,8  2915 35 00   2-Ethoxyethyl acetate 17 7,4  2915 39   Other : 2915 39 10    Propyl acetate and isopropyl acetate 20 11,5  2915 39 30    Methyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates 19 7,8  2915 39 50 p-Tolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane-l,2-diol . . 13 10  2915 39 90    Other 17 7,4  2915 40 00  Mono-, di- or trichloroacetic acids, their salts and esters 16 7,1  2915 50 00  Propionic acid, its salts and esters 14 4,2  31 . 10 . 88 Official Journal of the European Communities 213 Rate of duty CN code Description autonomous conventional Supplementary unit (%) % 1 2 3 4 5  Butyric acids, valeric acids, their salts and esters :   Butyric acid and isobutyric acid and their salts and esters   yaleric acid and its isomers and their salts and esters : . . . .  Palmitic acid, stearic acid, their salts and esters :  - Palmitic acid, its salts and esters 2915 60 2915 60 10 2915 60 90 2915 70 2915 70 10 2915 70 30 2915 70 90 2915 90 2915 90 10 2915 90 90 2916 15 13 13 13 13 16 16 6,9 6,3 6,5 6,5 6 7,1 7,1 Salts of stearic acid  - Other  Other :  - Laurie acid Other Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Unsaturated acyclic monocarboxylic acids, their anhydrides, halides, per ­ oxides, peroxyacids and their derivatives :   Acrylic acid and its salts :  Acrylic acid  Salts of acrylic acid Esters of acrylic acid ¢ ¢ ¢ ¢  - Methacrylic acid and its salts . . .   Esters of methacrylic acid 2916 11 2916 11 10 2916 11 90 2916 12 00 2916 13 00 2916 14 00 2916 15 00 2916 19 2916 1910 2916 19 30 2916 19 90 2916 20 00 Oleic, linoleic or linolenic acids, their salts and esters   Other :    Undecenoic acids and their salts and esters . . . Hexa-2,4-dienoic acid (sorbic acid) Other 15 15 15 17 17 15 15 15 15 17 17 16 18 19 16 10 10 7,4 7,4 10 5,9 8 10 7,4 7,4 7,1 7,6 7,8 7,1  Cyclanic, cyclenic or cycloterpenic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives  Aromatic monocarboxylic acids, their anhydrides, halides, peroxides, pe ­ roxyacids and their derivatives :   Benzoic acid, its salts and esters   Benzoyl peroxide and benzoyl chloride : 2916 31 00 2916 32 2916 32 10 2916 32 90 2916 33 00 2916 39 00    Benzoyl peroxide    Benzoyl chloride   Phenylacetic acid, its salts and esters  - Other 2 4 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxy ­ acids ; their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives :  Acyclic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 2917 11 00 Oxalic acid, its salts and esters 19 7,8  2917 12 Adipic acid, its salts and esters : 2917 12 10    Adipic acid and its salts 17 13  2917 12 90 Esters of adipic acid 17 13  2917 13 00 Azelaic acid, sebacic acid, their salts and esters 14 6  2917 14 00   Maleic anhydride 15 6,9  2917 19 Other : 2917 19 10 Malonic acid, its salts and esters 17 13  2917 1990 Other 16 6,3  2917 20 00  Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives  Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 17 6  2917 31 00 Dibutyl orthophthalates 18 13  2917 32 00 Dioctyi orthophthalates 18 13  2917 33 00   Dinonyl or didecyl orthophthalates 18 13  2917 34 Other esters of orthophthalic acid : 2917 34 10  Diisooctyl-, diisononyl- and diisodecyl orthophthalates 18 13  2917 34 90 Other 18 13  2917 35 00 Phthalic anhydride 18 13  2917 3600   Terephthalic acid and its salts 18 10  2917 37 00 Dimethyl terephthalate 18 10  2917 39 Other : 2917 3910 Brominated derivatives 18 (') 13 _ 2917 39 90 Other . 18 13  2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Carboxylic acids with alcohol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives : ¢ 2918 U 00 Lactic acid, its salts and esters 17 6,5  2918 12 00 Tartaric acid 18 7,6  2918 13 00   Salts and esters of tartaric acid 18 7,6  2918 14 00 Citric acid 19 13  ' 2918 15 00 -  Salts and esters of citric acid 20 8  2918 16 00   Gluconic acid, its salts and esters 23 8,6  (') Duty rate reduced to 8 % until 31 December 1990 . 31 . 10 . 88 Official Journal of the European Communities 215 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2918 17 00 -  Phenylglycolic acid (mandelic acid), its salts and esters 20 8  2918 19   Other : 2918 19 10    Malic acid, its salts and esters 15 6,5  2918 19 30 Cholic acid, 3-alpha,12-alpha-dihydroxy-5-beta-choIan-24-oic acid (deoxycholic acid), their salts and esters 13 6,3  2918 19 90  Other  Carboxylic acids with phenol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives : 15 6,9 2918 21 00 Salicylic acid and its salts 21 8,2  2918 22 00 O-Acetylsalicylic acid, its salts and esters 21 12  2918 23  - Other esters of salicylic acid and their salts : 2918 23 10 Methyl salicylate and phenyl salicylate (salol) 22 17,6  2918 23 90 Other 18 7,6  2918 29 Other : 2918 29 10 Sulphosalicylic acids, hydroxynaphthoic acids ; their salts and esters 18 7,6  2918 29 30 4- Hydroxybenzoic acid, its salts and esters 16 7,1  2918 29 50    Gallic acid, its salts and esters 14 6,6  2918 29 90 Other 17 7,4 '  2918 30 00  Carboxylic acids with aldehyde or ketone function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their deriva ­ 19 7,4 2918 90 00  Other VIII. ESTERS OF INORGANIC ACIDS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 17 7,4 2919 00 Phosphoric esters and their salts, including lactophosphates ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates, and tris(2-chloroethyl) phosphate : 2919 0011 Tritolyl phosphates ,. 15 6,6  2919 00 19 Tributyl phosphates, triphenyl phosphate, trixylyl phosphates and tris(2-chloroethyl) phosphate  Other : 15 6,6  2919 00 91 Glycerophosphoric acids and glycerophosphates ; o-methoxyphenyl phosphate (guaiacol phosphate) 17 7,4  2919 00 99 Other -. 17 7,4  2920 Esters of other inorganic acids (excluding esters of hydrogen halides) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives : 2920 10 00  Thiophosphoric esters (phosphorothioates) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives 17 7,4 31 . 10 . 88216 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2920 90  Other : 2920 90 10 Sulphuric esters and carbonic esters and their salts, and their halogen ­ ated, sulphonated, nitrated or nitrosated derivatives 18 7,6  2920 90 90 Other products . * IX. NITROGEN-FUNCTION COMPOUNDS 17 7,4 2921 Amine-function compounds :  Acyclic monoamines and their derivatives ; salts thereof : 2921 11 Methylamine, di- or trimethylamine and their salts :  Methylamine, di- or trimethylamine : 2921 11 11 In aqueous solution 16 12  2921 11 19     Other 16 12  2921 11 90    Salts 16 12  2921 12 00   Diethylamine and its salts 11 5,7  2921 19   Other : 2921 19 10    Triethylamine and its salts 14 6,6  2921 19 30    Isopropylamine and its salts 14 6,6  2921 19 90    Other  Acyclic polyamines and tfyeir derivatives ; salts thereof : 14 6,6  2921 21 00   Ethylenediamine and its salts 15 6  2921 22 00   Hexamethylenediamine and its salts 16 7,1  * 2921 29 00   Other 15 6  2921 30  Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their deriva ­ tives ; salts thereof : 2921 30 10   Cyclohexylamine and cyclohexyldimethylamine, and their salts 13 6,3  2921 30 90   Other  Aromatic monoamines and their derivatives ; salts thereof : 16 7,1  2921 41 00   Aniline and its salts 16 12  2921 42   Aniline derivatives and their salts : 2921 42 10    Halogenated, sulphonated, nitrated and nitrosated derivatives and their salts 16 12 2921 42 90    Other 16 7,1  2921 43   Toiuidines and their derivatives ; salts thereof : 2921 43 10    Toiuidines and their salts 16 7,1  292143 90 Other 16 7,1  2921 44 00   Diphenylamine and its derivatives ; salts thereof 16 7,1  2921 45 00   1-Naphthylamine (alpha-naphthylamine), 2-naphthylamine (beta-naphthy ­ lamine) and their derivatives ; salts thereof 16 7,1  2921 49   Other : 2921 49 10    Xylidines and their derivatives ; salts thereof 15 6,9  2921 49 90 : - Other 16 7,1  31 . 10 . 88 Official Journal of the European Communities 217 i Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 - Aromatic polyamines and their derivatives ; salts thereof : 2921 51   o-, m-, p-Phenylenediamine, diaminotoluenes, and their derivatives ; salts thereof : 2921 51 10    o-, m-, p-Phenylenediamine, diaminotoluenes and their halogen ­ ated, sulphonated, nitrated and nitrosated derivatives ; salts thereof . 14 6,6  2921 51 90  Other 16 10  2921 59 00 Other . 16 10  2922 Oxygen-function amino-compounds :  Amino-alcohols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 29221100   Monoethanolamine and its salts 14 6,6  2922 12 00   Diethanolamine and its salts 16 7,1  2922 13 00   Triethanolamine and its salts 16 7,1  2922 19 00   Other  Amino-naphthols and other amino-phenols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 16 ' 7,1 2922 21 00   Aminohydroxynaphthalenesulphonic acids and their salts 16 10 i 2922 22 00   Anisidines, dianisidines, phenetidines, and their salts 18 7,6  2922 29 00   Other . 16 10  2922 30 00  Amino-aldehydes, amino-ketones and amino-quinones, other than those containing more than one kind of oxygen function ; salts thereof  Amino-acids and their esters, other than those containing more than one kind of oxygen function ; salts thereof : 16 \ 7,1  2922 41 00   Lysine and its esters ; salts thereof 13 6,3  2922 42 00   Glutamic acid and its salts 19 15  2922 49   Other : 2922 49 10 Glycine 17 6,6  2922 49 30    4-Aminobenzoic acid (p-aminobenzoic acid) and its salts and esters 17 7,4  2922 49 90 Other 17 7,4  2922 50 00  Amino-alcohol-phenols, amino-acid-phenols and other amjno-compounds with oxygen function 17 7,4  2923 Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminolipids : 2923 10  Choline and its salts : 2923 10 10 -  Choline chloride 17 7,4  2923 10 90   Other 17 7,4  2923 20 00  Lecithins and other phosphoaminolipids 14 5,7  2923 90 00 - Other 17 7,4  218 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous conventional (%)(%) 2 3 4 5 2924 2924 10 00 Carboxyamide-function compounds ; amide-function compounds of carbonic acid :  Acyclic amides (including acyclic carbamates) and their derivatives ; salts thereof  Cyclic amides (including cyclic carbamates) and their derivatives ; salts thereof : Ureines and their derivatives ; salts thereof 18 15 17 17 17 Other : 7,6 6,9 12 7,4 7,4 Lidocaine (INN) Paracetamol (INN)    Other Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds :  Imides and their derivatives ; salts thereof :   Saccharin and its salts Other :    3,3\4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthahmide  Other  Imines and their derivatives ; salts thereof : Guanidine and its salts . . . 2924 21 00 2924 29 2924 29 10 2924 29 30 2924 29 90 2925 2925 11 00 2925 19 2925 19 10 2925 19 90 2925 20 2925 20 10 2925 20 90 2926 2926 10 00 2926 20 00 2926 90 2926 90 10 2926 90 90 292700 00 2928 00 00 2929 2929 10 00 2929 90 00 15 17 ( i ) 17 17 17 17 17 17 17 16 17   Other Nitrile-function compounds :  Acrylonitrile  1-Cyanoguanidine (dicyandiamide) .  Other : 6,9 7 7 7,4 7,4 13 13 13 13 7,1 7,4 13 13   2-Hydroxy-2-methylpropiononitrile (acetone cyanohydnn) Other Diazo-, azo- or azoxy-compounds . Organic derivatives of hydrazine or of hydroxylamine Compounds with other nitrogen function :  Isocyanates  Other 17 17 X. ORGANO-INORGANIC COMPOUNDS, HETEROCYCLIC COMPOUNDS, NUCLEIC ACIDS AND THEIR SALTS, AND SULPHONAMIDES Organo-sulphur compounds :2930 2930 10 00  Dithiocarbonates (xanthates) 14 6,6 (') Duty rate reduced to 3 % until 31 December 1990. 31 . 10 . 88 Official Journal of the European Communities 219 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5  Thiocarbamates and dithiocarbamates  Thiuram mono-, di- or tetrasulphides  Methionine !..  Other : 18 18 18 18 18 18 7,6 7,6 7,6 7,6 7,6 7,6 Cysteine, cystine and their derivatives   Other Other organo-inorganic compounds Heterocyclic compounds with oxygen hetero-atom(s) only :  Compounds containing an unfused furan ring (whether or not hydrogenated) in the structure :   Tetrahydrofuran   2-Furaldehyde (furfuraldehyde) 8 6,6 7,4 8   Furfuryl alcohol and tetrahydrofurfuryl alcohol 2930 20 00 2930 30 00 2930 40 00 2930 90 2930 90 10 2930 90 90 2931 00 00 2932 2932 11 00 2932 12 00 2932 13 00 2932 19 00 2932 21 00 2932 29 2932 29 10 2932 29 90 2932 90 2932 90 10 2932 90 30 2932 90 50 2932 90 70 2932 90 90 2933   Other  Lactones :   Coumarin, methylcoumarins and ethylcoumarins Other lactones : 16 14 17 16 18 18 16 14 17 18 17 16    Phenolphthalein  Other x .  Other : Benzofuran (coumarone) Internal ethers   Epoxides with a four-membered ring 7,6 14 8 6,6 7,4 7,9 6,9 8   Cyclic acetals and internal hemiacetals, whether or not with other oxygen functions, and their halogenated, sulphonated, nitrated or nitrosated derivatives Other Heterocyclic compounds with nitrogen netero-atom(s) only ; nucleic acids and their salts :  Compounds containing an unfused pyrazole ring (whether or not , hydro ­ genated) in the structure :   Phenazone (antipyrin) and its derivatives :    Propyphenazone (INN)    Other   Other : 10 17 5,5 8 2933 11 2933 11 10 29331190 2933 19 2933 19 10 2933 19 90 2933 21 00 Phenylbutazone (INN) 15 25 16 16 17 Other  Compounds containing an unfused imidazole ring (whether or not hydro ­ genated) in the structure :   Hydantoin and its derivatives 7,4 220 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5  Other :2933 29 2933 29 10 2933 29 90 -  Naphazoline hydrochloride (INNM) and naphazohne nitrate (INNM); phentolamine (INN); tolazohne hydrochloride (INNM) 5,516 16Other 8 Compounds containing an unfused pyridine ring (whether or not hydro ­ genated) in the structure : 10 5,3  Pyridine and its salts  Other : Iproniazid (INN); ketobemidone hydrochloride (INNM); pyridos ­ 5,5tigmine bromide (INN) Other 16 16 2933 31 00 2933 39 2933 39 10 2933 39 90 2933 40 2933 40 10 2933 40 90 8 Compounds containing a quinoline or isoquinoline ring-system (whether or not hydrogenated), not further fused :  Halogen derivatives of quinoline ; quinolinecarboxylic acid derivatives . 5,5 - Other 16 16 8 Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure ; nucleic acids and their salts :  Malonylurea (barbituric acid) and its derivatives ; salts thereof :2933 51 2933 51 10 2933 51 30 2933 51 90 2933 59 2933 59 10 2933 59 90   Phenobarbital (INN) and its salts Barbital (INN) and its salts -  Other - Other : Diazinon (ISO)   Other 17,5 15,2 7.4 5.5 7.6 Compounds containing an unfused tnazine ring (whether or not hydro ­ genated) in the structure :  Melamine - Other : 8 22 19 17 16 18 16 16 16 16 16 18 Atrazine (ISO); propazine (ISO); simazine (ISO); hexahydro ­ l,3,5-trinitro-l,3,5-triazine (hexogen, trimethylenetrinitramine) . . . 5,5   Other Lactams : 2933 61 00 2933 69 2933 69 10 2933 69 90 2933 71 00 2933 79 00 2933 90 2933 90 10 2933 90 30 8 8 8  6-Hexanelactam (epsilon-caprolactam)  Other lactams Other :  Methenamine (INN) (hexamethylenetetramine); benzimidazole-2-thiol (mercaptobenzimidazole) 4 - Indole, 3-methylindole (skatole), 6-allyl-6,7-dihydro-5H-dibenz[c,e]aze ­ pinne (azapetine), chlordiazepoxide (INN), dextromethorphan (INN), phenindamine (INN) and their salts ; imipramine hydrochloride (INNM) 5,5  Monoazepines  Diazepines 16 16 16 16 16 2933 90 50 2933 90 60 2933 90 70 2933 90 90 8 8 8 8  Azocines, whether or not hydrogenated  Other 31 . 10 . 88 Official Journal of the European Communities 22 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2934 Other heterocyclic compounds : 2934 10 00  Compounds containing an unfused thiazole ring (whether or not hydro ­ genated) in the structure 16 8  2934 20  Compounds containing a benzothiazole ring-system (whether or not hydro ­ genated), not further fused : 2934 20 10   Di(benzothiazol-2-yl)disulphide 18 14  2934 20 30  - Benzothiazole-2-thiol (mercaptobenzothiazole) and its salts 18 14  2934 20 50   Benzothiazole-2-thiol (mercaptobenzothiazole) derivatives (other than salts) 16 8  2934 20 90  - Other 16 8  2934 30  Compounds containing a phenothiazine ring-system (whether or not hydro ­ genated), not further fused : 2934 30 10   Thiethylperazine (INN); thioridazine (INN) and its salts Ã 6 5,5  2934 30 90 Other 16 8  2934 90  Other : 2934 90 10 Thiophene 14 6,6  2934 90 30   Chlorpothixene (INN); thenalidine (INN) and its tartrates and ma ­ leates 16 5,5 2934 90 40  - Furazolidone (INN) 16 8  2934 90 50   Monothiamonoazepines, whether or not hydrogenated 16 8  2934 90 60   Monothioles, whether or not hydrogenated 16 8  2934 90 70  - Monooxamonoazines, whether or not hydrogenated 16 8  2934 90 80   Monothiins 16 8  2934 90 90   Other 16 8  2935 00 00 Sulphonamides XI. PROVITAMINS, VITAMINS AND HORMONES 18 6,6  2936 Provitamins and vitamins, natural or reproduced by synthesis (includ ­ ing natural concentrates), derivatives thereof used primarily as vita ­ mins, and intermixtures of the foregoing, whether or not in any solvent : 2936 10 00  Provitamins, unmixed  Vitamins and their derivatives, unmixed : 14 4,9  2936 21 00   Vitamins A and their derivatives 9 3,5  2936 22 00   Vitamin B i and its derivatives 14 5  2936 23 00 Vitamin B2 and its derivatives 9 4,3  2936 24 00 D- or DL-Pantothenic acid (vitamin B3 or vitamin B5) and its derivatives 9 4,3  2936 25 00 Vitamin BÃ ¶ and its derivatives 9 4,3  2936 26 00   Vitamin B12 and its derivatives 9 4,3  2936 27 00   Vitamin C and its derivatives 12 4  2936 28 00 Vitamin E and its derivatives 14 5  122 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Other vitamins and their derivatives :  Vitamin B9 and its derivatives .    Vitamin H and its derivatives  Other 18 9 14 7,6 4,3 5  Other, including natural concentrates : Natural concentrates of vitamins : Natural concentrates of vitamins A + D  Other 9 14 18 4,1 6,6 6,8   Intermixtures, whether or not in any solvent Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hor ­ mones :  Pituitary (anterior) or similar hormones, and their derivatives : 2936 29 2936 29 10 2936 29 30 2936 29 90 2936 90 2936 9011 2936 90 19 2936 90 90 2937 2937 10 2937 10 10 2937 10 90 2937 21 00 2937 22 00 2937 29 2937 29 10 2937 29 90 2937 91 00 2937 92 00 2937 99 00   Gonadotrophic hormones Other  Adrenal cortical hormones and their derivatives :   Cortisone, hydrocortisone, prednisone (dehydrocortisone) and predni ­ solone (dehydrohydrocortisone) Halogenated derivatives of adrenal cortical hormones   Other : 11 15 11 14 11 14 16 14 14 5,7 6,9 5,7 6,6 5,7 6,6 6.5 6.6 6,6 g g g g g g g g g  Acetates of cortisone or hydrocortisone    Other  Other hormones and their derivatives ; other steroids used primarily as hormones :   Insulin and its salts   Oestrogens and progestogens . .   Other XII. GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ET ­ HERS, ESTERS AND OTHER DERIVATIVES Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives :  Rutoside (rutin) and its derivatives  Other :   Digitalis glycosides 18 12 11 14 7.6 6 5.7 6,6 2938 2938 10 00 2938 90 2938 90 10 2938 90 30 2938 90 90 2939 2939 10 00   Glycyrrhizic acid and glycyrrhizates -   Other Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives :  Alkaloids of opium and their derivatives ; salts thereof 7 7,4 g 31 . 10 . 88 Official Journal of the European Communities 223 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Alkaloids of cinchona and their derivatives ; salts thereof : 2939 21 Quinine and its salts : 2939 21 10  Quinine and quinine sulphate 9 4  2939 21 90    Other 12 9,6  2939 29 00 Other 12 9,6  2939 3000  Caffeine and its salts 13 10,4  2939 40 00  Ephedrines and their salts 16 7,1  2939 50  Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives ; salts thereof : 2939 50 10   Theophylline and aminophylline (theophylline-ethylenediamine); salts thereof 17 13,6 2939 50 90 Other 13 8  2939 60 00  Alkaloids of rye ergot and their derivatives ; salts thereof 13 8  ' 2939 70 00  Nicotine and its salts 13 8  2939 90  Other : -  Cocaine and its salts : 2939 9011  Crude cocaine 5 Free 8 2939 90 19  Other 17 6,6 g 2939 90 30   Emetine and its salts 10 5,3  2939 90 90 Other XIII. OTHER ORGANIC COMPOUNDS 13 8 2940 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose ; sugar ethers and sugar esters, and their salts, other than products of heading No 2937, 2938 or 2939 : 2940 00 10  Rhamnose, raffinose and mannose 15   294000 90 - Other 20   2941 Antibiotics : 2941 10 00  Penicillins and their derivatives with a penicillanic acid structure ; salts thereof 21 8,2 2941 20  Streptomycins and their derivatives ; salts thereof : 2941 20 10 Dihydrostreptomycin 9 5,3  2941 20 90   Other 9 5,3  2941 30 00  Tetracyclines and their derivatives ; salts thereof 9 5,3  2941 40 00  Chloramphenicol and its derivatives ; salts thereof 13 10  2941 50 00  Erythromycin and its derivatives ; salts thereof 9 5,3  2941 90 00  Other 9 5,3  2942 00 00 Other organic compounds 20 10  224 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . This chapter does not cover: (a) foods or beverages (such as dietetic, diabetic or fortified foods, food supplements, tonic beverages and mineral waters) (Section IV); (b) plasters specially calcined or finely ground for use in dentistry (heading No 2520); (c) aqueous distillates or aqueous solutions of essential oils, suitable for medicinal uses (heading No 3301 ); (d) preparations of heading Nos 3303 to 3307, even if they have therapeutic or prophylactic properties ; (e) soap or other products of heading No 3401 containing added medicaments ; (f) preparations with a basis of plaster for use in dentistry (heading No 3407); or (g) blood albumin not prepared for therapeutic or prophylactic uses (heading No 3502). 2 . For the purposes of heading Nos 3003 and 3004 and of note 3 (d) to this chapter, the following are to be treated: (a) as unmixed products: ( 1 ) unmixed products dissolved in water ; (2) all goods of Chapter 28 or 29 ; and (3) simple vegetable extracts of heading No 1302, merely standardized or dissolved in any solvent ; (b) as products which have been mixed: ( 1 ) colloidal solutions and suspensions (other than colloidal sulphur); (2) vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3) salts and concentrates obtained by evaporating natural mineral waters . 3 . Heading No 3006 applies only to the following, which are to be classified in that heading and in no other heading of the nomenclature: (a) sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure ; (b) stenle laminaria and stenle laminaria tents ; (c) sterile absorbable surgical or dental haemostatics ; (d) opacifying preparations for X-ray examinations and diagnostic reagents designed to be administered to the patient, being unmixed products put up in measured doses or products consisting of two or more ingredients which have been mixed together for such uses ; (e) blood-grouping reagents ; (f) dental cements and other dental fillings ; bone reconstruction cements ; (g) first-aid boxes and kits ; and (h) chemical contraceptive preparations based on hormones or spermicides . 31 . 10 . 88 Official Journal of the European Communities 225 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (% 1 2 3 4 5 3001 Glands and other organs for organo-therapeutic uses, dried, whether or not powdered ; extracts of glands or other organs or of their secretions for organo-therapeutic uses ; heparin and its salts ; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included :  Glands and other organs, dried, whether or not powdered : Powdered Other  Extracts of glands or other organs or of their secretions : 10 8 Free 11 Free 20 11 5,3 4.6 5.7 5,7 5,7 12 5,7   Of human origin   Other  Other :   Of human origin Other :    Heparin and its salts    Other Human blood ; animal blood prepared for therapeutic, prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines, toxinS, cultures of micro-organisms (excluding yeasts) and similar products : 3001 10 3001 10 10 3001 10 90 3001 20 3001 20 10 3001 20 90 3001 90 3001 90 10 3001 90 91 3001 90 99 3002 3002 10 3002 10 10 3002 10 91 3002 10 95 3002 10 99 3002 20 00 3002 31 00 3002 39 00 3002 90 3002 90 10 3002 90 30 3002 90 50 3002 90 90 6  Antisera and other blood fractions :   Antisera   Other blood fractions :    Haemoglobin, blood globulins and serum globulins . Other : Of human origin   Other  Vaccines for human medicine  Vaccines for veterinary medicine : 15 12 Free 11 15 15 15 Free 11 17 14   Vaccines against foot-and-mouth disease 5,3 5,7 5,7 6 6 6 5,7 5,7 7 6,6   Other  Other : Human blood   Animal blood prepared for therapeutic, prophylactic or diagnostic uses Cultures of micro-organisms Other 226 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Supplementary unitDescription autonomous (%) conventional (%) 1 2 3 4 5 3003 3003 10 00 3003 20 00 Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses, not put up in measured doses or in forms or packings for retail sale :  Containing penicillins or derivatives thereof, with a penicillanic acid st ­ ructure, or streptomycins or their derivatives 17 15- Containing other antibiotics  Containing hormones or other products of heading No 2937 but not containing antibiotics :   Containing insulin   Other 6,3 5,2 5,2 5,2 5,2 8,9 5,2  Containing alkaloids or derivatives thereof but not containing hormones or other products of heading No 2937 or antibiotics 15 15 15 29 15 3003 31 00 3003 39 00 3003 40 00 3003 90 3003 90 10 3003 9090 3004 - Other :   Containing iodine or iodine compounds Other Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophy ­ lactic uses, put up in measured doses or in forms or packings for retail sale :  Containing penicillins or derivatives thereof, with a penicillanic acid st ­ ructure, or streptomycins or their derivatives :   Containing, as active substances, only penicillins or derivatives thereof with a penicillanic acid structure Other  Containing other antibiotics : 17 17 20 15 6,3 6,3 6,3 5,2   Put up in forms or in packings of a kind sold by retail   Other  Containing hormones or other products of heading No 2937 but not containing antibiotics :   Containing insulin :  Put up in forms or in packings of a kind sold by retail 3004 10 3004 10 10 3004 10 90 3004 20 3004 20 10 3004 20 90 3004 31 3004 31 10 3004 31 90 3004 32 3004 32 10 3004 32 90 3004 39 3004 39 10 3004 39 90 3004 40 3004 40 10 3004 4090 3004 50 3004 50 10 Other Containing adrenal cortical hormones :    Put up in forms or in packings of a kind sold by retail 20 15 20 15 20 15    Other   Other :    Put up in forms or in packings of a kind sold by retail Other 6,3 5.2 6.3 5.2 6.3 5.2 6.3 5.2 6.3  Containing alkaloids or derivatives thereof but not containing hormones, other products of heading No 2937 or antibiotics :   Put up in forms or in packings of a kind sold by retail 20 15Other  Other medicaments containing vitamins or other products of heading No 2936 :   Put up in forms or in packings of a kind sold by retail 20 31 . 10 . 88 Official Journal of the European Communities 227 Rate of duty CN code Description Supplementary unitautonomous conventional (%)(%) 2 4 53 15Other  Other :   Put up in forms or in packings of a kind sold by retail Containing iodine or iodine compounds 3004 50 90 3004 90 3004 9011 3004 9019 3004 90 91 3004 90 99 3005 34 20 29 15    Other Other : Containing iodine or iodine compounds Other Wadding, gauze, bandages and similar articles (for example, dress ­ ings, adhesive plasters, poultices), impregnated or coated with pharma ­ ceutical substances or put up in forms or packings for retail sale for medical, surgical, dental or veterinary purposes : - Adhesive dressings and other articles having an adhesive layer 73005 10 00 3005 90 3005 9011 3005 90 19 17 17  Other : Wadding and articles of wadding : Of viscose or of absorbent cotton Other   Other :    Of textile materials :  Gauze and articles of gauze     Other :   Of nonwoven fabrics      Other    Other 5.2 9,6 6.3 8,9 5.2 6,6 6,6 6,6 6,6 6,6 6,6 6,6 6,9 6,9 6,9 6,9 6,9 6,9 6.3 5,2 17 17 17 17 Pharmaceutical goods specified in Note 3 to this Chapter : - Sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure ; sterile laminaria and sterile laminaria tents ; sterile absorbable surgical or dental haemostatics : 3005 90 31 3005 90 51 3005 90 55 3005 90 99 3006 300610 3006 10 10 3006 10 90 3006 20 00 3006 30 00 3006 40 00 3006 50 00 3006 60 3006 60 11 3006 60 19 Sterile surgical catgut   Other 15 15 15 15 15 15  Blood-grouping reagents  Opacifying preparations for X-ray examinations ; diagnostic reagents desig ­ ned to be administered to the patient  Dental cements and other dental fillings ; bone reconstruction cements . . .  First-aid boxes and kits - Chemical contraceptive preparations based on hormones or spermicides :   Based on hormones :  Put up in forms or in packings of a kind sold by retail 20 15    Other 228 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 3 4 5 3006 60 90   Based on spermicides 18 7,6 31 . 10. 88 Official Journal of the European Communities 229 CHAPTER 31 FERTILIZERS Notes 1 . This chapter does not cover: (a) animal blood of heading No 05 1 1 ; (b) separate chemically defined compounds (other than those answering to the descriptions in note 2 (A), 3 (A), 4 (A) or 5 below); or (c) cultured potassium chloride crystals (other than optical elements) weighing not less than 2,5 g each, of heading No 3823 ; optical elements of potassium chloride (heading No 9001 ). 2 . Heading No 3102 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below: (i) sodium nitrate, whether or not pure ; (ii) ammonium nitrate, whether or not pure; (iii) double salts, whether or not pure, of ammonium sulphate and ammonium nitrate ; (iv) ammonium sulphate, whether or not pure; (v) double salts (whether or not pure) or mixtures of calcium nitrate and ammonium nitrate ; (vi) double salts (whether or not pure) or mixtures of calcium nitrate and magnesium nitrate ; (vii) calcium cyanamide, whether or not pure or treated with oil ; (viii) urea, whether or not pure . (B) fertilizers consisting of any of the goods described in (A) above mixed together . (C) fertilizers consisting of ammonium chloride or of any of the goods described in (A) or (B) above mixed with chalk, gypsum or other inorganic non-fertilizing substances . (D) liquid fertilizers consisting of the goods of subparagraph (A) (ii) or (viii) above, or of mixtures of those goods, in an aqueous or ammoniacal solution . 3 . Heading No 3103 applies only to the following goods, provided that they are not put up in the forms of packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below: (i) basic slag ; (n) natural phosphates of heading No 2510, calcined or further heat-treated than for the removal of impurities ; (in) superphosphates (single, double or triple); (iv) calcium hydrogenorthophosphate containing not less than 0,2 % by weight of fluorine calculated on the dry anhydrous product . (B) fertilizers consisting of any of the goods described in (A) above mixed together, but with no account being taken of the fluorine content limit . 230 Official Journal of the European Communities 31 . 10 . 88 (C) fertilizers consisting of any of the goods described in (A) or (B) above, but with no account being taken of the fluorine content limit, mixed with chalk, gypsum or other inorganic non-fertilizing substances . 4 . Heading No 3104 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below: (i) crude natural potassium salts (for example, carnallite, kainite and sylvite); (ii) potassium chloride, whether or not pure, except as provided in note 1 (c) above ; (Hi) potassium sulphate, whether or not pure ; (iv) magnesium potassium sulphate, whether or not pure . (B) fertilizers consisting of any of the goods described in (A) above mixed together . 5 . Ammonium dihydrogenorthophosphate (monoammonium phosphate) and diammonium hydrogenorthophosphate (diammo ­ nium phosphate), whether or not pure, and intermixtures thereof, are to be classified within heading No 3105 . 6 . For the purposes of heading No 3105 , the term 'other fertilizers' applies only to products of a kind used as fertilizers and containing, as an essential constituent, at least one of the fertilizing elements nitrogen, phosphorus or potassium . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3101 00 00 Animal or vegetable fertilizers, whether or not mixed together or chemically treated ; fertilizers produced by the mixing or chemical treatment of animal or vegetable products Free Free 3102 Mineral or chemical fertilizers, nitrogenous : 3102 10  Urea, whether or not in aqueous solution : 3102 10 10 Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product   Other : 16 11 kg N 3102 10 91    In aqueous solution 10 8 kg N 3102 10 99 Other  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate : 10 8 kg N 3102 21 00   Ammonium sulphate 10 8 kg N 3102 29   Other : 3102 29 10 Ammonium sulphate-nitrate 10 8 kg N 3102 29 90 Other 10 8 kg N 3102 30  Ammonium nitrate, whether or not in aqueous solution : 3102 30 10   In aqueous solution , 10 8 kg N 3102 30 90 Other 10 8 kg N 3102 40  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 3102 40 10   With a nitrogen content not exceeding 28 % by weight 10 8 kg N 3102 40 90   With a nitrogen content exceeding 28 % by weight 10 8 kg N 31 . 10 . 88 Official Journal of the European Communities 23 Rate of duty CN code Description autonomous (%) conventional (%) SupplementÃ ¤ry unit 1 2 3 4 5 3102 50  Sodium nitrate : 3102 50 10   Natural sodium nitrate ( · ) Free Free  3102 50 90   Other 10 8 kg N 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate .... 10 8 kg N 3102 70 00  Calcium cyanamide 10 8 kg N 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 10 8 kg N 3102 90 00  Other, including mixtures not specified in the foregoing subheadings .... 10 8 kg N 3103 Mineral or chemical fertilizers, phosphatic : 3103 10 00  Superphosphates 6 4,8 kg P2O5 3103 20 00  Basic slag Free Free kg P2O5 3103 90 00  Other Free Free kg P2O5 3104 Mineral or chemical fertilizers, potassic : 3104 10 00  Carnallite, sylvite and other crude natural potassium salts Free Free kg K2O 3104 20  Potassium chloride : 4 3104 20 10   With a K2O content, by weight, not exceeding 40 % on the dry anhydrous product Free Free kg K2O 3104 20 50   With a K2O content, by weight , exceeding 40 % but not exceeding 62 % on the dry anhydrous product Free Free kg K2O 3104 20 90   With a K2O content, by weight, exceeding 62 % on the dry anhydrous product Free Free kg K2O 3104 30 00  Potassium sulphate Free Free kg K2O 3104 90 00  Other Free Free kg K2O 3105 Mineral or chemical fertilizers containing two or three of the fertili ­ zing elements nitrogen, phosphorus and potassium ; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg : 3105 10 00  Goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 11 8,8  3105 20  Mineral or chemical fertilizers containing the three fertilizing elements nitrogen, phosphorus and potassium : 3105 20 10   With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 7 6,6  3105 20 90 Other 7 6,6  3105 30 00  Diammonium hydrogenorthophosphate (diammonium phosphate) 7 6,6  3105 40 00  Ammonium dihydrogenorthophosphate (monoammonium phosphate) and mixtures thereof with diammonium hydrogenorthophosphate (diammonium phosphate)  Other mineral or chemical fertilizers containing the two fertilizing elements nitrogen and phosphorus : 7 6,6  3105 51 00   Containing nitrates and phosphates . 7 6,6  3105 59 00   Other 10 8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 232 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous Supplementary unit %) conventional (%) 1 2 3 4 5 Mineral or chemical fertilizers containing the two fertilizing elements phosphorus and potassium :  Potassic superphosphates 3105 60 3105 60 10 3105 60 90 3105 90 3105 90 10 4 4 3,2 3,2  Other Other :  Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of potassium nitrate may be as high as 44 %), of a total nitrogen content not exceeding 16,3 % by weight on the dry anhydrous product C 1 ) . . . . Free  Other : With a nitrogen content exceeding 10 % by weight on the dry 10 10 4 3105 90 91 3105 90 99 8anhydrous product   Other 3,2 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 233 CHAPTER 32 TANNING OR DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES, PIGMENTS AND OTHER COLOURING MATTER ; PAINTS AND VARNISHES ; PUTTY AND OTHER MASTICS ; INKS Notes 1 . This chapter does not cover : (a) separate chemically defined elements or compounds (except those of heading No 3203 or 3204, inorganic products of a kind used as luminophores (heading No 3206), glass obtained from fused quartz or other fused silica in the forms provided for in heading No 3207 , and also dyes and other colouring matter put up in forms or packings for retail sale of heading No 3212); (b) tannates or other tannin derivatives of products of heading Nos 2936 to 2939, 2941 or 3501 to 3504; or (c) mastics of asphalt or other bituminous mastics (heading No 2715). 2 . Heading No 3204 includes mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Heading Nos 3203 to 3206 apply also to preparations based on colouring matter (including, in the case of heading No 3206, colouring pigments of heading No 2530 or Chapter 28, metal flakes and metal powders), of a kind used for colouring any material or used as ingredients in the manufacture of colouring preparations . The headings do not apply, however, to pigments dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints , including enamels (heading No 3212), or to other preparations of heading Nos 3207, 3208, 3209, 3210, 3212, 3213 and 3215 . 4 . Heading No 3208 includes solutions (other than collodions) consisting of any of the products specified in heading Nos 3901 to 3913 in volatile organic solvents when the weight of the solvent exceeds 50 % of the weight of the solution . 5 . The expression 'colouring matter' in this chapter does not include products of a kind used as extenders in oil paints , whether or not they are also suitable for colouring distempers . 6 . The expression 'stamping foils ' in heading No 3212 applies only to thin sheets of a kind used for printing, for example, book covers or hat bands, and consisting of : (a) metallic powder (including powder of precious metal) or pigment, agglomerated with glue, gelatin or other binder; or (b) metal (including precious metal) or pigment, deposited on a supporting sheet of any material . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3201 Tanning extracts of vegetable origin ; tannins and their salts, ethers, esters and other derivatives : 3201 10 00  Quebracho extract Free Free  234 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5  Wattle extract - Oak or chestnut extract  Other : 10 (&gt;) 9 9 9 9 5,8 5,8 5,3 (2)   Sumach extract, vallonia extract Other 3201 20 00 3201 30 00 320190 3201 90 10 3201 90 90 3202 3202 10 00 3202 90 00 3203 00 Synthetic organic tanning substances ; inorganic tanning substances ; tanning preparations, whether or not containing natural tanning sub ­ stances ; enzymatic preparations for pre-tanning : ' Synthetic organic tanning substances  Other 10 10 5,3 5,3 Colouring matter of vegetable or animal origin (including dyeing extracts but excluding animal black), whether or not chemically defined ; preparations as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin :  Colouring matter of vegetable origin and preparations based thereon : Black cutch (Acacia catechu)  Other Free 9 10 Free 4,1 5,3 3203 0011 3203 00 19 3203 00 90 3204 Colouring matter of animal origin and preparations based thereon . . Synthetic organic colouring matter, whether or not chemically de ­ fined ; preparations as specified in note 3 to this chapter based on synthetic organic colouring matter ; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined :  Synthetic organic colouring matter and preparations based thereon as specified in note 3 to this chapter : Disperse dyes and preparations based thereon Acid dyes, whether or not premetallised, and preparations based thereon ; mordant dyes and preparations based thereon Basic dyes and preparations based thereon . Direct dyes and preparations based thereon 3204 11 00 3204 12 00 3204 13 00 3204 14 00 3204 15 00 3204 16 00 3204 17 00 3204 19 00 17 17 17 17 17 17 17 17 10 10 10 10 10 10 10 10   Vat dyes (including those usable in that state as pigments) and prepara ­ tions based thereon   Reactive dyes and preparations based thereon   Pigments and preparations based thereon . . . -  Other, including mixtures of colouring matter of two or more of the subheadings Nos 3204,11 to 3204,19 ( 1 ) Duty rate reduced to 3 % (suspension) for an indefinite period. (2) Duty rate reduced to 3,2 % in respect of eucalyptus tanning extracts , within the limits of an annual tariff quota of 250 tonnes to be granted by the competent Community authorities . 31 . 10 . 88 Official Journal of the European Communities 235 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3204 20 00  Synthetic organic products of a kind used as fluorescent brightening agents . 17 6  3204 90 00  Other 19 10  3205 00 00 Colour lakes ; preparations as specified in note 3 to this chapter based on colour lakes 16 10  3206 Other colouring matter ; preparations as specified in note 3 to this chapter, other than those of heading No 3203, 3204 or 3205 ; inorganic products of a kind used as luminophores, whether or not chemically defined : 320610  Pigments and preparations based on titanium dioxide : 3206 10 10   Containing not less than 80 % by weight of titanium dioxide 15 6  3206 10 90 Other 16 6,9  3206 20  Pigments and preparations based on chromium compounds : ' 3206 20 10 Containing not less than 85 % by weight of lead chromÃ ¢tes 15 6,9  3206 20 90 Other 15 6,9  3206 30 00  Pigments and preparations based on cadmium compounds .  Other colouring matter and other preparations : 15 6,9  3206 41 00 Ultramarine and preparations based thereon 15 6,9  3206 42 00   Lithopone and other pigments and preparations based on zinc sulphide . . 15 6,9  3206 43 00 Pigments and preparations based on hexacyanoferrates (ferrocyanides and ferricyanides) 15 6,9  3206 49   Other : 3206 4910 Magnetite . Free 4,9  3206 49 90 Other 15 6,9  3206 50 00  Inorganic products of a kind used as luminophores 12 5,3  3207 Prepared pigments, prepared opacifiers and prepared colours, vitrifi ­ able enamels and glazes, engobes (slips), liquid lustres and similar preparations, of a kind used in the ceramic, enamelling or glass industry ; glass frit and other glass, in the form of powder, granules or flakes : 3207 10  Prepared pigments, prepared opacifiers, prepared colours and similar prepa ­ rations : 3207 10 10   Containing precious metals or compounds thereof . 15 6,9  3207 10 90 Other 15 6,9  3207 20  Vitrifiable enamels and glazes, engobes (slips) and similar preparations : 3207 20 10 3207 20 90 3207 30 00 3207 40 3207 40 10 3207 40 90 Engobes (slips) Other  Liquid lustres and similar preparations  Glass frit and other glass, in the form of powder, granules or flakes :   Glass of the variety known as 'enamel ' glass   Other 13 16 13 8 8 5,3 6,3 5,3 3,7 3,7  236 Official Journal of the European Communities 31 . 10 . 88 Rate of duty Supplementary unit CN code Description autonomous (%) conventional (%) 1 2 3 4 5 3208 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in a non-aqueous medium ; solutions as defined in note 4 to this chapter :  Based on polyesters : Solutions as defined in note 4 to this chapter   Other  Based on acrylic or vinyl polymers :   Solutions as defined in note 4 to this chapter Other  Other : 19 19 19 19 19 19 19 Solutions as defined in note 4 to this chapter Other :    Based on synthetic polymers 3208 10 3208 10 10 3208 10 90 3208 20 3208 20 10 3208 20 90 3208 90 3208 90 10 3208 90 91 3208 90 99 3209 3209 10 00 3209 90 00 3210 00 3210 00 10 3210 00 90 321100 00 Based on chemically modified natural polymers Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in an aqueous medium :  Based on acrylic or vinyl polymers . .  Other 19 19 Other paints and varnishes (including enamels, lacquers and distem ­ pers); prepared water pigments of a kind used for finishing leather :  Oil paints and varnishes (including enamels and lacquers) 10 10 10 10 10 10 10 10 10 10 10 6,6 6,6 6,6 7,1 10 10 7,1 19 19 17  Other Prepared driers 3212 Pigments (including metallic powders and flakes) dispersed in non ­ aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels); stamping foils ; dyes and other colouring matter put up in forms or packings for retail sale : 3212 10 3212 10 10 3212 10 90 3212 90  Stamping foils : With a basis of base metal Other  Other : 17 17   Pigments (including metallic powders and flakes) dispersed in non ­ aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels) :    Pearl essence    Other : 3212 90 10 3212 90 31 3212 90 39 3212 90 90     With a basis of aluminium powder 16 19 19 16     Other   Dyes and other colouring matter put up in forms or packings for retail sale 31 . 10. 88 Official Journal of the European Communities 237 Rate of duty CN code Description autonomous conventional Supplementary unit (% m l 2 3 4 5 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings :  Colours in sets  Other 22 22 7,6 7,6 Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics ; painters' fillings ; non-refractory surfacing prepa ­ rations for facades, indoor walls, floors, ceilings or the like : 3213 3213 10 00 3213 90 00 3214 3214 10 3214 10 10 3214 10 90 3214 90 00 3215  Mastics ; painters' fillings : Mastics Painters' fillings  Other 11 11 11 5 5 5 Printing ink, writing or drawing ink and other inks, whether or not concentrated or solid : 3215 11 00 3215 19 00 3215 90 3215 90 10 3215 90 80  Printing ink : Black Other  Other :   Writing or drawing ink Other 18 18 15 16 6,6 6,6 6,9 7,1 238 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS : PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes 1 . This chapter does not cover : (a) compound alcoholic preparations of a kind used for the manufacture of beverages, of heading No 2208 ; (b) soap or other products of heading No 3401 ; or (c) gum, wood or sulphate turpentine or other products of heading No 3805 . 2 . Heading Nos 3303 to 3307 apply inter alia to products, whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as goods of these headings and put up in packings of a kind sold by retail for such use . 3 . The expression 'perfumery, cosmetic or toilet preparations' in heading No 3307 applies inter alia to the following products : scented sachets ; odoriferous preparations which operate by burning ; perfumed papers and papers impregnated or coated with cosmetics ; contact lens or artificial eye solutions ; wadding, felt and nonwovens, impregnated, coated or covered with perfume or cosmetics ; animal toilet preparations . Rate of duty CK code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3301 Essential oils (terpeneless or not), including concretes and absolutes ; resinoids ; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration ; terpenic by-prod ­ ucts of the deterpenation of essential oils ; aqueous distillates and aqueous solutions of essential oils :  Essential oils of citrus fruit : 3301 11   Of bergamot : 3301 11 10 Not deterpenated 12 11  3301 11 90 Deterpenated 12 6,9  3301 12 Of orange : 3301 12 10 Not deterpenated 12 11  3301 12 9&lt;f  Deterpenated 12 6,9  3301 13 Of lemon : 3301 13 10  Not deterpenated 12 11  3301 13 90 Deterpenated 12 6,9  3301 14 Of lime : 3301 14 10  Not deterpenated 12 11  3301 14 90   - Deterpenated 12 6,9  31 . 10 . 88 Official Journal of the European Communities 239 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 2 3 4 5  Other : 12 12 11 6,9 Not deterpenated Deterpenated . . Essential oils other than those of citrus fruit :  Of geranium : Not deterpenated -  Deterpenated  Of jasmin : -  Not deterpenated Deterpenated . . . - Of lavender or of lavandin : Not deterpenated Deterpenated 3301 19 3301 19 10 3301 19 90 3301 21 3301 21 10 3301 21 90 330122 330122 10 3301 22 90 3301 23 3301 23 10 3301 23 90 3301 24 3301 24 10 3301 24 90 330125 3301 25 10 3301 25 90 3301 26 3301 26 10 3301 26 90 3301 29 3301 29 11 3301 29 31 5 10 Free 10 Free 10 Free 10 Free 10 Free 10 2,7 4,6 Free 4,6 Free 4,6 Free 4,6 Free 4,6 Free 4,6 Of peppermint (Mentha .piperita) : Not deterpenated Deterpenated - Of other mints : -  Not deterpenated Deterpenated  Of vetiver : Not deterpenated -  Deterpenated - Other :   Of clove, niaouli and ylang-ylang :  Not deterpenated Deterpenated 5 10 2,7 4,6 -  Other :  Not deterpenated : _ _ _ _ Of citronella -    Of eucalyptus . Of rose  Of pine needle   Other 3301 29 51 3301 29 53 3301 29 55 3301 29 57 3301 29 59 3301 29 91 3301 30 00 3301 90 3301 90 10 3301 90 90 Free Free Free Free Free 10 7 10 12 Free Free Free Free Free 4,6 4,1 4,6 6  Deterpenated Resinoids Other :  Terpenic by-products of the deterpenation of essential oils - Other 240 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry : 330210 00  Of a kind used in the food or drink industries 10 5,3  3302 90 00  Other 10 5,3  3303 00 Perfumes and toilet waters : 3303 00 10  Perfumes 18 6,6  3303 00 90  Toilet waters 18 6,6  3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or sun tan prepa ­ rations ; manicure or pedicure preparations : 3304 10 00  Lip make-up preparations 18 6,6  3304 20 00  Eye make-up preparations 18 6,6  3304 30 00  Manicure or pedicure preparations  Other : 18 6,6  3304 91 00   Powders, whether or not compressed 18 6,6  3304 99 00 Other 18 6,6  3305 Preparations for use on the hair : 3305 10 00  Shampoos 18 6,6  3305 20 00  Preparations for permanent waving or straightening 18 6,6  3305 30 00  Hair lacquers 18 6,6  3305 90  Other : 3305 90 10   Hair lotions 18 6,6  3305 90 90 Other 18 6,6  3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders : 3306 10 00  Dentifrices 18 6,6  3306 90 00  Other 18 6,6  3307 Pre-shave, shaving or after-shave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included ; prepared room deodorizers, whether or not perfumed or having disinfectant proper ­ ties : 3307 10 00  Pre-shave, shaving or after-shave preparations 18 6,6  3307 20 00  Personal deodorants and antiperspirants 18 6,6  3307 30 00  Perfumed bath salts and other bath preparations  Preparations for perfuming or deodorizing rooms, including odoriferous preparations used during religious rites : 18 6,6 3307 41 00   'Agarbatti ' and other odoriferous preparations which operate by burning . 18 6,6  31 . 10 . 88 Official Journal of the European Communities 24 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit . 1 2 3 4 5 3307 49 00   Other 18 6,6 3307 90 00  Other 18 6,6  242 31 . 10 . 88Official Journal of the European Communities CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING OR SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES, 'DENTAL WAXES' AND DENTAL PREPARATIONS WITH A BASIS OF PLASTER Notes 1 . This chapter does not cover: (a) edible mixtures or preparations of animal or vegetable fats or oils of a kind used as mould release preparations (heading No 1517); (b) separate chemically defined compounds ; or (c) shampoos, dentifrices, shaving creams and foams, or bath preparations, containing soap or other organic surface-active agents (heading No 3305 , 3306 or 3307). 2 . For the purposes of heading No 3401 , the expression 'soap' applies only to soap soluble in water . Soap and the other products of heading No 3401 may contain added substances (for example, disinfectants , abrasive powders , fillers or medicaments). Products containing abrasive powders remain classified within heading No 3401 only if in the form of bars , cakes or moulded pieces or shapes . In other forms they are to be classified within heading No 3405 as 'scouring powders and similar preparations'. 3 . For the purposes of heading No 3402, 'organic surface-active agents' are products which when mixed with Water at a concentration of 0,5 % at 20 °C and left to stand for one hour at the same temperature: (a) give a transparent or translucent liquid or stable emulsion without separation of insoluble matter ; and (b) reduce the surface tension of water to 4,5 x 10-2 N/m (45 dyn/cm) or less . 4 . In heading No 3403 the expression 'petroleum oils and oils obtained from bituminous minerals' applies to the products defined in note 2 to Chapter 27 . 5 . In heading No 3404, subject to the exclusions provided below, the expression 'artificial waxes and prepared waxes ' applies only to: (A) chemically produced organic products of a waxy character, whether or not water-soluble ; (B) products obtained by mixing different waxes ; (C) products of a waxy character with a basis of one or more waxes and containing fats , resins, mineral substances or other materials . The heading does not apply to : (a) products of heading No 1516, 1519 or 3402, even if having a waxy character ; (b) unmixed animal waxes or unmixed vegetable waxes, whether or not coloured, of heading No 1521 ; (c) mineral waxes or similar products of heading No 2712, whether or not intermixed or merely coloured ; or (d) waxes mixed with, dispersed in or dissolved in a liquid medium (heading Nos 3405 , 3809, etc .). 31 . 10 . 88 Official Journal of the European Communities 243 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3401 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap ; paper, wadding, felt and nonwovens, impreg ­ nated, coated or covered with soap or detergent :  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent : 3401 1100 For toilet use (including medicated products) 19 6 »9  3401 19 00   Other 19 6,9  3401 20  Soap in other forms : 3401 20 10 Flakes, wafers, granules or powders 19 6,9  3401 20 90 Other 19 6,9  3402 Organic surface-active agents (other than soap); surface-active prepa ­ rations, washing preparations (including auxiliary washing prepara ­ tions) and cleaning preparations, whether or not containing soap, other than those of heading No 3401 :  Organic surface-active agents, whether or not put up for retail sale : ¢ 3402 11 00 Anionic 17 6,9  3402 1200   Cationic 17 6,9  3402 13 00 Non-ionic 17 6,9  3402 19 00 Other 6,9  3402 20  Preparations put up for retail sale : 3402 20 10 Surface-active preparations 17 6,9  3402 20 90 Washing preparations and cleaning preparations 17 6,9  3402 90  Other : 3402 9010   Surface-active preparations 17 6,9  3402 9090 Washing preparations and cleaning preparations 17 6,9  3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals : 34031100 Preparations for the treatment of textile materials, leather, furskins or other materials 10 4,6 3403 19   Other : 3403 19 10  Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent . 18 7,6 244 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 3403 19 91  - Preparations for lubricating machines, appliances and vehicles . . 10 4,6  3403 19 99  r Other  Other : 10 4,6  3403 91 00   Preparations for the treatment of textile materials, leather, furskins or other materials 10 4,6 3403 99   Other : 3403 99 10    Preparations for lubricating machines, appliances and vehicles . . . 10 4,6  3403 99 90 Other 10 4,6  3404 Artificial waxes and prepared waxes : 3404 10 00  Of chemically modified lignite 12 5,3 ,  3404 20 00  Of polyethylene glycol 12 5,3  3404 90  Other : 3404 9010   Prepared waxes, including sealing waxes 12 5,3  3404 90 90 Other 12 5,3  3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading No 3404 : 3405 10 00  Polishes, creams and similar preparations, for footwear or leather 15 6  3405 20 00  Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork 15 6 3405 30 00  Polishes and similar preparations for coachwork, other than metal polishes . 15 6  3405 40 00  Scouring pastes and powders and other scouring preparations 15 6  3405 90  Other : 3405 90 10 Metal polishes 15 6  3405 90 90 Other 15 6  3406 00 Candles, tapers and the like :  Candles : 3406 00 11   Plain, not perfumed 16 7,1  3406 00 19   Other 16 7,1 .  3406 00 90  Other 16 7,1  3407 00 00 Modelling pastes, including those put up for children's amusement ; preparations known as 'dental wax' or as 'dental impression com ­ pounds', put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms ; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) 16 6,9 31 . 10 . 88 245Official Journal of the European Communities CHAPTER 35 ALBUMINOIDAL SUBSTANCES ; MODIFIED STARCHES ; GLUES ; ENZYMES Notes 1 . This chapter does not cover: (a) yeasts (heading No 2102); (b) blood fractions (other than blood albumin not prepared for therapeutic or prophylactic uses), medicaments or other products of Chapter 30; (c) enzymatic preparations for pre-tanning (heading No 3202); (d) enzymatic soaking or washing preparations and other products of Chapter 34; (e) hardened proteins (heading No 3913); or (f) gelatin products of the printing industry (Chapter 49). 2 . For the purposes of heading No 3505, the term 'dextrins ' means starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10 %. Such products with a reducing sugar content exceeding 10 % fall within heading No 1702 . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3501 Casein, caseinates and other casein derivatives ; casein glues : 3501 10  Casein : 3501 10 10   For the manufacture of regenerated textile fibres (!) 2 2  3501 10 50 For industrial uses other than the manufacture of foodstuffs or fodder o ' 6 5  3501 10 90 Other 14  .  350190  Other : 3501 90 10 Casein glues 13   3501 90 90 Other .... 10 10  3502 Albumins, albuminates and other albumin derivatives : 3502 10  Egg albumin : 3502 10 10   Unfit, or to be rendered unfit, for human consumption (2)   Other : Free Free  3502 10 91  Dried (for example, in sheets, scales, flakes, powder) 10 (3)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions laid down in the relevant Community provisions . (3) The ad valorem duty is substituted by a specific tax established in accordance with the provisions of Council Regulation (EEC) No 2783/75 . 246 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 3 4 5 10 ( l )3502 10 99 3502 90 3502 90 10 Other Other : - Albumins, other than egg albumin :   Unfit, or to be rendered unfit, for human consumption (2) Free Free Other : Milk albumin (lactalbumin) : _ _ _ _ Dried (for example, in sheets, scales, flakes, powder) Other Other 10 ( i ) 10 ( i ) 10 12 3502 90 51 3502 90 59 3502 90 70 3502 90 90 3503 00  Albuminates and other albumin derivatives 12 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives ; isinglass ; other glues of animal origin, excluding casein glues of heading No 3501 :  Gelatin and derivatives thereof 15 15 15 12 12 12 3503 00 10 3503 00 50 350300 90 3504 00 00  Bone glues - Other . . . Peptones and their derivatives ; other protein substances and their derivatives, not elsewhere specified or included ; hide powder, whether or not chromed . 12 5,3 Dextrins and other modified starches (for example, pregelatinised or esterified starches); glues based on starches, or on dextrins or other modified starches :  Dextrins and other modified starches :   Dextrins   Other modified starches : 14 + MOB 12 14 + MOB  Starches, estenfied or etherified 3505 3505 10 3505 10 10 3505 10 50 3505 10 90 3505 20 3505 20 10 3505 20 30 3505 20 50 Other  Glues : Containing, by weight, less than 25 % of starches or dextrins or other 23,9 + MOB 20 23,9 + MOB 16,3 + MOB 16,3 + MOB 16,3 + MOB modified starches 13 + MOB MAX 18 Containing, by weight , 25 % or more but less than 55 % of starches or dextrins or other modified starches 13 + MOB MAX 18   Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 13 + MOB MAX 18 (') The ad valorem duty is substituted by a specific tax established in accordance with the provisions of Council Regulation (EEC) No 2783/75 . (2) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 247 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) l s . 2 3 4 5 Containing by weight 80 % or more of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB MAX 18 Prepared glues and other prepared adhesives, not elsewhere specified or included ; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg :  Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg : Cellulose based glues Other  Other : 3505 20 90 3506 350610 3506 10 10 3506 10 90 3506 9100 3506 99 3506 9910 3506 99 90 3507 3507 10 00 3507 90 00 Adhesives based on rubber or plastics (including artificial resins) 7,8 7,8 7,1 7 7 Other : Based on natural resins  Other 19 19 16 16 16 13 13 Enzymes ; prepared enzymes not elsewhere specified or included : - Rennet and concentrates thereof 6,3 6,3  Other 248 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This chapter does not cover separate chemically defined compounds other than those described in note 2 (a) or (b) below . 2 . The expression 'articles of combustible materials' in heading No 3606 applies only to: (a) metaldehyde, hexamethylenetetramine and similar substances , put up in forms (for example, tablets, sticks or similar forms) for use as fuels ; fuels with a basis of alcohol , and similar prepared fuels, in solid or semi-solid form ; (b) liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 ; and (c) resin torches , firelighters and the like . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3601 00 00 Propellent powders 11 5,7  3602 00 00 Prepared explosives, other than propellent powders 16 "7,1  3603 00 Safety fuses ; detonating fuses ; percussion or detonating caps ; igni ­ ters ; electric detonators : 3603 0010  Safety fuses ; detonating fuses 15 6  3603 00 90  Other 24 8,7  3604 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles : 3604 10 00  Fireworks 18 6,6  3604 90 00  Other . 18 6,6  3605 00 00 Matches, other than pyrotechnic articles of heading No 3604 14 10  3606 Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials as specified in note 2 to this chapter : 3606 10 00  Liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 19 7,8 3606 90  Other : 3606 90 10   Ferro-cerium and other pyrophoric alloys in all forms 15 6  3606 90 90   Other 19 7,8  31 . 10 . 88 Official Journal of the European Communities 249 CHAPTER 37 PHOTOGRAPHIC OR CINEMATOGRAPHIC GOODS Notes 1 . This chapter does not cover waste or scrap materials . 2 . In this chapter the word 'photographic' relates to a process which permits the formation of visible images directly or indirectly by the action of light or other forms of radiation on sensitive surfaces . Additional notes 1 . In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading. 2. The expression 'newsreels ' (subheading 3706 90 51) shall be taken to apply to films of length of less than 330 m, and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc., nature. Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Photographic plates and film in the flat, sensitized, unexpozed, of any material other than paper, paperboard or textiles ; instant print film in the flat, sensitized, unexposed, whether or not in packs :  For X-ray :   For medical , dental or veterinary use Other  Instant print film 21 21 23 21 7,4 7,4 7,6 7,4 m 2 p/st m2  Other plates and film, with any side exceeding 255 mm 3701 3701 10 3701 10 10 3701 10 90 3701 20 00 3701 30 00 3701 91 3701 91 10 3701 91 90 3701 99 00 3702 3702 10 00 3702 20 00  Other : For colour photography (polychrome) : p/st    Film in the flat, put up in disc form and incorporated in a cartridge Other . 21 21 21 7,4 7,4 7,4   Other Photographic film in rolls, sensitized, unexposed, of any material other than paper, paperboard or textiles ; instant print film in rolls, sensitized, unexposed : m2  For X-ray  Instant print film 20 20 7,1 7,1 p/st 250 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (% 1 2 3 4 5 Other film, without sprocket holes, of a width not exceeding 105 mm : 20 20 7,1 7,1 p/st m  For colour photography (polychrome) :   Of a length not exceeding 30 m Of a length exceeding 30 m  Other, with silver halide emulsion : Of a width not exceeding 35 mm :  Microfilm ; film for the graphic arts  Other Of a width exceeding 35 mm :  Microfilm    Film for the graphic arts Other, of a length :     Not exceeding 30 m Exceeding 30 m  Other p/st m Other film, without sprocket holes, of a width exceeding 105 mm :  Of a width exceeding 610 mm and of a length exceeding 200 m, for colour photography (polychrome)  Of a width exceeding 610 mm and of a length exceeding 200 m, other than for colour photography m2 m 2 m 2 m 2 3702 31 3702 31 10 3702 31 90 3702 32 3702 32 11 3702 32 19 3702 32 31 3702 32 51 3702 32 91 3702 32 99 3702 39 00 3702 41 00 3702 42 00 3702 43 00 3702 44 00 3702 51 3702 51 10 3702 5190 3702 52 3702 52 10 3702 52 90 3702 53 00 3702 54 00 3702 55 00 3702 56 3702 56 10 3702 56 90 3702 91 3702 91 10  Of a width exceeding 610 mm and of a length not exceeding 200 m .  Of a width exceeding 105 mm but not exceeding 610 mm Other film, for colour photography (polychrome) :  Of a width not exceeding 16 mm and of a length not exceeding 14 m 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 20 7,1 5,3 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 7,1 5,3 5,3 5,3 5,3 5,3 5,3 5,3 7,1 7,1 7,1 Of a length not exceeding 5 m   Of a length exceeding 5 m  Of a width not exceeding 16 mm and of a length exceeding 14 m : Of a length not exceeding 30 m   Of a length exceeding 30 m p/st p/st p/st m p/st p/st  Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, for slides  Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, other than for slides  Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m m  Of a width exceeding 35 mm : -  Of a length not exceeding 30 m Of a length exceeding 30 m Other : p/st m  Of a width not exceeding 16 mm and of a length not exceeding 14 m :   Film for the graphic arts 31 . 10. 88 Official Journal of the European Communities 251 7,1 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3702 91 90    Other 20 5,3 p/st 3702 92   Of a width not exceeding 16 mm and of a length exceeding 14 m : 3702 92 10 Film for the graphic arts 20 7,1  3702 92 90 Other 20 5,3 m 3702 93   Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m : 3702 93 10.    Microfilm ; film for the graphic arts 20 7,1  3702 93 90 Other 20 5,3 p/st 3702 94 Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m : 3702 94 10    Microfilm ; film for the graphic arts 20 7,1  3702 94 90 Other 20 5,3 m 3702 95 00   Of a width exceeding 35 mm 20 7,1  3703 Photographic paper, paperboard and textiles, sensitized, unexposed : 3703 10 00  In rolls of a width exceeding 610 mm 23 7,6  3703 20  Other, for colour photography (polychrome) : 3703 20 10 For photographs obtained from reversal type film 23 7,6  3703 20 90   Other 23 7,6  3703 90  Other : 3703 90 10   Sensitized with silver or platinum salts 23 7,6  3703 90 90 Other 23 7,6  3704 00 Photographic plates, film, paper, paperboard and textiles, exposed but not developed : 3704 00 10  Plates and film . Free Free  3704 00 90  Other 23 7,6  ' 3705 Photographic plates and film, exposed and developed, other than cinematographic film : 3705 10 00  For offset reproduction 12 5,3  3705 20 00  Microfilms 5 3,2  3705 90  Other : 3705 90 10   For the graphic arts 12 5,3  3705 90 90   Other 12 5,3  3706 Cinematographic film, exposed and developed, whether or not incorpo ­ rating sound track or consisting only of sound track : 3706 10  Of a width of 35 mm or more : 3706 10 10 Consisting only of sound track   Other : Free C ) m 3706 10 91    Negatives ; intermediate positives Free Free m (!) See Annex , 252 Official Journal of the European Communities 31 . 10 . 88 CN code Description 21 Other positives  Other :   Consisting only of sound track . . .   Other :    Negatives ; intermediate positives  Other positives : 3706 10 99 3706 90 3706 90 10 3706 90 31 3706 90 51 3706 90 91 3706 90 99 3707     Newsreels Rate of duty autonomous (%) conventional (%) Supplementary unit 3 4 5 5 Ecu/ 100 m 1,9 Ecu/ 100 m m Free (1 ) m Free Free m 2,25 Ecu/ 100 m 1,07 Ecu/ 100 m » m 0,5 Ecu/ 100 m 0,28 Ecu/ 100 m m 3,5 Ecu/ 100 m 1,6 Ecu/ 100 m m 15 6  15 6 15 6  15 6  15 6  Other, of a width of :      Less than 10 mm . 10 mm or more Chemical preparations for photographic uses (other than varnishes, glues, adhesives and similar preparations); unmixed products for photographic uses, put up in measured portions or put up for retail sale in a form ready for use :  Sensitized emulsions3707 10 00 3707 90  Other : Developers and fixers :    For colour photography (polychrome) :     For photographic film and plates3707 90 11 3707 90 19 3707 90 30 3707 90 90   Other Other   Other (') See Annex . 31 . 10 . 88 Official Journal of the European Communities 253 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This chapter does not cover : (a) separate chemically defined elements or compounds with the exception of the following : ( 1 ) artificial graphite (heading No 3801 ); (2) insecticides, rodenticides , fungicides, herbicides, anti-sprouting products and plant-growth regulators , disinfectants and similar products, put up as described in heading No 3808 ; (3) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 3813); (4) products specified in note 2 (a) or 2 (c) below ; (b) mixtures of chemicals with foodstuffs or other substances with nutritive value, of a kind used in the preparation of human foodstuffs (generally heading No 2106); (c) medicaments (heading No 3003 or 3004). 2 . Heading No 3823 includes the following goods which are not to be classified in any other heading of the nomenclature : (a) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of magnesium oxide or of the halides of the alkali or alkaline-earth metals ; (b) fusel oil ; Dippel's oil ; (c) ink removers put up in packings for retail sale ; (d) stencil correctors and other correcting fluids put up in packings for retail sale ; and (e) ceramic firing testers , fusible (for example, Seger cones). Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 3 4 52 Artificial graphite ; colloidal or semi-colloidal graphite ; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures :  Artificial graphite 6  Colloidal or semi-colloidal graphite : Colloidal graphite in suspension in oil ; semi-colloidal graphite 3,6 7.6 4,1 5,3 3.7 3801 3801 10 00 3801 20 3801 20 10 3801 20 90 3801 30 00 3801 90 00 3802 3802 10 00 Other 18 9 10 6  Carbonaceous pastes for electrodes and similar pastes for furnace linings . .  Other e Activated carbon ; activated natural mineral products ; animal black, including spent animal black :  Activated carbon 16 6,3 254 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 3 4 5 4 5,7 2  Other Tall oil, whether or not refined :  Crude  Other . 4 7 Free 4,1 Residual lyes from the manufacture of wood pulp, whether or not concentrated, desugared or chemically treated, including lignin sulpho ­ nates, but excluding tall oil of heading No 3803 :  Concentrated sulphite lye 9 18 5 7,6  Other Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods ; crude dipen ­ tene ; sulphite turpentine and other crude para-cymene ; pine oil containing alpha-terpineol as the main constituent :  Gum, wood or sulphate turpentine oils : 3802 90 00 3803 00 3803 00 10 3803 00 90 3804 00 3804 00 10 3804 00 90 3805 3805 10 3805 10 10 3805 10 30 3805 10 90 3805 20 00 3805 90 00 3806 3806 10 3806 10 10 3806 10 90 3806 20 00 3806 30 00 3806 90 00 3807 00 3807 00 10 3807 00 90   Gum turpentine   Wood turpentine   Sulphate turpentine  Pine oil  Other 4 3,7 . 3,2 3,7 3,4 5 7 7 7 7 Rosin and resin acids, and derivatives thereof ; rosin spirit and rosin oils ; run gums :  Rosin :   Obtained from fresh oleoresins   Other  Salts of rosin or of resin acids  Ester gums  Other 6 6 10 17 10 5 5 4,6 6,6 . 4,6 Wood tar ; wood tar oils ; wood creosote ; wood naphtha ; vegetable pitch ; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch :  Wood tar  Other 4 6 2,1 4,6 31 . 10 . 88 Official Journal of the European Communities 255 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 52 3 4 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting prod ­ ucts and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) : 15- Insecticides  Fungicides : 8   Preparations based on copper compounds Other  Herbicides, anti-sprouting products and plant-growth regulators :   Herbicides 6 4,6 6 6 6 7,6 6 6 3808 10 00 3808 20 3808 20 10 3808 20 90 3808 30 3808 30 10 3808 30 30 3808 30 90 3808 40 00 3808 90 00 3809   Anti-sprouting products 15 15 15 18 15 15   Plant-growth regulators  Disinfectants  Other Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included :  With a basis of amylaceous substances : Containing by weight of such substances less than 55 % Containing by weight of such substances 55 % or more but less than 70% 13 + MOB MAX 20 13 + MOB MAX 20 13 + MOB MAX 20 13 + MOB MAX 20   Containing by weight of such substances 70 % or more but less than 83% 3809 10 3809 10 10 3809 10 30 3809 10 50 3809 1090 3809 91 00 3809 92 00 3809 99 00 18,8 + MOB 18,8 + MOB 18,8 + MOB 18,8 + MOB 16 16 16   Containing by weight of such substances 83 % or more  Other :   Of a kind used in the textile industry 6,3 6,3 6,3 Of a kind used in the paper industry   Other 3810 Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding electrodes or rods :  Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials 3810 10 00 4 6,6 256 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 1 4 5 3810 90  Other : 3810 90 10   Preparations of a kind used as cores or coatings for welding electrodes and rods   Other : 9 4,1  3810 90 91 Fluxes for soldering, brazing or welding 9 5  3810 90 99    Other auxiliary preparations for soldering, brazing or welding . . . 9 5  3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for riiinerai oils (including gasoline) or for other liquids used for the same purposes as mineral oils :  Anti-knock preparations : 3811 11 Based on lead compounds : 3811 11 10  Based on tetraethyl-lead 19 ( i ) 7,2  3811 11 90    Other 17 5,8  3811 19 00   Other  Additives for lubricating oils : 17 0 ) 5,8  3811 21 00   Containing petroleum oils or oils obtained from bituminous minerals . . . 13 5,3  381129 00 Other 16 5,8  381190 00  Other 17 5,8  3812 Prepared rubber accelerators ; compound plasticisers for rubber or plastics, not elsewhere specified or included ; anti-oxidising prepara ­ tions and other compound stabilisers for rubber or plastics : 3812 10 00  Prepared rubber accelerators 16 6,3  3812 20 00  Compound plasticisers for rubber or plastics 18 7,6  3812 30  Anti-oxidising preparations and other compound stabilisers for rubber or plastics : 3812 30 20   Anti-oxidising preparations 18 7,6  3812 30 80   Other 18 7,6  3813 00 00 Preparations and charges for fire-extinguishers ; charged fire-extin ­ guishing grenades 15 6,9  3814 00 Organic composite solvents and thinners, not elsewhere specified or included ; prepared paint or varnish removers : 3814 00 10  Based on butyl acetate 18 6,6  3814 00 90 - Other 18 6,6  (') Total suspension until 31 December 1990 . 31 . 10 . 88 Official Journal of the European Communities 257 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3815 Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included :  Supported catalysts : 3815 11 00 With nickel or nickel compounds as the active substance 14 6,6  3815 12 00 With precious metal or precious metal compounds as the active substance 14 6,6  3815 19 00 Other 14 6,6  3815 90 00  Other 14 6,6  3816 00 00 Refractory cements, mortars, concretes and similar compositions, other than products of heading No 3801 4 2,7  3817 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading No 2707 or 2902 : 3817 10  Mixed alkylbenzenes : 3817 10 10   Dodecylbenzene 13 6,3  3817 10 50   Linear alkylbenzene 13 6,3  3817 10 80   Other 13 6,3  3817 20 00  Mixed alkylnaphthalenes 13 6,3  3818 00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms ; chemical compounds doped for use in electronics : 3818 00 10  Doped silicon 9 0 ) 7,6  3818 00 90  Other 9 7,6  3819 00 00 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 18 7,1 3820 00 00 Anti-freezing preparations and prepared de-icing fluids 18 7,6  3821 00 00 Prepared culture media for development of micro-organisms 11 5  3822 00 00 Composite diagnostic or laboratory reagents, other than those of heading No 3002 or 3006 18 7,6  3823 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : 3823 10 00  Prepared binders for foundry moulds or cores 18 7,6 3,23823 20 00  Naphthenic acids, their water-insoluble salts and their esters 6 (') Duty rate reduced to 5 % until 31 December 1990 . 258 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional %) 31 2 4 5 Non-agglomerated metal carbides mixed together or with metallic binders . Prepared additives for cements, mortars or concretes ... . 12 18 18 18 5,3 7,6 7,6 7,6 Non-refractory mortars and concretes : - Concrete ready to pour - Other Sorbitol other than that of subheading No 2905,44 :  In aqueous solution : Containing 2 % or less by weight of D-mannitol, calculated on the 3823 30 00 3823 40 00 3823 50 3823 50 10 3823 50 90 3823 60 3823 6011 3823 60 19 3823 60 91 3823 60 99 3823 90 3823 9010 D-glucitol content Other  Other : 12 + MOB 12 + MOB ( ») Containing 2 % or less by weight of D-mannitol, calculated on the 12 + MOB 12 + MOB (') D-glucitol content Other Other :  Petroleum sulphonates, excluding petroleum sulphonates of alkali metals , of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts . . . .  Ion exchangers3823 90 20 3823 90 30 j 3823 90 40  Getters for vacuum tubes  Pyrolignites (for example, of calcium); crude calcium tartrate ; crude calcium citrate  Alkaline iron oxide for the purification of gas  Anti-rust preparations containing amines as active constituents  Inorganic composite solvents and thinners for varnishes and similar products - Other ; 14 12 12 7 9 18 18 18 18 18 18 18 18 18 5,7 6,6 6 5,1 5 7,1 6,6 7,6 7,6 7,6 7,6 7,6 7,6 7,6   Anti-scahng and similar compounds .   Preparations for electroplating 3823 90 50 3823 90 60 3823 90 70 3823 90 81 3823 90 83 3823 90 85 3823 9087 3823 90 91 3823 90 93 3823 90 95 Liquid polychlorobiphenyls, liquid chloroparaffins;mixed polyeth ­ ylene glycols Mixtures of mono-, di- and tri-, fatty acid esters of glycerol (emulsifiers for fats)  - Products and preparations for pharmaceutical and surgical uses . . . Auxiliary products for foundries (other than those falling within subheading No 3823 10 00)   Fire-proofing, water-proofing and similar protective preparations used in the building industry (') Duty rate reduced to 9 % (suspension) for an indefinite period . 31 . 10 . 88 Official Journal of the European Communities 259 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 3823 90 96 382390 97 3823 90 98  Mixtures comprising halogenated derivatives of acyclic hydrocar ­ bons containing two or more different halogens : Only fluorinated and chlorinated  Other Other 18 18 18 7,6 7,6 7,6  260 31 . 10 . 88Official Journal of the European Communities SECTION VII PLASTICS AND ARTICLES THEREOF ; RUBBER AND ARTICLES THEREOF Notes 1 . Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII , are to be classified in the heading appropriate to that product, provided that the constituents are : (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked ; (b) presented together ; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another . 2 . Except for the goods of heading No 3918 or 3919, plastics, rubber, and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods, fall within Chapter 49 . CHAPTER 39 PLASTICS AND ARTICLES THEREOF Notes 1 . Throughout the nomenclature the expression 'plastics' means those materials of heading Nos 3901 to 3914 which are or have been capable, either at the moment of polymerization or at some subsequent stage, of being formed under external influence (usually heat and pressure, if necessary with a solvent or plasticizer) by moulding, casting, extruding, rolling or other process into shapes which are retained on the removal of the external influence. Throughout the nomenclature any reference to 'plastics' also includes vulcanized fibre . The expression, however, does not apply to materials regarded as textile materials of Section XI . 2 . This chapter does not cover : (a) waxes of heading No 2712 or 3404; (b) separate chemically defined organic compounds (Chapter 29); (c) heparin or its salts (heading No 3001 ); (d) stamping foils of heading No 3212 ; (e) organic surface-active agents or preparations of heading No 3402 ; (f) run gums or ester gums (heading No 3806); (g) synthetic rubber, as defined for the purposes of Chapter 40, or articles thereof; (h) saddlery or harness (heading No 4201 ) or trunks, suitcases, handbags or other containers of heading No 4202 ; (ij) plaits, wickerwork or other articles of Chapter 46 ; (k) wall coverings of heading No 4814; (1) goods of Section XI (textiles and textile articles); (m) articles of Section XII (for example, footwear, headgear, umbrellas, sun umbrellas, walking-sticks, whips, riding-crops or parts thereof); 31 . 10. 88 Official Journal of the European Communities 261 (n) imitation jewellery of heading No 71 17 ; (o) articles of Section XVI (machines and mechanical or electrical appliances); (p) parts of aircraft or vehicles of Section XVII ; (q) articles of Chapter 90 (for example, optical elements, spectacle frames, drawing instruments); (r) articles of Chapter 91 (for example, clock or watch cases); (s) articles of Chapter 92 (for example, musical instruments or parts thereof); (t) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, illuminated signs, prefabricated buildings); (u) articles of Chapter 95 (for example, toys, games, sports requisites); or (v) articles of Chapter 96 (for example, brushes, buttons, slide fasteners, combs, mouthpieces or stems for smoking pipes , cigarette-holders or the like, parts of vacuum flasks or the like, pens, propelling pencils). 3 . Heading Nos 3901 to 3911 apply only to goods of a kind produced by chemical synthesis, falling in the following categories : (a) liquid synthetic polyolefins of which less than 60 % by volume distils at 300 °C, after conversion to 1 013 mbar when a reduced-pressure distillation method is used (heading Nos 3901 and 3902); (b) resins, not highly polymerized, of the coumarone-indene type (heading No 3911); (c) other synthetic polymers with an average of at least five monomer units ; (d) silicones (heading No 3910); (e) resols (heading No 3909) and other prepolymers . 4 . For the purposes of this chapter, except where the context otherwise requires , copolymers (including co-polycondensates, co-polyaddition products, block copolymers and graft copolymers) and polymer blends are to be classified in the heading covering polymers of that comonomer which predominates by weight over every other single comonomer, comonomers whose polymers fall in the same heading being regarded as constituting a single comonomer. If no single comonomer predominates, copolymers or polymer blends, as the case may be, are to be classified in the heading which occurs last in numerical order among those which equally merit consideration . The expression 'copolymers ' covers all polymers in which no single monomer contributes 95 % or more by weight to the total polymer content . 5 . Chemically modified polymers, that is those in which only appendages to the main polymer chain have been changed by chemical reaction, are to be classified in the heading appropriate to the unmodified polymer. This provision does not apply to graft copolymers . 6 . In heading Nos 3901 to 3914, the expression 'primary forms' applies only to the following forms : (a) liquids and pastes, including dispersions (emulsions and suspensions) and solutions ; (b) blocks of irregular shape, lumps, powders (including moulding powders), granules, flakes and similar bulk forms. 7 . Heading No 3915 does not apply to waste, parings and scrap of a single thermoplastic material , transformed into primary forms (heading Nos 3901 to 3914). 8 . For the purposes of heading No 3917, the expression 'tubes, pipes and hoses' means hollow products, whether semi-manufactured or finished products , of a kind generally used for conveying, conducting or distributing gases or liquids (for example, ribbed garden hose, perforated tubes). This expression also includes sausage casings and other lay-flat tubing. However, except for the last mentioned, those having an internal cross-section other than round, oval , rectangular (in which the length does not exceed one-and-a-half times the width) or in the shape of a regular polygon are not to be regarded as tubes, pipes and hoses but as profile shapes . 262 Official Journal of the European Communities 31 . 10 . 88 9 . For the purposes of heading No 3918, the expression 'wall or ceiling coverings of plastics' applies to products in rolls, of a width not less than 45 cm, suitable for wall or ceiling decoration, consisting of plastics fixed permanently on a backing of any material other than paper, the layer of plastics (on the face side) being grained, embossed, coloured, design-printed or otherwise decorated. 10 . In heading Nos 3920 and 3921 , the expression 'plates, sheets, film, foil and strip' applies only to plates, sheets, film, foil and strip (other than those of Chapter 54) and to blocks of regular geometric shape, whether or not printed or otherwise surface-worked, uncut or cut into rectangles (including squares) but not further worked (even if when so cut they become articles ready for use). 11 . Heading No 3925 applies only to the following articles, not being products covered by any of the earlier headings of sub-chapter II : (a) reservoirs, tanks (including septic tanks), vats and similar containers, of a capacity exceeding 300 litres ; (b) structural elements used, for example, in floors, walls or partitions, ceilings or roofs ; (c) gutters and fittings therefor ; (d) doors, windows and their frames and thresholds for doors ; (e) balconies, balustrades, fencing, gates and similar barriers ; (f) shutters, blinds (including Venetian blinds) and similar articles and parts and fittings thereof; (g) large-scale shelving for assembly and permanent installation, for example, in shops, workshops, warehouses ; (h) ornamental architectural features, for example, flutings, cupolas, dovecotes ; (ij) fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings, for example, knobs, handles, hooks, brackets, towel rails, switch-plates and other protective plates . Subheading note 1 . Within any one heading of this chapter, copolymers (including co-polycondensates, co-polyaddition products, block copolymers and graft copolymers) are to be classified in the same subheading as homopolymers of the predominant comonomer and chemically modified polymers of the kind specified in chapter note 5 are to be classified in the same subheading as the unmodified polymer, provided that such copolymers or chemically modified polymers are not more specifically covered by any other subheading and that there is no residual subheading named 'Other' in the series of subheadings concerned. Polymer blends are to be classified in the same subheading as copolymers (or homopolymers, as the case may be) of the same monomers in the same proportions . CN code Description Rate of duty Supplementary unit 5 autonomous (%) conventional (%) 1 2 3 4 3901 3901 10 3901 10 10 I. PRIMARY FORMS Polymers of ethylene, in primary forms :  Polyethylene having a specific gravity of less than 0,94 : Linear polyethylene 20 12,5 31 . 10 . 88 Official Journal of the European Communities 263 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3901 10 90   Other 20 12,5 390120 00  Polyethylene having a specific gravity of 0,94 or more 20 12,5  3901 30 00  Ethylene-vinyl acetate copolymers 21 12,5  3901 90 00  Other 21 12,5  3902 Polymers of propylene or of other olefins, in primary forms : 3902 10 00  Polypropylene 23 12,5  3902 20 00  Polyisobutylene 23 12,5  3902 3000  Propylene copolymers 21 12,5  3902 90 00  Other 21 12,5  3903 Polymers of styrene, in primary forms :  Polystyrene : 39031100 Expansible 20 12,5  3903 19 00 Other 20 12,5  3903 20 00  Styrene-acrylonitrile (SAN) copolymers 20 12,5  3903 30 00  Acrylonitrile-butadiene-styrene (ABS) copolymers 20 12,5  3903 90 00  Other 20 12,5  3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms : 39041000  Polyvinyl chloride, not mixed with any other substances  Other polyvinyl chloride : 20 12,5  3904 2100 Non-plasticized 20 12,5  3904 22 00 Plasticized 20 12,5  3904 30 00  Vinyl chloride-vinyl acetate copolymers 21 12,5  3904 40 00 - Other vinyl chloride copolymers 20 12,5  3904 50 00 - Vinylidene chloride polymers  Fluoro-polymers : 20 12,5  3904 6100 Polytetcafluoroethylene 23 12,5  3904 69 00 Other 22 12,5  3904 90 00  Other 22 12,5 ,  3905 Polymers of vinyl acetate or of other vinyl esters, in primary forms ; other vinyl polymers in primary forms :  Polymers of vinyl acetate : 3905 11 00 In aqueous dispersion 20 12  390519 00   Other 20 12  3905 20 00  Polyvinyl alcohols, whether or not containing unhydrolyzed acetate groups . 21 12,5  3905 90 00 - Other / 21 12,5  3906 Acrylic polymers in primary forms : 390610 00  Polymethyl methacrylate 21 12,5  3906 90 00  Other 21 12,5  264 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3907 Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms : 3907 10 00  Polyacetals 20 (&gt;) 7,6  3907 20  Other polyethers : Polyether alcohols : 3907 2011  Polyethelene glycols . 20 7,6  3907 20 19    Other 20 ( i ) 7,6  3907 20 90 Other 20 ( i ) 7,6  3907 30 00  Epoxide resins 20 7,6  3907 40 00  Polycarbonates 20 8  3907 50 00  Alkyd resins 20 8  3907 60 00  Polyethylene terephthalate  Other polyesters : 20 8  3907 91   Unsaturated : 3907 91 10 Liquid 20 8  3907 91 90 Other 20 8  3907 99 00 Other 20 8  3908 Polyamides in primary forms : 3908 10 00  Polyamide -6, -11 , -12, -6,6, -6,9, -6,10 or -6,12 22 8  3908 90 00  Other . 22 8  3909 Amino-resins, phenolic resins and polyurethanes, in primary forms : . 3909 10 00  Urea resins ; thiourea resins 15 6,9  3909 20 00  Melamine resins 15 6,9  3909 30 00  Other amino-resins 15 6,9  3909 40 00  Phenolic resins 15 6,9  3909 50 00  Polyurethanes 22 8,4  3910 00 00 Silicones in primary forms 20 8,4  3911 Petroleum resins, coumarone-indene resins, polyterpenes, poly ­ sulphides, polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms : 3911 10 00 - Petroleum resins, coumarone, indene or coumarone-indene resins and poly ­ terpenes 20 12,5  391190  Other : 3911 90 10   Condensation or rearrangement polymerization products whether or not chemically modified 20 ( i ) 7,6  391190 90 Other 21 12,5  (') Duty rate reduced to 6,5 % until 31 December 1990 . 31 . 10 . 88 Official Journal of the European Communities 265 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms :  Cellulose acetates : Non-plasticized   Plasticized 19 16 7,8 7  Cellulose nitrates (including collodions) :   Non-plasticized : Collodions and celloidin Other Plasticized 39121100 3912 12 00 3912 20 3912 20 11 3912 20 19 3912 20 90 3912 31 00 3912 39 3912 39 10 3912 39 90 3912 90 3912 90 10 3912 90 90 3913 20 12 17 19 15 19 16 19 16 6 7,4 7.8 6.9 7,8 6,4 7,8  Cellulose ethers : Carboxymethylcellulose and its salts   Other : Ethylcellulose  Other  Other :   Cellulose esters  - Other . Natural polymers (for example, alginic acid) and modified natural polymers (for example, hardened proteins, chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms : 5  Alginic acid, its salts and esters  Other : Chemical derivatives of natural rubber   Other 3913 10 00 3913 90 3913 90 10 3913 90 90 3914 00 00 11 17 20 22 6,6 12 7,6 Ion-exchangers based on polymers of headings Nos 3901 to 3913, in primary forms II. WASTE, PARINGS AND SCRAP : SEMI-MANUFACTURES ; ARTICLES 23 23 23 12,5 12,5 12,5 3915 3915 10 00 3915 20 00 3915 30 00 3915 90 3915 9011 3915 90 13 3915 90 19 Waste, parings and scrap, of plastics :  Of polymers of ethylene  Of polymers of styrene  Of polymers of vinyl chloride.  Of other plastics : Of addition polymerization products Of polymers of propylene ....    Of acrylic polymers    Other 23 23 23 12,5 12,5 12,5 266 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 3915 90 91    Of epoxide resins 14 ( i ) 6,6  3915 90 93 Of cellulose and its chemical derivatives 14 6,6  3915 90 99  Other ¦ 14 6,6  3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked, of plastics : 3916 10 00 - Of polymers of ethylene 23 12,5 "  3916 20 00  Of polymers of vinyl chloride 23 12,5  3916 90  Of other plastics :   Of condensation or rearrangement polymerization products, whether or not chemically modified : 3916 9011 Of polyesters 20 8  3916 9013  Of polyamides 20 8  3916 90 15    Of epoxide resins 20 ( i ) 8  3916 9019    Other   Of addition polymerization products : 20 8  3916 90 51 Of polymers of propylene 21 12,5  3916 90 59  Other 21 12,5  3916 90 90 Other 16 7  3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics : 3917 10  Artificial guts (sausage casings) of hardened protein or of cellulosic materials : 3917 10 10   Of hardened protein 10 5,3  3917 10 90   Of cellulosic materials  Tubes, pipes and hoses, rigid : 21 8,6  3917 21 Of polymers of ethylene : 3917 21 10  Seamless and cut to a length exceeding the maximum cross-sec ­ tional dimension, whether or not surface-worked, but not otherwise worked    Other : 23 12,5  3917 21 91     With fittings attached, for use in civil aircraft (2) 22 Free  3917 21 99     Other 22 8,4  3917 22   Of polymers of propylene : 3917 22 10    Seamless and cut to a length exceeding the maximum cross-sec ­ tional dimension, whether or not surface-worked, but not otherwise worked 23 12,5 (') Duty rate reduced to 6,5 % until 31 December 1990 . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 267 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Other : 3917 22 91 With fÃ ­ttings attached, for use in civil aircraft (') 22 Free  3917 22 99 Other 22 8,4  3917 23 Of polymers of vinyl chloride : 3917 23 10    Seamless and cut to a length exceeding the maximum cross-sec ­ tional dimension, whether or not surface-worked, but not otherwise worked 23 12,5  Other : 3917 23 91 With fÃ ­ttings attached, for use in civil aircraft ( · ) 22 Free  3917 23 99 Other 22 8,4  3917 29   Of other plastics : Seamless and cut to a length exceeding the maximum cross-sec ­ tional dimension, whether or not surface-worked, but not otherwise worked : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 29 11 Of epoxide resins 20 (2) 8  3917 29 13  Other 20 8  3917 29 15     Of addition polymerization products 21 12,5  3917 29 19 Other 16 7   -  Other : 3917 29 91 With fittings attached, for use in civil aircraft (*) 22 Free  3917 29 99  Other 22 8,4   Other tubes, pipes and hoses : 3917 31 Flexible tubes, pipes and hoses, having a minimum burst pressure of 27,6 MPa : 3917 31 10 With fittings attached, for use in civil aircraft ( · ) 22 Free  3917 31 90 Other 22 8  3917 32 Other, not reinforced or otherwise combined with other materials, with ­ out fittings :    Seamless and cut to a length exceeding the maximum cross-sec ­ tional dimension, whether or not surface-worked, but not otherwise worked : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 32 11 _____ Of epoxide resins 20 (2) 8  3917 32 19  Other _ _ _ _ Of addition polymerization products : 20 8 3917 32 31 Of polymers of ethylene 21 12,5 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. (2) Duty rate reduced to 6,5 % until 31 December 1990 . 268 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous conventional Supplementary unit (%) (% 1 2 3 4 5 3917 32 35 3917 32 39 3917 32 51 Of polymers of vinyl chloride Other Other Other : Artificial sausage casings 21 21 16 22 22 22 22 12,5 12,5 7 8,4 8,4 Free 8,4 Other Other, not reinforced or otherwise combined with other materials, with 3917 32 91 3917 32 99 3917 33 3917 33 10 3917 33 90 3917 39 fittings : With fittings attached, for use in civil aircraft (') Other Other : Seamless and cut to a length exceeding the maximum cross-sec ­ tional dimension, whether or not surface-worked, but not otherwise worked : Of condensation or rearrangement polymerization products, 8 8 3917 39 11 3917 39 13 3917 39 15 3917 39 19 whether or not chemically modified : Of epoxide resins Other  Of addition polymerization products Other  Other : 20 (2) 20 21 16 22 22 22 22 With fittings attached, for use in civil aircraft (') 12,5 7 Free 8,4 Free 8,4 Other : - Fittings : For use in civil aircraft (') Other Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles ; wall or ceiling coverings of plastics, as defined in note 9 to this chapter : 3917 39 91 3917 3999 3917 40 3917 4010 3917 40 90 3918 3918 10 3^18 10 10 3918 10 90 3918 90 00 3919 3919 10 3919 10 10 - Of polymers of vinyl chloride :   Consisting of a support impregnated, coated or covered with polyvinyl chloride Other  Of other plastics 23 23 23 12,5 12,5 12,5 m 2 m2 m2 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls :  In rolls of a width not exceeding 20 cm :   Strips, the coating of which consists of unvulcanized natural or synthetic rubber 16 6,3 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Duty rate reduced to 6,5 % until 31 December 1990. V 31 . 10 . 88 Official Journal of the European Communities 269 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5   Other : Of condensation or rearrangement polymerization products, 3 8 8 whether or not chemically modified : Of polyesters Of epoxide resins Other Of addition polymerization products : Of polymers of vinyl chloride Other Other - Other : 3919 10 31 3919 10 35 3919 10 39 3919 10 51 3919 10 59 3919 10 90 3919 90 3919 90 10 20 20 (0 20 21 21 16 22 12,5 12,5 7 Further worked than surface-worked, or cut to shapes other than 8,4rectangular (including square) Other :  Of condensation or rearrangement polymerization products, whether or not chemically modified : Of polycarbonates, alkyd resins, polyallyl esters or other polyes ­ ters Of epoxide resins Other Of addition polymerization products . . .    Other 20 20 ( i ) 20 21 16 13 8 8 12,5 7 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials : 3919 90 31 3919 90 35 3919 90 39 3919 90 50 3919 90 90 3920 3920 10 3920 10 11 3920 10 19 3920 10 90 3920 20 3920 20 10 3920 20 50  Of polymers of ethylene : Of a thickness not exceeding 0,10 mm and of a specific gravity of : Less than 0,94 0,94 or more   Of a thickness exceeding 0,10 mm  Of polymers of propylene : Of a thickness of less than 0,05 mm Of a thickness of 0,05 mm to 0,10 mm   Of a thickness exceeding 0,10 mm : 23 23 23 23 23 12,5 12,5 12,5 12,5 12,5 Strip of a width exceeding 5 mm but not exceeding 20 mm of the kind used for packaging : Decorative strip  Other Other  Of polymers of styrene 3920 20 71 3920 20 79 3920 20 90 3920 30 00 23 23 23 23 12,5 12,5 12,5 12,5 (') Duty rate reduced to 6,5 % until 31 December 1990. 270 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Of polymers of vinyl chloride :  Rigid : Of a thickness not exceeding 1 mm   Of a thickness exceeding 1 mm  Flexible : Of a thickness not exceeding 1 mm Of a thickness exceeding 1 mm Of acrylic polymers :  Of polymethyl methacrylate  Other 392041 392041 10 3920 41 90 392042 39204210 392042 90 3920 51 00 39205900 23 23 23 23 21 21 20 20 20 20 12,5 12,5 12,5 12,5 12,5 12,5 13 13 13 13 Of polycarbonates, alkyd resins, polyallyl esters or other polyesters : 3920 61 00 3920 62 00 3920 63 00 3920 69 00  Of polycarbonates  Of polyethylene terephthalate  Of unsaturated polyesters  Of other polyesters Of cellulose or its chemical derivatives : 3920 71  Of regenerated cellulose :   Sheets , film or strip, coiled or not, of a thickness of less than 0,75 mm : Not printed Printed Other  Of vulcanized fibre  Of cellulose acetate : 3920 71 11 3920 71 19 3920 71 90 3920 72 00 3920 73 3920 73 10 3920 73 50   Film in rolls or in strips, for cinematography or photography . . . . Sheets, film or strip , coiled or not, of a thickness of less than 23 23 19 14 13 19 17 16 23 22 17 17 13 13 6,9 5,7 6.3 13 7.4 7,1 12,5 8 7,4 7,1 0,75 mm Other  Of other cellulose derivatives Of other plastics :  Of polyvinyl butyral  Of polyamides  Of amino-resins  Of phenolic resins  Of other plastics : 3920 73 90 3920 79 00 3920 91 00 392092 00 3920 93 00 3920 94 00 3920 99 3920 9911 3920 99 19 3920 99 50 Of condensation or rearrangement polymerization products, whether or not chemically modified :    Of epoxide resins Other Of addition polymerization products 8 8 20 ( i ) 20 21 12,5 (') Duty rate reduced to 6,5 % until 31 December 1990. 31 . 10 . 88 27Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 5 - Other 16 7 Other plates, sheets, film, foil and strip, of plastics : 3920 99 90 3921 3921 11 00 3921 12 00 3921 1300 3921 14 00 3921 19 3921 19 10 3921 19 90 3921 90 23 23 22 22 12,5 12,5 8,4 8,4  Cellular :   Of polymers of styrene Of polymers of vinyl chloride   Of polyurethanes Of regenerated cellulose   Of other plastics : Of epoxide resins    Other  Other : 21 ( 1 ) 21 12,5 12,5 Of condensation or rearrangement polymerization products, whether 3921 90 11 3921 90 19 3921 90 20 3921 90 30 or not chemically modified : Of polyesters : Corrugated sheet and plates  Other    Of epoxide resins    Of phenolic resins Of amino-resins : _ _ _ _ Laminated : 20 20 20 ( ») 20 13 13 8 8 3921 90 41 _ _ _ _ _ High pressure laminates with a decorative surface on one or both sides 8 8 8 8 12,5 7 20 20 20 20 21 16 3921 90 43 3921 90 49 3921 90 50 3921 90 60 3921 90 90 Other  Other  Other Of addition polymerization products   Other Baths, shower-baths, wash-basins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware, of plastics :  Baths, shower-baths and wash-basins  Lavatory seats and covers  Other 22 22 22 8,4 8,4 8,4 3922 3922 10 00 3922 20 00 3922 90 00 3923 3923 10 00 3923 21 00 Articles for the conveyance or packing of goods, of plastics ; stoppers, lids, caps and other closures, of plastics :  Boxes, cases, crates and similar articles 22 8,4 8,4  Sacks and bags (including cones) :   Of polymers of ethylene 22 (') Duty rate reduced to 6,5 % until 31 December 1990. 272 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3923 29 Of other plastics : 3923 29 10 Of polyvinyl chloride 22 8,4  3923 29 90 Other 22 8,4  3923 30  Carboys, bottles, flasks and similar articles : 3923 30 10   Of a capacity not exceeding two litres 22 8,4  3923 30 90 Of a capacity exceeding two litres 22 8,4  3923 40  Spools, cops, bobbins and similar supports : 3923 40 10 Spools, reels and similar supports for photographic and cinemato ­ graphic film or for tapes, films and the like falling within heading Nos 8523 and 8524 16 5,3 3923 40 90 Other 22 8,4  3923 50  Stoppers, lids, caps and other closures : 3923 50 10 -  Caps and capsules for bottles 22 8,4  3923 50 90 Other 22 8,4  3923 90 - Other : 3923 90 10   Netting extruded in tubular form 22 8,4  3923 90 90 Other 22 8,4  3924 Tableware, kitchenware, other household articles and toilet articles, of plastics : 3924 10 00  Tableware and kitchenware 22 8,4  3924 90  Other :   Of regenerated cellulose : 3924 90 11 Sponges 23 8,6  3924 90 19 Other 23 8,6,  3924 90 90 Other 22 8,4  3925 Builders' ware of plastics, not elsewhere specified or included : 3925 10 00  Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres 22 8,4  3925 20 00  Doors, windows and their frames and thresholds for doors 22 8,4  3925 30 00  Shutters, blinds (including Venetian blinds) and similar articles and parts thereof 22 8,4 3925 90  Other : 3925 90 10   Fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings 22 8,4 3925 90 90 Other 22 8,4  3926 Other articles of plastics and articles of other materials of heading Nos 3901 to 3914 : 3926 10 00  Office or school supplies 22 8,4  3926 20 00  Articles of apparel and clothing accessories (including gloves) 22 8,4  3926 30 00  Fittings for furniture, coachwork or the like 22 8,4  392640 00  Statuettes and other ornamental articles 22 8,4  31 . 10 . 88 Official Journal of the European Communities 273 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 3926 90  Other : 3926 9010 For technical uses, for use in civil aircraft O   Other : 22 Free 3926 90 50  Perforated buckets and similar articles used to filter water at the entrance to drains 22 8,4 Other : 3926 90 91 ¢-    Made from sheet 22 8,4 8,43926 90 99 _ _ _ _ Other 22 (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 274 Official Journal of the European Communities 3 . 10 . 88 CHAPTER 40 RUBBER AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires, throughout the nomenclature the expression 'rubber' means the following products, whether or not vulcanized or hard : natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, synthetic rubber, factice derived from oils, and such substances reclaimed. 2 . This chapter does not cover : (a) goods of Section XI (textiles and textile articles); (b) footwear or parts thereof of Chapter 64; (c) headgear or parts thereof (including bathing caps) of Chapter 65 ; (d) mechanical or electrical appliances or parts thereof of Section XVI (including electrical goods of all kinds), of hard rubber ; (e) articles of Chapter 90, 92, 94 or 96 ; or (f) articles of Chapter 95 (other than sports gloves and articles of heading Nos 4011 to 4013). 3 . In heading Nos 4001 to 4003 and 4005 , the expression 'primary forms' applies only to the following forms : (a) liquids and pastes (including latex, whether or not pre-vulcanized, and other dispersions and solutions); (b) blocks of irregular shape, lumps, bales , powders, granules, crumbs and similar bulk forms . 4 . In note 1 to this chapter and in heading No 4002, the expression 'synthetic rubber' applies to : (a) unsaturated synthetic substances which can be irreversibly transformed by vulcanization with sulphur into non-thermo ­ plastic substances which, at a temperature between 18 and 29 °C, will not break on being extended to three times their original length and will return, after being extended to twice their original length, within a period of five minutes , to a length not greater than one-and-a-half times their original length . For the purposes of this test, substances necessary for the cross-linking, such as vulcanizing activators or accelerators, may be added ; the presence of substances as provided for by note 5 (b) (ii) and (iii) is also permitted . However, the presence of any substances not necessary for the cross-linking, such as extenders , plasticizers and fillers, is not permitted ; (b) thioplasts (TM); and (c) natural rubber modified by grafting or mixing with plastics , depolymerized natural rubber, mixtures of unsaturated synthetic substances with saturated synthetic high polymers provided that all the abovementioned products comply with the requirements concerning vulcanization, elongation and recovery in (a) above . 5 . (a) Heading Nos 4001 and 4002 do not apply to any rubber or mixture of rubbers which has been compounded , before or after coagulation, with : (i) vulcanizing agents, accelerators, retarders or activators (other than those added for the preparation of pre-vulcan ­ ized rubber latex); (ii) pigments or other colouring matter, other than those added solely for the purpose of identification ; (iii) plasticizers or extenders (except mineral oil in the case of oil-extended rubber), fillers, reinforcing agents , organic solvents or any other substances , except those permitted under (b); 31 . 10 . 88 Official Journal of the European Communities 275 (b) The presence of the following substances in any rubber or mixture of rubbers shall not affect its classification in heading No 4001 or 4002, as the case may be, provided that such rubber or mixture of rubbers retains its essential character as a raw material : (i) emulsifiers or anti-tack agents ; (ii) small amounts of breakdown products of emulsifiers ; (iii) very small amounts of the following : heat-sensitive agents (generally for obtaining thermosensitive rubber latexes), cationic surface-active agents (generally for obtaining electro-positive rubber latexes), antioxidants, coagulants , crumbling agents, freeze-resisting agents, peptizers, preservatives, stabilizers, viscosity-control agents, or similar special-purpose additives . 6 . For the purposes of heading No 4004, the expression 'waste, parings and scrap' means rubber waste, parings and scrap from the manufacture or working of rubber and rubber goods definitely not usable as such because of cutting-up, wear or other reasons . 7 . Thread wholly of vulcanized rubber, of which any cross-sectional dimension exceeds 5 mm, is to be classified as strip, rods or profile shapes, of heading No 4008 . 8 . Heading No 4010 includes conveyor or transmission belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber . 9 . In heading Nos 4001 , 4002, 4003 , 4005 and 4008, the expressions 'plates', 'sheets' and 'strip' apply only to plates, sheets and strip and to blocks of regular geometric shape, uncut or simply cut to rectangular (including square) shape, whether or not having the character of articles and whether or not printed or otherwise surface-worked, but not otherwise cut to shape or further worked . In heading No 4008 the expressions 'rods' and 'profile shapes' apply only to such products, whether or not cut to length or surface-worked but not otherwise worked. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4001 Natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, in primary forms or in plates, sheets or strip : 400110 00  Natural rubber latex, whether or not prevulcanized  Natural rubber in other forms : Free Free  4001 21 00 Smoked sheets Free Free  4001 22 00   Technically specified natural rubber (TSNR) Free Free ,  400129 Other : 4001 29 10  Crepe Free Free  4001 29 90  Other Free Free  4001 30 00  Balata, gutta-percha, guayule, chicle and similar natural gums Free Free  4002 Synthetic rubber and factice derived from oils, in primary forms or in plates, sheets or strip ; mixtures of any product of heading No 4001 with any product of this heading, in primary forms or in plates, sheets or strip :  Styrene-butadiene rubber (SBR); carboxylated styrene-butadiene rubber (XSBR) : 4002 1100 Latex Free Free  276 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Supplementary unitDescription autonomous (%) conventional (%) 1 3 4 52 Other ... .  Butadiene rubber (BR) Free Free  Isobutene-isoprene (butyl) rubber (IIR); halo-isobutene-isoprene rubber (CIIR or BUR) : Isobutene-isoprene (butyl) rubber (IIR) Other - Chloroprene (chlorobutadiene) rubber (CR) : Latex Other  Acrylonitrile-butadiene rubber (NBR) : Free Free Free Free Free Free Free Free Free Free Free Free 10 Free Latex Other  Isoprene rubber (IR)  Ethylene-propylene-non-conjugated diene rubber (EPDM)  Mixtures of any product of heading No 4001 with any product of this heading  Other : Latex Other : 4002 19 00 4002 2000 40023100 4002 39 00 4002 4100 4002 49 00 4002 51 00 4002 59 00 4002 6000 4002 70 00 4002 80 00 4002 91 00 4002 99 4002 99 10 4002 99 90 4003 00 00 4004 00 00 4005 4005 10 00 4005 20 00 4005 91 00 4005 99 00 4006 400610 00 4006 90 00 4007 0000 Products modified by the incorporation of plastics Other Free Free Free Free Free Free Free Free Free Free 3,8 Free 1 Free 2,5 2,5 2,5 Free 2,5 2,5 6,2 3 Free Reclaimed rubber in primary forms or in plates, sheets or strip . . . . Waste, parings and scrap of rubber (other than hard rubber) and powders and granules obtained therefrom Compounded rubber, unvulcanized, in primary forms or in plates, sheets or strip :  Compounded with carbon black or silica  Solutions ; dispersions other than those of subheading No 4005 10 6,5 18 10 Free  Other : Plates, sheets and strip Other . Other forms (for example, rods, tubes and profile shapes) and articles (for example, discs and rings), of unvulcanized rubber :  'Camel-back* strips for retreading rubber tyres  Other Vulcanized rubber thread and cord 14 14 15 31 . 10. 88 Official Journal of the European Communities 277 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4008 Plates, sheets, strip, rods and profile shapes, of vulcanized rubber other than hard rubber :  Of cellular rubber : 40081100 Plates, sheets and strip 18 5,8  40081900 Other  Of non-cellular rubber : 15 4,4  4008 21 Plates, sheets and strip : 4008 21 10 Floor coverings and mats 17 4,9 m2 4008 21 90 Other 17 4,9  4008 29 Other : 4008 29 10 Profile shapes, cut to size, for use in civil aircraft ( · ) 15 Free  4008 29 90 Other 15 4,4  4009 Tubes, pipes and hoses, of vulcanized rubber other than hard rubber, with or without their fittings (for example, joints, elbows, flanges) : 400910 00  Not reinforced or otherwise combined with other materials, without fittings . 18 4,9  4009 20 00  Reinforced or otherwise combined only with metal, without fittings 18 4,9  4009 30 00  Reinforced or otherwise combined only with textile materials, without fittings 18 4,9  4009 40 00  Reinforced or otherwise combined with other materials, without fittings . . . 18 4,9  4009 50  With fittings : v 4009 50 10 Suitable for conducting gases or liquids, for use in civil aircraft ( ! ) . . Other : 18 Free  4009 50 91 With metal reinforcement 18 4,9  4009 50 99 Other 18 4,9  4010 Conveyor or transmission belts or belting, of vulcanized rubber : 4010 10 00  Of trapezoidal cross-section (V-belts and V-belting)  Other : 15 10  4010 91 00 Of a width exceeding 20 cm 15 10  4010 99 00 Other 15 10  4011 New pneumatic tyres, of rubber : 4011 10 00  Of a kind used on motor cars (including station wagons and racing cars) . 22 5,8 p/st 401120 00  Of a kind used on buses or lorries 22 5,8 p/st 401130  Of a kind used on aircraft : 4011 30 10   For use on civil aircraft ( · ) m . . . . 22 Free p/st (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 278 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 401130 90 Other . 22 5,8 p/st 401140 00  Of a kind used on motorcycles 22 5,8 p/st 401150  Of a kind used on bicycles : 4011 50 10 Tyre cases with sewn-in inner tubes 22 * 5,8 p/st 4011 50 90 Other  Other : 22 5,8 p/st 4011 91 00   Having a 'herring-bone' or similar tread 22 5,8 p/st 401199 00 Other 22 5,8 p/st 4012 Retreaded or used pneumatic tyres of rubber ; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber : 4012 10 - Retreaded tyres : 4012 10 10   For use on civil aircraft (!) 22 Free  4012 10 90 Other 22 5,8  4012 20  Used pneumatic tyres : 4012 20 10   For use on civil aircraft ( · ) 22 Free  4012 20 90 Other 22 5,8  4012 90  Other : 4012 90 10 Solid or cushion tyres and interchangeable tyre treads 19 5,1  4012 90 90 Tyre flaps ¢ 22 5,8  4013 Inner tubes, of rubber : 4013 10  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries : 4013 10 10   Of the kind used on motor cars (including station wagons and racing cars) 22 5,8 p/st 4013 10 90   Of the kind used on buses or lorries 22 5,8 p/st 4013 2000  Of a kind used on bicycles 22 5,8 p/st 4013 90  Other : 4013 90 10   Of a kind used on motorcycles 22 5,8 p/st 4013 90 90   Other 22 5,8 p/st 4014 Hygienic or pharmaceutical articles (including teats), of vulcanized rubber other than hard rubber, with or without fittings of hard rubber : 4014 10 00  Sheath contraceptives 20 3  4014 90  Other : 4014 90 10   Teats, nipple shields, and similar articles for babies 20 3  4014 90 90 Other ,, 20 3  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 279 Rate of duty CN code Supplementary unitDescription autonomous conventional (%) (% 1 2 3 4 5 4015 Articles of apparel and clothing accessories (including gloves), for all purposes, of vulcanized rubber other than hard rubber :  Gloves : Surgical Other : Household gloves Other - Other pa pa pa 20 20 20 20 5,3 5,3 5,3 6,2 Other articles of vulcanized rubber other than hard rubber  Of cellular rubber : For technical uses, for use in civil aircraft f 1 )   Other  Other : Floor coverings and mats 4015 11 00 4015 19 4015 19 10 4015 19 90 4015 90 00 4016 4016 10 4016 10 10 4016 10 90 4016 9100 4016 92 00 4016 93 4016 93 10 4016 93 90 4016 94 00 4016 95 00 4016 99 4016 99 10 4016 99 90 4017 00 Erasers   Gaskets, washers and other seals :  For technical uses, for use in civil aircraft (') 20 20 15 15 20 15 15 15 20 15 Free 5.3 4.4 4,4 Free 4,4 4,4 4,4 Free 4,4 Other Boat or dock fenders, whether or not inflatable Other inflatable articles Other :  For technical uses, for use in civil aircraft (') Other Hard rubber (for example, ebonite) in all forms, including waste and scrap ; articles of hard rubber :  Hard rubber (for example, ebonite) in any form , scrap and waste included :   In bulk or blocks, in plates, sheets or strip, in rods, profile -shapes or tubes 10 Free 3,2 FreeScrap, waste and powder, of hardened rubber 4017 0011 4017 0019 4017 00 91 4017 00 99  Articles of hard rubber :   Piping and tubing, with fittings attached, suitable for conducting gases or liquids, for use in civil aircraft ( ¢) 19 19   Other Free 2,5 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 280 Official Journal of the European Communities 31 . 10 . 88 SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1 . This chapter does not cover : (a) parings or similar waste, of raw hides or skins (heading No 0511 ); (b) birdskins or parts of birdskins, with their feathers or down, of heading No 0505 or 6701 ; or (c) hides or skins, with the hair or wool on, raw, tanned or dressed (Chapter 43); the following are, however, to be classified in Chapter 41 , namely, raw hides and skins with the hair or wool on, of bovine animals (including buffalo), of equine animals, of sheep or lambs (except Astrakhan, Broadtail , Caracul , Persian or similar lambs, Indian, Chinese, Mongolian or Tibetan lambs), of goats or kids (except Yemen, Mongolian or Tibetan goats and kids), of swine (including peccary), of cliamois, of gazelle, of reindeer, of elk, of deer, of roebucks or of dogs . 2 . Throughout the nomenclature the expression 'composition leather' means only substances of the kind referred to in heading No 4111 . Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Raw hides and skins of bovine or equine animals (fresh, or salted, dried, limned, pickled or otherwise preserved, but not tanned, parch ­ ment-dressed or further prepared), whether or not dehaired or split :  Whole hides and skins of bovine animals, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 14 kg when fresh, wet-salted or otherwise preserved :   Fresh or wet-salted Other 4101 4101 10 4101 10 10 4101 10 90 4101 21 00 4101 22 00 4101 29 00 4101 30 4101 30 10 4101 30 90 4101 40 00  Other hides and skins of bovine animals, fresh or wet-salted : Whole Butts and bends Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Free Other  Other hides and skins of bovine animals, otherwise preserved :   Dried or dry-salted   Other  Hides and skins of equine animals 31 . 0 . 88 Official Journal of the European Communities 281 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1 (c) to this chapter : 4102 10  With wool on : 4102 10 10 Of lambs Free Free p/st 4102 10 90 Other .  Without wool on : Free Free p/st 4102 21 00 Pickled Free Free p/st 4102 29 00   Other Free Free p/st 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1 (b) or 1 (c) to this chapter : 4103 10  Of goats or kids : 4103 10 10 Fresh, salted or dried Free Free p/st 4103 10 90 Other Free Free p/st 4103 20 00  Of reptiles Free Free  4103 90 00  Other Free Free  4104 Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109 : I 4104 10  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2) : 4104 10 10 East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free Free 4104 10 30 Other skin leather not further prepared than chrome-tanned, in the wet-blue state Other : 9 Free  4104 10 91    Not further prepared than tanned _ _ _ Otherwise prepared : 9 7  4104 10 95  Boxcalf 9 7 m 2 4104 10 99 Other  Other bovine leather and equine leather, tanned or retanned but not further prepared, whether or not split : 9 7 m2 4104 21 00   Bovine leather, vegetable pre-tanned 9 7  4104 22 Bovine leather, otherwise pre-tanned : 4104 22 10    Not further prepared than chrome-tanned in the wet-blue state . . . 9 Free  4104 22 90 Other 9 7  4104 29 00   Other 9 7  282 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (% 1 2 3 4 5  Other bovine leather and equine leather, parchment-dressed or prepared after tanning : 4104 31   Full grains and grain splits : Bovine leather :     Full grains : Sole leather Other Grain splits  Equine leather Other : Bovine leather Equine leather 4104 31 11 4104 31 19 4104 3130 41043190 4104 39 4104 3910 4104 39 90 7 7 7 7 7 7 9 9 9 9 9 9 m2 m 2 m2 m 2 4105 Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split :   Vegetable pre-tanned :4105 11 4105 11 10  Of Indian hair sheep, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Other :     Not split Split Otherwise pre-tanned :    Not split    Split Other : Not split . . Split Free 6 6 6 6 6 6 10 Free 2,5 2,5 2,5 2,5 2,5 2,5 3,8 4105 11 91 4105 11 99 4105 12 4105 12 10 4105 12 90 4105 19 4105 19 10 4105 19 90 4105 20 00 4106 m2  Parchment-dressed or prepared after tanning Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split : Vegetable pre-tanned :    Of Indian goat or kid, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles 4106 11 4106 11 10 4106 11 90 4106 12 00 4106 19 00 4106 20 00 Other Otherwise pre-tanned Other Free 7 7 7 10 Free 2,9 2,9 2,9 3,8  Parchment-dressed or prepared after tanning m2 31 . 10. 88 Official Journal of the European Communities 283 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 I 2 3 4 5 4107 Leather of other animals, without hair on, other than leather of heading No 4108 or 4109 : 4107 10  Of swine : 4107 10 10 Not further prepared than tanned 8 3,2  4107 10 90 Other  Of reptiles : 9 3,5 m2 4107 21 00 Vegetable pre-tanned Free Free  4107 29   Other : 4107 29 10  Not further prepared than tanned 8 3,2  4107 29 90 Other 9 3,5  4107 90  Of other animals : 4107 90 10 Not further prepared than tanned 8 3,2  4107 9090 Other 9 3,5 m2 4108 00 Chamois (including combination chamois) leather : 41080010  Of sheep and lambs 10 3,8  410800 90 - Of other animals 10 3,8  4109 0000 Patent leather and patent laminated leather ; metallized leather .... 12 3,8 m2 4110 0000 Parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles ; leather dust, powder and flour . Free Free 41110000 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls 10 3,8  # 284 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 42 ARTICLES OF LEATHER ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) Notes 1 . This chapter does not cover: (a) sterile surgical catgut or similar sterile suture materials (heading No 3006); (b) articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 4303 or 4304); (c) made-up articles of netting (heading No 5608); (d) articles of Chapter 64; (e) headgear or parts thereof of Chapter 65 ; (f) whips, riding-crops or other articles of heading No 6602 ; (g) cuff-links, bracelets or other imitation jewellery (heading No 7117); (h) fittings or trimmings for harness, such as stirrups, bits , horse brasses and buckles, separately presented (generally in Section XV); (ij) strings, skins for drums or the like, or other parts of musical instruments (heading No 9209); (k) articles of Chapter 94 (for example, furniture , lamps and lighting fittings); (1) articles of Chapter 95 (for example, toys, games, sports requisites); or (m) buttons, press-fasteners, snap-fasteners, press-studs, button moulds or other parts of these articles, button blanks, of heading No 9606 . 2 . In addition to the provisions of note 1 above, heading No 4202 does not cover: (a) bags made of sheeting of plastics, whether or not printed, with handles, not designed for prolonged use (heading No 3923); (b) articles of plaiting materials (heading No 4602); (c) articles of precious metal , of metal clad with precious metal, of natural or cultured pearls or of precious or semi-precious stones (natural , synthetic or reconstructed) (Chapter 71 ). 3 . For the purposes of heading No 4203 , the expression 'articles of apparel and clothing accessories ' applies inter alia to gloves (including sports gloves), aprons and other protective clothing, braces, belts, bandoliers and wrist straps, but excluding watch straps (heading No 91 13). 31 . 10 . 88 Official Journal of the European Communities 285 ' Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4201 0000 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle cloths, saddle bags, dog coats and the like), of any material » 18 5,8 4202 Trunks, suit-cases, vanity-cases, executive-cases, brief-cases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers ; travel ­ ling-bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder-boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanized fibre or of paperboard, or wholly or mainly covered with such materials :  Trunks, suit-cases, vanity cases, executive-cases, brief-cases, school satchels and similar containers :  4202 U With outer surface of leather, of composition leather or of patent leather : 4202 II 10    Executive-cases, brief-cases, school satchels and similar containers . 19 5,1 p/st 4202 11 90 Other 19 5,1  4202 12 With outer surface of plastics or of textile materials :  In the form of plastic sheeting : 4202 12 U  Executive-cases, brief-cases, school satchels and similar con ­ tainers . . . . 21 12 p/st 4202 12 19 Other 21 12  4202 12 50 Of moulded plastic material    Of other materials, including vulcanised fibre : 22 8,4  4202 12 91 _ _ _ _ Executive-cases, brief-cases, school satchels and similar con ­ tainers 19 5,1 p/st 4202 12 99  Other . 19 5,1  4202 19 Other : 4202 19 10    Of aluminium Of other materials : 19 7  4202 19 91     Executive-cases, brief-cases, school satchels and similar con ­ tainers 19 5,1 p/st 4202 19 99 Other  Handbags, whether or not with shoulder strap, including those without handle : 19 5,1 4202 21 00   With outer surface of leather, of composition leather or of patent leather 19 - 5,1 p/st 4202 22   With outer surface of plastic sheeting or of textile materials : 4202 22 10    Of plastic sheeting 21 12 p/st 4202 22 90    Of textile materials 19 5,1 p/st 4202 29 00 Other  Articles of a kind normally carried in the pocket or in the handbag : 19 5,1 p/st 4202 31 00   With outer surface of leather, of composition leather or of patent leather 19 5,1  286 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4202 32 With outer surface of plastic sheeting or of textile materials : 4202 32 10 Of plastic sheeting 21 12  4202 32 90 Of textile materials 19 5,1  4202 39 00 Other  Other : 19 5,1  4202 91 With outer surface of leather, of composition leather or of patent leather : 4202 91 10 Travelling-bags, toilet bags, rucksacks and sports bags 19 5,1  42029150 Musical instrument cases 19 5,1  4202 91 90 Other 19 5,1  4202 92 With outer surface of plastic sheeting or of textile materials : Of plastic sheeting : 4202 92 11 Travelling-bags, toilet bags, rucksacks and sports bags 21 12  4202 92 15 Musical instrument cases 21 12  4202 92 19 Other Of textile materials : 21 12  4202 92 91  Travelling-bags, toilet bags, rucksacks and sports bags 19 5,1  4202 92 95 Musical instrument cases 19 5,1  4202 92 99  Other 19 5,1 -- 4202 99 Other : 4202 99 10 Musical instrument cases 19 6  4202 99 90    Other 19 6  4203 Articles of apparel and clothing accessories, of leather or of composi ­ tion leather : 4203 10 00  Articles of apparel  Gloves, mittens and mitts : 20 7  4203 21 00 Specially designed for use in sports 19 10 pa 4203 29 Other : 4203 29 10 Protective for all trades    Other : 17 10 P » 4203 29 91     Men's and boys' 19 10 pa 4203 29 99 Other 19 10 pa 4203 3000  Belts and bandoliers 19 7 __ 4203 40 00  Other clothing accessories 19 7  . 4204 00 Articles of leather, or of composition leather, of a kind used in machinery or mechanical appliances or for other technical uses : 4204 00 10  Conveyor or transmission belts or belting 10 3,8  4204 00 90 - Other 13 5,3  31 . 10 . 88 Official Journal of the European Communities 287 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4205 00 00 4206 4206 10 00 4206 90 00 Other articles of leather or of composition leather Articles of gut (other than silk-worm gut), of goldbeater's skin, of bladders or of tendons :  Catgut - Other 17 8 8 4 4,4 4,4  288 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 43 FURSKINS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF Notes 1 . Throughout the nomenclature references to 'furskins', other than to raw furskins of heading No 4301 , apply to hides or skins of all animals which have been tanned or dressed with the hair on . 2 . This chapter does not cover: (a) birdskins or parts of birdskins, with their feathers or down (heading No 0505 or 6701 ); (b) raw hid^s or skins, with the hair on, of Chapter 41 (see note 1 (c) to that chapter); (c) gloves consisting of leather and furskin or of leather and artificial fur (heading No 4203): (d) articles of Chapter 64 ; (e) headgear or parts thereof of Chapter 65 ; or (f) articles of Chapter 95 (for example, toys, games, sports requisites). 3 . Heading No 4303 includes furskins and parts thereof, assembled with the addition of other materials, and furskins and parts thereof, sewn together in the form of garments or parts or accessories of garments or in the form of other articles . 4 . Articles of apparel and clothing accessories (except those excluded by Note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified within heading No 4303 or 4304 as the case may be. 5 . Throughout the nomenclature the expression 'artificial fur' means any imitation of furskin consisting of wool, hair or other fibres gummed or sewn on to leather, woven fabric or other materials , but does not include imitation furskins obtained by weaving or knitting (generally, heading No 5801 or 6001 ). Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 3 54 4301 4301 10 00 430120 00 4301 30 00 4301 40 00 4301 50 00 4301 60 00 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers' use), other than raw hides and skins of heading No 4101 , 4102 or 4103 :  Of mink, whole, with or without head, tail or paws  Of rabbit or hare, whole, with or without head, tail or paws  Of lamb, the following : Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb, whole, with or without head, tail or paws . . .  Of beaver, whole, with or without head, tail or paws  Of musk-rat, whole, with or without head, tail or paws  Of fox, whole, with or without head, tail or paws . . . . Free Free Free Free Free Free Free Free Free Free Free Free p/st p/st p/st p/st p/st p/st 31 . 10 . 88 Official Journal of the European Communities 289 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 ' 4301 70 /  Of seal, whole, with or without head, tail or paws : 4301 70 10   Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) Free Free p/st 4301 70 90 Other Free Free p/st 4301 80  Other furskins, whole, with or without head, tail or paws : 4301 80 10 Of sea-otters or of nutria (coypu) Free Free p/st 4301 80 30  -r Of marmots Free Free p/st 4301 80 50 Of wild felines Free Free p/st 4301 80 90 Other Free Free  4301 90 00  Heads, tails, paws and other pieces or cuttings, suitable for furriers' use . . Free Free  4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials) other than those of heading No 4303 :  Whole skins, with or without head, tail or paws, not assembled : ' 43021100 Of mink 9 3,5 p/st 4302 12 00 Of rabbit or hare 9 3,5 p/st 4302 13 00 Of lamb, the following : Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 9 3,5 p/st 4302 19 Other : 4302 19 10 Of beaver 9 3,5 p/st 4302 19 20 _ _ _ Of musk-rat 9 3,5 p/st 4302 19 30 Of fox Of seal : 9 3,5 p/st 4302 19 41     Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) 9 3,5 p/st 4302 19 49     Other . . . . ; 9 3,5 p/st 4302 19 50 Of sea-otters or of nutria (coypu) * . . . 9 3,5 p/st 4302 19 60 Of marmots 9 3,5 p/st 4302 19 70 Of wild felines 9 3,5 p/st 430219 90  Other 9 3,5  4302 20 00  Heads, tails, paws and other pieces or cuttings, not assembled Free 2,9  4302 30  Whole skins and pieces or cuttings thereof, assembled : 4302 30 10   'Dropped' furskins Other : 24 6  4302 30 21 Of mink 9 3,5 p/st 4302 30 25 Of rabbit or hare 9 3,5 p/st 4302 30 31    Of lamb, the following: Astrakhan , Broadtail , Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 9 3,5 p/st 4302 30 35    Of beaver 9 3,5 p/st 290 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4302 30 41  Of musk-rat 9 3,5 p/st 4302 30 45  Of fox Of seal : 9 3,5 p/st 4302 30 51     Of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) 9 3,5 p/st 4302 30 55 Other 9 3,5 p/st 4302 30 61    Of sea-otters or of nutria (coypu) 9 3,5 p/st 4302 30 65 Of marmots 9 3,5 p/st 4302 30 71    Of wild felines 9 3,5 p/st 4302 30 75 Other 9 3,5  4303 Articles of apparel, clothing accessories and other articles of furskin : 4303 10  Articles of apparel and clothing accessories : 4303 10 10   Of furskins of whitecoat pups of harp seals and of pups of hooded seals (blue-backs) 1 24 6  4303 10 90 Other 24 6  4303 90 00 - Other 24 6  4304 00 00 Artificial fur and articles thereof 22 5,8  31 . 10 . 88 Official Journal of the European Communities 291 SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL ; CORK AND ARTICLES OF CORK ; MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL Notes 1 . This chapter does not cover : (a) wood, in chips, in shavings, crushed, ground or powdered, of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes (heading No 1211 ); (b) bamboos or other plaiting materials of heading No 1401 ; (c) wood, in chips, in shavings, ground or powdered, of a kind used primarily in dyeing or in tanning (heading No 1404); (d) activated charcoal (heading No 3802); (e) articles of heading No 4202 ; (f) goods of Chapter 46; (g) footwear or parts thereof of Chapter 64; (h) goods of Chapter 66 (for example, umbrellas and walking-sticks and parts thereof); (ij) goods of heading No 6808 ; (k) imitation jewellery of heading No 7117 ; (1) goods of Section XVI or Section XVII (for example, machine parts, cases, covers, cabinets for machines and apparatus and wheelwrights' wares); (m) goods of Section XVIII (for example, clock cases and musical instruments and parts thereof); (n) parts of firearms (heading No 9305); (o) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (p) articles of Chapter 95 (for example, toys, games, sports requisites); (q) articles of Chapter 96 (for example, smoking pipes and parts thereof, buttons, pencils) excluding bodies and handles, of wood, for articles of heading No 9603 ; or (r) articles of Chapter 97 (for example, works of art). 2 . In this chapter, the expression 'densified wood' means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together, treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies . 3 . Heading Nos 4414 to 4421 apply to articles of the respective descriptions of particle board Or similar board, fibreboard, laminated wood or densified wood as they apply to such articles of wood . 292 Official Journal of the European Communities 31 . 10 . 88 4 . Products of heading No 4410, 4411 or 4412 may be worked to form the shapes provided for in respect of the goods of heading No 4409, curved, corrugated, perforated, cut or formed to shapes other than square or rectangular or submitted to any other operation provided it does not give them the character of articles of other headings . 5 . Heading No 4417 does not apply to tools in which the blade, working edge, working surface or other working part is formed by any of the materials specified in note 1 to Chapter 82 . . 6 . For the purposes of this chapter and subject to notes 1 (b) and 1 (f) above, any reference to 'wood' applies also to bamboo and other materials of a woody nature . Additional note 1 . For the purposes of heading No 4405, 'wood flour ' means wood powder of which not more than 8% by weight is retained by a sieve with an aperture of 0,63 mm . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms ; wood in chips or particles ; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms : 4401 10 00  Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms ....  Wood in chips or particles : Free Free  4401 21 00 Coniferous Free 3,2  4401 22 00   Non-coniferous Free 3,2  440130  Sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms : 4401 30 10 Sawdust Free Free  4401 30 90   Other Free Free  4402 00 00 Wood charcoal (including shell or nut charcoal), whether or not agglomerated 13 Free  4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared : 4403 10  Treated with paint, stains, creosote or other preservatives : 4403 10 10   Poles of coniferous wood, injected or otherwise impregnated to any degree, not less tharÃ § 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm   Other : 8 2,5 m 3 4403 10 91    Coniferous wood Free Free m3 4403 10 99 Other Free Free m 3 4403 20 00 - Other, coniferous j . . .  Other, of the following tropical woods : Free t Free m 3 4403 31 00 Dark red meranti, light red meranti and meranti bakau Free Free m3 4403 32 00   White lauan, white meranti, white seraya, yellow meranti and alan .... Free Free m 3 4403 33 00 Keruing, ramin, kapur, teak, jongkong, merbau, jelutong and kempas . . Free Free m3 31 . 10 . 88 Official Journal of the European Communities 293 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit \ 2 3 4 5 4403 34 OkoumÃ ©, obeche, sapelli, sipo, acajou d'Afrique, makorÃ © and iroko : 4403 34 10  , OkoumÃ © Free Free m3 4403 34 30 Obeche Free Free m3 4403 34 50 Sipo Free Free m3 4403 34 70  MakorÃ © Free Free m3 4403 34 90 Other Free Free m3 4403 35 Tiama, mansonia, ilomba, dibÃ ©tou, limba and azobÃ © : 4403 35 10 Limba Free Free m3 4403 35 90 Other  Other : Free Free m3 4403 9100 Of oak (Quercus spp.) Free Free m3 4403 92 00 Of beech (Fagus spp.) Free Free m3 4403 99 Other : 4403 9910 Of poplar Free Free m3 4403 99 90  Other Free Free m3 4404 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking ­ sticks, umbrellas, tool handles or the like ; chipwood and the like : 440410 00  Coniferous 7 2,9  4404 20 00  Non-coniferous \ 7 2,9  4405 00 00 Wood wool ; wood flour 10 3,8  4406 Railway or tramway sleepers (cross-ties) of wood : 4406 10 00  Not impregnated 8 2,7 m3 4406 90 00 - Other 10 3,8 m3 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness exceeding 6 mm : 440710  Coniferous : 4407 10 10   Finger-jointed, whether or not planed or sanded Other : l 14 4,9  4407 10 30 Planed 10 4  4407 10 50 Sanded ....... Other : 14 4,9  4407 10 71 Small boards for the manufacture of pencils (*) Free Free m3 4407 10 79 Wood of a length of 125 cm or less and of a thickness of less than 12,5 mm 13 3,8 m 3 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 294 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 4407 10 91 Spruce of the kind 'Picea abies Karst .' or silver fir (Abies alba Mill .) Free Free m3 4407 10 93 Pine 0f the kind of 'Pinus sylvestris L. ' Free Free m 3 440710 99 - Other  Of the following tropical woods : Free Free m3 4407 21 Dark red meranti, light red meranti, meranti bakau, white lauan, white meranti, white seraya, yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong and kempas : 4407 21 10  Finger-jointed, whether or not planed or sanded Other : Planed : 14 4,9 4407 21 31 Blocks, strips and friezes for parquet or wood block flooring, not assembled 10 4 m2 4407 21 39 Other 10 4  4407 21 50  Sanded 14 4,9  4407 21 90 Other Free Free m3 4407 22 OkoumÃ ©, obeche, sapelli, sipo, acajou d'Afrique, makorÃ ©, iroko, tiama, mansonia, ilomba, dibÃ ©tou, limba and azobÃ © : 4407 22 10  Finger-jointed, whether or not planed or sanded Other : Planed : 14 4,9 4407 22 31 Blocks, strips and friezes for parquet or wood block flooring, not assembled , 10 4 m 2 4407 22 39      Other 10 4  4407 22 50 Sanded '14 4,9  4407 22 90 Other . . . Free Free m3 4407 23 Baboen, mahogany (Swietenia spp.), imbuia and balsa : 4407 23 10    Finger-jointed, whether or not planed or sanded    Other : 14 4,9  4407 23 30 Planed 10 4  4407 23 50     Sanded 14 4,9  4407 23 90   Other  Other : Free Free m 3 4407 91 Of oak (Quercus spp.) : 4407 91 10  Finger-jointed, whether or not planed or sanded Other :     Planed : 14 4,9 4407 91 31   Blocks, strips and friezes for parquet or wood block flooring, not assembled 10 4 m2 4407 91 39 Other 10 4  4407 91 50  Sanded . . . .v 14 4,9  4407 91 90   Other Free Free m3 31 . 10 . 88 Official Journal of the European Communities 295 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 51 4 Of beech (Fagus spp.) :  Finger-jointed, whether or not planed or sanded - Other : Planed Sanded Other Other : m 3  Finger-jointed, whether or not planed or sanded 14 10 14 Free 14 10 14 Free Free Free 4,9 4 4,9 Free 4,9 4 4,9 Free Free Free  Other : Planed  -* Sanded Other :  -  Of poplar Of walnut m 3 m3 m3Other Veneer sheets and sheets for plywood (whether or not spliced) and other wood sawn lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness not exceeding 6 mm : 4407 92 4407 92 10 4407 92 30 4407 92 50 4407 92 90 4407 99 4407 99 10 4W07 99 30 4407 99 50 4407 99 91 4407 99 93 4407 99 99 4408 440810 4408 10 10 4408 10 30 4408 10 50 4408 10 91 4408 10 93 440810 99 4408 20 4408 20 10 4408 20 30 4408 20 50  Coniferous : Finger-jointed, whether or not planed or sanded Other :  Planed Sanded Other : Small boards for the manufacture of pencils (')     Other : Of a thickness not exceeding 1 mm Of a thickness exceeding 1 mm 14 10 14 Free 10 10 14 10 14 4,9 4 4,9 Free 6 6 4,9 4 4,9 m3 m3  Of the following tropical woods : dark red meranti, light red meranti, white lauan, sipo, limba, okoume, obeche, acajou d'Afrique, sapelli, baboen, mahogany (Swietenia spp.), palissandre du Bresil and bois de rose femelle : Finger-jointed, whether or not planed or sanded Other : Planed Sanded ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 296 Official Journal of the European Communities 31 . 10 . Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 3 4 5 Other :     Of a thickness not exceeding 1 mm m 3 m 3     Of a thickness exceeding 1 mm  Other : Finger-jointed, whether or not planed or sanded Other :  Planed  Sanded    Other : 10 10 14 10 14 Free 10 10 6 6 4,9 4 4,9 Free 6 ' 6 4408 2091 4408 20 99 4408 90 4408 90 10 4408 90 30 4408 90 50 4408 90 91 4408 90 93 4408 90 99 4409  Small boards for the manufacture of pencils (')... Other :   Of a thickness not exceeding 1 mm m 3 m3   Of a thickness exceeding 1 mm Wood (including strips and friezes for parquet flooring, not assemb ­ led) continuously shaped (tongued, grooved, rebated, chamfered, V ­ jointed, beaded, moulded, rounded or the like) along any of its edges or faces, whether or not planed, sanded or finger-jointed :  Coniferous :   Beadmgs and mouldings including moulded skirting and other 15 10 moulded boards Other  Non-coniferous : Beadings and mouldings including moulded skirting and other 15 3 4 3 4 4 moulded boards Other : Blocks, strips and friezes for parquet or wood block flooring, not m2assembled Other 10 10 440910 4409 10 10 4409 10 90 4409 20 4409 20 10 4409 20 91 4409 20 99 4410 4410 10 4410 10 10 4410 10 30 4410 10 50 4410 10 90 4410 90 4410 90 10 4410 90 90 Particle board and similar board of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances :  Of wood :   Unworked or not further worked than sanded   Surfaced with high pressure decorative laminates   Surfaced with melamine resin impregnated paper 13 13 13 13 13 13 10 10 10 10 10 10 m 3 m 3 m 3 m 3 m 3 m 3   Other  Of other ligneous materials : Flaxboard   Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 297 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances :  Fibreboard of a density exceeding 0,8 g/cm3 : 4411 1100   Not mechanically worked or surface covered 15 10 m2 4411 19 00 Other  Fibreboard of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 : 15 10 m2 4411 21 00 Not mechanically worked or surface covered 15 10 m2 441129 00   Other  Fibreboard of a density exceeding 0,35 g/cm3 but not exceeding 0,5 g/cm3 : 15 10 m2 4411 31 00   Not mechanically worked or surface covered 15 10 m 2 441139 00 Other  Other : 15 10 m2 44119100   Not mechanically worked or surface covered 15 10 m2 441199 00 Other 15 10 m2 4412 Plywood, veneered panels and similar laminated wood :  Plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness : 4412 11 00   With at least one outer ply of the following tropical woods : dark red meranti, light red meranti, white lauan, sipo, limba, okoumÃ ©, obeche, acajou d'Afrique, sapelli, baboen, mahogany (Swietenia spp.), palissandre du BrÃ ©sil or bois de rose femelle 15 10 m3 4412 12 00   Other, with at least one outer ply of non-coniferous wood . . . . 15 10 m 3 4412 19 00 Other  Other, with at least one outer ply of non-coniferous wood : 15 ( i ) 10 (2) m3 4412 21 00   Containing at least one layer of particle board 15 10 m 3 4412 29 Other : 4412 29 10 Blockboard, laminboard and battenboard 15 10 m3 4412 29 90 Other  Other : 15 10 m3 4412 91 00   Containing at least one layer of particle board 15 10 m 3 (') Exemption from the payment of duty within the limits of an additional annual tariff quota of 50 000 m3 of plywood of coniferous species, without the addition of other substances:  of which the faces are not further prepared than the peeling process , of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm . This measure is applicable until 31 December 1990 . (2) Exemption from the payment of duty within the limits of an annual tariff quota of 600 000 m3 of plywood of coniferous species, without the addition of other substances:  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm. 298 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (% 2 3 54 Other :  Blockboard, laminboard and battenboard m 3 m 3  Other 15 15 O 10 15 10 10 (2) 3 5,1 Densified wood, in . blocks, plates, strips or profile shapes Wooden frames for paintings, photographs, mirrors or similar objects Packing cases, boxes, crates, drums and similar packings, of wood ; cable-drums of wood ; pallets, box pallets and other load boards, of wood :  Cases, boxes, crates, drums and similar packings ; cable-drums : Cases, boxes, crates, drums and similar packings   Cable-drums  Pallets, box pallets and other load boards : 13 14 14 13 7,5 4,9 4,9 7,5 4412 99 4412 99 10 4412 99 90 4413 00 00 4414 00 00 4415 4415 10 4415 10 10 4415 10 90 4415 20 4415 20 10 4415 20 90 4416 00 4416 00 10 4416 00 90 4417 00 4417 00 10 4417 00 90 4418 4418 10 00 4418 20 00 Flat pallets Other Casks, barrels, vats, tubs and other coopers' products and parts thereof, of wood, including staves :  Riven staves of wood, not further prepared than sawn on one principal surface ; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn 7 14 2,9 4,1Other Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood ; boot or shoe lasts and trees, of wood :  Handles for articles of cutlery, forks and spoons ; brush bodies 16 12 4,6 6  Other . . Builders' joinery and carpentry of wood, including cellular wood panels, assembled parquet panels, shingles and shakes :  Windows, frenchwmdows and their frames  Doors and their frames and thresholds . . 14 14 6 6 (') Exemption from the payment of duty within the limits of an additional annual tariff quota of 50 000 m3 of plywood of coniferous species , without the addition of other substances:  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm . This measure is applicable until 31 December 1990. (2 ) Exemption from the payment of duty within the limits of an annual tariff quota of 600 000 m 3 of plywood of coniferous species, without the addition of other substances:  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm . 31 . 10 . 88 Official Journal of the European Communities 299 Rate of duty CN code Description autonomous (%) conventional (%) I Supplementary unit 1 2 3 4 5 4418 30  Parquet panels : 4418 30 10   For mosaic floors 14 6 m 2 4418 30 90 Other 14 6 m2 441840 00  Shuttering for concrete constructional work 14 4,1  4418 50 00  Shingles and shakes 14 4,9  4418 90 00  Other 14 6  4419 00 00 Tableware and kitchenware, of wood 15 3  4420 Wood marquetry and inlaid wood ; caskets and cases for jewellery or cutlery, and similar articles, of wood ; statuettes and other ornaments, of wood ; wooden articles of furniture not falling in Chapter 94 : 4420 10 00  Statuettes and other ornaments, of wood 18 6 '  4420 90  Other : 4420 90 10 Wood marquetry and inlaid wood 15 10  4420 90 90   Other ....... 18 6  4421 Other articles of wood : 4421 10 00  Clothes hangers 14 4,9 p/st 442190  Other : 4421 90 10 Spools, cops, bobbins, sewing thread reels and the like, of turned wood 12 2,5 4421 90 30 Blind rollers, whether or not fitted with springs 14 4,6  4421 90 50 Match splints ; wooden pegs or pins for footwear Other : 9 4,4  4421 90 91    Of fibreboÃ ¢rd 19 7,5  4421 90 99  Other 14 4,9  300 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 45 CORK AND ARTICLES OF CORK Note 1 . This chapter does not cover : (a) footwear or parts of footwear of Chapter 64; (b) headgear or parts of headgear of Chapter 65 ; or (c) articles of Chapter 95 (for example, toys, games, sports requisites). Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4501 Natural cork, raw or simply prepared ; waste cork ; crushed, granu ­ lated or ground cork : 4501 10 00 - Natural cork, raw or simply prepared 7 2,5  450190 00  Other 7 2,5  4502 00 00 Natural cork, debacked or roughly squared, or in rectangular (includ ­ ing square) blocks, plates, sheets or strip (including sharp-edged blanks for corks or stoppers) 12 5,3 _ 4503 Articles of natural cork : 450310 00  Corks and stoppers 20 8  4503 90 00 - Other 20 8  4504 Agglomerated cork (with or without a binding substance) and articles of agglomerated cork : 4504 10 00  Blocks, plates, sheets and strip ; tiles of any shape ; solid cylinders, including 20 8 4504 90 - Other : 4504 90 10   Gaskets, washers and other seals, for use in civil aircraft (') 20 Free  4504 90 90 Other 20 8  ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . discs 31 . 10 . 88 Official Journal of the European Communities 301 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK Notes 1 . In this chapter the expression 'plaiting materials' means materials in a state or form suitable for plaiting, interlacing or similar processes ; it includes straw, osier or willow, bamboos, rushes, reeds, strips of wood, strips of other vegetable material (for example, raffia,narrow leaves or strips cut from broad leaves) or bark, unspun natural textile fibres, monofilament and strip and the like of plastics and strips of paper, but not strips of leather or composition leather or of felt or nonwovens, human hair, horsehair, textile rovings or yarns, or monofilament and strip and the like of Chapter 54 . 2 . This chapter does not cover: (a) wall coverings of heading No 4814; (b) twine, cordage, ropes or cables, plaited or not (heading No 5607); (c) footwear or headgear or parts thereof of Chapter 64 or 65 ; (d) vehicles or bodies for vehicles of basketware (Chapter 87); or (e) articles of Chapter 94 (for example, furniture, lamps and lighting fittings). 3 . For the purposes of heading No 4601 , the expression 'plaiting materials, plaits and similar products of plaiting materials , bound together in parallel strands' means plaiting materials, plaits and similar products of plaiting materials, placed side by side and bound together, in the form of sheets, whether or not the binding materials are of spun textile materials . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4601 Plaits and similar products of plaiting materials, whether or not assembled into strips ; plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands or woven, in sheet form, whether or not being finished articles (for example, mats, matting, screens) : 4601 10  Plaits and similar products of plaiting materials, whether or not assembled into strips : 4601 10 10 Of unspun vegetable materials 3 Free  4601 10 90 Other 13 4,6  460120  Mats, matting and screens of vegetable materials : 4601 20 10 Of plaits or similar products of subheading 4601,10 18 6,2  4601 20 90 Other  Other : 9 4,1  4601 91   Of vegetable materials : 4601 91 10    Of plaits or similar products of subheading 4601,10 18 6,2  302 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4601 91 90 Other 9 4,1 460199 Other : 4601 99 10    Of plaits or similar products of subheading 4601,10 18 6,2  460199 90 Other 9 4,1  4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading No 4601 ; articles of loofah : 4602 10  Of vegetable materials : 4602 10 10 Straw envelopes for bottles Other : 9 3,8  4602 10 91  Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 18 6,2 4602 10 99    Other 18 6,2  4602 90  Other : 4602 90 10 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 18 6,2  4602 90 90 Other 18 6,2  31 . 10 . 88 Official Journal of the European Communities 303 SECTION X PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL ; WASTE AND SCRAP OF PAPER OR PAPERBOARD ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL ; WASTE AND SCRAP OF PAPER OR PAPERBOARD Note 1 . For the purposes of heading No 4702, the expression 'chemical wood pulp, dissolving grades' means chemical wood pulp having by weight an insoluble fraction of 92 % or more for soda or sulphate wood pulp or of 88 % or more for sulphite wood pulp after one hour in a caustic soda solution containing 18 % sodium hydroxide (NaOH) at 20 °C, and for sulphite wood pulp an ash content that does not exceed 0, 1 5 % by weight . Rate of duty Supplementary unit CN code 1 Description autonomous conventional (%) (%) 2 3 4 5 Mechanical wood pulp :  Thermo-mechanical wood pulp - Other Chemical wood pulp, dissolving grades Free Free Free Free Free Free kg 90 % sdt kg 90 % sdt kg 90 % sdt Chemical wood pulp, soda or sulphate, other than dissolving grades  Unbleached : Coniferous Non-coniferous  Semi-bleached or bleached : Coniferous «   Non-coniferous Free Free Free Free Free Free Free Free kg 90 % sdt kg 90 % sdt kg 90 % sdt kg 90 % sdt 4701 00 4701 0010 4701 00 90 4702 00 00 4703 4703 1100 4703 19 00 4703 2100 4703 29 00 4704 4704 11 00 4704 19 00 4704 21 00 4704 29 00 4705 00 00 Chemical wood pulp, sulphite, other than dissolving grades :  Unbleached :   Coniferous   Non-coniferous  Semi-bleached or bleached : Coniferous   Non-coniferous Semi-chemical wood pulp Free Free Free Free Free kg 90 % sdt kg 90 % sdt kg 90 % sdt kg 90 % sdt kg 90 % sdt Free Free Free Free Free 304 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (% 2 3 4 5 Pulps of other fibrous cellulosic material :  Cotton linters pulp  Other :  - Mechanical Chemical : Unbleached Semi-bleached or bleached Semi-chemical Free Free Free Free Free Free Free Free Free Free kg 90 % sdt kg 90 % sdt kg 90 % sdt kg 90 % sdt 4706 470610 00 4706 91 00 4706 92 4706 92 10 4706 92 90 4706 93 00 4707 4707 10 00 4707 20 00 4707 30 4707 30 10 4707 3090 4707 90 4707 90 10 4707 90 90 Free Free Free Free Waste and scrap of paper or paperboard :  Of unbleached kraft paper or paperboard or of corrugated paper or paperboard  Of other paper or paperboard made mainly of bleached chemical pulp, not coloured in the mass  Of paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) :   Old and unsold newspapers and magazines, telephone directories, brochures and printed advertising material   Other  Other, including unsorted waste and scrap : Free Free Free Free Free Free Free Free Unsorted   Sorted 31 . 10 . 88 Official Journal of the European Communities 305 CHAPTER 48 PAPER AND PAPERBOARD ; ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1 . This chapter does not cover : (a) articles of Chapter 30; (b) stamping foils of heading No 3212 ; (c) perfumed papers or papers impregnated or coated with cosmetics (Chapter 33); (d) paper or cellulose wadding impregnated, coated or covered with soap or detergent (heading No 3401 ), or with polishes, creams or similar preparations (heading No 3405); (e) sensitized paper or paperboard of heading Nos 3701 to 3704 ; (f) paper-reinforced stratified sheeting of plastics, or one layer of paper or paperboard coated or covered with a layer of plastics, the latter constituting more than half the total thickness , or articles of such materials, other than wall coverings of heading No 4814 (Chapter 39); (g) articles of heading No 4202 (for example, travel goods); (h) articles of Chapter 46 (manufactures of plaiting material); (ij) paper yarn or textile articles of paper yarn (Section XI); (k) articles of Chapter 64 or 65 ; (1) abrasive paper or paperboard (heading No 6805) or paper- or paperboard-backed mica (heading No 6814) (paper and paperboard coated with mica powder are, however, to be classified in this chapter); 4 (m) metal foil backed with paper or paperboard (Section XV); (n) articles of heading No 9209 ; or (o) articles of Chapter 95 (for example, toys, games, sports requisites) or Chapter 96 (for example, buttons). 2 . Subject to the provisions of note 6, heading Nos 4801 to 4805 include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, false water-marking or surface sizing, and also paper, paperboard, cellulose wadding and webs of cellulose fibres , coloured or marbled throughout the mass by any method . Except where heading No 4803 otherwise requires, these headings do not apply to paper, paperboard, cellulose wadding or webs of cellulose fibres which have been otherwise processed, for example, by coating or impregnation . 3 . In this chapter, the expression 'newsprint' means uncoated paper of a kind used for the printing of newspapers, of which not less than 65 % by weight of the total fibre content consists of wood fibres obtained by a mechanical process, unsized or very lightly sized, having a smoothness on each side not exceeding 200 seconds Bekk, weighing not less than 40 g/m2 and not more than 57 g/m2 and having an ash content by weight not exceeding 8 % . 4. In addition to hand-made paper and paperboard, heading No 4802 covers only paper and paperboard made mainly from bleached pulp or from pulp obtained by a mechanical process and satisfying any of the following criteria :  For paper or paperboard weighing not more than 150 g/m2 .: (a) containing 10 % or more of fibres obtained by a mechanical process, and : 1 . weighing not more than 80 g/m2 ; or 2 . coloured throughout the mass ; or 306 Official Journal of the European Communities 31 . 10 . 88 (b) containing more than 8 % ash, and : 1 . weighing not more than 80 g/m2 ; or 2 . coloured throughout the mass ; or (c) containing more than 3 % ash and having a brightness of 60 % or more ('); or (d) containing more than 3 % but not more than 8 % ash, having a brightness less than 60 % ( ! ), and a burst index equal to or less than 2,5 kPa/g/m2 ; or (e) containing 3 % ash or less , having a brightness of 60 % or more ( 1 ), and a burst index equal to or less than 2,5 kPa/g/m2 .  For paper or paperboard weighing more than 150 g/m2 : (a) coloured throughout the mass ; or (b) having a brightness of 60 % or more over ( J ), and 1 . a caliper of 225 jxm (microns) or less ; or 2 . a caliper more than 225 jxm (microns) but not more than 508 jim (microns) and an ash content more than 3 % ; or (c) having a brightness of less than 60 % ( ! ), a caliper of 254 |i,m (microns) or less and an ash content more than 8 %.  Heading No 4802 does not, however, cover filter paper or paperboard (including tea-bag paper) or felt paper or paperboard . 5 . In this chapter, 'kraft paper and paperboard' means paper and paperboard of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes . 6. Paper, paperboard, cellulose wadding and webs of cellulose fibres answering to a description in two or more of the heading Nos 4801 to 4811 are to be classified under that one of such headings which occurs last in numerical order in the nomenclature . 7 . Heading Nos 4801 , 4802, 4804 to 4808, 4810 and 4811 apply only to paper, paperboard, cellulose wadding and webs of cellulose fibres : (a) in strips or rolls of a width exceeding 15 cm ; or (b) in rectangular (including square) sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state . Except that hand-made paper and paperboard in any size or shape as made directly and having all its edges deckled remains classified, subject to the provisions of note 6, in heading No 4802 . % 8 . For the purposes of heading No 4814, the expression 'wallpaper and similar wall coverings' applies only to : (a) paper in rolls, of a width of not less than 45 cm and not more than 160 cm, suitable for wall or ceiling decoration : (i) grained, embossed, surface-coloured, design-printed or otherwise surface-decorated (e.g. with textile flock), whether or not coated or covered with transparent protective plastics ; (ii) with an uneven surface resulting from the incorporation of particles of wood, straw, etc .; (!) Brightness is to be measured by the EIrepho , GE or any equivalent internationally recognized brightness testing method. 31 . 10 . 88 Official Journal of the European Communities 307 (iii) coated or covered on the face side with plastics , the layer of plastics being grained, embossed, coloured, design-printed or otherwise decorated ; or (iv) covered on the face side with plaiting material, whether or not bound together in parallel strands or woven ; (b) borders and friezes, of paper, treated as above, whether or not in rolls, suitable for wall or ceiling decoration ; (c) wall coverings of paper made up of several panels, in rolls or sheets, printed so as to make up a scene, design or motif when applied to a wall . Products on a base of paper or paperboard, suitable for use both as floor coverings and wall coverings are to be classified within heading No 4815 . 9 . Heading No 4820 does not cover loose sheets or cards, cut to size, whether or not printed, embossed or perforated . 10. Heading No 4823 applies inter alia to perforated paper or paperboard cards for Jacquard or similar machines and paper lace .' 11 . Except for the goods of heading No 4814 or 4821 , paper, paperboard, cellulose wadding and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods fall within Chapter 49 . Subheading notes 1 . For the purposes of subheadings 4804 11 and 4804 19, 'kraftliner' means machine-finished or machine-glazed paper and paperboard, of which not less than 80% by weight of the total fibre content consists of wood fibres obtained by the chemical sulphate or soda processes , in rolls, weighing more than 115 g/m2 and having a minimum Mullen bursting strength as indicated in the following table or the linearly interpolated or extrapolated equivalent for any other weight . Weight (g/m2) Minimum Mullen bursting strength (kPa) 115 393 125 417 200 637 300 824 400 961 2 . For the purposes of subheadings 4804 21 and 4804 29, 'sack kraft paper' means machine-finished paper, of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes, in rolls, weighing not less than 60 g/m2 but not more than 115 g/m2 and meeting one of the following sets of specifications : (a) having a Mullen burst index of not less than 38 and a stretch factor of more than 4,5 % in the cross direction and of more than 2 % in the machine direction ; 308 Official Journal of the European Communities 31 . 10 . 88 (b) having minima for tear and tensile as indicated in the following table or the linearly interpolated equivalent for any other weight : Weight (g/m2) Minimum tear (mN) Minimum tensile (kN/m) Machine direction Machine direction plus cross direction Cross direction Machine direction plus cross direction 60 700 1 510 1,9 6 70 830 1 790 2,3 7,2 80 965 2 070 2,8 8,3 100 1 230 2 635 3,7 10,6 115 1 425 3 060 4,4 12,3 3 . For the purposes of subheading 4805 10, 'semi-chemical fluting paper' means paper, in rolls, of which not less than 65 % by weight of the total fibre content consists of unbleached hardwood fibres obtained by a semi-chemical pulping process, and having a CMT 60 (Concora medium test with 60 minutes of conditioning) crush resistance exceeding 20 kgf at 50 % relative humidity, at 23 °C . 4 . For the purposes of subheading 4805 30, 'sulphite wrapping paper' means machine-glazed paper, of which more than 40% by weight of the total fibre content consists of wood fibres obtained by the chemical sulphite process, having an ash content not exceeding 8 % and having a Mullen burst index of not less than 15 . 5 . For the purposes of subheading 4810 21 , 'light-weight coated paper' means paper, coated on both sides, of a total weight not exceeding 72 g/m2 , with a coating weight not exceeding 15 g/m2 per side, on a base of which not less than 50% by weight of the total fibre content consists of wood fibres obtained by a mechanical process . Additional note 1 . For the purposes of subheading 4801 00 10, the expression 'newsprint ' shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70 % of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m 2 and not more than 57 g/m 2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8 % or less by weight offillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No 4902, published at least 10 times per year. 31 . 0 . 88 Official Journal of the European Communities 309 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 480100 Newsprint, in rolls or sheets : 4801 00 10  Mentioned in the additional note 1 to this chapter (') 7 4,9 (2)  480100 90  Other 18 9  4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and punch card stock and punch tape paper, in rolls or sheets, other than paper of heading No 4801 or 4803 ; hand-made paper and paperboard : 4802 10 00  Hand-made paper and paperboard 15 5,1  48022000 I  Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper or paperboard 18 9  4802 30 00  Carbonising base paper 18 9  4802 40  Wallpaper base : 4802 40 10 Not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 18 9 _ 4802 40 90 Other  Other paper and paperboard, not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres : 18 9 4802 51   Weighing less than 40 g/m2 : 4802 51 10 Paper weighing not more than 15 g/m2 for use in stencil making 0) 6 3,8  48025190 Other 18 9  4802 52 00 Weighing 40 g/m2 or more but not more than 150 g/m2 18 9  4802 53 Weighing more than 150 g/m2 : For punch card stock : 4802 53 11  Kraft paper and paperboard 18 9  4802 53 19     Other 18 9  4802 53 90 Other 18 9  4802 60  Other paper and paperboard, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process : 4802 60 10   Weighing less than 72 g/m2 and of which more than 50 % by weight of the total fibre content consists of fibres obtained by a mechanical process 18 9 4802 60 90 Other 18 9  0) (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . Exemption from the payment of duty within the limits of a tariff qudta 310 Official Journal of the European Communities "~31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4803 00 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and webs of cellulose fibres, whether or not creped, crinkled, embos ­ sed, perforated, surface-coloured, surface-decorated or printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state : 4803 00 10  Cellulose wadding  Creped p^per and webs of cellulose fibres (tissues), weighing, per ply : 18 9  4803 00 31 Not more than 25 g/m2 18 9  4803 00 39 More than 25 g/m2 18 9  4803 00 90 i  Other 18 9  4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading No 4802 or 4803 :  Kraftliner : 4804 11 Unbleached : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 4804 11 11  Weighing less than 150 g/m2 18 6  4804 11 15 Weighing 150 g/m2 or more but less than 175 g/m2 18 6  4804 11 19 Weighing 175 g/m2 or more 18 6  48041190 Other 18 9  480419 Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process :     Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, weighing per m2 : 4804 19 11 Less than 150 g 18 6  4804 19 15 150 g or more but less than 175 g 18 6  4804 19 19      175 g or more     Other, weighing per m2 : 18 6  4804 19 31 Less than 150 g 18 6  4804 19 35 150 g or more but less than 175 g 18 6  4804 19 39 175 g or more 18 6  4804 19 90  Other  Sack kraft paper : 18 9  4804 21 Unbleached : 4804 21 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous &gt; fibres obtained by the chemical sulphate or soda process 18 8 4804 21 90  Other 18 9  31 . 10. 88 Official Journal of the European Communities 311 Rate of duty Description conventional Supplementary unit CN code 1 autonomous (%) (%) 2 3 4 5   Other :    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 18 8 9 4804 29 4804 29 10 4804 29 90 4804 31 4804 31 10 Other  Other kraft paper and paperboard weighing 150 g/m2 or less : Unbleached :    For the manufacture of paper yarn of heading No 5308 or of paper yarn reinforced with metal of heading No 5607 ( ¢) 6 2,5  Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process :   Kraft electro-technical insulating paper Other 18 18 18 4804 31 51 4804 31 59 4804 31 90 4804 39 4804 39 10  Other 6 6 9 2,5   Other For the manufacture of paper yarn of heading No 5308 or of paper yarn reinforced with metal of heading No 5607 (') 6 Other :  Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : Bleached uniformly throughout the mass Other 18 18 18 6 6 9Other 4804 39 51 4804 39 59 4804 39 90 4804 41 4804 41 10  Other kraft paper and paperboard weighing more than 150 g/m2 but less than 225 g/m2 :   Unbleached : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process Other : 18 18 18 Saturating kraft Other 6 9 9 6 9 4804 41 91 4804 41 99 4804 42 4804 42 10 4804 42 90 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process :  Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 18   Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 312 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4804 49   Other : 4804 49 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6 4804 49 90 Other  Other kraft paper and paperboard weighing 225 g/m2 or more : 18 9 4804 51   Unbleached : 4804 51 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6 4804 51 90    Other 18 9  4804 52   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process : 4804 52 10 _ _ _ Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6 4804 52 90  Other 18 9  4804 59   Other : 4804 59 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6 4804 59 90    Other * 18 9  4805 Other uncoated paper and paperboard, in rolls or sheets : 4805 10 00  Semi-chemical fluting paper (corrugating medium)  Multi-ply paper and paperboard : 18 9  4805 21 00 Each layer bleached . 18 9  4805 22   With only one outer layer bleached : 4805 22 10    Testliner 18 9  4805 22 90    Other 18 9  4805 23 00   Having three or more layers, of which only the two outer layers are bleached 18 9 4805 29 Other : 4805 29 10  Testliner 18 9  4805 29 90 Other 18 9  4805 30  Sulphite wrapping paper : 4805 30 10 Weighing less than 30 g/m2 18 9 _ 4805 30 90 Weighing 30 g/m2 or more 1,8 9  4805 40 00  Filter paper and paperboard 18 9  4805 50 00  Felt paper and paperboard 18 9  4805 60  Other paper and paperboard, weighing 150 g/m 2 or less : 4805 60 10   Strawpaper and strawboard 18 9  4805 60 30   Paper and paperboard for corrugated paper and paperboard 18 9  4805 60 90   Other 18 9  31 . 10 . 88 Official Journal of the European Communities 313 Rate of duty CN cod&lt; Description conventional Supplementary unitautonomous (%) (% 1 2 3 4 5  Other paper and paperboard, weighing more than 150 g/m2 but less than 225 g/m2 :   Paper and paperboard for corrugated paper and paperboard : Testhner Other Other 18 18 18  Other paper and paperboard, weighing 225 g/m2 or more :   Made from wastepaper : 9 9 9 9 9 9  Testhner    Other   Other , 18 18 18 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers, in rolls or sheets :  Vegetable parchment  Greaseproof papers  Tracing papers 18 18 18 18 18 10 10 10 10 10  Glassine and other glazed transparent or translucent papers :   Glassine papers 4805 70 4805 7011 4805 70 19 4805 70 90 4805 80 4805 8011 4805 80 19 4805 80 90 4806 4806 10 00 4806 20 00 4806 30 00 4806 40 4806 40 10 4806 40 90 4807 4807 10 00 4807 91 00 4807 99 4807 99 11 4807 99 19 4807 99 90 4808 4808 10 4808 10 10 4808 10 90 4808 20 00 Other Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface-coated or impregnated, whether or not internally reinforced, in rolls or sheets :  Paper and paperboard, laminated internally with bitumen, tar or asphalt . . 18 0  Other :   Straw paper and paperboard, whether or not covered with paper other 8 0than straw paper Other :    Made from wastepaper, whether or not covered with paper :   Composed of two or more layers of different nature     Other . . .    Other 18 18 18 10 10 10 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other1 than that of heading No 4803 or 4818 :  Corrugated paper and paperboard, whether or not perforated :   On which paper or paperboard has been glued on one side Other 21 21 18 11 11 10  Sack kraft paper, creped or crinkled, whether or not embossed or perforated 314 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4808 30 00  Other kraft paper, creped or crinkled, whether or not embossed or perfor* 18 10 4808 90 00  Other 18 10  4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state : , 4809 10 00  Carbon or similar copying papers 19 9  4809 20 00  Self-copy paper 19 9  4809 90 00  Other 19 9  4810 Paper and paperboard, coated on one or both sides with kaolin (china clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or sheets :  Paper and paperboard of a kind used for writing, printing or other graphic purposes, not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres : I 4810 U   Weighing not more than 150 g/m2 : 4810 11 10    Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper or paperboard 19 9  4810 11 90 Other 19 9  4810 12 00 Weighing more than 150 g/m2  Paper and paperboard of a kind used for writing, printing or other graphic purposes, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process : 19 9 4810 21 00 Light-weight coated paper 19 9  4810 29   Other : 4810 29 10 In rolls . 19 9  4810 29 90  In sheets  Kraft paper and paperboard, other than that of a kind used for writing, printing or other graphic purposes : 19 9 4810 31 00   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing 150 g/m2 or less 19 9 4810 32   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing more than 150 g/m2 : 4810 32 10  Coated with kaolin 19 8  4810 32 90 Other 19 9  4810 39 00 Other  Other paper and paperboard : 19 9  4810 91   Multi-ply : 4810 91 10 Each layer bleached 19 9  31 . 10 . 88 Official Journal of the European Communities 315 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 , 345 With only one outer layer bleached Other - Other : 19 19 19 15 19 Bleached paper and paperboard, coated with kaolin 4810 91 30 4810 91 90 4810 99 4810 99 10 48109930 4810 9990 4811 Coated with mica powder Other Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or sheets, other than goods of heading No 4803, 4809, 4810 or 4818 : 9 9 8 7 9 9 9 9 8  Tarred, bituminized or asphalted paper and paperboard  Gummed or adhesive paper and paperboard : Self-adhesive Other Paper and paperboard coated, impregnated or covered with plastics (exclu ­ ding adhesives) : Bleached, weighing more than 150 g/m2  - Other 19 19 19 19 19 19 19 19 17 Paper and paperboard, coated, impregnated or covered with wax, paraffin wax, stearin, oil or glycerol  Other paper, paperboard, cellulose wadding and webs of soft cellulose : 9 9 9 9 10 Continuous forms - - Other Filter blocks, slabs and plates, of paper pulp 4811 10 00 4811 21 00 48112900 4811 31 00 481139 00 4811 40 00 4811 90 - 4811 90 10 4811 90 90 4812 00 00 4813 4813 10 00 4813 20 00 4813 90 4813 90 10 4813 90 90 4814 4814 10 00 4814 20 00 4814 30 00 Cigarette paper, whether or not cut to size or in the form of booklets or tubes :  In the form of booklets or tubes  In rolls of a width not exceeding 5 cm 5,1 5,1  Other : 15 15 14 19   Not impregnated, in rolls of a width exceeding 15 cm, or in rectangu ­ lar (including square) sheets with one side exceeding 36 cm  Other 4,9 9 Wallpaper and similar wall coverings ; window transparencies of paper : - 'Ingrain' paper 19 7 Wallpaper and similar wall coverings, consisting of paper coated or covered, on the face side, with a grained, embossed, coloured, design-printed or otherwise decorated layer of plastics 23 12,5 Wallpaper and similar wall coverings, consisting of paper covered, on the face side, with plaiting material, whether or not bound together in parallel strands or woven . . 14 4,1 316 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4814 90 - Other : 4814 90 10   Wallpaper and similar wall coverings, consisting of grained, embossed, surface-coloured, design-printed or otherwise surface-decorated paper, coated or covered with transparent protective plastics 19 7 4814 90 90   Other . . . . ; 19 7  4815 00 00 Floor coverings on a base of paper or of paperboard, whether or not cut to size I 19 11 m2 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes : 4816 10 00  Carbon or similar copying papers 19 9  4816 20 00 - Self-copy paper 19 9  4816 30 00  Duplicator stencils 19 9  481 ¿ 90 00  Other 19 9  4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard ; boxes, pouches, wallets and writing compen ­ diums, of paper or paperboard, containing an assortment of paper stationery : 4817 10 00  Envelopes 20 12  4817 20 00  Letter cards, plain postcards and correspondence cards 20 12  4817 30 00  Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery 20 12  4818 Toilet paper, handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar house ­ hold, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres : 4818 10  Toilet paper : 4818 10 10   Weighing, per ply, 25 g/m2 or less 19 9  4818 10 90 -  Weighing, per ply, more than 25 g/m2 19 9  4818 20  Handkerchiefs, cleansing or facial tissues and towels : 4818 2010   Handkerchiefs and cleansing or facial tissues Hand towels : 19 11  4818 20 91    In rolls 19 11  4818 20 99 Other 19 U  4818 30 00  Tablecloths and serviettes 19 11  &gt; 31 . 10 . 88 Official Journal of the European Communities 317 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 481840  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles : Sanitary towels, tampons and similar articles : 4818 4011    Sanitary towels 19 10  4818 40 13 Tampons 19 10 ·  4818 40 19 Other Napkins and napkin liners for babies and similar sanitary articles : 19 10  4818 40 91 Not put up for retail sale 19 10  4818 40 99 Other 19 7  4818 50 00  Articles of apparel and clothing accessories 19 11  4818 90  Other : ¢ 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale 19 10  4818 90 90 Other 19 11  4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres ; box files, letter trays, and similar articles, of paper or paperboard of a kind used in offices, shops or the like : 4819 10 00  Cartons, boxes and cases, of corrugated paper or paperboard 20 12  4819 20  Folding cartons, boxes and cases, of non-corrugated paper or paperboard : 4819 20 10   With a weight of the paper or the paperboard of less than 600 g/m2 . . 20 12  4819 20 90   With a weight of the paper or the paperboard of 600 g/m2 or more . . 20 12  4819 30 00  Sacks and bags, having a base of a width of 40 cm or more 20 12  4819 40 00  Other sacks and bags, including cones 20 12  4819 50 00  Other packing containers, including record sleeves 20 12  4819 60 00  Box files, letter trays, storage boxes and similar articles, of a kind used in offices, shops or the like 20 11  4820 Registers, account books, note books, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise ­ books, blotting-pads, binders (loose-leaf or other), folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard ; albums for samples or for collections and book covers, of paper or paperboard : 4820 10  Registers, account books, note books, order books, receipt books, letter pads, memorandum pqds, diaries and similar articles : 4820 10 10   Registers , account books, order books and receipt b,ooks 21 12  4820 10 30   Note books, letter pads and memorandum pads 21 12  4820 10 50   Diaries 21 12 1 4820 10 90   Other 21 12  318 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4820 20 00  Exercise books 21 12  4820 30 00  Binders, folders and file covers 21 12  4820 40  Manifold business forms and interleaved carbon sets : 482040 10   Continuous forms 21 12  4820 4090 Other 21 12  4820 50 00  Albums for samples or for collections 21 12  482090 00  Other 21 12  4821 Paper or paperboard labels of all kinds, whether or not printed : 4821 10 - Printed : 4821 10 10 Self-adhesive 20 10  4821 10 90 Other 20 10  482190 - Other : 4821 90 10   Self-adhesive 20 10  482190 90 Other 20 10  4822 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) : 4822 10 00  Of a kind used for winding textile yarn 19 11  4822 90 00 - Other 19 11  4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape ; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres :  Gummed or adhesive paper, in strips or rolls : 4823 11 Self-adhesive : 4823 11 10 Strips of a width not exceeding 10 cm, the coating of which consists of unvulcanized natural or synthetic rubber 16 4,6 4823 11 90 Other 19 9  4823 19 00 Other 19 9  4823 20 00  Filter paper and paperboard 19 9  4823 30 00  Cards, not punched, for punch card machines, whether or not in strips . . . 19 11  4823 40 00  Rolls, sheets and dials, printed for self-recording apparatus  Other paper and paperboard, of a kind used for writing, printing or other graphic purposes : 19 11 4823 51   Printed, embossed or perforated : 4823 51 10 Continuous forms 19 9  4823 51 90 Other 19 9  4823 59 Other : 4823 59 10 In strips or rolls for office machines and the like 19 9  4823 59 90 Other 19 9  31 . 10 . 88 Official Journal of the European Communities 319 Rate of duty CN code Descnption conventional Supplementary unitautonomous (%) (% 1 2 3 4 5  Trays, dishes, plates, cups and the like, of paper or paperboard :   Trays, dishes and platep Other  Moulded or pressed articles of paper pulp :   Moulded trays and boxes for packing eggs 19 19 19 19 19 11 11 11 11 Free 4823 60 4823 60 10 4823 60 90 482370 4823 70 10 482370 90 4823 90 4823 90 10 4823 90 20 4823 90 30 Other - Other : Gaskets, washers and other seals, for use in civil aircraft (*) Other :    Perforated paper and paperboard for Jacquard and similar ma ­ chines Fans and hand screens ; frames therefor and parts of such frames . . 13 21 4,6 5,6    Other :     Cut to size or shape : Condenser paper 94823 90 51 4823 90 71 4823 90 79 482390 90 19 19 19 19 Other :       Gummed or adhesive paper  Other Other . . . . ! 9 9 11 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 320 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS, TYPESCRIPTS AND PLANS Notes 1 . This chapter does not cover : (a) photographic negatives or positives on transparent bases (Chapter 37); (b) maps, plans or globes , in relief, whether or not printed (heading No 9023); (c) playing cards or other goods of Chapter 95 ; or (d) original engravings, prints or lithographs (heading No 9702), postage or revenue stamps, stamp-postmarks, first-day covers , postal stationery or the like of heading No 9704, antiques of an age exceeding 100 years or other articles of Chapter 97 . 2 . For the purposes of Chapter 49, the term 'printed' also means reproduced by means of a duplicating machine, produced under the control of a computer, embossed, photographed, photocopied, thermocopied or typewritten . 3 . Newspapers, journals and periodicals which are bound otherwise than in paper, and sets of newspapers , journals or periodicals comprising more than one number under a single cover are to be classified in heading No 4901 , whether or not containing advertising material . 4 . Heading No 4901 also covers : (a) a collection of printed reproductions of, for example, works of art or drawings, with a relative text, put up with numbered pages in a form suitable for binding into one or more volumes ; (b) a pictorial supplement accompanying, and subsidiary to , a bound volume ; and (c) printed parts of books or booklets , in the form of assembled or separate sheets or signatures , constituting the whole or a part of a complete work and designed for binding . However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets , fall in heading No 4911 . 5 . Subject to note 3 to this chapter, heading No 4901 does not cover publications which are essentially devoted to advertising (for example, brochures , pamphlets, leaflets, trade catalogues, year books published by trade associations, tourist propaganda). Such publications are to be classified in heading No 4911 . 6 . For the purposes of heading No 4903 , the expression 'children's picture books' means books for children in which the pictures form the principal interest and the text is subsidiary . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4901 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets : 4901 10 00  In single sheets, whether or not folded  Other : Free Free  4901 91 00   Dictionaries and encyclopaedias, and serial instalments thereof Free Free  31 . 10 . 88 Official Journal of the European Communities 321 Rate of duty Supplementary unit CN code Description conventional (%) autonomous (%) 1 | 2 53 Free  - Other Newspapers, journals and periodicals, whether or not illustrated or containing advertising material :  Appearing at least four times a week  Other Free Free 15 Free Children's picture, drawing or colouring books 4 Free Free Free 7,2 Free 4,6 Free Free Music, printed or in manuscript, whether or not bound or illustrated . 4901 99 00 4902 4902 10 00 4902 90 00 4903 00 00 4904 00 00 4905 49051000 4905 91 00 4905 99 00 4906 00 00 Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed :  Globes  Other :   In book form   Other . . . . 16 Free Free Plans and drawings for architectural, engineering, industrial, commer ­ cial, topographical or similar purposes, being originals drawn by hand ; hand-written texts ; photographic reproductions on sensitised paper and carbon copies of the foregoing Free Free 4907 00 Unused postage, revenue or similar stamps of current or new issue in the country to which they are destined ; stamp-impressed paper ; banknotes ; cheque forms ; stock, share or bond certificates and similar documents of title :  Postage, revenue and similar stamps  Banknotes  Other : 6 Free Free 15   Signed and numbered 4907 00 10 4907 00 30 4907 00 91 4907 00 99 4908 4908 10 00 4908 90 00 2,5 Free Free 5,1 5,3 5,3 Other Transfers (decalcomanias) :  Transfers (decalcomanias), vitnfiable 13 13  Other 4909 00 00 Printed or illustrated postcards ; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings . . 15 6,5 64910 00 00 Calendars of any kind, printed, including calendar blocks 19 31 . 10 . 88322 Official Journal of the European Communities Rate of duty CN . code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4911 Other printed matter, including printed pictures and photographs : 4911 10  Trade advertising material, commercial catalogues and the like : 4911 10 10 Paper and paperboard of heading No 3704, developed for graphic reproduction 16 5,8  4911 1090 Other  Other : 16 5,8  4911 91 Pictures, designs and photographs : 4911 91 10 Sheets (not being trade advertising material), not folded, merely with illustrations or pictures not bearing a text or caption, for editions of books or periodicals which are published in different countries in one or more languages (!) Free Free 4911 91 50 Paper and paperboard of heading No 3704, developed for graphic reproduction 16 5,8  4911 91 90 Other 16 5,8  491199 Other : 4911 99 10 Paper and paperboard of heading No 3704, developed for graphic reproduction 16 5,8 4911 99 90  Other 16 5,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10. 88 Official Journal of the European Communities 323 SECTION XI TEXTILES AND TEXTILE ARTICLES Notes 1 . This section does not cover : (a) animal brush-making bristles or hair (heading No 0502); horsehair or horsehair waste (heading No 0503); (b) human hair or articles of human hair (heading No 0501 , 6703 or 6704), except straining cloth of a kind commonly used in oil presses or the like (heading No 59.11 ); (c) cotton linters or other vegetable materials of Chapter 14 ; (d) asbestos of heading No 2524 or articles of asbestos or other products of heading No 6812 or 6813 ; (e) articles of heading No 3005 or 3006 (for example, wadding, gauze, bandages and similar articles for medical, surgical , dental or veterinary purposes, sterile surgical suture materials); (f) sensitized textiles of heading Nos 3701 to 3704; (g) monofilament of which any cross-sectional dimension exceeds 1 mm or strip or the like (for example, artificial straw) of an apparent width exceeding 5 mm, of plastics (Chapter 39), or plaits or fabrics or other basketware or wickerwork of such monofilament or strip (Chapter 46); (h) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with plastics, or articles thereof, of Chapter 39 ; (ij) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with rubber, or articles thereof, of Chapter 40 ; (k) hides or skins with their hair or wool on (Chapter 41 or 43) or articles of furskin, artificial fur or articles thereof, of heading No 4303 or 4304; (1) articles of textile materials of heading No 4201 or 4202 ; (m) products or articles of Chapter 48 (for example, cellulose wadding); (n) footwear or parts of footwear, gaiters or leggings or similar articles of Chapter 64 ; (o) hair nets or other headgear or parts thereof of Chapter 65 ; (p) goods of Chapter 67 ; (q) abrasive-coated textile material (heading No 6805) and also carbon fibres or articles of carbon fibres of heading No 6815 ; (r) glass fibres or articles of glass fibres, other than embroidery with glass thread on a visible ground of fabric (Chapter 70); (s) articles of Chapter 94 (for example, furniture, bedding, lamps and lighting fittings); or (t) articles of Chapter 95 (for example, toys, games, sports requisites and nets). 2 . (A) Goods classifiable in Chapters 50 to 55 or in heading No 5809 or 5902 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates by weight over any other single textile material . (B) For the purposes of the above rule : (a) Gimped horsehair yarn (heading No 5110) and metallized yarn (heading No 5605) are to be treated as a single textile material the weight of which is to be taken as the aggregate of the weights of its components ; for the classification of woven fabrics, metal thread is to be regarded as a textile material . 324 Official Journal of the European Communities 31 . 10 . 88 (b) The choice of appropriate heading shall be effected by determining first the chapter and then the applicable heading within that chapter, disregarding any materials not classified in that chapter . (c) When both Chapters 54 and 55 are involved with any other chapter, Chapters 54 and 55 are to be treated as a single chapter . (d) Where a chapter or a heading refers to goods of different textile materials , such materials are to be treated as a sipgle textile material . (C) The provisions of paragraphs (A) and (B) above apply also to the yarns referred to in notes 3 , 4, 5 or 6 below . 3 . (A) For the purposes of this section, and subject to the exceptions in paragraph (B) below, yarns (single, multiple (folded) or cabled) of the following descriptions are to be treated as 'twine, cordage, ropes and cables' : (a) of silk or waste silk, measuring more than 20 000 decitex ; (b) of man-made fibres (including yarn of two or more monofilaments of Chapter 54), measuring more than 10 000 decitex ; (c) of true hemp or flax : (i) Polished or glazed, measuring 1 429 decitex or more ; or (ii) Not polished or glazed, measuring more than 20 000 decitex ; (d) of coir, consisting of three or more plies ; (e) of other vegetable fibres, measuring more than 20 000 decitex ; or (f) reinforced with metal thread . (B) Exceptions : (a) yarn of wool or other animal hair and paper yarn, other than yarn reinforced with metal thread ; (b) man-made filament tow of Chapter 55 and multifilament yarn without twist or with a twist of less than five turns per metre of Chapter 54; (c) silkworm gut of heading No 5006, and monofilaments of Chapter 54 ; (d) metallized yarn of heading No 5605 ; yarn reinforced with metal thread is subject to paragraph (A) (f) above ; and (e) chenille yarn, gimped yarn and loop wale-yarn of heading No 5606. 4 . (A) For the purposes of Chapters 50, 51 , 52, 54 and 55, the expression 'put up for retail sale ' in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn (single, multiple (folded) or cabled) put up : (a) on cards , reels, tubes or similar supports, of a weight (including support) not exceeding : (i) 85 g in the case of silk, waste silk or man-made filament yarn ; or (11) 125 g in other cases ; (b) in balls , hanks or skeins of a weight not exceeding : (i) 85 g in the case of man-made filament yarn of less than 3 000 decitex, silk or silk waste ; (ii) 125 g in the case of all other yarns of less than 2 000 decitex ; or (lii) 500 g in other cases ; 31 . 10 . 88 Official Journal of the European Communities 325 (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding : (i) 85 g in the case of silk, waste silk or man-made filament yarn ; or (11) 125 g in other cases . (B) Exceptions : (a) single yarn of any textile material, except : (i) single yarn of wool or fine animal hair, unbleached ; and (ii) single yarn of wool or fine animal hair, bleached, dyed or printed, measuring more than 5 000 decitex ; (b) multiple (folded) or cabled yarn-, unbleached : (i) of silk or waste silk, however put up ; or (ii) of other textile material except wool or fine animal hair, in hanks or skeins ; (c) multiple (folded) or cabled yarn of silk or waste silk, bleached, dyed or printed, measuring 133 decitex or less ; and (d) single, multiple (folded) or cabled yarn of any textile material : (i) in cross-reeled hanks or skeins ; or (ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). 5 . For the purposes of heading Nos 5204, 5401 and 5508, the expression 'sewing thread' means multiple (folded) or cabled yarn : (a) put up on supports (for example, reels, tubes) of a weight (including support) not exceeding 1 000 grams ; (b) dressed ; and (c) with a final 'Z' twist . 6 . For the purposes of this section, the expression 'high tenacity yarn' means yarn having a tenacity, expressed in cN/tex (centinewtons per tex), greater than the following :  single yarn of nylon or other polyamides, or of polyesters : 60 cN/tex,  multiple (folded) or cabled yarn of nylon or other polyamides, or of polyesters : 53 cN/tex,  single, multiple (folded) or cabled yarn of viscose rayon : 27 cN/tex . 7 . For the purposes of this section, the expression 'made up' means : (a) cut otherwise than into squares or rectangles ; (b) produced in the finished state, ready for use (or merely needing separation by cutting dividing threads) without sewing or other working (for example, certain dusters , towels, table cloths, scarf squares, blankets); (c) hemmed or with rolled edges, or with a knotted fringe at any of the edges, but excluding fabrics the cut edges of which have been prevented from unravelling by whipping or by other simple means ; (d) cut to size and having undergone a process of drawn thread work ; 326 Official Journal of the European Communities 31 . 10 . 88 (e) assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more textiles assembled in layers , whether or not padded); (f) knitted or crocheted to shape, presented in the form of a number of items in the length . 8 . Chapters 50 to 55 and, except where the context otherwise requires , Chapters 56 to 60, do not apply to goods made up within the meaning of note 7 above . Chapters 50 to 55 do not apply to goods of Chapters 56 to 59 . 9 . The woven fabrics of Chapters 50 to 55 include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles . These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding . 10 . Elastic products consisting of textile materials combined with rubber threads are classified in this section . 11 . For the purposes of this section, the expression 'impregnated' includes 'dipped'. 12 . For the purposes of this section, the expression 'polyamides' includes 'aramids'. 13 . Unless the context otherwise requires, textile garments of different headings are to be classified in their own headings even if put up in sets for retail sale . Subheading notes 1 . In this section and, where applicable, throughout the nomenclature, the following expressions have the meanings hereby assigned to them : (a) 'Elastomeric yarn ' : Filament yarn, including monofilament, of synthetic textile material, other than textured yarn, which does not break on being extended to three times its original length and which returns, after being extended to twice its original length, within a period of five minutes , to a length not greater than one-and-a-half times its original length . (b) 'Unbleached yarn ' : Yarn which : (i) has the natural colour of its constituent fibres and has not been bleached, dyed (whether or not in the mass) or printed ; or (ii) is of indeterminate colour (grey yarn), manufactured from garnetted stock . Such yarn may have been treated with a colourless dressing or fugitive dye (which disappears after simple washing with soap) and, in the case of man-made fibres , treated in the mass with delustring agents (for example, titanium dioxide). (c) 'Bleached yarn ' : Yarn which : (i) has undergone a bleaching process , is made of bleached fibres or, unless the context otherwise requires, has been dyed white (whether or not in the mass) or treated with a white dressing ; (ii) consists of a mixture of unbleached and bleached fibres ; or (iii) is multiple (folded) or cabled and consists of unbleached and bleached yarns . 31 . 10 . 88 Official Journal of the European Communities 327 (d) 'Coloured (dyed or printed) yarn ' : Yarn which : (i) is dyed (whether or not in the mass) other than white or in a fugitive colour or printed, or made from dyed or printed fibres ; (ii) consists of a mixture of dyed fibres of different colours or of a mixture of unbleached or bleached fibres with coloured fibres (marl or mixture yarns), or is printed in one or more colours at intervals to give the impression of dots ; (iii) is obtained from slivers or rovings which have been printed ; or (iv) is multiple (folded) or cabled and consists of unbleached or bleached yarn and coloured yarn . The above definitions also apply mutatis mutandis to monofilament and to strip or the like of Chapter 54 . (e) 'Unbleached woven fabric ' : Woven fabric made from unbleached yarn and which has not been bleached, dyed or printed . Such fabric may have been treated with a colourless dressing or a fugitive dye . (f) 'Bleached woven fabric ' : Woven fabric which : (l) has been bleached or, unless the context otherwise requires , dyed white or treated with a white dressing, in the piece ; (li) consists of bleached yarn ; or (111) consists of unbleached and bleached yarn . (g) 'Dyed woven fabric ' : Woven fabric which : (l) is dyed a single uniform colour other than white (unless the context otherwise requires) or has been treated with a coloured finish other then white (unless the context otherwise requires), in the piece ; or (ii) consists of coloured yarn of a single uniform colour. (h) ' Woven fabric ofyarns of different colours ' : Woven fabric (other than printed woven fabric) which : (i) consists of yarns of different colours or yarns of different shades of the same colour (other than the natural colour of the constituent fibres); (ii) consists of unbleached or bleached yarn and coloured yarn ; or (iii) consists of marl or mixture yarns . (In all cases, the yarn used in selvedges and piece ends is not taken into consideration .) (ij) 'Printed woven fabric ' : Woven fabric which has been printed in the piece, whether or not made from yarns of different colours . (The following are also regarded as printed woven fabrics : woven fabrics bearing designs made, for example, with a brush or spray gun, by means of transfer paper, by flocking or by the batik process .) The process of mercerization does not affect the classification of yarns or fabrics within the above categories .  r 328 Official Journal of the European Communities 31 . 10 . 88 (k) 'Plain weave ' : A fabric construction in which each yarn of the weft passes alternately over and under successive yarns of the warp and each yarn of the warp passes alternately over and under successive yarns of the weft . 2 . (A) Products of Chapters 56 to 63 containing two or more textile materials are to be regarded as consisting wholly of that textile material which would be selected under note 2 to this section for the classification of a product of Chapters 50 to 55 consisting of the same textile materials . (B) For the application of this rule : (a) where appropriate, only the part which determines the classification under interpretative rule 3 shall be taken into account ; (b) in the case of textile products consisting of a ground fabric and a pile or looped surface no account shall be taken of the ground fabric ; (c) in the case of embroidery of heading No 5810 only the ground fabric shall be taken into account . However, embroidery without visible ground shall be classified with reference to the embroidering threads alone . Additional note For the application of note 13 to this section, the term 'textile garments ' means garments of heading Nos 6101 to 6114 and 6201 to 6211 . CHAPTER 50 SILK Rate of duty . CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5001 00 00 Silk-worm cocoons suitable for reeling '. 2 * 1  5002 00 00 Raw silk (not thrown) 10 3,8  5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) : 5003 10 00  Not carded or combed Free Free  5003 90 00  Other . » Free Free  5004 00 Silk yarn (other than yarn spun from silk waste) not put up for retail sale : 5004 00 10  Unbleached, scoured or bleached 12 4,9  5004 00 90  Other 12 4,9  5005 00 Yarn spun from silk waste, not put up for retail sale : 5005 00 10  Unbleached, scoured or bleached 7 2,9  5005 00 90  Other 7 2,9  31 . 10 . 88 Official Journal of the European Communities 329 Rate of duty CN code Description autonomous  (%) conventional (%) Supplementary unit 1 2 3 4 5 5006 00 Silk yarn and yarn spun from silk waste, put up for retail sale ; silk-worm gut : 5006 00 10  Silk yarn 13 6,2  5006 00 90  Yarn spun from noil or other silk waste ; silk worm gut 7 2,9  5007 Woven fabrics of silk or of silk waste : 5007 10 00  Fabrics of noil silk ' 17 3  5007 20  Other fabrics, containing 85 % or more by weight of silk or of silk waste other than noil silk : 5007 20 10 CrÃ ªpes Pongee, habutai, honan, shantung, corah and similar Far Eastern fabrics, wholly of silk (not mixed with noil or other silk waste or with other textile materials) : 17 6,9 5007 20 21    Plain-woven, unbleached or not further processed than scoured . . .  Other : 16 5,3  5007 20 31     Plain-woven 17 7,5  5007 20 39     Other   Other : 17 7,5  5007 2041    Diaphanous fabrics (open weave) Other : 17 7,2  5007 20 51 Unbleached, scoured or bleached 17 7,2  5007 20 59 Dyed     Of yarns of different colours : 17 7,2  5007 20 61  Of a width exceeding 57 cm but not exceeding 75 cm ..... 17 7,2  5007 20 69      Other 17 7,2  5007 20 71     Printed . 17 7,2  5007 90  Other fabrics : 5007 90 10 Unbleached, scoured or bleached 17 6,9  5007 90 30 Dyed 17 6,9  5007 90 50   Of yarns of different colours 17 6,9  5007 90 90 Printed 17 6,9 '  330 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 51 WOOL, FINE OR COARSE ANIMAL HAIR ; HORSEHAIR YARN AND WOVEN FABRIC Note 1 . Throughout the nomenclature : (a) 'wool ' means the natural fibre grown by sheep or lambs ; (b) ' fine animal hair' means the hair of alpaca, llama, vicuna, camel, yak, Angora, Tibetan, Kashmir or similar goats (but not common goats), rabbit (including Angora rabbit), hare, beaver, nutria or musk-rat ; (c) 'coarse animal hair' means the hair of animals not mentioned above, excluding brush-making hair and bristles (heading No 0502) and horsehair (heading No 0503). Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5101 Wool, not carded or combed :  Greasy, including fleece-washed wool : 5101 1100 Shorn wool Free Free  5101 19 00   Other  Degreased, not carbonized : Free Free  5101 21 00   Shorn wool Free Free  5101 29 00   Other Free Free  5101 30 00  Carbonized Free Free  5102 Fine or coarse animal hair, not carded or combed : 5102 10  Fine animal hair : 5102 10 10 Of Angora rabbit Free Free  5102 10 30   Of alpaca, llama or vicuna Free Free  5102 10 50   Of camel or yak, or of Angora, Tibetan, Kashmir or similar goats . . . Free Free  5102 10 90   Of rabbit (other than Angora rabbit), hare, beaver, nutria or musk-rat . Free Free  5102 20 00  Coarse animal hair Free Free  5103 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock : 5103 10  Noils of wool or of fine animal hair : 5103 10 10   Not carbonized Free Free  5103 10 90   Carbonized Free Free  31 . 10 . 88 Official Journal of the European Communities 331 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5103 20  Other waste of wool or of fine animal hair : 5103 20 10 Yarn waste   Other : Free Free  5103 20 91 Not carbonized Free Free  5103 20 99 Carbonized Free Free  5103 30 00  Waste of coarse animal hair Free Free  5104 00 00 Garnetted stock of wool or of fine or coarse animal hair Free Free  5105 Wool and fine or coarse animal hair, carded or combed (including combed wool in fragments) : 5105 10 00  Carded wool  Wool tops and other combed wool : 3 2,5  5105 21 00 Combed wool in fragments 3 2,5  5105 29 00 Other 3 2,5  5105 30  Fine animal hair, carded or combed : 5105 30 10 Carded 3 2,5  5105 30 90   Combed 3 2,5  5105 40 00  Coarse animal hair, carded or combed 3 2,5  5106 Yarn of carded wool, not put up for retail sale : 5106 10  Containing 85 % or more by weight of wool : 5106 10 10 Unbleached 3,8 3,8  5106 10 90 Other 3,8 3,8  5106 20  Containing less than 85 % by weight of wool : Containing 85 % or more by weight of wool and fine animal hair : 5106 20 11    Unbleached 3,8 5,3  5106 20 19  Other Other : 3,8 5,3  5106 20 91 Unbleached 10 5,3  5106 20 99 Other 10 . 5,3  5107 Yarn of combed wool, not put up for retail sale : 5107 10  Containing 85 % or more by weight of wool : 5107 10 10 Unbleached 5 3,8  5107 10 90 Other 5 3,8  5107 20  Containing less than 85 % by weight of wool : Containing 85 % or more by weight of wool and fine animal hair : 5107 20 10    Unbleached 5 6,2  5107 20 30  Other 5 6,2  332 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other :    Mixed solely or mainly with synthetic staple fibres : 5107 20 51   i Unbleached . 10 6,2  5107 20 59 Other Otherwise mixed : 10 6,2  5107 20 91 Unbleached 10 6,2  5107 20 99 Other 10 6,2  5108 Yarn of fine animal hair (carded or combed), not put up for retail sale : 5108 10  Carded : 51081010 Unbleached 5 3,2 '  5108 10 90 Other . 5 3,2  5108 20  Combed : 5108 20 10 Unbleached 5 3,2  5108 20 90 Other 5 3,2  5109 Yarn of wool or of fine animal hair, put up for retail sale : 5109 10  Containing 85 % or more by weight of wool or of fine animal hair : 5109 10 10   In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g 4,6 3,8  5109 10 90 Other 11 6,5  5109 90  Other : 5109 90 10 In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g 10 5,3  5109 90 90 Other 11 6,5  5110 0000 Yarn of coarse animal hair or of horsehair (including gimped hor ­ sehair yarn), whether or not put up for retail sale 10 3,5  5111 Woven fabrics of carded wool or of carded fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 5111 1100 Of a weight not exceeding 300 g/m2 13 C )  5111 19   Other : 51111910    Of a weight exceeding 300 g/m 2 but not exceeding 450 g/m2 .... 13 i 1 )  5111 19 90    Of a weight exceeding 450 g/m2 13 0)  511120 00  Other, mixed mainly or solely with man-made filaments 18 17  5111 30  Other, mixed mainly or solely with man-made staple fibres : 5111 30 10 Of a weight not exceeding 300 g/m2 18 17  511130 30   Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 18 17  (') See Annex . 31 . 10 . 88 333Official Journal of the European Communities Rate of duty CN code Description Supplementary unit (%) autonomous conventional (%) 2 53 18Of a weight exceeding 450 g/m2  Other : 511130 90 511190 51119010   Containing a total of more than 10 %, by weight of textile materials of Chapter 50   Other : 17 18 18 18 511190 91 511190 93 511190 99  Of a weight not exceeding 300 g/m2 . . . .    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 . . . . Of a weight exceeding 450 g/m2 Woven fabrics of combed wool or of combed fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 5112 Of a weight not exceeding 200 g/m2   Other : Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 . . . . 4 17 7,2 17 17 . 17 0 0) &lt;!&gt; 17 17 17 17 7.2 17 17 17 5.3 Of a weight exceeding 375 g/m2  Other, mixed mainly or solely with man-made filaments  Other, mixed mainly or solely with man-made staple fibres : Of a weight not exceeding 200 g/m2 5112 11 00 5112 19 5112 19 10 5112 19 90 5112 20 00 5112 30 5112 30 10 5112 30 30 5112 30 90 5112 90 5112 90 10 5112 90 91 5112 90 93 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2   Of a weight exceeding 375 g/m2  Other : 13 13 13 18 18 18 18 17 18 18 18 16   Containing a total of more than 10 % by weight of textile materials of Chapter 50 Other :  Of a weight not exceeding 200 g/m2 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 . . . .  Of a weight exceeding 375 g/m25112 90 99 5113 00 00 Woven fabrics of coarse animal hair or of horsehair (') See Annex. 334 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 52 COTTON Subheading note 1 . For the purposes of subheadings 5209 42 and 5211 42, the expression 'denim' means fabrics of three-thread or four-thread twill, including broken twill , warp faced, the warp yarns of which are dyed blue and the weft yarns of which are unbleached, bleached, dyed grey or coloured a lighter shade of blue than that of the warp yarns . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5201 00 Cotton, not carded or combed : 5201 00 10 - Rendered absorbent or bleached Free Free  5201 00 90 - Other Free Free  5202 Cotton waste (including yarn waste and garnetted stock) : 5202 10 00  Yarn waste (including thread waste)  Other : Free Free  5202 91 00 Garnetted stock Free Free  5202 99 00 Other Free Free  5203 00 00 Cotton, carded or combed 3 1,4  5204 Cotton sewing thread, whether or not put up for retail sale :  Not put up for retail sale : 52041100 Containing 85 % or more by weight of cotton 10 6  5204 19 00 Other 10 6  5204 20 00  Put up for retail sale 16 9  5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5205 11 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) . . . 10 6  5205 12 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5205 13 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5205 14 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6 31 . 10 . 88 Official Journal of the European Communities 335 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 15  - Measuring Less than 125 decitex (exceeding 80 metric number) : 5205 15 10 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) , 10 6  5205 15 90    Measuring less than 83,33 decitex (exceeding 120 metric number) . .  Single yarn, of combed fibres : 10 4  5205 21 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) . . . 10 6  5205 22 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5205 2300 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5205 24 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5205 25 Measuring less than 125 decitex (exceeding 80 metric number) : 5205 25 10 Measuring less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number) . 10 6  5205 25 30 Measuring less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number) 10 6  5205 25 90    Measuring less than 83,33 decitex (exceeding 120 metric number) . .  Multiple (folded) or cabled yarn, of uncombed fibres : 10 4  5205 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5205 32 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6 5205 33 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6 5205 34 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6 5205 35  - Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 35 10    Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6 _ 5205 35 90 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn)  Multiple (folded) or cabled yarn, of combed fibres : 10 6  5205 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5205 42 00  - Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6 336 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6 5205 44 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) . 10 6 5205 45  ' - Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 45 10 Measuring per single yarn less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number per single yarn) 10 6 5205 45 30 Measuring per single yarn less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number per single yarn) 10 6 5205 45 90    Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6  5206 Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5206 11 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) . . . 10 6  5206 12 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5206 13 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5206 14 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5206 15 Measuring less than 125 decitex (exceeding 80 metric number) : 5206 15 10 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6  5206 15 90  Measuring less than 83,33 decitex (exceeding 120 metric number) . .  Single yarn, of combed fibres : 10 4  5206 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) . . . 10 6  5206 22 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5206 23 00 Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5206 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5206 25   Measuring less than 125 decitex (exceeding 80 metric number) : 5206 25 10  Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6 31 . 10 . 88 Official Journal of the European Communities 337 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5206 25 90    Measuring less than 83,33 decitex (exceeding 120 metric number) . .  Multiple (folded) or cabled yarn, of uncombed fibres : 10 4  5206 31 00 .  Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5206 32 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6 5206 33 00 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6 _  5206 34 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6 5206 35 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5206 35 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6 5206 35 90   - Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn)  Multiple (folded) or cabled yarn, of combed fibres : 10 6  52064100   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5206 42 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6 5206 43 00 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 * 6 5206 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6 5206 45 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5206 45 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6 _ 520645 90  Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6  5207 Cotton yarn (other than sewing thread) put up for retail sale : 5207 10 00  Containing 85 % or more by weight of cotton 16 9  5207 90 00  Other 16 9  5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 :  Unbleached : 5208 U   Plain weave, weighing not more than 100 g/m2 : 5208 U 10    Fabrics for the manufacture of bandages, dressings and medical gauzes 17 10  5208 11 90 Other 17 10  - 338 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5  Plain weave, weighing more than 100 g/m2 : Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : Not exceeding 115 cm Exceeding 115 cm but not exceeding 145 cm Exceeding 145 cm but not exceeding 165 cm Exceeding 165 cm   Plain weave, weighing more than 130 g/m2 and of a width :    Not exceeding 115 cm 10 10 10 10 10 10 10 10 10 10 Exceeding 115 cm but not exceeding 145 cm Exceeding 145 cm but not exceeding 165 cm Exceeding 165 cm  3-thread or 4-thread twill, including cross twill  Other fabrics Bleached :  Plain weave, weighing not more than 100 g/m2 :   Fabrics for the manufacture of bandages, dressings and medical gauzes Other 17 17 10 10 5208 12 5208 12 11 5208 12 13 5208 12 15 5208 12 19 5208 12 91 5208 12-93 5208 12 95 5208 12 99 5208 13 00 5208 19 00 5208 21 5208 21 10 5208 2190 5208 22 5208 2211 5208 22 13 5208 22 15 5208 22 19 5208 22 91 5208 22 93 5208 22 95 5208 22 99 5208 23 00 5208 29 00 5208 3100 5208 32 5208 3211 5208 32 13  Plain weave, weighing more than 100 g/m2 :   Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : Not exceeding 115 cm Exceeding 115 cm but not exceeding 145 cm    Exceeding 145 cm but not exceeding 165 cm    Exceeding 165 cm   Plain weave, weighing more than 130 g/m2 and of a width :  Not exceeding 115 cm 17 10 10 10 10 » 10 10 10 10 10 10 10 Exceeding 115 cm but not exceeding 145 cm    Exceeding 145 cm but not exceeding 165 cm Exceeding 165 cm  3-thread or 4-thread twill, including cross twill  Other fabrics Dyed :  Plain weave, weighing not more than 100 g/m2  Plain weave, weighing more than 100 g/m 2 : Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : Not exceeding 115 cm 17 17 10 10    Exceeding 115 cm but not exceeding 145 cm 31 . 10 . 88 Official Journal of the European Communities 339 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5208 32 15 Exceeding 145 cm but not exceeding 165 cm 17 10  5208 32 19   Exceeding 165 cm Plain weave, weighing more than 130 g/m2 and of a width : 17 10 5208 32 91   Not exceeding 115 cm 17 10  5208 32 93 Exceeding 115 cm but not exceeding 145 cm . 10  5208 32 95  Exceeding 145 cm but not exceeding 165 cm 17 10  5208 32 99 Exceeding 165 cm 17 10  5208 33 00 3-thread or 4-thread twill, including cross twill 17 10  5208 39 00 Other fabrics  Of yarns of different colours : 17 10  5208 4100 Plain weave, weighing not more than 100 g/m2 17 10  5208 42 00 Plain weave, weighing more than 100 g/m2 17 10  5208 43 00 3-thread or 4-thread twill, including cross twill 17 10  5208 49 00   Other fabrics  Printed : 17 10  5208 51 00 Plain weave, weighing not more than 100 g/m2 17 10  5208 52 Plain weave, weighing more than 100 g/m2 : 5208 52 10 Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 . 10  5208 52 90 Plain weave, weighing more than 130 g/m2 17 10  5208 53 00 3-thread or 4-thread twill, including cross twill 17 10  5208 59 00 Other fabrics 17 10  5209 Woven fabrics Of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 : - Unbleached : Ã  52091100 Plain weave 17 10  5209 12 00 3-thread or 4-thread twill, including cross twill 17 10  5209 19 00 Other fabrics  Bleached : 17 10  5209 21 00 Plain weave 17 10  5209 22 00   3-thread or 4-thread twill, including cross twill 17 10  5209 29 00 Other fabrics  Dyed : 17 10  5209 31 00 Plain weave 17 10  5209 32 00 3-thread or 4-thread twill, including cross twill 17 10  5209 39 00 Other fabrics  Of yarns of different colours : 17 10  5209 41 00   Plain weave 17 10  340 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 3 4 52 -  Denim   Other fabrics of 3-thread or 4-thread twill, including cross twill -  Other fabrics : Jacquard fabrics of a width of more than 115 cm but less than 17 17 17 17 17 17 17 5209 42 00 520943 00 5209 49 5209 4910 5209 49 90 5209 51 00 5209 52 00 5209 59 00 5210 140 cm  Other  Printed :  ^ Plain weave   3-thread or 4-thread twill, including cross twill Other fabrics . . . Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 : 10 &lt; 10 10 10 10 10 10 10 10 10 10 10 10 10 10 - Unbleached : -  Plain weave : -   Of a width not exceeding 165 cm Of a width exceeding 165 cm 19 19 19 19 3-thread or 4-thread twill, including cross twill Other fabrics - Bleached :   Plain weave : Of a width not exceeding 165 cm Of a width exceeding 165 cm 19 19 19 19   3-thread or 4-thread twill, including cross twill 5210 11 521011 10 5210 11 90 5210 12 00 5210 19 00 5210 21 5210 21 10 5210 21 90 5210 22 00 5210 29 00 5210 31 5210 31 10 5210 3190 5210 32 00 5210 39 00 5210 41 00 5210 42 00 5210 49 00 5210 51 00 5210 52 00 -  Other fabrics - Dyed : Plain weave : Of a width not exceeding 165 cm Of a width exceeding 165 cm   3-thread or 4-thread twill, including cross twill Other fabrics  Of yarns of different colours :   Plain weave 19 19 19 19 19 19 19 19 19 10 10 10 10 10 10 10 10 10   3-thread or 4-thread twill, including cross twill   Other fabrics  Printed :   Plain weave   3-thread or 4-thread twill, including cross twill 31 . 10 . 88 Official Journal of the European Communities 341 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5210 59 00 Other fabrics 19 10  5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 : - Unbleached : 5211 1100 Plain weave 19 10  5211 12 00 3-thread or 4-thread twill, including cross twill 19 10  5211 19 00   Other fabrics  Bleached : 19 10  5211 21 00 Plain weave 19 10  521122 00   3-thread or 4-thread twill, including cross twill 19 10  521129 00 Other fabrics - Dyed : 19 10  5211 31 00   Plain weave 19 10  521132 00   3-thread or 4-thread twill, including cross twill 19 . 10  521139 00   Other fabrics  Of yarns of different colours : 19 10  5211 41 00 Plain weave 19 10  521142 00 Denim 19 10  521143 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 19 10  521149   Other fabrics :    Jacquard fabrics : 5211 49 11     Mattress tickings 19 10  5211 49 19   Other 19 10  521149 90 Other  Printed : 19 10  52115100 Plain weave 19 10  5211 52 00   3-thread or 4-thread twill, including cross twill 19 10  521159 00 Other fabrics 19 10  5212 Other woven fabrics of cotton :  Weighing not more than 200 g/m2 : ' 5212 11   Unbleached : 5212 11 10    Mixed mainly or solely with flax 19 10  5212 1190  Otherwise mixed 19 10  5212 12 Bleached : 5212 12 10    Mixed mainly or solely with flax 19 10  5212 12 90 Otherwise mixed 19 10  342 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional % 2 3 4 5 19 19 19 19 19 19 10 10 10 10 10 10  Dyed : Mixed mainly or solely with flax   Otherwise mixed  Of yarns of different colours : Mixed mainly or solely with flax Otherwise mixed  Printed : Mixed mainly pr solely with flax Otherwise mixed Weighing more than 200 g/m2 :  Unbleached : 1 5212 13 5212 13 10 5212 13 90 5212 14 5212 14 10 5212 14 90 5212 15 5212 15 10 5212 15 90 5212 21 5212 21 10 5212 21 90 5212 22 5212 22 10 5212 22 90 5212 23 5212 23 10 5212 23 90 5212 24 5212 24 10 5212 24 90 5212 25 5212 25 10 5212 25 90   Mixed mainly or solely with flax Otherwise mixed - Bleached :   Mixed mainly or solely with flax Otherwise mixed  Dyed : Mixed mainly or solely with flax Otherwise mixed  Of yarns of different colours : 19 19 19 19 19 19 19 19 19 19 10 10 10 10 10 10 10 10 10 10   Mixed mainly or solely with flax Otherwise mixed  Printed :   Mixed mainly or solely with flax Otherwise mixed 31 . 10 . 88 Official Journal of the European Communities 343 CHAPTER 53 OTHER VEGETABLE TEXTILE FIBRES ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN Additional note A. For the purposes of subsections 5306 10 90, 5306 20 90 and 5308 20 90, the expression 'put up for retail sale ' in relation to yarn (single, multiple or cabled) means, subject to the exceptions in paragraph (B) below, yarn put up: (a) in balls or on cards, reels, tubes or similar supports, of a weight (including support) not exceeding 200 grams; (b) in hanks or skeins of a weight not exceeding 125 grams; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding 125 grams. B. Exceptions: (a) multiple or cabled yarn, unbleached, in hanks or skeins; (b) multiple or cabled yarn, put up: (i) in cross-reeled hanks or skeins; or (ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5301 Flax, raw or processed but not spun ; flax tow and waste (including yarn waste and garnetted stock) : 5301 10 00  Flax, raw or retted  Flax, broken, scutched, hackled or otherwise processed, but not spun : Free   5301 21 00 Broken or scutched Free   5301 29 00   Other Free   5301 30 - Flax tow and waste : 5301 30 10 Tow Free   5301 30 90   Flax waste Free   5302 True hemp (Cannabis sativa L.), raw or processed but not spun ; tow and waste of true hemp (including yarn waste and garnetted stock) : 5302 10 00  True hemp, raw or retted Free   , 5302 90 00  Other Free   344 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5303 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) : 530310 00  Jute and other textile bast fibres, raw or retted Free Free  5303 90 00  Other Free Free  5304 Sisal and other textile fibres of the genus Agave, raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) : 5304 10 00  Sisal and other textile fibres of the genus Agave, raw Free Free  5304 90 00  Other Free Free  5305 Coconut, abaca (Manila hemp or Musa textilis Nee), ramie and other vegetable textile fibres, not elsewhere specified or included, raw or processed but not spun ; tow, noils and waste of these fibres (including yarn waste and garnetted stock) :  Of coconut (coir) : 5305 11 00 Raw Free Free  530519 00 Other  Of abaca : Free Free  5305 21 00 Raw Free Free  5305 29 00 Other  Other : , Free Free  5305 91 00 Raw . . , Free Free  5305 99 00   Other Free Free  5306 Flax yarn : 5306 10  Single :   Not put up for retail sale :    Measuring 833,3 decitex or more (not exceeding 12 metric number) : 5306 1011 Unbleached 10 4,6 ( i )  5306 10 19  Other    Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) : 10 4,6 5306 10 31     Unbleached 10 4,6 ( i )  5306 10 39  Other 10 4,6  5306 10 50    Measuring less than 277,8 decitex (exceeding 36 metric number) . . 10 3,8  C 1 ) Duty reduced to 1,8 % in respect of unbleached flax yarn (other than tow yarn) measuring 333,3 decitex or more (not exceeding 30 metric number), intended for the manufacture of multiple or cabled yam for the footwear industry or for whipping cables , within the limits of an annual quota of 400 tonnes to be granted by the competent Community authorities . The granting of such quotas shall , moreover, be subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 345 Rate of duty Supplementary unit CN code Description conventional (%) autonomous (%) 1 4 53 17 5,9 2   Put up for retail sale  Multiple (folded) or cabled : Not put up for retail sale : Unbleached Other . . . . Put up for retail sale 10 10 17 5 5 5,9 Yarn of jute or of other textile bast fibres of heading No 5303 : - Single : Measuring 1 000 decitex or less ( 10 metric number or more) Measuring more than 1 000 decitex (less than 10 metric number) . . . .  Multiple (folded) or cabled Yarn of other vegetable textile fibres ; paper yarn :  Coir yarn  True hemp yarn : Not put up for retail sale Put up for retail sale  Paper yarn  Other : Ramie yarn : 10 10 10 Free 10 16 10 10 10 10 10 5,3 5,3 5,3 Free 3 4,9 5,3 4,6 4,6 3,8 3,8 5306 10 90 5306 20 5306 2011 5306 20 19 5306 20 90 5307 5307 10 5307 10 10 5307 10 90 5307 20 00 5308 5308 10 00 5308 20 5308 20 10 5308 20 90 5308 30 00 5308 90 5308 9011 5308 90 13 5308 90 19 5308 90 90 5309 5309 11 5309 11 11 5309 11 19 5309 11 90 5309 19 5309 19 10 5309 19 90 5309 21 5309 21 10 Measuring 833,3 decitex or more (not exceeding 12 metric number) . Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) . Measuring less than 277,8 decitex (exceeding 36 metric number) . . Other Woven fabrics of flax :  Containing 85 % or more by weight of flax : Unbleached or bleached :    Unbleached, of a weight :     Not exceeding 400 g/m2 Exceeding 400 g/m2 .    Bleached Other : 21 21 21 21 21 14 14 14 14 14  .   Dyed or of yarns of different colours Printed  Containing less than 85 % by weight of flax : &gt; Unbleached or bleached :    Unbleached 2 14 346 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) . conventional (%) Supplementary unit 1 2 3 4 5 5309 21 90 5309 29 5309 29 10 5309 29 90  Bleached   Other :    Dyed or of yarns of different colours Printed 21 21 21 14 14 14  5310 5310 10 5310 10 10 5310 10 90 5310 90 00 Woven fabrics of jute or of other textile bast fibres of heading No 5303 :  Unbleached :   Of a width not exceeding 150 cm Of a width exceeding 1 50 cm  Other 23 23 23 8,6 9,3 8,6  5311 00 5311 00 10 531100 90 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn :  Of ramie  Other 21 19 14 5,8 14 Synthetic filament yarn (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex :  High tenacity yarn of nylon or other polyamides :   Of aramids 15 15 15 Other  High tenacity yarn of polyesters  Textured yarn :   Of nylon or other polyamides, measuring per single yarn not more than 9 9 9 9 9 50 tex :    Measuring, per single yarn , not more than 5 tex    Measuring, per single yarn, more than 5 tex but not more than 15 1533 tex 31 . 10 . 88 Official Journal of the European Communities 347 CHAPTER 54 MAN-MADE FILAMENTS Notes 1 . Throughout the nomenclature, the term 'man-made fibres' means staple fibres and filaments of organic polymers produced by manufacturing processes, either : (a) by polymerization of organic monomers, such as polyamides , polyesters, polyurethanes or polyvinyl derivatives ; or (b) by chemical transformation of natural organic polymers (for example, cellulose, casein, proteins or algae), such as viscose rayon, cellulose acetate, cupro or alginates . The terms 'synthetic' and 'artificial ', used in relation to fibres , mean : synthetic : fibres as defined at (a); artificial : fibres as defined at (b). The terms 'man-made', 'synthetic' and 'artificial ' shall have the same meanings when used in relation to 'textile materials'. 2 . Heading Nos 5402 and 5403 do not apply to synthetic or artificial filament tow of Chapter 55 . Rate of duty CN code Description conventional Supplementary unitautonomous (%) (% 2 3 4 5 Sewing thread of man-made filaments, whether or not put up for retail sale :  Of synthetic filaments :   Not put up for retail sale :    Core yarn Other   Put up for retail sale  Of artificial filaments : Not put up for retail sale Put up for retail sale 15 15 19 15 18 9 9 6 9,5 5,8 5401 5401 10 5401 10 11 5401 10 19 5401 10 90 540120 5401 20 10 5401 20 90 5402 5402 10 5402 10 10 5402 10 90 5402 20 00 5402 31 5402 31 10 5402 31 30 348 Official Journal of the European Communities 31 . 0 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 5 4 5   Measuring, per single yarn, more than 33 tex but not more than 50 tex  Of nylon or other polyamides, measuring per single yarn more than 50 tex .  Of polyesters : Measuring, per single yarn, not more than 14 tex . Measuring, per single yarn, more than 14 tex 15 15 15 15 15 15  Other :   Of polypropylene   Other Other yarn, single, untwisted or with a twist not exceeding 50 turns per metre :  Of nylon or other poiyamides :   Measuring, per single yarn, not more than 7 tex  Measuring, per single yarn, more than 7 tex but not more than 33 tex Measuring, per single yarn, more than 33 tex  Of polyesters, partially oriented  Of polyesters, other : 15 15 15 15 15 15 15 15 15 Measuring, per single yarn, not more than 14 tex . . . Measuring, per single yarn, more than 14 tex 5402 31 90 5402 32 00 5402 33 5402 33 10 5402 3390 5402 39 5402 39 10 5402 39 90 5402 41 5402 41 10 5402 41 30 5402 41 90 5402 42 00 5402 43 5402 43 10 540243 90 5402 49 5402 49 10 5402 49 91 5402 49 99 5402 51 5402 51 10 5402 51 30 5402 51 90 5402 52 5402 52 10 5402 52 90 5402 59 5402 59 10 5402 59 90 5402 61 5402 61 10 5402 61 30 5402 61 90 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9 9  Other :   Elastomeric Other :    Of polypropylene    Other Other yarn, single, with a twist exceeding 50 turns per metre :  Of nylon or other polyamides :   Measuring, per single yarn, not more than 7 tex . . .   Measuring, per single yarn, more than 7 tex but not more than 33 tex   Measuring, per single yarn, more than 33 tex  Of polyesters : 15 15 15 15 15 15 15   Measuring, per single yarn , not more than 14 tex Measuring, per single yarn , more than 14 tex  Other : Of polypropylene Other Other yarn, multiple (folded) or cabled :  Of nylon or other polyamides :   Measuring, per single yarn, not more than 7 tex Measuring, per single yarn, more than 7 tex but not more than 33 tex 15 15 15  Measuring, per single yarn , more than 33 tex 31 . 10 . 88 Official Journal of the European Communities 349 CN code Description * Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 5402 62 Of polyesters : &lt; 5402 62 10 Measuring, per single yarn, not more than 14 tex 15 9  5402 62 90    Measuring, per single yarn, more than 14 tex 15 9  5402 69 -  Other : 5402 69 10    Of polypropylene 15 9  5402 69 90    Other 15 9  5403 Artificial filament yarn (other than sewing thread), not put up for retail sale, including artificial monofilament of less than 67 decitex : 5403 10 00  High tenacity yarn of viscose rayon 15 9,5  5403 20  Textured yarn : 5403 20 10   Of cellulose acetate 15 9,5  5403 20 90 Other 15 9,5   Other yarn, single : 5403 31 00   Of viscose rayon, untwisted or with a twist not exceeding 120 turns per metre 15 9,5  5403 32 00   Of viscose rayon, with a twist exceeding 120 turns per metre 15 9,5  5403 33   Of cellulose acetate : 5403 33 10 Single, untwisted or with a twist not exceeding 250 turns per metre . 15 9,5  5403 33 90    Other 15 9,5  5403 39 00   Other 15 9,5   Other yarn, multiple (folded) or cabled : 54034100   Of viscose rayon 15 9,5  5403 42 00 Of cellulose acetate 15 9,5  5403 49 00   Other 15 9,5  5404 Synthetic monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of synthetic textile materials of an apparent width not exceeding 5 mm : 540410  Monofilament : 5404 10 10   Elastomeric 13 5,8  5404 10 90   Other 13 5,8  5404 90  Other : Of polypropylene : 5404 9011    Decorative strip of the kind used for packaging 14 6,3  5404 90 19  Other 14 6,3  5404 90 90 Other 14 6,3  5405 00 00 Artificial monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of artificial textile materials of an apparent width not exceeding 5 mm 10 3,8  350 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5406 Man-made filament yarn (other than sewing thread), put up for retail sale : 5406 10 00  Synthetic filament yarn 19 6  5406 20 00  Artificial filament yarn 18 5,8  5407 Woven fabrics of synthetic filament yarn, including woven fabrics obtained from materials of heading No 5404 : 5407 10 00  Woven fabrics obtained from high tenacity yarn of nylon or other poly ­ amides or of polyesters 21 11  5407 20  Woven fabrics obtained from strip or the like :   Of polyethylene or polypropylene, of a width of : 5407 2011    Less than 3 m 21 11  5407 20 19    3 m or more 21 11  5407 20 90 Other 21 u  5407 30 00  Fabrics specified in note 9 to Section XI  Other woven fabrics, containing 85 % or more by weight of filaments of nylon or other polyamides : 21 11 5407 41 00 Unbleached or bleached 21 11  5407 42 Dyed : * 5407 42 10    Of a width not exceeding 57 cm 21 11  5407 42 90    Of a width exceeding 57 cm 21 11  5407 43 00   Of yarns of different colours 21 11  5407 44 Printed : 5407 44 10    Of a width not exceeding 57 cm 21  5407 44 90  Of a width exceeding 57 cm  Other woven fabrics, containing 85 % or more by weight of textured polyester filaments : 21 11 5407 51 00 Unbleached or bleached 21 11  5407 52 00 Dyed 21 11  5407 53 Of yarns of different colours : 5407 53 10 Of a width exceeding 57 cm but not exceeding 75 cm 21 11  5407 53 90    Other 21 11  5407 54 00 Printed . 21 11  5407 60  Other woven fabrics, containing 85 % or more by weight of non-textured polyester filaments : 5407 60 10 Unbleached or bleached 21 11  5407 60 30   Dyed   Of yarns of different colours : 21  5407 60 51  Of a width exceeding 57 cm but not exceeding 75 cm 21  5407 60 59 Other 21 11  5407 60 90 Printed  Other woven fabrics, containing 85 % or more by weight of synthetic filaments : 21 11 5407 71 00 Unbleached or bleached 21 11  31 . 10 . 88 Official Journal of the European Communities 351 Rate of duty CN Supplementary . code Description autonomous conventional unit (%) (%) 1 2 3 4 5 5407 72 00   Dyed 21 U  5407 73 Of yarns of different colours : 5407 73 10    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 21 11     Other : 5407 73 91 Of a width exceeding 57 enrbut not exceeding 75 cm 21 11  5407 73 99     Other 21 11  5407 74 00 Printed 21 11   Other woven fabrics, containing less than 85 % by weight of synthetic filaments, mixed mainly or solely with cotton : 5407 81 00 Unbleached or bleached 21 11  5407 82 00   Dyed 21 11  5407 83 Of yarns of different colours : 5407 83 10  Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 21 11  5407 83 90 Other 21 11 .  5407 84 00 Printed 21 u   Other woven fabrics : 5407 91 00 Unbleached or bleached 21 11  5407 92 00   Dyed 21 11   5407 93   Of yarns of different colours : 5407 93 10    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 21 11  5407 93 90 Other 21 11  5407 94 00   Printed 21 11  5408 Woven fabrics of artificial filament yarn, including woven fabrics obtained from materials of heading No 5405 : 5408 10 00  Woven fabrics obtained from high tenacity yarn, of viscose rayon 20 11   Other woven fabrics, containing 85 % or more by weight of artificial filament or strip or the like : 5408 2100 Unbleached or bleached 20 Ã  11  5408 22   Dyed : 5408 22 10 Of a width exceeding 135 cm but not exceeding 155 cm , plain weave, twill weave, cross twill weave or satin weave 20 11  5408 22 90 Other 20 11  5408 23   Of yarns of different colours : 5408 23 10    Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m 2 20 u  5408 23 90 Other 20 11  5408 24 00   Printed 20 11   Other woven fabrics : 5408 31 00   Unbleached or bleached 20 11  352 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 52 3 41 5408 32 00 5408 33 00 5408 34 00 Dyed Of yarns of different colours Printed 20 20 20 11 11 11 31 . 10 . 88 Official Journal of the European Communities 353 CHAPTER 55 MAN-MADE STAPLE FIBRES Note 1 . Heading Nos 5501 and 5502 apply only to man-made filament tow, consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specifications : (a) length of tow exceeding 2 m ; (b) twist less than five turns per metre ; (c) measuring per filament less than 67 decitex ; (d) synthetic filament tow only : the tow must be drawn, that is to say, be incapable of being stretched by more than 100 % of its length ; (e) total measurement of tow more than 20 000 decitex . Tow of a length not exceeding 2 m is to be classified within heading No 5503 or 5504 . Rate of duty CN code Description autonomous (%) , conventional (%) Supplementary unit 1 2 3 4 5 5501 * Synthetic filament tow : 5501 1000  Of nylon or other polyamides 14 7,5  55012000  Of polyesters 14 7,5  5501 30 00  Acrylic or modacrylic 14 7,5  550190 00  Other 14 7,5  5502 00 Artificial filament tow : 5502 00 10  Of viscose rayon 12 7,5  5502 0090  Other 12 7,5  5503 Synthetic staple fibres, not carded, combed or otherwisÃ © processed for spinning : 5503 10  Of nylon or other polyamides :   Of aramids : - 55031011    High tenacity 14 7,5  5503 10 19 Other 14 7,5  5503 10 90   Other . 14 7,5  5503 20 00  Of polyesters 14 7,5  5503 30 00  Acrylic or modacrylic 14 7,5  5503 40 00  Of polypropylene 14 7,5  5503 90  Other : 5503 90 10   Chlorofibres 14 7,5  5503 90 90   Other 14 7,5  354 Official Journal of the European Communities 3 . 10 . 88 Rate of duty CN code Description autonomous conventional Supplementary unit % (%) 21 3 I 4 5 Artificial staple fibres, not carded, combed or otherwise processed for spinning :  Of viscose  Other 12 12 Waste (including noils, yarn waste and garnetted stock) of man-made fibres :  Of synthetic fibres : Of nylon or other polyamides Of polyesters Acrylic or modacrylic Of polypropylene Other  Of artificial fibres 14 14 14 14 14 12 8 8 7 7 7 7 7 8 8 8 8 8 8 8 Synthetic staple fibres, carded, combed or otherwise processed for spinning :  Of nylon or other polyamides  Of polyesters  Acrylic or modacrylic  Other : 5504 550410 00 550490 00 5505 5505 10 5505 10 10 5505 10 30 5505 10 50 5505 10 70 5505 10 90 5505 20 00 5506 5506 10 00 5506 20 00 5506 30 00 5506 90 5506 90 10 5506 90 91 5506 90 99 5507 00 00 5508 5508 10 5508 10 11 5508 10 19 5508 10 90 5508 20 5508 20 10 5508 20 90 5509 Chlorofibres 14 14 14 14 14 14 13 Other : Of polypropylene    Other 10 Artificial staple fibres, carded, combed or otherwise processed for spinning Sewing thread of man-made staple fibres, whether or not put up for retail sale :  Of synthetic staple fibres :   Not put up for retail sale : Of polyesters Other   Put up for retail sale  Of artificial staple fibres :   Not put up for retail sale   Put up for retail sale 9 9 9 9 9 17 17 17 17 17 Yarn (other than sewing thread) of synthetic staple fibres, not put up for retail sale :  Containing 85 % or more by weight of staple fibres of nylon or other polyamides : 5509 11 00 15 9   Single yarn 31 . 10 . 88 Official Journal of the European Communities 355 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 51 3 42  Multiple (folded) or cabled yarn 15 Containing 85 % or more by weight of polyester staple fibres :  Single yarn :   Unbleached or bleached Other  Multiple (folded) or cabled yarn : Unbleached or bleached Other 15 15 15 15 Containing 85 % or more by weight of acrylic or modacrylic staple fibres  Single yarn :   Unbleached or bleached Other  Multiple (folded) or cabled yarn : Unbleached or bleached Other . ! 9 9 9 9 9 9 9 9 9 9 9 9 9 9 15 15 15 15 55091 » 00 5509 21 5509 21 10 5509 21 90 5509 22 5509 22 10 5509 22 90 5509 31 5509 31 10 5509 31 90 5509 32 5509 32 10 5509 32 90 5509 41 5509 41 10 5509 41 90 5509 42 5509 42 10 5509 42 90 5509 51 00 5509 52 5509 52 10 5509 52 90 5509 53 00 5509 59 00 Other yarn, containing 85 % or more by weight of synthetic staple fibres  Single yarn :   Unbleached or bleached Other .  Multiple (folded) or cabled yarn :   Unbleached or bleached Other 15 15 15 15 15 15 15 15 15 Other yarn, of polyester staple fibres :  Mixed mainly or solely with artificial staple fibres  Mixed mainly or solely with wool or fine animal hair :   Unbleached or bleached   Other  Mixed mainly or solely with cotton  "Other Other yarn, of acrylic or modacrylic staple fibres :  Mixed mainly or solely with wool or fine animal hair : 9 9 9 9 9 9 9 9 9 5509 61 5509 61 10 5509 61 90 5509 62 00 5509 69 00 15 15 15 15   Unbleached or bleached Other  Mixed mainly or solely with cotton  Other Other yarn : 5509 91 5509 91 10  Mixed mainly or solely with wool or fine animal hair :   Unbleached or bleached 5 356 Official Journal of the European Communities 3 . 0 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5509 91 90 Other 15 9 -% 5509 92 00 Mixed mainly or solely with cotton 15 9  5509 99 00   Other 15 9  5510 Yarn (other than sewing thread) of artificial staple fibres, not put up for retail sale :  Containing 85 % or more by weight of artificial staple fibres : 5510 It 00 Single yarn 14 9  551012 00 Multiple (folded) or cabled yarn 14 9  5510 20 00  Other yarn, mixed mainly or solely with wool or fine animal hair 14 9  5510 30 00  Other yarn, mixed mainly or solely with cotton 14 9  5510 90 00  Other yarn 14 9  5511 Yarn (other than sewing thread) of man-made staple fibres, put up for retail sale : 5511 10 00  Of synthetic staple fibres, containing 85 % or more by weight of such fibres 19 9  551120 00  Of synthetic staple fibres, containing less than 85 % by weight of such fibres 19 9  551130 00  Of artificial staple fibres 19 9  5512 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres :  Containing 85 % or more by weight of polyester staple fibres : 5512 11 00   Unbleached or bleached 21 11  5512 19   Other : 5512 19 10  Printed 21 11  5512 19 90  Other  Containing 85 % or more by weight of acrylic or modacrylic staple fibres : 21 U  5512 2100   Unbleached or bleached 21 11  5512 29   Other : 5512 29 10    Printed 21 11  5512 29 90 Other  Other : 21 '  5512 9100 Unbleached or bleached 21 11  5512 99 Other : 5512 99 10    Printed 21 11  5512 99 90    Other 21 11  11 31 . 10 . 88 Official Journal of the European Communities 357 Rate of duty  CN Supplementary code Description autonomous conventional unit (%) (%) 1 2 3 4 5 5513 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight not exceeding 170 g/m2 : - Unbleached or bleached : 5513 11   Of polyester staple fibres, plain weave : 5513 11 10 -  Of a width of 135 cm or less 21 11  5513 11 30 Of a width of more than 135 cm but not more than 165 cm 21 11  5513 11 90 Of a Width of more than 165 cm 21 11  5513 12 00 3-tbread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5513 13 00 Other woven fabrics of polyester staple fibres 21 u  5513 19 00 Other woven fabrics 21 11  - Dyed : 5513 21   Of polyester staple fibres, plain weave : 5513 21 10 Of a width of 135 cm or less 21 11  5513 21 30 Of a width of more than 135 cm but not more than 165 cm 21 11  5513 21 90 Of a width of njore than 165 cm 21 u  5513 2200 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5513 23 00   Other woven fabrics of polyester staple fibres 21 11  5513 29 00   Other woven fabrics 21 11   Of yarns of different colours : 5513 31 00 Of polyester staple fibres, plain weave 21 11  5513 32 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5513 33 00   Other woven fabrics of polyester staple fibres 21 u  5513 39 00   Other woven fabrics 21 11   Printed : 5513 41 00   Of polyester staple fibres, plain weave 21 11  5513 42 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11  5513 43 00 Other woven fabrics of polyester staple fibres 21 11  5513 49 00   Other woven fabrics 21 11 .  5514 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight exceeding 170 g/m2 :  Unbleached or bleached : 55141100   Of polyester staple fibres, plain weave . . . 21 11  5514 12 00   3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 u  5514 13 00 Other woven fabrics of polyester staple fibres 21 11 358 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 3 41 52 Other woven fabrics - Dyed : Of polyester staple fibres, plain weave 3-thread or 4-thread twill, including cross twill, of polyester staple fibres Other woven fabrics of polyester staple fibres Other woven fabrics  Of yarns of different colours : 21 21 21 21 21 21 21 21 21 21 21 21 21 Of polyester staple fibres, plain weave 3-thread or 4-thread twill, including cross twill, of polyester staple fibres Other woven fabrics of polyester staple fibres Other woven fabrics - Printed :   Of polyester staple fibres, plain weave   3-thread or 4-thread twill, including cross twill, of polyester staple fibres Other woven fabrics of polyester staple fibres   Other woven fabrics Other woven fabrics of synthetic staple fibres :  Of polyester staple fibres : 5514 19 00 5514 21 00 551422 00 5514 23 00 5514 29 00 5514 31 00 5514 32 00 5514 33 00 5514 3900 5514 41 00 5514 42 00 551443 00 55144900 5515 5515 11 5515 11 10 5515 11 30 5515 11 90 5515 12 5515 12 10 5515 12 30 5515 12 90 5515 13 5515 13 11 5515 13 19 5515 13 91 5515 13 99 5515 19 5515 19 10 5515 19 30 Mixed mainly or solely with viscose rayon staple fibres : 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 . 11 Unbleached or bleached - Printed Other 21 21 21 21 21 21 Mixed mainly or solely with man-made filaments :    Unbleached or bleached Printed Other   Mixed mainly or solely with wool or fine animal hair :    Mixed mainly or solely with carded wool or fine animal hair (woollen) : Unbleached or bleached Other    Mixed mainly or solely with combed wool or fine animal hair (worsted) : 21 21 21 21 21 21 Unbleached or bleached Other Other :    Unbleached or bleached  Printed 31 . 10 . 88 Official Journal of the European Communities 359 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 52  Other 3 21 4 11  Of acrylic or modacrylic staple fibres :   Mixed mainly or solely with man-made filaments :  Unbleached or bleached Printed Other 21 21 21 Mixed mainly or solely with wool or fine animal hair : -   Mixed mainly or solely with carded wool or fine animal hair (woollen) : Unbleached or bleached Other 21 21    Mixed mainly or solely with combed wool or fine animal hair (worsted) : 21 21 21 21 21 Unbleached or bleached Other   Other :    Unbleached or bleached  Printed Other  Other woven fabrics : 5515 19 90 5515 21 5515 21 10 5515 2130 5515 21 90 5515 22 5515 22 11 5515 22 19 5515 22 91 5515 22 99 5515 29 5515 29 10 5515 29 30 5515 29 90 5515 91 5515 91 10 5515 91 30 5515 91 90 5515 92 5515 9211 5515 92 19 5515 92 91 5515 92 99 5515 99 5515 99 10 5515 99 30 5515 99 90 5516 5516 1100 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 11 Mixed mainly or solely with man-made filaments :    Unbleached or bleached    Printed Other 21 21 21   Mixed mainly or solely with wool or fine animal hair :    Mixed mainly or solely with carded wool or fine animal hair (woollen) : Unbleached or bleached Other 21 21    Mixed mainly or solely with combed wool or fine animal hair (worsted) : Unbleached or bleached -    Other -  Other : Unbleached or bleached    Printed .  Other 21 21 21 21 21 Woven fabrics of artificial staple fibres :  Containing 85 % or more by weight of artificial staple fibres :   Unbleached or bleached 19 11 360 Official Journal of the European Communities 31 . 10 . 88 ¢ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5516 12 00 Dyed 19 11 5516 13 00 Of yarns of different colours 19 11  5516 14 00 Printed - Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with man-made filaments : 19 11 5516 21 00   Unbleached or bleached 19 u  5516 22 00   Dyed 19 11  5516 23 Of yarns of different colours : 5516 23 10 Jacquard fabrics of a width of 140 cm or more (mattress tickings) . . 19 11  5516 23 90 Other 19 11  5516 24 00 Printed  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with wool or fine animal hair : 19 11 5516 31 00 Unbleached or bleached 19 11  5516 32 00   Dyed 19 11  5516 33 00   Of yarns of different colours 19 11  5516 34 00   Printed - Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with cotton : 19 11 5516 4100 Unbleached or bleached 19 11  5516 42 00   Dyed 19 11  5516 43 00 Of yarns of different colours 19 11  5516 44 00 Printed  Other : 19 11  5516 91 00 Unbleached or bleached 19  5516 92 00 Dyed ¿ 19 11  551693 00   Of yarns of - different colours 19 11  5516 94 00   Printed . . 19 11  31 . 10 . 88 Official Journal of the European Communities 361 CHAPTER 56 WADDING, FELT AND NONWOVENS ; SPECIAL YARNS ; TWINE, CORDAGE, ROPES AND CABLES AND ARTICLES THEREOF Notes 1 . This chapter does not cover : (a) wadding, felt or nonwovens, impregnated, coated or covered with substances or preparations (for example, perfumes or cosmetics of Chapter 33 , soaps or detergents of heading No 3401 , polishes, creams or similar preparations of heading No 3405, fabric softeners of heading No 3809) where the textile material is present merely as a carrying medium ; (b) textile products of heading No 5811 ; (c) natural or artificial abrasive powder or grain , on a backing of felt or nonwovens (heading No 6805); (d) agglomerated or reconstituted mica, on a backing of felt or nonwovens (heading No 6814); or (e) metal foil on a backing of felt or nonwovens (Section XV). 2 . The term 'felt' includes needleloom felt and fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself. 3 . Heading Nos 5602 and 5603 cover respectively felt and nonwovens, impregnated, coated, covered or laminated with plastics or rubber whatever the nature of these materials (compact or cellular). Heading No 5603 also includes nonwovens in which plastics or rubber forms the bonding substance. Heading Nos 5602 and 5603 do not, however, cover : (a) felt impregnated, coated, covered or laminated with plastics or rubber, containing 50 % or less by weight of textile material or felt completely embedded in plastics or rubber (Chapter 39 or 40); (b) nonwovens, either completely embedded in plastics or rubber, or entirely coated or covered on both sides with such materials, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39 or 40); or (c) plates, sheets or strip of cellular plastics or cellular rubber combined with felt or nonwovens, where the textile material is present merely for reinforcing purposes (Chapter 39 or 40). 4 . Heading No 5604 does not cover textile yarn, or strip or the like of heading No 5404 or 5405 , in which the impregnation , coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55); for the purpose of this provision, no account should be taken of any resulting change of colour . 362 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5601 Wadding of textile materials and articles thereof ; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps : 5601 10  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding : 5601 10 10 Of man-made fibres 10 5,3  5601 10 90 Of other textile materials  Wadding ; other articles of wadding : 10 3,8  5601 21 Of cotton : 5601 21 10 Absorbent 10 3,8  5601 21 90 Other 10 3,8  5601 22 Of man-made fibres : 5601 22 10    Rolls of a diameter not exceeding 8 mm Other : 10 3,8  5601 22 91 Of synthetic fibres 10 5,3  5601 22 99 Of artificial fibres 10 5,3  5601 29 00 Other 10 3,8  5601 30 00  Textile flock and dust and mill neps 8 3,2  5602 Felt, whether or not impregnated, coated, covered or laminated : 560210  Needleloom felt and stitch-bonded fibre fabrics :   Not impregnated, coated, covered or laminated :    Needleloom felt : 5602 10 11     Of jute or other textile bast fibres of heading No 5303 16 6,7  5602 10 19     Of other textile materials Stitch-bonded fibre fabrics : 16 6,7  5602 10 31  Of wool or fine animal hair . . . 16 6,7  5602 10 35   Of coarse animal hair 16 6,7  5602 10 39   Of other textile materials 16 6,7  5602 10 90 Impregnated, coated, covered or laminated  Other felt, not impregnated, coated, covered or laminated : 16 6,7  5602 21 00 Of wool or fine animal hair 16 6,7  5602 29   Of other textile materials : 5602 29 10 Of coarse animal hair 16 6,7  5602 29 90  Of other textile materials 16 6,7  5602 9000  Other 16 6,7  5603 00 Nonwovens, whether or not impregnated, coated, covered or lam ­ inated : 5603 00 10  Coated or covered 18 6,9  31 . 10 . 88 363Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 3 4 51 2  Other, of a weight per square metre of :   25 g or less   More than 25 g but not exceeding 70 g More than 70 g but not exceeding 1 50 g 18 18 18 18 6,9 6,9 6,9 6,9   More than 1 50 g 5603 00 91 5603 00 93 5603 00 95 5603 00 99 5604 5604 10 00 5604 2000 5604 90 00 5605 00 00 Rubber thread and cord, textile covered ; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics :  Rubber thread and cord, textile covered  High tenacity yarn of polyesters, of nylon or other polyamides or of viscose rayon, impregnated or coated 15 15 10 6,2 9 6- Other 10 4,9 Metallized yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn :  Loop wale-yarn 18 16 16 12 5,3 5,3 - Other :   Gimped yarn Other Twine, cordage, ropes and cables, whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics :  Of jute or other textile bast fibres of heading No 5303  Of sisal or other textile fibres of the genus Agave : 5606 00 5606 00 10 5606 00 91 5606 00 99 5607 5607 10 00 5607 21 00 5607 29 5607 29 10 5607 29 90 5607 30 00 5607 41 00 5607 49 5607 4911 5607 49 19 Binder or baler twine Other : 16 16 16 16 16 16 12 12 12 12 12 12 Measuring more than 100 000 decitex ( 10 g/m) Measuring 100 000 decitex ( 10 g/m) or less .  Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres . .  Of polyethylene or polypropylene :   Binder or baler twine Other :    Measuring more than 50 000 decitex (5 g/m) : Plaited Other 16 16 12 12 364 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5607 49 90 MeÃ ¡suring 50 000 decitex (5 g/m) or less 16 12  5607 50  Of other synthetic fibres :   Of nylon or other polyamides or of polyesters : Measuring more than 50 000 decitex (5 g/m) : 5607 50 U Plaited 16 12  5607 50 19 Other . 16 12  5607 50 30 Measuring 50 000 decitex (5 g/m) or less 16 12  5607 50 90 Of other synthetic fibres 16 12  5607 90 00  Other 16 12  5608 Knotted netting of twine, cordage or rope ; made up fishing nets and other made up nets, of textile materials :  Of man-made textile materials : 560811   Made up fishing nets : Of nylon or other polyamides : 5608 11 11  Of twine, cordage, rope or cables 19 11  5608 11 19 Other Other : 19 11  5608 11 91 Of twine, cordage, rope or cables 19 11  5608 11 99 Other 19 11  560819   Other :    Made up nets : _ _ _ _ Of nylon or other polyamides : r 5608 19 11      Of twine, cordage, rope or cables 19 11  5608 19 19 Other  Other : 19 11  5608 19 31      Of twine, cordage, rope or cables 19  5608 19 39      Other i    Other : 19 11  5608 19 91  Of nylon or other polyamides 19 11  5608 19 99 Other 19 11  . 5608 90 00  Other 19 11  5609 00 00 Articles of yarn, strip or the like of heading No 5404 or 5405, twine, cordage, rope or cables, not elsewhere specified or included 18 5,8  31 . 10 . 88 Official Journal of the European Communities 365 CHAPTER 57 CARPETS AND OTHER TEXTILE FLOOR COVERINGS Notes 1 . For the purposes of this chapter, the term 'carpets and other textile floor coverings' means floor coverings in which textile materials serve as the exposed surface of the article when in use and includes articles having the characteristics of textile floor coverings but intended for use for other purposes . 2 . This chapter does not cover floor covering underlays . Additional note 1 . For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheadings 5701 10 91 to 5701 10 99, the dutiable surface shall not include the heading, the selvedges and the fringes. Rate of duty Description Supplementaryunit CN code 1 autonomous (%) conventional (%) 2 3 4 5 Carpets and other textile floor coverings, knotted, whether or not made up :  Of wool or fine animal hair :   Containing a total of more than 10 % by weight of silk or of waste silk other than noil 40 8,9 m2 Other : m 232 MAX 5 Ecu/ m2 9,6 MAX 2,8 Ecu/  Comprising not more than 350 knots per metre of warp .    Comprising more than 350 but not more than 500 knots per metre mz of warp m 29,6 MAX 2,8 Ecu/ m1 5701 5701 10 5701 10 10 5701 1091 5701 10 93 5701 10 99 570190 5701 90 10 5701 90 90 5702 5702 10 00 32 MAX 5 Ecu/ m2 32 MAX 5 Ecu/ m2    Comprising more than 500 knots per metre of warp 9,6 MAX 2,8 Ecu/ m 2 ml  Of other textile materials :   Of silk, of waste silk other than noil , of synthetic fibres, of yarn falling within heading No 5605 or of textile materials containing metal threads 40 24 8,9 6,9 m2 m 2Of other textile materials Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made up, including 'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs :  'Kelem', 'Schumacks , 'Karamanie' and similar hand-woven rugs 21 6,3 366 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Supplementary unitDescription conventional (%) autonomous (%) 1 2 3 4 5 23 8 m2  Floor coverings of coconut fibres (coir)  Other, of pile construction, not made up : Of wool or fine animal hair : Axminster    Wilton  Other Of man-made textile materials : Axminster 23 23 23 23 23 23 23 8,9 8,9 8,9 8,9 8,9 8,9 8,9 m2 m 2 m2 m 2 m2 m2 m2 Other   Of other textile materials : Of cotton . Other  Other, of pile construction, made up :   Of wool or fine animal hair :  Axminster . . m2 m2  Other Of man-made textile materials :  Axminster Other Of other textile materials : Of cotton Other 5702 20 00 5702 31 5702 31 10 5702 31 30 5702 31 90 5702 32 5702 32 10 5702 32 90 5702 39 5702 39 10 5702 39 90 5702 41 5702 41 10 5702 41 90 5702 42 5702 42 10 5702 42 90 5702 49 5702 4910 5702 49 90 5702 5100 5702 52 00 5702 5900 5702 91 00 5702 92 00 5702 9900 5703 5703 10 5703 10 10 5703 10 90 5703 20 5703 2011 5703 20 19 5703 20 91 5703 20 99 23 23 23 23 23 23 23 23 23 23 23 23 8,9 8,9 8,9 8,9 8,9 8,9 8,9 8,9 8,9 8,9 8,9 8,9  Other, not of pile construction, not made up : m2 m 2 m 2 m2 m2 m2 m2 m 2 m 2 m2 Of wool or fine animal hair Of man-made textile materials Of other textile materials  Other, not of pile construction, made up : Of wool or fine animal hair   Of man-made textile materials   Of other textile materials Carpets and other textile floor coverings, tufted, whether or not made up : 23 23 14 14 m2 m 2  Of wool or fine animal hair : Printed tufted Other  Of nylon or other polyamides : Printed tufted :    Tiles, having a maximum surface area of 0,3 m2 Other Other : 23 23 23 23 14 14 14 14 m2 m2 m2 m2    Tiles, having a maximum surface area of 0,3 . m2  Other 31 . 10 . 88 Official Journal of the European Communities 367 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5703 30  Of other man-made textile materials :   Of polypropylene : 5703 3011 Tiles, having a maximum surface area of 0,3 m2 23 14 m 2 5703 30 19 Other Other :  Printed tufted : 23 14 m2 5703 30 51 Tiles, having a maximum surface area of 0,3 m 2 23 14 m2 5703 30 59 Other Other : 23 14 m2 5703 3091  Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 30 99 Other 23 14 m 2 5703 90  Of other textile materials : 5703 90 10 Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 9090   Other 23 14 m 2 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up : 5704 10 00  Tiles, having a maximum surface area of 0,3 m2 16 6,7 m2 5704 90 00 - Other 16 6,7 m2 5705 00 Other carpets and other textile floor coverings, whether or not made up : 5705 00 10  Of wool or fine animal hair  Of man-made textile materials : 23 8,9 m2 5705 00 31   Tiles, having a maximum surface area of 0,3 m2 23 8,9 m2 5705 00 39 Other 23 8,9 m 2 5705 00 90  Of other textile materials 23 8,9 m2 368 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 58 SPECIAL WOVEN FABRICS ; TUFTED TEXTILE FABRICS ; LACE ; TAPESTRIES ; TRIMMINGS ; EMBROIDERY Notes 1 . This chapter does not apply to textile fabrics referred to in note 1 to Chapter 59, impregnated, coated, covered or laminated, or to other goods of Chapter 59 . 2 . Heading No 5801 also includes woven weft pile fabrics which have not yet had the floats cut, at which stage they have no pile standing up. 3 . For the purposes of heading No 5803 , 'gauze' means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass . 4 . Heading No 5804 does not apply to knotted net fabrics of twine, cordage or rope, of heading No 5608 . 5 . For the purposes of heading No 5806, the expression 'narrow woven fabrics ' means : (a) woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces, provided with selvedges (woven, gummed or otherwise made) on both edges ; (b) tubular woven fabrics of a flattened width not exceeding 30 cm ; and (c) bias binding with folded edges, of a width when unfolded not exceeding 30 cm . Narrow woven fabrics with woven fringes are to be classified in heading No 5808 . 6 . In heading No 5810, the expression 'embroidery' means inter alia embroidery with metal or glass thread on a visible ground of textile fabric, and sewn applique work of sequins, beads or ornamental motifs of textile or other materials . The heading does not apply to needlework tapestry (heading No 5805). 7 . In addition to the products of heading No 5809, this chapter also includes articles made of metal thread and of a kind used in apparel , as furnishing fabrics or for similar purposes . Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5802 or 5806 : 5801 5801 10 00 5801 21 00 5801 22 00  Of wool or fine animal hair -  Of cotton :   Uncut weft pile fabrics   Cut corduroy 19 18 19 15 10 15 31 . 10 . 88 Official Journal of the European Communities 369 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5801 23 00 Other weft pile fabrics 19 15  580124 00   Warp pile fabrics, Ã ©pinglÃ © (uncut) 19 15  5801 25 00   Warp pile fabrics, cut 19 15  5801 26 00   Chenille fabrics  Of man-made fibres : 19 15  5801 31 00 Uncut weft pile fabrics 21 11  5801 32 00   Cut corduroy 19 15  58013300 Other weft pile fabrics 19 15  5801 34 00   Warp pile fabrics, Ã ©pinglÃ © (uncut) 19 15  5801 35 00 Warp pile fabrics, cut 19 15  5801 36 00 Chenille fabrics 19 15  580190  Of other textile materials : 5801 90 10 Of flax 19 15  5801 90 90 Other 19 15  5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics of heading No 5806 ; tufted textile fabrics, other than products of heading No 5703 :  Terry towelling and similar woven terry fabrics, of cotton : 5802 U 00 Unbleached 18 10  5802 19 00 Other 18 10  5802 20 00  Terry towelling and similar woven terry fabrics, of other textile materials . . 19 15  5802 30 00  Tufted textile fabrics 19 15  5803 Gauze, other than narrow fabrics of heading No 5806 : 5803 10 00  Of cotton 15 5,8  5803 90 - Of other textile materials : 5803 90 10 Of silk or silk waste 17 7,2  5803 90 30 Of synthetic fibres 21 U  5803 90 50   Of artificial fibres 19 11  5803 90 90 Other 21 14  5804 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs : 5804 10 - Tulles and other net fabrics : -  Plain : k 5804 10 11 Knotted net fabrics 22 6,5  5804 10 19 Other 22 6,5  5804 10 90 Other  Mechanically made lace : 22 13  5804 21 Of man-made fibres : 5804 21 10    Made on mechanical bobbin machines 23 11,5  5804 21 90    Other 23 11,5  370 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 * 5 5804 29   Of other textile materials : 5804 29 10    Made on mechanical bobbin machines 23 11,5  5804 29 90  Other 23 11,5  5804 30 00  Hand-made lace 20 13  5805 0000 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up 21 5,6 5806 Narrow woven fabrics, other than goods of heading No 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) : 5806 10 00  Woven pile fabrics (including terry towelling and similar terry fabrics) and chenille fabrics 21 6,3  5806 20 00  Other woven fabrics, containing by weight 5 % or more of elastomeric yarn or rubber thread  Other woven fabrics : 18 7,5  5806 31 Of cotton : 5806 31 10  With real selvedges 18 7,5  5806 31 90  Other 18 7,5  5806 32 Of man-made fibres : 5806 32 10 With real selvedges 18 7,5  5806 32 90 Other 18 7,5  5806 39 00   Of other textile materials 18 7,5  580640 00  Fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 16 6,2  5807 Labels, badges and similar articles of textile materials, in the piece, in strips or cut to shape or size, not embroidered : 5807 10  Woven : 5807 10 10 With woven inscription 20 6,2  5807 10 90 Other 20 6,2  5807 90  Other : ' 5807 90 10   Of felt or nonwovens 18 6,3  5807 90 90 Other 19 12  5808 Braids in the piece ; ornamental trimmings in the piece, without embroidery, other than knitted or crocheted ; tassels, pompons and similar articles : 5808 10 00  Braids, in the piece . 15 5  5808 90 00  Other 16 5,3  5809 00 00 Woven fabrics of metal thread and woven fabrics of metallized yarn of heading No 5605, of a kind used in apparel, as furnishing fabrics or for similar purposes, not elsewhere specified or included 17 5,6 31 . 10 . 88 Official Journal of the European Communities 371 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5810 Embroidery in the piece, in strips or in motifs : 5810 10  Embroidery without visible ground : 5810 10 10 Of a value exceeding 35 ECU/kg (net weight) 17 5,8  5810 10 90 Other  Other embroidery : 17 13  5810 91 Of cotton : 5810 91 10 Of a value exceeding 17,50 ECU/kg (net weight) 17 5,8  5810 91 90    Other 17 7,2  5810 92 Of man-made fibres : 5810 92 10 Of a value exceeding 17,50 ECU/kg (net weight) 17 5,8  5810 92 90 Other 17 7,2  5810 99 Of other textile materials : 5810 99 10 Of a value exceeding 17,50 ECU/kg (net weight) 17 ¢ 5,8  5810 99 90  Other 17 7,2  5811 00 00 Quilted textile products in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery of heading No 5810 20 U  31 . 10 . 88372 Official Journal of the European Communities CHAPTER 59 IMPREGNATED, COATED, COVERED OR LAMINATED TEXTILE FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . Except where the context otherwise requires, for the purposes of this chapter, the expression 'textile fabrics' applies only to the woven fabrics of Chapters 50 to 55 and heading Nos 5803 and 5806, the braids and ornamental trimmings in the piece of heading No 5808 and the knitted or crocheted fabrics of heading No 6002. 2 . Heading No 5903 applies to : (a) textile fabrics, impregnated, coated, covered or laminated with plastics, whatever the weight per square metre and whatever the nature of the plastic material (compact or cellular), other than : ( 1 ) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55 , 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour ; (2) products which cannot, without fracturing, be bent manually around a cylinder of a diameter of 7 mm, at a temperature between 15 and 30 °C (usually Chapter 39); (3) products in which the textile fabric is either completely embedded in plastic? or entirely coated or covered on both sides with such material, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39); (4) fabrics partially coated or partially covered with plastics and bearing designs resulting from these treatments (usually Chapters 50 to 55 , 58 or 60); (5) plates , sheets or strip of cellular plastics , combined with textile fabric, where the textile fabric is present merely for reinforcing purposes (Chapter 39); or (6) textile products of heading No 5811 ; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with plastics, of heading No 5604 . 3 . For the purposes of heading No 5905 , the expression 'textile wall coverings' applies to products in rolls, of a width of not less than 45 cm, suitable for wall or ceiling decoration, consisting of a textile surface which has been fixed on a backing or has been treated on the back (impregnated or coated to permit pasting). This heading does not, however, apply to wall coverings consisting of textile flock or dust fixed directly on a backing of paper (heading No 4814) or on a textile backing (generally heading No 5907). 4 . For the purposes of heading No 5906, the expression 'rubberised textile fabrics ' means : (a) textile fabrics impregnated, coated, covered or laminated with rubber : (i) weighing not more than 1 500 g/m2 ; or (ii) weighing more than 1 500 g/m2 and containing more than 50 % by weight of textile material ; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with rubber, of heading No 5604; (c) fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre ; and (d) plates, sheets or strip of cellular rubber, combined with textile fabric, where the textile fabric is more than mere reinforcement, other than textile products of heading No 5811 . 31 . 10 . 88 Official Journal of the European Communities 373 5 . Heading No 5907 does not apply to : (a) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55 , 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour ; (b) fabrics painted with designs (other than painted canvas being theatrical scenery, studio back-cloths or the like); (c) fabrics partially covered with flock, dust, powdered cork or the like and bearing designs resulting from these treatments . However, imitation pile fabrics remain classified in this heading ; (d) fabrics finished with normal dressings having a basis of amylaceous or similar substances ; (e) wood veneered on a backing of textile fabrics (heading No 4408); (f) natural or artificial abrasive powder or grain, on a backing of textile fabrics (heading No 6805); (g) agglomerated or reconstituted mica, on a backing of textile fabrics (heading No 6814); or (h) metal foil on a backing of textile fabrics (Section XV). 6 . Heading No 5910 does not apply to : (a) transmission or conveyor belting, of textile material , of a thickness of less than 3 mm ; or (b) transmission or conveyor belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber (heading No 4010). 7 . Heading No 5911 applies to the following goods, which do not fall in any other heading of Section XI : (a) textile products in the piece, cut to length or simply cut to rectangular (including square) shape (other than those having the character of the products of heading Nos 5908 to 5910), the following only : (i) textile fabrics, felt and felt-lined woven fabrics, coated, covered or laminated with rubber, leather or other material , of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes ; (ii) bolting cloth ; (iii) straining cloth of a kind used in oil presses or the like, of textile material or of human hair ; (iv) flat woven textile fabrics with multiple warp or weft, whether or not felted, impregnated or coated , of a kind used in machinery or for other technical purposes ; (v) textile fabrics reinforced with metal , of a kind used for technical purposes ; (vi) cords, braids and the like, whether or not coated, impregnated or reinforced with metal , of a kind used in industry as packing or lubricating materials ; (b) textile articles (other than those of heading Nos 5908 to 5910) of a kind used for technical purposes (for example, textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement), gaskets, washers, polishing discs and other machinery parts). 374 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit 5 autonomous (%) conventional (%) 1 2 3 4 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations : 5901 10 00  Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like 18 6,5  590190 00  Other 18 6,5  5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon : 590210 - Of nylon or other polyamides ; 5902 10 10 Impregnated with rubber 18 5,6  5902 10 90 Other 20 11  5902 20  Of polyesters : 5902 20 10 Impregnated with rubber 18 5,6  5902 20 90 Other 20 11  5902 90  Other : \ 5902 90 10 Impregnated with rubber 18 5,6  5902 90 90 Other 20 11  5903 Textile fabrics impregnated, coated, covered or laminated with plas ­ tics, other than those of heading No 5902 : 5903 10  With polyvinyl chloride : 5903 10 10 Impregnated 18 12  590310 90 Coated, covered or laminated 18 12  5903 20  With polyurethane : 5903 2010 Impregnated 18 12  5903 20 90   Coated, covered or laminated 18 12  5903 90 - Other : 5903 90 10   Impregnated 18 12  -  Coated, covered or laminated : 5903 90 91 With cellulose derivatives or other plastics, with the fabric forming the right side 18 12  5903 90 99    Other 18 12  5904 Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape : 59041000  Linoleum 20 5,3 m2  Other : 5904 91 -  With a base consisting of needleloom felt or nonwovens : 5904 91 10    With a base consisting of needleloom felt 20 5,3 m2 5904 9190    With a base consisting of nonwovens 20 5,3 m2 31 . 10 . 88 Official Journal of the European Communities 375 Rate of duty CN code Description Supplementary unitautonomous (%) conventional %) 1 3 4 5 20 5,3 2   With other textile base Textile wall coverings : m 25904 92 00 5905 00 5905 00 10  Consisting of parallel yarns, fixed on a backing of any material 18 5,8  Other :   Of flax : Unbleached Other   Of jute Of man-made fibres Other 21 21 23 20 16 14 14 8,8 11 6 Rubberized textile fabrics, other than those of heading No 5902 :  Adhesive tape of a width not exceeding 20 cm :   Of a width not exceeding 10 cm Of a width exceeding 10 cm but not exceeding 20 cm 5905 00 31 5905 00 39 5905 00 50 5905 00 70 5905 00 90 5906 5906 10 5906 10 10 5906 10 90 5906 9100 5906 99 5906 99 10 5906 99 90 5907 00 00 5908 00 00  Other :   Knitted or crocheted   Other : Fabrics mentioned in note 4 (c) to this chapter  Other 16 16 18 15 18 4,9 17 19 19 14 4,6 4,6 6.5 12 5.6 (") 5,6 6,5 6,5 5,1 Textile fabrics otherwise impregnated, coated or covered ; painted canvas being theatrical scenery, studio back-cloths or the like Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like ; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated Textile hosepiping and similar textile tubing, with or without lining, armour or accessories of other materials :  Of synthetic fibres  Of other textile materials 5909 00 5909 00 10 5909 00 90 5910 00 00 5911 5911 10 00 Transmission or conveyor belts or belting, of textile material, whether or not reinforced with metal or other material Textile products and articles, for technical uses, specified in note 7 to this chapter :  Textile fabrics, felt and felt-lined woven fabrics, coated, covered or lam ­ inated with rubber, leather or other material, of a kind used for card clothing, and similar fabrics of a kind used for other technical proposes . . 13 5,3 (') See Annex . 376 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous &lt;%) conventional (%) 1 2 3 4 5 591120 00 16 4,6  Bolting cloth, whether or not made up ( »)  Textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement) : Weighing less than 650 g/m2 :  Of silk or man-made fibres : Woven fabrics, felted or not, of synthetic fibres, of a kind used m2in paper-making maohines     Other Of other textile materials Weighing 650 g/m2 or more : Of silk or man-made fibres Of other textile materials 5911 31 591131 11 5911 31 19 5911 31 90 5911 32 5911 32 10 5911 32 90 591140 00 591190 591190 10 591190 90 15 15 15 15 15 16 16 16 5,8 5,8 4,4 5,8 4,4 6 6 6  Straining cloth of a kind used in oil presses or the like, including that of human hair  Other : - - Of felt Other (') Entry under this subheading of bolting cloth, not made up, is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 377 CHAPTER 60 KNITTED OR CROCHETED FABRICS Notes 1 . This chapter does not cover : (a) crochet lace of heading No 5804; (b) labels, badges and similar articles, knitted or crocheted, of heading No 5807 ; or (c) knitted or crocheted fabrics, impregnated, coated, covered or laminated of Chapter 59 . However, knitted or crocheted pile fabrics , impregnated, coated, covered or, laminated, remain classified in heading No 6001 . 2 . This chapter also includes fabrics made of metal thread and of a kind used in apparel , as furnishing fabrics or for similar purposes . ¡. 3 . Throughout the nomenclature any reference to 'knitted goods' includes a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn . Rate of duty CN code Description autonomous (%) ' conventional (%) Supplementary unit 1 2 3 4 · 5 6001 Pile fabrics, including 'long pile' fabrics and terry fabrics, knitted or crocheted : 6001 10 00  'Long pile' fabrics  Looped pile fabrics : 20 12  6001 2100   Of cotton 19 * 12  ' 6001 22 00 Of man-made fibres 20 12  600129   Of other textile materials : 6001 29 10  Of wool or fine animal hair 16 12  6001 29 90 Other  Other : 19 12  600191 Of cotton : 600191 10 Unbleached or bleached 19 12  6001 91 30    Dyed 19 12  6001 91 SO Of yarns of different colours 19 12  60019190  Printed 19 12  600192   Of man-made fibres : 6001 92 10    Unbleached or bleached 20 12 _ 6001 92 30    Dyed 20 12   6001 92 50    Of yarns of different colours 20 12  6001 92 90  Printed 20 12  600199   Of other textile materials : 6001 99 10  Of wool or fine animal hair 16 12  378 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional % 1 2 3 54 12Other 19 Other knitted or crocheted fabrics :  Of a width not exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread : Containing by weight 5 % or more of elastomeric yarn , but not containing rubber thread   Other - Other, of a width not exceeding 30 cm : Of wool or fine animal hair   Of synthetic fibres :    Raschel lace 20 18 16 20 20 20 19 19 12 6,5 12 12 12 12 12 12 Other Of artificial fibres   Of cotton   Other  Of a width exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread :   Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread Other  Other fabrics, warp knit (including those made on galloon knitting ma ­ chines) : 6001 99 90 6002 6002 10 6002 10 10 6002 10 90 6002 20 6002 20 10 6002 20 31 6002 20 39 6002 20 50 6002 20 70 6002 20 90 6002 30 6002 30 10 6002 30 90 6002 4100 6002 42 6002 42 10 6002 42 30 6002 42 50 6002 42 90 6002 43 6002 4311 6002 43 19 6002 43 31 6002 43 33 6002 43 35 6002 43 39 6002 43 50 6002 43 91 6002 43 93 20 18 16 19 19 19 19 12 6,5 12 12 12 12 12 Of wool or fine animal hair   Of cotton :  Unbleached or bleached Dyed    Of yarns of different colours Printed   Of man-made fibres :    Of synthetic fibres : For curtains, including net curtain fabric  Raschel lace     Other : ______ Unbleached or bleached      Dyed      Of yarns of different colours 20 20 20 20 20 20 20 20 20 12 12 12 12 12 12 12 12 12      Printed    Of artificial fibres : _ _ _ _ por curtains, including net curtain fabric     Other :      Unbleached or bleached* * . .      Dyed 31 . 10 . 88 Official Journal of the European Communities 379 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 20 20 19 12 12 12 12 12 12 12 12     Of yarns of different colours Printed  Other Other :  Of wool or fine animal hair  Of cotton : Unbleached or bleached Dyed Of yarns of different colours Printed  Of man-made fibres : Of synthetic fibres : 16 19 19 19 19 6002 43 95 6002 43 99 600249 00 6002 91 00 6002 92 6002 92 10 6002 92 30 600292 50 600292 90 6002 93 6002 93 10 6002 93 31 600293 33 600293 35 6002 93 39 6002 93 91 6002 93 99 6002 99 00 For curtains, including net curtain fabric    Other : Unbleached or bleached _ Dyed Of yarns of different colours Printed . . Of artificial fibres : 20 20 20 20 20 20 20 19 12 12 12 12 12 12 12 12    For curtains, including net curtain fabric Other  Other 380 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, KNITTED OR CROCHETED Notes i . This chapter applies only to made up knitted or crocheted articles . 2 . This chapter does not cover : (a) goods of heading No 6212 ; (b) worn clothing or other worn articles of heading No 6309 ; or (c) orthopaedic appliances, surgical belts, trusses or the like (heading No 9021 ). 3 . For the purposes of heading Nos 6103 and 6104 : (a) The term 'suit ' means a set of garments composed of two or three pieces made up in identical fabric and comprising :  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs , and  one suit coat or jacket the outer shell of which, exclusive of sleeves , consists of four or more panels , designed to cOver the upper part of the body, possibly with a tailored waistcoat in addition . All of the components of a suit must be of the same fabric construction, style, colour and composition ; they must also be of corresponding or compatible size . If several separate components to cover the lower part of the body are presented together (for example trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be the trousers, or, in the case of women's or girls ' suits, the skirt or divided skirt, the other garments being considered separately . The term 'suit' includes the following sets of garments, whether or not they fulfil all the above conditions :  morning dress , comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black fabric, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels ; (b) The term 'ensemble' means a set of garments (other than suits and articles of heading No 6107, 6108 or 6109), composed of several pieces made up in identical fabric, put up for retail sale, and comprising :  one garment designed to cover the upper part of the body, with the exception of pullovers which may form a second upper garment in the sole context of twin sets , and of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls , breeches, shorts (other than swimwear), a skirt or a divided skirt . All of the components of an ensemble must be of the same fabric construction , style, colour and composition ; they also must be of corresponding or compatible size . The term 'ensemble ' does not apply to track suits or ski suits, of heading No 6112 . 31 . 10. 88 Official Journal of the European Communities 381 4 . Heading Nos 6105 and 6106 do not cover garments with pockets below the waist, with a ribbed waistband or other means of tightening at the bottom of the garment, or garments having an average of less than 10 stitches per linear centimetre in each direction counted on an area measuring at least 10 cm x 10 cm . Heading No 6105 does not cover sleeveless garments . 5 . For the purposes of heading No 61 1 1 : (a) The expression 'babies' garments and clothing accessories' means articles for young children of a body height not exceeding 86 cm ; it also covers babies ' napkins ; (b) Articles which are prima facie classifiable both within heading No 6111 and within other headings of this chapter are to be classified within heading No 61 1 1 . 6 . For the purposes of heading No 6112 'ski suits ' means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of : (a) a 'ski overall', that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar the ski overall may have pockets or footstraps ; or (b) a 'ski ensemble', that is, a set of garments composed of two or three pieces, put up for retail sale and comprising :  one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers whether or not extending above waist level , one pair of breeches or one bib and brace overall . The 'ski ensemble' may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall . All the components of a 'ski ensemble' must be made up in a fabric of the same texture , style and composition whether or not of the same colour ; they also must be of corresponding or compatible size. 7 . Garments which are prima facie classifiable both within heading No 6113 and within other headings of this chapter, excluding heading No 6111 , are to be classified within heading No 6113 . 8 . Articles of this chapter which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified within the headings covering women's or girls' garments . 9 . Articles of this chapter may be made of metal thread. Additional note For the purposes of heading No 6109, the terms 'singlets ' and 'other vests ' include garments, even if of a fancy design , worn next to the body, without collar, with or without sleeves, including those with shoulder straps. These garments, which are intended to cover the upper part of the body, often possess many characteristics in common with those of T-shirts or with more traditional kinds of singlets and other vests of heading No 6109. However, garments having a ribbed waistband, drawstring or other means of tightening at the bottom are excluded from heading No 6109. 382 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN  ¢ code Description autonomous conventional (%) (%) 1 2 3 4 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6103 :  Of wool or fine animal hair :   Overcoats, car-coats, capes, cloaks and similar articles   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ liar articles  Of cotton : Overcoats, car-coats, capes, cloaks and similar articles   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ liar articles  Of man-made fibres : 21 21 21 21 21 21 21 21   Overcoats, car-coats, capes, cloaks and similar articles   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ liar articles  Of other textile materials :   Overcoats, car-coats, capes, cloaks and similar articles Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ liar articles 6101 6101 10 6101 10 10 6101 10 90 6101 20 6101 20 10 6101 20 90 6101 30 6101 30 10 6101 30 90 6101 90 6101 90 10 6101 90 90 6102 6102 10 6102 10 10 6102 10 90 6102 20 6102 20 10 6102 20 90 6102 30 6102 30 10 6102 30 90 6102 90 6102 90 10 6102 90 90 6103 Supplementary unit 5 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (includ ­ ing ski-jackets), wind-cheaters, wind-jackets and similar articles, knit ­ ted or crocheted, other than those of heading No 6104 :  Of wool or fine animal hair :   Overcoats, car-coats, capes, cloaks and similar articles   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 liar articles  Of cotton : Overcoats, car-coats, capes, cloaks and similar articles   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles  Of man-made fibres : 21 21 21 21 21 21 21 21   Overcoats, car-coats, capes, cloaks and similar articles   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles  Of other textile materials :   Overcoats, car-coats, capes, cloaks and similar articles   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted :  Suits :   Of wool or fine animal hair   Of synthetic fibres   Of other textile materials 6103 11 00 6103 12 00 6103 19 00 21 21 21 31 . 10 . 88 Official Journal of the European Communities 383 Rate of duty CN code Description autonomous conventional (%) (%) ' 3 41 T ' 2  Ensembles : Of wool or fine animal hair . .   Of cotton . Of synthetic fibres Of other textile materials  Jackets and blazers :   Of wool or fine animal hair   Of cotton Of synthetic fibres   Of other textile materials 21 21 21 21 21 21 21 21 Supplementary unit 5 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st  Trousers, bib and brace overalls, breeches and shorts : 6103 21 00 6103 22 00 6103 23 00 6103 29 00 6103 31 00 6103 32 00 6103 33 00 6103 39 00 610341 6103 41 10 6103 41 90 610342 6103 42 10 6103 42 90 6103 43 6103 43 10 6103 43 90 6103 49 6103 49 10 6103 49 91 6103 49 99 6104 Of wool or fine animal hair :    Trousers and breeches    Other   Of cotton : Trousers and breeches Other Of synthetic fibres : Trousers and breeches    Other   Of other textile materials : Trousers and breeches Other : Of artificial fibres Other 21 21 ­ 21 21 21 21 21 21 21 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted :  Suits :   Of wool or fine animal hair   Of cotton . .   Of synthetic fibres   Of other textile materials  Ensembles :   Of wool or fine animal hair Of cotton   Of synthetic fibres   Of other textile materials  Jackets and blazers : 6104 11 00 6104 12 00 6104 13 00 6104 19 00 6104 21 00 6104 22 00 6104 23 00 6104 29 00 6104 31 00 6104 32 00 21 21 21 21 21 21 21 21 21 21 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st   Of wool or fine animal hair . . .   Of cotton 384 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6104 3300 Of synthetic fibres 21 14 p/st 6104 39 00 Of other textile materials  Dresses : 21 14 p/st 6104 41 00 Of wool or fine animal hair 21 ·* 14 p/st 6104 42 00 Of cotton 21 14 p/st 6104 43 00 Of synthetic fibres 21 14 p/st 6104 4400 Of artificial fibres 21 14 p/st 6104 4900 Of other textile materials 21 14 p/st  Skirts and divided skirts : 6104 51 00 Of wool or fine animal hair 21 14 p/st 6104 52 00 Of cotton 21 14 p/st 6104 53 00   Of synthetic fibres 21 14 p/st 6104 5900   Of other textile materials  Trousers, bib and brace overalls, breeches and shorts : 21 14 p/st 6104 61   Of wool or fine animal hair : 6104 61 10 Trousers and breeches 21 14 p/st 6104 61 90 Other 21 14 p/st 6104 62   Of cotton : ( 6104 62 10    Trousers and breeches 21 14 p/st 6104 62 90 Other 21 14 p/st 610^63   Of synthetic fibres : 6104 63 10 Trousers and breeches 21 14 p/st 6104 63 90 Other 21 14 p/st 6104 69   Of other textile materials : 6104 69 10    Trousers and breeches Other : 21 14 p/st 6104 69 91 Of artificial fibres 21 14 p/st 6104 69 99  Of other textile materials 21 14 p/st 6105 Men's or boys' shirts, knitted or crocheted : 6105 10 00  Of cotton 21 13 p/st 6105 20  Of man-made fibres : 6105 20 10   Of synthetic fibres 21 13 p/st 610520 90   Of artificial fibres 21 13 p/st 610590  Of other textile materials : 6105 90 10   Of wool or fine animal hair 21 13 p/st 6105 90 90   Of other textile materials 21 13 p/st 6106 Women's or girls' blouses, shirts and shirt-blouses, knitted or cro ­ cheted : 61061000  Of cotton 21 14 p/st 6106 20 00  Of man-made fibres 21 14 p/st 31 . 10 . 88 Official Journal of the European Communities 385 Rate of duty CN code Description conventional (%) autonomous (%) 2 3 4 Supplementary unit 5 p/st p/st p/st p/st 1 6106 90 6106 90 10 6106 90 30 6106 90 50 6106 90 90 6107  Of other textile materials :   Of wool or fine animal hair   Of silk or silk waste   Of flax or of ramie   Of other textile materials 21 21 21 21 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Underpants and briefs :   Of cotton   Of man-made fibres   Of other textile materials  Nightshirts and pyjamas :   Of cotton   Of man-made fibres   Of other textile materials  Other :   Of cotton   Of man-made fibres   Of other textile materials 21 21 21 21 21 21 21 21 21 p/st p/st p/st p/st p/st p/st p/st p/st p/st 6107 11 00 6107 12 00 6107 19 00 6107 21 00 6107 22 00 6107 29 00 6107 91 00 6107 92 00 6107 99 00 6108 14 14 14 14 13 13 13 13 13 13 14 14 14 13 13 13 13 13 13 13 13 13 13 Women s or girls' slips, petticoats, briefs, panties, nightdresses, py ­ jamas, negliges, bathrobes, dressing gowns and similar articles, knit ­ ted or crocheted :  Slips and petticoats :   Of man-made fibres :    Of synthetic fibres    Of artificial fibres . .   Of other textile materials :    Of cotton    Of other textile materials  Briefs and panties :   Of cotton   Of man-made fibres 21 21 21 21 21 21 21 6108 11 610811 10 61081190 6108 19 6108 19 10 6108 19 90 6108 21 00 6108 22 00 6108 29 00 6108 31 6108 31 10 6108 31 90 6108 32 6108 32 11 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st   Of other textile materials . . . , 21 21  Nightdresses and pyjamas :   Of cotton :    Nightdresses    Pyjamas -   Of man-made fibres :    Of synthetic fibres :     Nightdresses ' 21 386 Official Journal of the European Communities 31 . 10 . 88 Rate of duty GN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6108 32 19   Pyjamas 21 13 p/st 6108 32 90 Of artificial fibres 21 13 p/st 6108 39 00   Of other textile materials  Other : 21 13 p/st 6108 91 00 Of cotton 21 14 p/st 6108 92 00   Of man-made fibres 21 14 p/st 6108 99   Of other textile materials : 6108 9910 Of wool or fine animal hair 21 14 p/st 6108 99 90  Of other textile materials 21 14 p/st 6109 T-shirts, singlets and other vests, knitted or crocheted : 610910 00  Of cotton 21 13 p/st 6109 90  Of other textile materials : 6109 90 10 Of wool or fine animal hair 21 13 p/st 6109 90 30 Of man-made fibres 21 13 p/st 6109 90 90   Other 21 13 p/st 6110 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted : 6110 10  Of wool or fine animal hair : 6110 10 10 Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article . Other :    Men's or boys' : 21 10,5 p/st 6110 10 31 Of wool . 21 14 p/st 6110 10 39 Of fine animal hair    Women's or girls ' : 21 14 p/st 6110 10 91     Of wool 21 14 p/st 6110 10 99     Of fine animal hair 21 14 p/st 6110 20  Of cotton : 6110 20 10   Lightweight fine knit roll , polo or turtle neck jumpers and pullovers . .   Other : 21 13 p/st 6110 20 91    Men's or boys' 21 14 p/st 6110 20 99    Women's or girls' 21 14 p/st 6110 30  Of man-made fibres : 6110 30 10   Lightweight fine knit roll , polo or turtle neck jumpers and pullovers . .   Other : 21 13 p/st 6110 30 91  Men's or boys' 21 14 p/st 6110 30 99  Women's or girls ' 21 14 p/st 6110 90  Of other textile materials : 6110 90 10   Of flax or ramie 21 14 p/st 6110 90 90 Other 21 14 p/st 31 . 0 . 88 Official Journal of the European Communities 387 Rate of duty * CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6111 Babies' garments and clothing accessories, knitted or crocheted : 6111 10 - Of wool or fine animal hair : 6111 10 10   Gloves, mittens and mitts 23 8,9 pa 6111 10 90 Other 21 13,4  6111 20  Of cotton : 6111 20 10 Gloves, mittens and mitts 23 8,9 pa 611120 90 Other . . . 21 13,4  6111 30  Of synthetic fibres : 6111 30 10 Gloves, mittens and mitts 23 8,9 pa , 611130 90 Other 21 13,4  611190 00  Of other textile materials 21 13,4  6112 Tracksuits, skisuits and swimwear, knitted or crocheted :  Tracksuits : 61121100   Of cotton 21 14 p/st 6112 12 00 Of synthetic fibres 21 14 p/st 6112 19 00 Of other textile materials 21 14 p/st 6112 20 00  Skisuits  Men's or boys' swimwear : 21 14  6112 31 Of synthetic fibres : 6112 31 10 Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 3190 Other 21 14 p/st 6112 39 Of other textile materials : 6112 39 10 Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 39 90 Other  Women's or girls' swimwear : 21 14 p/st 6112 41 Of synthetic fibres : 6112 41 10 Containing by weight 5 % or more of rubber thread 20 8 p/st 61124190  Other 21 14 p/st 6112 49 Of other textile materials : 6112 4910 Containing by weight 5 % or more of rubber thread 20 8 p/st 611249 90 Other 21 14 p/st 6113 00 Garments, made up of knitted or crocheted fabrics of heading No 5903, 5906, or 5907 : 6113 0010 - Of knitted or crocheted fabrics of heading No 5906 20 8  6113 00 90  Other 21 14  6114 Other garments, knitted or crocheted : 6114 10 00  Of wool or fine animal hair 21 14  388 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional ( °/Ã) Supplementary unit 1 2 3 4 5 6114 20 00  Of cotton . . 21 14  6114 30 00  Of man-made fibres 21 14  6114 90 00  Of other textile materials 21 14  6115 Panty hose, tights, stockings, socks and other hosiery, including stockings for varicose veins and footwear without applied soles, knitted or crocheted :  Panty hose and tights i 6115 1100   Of synthetic fibres, measuring per single yarn less than 67 decitex .... 21 13 p/st 6115 12 00   Of synthetic fibres, measuring per single yarn 67 decitex or more .... 21 13 p/st 6115 19   Of other textile materials : 611519 10 Of wool or fine animal hair 21 13 p/st 6115 19 90  Other 21 13 p/st 6115 20  Women's full-length or knee-length hosiery, measuring per single yarn less than 67 decitex :   Of synthetic fibres : 6115 20 11    Knee-length stockings 22 13 pa 6115 20 19    Other 22 13 pa 6115 20 90   Of other textile materials  Other : 22 13 pa 6115 9100   Of wool or fine animal hair 22 13 pa 6115 92 00   Of cotton . . . . , 22 13 pa 6115 93 Of synthetic fibres : 6115 9310    Stockings for varicose veins 20 8 pa 6115 93 30    Knee-length stockings (other than stockings for varicose veins) . . . Other : 22 13 pa 6115 93 91 _____ Women's stockings 22 13 pa 6115 93 99  Other 22 13 pa 6115 99 00   Of other textile materials . 22 13 pa 6116 Gloves, mittens and mitts, knitted or crocheted : 6116 10  Gloves impregnated, coated or covered with plastics or rubber : 6116 10 10   With plastics 23 8,9 pa 6116 10 90 With rubber  Other : 20 8 pa 6116 9100   Of wool or fine animal hair 23 8,9 pa 6116 92 00   Of cotton 23 8,9 pa 6116 93 00 Of synthetic fibres 23 8,9 pa 6116 99 00   Of other textile materials 23 8,9 pa 31 . 10 . 88 Official Journal of the European Communities 389 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit i 2 3 4 5 6117 Other made up clothing accessories, knitted or crocheted ; knitted or crocheted parts of garments or of clothing accessories : 6117 10 00  Shawls, scarves, mufflers, mantillas, veils and the like 21 14  6117 20 00  Ties, bow ties and cravats 21 14  6117 80  Other accessories : 6117 80 10   Knitted or crocheted, elasticated or rubberised 20 8 -' 6117 80 90   Other 21 14  6117 90 00 21 14 Parts 390 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 62 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, NOT KNITTED OR CROCHETED Notes 1 . This chapter applies only to made-up articles of any textile fabric other than wadding, excluding knitted or crocheted articles (other than those of heading No 6212). 2 . This chapter does not cover : (a) worn clothing or other worn articles of heading No 6309 ; or (b) orthopaedic appliances, surgical belts, trusses or the like (heading No 9021 ). 3 . For the purposes of heading Nos 6203 and 6204 : (a) The term 'suit' means a set of garments composed of two or three pieces made up in identical fabric and comprising :  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs, and  one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition. All of the components of a suit must be of the same fabric construction, style, colour and composition ; they must also be of corresponding or compatible size . If several separate components to cover the lower part of the body are presented together (for example, trousers and shorts , or a skirt or divided skirt and trousers), the constituent lower part shall be the trousers, or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately . The term 'suit' includes the following sets of garments , whether or not they fulfil all the above conditions :  morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black cloth, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits , in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels . (b) The term 'ensemble' means a set of garments (other than suits and articles of heading No 6207 or 6208) composed of several pieces made up in identical fabric, put up for retail sale, and comprising :  one garment designed to cover the upper part of the body, with the exception of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches , shorts (other than swimwear), a skirt or a divided skirt . All of the components of an ensemble must be of the same fabric construction, style, colour and composition ; they also must be of corresponding or compatible size . The term 'ensemble' does not apply to track suits or ski suits , of heading No 6211 . 4 . For the purposes of heading No 6209 : (a) The expression 'babies ' garments and clothing accessories ' means articles for young children of a body height not exceeding 86 cm ; it also covers babies' napkins ; 31 . 10 . 88 Official Journal of the European Communities 391 (b) Articles which are prima facie classifiable both within heading No 6209 and within other headings of this chapter are to be classified within heading No 6209 . 5 . Garments which are prima facie classifiable both within heading No 6210 and within other headings of this chapter, excluding heading No 6209, are to be classified within heading No 6210. 6 . For the purposes of heading No 6211 , 'ski suits' means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of : (a) a 'ski overall ', that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar the ski overall may have pockets or footstraps ; or (b) a 'ski ensemble', that is, a set of garments composed of two or three pieces , put up for retail sale and comprising :  one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers whether or not extending above waist level , one pair of breeches or one bib and brace overall . The 'ski ensemble' may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall . All the components of a 'ski ensemble' must be made up in a fabric of the same texture, style and composition whether or not of the same colour ; they also must be of corresponding or compatible size . 7 . Scarves and articles of the scarf type, square or approximately square, of which no side exceeds 60 cm, are to be classified as handkerchiefs (heading No 6213). Handkerchiefs of which any side exceeds 60 cm are to be classified within heading No 6214. 8 . Articles of this chapter which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified within the headings covering women 's or girls' garments . 9 . Articles of this chapter may be made of metal thread . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6201 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those of heading No. 6203 :  Overcoats, raincoats, car-coats, capes, cloaks and similar articles : 6201 1100 6201 12   Of wool or fine apimal hair Of cotton : 20 14 p/st 6201 12 10 6201 12 90 6201 13    Of a weight, per garment, not exceeding 1 kg    Of a weight, per garment, exceeding 1 kg Of man-made fibres : 20 20 14 14 p/st p/st 6201 13 10  Of a weight, per garment, not exceeding 1 kg 20 14 p/st 6201 13 90 6201 19 00  Of a weight, per garment, exceeding 1 kg   Of other textile materials  Other : 20 20 14 14 p/st p/st 6201 91 00   Of wool or fine animal hair 20 14 p/st 392 Official Journal of the European Communities 31 . 10 . 88 Rate of duty . CN code Description autonomous (%) 1 .2 3 ' Supplementary unit 5 p/st p/st p/st   Of cotton   Of man-made fibres   Of other textile materials 20 20 20 6201 92 00 6201 93 00 6201 99 00 6202 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (includ ­ ing ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those of heading No. 6204 :  Overcoats, raincoats, car-coats, capes, cloaks and similar articles :   Of wool or fine animal hair   Of cotton :    Of a weight , per garment, not exceeding 1 kg    Of a weight , per garment, exceeding 1 kg .   Of man-made fibres :    Of a weight, per garment, not exceeding 1 kg    Of a weight , per garment, exceeding 1 kg 6202 1100 6202 12 6202 12 10 6202 12 90 6202 13 6202 13 10 6202 13 90 6202 19 00 6202 91 00 6202 92 00 6202 93 00 6202 99 00 20 20 20 20 20 20 20 20 20 20 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st   Of other textile materials  Other :   Of wool or fine animal hair . . .   Of cotton   Of man-made fibres   Of other textile materials conventional (%) 4 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits :   Of wool or fine animal hair   Of synthetic fibres   Of other textile materials :    Of cotton '    Of artificial fibres    Other  Ensembles :   Of wool or fine animal hair   Of cotton : 20 20 20 20 20 20 20 20 20 20 6203 11 00 6203 12 00 6203 19 6203 19 10 6203 19 30 6203 19 90 6203 21 00 6203 22 6203 22 10 6203 22 90 6203 23 6203 23 10 6203 23 90 6203 29 6203 29 U 6203 29 19    Industrial and occupational p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st    Other   Of synthetic fibres :  - - Industrial and occupational .  -  Other   Of other textile materials :    Of artificial fibres :     Industrial and occupational 20 20Other ; 31 . 10 . 88 Official Journal of the European Communities 393 Rate of duty CN code Description autonomous % conventional (%) 1 3 6203 29 90 20 2 Other Jackets and blazers :  Of wool or fine animal hair  Of cotton :   Industrial and occupational 20 20 20 20 20 6203 31 0Q 6203 32 6203 32 10 6203 32 90 6203 33 6203 33 10 6203 33 90 6203 39   Other  Of synthetic fibres :   Industrial and occupational   Other  Of other textile materials :   Of artificial fibres :    Industrial and occupational 20 20 20    Other   Other Trousers, bib and brace overalls, breeches and shorts : Supplementary unit 5 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st  Of wool or fine animal hair :   Trousers and breeches   Bib and brace overalls   Other  Of cotton :   Trousers and breeches : 20 20 20 4 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14    Industrial and occupational 6203 39 11 6203 39 19 6203 39 90 6203 41 6203 41 10 6203 41 30 6203 41 90 6203 42 6203 4211 6203 42 31 6203 42 33 6203 42 35 6203 42 51 6203 42 59 6203 42 90 6203 43 6203 4311 6203 43 19 6203 43 31 6203 43 39 6203 43 90   - Other :     Of denim     Of cut corduroy     Other   Bib and brace overalls : 20 20 20 20 20 20 20   - Industrial and occupational    Other . . . . '  - Other  Of synthetic fibres :   Trousers and breeches :    Industrial and occupational    Other   Bib and brace overalls : 20 20 20 20 20    Industrial and occupational   - Other   Other 394 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous conventional (%)(% Supplementary unit 51 2 3 4 6203 49   Of other textile materials : Of artificial fibres :     Trousers and breeches :      Industrial and occupational   Other _ _ _ _ Bib and brace overalls : 20 20 20 20 20 20      Industrial and occupational p/st p/st p/st p/st p/st p/st 62034911 6203 49 19 6203 49 31 620349 39 6203 49 50 6203 49 90 6204      Other     Other Other Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits : Of wool or fine animal hair   Of cotton Of synthetic fibres   Of other textile materials :    Of artificial fibres Other  Ensembles :   Of wool or fine animal hair   Of cotton : 20 20 20 20 20 20 20 20 20 20 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 Industrial and occupational    Other   Of synthetic fibres :    Industrial and occupational 6204 1100 6204 12 00 6204 13 00 6204 19 6204 19 10 6204 19 90 6204 2100 6204 22 6204 22 10 6204 22 90 6204 23 6204 23 10 6204 23 90 6204 29 6204 2911 6204 29 19 6204 29 90 6204 3100 6204 32 6204 32 10 6204 32 90 6204 33 6204 33 10 6204 33 90 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st Other Of other textile materials : Of artificial fibres :     Industrial and occupational     Other Other .  Jackets and blazers : Of wool or fine animal hair   Of cotton : 20 20 20 20 20 20 20 20 Industrial and occupational Other   Of synthetic fibres :    Industrial and occupational  Other 31 . 10 . 88 Official Journal of the European Communities 395 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5  Of other textile materials :   Of artificial fibres : Industrial and occupational 20 20 20 20 20 20 20 20 20 20 20 20 20 20 Other Other Dresses :  Of wool or fine animal hair  Of cotton  Of synthetic fibres  Of artificial fibres . . .  Of other textile materials : Of silk or silk waste Other Skirts and divided skirts :  Of wool or fine animal hair  Of cotton  Of synthetic fibres  Of other textile materials : Of artificial fibres Other 6204 39 6204 39 11 6204 39 19 6204 39 90 6204 41 00 6204 42 00 6204 43 00 6204 44 00 6204 49 6204 49 10 6204 49 90 6204 51 00 6204 52 00 6204 53 00 6204 59 6204 59 10 6204 59 90 6204 61 6204 61 10 6204 61 80 6204 61 90 6204 62 6204 62 11 6204 62 31 6204 62 33 6204 62 35 6204 62 51 6204 62 59 6204 62 90 6204 63 6204 63 11 6204 63 19 Trousers, bib and brace overalls, breeches and shorts : 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 14 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st 20 20 20  Of wool or fine animal hair :   Trousers and breeches   Bib and brace overalls Other  Of cotton :   Trousers and breeches :    Industrial and occupational    Other : Of denim Of cut corduroy Other   Bib and brace overalls : 20 20 20 20 20 20 20    Industrial and occupational Other Other  Of synthetic fibres :   Trousers and breeches : Industrial and occupational 20 20  Other 396 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5    Bib and brace overalls : 6204 63 31     Industrial and occupational 20 14 p/st 6204 63 39     Other 20 14 p/st 6204 63 90 Other 20 14 p/st 6204 69 Ã f other textile materials :  Of artificial fibres :     Trousers and breeches : 6204 69 11 _ _ Industrial and occupational 20 14 p/st 6204 69 19 Other     Bib and brace overalls : 20 14 p/st 6204 69 31      Industrial and occupational 20 14 p/st 6204 69 39  Other 20 14 p/st 6204 69 50     Other 20 14 p/st 6204 69 90 Other 20 14 p/st 6205 Men's or boys' shirts : 6205 10 00  Of wool or fine animal hair 20 13 p/st 6205 20 00  Of cotton ' 20 13 p/st 6205 30 00  Of man-made fibres 20 13 p/st 6205 90  Of other textile materials : 6205 90 10   Of flax or ramie 20 13 p/st 6205 90 90   Other ¢ 20 13 p/st 6206 Women's or girls' blouses, shirts and shirt-blouses : 6206 10 00  Of silk or silk waste '. . . 20 14 p/st 6206 20 00  Of wool or fine animal hair . 20 14 p/st 6206 30 00  Of cotton * 20 14 p/st 6206 40 00  Of man-made fibres 20 14 p/st 6206 90  Of other textile materials : 6206 90 10   Of flax or ramie 20 14 p/st 6206 90 90 Other 20 14 p/st 6207 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles :  Underpants and briefs : 6207 1100   Of cotton 20 13 p/st 6207 19 00   Of other textile materials  Nightshirts and pyjamas : 20 13 p/st 6207 21 00   Of cotton 20 13 p/st 6207 22 00   Of man-made fibres 20 13 p/st 620729 00   Of other textile materials . 20 13 p/st 31 . 10 . 88 Official Journal of the European Communities 397 Rate of duty CN code Description conventional Supplementary unitautonomous (%) %) I ' 2 3 4 5  Other :   Of cotton   Of man-made fibres   Of other textile materials 20 20 20 14 14 14 6207 91 00 6207 92 00 6207 99 00 6208 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles : 22 22 22 22 22 22 13 13 13 13 13 13 p/st p/st p/st p/st p/st p/st  Slips and petticoats :   Of man-made fibres   Of other textile materials :    Of cotton Other  Nightdresses and pyjamas :   Of cotton   Of man-made fibres   Of other textile materials t  Other :   Of cotton :    Negliges, bathrobes , dressing gowirs and similar articles    Other t   Of man-made fibres : 14 14 14 14 14    Negliges, bathrobes , dressing gowns and similar articles    Other   Of other textile materials 6208 11 00 6208 19 6208 19 10 6208 19 90 6208 21 00 6208 22 00 6208 29 00 6208 91 6208 91 10 6208 91 90 6208 92 6208 92 10 6208 92 90 6208 99 00 6209 6209 10 00 6209 20 00 6209 30 00 6209 90 00 6210 6210 10 6210 10 10 6210 10 91 6210 10 99 6210 20 00 6210 30 00 20 20 20 20 20 22 22 22 22 Babies' garments and clothing accessories :  Of wool or fine animal hair  Of cotton  Of synthetic fibres  Of other textile materials 10,5 10,5 10,5 10,5 Garments, made up of fabrics of heading No 5602, 5603, 5903, 5906 or 5907 :  Of fabrics of heading No 5602 or 5603 :   Of fabrics of heading No 5602   Of fabrics of heading No 5603 :    In sterile packs    Other 20 20 20 20 20 14 14 14 14 14  Other garments, of the type described in subheadings 6201 11 to 6201 19 . .  Other garments, of the type described in subheadings 6202 11 to 6202 19 . . p/st p/st 398 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6210 40 00  Other men's or boys' garments 20 14  6210 50 00  Other women's or girls' garments 20 14  6211 Track suits, ski suits and swimwear ; other garments :  Swimwear : 6211 11 00   Men's or boys' 20 14 p/st 6211 12 00 Women's or girls' 20 14 p/st 6211 20 00  Ski suits  Other garments, men's or boys' : 20 14 p/st 6211 31 00 Of wool or fine animal hair 20 14  621132 Of cotton : 6211 32 10 Industrial and occupational clothing : 20 14  621132 90 Other 20 14  621133   Of man-made fibres : 6211 33 10 Industrial and occupational clothing 20 14  621133 90 Other 20 14  62113900 Of other textile materials  Other garments, women's or girls' : 20 14  6211 41 00   Of wool or fine animal hair 20 14  621142   Of cotton : 6211 42 10 Aprons, overalls , smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use) .... 20 14  621142 90 Other I 20 14  6211 43   Of man-made fibres : 6211 43 10 Aprons, overalls, smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use) .... 20 14 6211 43 90 Other 20 14  6211 49 00   Of other textile materials 20 14  6212 BrassiÃ ¨res, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted : 6212 10 00  BrassiÃ ¨res 21 6,5 p/st 6212 20 00  Girdles and panty-girdles 21 6,5 p/st 6212 30 00  Corselettes 21 6,5 p/st 6212 90 00  Other 21 6,5  6213 Handkerchiefs : 6213 10 00  Of silk or silk waste 20 10 p/st 6213 20 00  Of cotton 20 10 p/st 6213 90 00  Of other textile materials 20 10 p/st 6214 Shawls, scarves, mufflers, mantillas, veils and the like : 6214 10 00  Of silk or silk waste 21 8 p/st 6214 20 00  Of wool or fine animal hair 21 8 p/st 31 . 10 . 88 Official Journal of the European Communities 399 Rate of duty CN code Description autonomous Supplementary unit (%) conventional (%) 2 3 4 5 8 8 8 8 p/st p/st p/st p/st p/st p/st p/st  Of synthetic fibres  Of artificial fibres  Of other textile materials : Of cotton Other Ties, bow ties and cravats :  Of silk or silk waste  Of man-made fibres .  Of other textile materials Gloves, mittens and mitts 21 21 21 21 21 21 21 21 6214 30 00 6214 40 00 6214 90 6214 90 10 6214 90 90 6215 6215 10 00 6215 2000 6215 90 00 6216 00 00 6217 6217 10 00 6217 90 00 6,3 6,3 6,3 7,6 Other made up clothing accessories ; parts of garments or of clothing accessories, other than those of heading No. 6212 :  Accessories  Parts 21 20 6,3 14 400 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 63 OTHER MADE-UP TEXTILE ARTICLES ; SETS ; WORN CLOTHING AND WORN TEXTILE ARTICLES ; RAGS Notes 1 . Sub-chapter I applies only to made-up articles , of any textile fabric . 2 . Sub-chapter I does not cover : (a) goods of Chapters 56 to 62 ; or (b) worn clothing or other worn articles of heading No 6309 . 3 . Heading No 6309 applies only to the following goods : (a) articles of textile materials : ( l) clothing and clothing accessories, and parts thereof; (11) blankets and travelling rugs ; (in) bed linen, table linen, toilet linen and kitchen linen ; (IV) furnishing articles, other than carpets of heading Nos 5701 to 5705 and tapestries of heading No 5805 ; (b) footwear and headgear of any material other than asbestos . » In order to be classified within this heading, the articles mentioned above must comply with both of the following requirements : (i) they must show signs of appreciable wear, and (ii) they must be presented in bulk or in bales , sacks or similar packings . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. OTHER MADE UP TEXTILE ARTICLES 6301 Blankets and travelling rugs : 6301 10 00  Electric blankets 19 6,9 p/st 6301 20  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair : 6301 20 10   Knitted or crocheted .   Other : 20 12 p/st 6301 20 91  Wholly of wool or fine animal hair 19 14 - p/st 6301 20 99    Other 19 14 p/st 6301 30  Blankets (other than electric blankets) and travelling rugs, of cotton : 6301 30 10 Knitted or crocheted 20 12 p/st 6301 30 90   Other 19 7,5 p/st 31 . 10 . 88 Official Journal of the European Communities 401 Rate of duty GN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6301 40  Blankets (other than electric blankets) and travelling rugs, of synthetic fibres : 63014010   Knitted or crocheted 20 12 , p/st 6301 40 90 Other 19 14 p/st 6301 90  Other blankets and travelling rugs : 6301 90 10   Knitted or crocheted 20 12 p/st 6301 90 90 Other 19 14 p/st 6302 Bed linen, table linen, toilet linen and kitchen linen : 6302 10  Bed linen, knitted or crocheted : 6302 10 10   Of cotton 20 12  6302 10 90   Of other textile materials  Other bed linen, printed : 20 12  6302 21 00   Of cotton 22 13  6302 22   Of man-made fibres : 6302 22 10    Nonwovens 18 6,9  6302 22 90 Other 22 13  6302 29   Of other textile materials : 6302 29 10    Of flax or ramie 22 13  6302 29 90    Of other textile materials  Other bed linen : 22 13  6302 31   Of cotton : 6302 31 10    Mixed with flax 22 13  6302 31 90    Other 22 13  6302 32   Of man-made fibres : 6302 32 10    Nonwovens 18 6,9  6302 32 90  Other 22 13  6302 39   Of other textile materials : 6302 39 10    Of flax 22 13  6302 39 30    Of ramie 22 13  6302 39 90    Of other textile materials 22 13  6302 40 00  Table linen, knitted or crocheted  Other table linen : 20 12 ,  6302 51   Of cotton : 6302 51 10    Mixed with flax 22 13  6302 51 90    Other 22 13  6302 52 00 Of flax 22 13  6302 53 -  Of man-made fibres : 6302 53 10    Nonwovens 18 6,9  6302 5390  Other 22 13  6302 59 00   Of other textile materials 22 13  402 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6302 60 00  Toilet linen and kitchen linen, of terry towelling or similar terry fabrics, of cotton  Other : 22 13  6302 91   Of cotton : 6302 91 10 Mixed with flax 22 13  6302 91 90 Other 22 13  6302 92 00 Of flax 22 13  6302 93 Of man-made fibres : 6302 93 10    Nonwovens 18 6,9  6302 93 90 Other 22 13  6302 99 00   Of other textile materials 22 13  6303 Curtains (including drapes) and interior blinds ; curtain or bed valan ­ ces :  Knitted or crocheted : 6303 1100 Of cotton 20 12  6303 12 00   Of synthetic fibres 20 12  6303 19 00 Of other textile materials  Other : 20 12  6303 91 00   Of cotton 22 13  6303 92   Of synthetic fibres : 6303 92 10    Nonwovens 18 6,9  6303 92 90    Other 22 13  6303 99 Of other textile materials : 6303 99 10    Nonwovens 18 6,9  6303 99 90    Other 22 13  6304 Other furnishing articles, excluding those of heading No 9404 :  Bedspreads : 6304 11 00 Knitted or crocheted 20 12  6304 19 Other : 6304 19 10    Of cotton 22 13  6304 19 30 Of flax or ramie 22 13  6304 19 90    Of other textile materials  Other : 22 13  6304 91 00   Knitted or crocheted 20 12  6304 92 00   Not knitted or crocheted, of cotton 22 13  6304 93 00 Not knitted or crocheted, of synthetic fibres 22 13  6304 99 00   Not knitted or crocheted, of other textile materials 22 13  31 . 10 . 88 Official Journal of the European Communities 403 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 6305 Sacks and bags, of a kind used for the packing of goods : 6305 10  Of jute or of other textile bast fibres of heading No 5303 : 6305 10 10 Used 11 5,3  6305 10 90 Other 23 8,6  6305 20 00  Of cotton 19 7,2   Of man-made textile materials : 6305 31 Of polyethylene or polypropylene strip or the like : 6305 31 10 Knitted or crocheted 20 12  Other : 6305 31 91 _ of fabric weighing 120 g/m2 or less 19 7,2  6305 31 99 Of fabric weighing more than 120 g/m2 * 19 7,2  6305 39 00 Other 19 7,2  6305 90 00  Of other textile materials 19 6,2  6306 Tarpaulins, awnings and sunblinds ; tents ; sails for boats, sailboards or fonderait ; camping goods : - Tarpaulins, awnings and sunblinds : 6306 11 00   Of cotton 19 14  6306 12 00   Of synthetic fibres 19 14  630619 00 Of other textile materials 19 14   Tents : 6306 21 00 Of cotton 19 14  6306 22 00 Of synthetic fibres 19 14  6306 29 00 Of other textile materials 19 14  - Sails : 6306 31 00   Of synthetic fibres 19 14  6306 39 00 Of other textile materials 19 14   Pneumatic mattresses : 6306 41 00 Of cotton 19 14 p/st 6306 49 00   Of other textile materials 19 14 p/st  Other : 6306 91 00   Of cotton 19 14  6306 99 00   Of other textile materials 19 14  6307 Other made up articles, including dress patterns : 630710  Floor-cloths, dish-cloths, dusters and similar cleaning cloths : 6307 10 10 Knitted or crocheted 20 12  6307 10 30 Nonwovens 18 6,9  6307 10 90 Other 21 7,7  6307 20 00  Life-jackets and life-belts 21 6,3  404 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unit % autonomous conventional (%) i 3 j 4 5 6307 90 6307 90 10 6307 90 91 6307 90 99 2  Other :   Knitted or crocheted   Other : Of felt  Other . II. SETS 20 21 21 12 6,3 6,3 6308 00 00 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale III. WORN CLOTHING AND WORN TEXTILE ARTICLES ; 19 3 RAGS Worn clothing and other worn articles 18 5,3 Used or new rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables, of textile materials :  Sorted : 6309 00 00 6310 6310 10 6310 10 10 6310 10 30 6310 10 90 6310 90 00   Of wool or fine or coarse animal hair Free Free Free Free Free Free Free Free   Of flax or cotton Of other textile materials  Other 31 . 10 . 88 Official Journal of the European Communities 405 SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF ; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE : PARTS OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) footwear without applied soles , of textile material (Chapter 61 or 62); (b) worn footwear of heading No 6309 ; (c) articles of asbestos (heading No 6812); (d) orthopaedic footwear or other orthopaedic appliances, or parts thereof (heading No 9021 ); or (e) toy footwear or skating boots with ice or roller skates attached ; shin-guards or similar protective sportswear (Chapter 95). 2 . For the purposes of heading No 6406, the expression 'parts ' does not include pegs, boot protectors , eyelets , boot hooks, buckles, ornaments , braid, laces* pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods of heading No 9606 . 3 . For the purposes of this chapter, the expressions ' rubber' or 'plastics' include any textile material visibly coated or covered externally with one or both of those materials . 4 . Subject to note 3 to this chapter : (a) the material of the upper shall be taken to be the constituent material having the greatest external surface area, no account being taken of accessories or reinforcements such as ankle patches, edging, ornamentation, buckles , tabs , eyelet stays or similar attachments ; (b) the constituent material of the outer sole shall be taken to be the material having the greatest surface area in contact with the ground, no account being taken of accessories or reinforcements such as spikes, bars , nails, protectors or similar attachments . Subheading note 1 . For the purposes of subheadings 6402 11 , 6402 19 , 6403 11 , 6403 19 and 6404 11 , the expression 'sports footwear' applies only to : (a) footwear which is designed for a sporting activity and has , or has provision for the attachment of, spikes , sprigs , stops , clips , bars or the like ; (b) skating boots, ski-boots and cross-country ski footwear, wrestling boots , boxing boots and cycling shoes . 406 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit 5 autonomous (%) conventional (%) 1 2 3 4 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes : 6401 10  Footwear incorporating a protective metal toe-cap : 6401 10 10 With uppers of rubber 20 20 pa 6401 10 90   With uppers of plastics 20 20 pa  Other footwear : 640191   Covering the knee : 6401 91 10    With uppers of rubber 20 20 pa 6401 91 90 With uppers of plastics 20 20 pa 6401 92 Covering the ankle but not covering the knee : 6401 92 10 With uppers of rubber 20 20 pa 6401 92 90 With uppers of plastics 20 20 pa 640199   Other : 6401 99 10    With uppers of rubber 20 20 pa 6401 99 90 With uppers of plastics 20 20 pa 6402 Other footwear with outer soles and uppers of rubber or plastics :  Sports footwear : 6402 11 00 Ski-boots and cross-country ski footwear 20 20 pa 6402 19 00 Other 20 20 pa 6402 20 00  Footwear with upper straps or thongs assembled to the sole by means of plugs 20 20 pa 6402 30  Other footwear, incorporating a protective metal toe-cap : 6402 30 10   With uppers of rubber 20 20 pa 6402 30 90   With uppers of plastics 20 20 pa  Other footwear : 6402 91 Covering the ankle : ' 6402 91 10    With uppers of rubber . . . 20 20 pa 6402 91 90 With uppers of plastics 20 20 pa 6402 99   Other : 6402 99 10 With uppers of rubber 20 20 pa    With uppers of plastics :     Footwear with a vamp made of straps or which has one or more pieces cut out : 6402 99 31 _____ with sole and heel combined having a height of more than 3 cm 20 20 pa 6402 99 39   Other 20 20 pa 6402 99 50 _ _ _ _ Slippers and other indoor footwear 20 20 pa _ _ _ _ Other, with in-soles of a length : 6402 99 91 _____ Of less than 24 cm 20 20 pa 31 . 10 . 88 Official Journal of the European Communities 407 Rate of duty CN code Description Supplementary unit 51 2 _ _ _ _  Of 24 cm or more ; ______ For men .... pa pa 6402 99 95 6402 99 99 6403 ______ For women . . Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather :  Sports footwear :   Ski-boots and cross-country ski footwear   Other  Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe pa pa pa pa pa Footwear made on a base or platform of wood, not having an inner sole or a protective metal toe-cap  Other footwear, incorporating a protective metal toe-cap  Other footwear with outer soles of leather :   Covering the ankle :  Covering the ankle but no part of the calf, with in-soles of a autonomous conventional (%) (%) 3 4 20 20 20 20 20 8 20 8 · 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 20 8 length : _ _ ( Of less than 24 cm     Of 24 cm or more :      For men      For women    Other, with m-soles of a length : pa pa pa pa pa pa 64031100 6403 19 00 6403 20 00 6403 30 00 6403 40 00 6403 51 s 6403 51 11 6403 51 15 6403 51 19 6403 51 91 6403 51 95 6403 51 99 6403 59 6403 59 11 6403 59 31 6403 59 35 6403 59 39 6403 59 50 6403 59 91 6403 59 95 6403 59 99 Of less than 24 cm Of 24 cm or more : _ For men For women   Other :    Footwear with a vamp made of straps or which has one or several pieces cut out :     With sole and heel combined having a height of more than 3 cm     Other, with in-soles of a length :   Of less than 24 cm      Of 24 cm or more : ______ For men ______ For women    Slippers and other indoor footwear . . . pa pa pa pa pa pa pa pa  Other, with m-soles of a length :  Of less than 24 cm     Of 24 cm or more : _ _ _ _ _ For men _ _ _ _ _ For women 408 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) ' 2 3 4 5  Other footwear :   Covering the ankle : -   Covering the ankle but no part of the calf, with in-soles of a length :     Of less than 24 cm     Of 24 cm or more :      For men      For women    Other, with m-soles of a length : 20 20 20 20 20 20 pa pa pa pa pa pa     Of less than 24 cm     Of 24 cm or more : _ _ _ _ _ for men      For women   Other :    Footwear with a vamp made of straps or which has one or several pieces cut out : &lt; 8 8 8 8 8 8 8 8 8 8 8 8 8 8     With sole and heel combined having a height of more than 3 cm     Other, with in-soles of a length : 6403 91 6403 91 11 6403 91 15 6403 91 19 6403 91 91 6403 91 95 6403 91 99 6403 99 6403 99 11 6403 99 31 6403 99 35 6403 99 39 6403 99 50 6403 99 91 6403 99 95 6403 99 99 6404 6404 1100 6404 19 6404 19 10 6404 19 90 6404 20 6404 20 10 6404 20 90 _ _ _ _ _ Of less than 24 cm      Of 24 cm or more :       For men       For women 20 20 20 20 20 20 20 20 pa pa pa pa pa pa pa pa    Slippers and other indoor footwear    Other, with in-soles of a length :     Of less than 24 cm     Of 24 cm or more :  -  For men      For women Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials :  Footwear with outer soles of rubber or plastics :   Sports footwear ; tennis shoes, basketball shoes, gym shoes, training shoes and the like   Other :    Slippers and other indoor footwear    Other 20 20 20 20 20 pa pa pa pa pa  Footwear with outer soles of leather or composition leather :   Slippers and other indoor footwear 20 20- - Other 31 . 10 . 88 Official Journal of the European Communities 409 Rate c f duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6405 Other footwear : 6405 10  With uppers of leather or composition leather : 6405 10 10   With outer soles of wood or cork 18 5,8 pa 6405 10 90   With outer soles of other materials 18 4,9 pa 6405 20  With uppers of textile materials : 6405 20 10   With outer soles of wood or cork   With outer soles of other materials : 18 5,8 pa 6405 20 91    Slippers and other indoor footwear 18 4,9 pa 6405 20 99 Other 18 4,9 pa 6405 90  Other : 6405 90 10   With outer soles of rubber, plastics, leather or composition leather . . . 20 C ) pa 6405 90 90   With outer soles of other materials 18 4,9 pa 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles ; gaiters, leggings and similar articles, and parts thereof : 640610  Uppers and parts thereof, other than stiffeners :   Of leather : 6406 10 11    Uppers 16 4,6  6406 10 19    Parts of uppers 16 4,6  6406 10 90   Of other materials 16 4,6  6406 20  Outer soles and heels, of rubber or plastics : 6406 20 10   Of rubber 16 4,6  6406 20 90   Of plastics  Other : 16 4,6  6406 91 00   Of wood 16 4,6  6406 99   Of other materials : 6406 99 10    Gaiters , leggings and similar articles and parts thereof 19 6  6406 99 30    Assemblies of uppers affixed to inner soles or to other sole components , but without outer soles 18 5,8 pa 6406 99 50    Removable in-soles and "other removable accessories 16 4,6  6406 99 90  - - Other . 16 4,6  C ) See Annex . 4 0 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) worn headgear of heading No 6309 ; (b) asbestos headgear (heading No 6812); or (c) dolls ' hats, other toy hats or carnival articles of Chapter 95 . 2 . Heading No 6502 does not cover hat-shapes made by sewing, other than those obtained simply by sewing strips in spirals . of felt Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6501 00 00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims ; plateaux and manchons (including slit manchons), 13 5,1 p/st 6502 00 00 Hat-shapes, plaited or made by assembling strips of any material, neither blocked to shape, nor with made brinis, nor lined, nor trimmed 8 Free p/st 6503 00 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501 , whether or not lined or trimmed : 6503 00 10  Of fur felt or of felt of wool and fur 17 10 p/st 6503 00 90  Other 16 5,6 p/st 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed 11 Free p/st 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed ; hair-nets of any material, whether or not lined or trimmed : 6505 10 00  Hair-nets 19 6  6505 90  Other :   Berets , bonnets, skull-caps, fezzes, tarbooshes and the like : 6505 90 11    Of knitted or crocheted material , fulled or felted 19 6 p/st 6505 90 19 Other 19 6 p/st 6505 90 30   Peaked caps 19 6 p/st 6505 90 90 Other 19 6  31 . 10 . 88 41Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous conventional (%)% 1 2 3 4 5 Other headgear, whether or not lined or trimmed : 19 19 19 6 6 6 6506 6506 10 6506 10 10 6506 10 30 650610 90 6506 91 6506 91 10 6506 9190 650692 00 6506 99 00 6507 0000  Safety headgear : Of plastics Of metal   Of other materials  Other : Of rubber or of plastics : Of rubber Of plastics Of furskin   Of other materials p/st p/st p/st p/st p/st p/st p/st 19 19 19 19 14 6 6 6 6 4,9 Head-bands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 412 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 66 UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) measure walking-sticks or the like (heading No 9017); (b) firearm-sticks , sword-sticks, loaded walking-sticks or the like (Chapter 93); or (c) goods of Chapter 95 (for example, toy umbrellas , toy sun umbrellas). 2 . Heading No 6603 does not cover parts , trimmings or accessories of textile material , or covers , tassels , thongs, umbrella cases or the like, of any material . Such goods presented with , but not fitted to, articles of heading No 6601 or 6602 are to be classified separately and are not to be treated as forming part of those articles . Rate of duty CN code * Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) : 6601 10 00  Garden or similar umbrellas  Other : 20 8 p/st 6601 91 00   Having a telescopic shaft 20 8 p/st 6601 99   Other : 6601 99 10    With a cover of textile material . . . 20 8 p/st 6601 99 90    Other 20 8 p/st 6602 00 00 Walking-sticks, seat-sticks, whips, riding-crops and the like 17 4,9  6603 Parts, trimmings and accessories of articles of heading No 6601 or 6602 : 6603 10 00  Handles and knobs 17 4,6  6603 20 00  Umbrella frames, including frames mounted on shafts (sticks) 19 7,7  6603 90 00  Other 17 7,2  31 . 10 . 88 Official Journal of the European Communities 4 3 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR Notes 1 . This chapter does not cover : / (a) straining cloth of human hair (heading No 591 1 ); (b) floral motifs of lace , of embroidery or other textile fabric (Section XI); (c) footwear (Chapter 64); (d) headgear or hair-nets (Chapter 65); (e) toys , sports requisites or carnival articles (Chapter 95); or (f) feather dusters , powder-puffs or hair sieves (Chapter 96). 2 . Heading No 6701 does not cover : (a) articles in which feathers or down constitute only filling or padding (for example, bedding of heading No 9404); (b) articles of apparel or clothing accessories in which feathers or down constitute no more than mere trimming or padding ; or (c) Artificial flowers or foliage or parts thereof or made up articles of heading No 6702 . 3 . Heading No 6702 does not cover : (a) articles of glass (Chapter 70); or (b) artificial flowers , foliage or fruit of pottery, stone, metal , wood or other materials , obtained in one piece by moulding, forging, carving, stamping or other process , or consisting of parts assembled otherwise than by binding, glueing, fitting into one another or similar methods . Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 ' 6701 00 00 18 5,5 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading No 0505 and worked quills and scapes) Artificial flowers, foliage and fruit and parts thereof ; articles made of artificial flowers, foliage or fruit : 6702 6702 10 00 6702 90 00 6703 00 00  Of plastics  Of other materials 22 22 7,7 7,7 Human hair, dressed, thinned, bleached or otherwise worked ; wool or other animal hair or other textile materials, prepared for use in making wigs or the like 10 4,2 4 4 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6704 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials ; articles of human hair not elsewhere specified or included :  Of synthetic textile materials : 67041100 Complete wigs 19 5,1  6704 19 00   Other 19 5,1  6704 20 00  Of human hair 19 5,1  6704 90 00  Of other materials 19 5,1  31 . 10 . 88 Official .Journal of the European Communities 4 5 SECTION XIII ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS Notes 1 . This chapter does not cover : (a) goods of Chapter 25 ; (b) coated, impregnated or covered paper of heading No 4810 or 4811 (for example, paper coated with mica powder or graphite, bituminized or asphalted paper); (c) coated, impregnated or covered textile fabric of Chapter 56 or 59 (for example, fabric coated or covered with mica powder, bituminized or asphalted fabric); (d) articles of Chapter 71 ; (e) tools or parts of tools, of Chapter 82 ; (f) lithographic stones of heading No 8442 ; (g) electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547 ; (h) dental burrs (heading No 9018); (ij) articles of Chapter 91 (for example, clocks and clock cases); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings , prefabricated buildings); (1) articles of Chapter 95 (for example, toys, games and sports requisites); (m) articles of heading No 9602, if made of materials specified in note 2 (b) to Chapter 96, or of heading No 9606 (for example, buttons), No 9609 (for example, slate pencils) or No 9610 (for example, drawing slates); or (n) articles of Chapter 97 (for example, works of art). 2 . in heading No 6802, the expression 'worked monumental or building stone' applies not only to the varieties of stone referred to in heading No 2515 or 2516 but also to all other natural stone (for example, quartzite, flint, dolomite and steatite) similarly worked ; it does not, however, apply to slate . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) .... 4 2,2 416 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing ; artificially coloured granules, chippings and powder, of natural stone (including slate) : 6802 10 00  Tiles, cubes and similar articles, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm ; artificially coloured granules, chippings and powder  Other monumental or building stone and articles thereof, simply cut or sawn, with a flat or even surface : 14 Free  6802 21 00   Marble, travertine and alabaster 10 5,3  6802 22 00   Other calcareous stone 10 5,3  . 6802 23 00   Granite 8 3,2  6802 29 00   Other stone  Other : 8 3,2  6802 91 00   Marble, travertine and alabaster 14 5,1  6802 92 00   Other calcareous stone 14 5,1  6802 93   Granite : 6802 93 10    Polished ^ decorated or otherwise worked , but not carved , of a net weight of 10 kg or more 13 Free  6802 93 90 Other 14 4,8  6802 99   Other stone : 6802 99 10    Polished, decorated or otherwise worked , but not carved , of a net weight of 10 kg or more 13 Free  6802 99 90    Other 14 5  6803 00 Worked slate and articles of slate or of agglomerated slate : 6803 00 10  Roofing and wall slates 6 3,8  6803 00 90  Other 6 3,8  6804 Millstones, grindstones, grinding wheels and the like, without frame ­ works, for grinding, sharpening, polishing, trueing or cutting, hand sharpening or polishing stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials : 6804 10 00  Millstones and grindstones for milling, grinding or pulping  Other millstones, grindstones, grinding wheels and the like : 10 2  6804 21 00   Of agglomerated synthetic or natural diamond 10 3,2  6804 22   Of other agglomerated abrasives or of ceramics :    Of artificial abrasives, with binder :     Of synthetic or artificial resin : 6804 22 11      Not reinforced with fabric 10 2  6804 22 19      Reinforced with fabric 10 2  31 . 10 . 88 Official Journal of the European Communities 417 Rate of duty CN code Description » autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6804 22 30     Of ceramics or silicates 10 2  6804 22 50     Of other materials 10 2  6804 22 90 Other .' 10 2  6804 23 00   Of natural stone 8 2,5  6804 30 00  Hand sharpening or polishing stones 10 3,4  6805 Natural or artificial abrasive powder or grain, on a base of textile material, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up : 6805 10 00  On a base of woven textile fabric only U 3,5  6805 20 00  On a base of paper or paperboard only 11 3,5  6805 30 - On a base of other materials : 6805 30 10   On a base of woven textile fabric combined with paper or paperboard 11 3,5  6805 30 90   Other 11 3,5  6806 Slag wool, rock wool and similar mineral wools ; exfoliated vermicu ­ lite, expanded clays, foamed slag and similar expanded mineral materials ; mixtures and articles of heat-insulating, sound-insulating or sound absorbing mineral materials, other than those of heading No 6811 or 6812 or of Chapter 69 : 6806 10 00  Slag wool, rock wool and similar mineral wools (including intermixtures thereof), in bulk, sheets or rolls 10 2  6806 20  Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials (including intermixtures thereof) : 6806 20 10 -  Expanded clays 9 2,9  6806 20 90 Other 9 2,9  6806 90 00  Other 9 2,9  6807 Articles of asphalt or of similar material (for example, petroleum bitumen or coal tar pitch) : 6807 10  In rolls :   Roofing and facing products, with a substrate consisting of : 6807 10 11    Paper or paperboard 8 2,5 m 2 6807 10 19 Other materials 8 2,5 m 2 6807 10 90   Other 8 2,5  6807 90 00  Other 8 2,5  6808 00 00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 14 4,4 6809 Articles of plaster or of compositions based on plaster :  Boards, sheets, panels, tiles and similar articles, not ornamented : 6809 11 00   Faced or reinforced with paper or paperboard only 7 2,9 m 2 6809 19 00 Other . 7 2,9 m 2 i 418 Official Journal of the European Communities 31 . 10 . Rate of duty CN code Description Supplementary unitconventional (%) autonomous (%) 3 10 1 2 4 5 6809 90 00 Other articles 3,2 6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced :  Tiles, flagstones, bricks and similar articles : Building blocks and bricks :    Of light concrete (with a basis of crushed pumice, granulated slag, etc.) Other . .   Other : Roofing tiles Other tiles and paving Other . . .  Pipes  Other articles : m2 10 10 10 10 10 10 10 10 3,2 3,2 3,2 3,2 3,2 3,2 3,2 3,2 3,2 Prefabricated structural components for building or civil engineering . . .   Other 681011 6810 11 10 6810 11 90 6810 19 6810 19 10 6810 19 30 6810 19 90 6810 20 00 6810 9100 6810 99 00 6811 6811 10 00 681120 6811 20 11 6811 20 19 681120 90 681130 00 6811 90 00 6812 Articles of asbestos-cement, of cellulose fibre-cement or the like :  Corrugated sheets 0  Other sheets, panels, tiles and similar articles :   Sheets :    Not exceeding 40 x 60 cm , for roofing or walls m &lt;&lt; Other   Other 10 10 10 10 13 3,2 3,2 3,2 3,2 4,6  Tubes, pipes and tube or pipe fittings  Other articles Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate ; articles of such mixtures or of asbestos (for example, thread, woven fabric, clothing, headgear, footwear, gaskets), whether or not reinforced, other than goods of heading No 6811 or 6813 :  Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate .... «  Yarn and thread  Cords and string, whether or not plaited 6812 10 00 6812 20 00 6812 30 00 6812 40 00 6812 50 00 6812 60 00 6812 70 00  Woven or knitted fabric . 10 13 17 17 17 17 17 4,6 8 6,9 10 6,9 6,9 6,9  Clothing, clothing accessories, footwear and headgear  Paper, millboard and felt  Compressed asbestos fibre jointing, in sheets or rolls 31 . 10 . 88 Official Journal of the European Communities 419 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6812 90  Other : 6812 90 10   For use in civil aircraft ( · ) 17 Free  6812 90 90 Other . 17 6,9  6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials : 6813 10  Brake linings and pads : 6813 10 10   With a basis of asbestos or other mineral substances, for use in civil aircraft i 1 ) 20 Free 6813 10 90  - Other 20 5,3  6813 90  Other : 6813 90 10 With a basis of asbestos or other mineral substances, for use in civil aircraft ( · ) 20 Free 6813 90 90   Other 20 5,3  6814 Worked mica and articles of mica, including agglomerated or recon ­ stituted mica, whether or not on a support of paper, paperboard or other materials : 6814 10 00  Plates, sheets and strips of agglomerated or reconstituted mica, whether or not on a support 8 3,8  6814 90  Other : 6814 90 10   Sheets or splittings &lt;?f mica 7 3,5  6814 90 90 Other 10 5,3  6815 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included : 6815 10 00  Non-electrical articles of graphite or other carbon 14 3  6815 20 00  Articles of peat  Other articles : 14 3 -  6815 91 00   Containing magnesite, dolomite or chromite 14 3  6815 99 Other : 6815 99 10    Of refractory materials , chemically bonded 14 3 -  6815 99 90    Other 14 3  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 420 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . This chapter applies only to ceramic products which have been fired after shaping. Heading Nos 6904 to 6914 apply only to such products other than those classifiable in heading Nos 6901 to 6903 . 2 . This chapter does not coyer : (a) products of heading No 2844 ; (b) articles of Chapter 71 (for example, imitation jewellery); (c) cermets of heading No 8113 ; (d) articles of Chapter 82 ; (e) electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547 ; (f) artificial teeth (heading No 9021 ); (g) articles of Chapter 91 (for example, clocks and clock cases); (h) articles of Chapter 94 (for example, furniture , lamps and lighting fittings, prefabricated buildings); (ij) articles of Chapter 95 (for example, toys , games and sports requisites); (k) articles of heading No 9606 (for example, buttons) or of heading No 9614 (for example, smoking pipes); or (1) articles of Chapter 97 (for example, works of art). Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. GOODS OF SILICEOUS FOSSIL MEALS OR OF SIMILAR SILICEOUS EARTHS, AND REFRACTORY GOODS 6901 00 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals (for example, kieselguhr, tripolite or diatomite) or of similar siliceous earths : 6901 00 10  Bricks weighing more than 650 kg/m3 10 3,8 MIN 0,5 Ecu/ 100 kg/br 6901 00 90  Other 10 5 MIN 0,5 Ecu/ 100 kg/br 31 . 10 . 88 Official Journal of the European Communities » 42 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (% 1 2 345 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths :  Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, 'CaO or O2O3 10 MIN 1,1 Ecu/ 100 kg/br Containing, by weight, more than 50 % of alumina (AI2O3), of silica (SiC&gt; 2) or of a mixture or compound of these products : Containing, by weight, 93 % or more of silica (SiC&gt;2) 10 MIN 0,7 Ecu/ 100 kg/br Other :  Containing, by weight, more than 7 % but less than 45 % of alumina (AI2O3) .  Other 10 MIN 0,7 Ecu/ 100 kg/br 10 MIN 0,7 Ecu/ 100 kg/br 10 MIN 0,7 Ecu/ 100 kg/br Other 6902 6902 10 00 6902 20 6902 20 10 6902 20 91 6902 20 99 6902 90 00 6903 6903 10 00 6903 20 6903 20 10 6903 20 90 6903 90 6903 90 10 6903 90 90 6904 6904 10 00 6904 90 00 6905 6905 10 00 4 4 4 4 4 8 -8 8 8 8 4 4 Other refractory ceramic goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than those of siliceous fossil meals or of similar siliceous earths :  Containing, by weight, more than 50 % of graphite or other forms of carbon or of a mixture of these products  Containing, by weight, more than 50 % of alumina (AI2O3) or of a mixture or compound of alumina and of silica (Si02) :   Containing, by weight, less than 45 % of alumina (AI2O3) Containing, by weight, 45 % or more of alumina (AI2O3) 18 14 14  Other :   Containing, by weight, more than 25 % but not more than 50 % of graphite or other forms of carbon or of a mixture of these products . . 13 13   Other II. OTHER CERAMIC PRODUCTS Ceramic building bricks, flooring blocks, support or filler tiles and the like :  Building bricks  Other 8 8 7 p/st p/st Roofing tiles, chimney-pots, cowls, chimney liners, architectural orna ­ ments and . other ceramic constructional goods : Roofing tiles 2,9 6909 1100 6909 19 00 6909 90 00 Of porcelain or china   Other . ¢  Other 21 16 16 6,9 5,1 5,1 422 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 4 5  Other 3 10 10 3,8 3,5Ceramic pipes, conduits, guttering and pipe fittings Unglazed ceramic flags and paving, hearth or wall tiles ; unglazed ceramic mosaic cubes and the like, whether or not on a backing :  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm m2  Other : m 2 18 18 18 18 18   Double tiles of the 'Spaltplatten' type Other :    Stoneware  Earthenware or fine pottery . . . . m 2 m2 m 2Other 6905 90 00 6906 00 00 6907 6907 10 00 6907 90 6907 90 10 6907 90 91 6907 90 93 6907 90 99 6908 6908 10 00 6908 90 6908 9011 6908 90 19 6908 90 31 6908 90 51 6908 90 91 6908 90 93 6908 90 99 6909 Glazed ceramic flags and paving, hearth or wall tiles ; glazed ceramic mosaic cubes and the like, whether or not on a backing :  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm nv 8 8 8 8 8 9 8 8 9 9 9 9 9  Other : Of common pottery :    Double tiles of the 'Spaltplatten ' type . m 2 m 2    Other Other :    Double tiles of the 'Spaltplatten ' type . 18 18 18 18 18 18 18 18 m 2 m 2    Other : ,   With a face of not more than 90 cm2  Other :  -  Stoneware      Earthenware or fine pottery . . . m 2 m 2 m 2      Other Ceramic wares for laboratory, chemical or other technical uses ; ceramic troughs, tubs and similar receptacles of a kind used in agriculture ; ceramic pots, jars and similar articles of a kind used for the conveyance or packing of goods :  Ceramic wares for laboratory, chemical or other technical uses : 31 . 10 . 88 Official Journal of the European Communities 423 CN code Description 21 Ceramic sinks, wash basins, wash basin pedestals, baths, bidets, water closet pans, flushing cisterns, urinals and similar sanitary fixtures :  Of porcelain or china  Other Tableware, kitchenware, other household articles and toilet articles, of porcelain or china :  Tableware and kitchenware  Other Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china :  Of common pottery  Stoneware  Earthenware or fine pottery 6910 6910 10 00 6910 90 00 6911 6911 10 00 691190 00 6912 00 6912 00 10 6912 00 30 6912 00 50 6912 00 90 6913 691310 00 6913 90 6913 90 10 6913 90 91 6913 90 93 6913 90 99 Rate of duty autonomous (%) conventional (%) Supplementary unit 3 4 5 20 MIN 8 Ecu/ 100 kg/br 10  20 MIN 8 Ecu/ 100 kg/br 10 27 MIN 18 Ecu/ 100 kg/br 13,5  27 MIN 18 Ecu/ 100 kg/br 13,5 15 5,1 17 6  21 MIN 18 Ecu/ 100 kg/br 10,5 21 7,5 22 MIN 70 Ecu/ 100 kg/br 9  16 5  20 MIN 35 Ecu/ 100 kg/br 9  20 MIN 35 Ecu/ 100 kg/br 9 " 20 MIN 35 Ecu/ 100 kg/br 9 22 7,7  18 5,1  18 5,1   Other Statuettes and other ornamental ceramic articles :  Of porcelain or china  Other :   Of common pottery   Other :    Stoneware . .     Earthenware or fine pottery    Other Other ceramic articles :  Of porcelain or china  Other : 6914 6914 10 00 6914 90 6914 90 10 6914 90 90 Of common pottery   Other 424 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This chapter does not cover : (a) goods of heading No 3207 (for example, verifiable enamels and glazes , glass frit, other glass in the form of powder, granules or flakes); (b) articles of Chapter 71 (for example, imitation jewellery); (c) optical fibre cables of heading No 8544, electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547 ; (d) optical fibres , optically worked optical elements, hypodermic syringes , artificial eyes, thermometers, barometers , hydrometers or other articles of Chapter 90; (e) lamps or lighting fittings, illuminated signs, illuminated name-plates or the like, having a permanently fixed light source, or parts thereof of heading No 9405 ; (f) toys , games, sports requisites , Christmas tree ornaments or other articles of Chapter 95 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 95); or (g) buttons, fitted vacuum flasks , scent or similar sprays or other articles of Chapter 96 . 2 . For the purposes of headings Nos 7003 , 7004 and 7005 : (a) Glass is not regarded as 'worked' by reason of any process it has undergone before annealing . (b) Cutting to shape does not affect the classification of glass in sheets . (c) The expression 'absorbent or reflecting layer' means a microscopically thjn coating of metal or of a chemical compound (for example, metal oxide) which absorbs, for example, infra-red light or improves the reflecting qualities of the glass while still allowing it to retain a degree of transparency or translucency. 3 . The products referred to in heading No 7006 remain classified in that heading whether or not they have the character of articles . 4 . For the purposes of heading No 7019, the expression 'glass wool ' means : (a) mineral wools with a silica (SiCh) content not less than 60 % by weight ; (b) mineral wools with a silica (SiC&gt; 2) content less than 60 % but with an alkaline oxide (K2O or Na20) content exceeding 5 % by weight or a boric oxide (B2O3) content exceeding 2 % by weight . Mineral wools which do not comply with the above specifications fall within heading No 6806 . 5 . Throughout the nomenclature, the expression 'glass ' includes fused quartz and other fused silica . Subheading note 1 . For the purposes of subheadings 7013 21 , 7013 31 and 7013 91 , the expression ' lead crystal ' means only glass having a minimum lead monoxide (PbO) content by weight of 24 % . 31 . 10 . 88 Official Journal of the European Communities 425 Rate of duty CN code Descnption conventional Supplementary unitautonomous (%) (%) 2 3 4 5 Cullet and other waste and scrap of glass ; glass in the mass :  Cullet and other waste and scrap of glass Free 12 9  Glass in the mass :   Optical glass Other Glass in balls (other than microspheres of heading No 7018), rods or tubes, unworked : Free 5.8 2.9 4,9 5.8 4.9 4,9 4,9 4,9  Balls  Rods : Of optical glass   Other  Tubes : 10 12 10 10 10 10   Of fused quartz or other fused silica Of other glass having a linear coefficient of expansion not exceeding 5 x 10-6 per Kelvin within a temperature range of 0 °C to 300 °C ... . Other 700100 7001 00 10 7001 00 91 7001 00 99 7002 7002 10 00 7002 20 7002 20 10 7002 20 90 7002 31 00 7002 32 00 7002 39 00 7003 7003 11 7003 11 10 7003 11 90 7003 19 7003 19 10 7003 19 90 7003 20 7003 20 10 7003 20 90 7003 30 00 Cast glass and rolled glass, in sheets or profiles, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Non-wired sheets : Coloured throughout the mass (body tinted), opacified, flashed or having 5,8 m212 10 MIN 1,6 Ecu/ 100 kg/br 5 m 2 MIN 0,8 Ecu/ 100 kg/br an absorbent or reflecting layer :    Of optical glass Other   Other :  Of optical glass    Other  Wired sheets : 5,8 5 m2 m 2 12 10 MIN 1,6 Ecu/ 100 kg/br MIN 0,8 Ecu/ 100 kg/br   Coloured throughout the mass (body tinted), opacified , flashed or having an absorbent or reflecting layer 5 m 2 MIN 0,5 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br 20 m2Other  Profiles 5 MIN 0,5 Ecu/ 100 kg/br 5,3 Official Journal of the European Communities426 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 1 3 1 4 5 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : Optical glass m2 m 2   Antique glass m 2 12 10 MIN 1 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br   Horticultural sheet glass . . Other  Other glass :   Optical glass 7004 7004 10 7004 10 10 7004 10 30 7004 10 50 700410 90 7004 90 7004 90 10 7004 90 50 7004 90 70 7004 90 91 7004 90 93 7004 90 95 7004 90 99 Antique glass 12 10 MIN 1 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br 5,8 6 MIN 0,6 Ecu/ 100 kg/br 6 MIN 0,6 Ecu/ 100 kg/br 6 MIN 0,6 Ecu/ 100 kg/br 5,8 6 MIN 0,6 Ecu/ 100 kg/br 6 MIN 0,6 Ecu/ 100 kg/br 6 MIN 0,6 Ecu/ 100 kg/br 6 MIN 0,6 Ecu/ 100 kg/br 6 MIN 0,6 Ecu/ 100 kg/br 6 MIN 0,6 Ecu/ 100 kg/br   Horticultural sheet glass   Other, of a thickness : Not exceeding 2,5 mm m2 m2 m 2 m2 m2 m2 m 2 m 2 Exceeding 2,5 mm but not exceeding 3,5 mm    Exceeding 3,5 mm but not exceeding 4,5 mm 10 MIN 1 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br 10 MIN 1 Ecu/ 100 kg/br    Exceeding 4,5 mm Float glass and surface ground or polished glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked : 7005 7005 10 7005 10 10  Non-wired glass, having an absorbent or reflecting layer :   Horticultural sheet glass   Other, of a thickness : 10 10 10 10 10 10 10 3,8 3,8 3,8 3,8 3,8 3,8 3,8 m 2 m 2 m 2 m 2 m 2 m 2 m 2 7005 10 31    Not exceeding 2,5 mm 7005 10 33    Exceeding 2,5 mm but not exceeding 3,5 mm . 7005 10 35    Exceeding 3,5 mm but not exceeding 4,5 mm . 7005 10 91    Exceeding 4,5 mm but not exceeding 5,5 mm . 700510 93    Exceeding 5,5 mm but not exceeding 7 mm . . 7005 10 95    Exceeding 7 mm 31 . 10 . 88 Official Journal of the European Communities 427 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other non-wired glass : 7005 21   Coloured throughout the mass (body tinted), opacified, flashed or merely surface ground : 7005 21 10 .    Of a thickness not exceeding 2,5 mm 10 3,8 m2 7005 21 20 Of a thickness exceeding 2,5 mm but not exceeding 3,5 mm 10 3,8 m? 7005 21 30 Of a thickness exceeding 3,5 mm but not exceeding 4,5 mm 10 3,8 m2 7005 21 40 Of a thickness exceeding 4,5 mm but not exceeding 5,5 mm 10 3,8 m 2 7005 21 50 Of a thickness exceeding 5,5 mm but not exceeding 7 mm 10 3,8 m2 7005 21 90 Of a thickness exceeding 7 mm 10 3,8 m2 7005 29   Other : 7005 29 10  Horticultural sheet glass Other, of a thickness : 10 3,8 m2 7005 29 31 Not exceeding 2,5 mm 10 3,8 m 2 7005 29 33 Exceeding 2,5 mm but not exceeding 3,5 mm 10 3,8 m2 7005 29 35 Exceeding 3,5 mm but not exceeding 4,5 mm 10 3,8 m2 7005 29 91   Exceeding 4,5 mm but not exceeding 5,5 mm 10 3,8 m2 7005 29 93     Exceeding 5,5 mm but not exceeding 7 mm 10 3,8 m 2 7005 29 95 Exceeding 7 mm 10 3,8 m2 7005 30 00 - Wired glass 10 3,8 m2 7006 00 Glass of heading No 7003, 7004 or 7005, bent, edge-worked, eng ­ raved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials : 7006 00 10 - Optical glass 12 5,8  7006 0090 - Other 20 5,3  7007 Safety glass, consisting of toughened (tempered) or laminated glass :  Toughened (tempered) safety glass : 700711 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vÃ ©ssels : 7007 11 10    Of size and shape suitable for incorporation in motor vehicles . . . 22 5,8  7007 11 90  : Other 22 5,8  7007 19   Other ; 7007 19 10  Enamelled 22 5,8 m2 7007 19 30    Coloured throughout the mass (body tinted) or having an absorbent or reflecting layer 22 5,8 m2 7007 19 90 Other  Laminated safety glass : 22 5,8 m2 700721 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels : 7007 21 10    Windshields, not framed, for use in civil aircraft (') 22 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 428 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 7007 21 91 Of size and shape suitable for incorporation in motor vehicles . . 22 5,8  7007 21 99   Other 22 5,8  7007 29 00 Other . 22 5,8 m2 7008 00 Multiple-walled insulating units of glass :  Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 7008 0011 Double-walled 20 5,3 m2 7008 00 19   Other - Other : 20 5,3 m2 7Ã 08 00 91   Double-walled . 20 5,3 m2 7008 00 99 Other 20 5,3 m2 7009 Glass mirrors, whether or not framed, including rear-view mirrors : 7009 10 00  Rear-view mirrors for vehicles  Other : 22 6,5 p/st 7009 91 00   Unframed 22 6,5  7009 92 00   Framed 22 6,5  7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other con ­ tainers, of glass, of a kind used for the conveyance or packing of goods ; preserving jars of glass ; stoppers, lids and other closures, of glass : 7010 10 00  Ampoules 22 5,8  7010 90 - Other : 7010 90 10   Preserving jars (sterilizing jars) Other :  Containers of a kind used for the conveyance or packing of goods : 24 12 p/st 7010 90 21 Made from tubing of glass of a thickness of less than 1 mm . . . Other, of a nominal capacity of : 24 9 p/st 7010 90 31 2,5 litres or more   - Less than 2,5 litres :       For beverages and foodstuffs :    Bottles :    Of colourless glass, of a nominal capacity of : 24 9 p/st 7010 90 41          One litre or more 24 9 p/st 7010 90 43 _________ More than 0,33 litre but less than one litre 24 9 p/st 7010 90 45          0,15 litre or more but not more than 0,33 litre . . . 24 9 p/st 7010 90 47          Less than 0,15 litre 24 9 p/st 31 . 10 . 88 Official Journal of the European Communities 429 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 3 4 5         Of coloured glass, of a nominal capacity of :    One litre or more _____ More than 0,33 litre but less than one litre . . _____ 0,15 litre or more but not more than 0,33 litre          Less than 0,15 litre        Other, of a nominal capacity of :         0,25 litre or more  Less than 0,25 litre p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st 24 24 24 24 24 24 24 24 24 24 24       For pharmaceutical products, of a nominal capacity of : More than 0,055 litre 9 9 9 9 9 9 9 9 9 9 9 7 7 7        0,055 litre or less   For other products :        Of colourless glass    Of coloured glass Stoppers, lids and other closures Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for electric lamps, cathode-ray tubes or the like :  For electric lighting .  For cathode-ray tubes  Other 18 18 18 7010 90 51 7010 90 53 7010 90 55 7010 9057 7010 90 61 7010 90 67 7010 90 71 7010 90 77 7010 90 81 7010 90 87 7010 90 99 7011 7011 10 00 701120 00 701190 00 7012 00 7012 00 10 7012 00 90 7013 7013 10 00 7013 21 7013 21 11 7013 21 19 7013 21 91 7013 21 99 7013 29 7013 29 10 Glass inners for vacuum flasks or for other vacuum vessels : - Unfinished  Finished 21 25 6,3 12,5 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) :  Of glass-ceramics 24 12  Drinking glasses other than of glass-ceramics :   Of lead crystal :    Gathered by hand :     Cut or otherwise decorated Other p/st p/st p/st p/st p/st p/st Gathered mechanically : 24 24 24 24 24 12 12 12 12 12 Cut or otherwise decorated     Other   Other :    Of toughened glass 430 Official Journal of the European Communities 31 . 0 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 5i 2 L__ 3 4 Other : Gathered by hand : Cut or otherwise decorated   Other  Gathered mechanically : 24 24 24 24 p/st p/st p/st p/st Cut or otherwise decorated Other  Glassware of a kind used for table (other than drinking glasses) or kitchen purposes other than of glass-ceramics :   Of lead crystal :  Gathered by hand Gathered mechanically   Of glass having a linear coefficient of expansion not exceeding 5 x 10-6 per Kelvin within a temperature range of 0 °C to 300 °C . . . 12 12 12 12 12 12 12 12 12 12 12 12 12 12 24 24 24 24 24 24   Other : Of toughened glass Other : 7013 29 51 7013 29 59 7013 29 91 7013 2999 7013 31 7013 31 10 7013 31 90 7013 3200 7013 39 7013 39 10 7013 39 91 7013 39 99 7013 91 7013 91 10 7013 91 90 7013 99 7013 99 10 7013 99 90 7014 00 00 7015 Gathered by hand Gathered mechanically p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st  Other glassware : Of lead crystal : Gathered by hand    Gathered mechanically Other : 24 24 24 24 Gathered by hand Gathered mechanically Signalling glassware and optical elements of glass (other than those of heading No 7015), not optically worked 20 Clock or watch glasses and similar glasses, glasses for non-corrective or corrective spectacles, curved, bent, hollowed or the like, not optically worked ; hollow glass spheres and their segments, for the manufacture of such glasses :  Glasses for corrective spectacles . .  Other 12 19 7015 10 00 7015 90 00 7016 6,2 5,8 5,1 10 Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes ; glass cubes and other glass small ­ wares, whether or not on a backing, for mosaics or similar decorative purposes ; leaded lights and the like ; multicellular or foam glass in blocks, panels, plates, shells or similar forms :  Glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes 7016 10 00 20 31 . 10 . 88 Official Journal of the European Communities 431 Rate of duty CN code Supplementary unitDescription conventionalautonomous (%) %) 3 4 52  Other :   Leaded lights and the like Multicellular glass or foam glass Other 5,3 m2 7016 90 7016 90 10 7016 90 30 7016 90 90 4 MIN 1,6 Ecu/ 100 kg/br 10 10 MIN 2 Ecu/ 100 kg/br 10 MIN 2 Ecu/ 100 kg/br 4 MIN 1,6 Ecu/ 100 kg/br Laboratory, hygienic or pharmaceutical glassware, whether or not graduated or calibrated :  Of fused quartz or other fused silica  Of other glass having a linear coefficient of expansion not exceeding 5 x 10~6 per Kelvin within a temperature range of 0 °C to 300 °C ...... 7017 7017 1000 7017 20 00 7017 90 00 16 23 23 4,6 5,8 5,8  Other 7018 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery ; glass eyes other than prosthetic articles ; statuettes and other ornaments of lamp-worked glass, other than imitation jewellery ; glass microspheres not exceeding 1 mm in diameter :  Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares :   Glass beads :    Cut and mechanically polished    Other - . .   Imitation pearls Free 25 « 1,7 Ecu/ kg/net   Imitation precious and semi-precious stones : 4,1 (') 10 0,6 Ecu/ kg/net 3,8 ( i ) 6 6,5 ( i ) 5,6 5,3 10 Cut and mechanically polished .    Other Other 7018 10 7018 10 11 7018 10 19 7018 10 30 7018 10 51 7018 10 59 7018 10 90 7018 20 00 7018 90 7018 90 10 7018 90 90 7019 7019 10 7019 10 10  Glass microspheres not exceeding 1 mm in diameter Free 16 19 17 20 20  Other :   Glass eyes ; articles of glass smallware   Other Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics) :  Slivers, rovings, yarn and chopped strands :   Glass fibre threads, cut into lengths of 3 mm or more but not more than 50 mm ('chopped strands') 23 9,5 (') Exemption quota of 52 from the payment of duty in respect of goods falling within subheadings 7018 10 11 , 7018 10 51 and 7018 10 90, within the limits of a total annual tonnes, to be granted by the competent Community authorities . 432 Official Journal of the European Communities 31 . 0 . 88 / Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   Other : Of filaments : 7019 10 51   Rovings 23 9,5  7019 10 59 Other 23 9,5  7019 10 99  Of staple fibres 23 9,5  7019 20  Woven fabrics, including narrow fabrics :   Of filaments : 7019 20 11 Made from rovings ;  Other, of a width of : 23 9,5  7019 20 31  Not more than 30 cm 23 9,5  7019 20 35  More than 30 cm 23 9,5  7019 20 90   Of staple fibres  Thin sheets (voiles), webs, mats, mattresses, boards and similar nonwoven products : 23 9,5 7019 31 00   Mats 23 9,5  7019 32 00   Thin sheets (voiles) 19 6,5  7019 39 00   Other 19 6,5  7019 90  Other : 7019 90 10   Non-textile fibres in bulk or flocks 23 9,5  7019 90 30   Pads and casings for insulating tubes and pipes   Other : 23 9,5  7019 90 91 Of textile fibres . 23 9,5  7019 90 99 Other 23 9,5  7020 00 Other articles of glass : Ã  7020 0010  Of fused quartz or other fused silica 21 5,6  7020 00 30  Of glass having a linear coefficient of expansion not exceeding 5 x 1 0-6 per Kelvin within a temperature range of 0 °C to 300 °C 21 5,6  7020 00 90  Other 21 5,6  31 . 10 . 88 Official Journal of the European Communities 433 SECTION XIV NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN CHAPTER 71 NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF ; IMITATION JEWELLERY ; COIN Notes 1 . Subject to note 1 (a) to Section VI and except as provided below, all articles consisting wholly or partly : (a) of natural or cultured pearls or of precious or semi-precious stones (natural , synthetic or reconstructed); or (b) of precious metal or of metal clad with precious metal , are to be classified in this chapter . 2 . (a) Heading Nos 7113 , 7114 and 7115 do not cover articles in which precious metal or metal clad with precious metal is present as minor constituents only, such as minor fittings or minor ornamentation (for example, monograms, ferrules and rims), and paragraph (b) of the foregoing note does not apply to such articles . (b) Heading No 7116 does not cover articles containing precious metal or metal clad with precious metal (other than as minor constituents). 3 . This chapter does not cover : (a) amalgams of precious metal, or colloidal precious metal (heading No 2843); (b) sterile surgical suture materials , dental fillings or other goods of Chapter 30 ; (c) articles of Chapter 32 (for example, lustres); (d) handbags or other articles of heading No 4202 or articles of heading No 4203 ; (e) articles of heading No 4303 or 4304 ; (f) goods of Section XI (textiles and textile articles); (g) footwear, headgear or other articles of Chapter 64 or 65 ; (h) umbrellas, walking-sticks or other articles of Chapter 66 ; (ij) abrasive goods of heading No 6804 or 6805 or Chapter 82 , containing dust or powder of precious or semi-precious stones (natural or synthetic); articles of Chapter 82 with a working part of precious or semi-precious stones (natural , synthetic or reconstructed); machinery, mechanical appliances or electrical goods, or parts thereof, of Section XVI . However, articles and parts thereof, wholly of precious or semi-precious stones (natural , synthetic or reconstructed) remain classified in this chapter, except unmounted worked sapphires and diamonds for styluses (heading No 8522); (k) articles of Chapter 90, 91 or $2 (scientific instruments, clocks and watches, musical instruments); (1) arms or parts thereof (Chapter 93); (m) articles covered by note 2 to Chapter 95 ; (n) articles of Chapter 96 other than those of heading Nos 9601 to 9606 or 9615 ; or 434 Official Journal of the European Communities 31 . 10 . 88 (o) original sculptures or statuary (heading No 9703), collectors' pieces (heading No 9705) or antiques of an age exceeding 100 years (heading No 9706), other than natural or cultured pearls or precious or semi-precious stones . 4 . (a) The expression 'precious metal ' means silver, gold and platinum . (b) The expression 'platinum' means platinum, iridium, osmium, palladium, rhodium and ruthenium . (c) The expression 'precious or semi-precious stones ' does not include any of the substances specified in note 2 (b) to Chapter 96. 5 . For the purposes of this chapter, any alloy (including a sintered mixture and an inter-metallic compound) containing precious metal is to be treated as an alloy of precious metal if any one precious metal constitutes as much as 2 %, by weight, of the alloy . Alloys of precious metal are to be classified according to the following rules : (a) An alloy containing 2 % or more, by weight, of platinum is to be treated as an alloy of platinum . (b) An alloy containing 2 % or more, by weight, of gold but no platinum, or less than 2 %, by weight, of platinum, is to be treated as an alloy of gold . (c) Other alloys containing 2 % or more, by weight, of silver are to be treated as alloys of silver . 6 . Except where the context otherwise requires, any reference in the nomenclature to precious metal or to any particular precious metal includes a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in note 5 above, but not to metal clad with precious metal or to base metal or non-metals plated with precious metal . 7 . Throughout the nomenclature the expression 'metal clad with precious metal ' means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal . Except where the context otherwise requires , the expression also covers base metal inlaid with precious metal . 8 . For the purposes of heading No 7113 , the expression 'articles of jewellery' means : (a) any small objects of personal adornment (gem-set or not) (for example, rings , bracelets , necklaces, brooches, ear-rings, watch-chains , fobs, pendants, tie-pins , cuff-links , dress-studs, religious or other medals and insignia); and (b) articles of personal use of a kind normally carried in the pocket, in the handbag or on the person (such as cigarette cases, powder boxes, chain purses, cachou boxes). 9 . For the purposes of heading No 7114, the expression 'articles of goldsmiths' or silversmiths' wares' includes such articles as ornaments , tableware, toilet-ware, smokers ' requisites and other articles of household, office or religious use . 10 . For the purposes of heading No 7117, the expression 'imitation jewellery' means articles of jewellery within the meaning of paragraph (a) of note 8 above (but not including buttons or other articles of heading No 9606, or dress-combs, hair-slides or the like, or hairpins, of heading No 9615), not incorporating natural or cultured pearls , precious or semi-precious stones (natural, synthetic or reconstructed) nor (except as plating or as minor constituents) precious metal or metal clad with precious metal . Subheading notes 1 . For the purposes of subheadings 7106 10, 7108 11 , 7110 11 , 711021 , 711031 and 7110 41 , the expressions 'powder' and ' in powder form' mean products of which 90 % or more by weight passes through a sieve having a mesh aperture of 0,5 mm . 31 . 10. 88 435Official Journal of the European Communities 2 . Notwithstanding the provisions of chapter note 4 (b), for the purposes of subheadings 7110 11 and 7110 19 , the expression 'platinum' does not include iridium, osmium, palladium, rhodium or ruthenium . 3 . For the classification of alloys in the subheadings of heading No 7110, each alloy is to be classified with that metal , platinum, palladium, rhodium, iridium, osmium or ruthenium which predominates by weight over each other of these metals . * Additional note 1 . For the purposes of heading No 7112, the expression 'waste and scrap, of precious metal ' means products fit only for the recovery of the metal or for use in the manufacture of chemicals. Natural pearls CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 I. NATURAL OR CULTURED PEARLS AND PRECIOUS OR SEMI-PRECIOUS STONES 7101 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set ; ungraded pearls, natural or cultured, tem ­ porarily strung for convenience of transport : 7101 10 00 Free Free g  Cultured pearls : 7101 21 00 Unworked Free Free g 7101 22 00 Worked Free Free g 7102 Diamonds, whether or not worked, but not mounted or set : 7102 10 00  Unsorted Free Free c/k  Industrial : -' 7102 21 00 Unworked or simply sawn, cleaved or bruted Free Free c/k 7102 29 00 Other 8 3,2 c/k  Non-industrial : 7102 31 00 Unworked or simply sawn, cleaved or bruted Free Free c/k 7102 39 00 Free Free c/k 7103 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport : 7103 10 00  Unworked or simply sawn or roughly shaped Free Free   Otherwise worked : 7103 91 00 Rubies, sapphires and emeralds « Free Free g 7103 99 00   Other Free Free g Other 436 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 7104 Synthetic or reconstructed precious or semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded synthetic or reconstructed precious or semi-precious stones, tem ­ porarily strung for convenience of transport :  Piezo-electric quartz  Other, unworked or simply sawn or roughly shaped 8 2 4 3,2 0,9 1,8  Other 7104 10 00 7104 20 00 7104 90 00 7105 7105 10 00 7105 90 00 Dust and powder of natural or synthetic precious or semi-precious stones :  Of diamonds - Other Free Free 1,4 1,4 II. PRECIOUS METALS AND METALS CLAD WITH PRE ­ CIOUS METAL Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form : g g g g g g g g g g g  Powder  Other :   Unwrought :  Of a fineness of not less than 999 parts per 1 000    Of a fineness of less than 999 parts per 1 000   Semi-manufactured : 7106 7106 10 00 7106 91 7106 91 10 7106 91 90 7106 92 7106 92 10 7106 92 91 7106 92 99 7107 00 00 7108 Purls, spangles and cuttings 13 Free Free 13 4 4 13 3,8 Free Free 3,8 1,8 1,8 4,6    Other :     Of a fineness of not less than 750 parts per 1 000 Of a fineness of less than 750 parts per 1 000 Base metals clad with silver, not further worked than semi-manufac ­ tured Gold (including gold plated with platinum) unwrought or in semi-man ­ ufactured forms, or in powder form :  Non-monetary : Powder .   Other unwrought forms   Other semi-manufactured forms : 11 Free 4,1 Free    Bars, rods, wire and sections ; plates ; sheets and strips of a thick ­ ness, excluding any backing, exceeding 0,15 mm 7108 11 00 7108 12 00 7108 13 7108 13 10 7108 13 30 7108 13 50 7108 13 90 7108 20 00 g g g g g g g    Tubes, pipes and hollow bars    Thin sheets and strips (foil) of a thickness, excluding any backing, 2 4 12 11 Free 0,5 1,8 5,3 4,1 Free not exceeding 0,15 mm    Other  Monetary 31 . 10 . 88 Official Journal of the European Communities 437 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 9 2,9  7110 Platinum, unwrought or in semi-manufactured forms, or in powder form :  Platinum : 7110 11 00 Unwrought or in powder form Free Free g 7110 19   Other : 7110 19 10  Bars, rods, wire and sections ; plates ; sheets and strips of a thick ­ ness, excluding any backing, exceeding 0, 1 5 mm 2 0,9 . g 7110 19 30 Tubes, pipes and hollow bars 3 1,4 g 7110 19 50  Thin sheets and strips (foil) of a thickness, excluding any backing, not exceeding 0,15 mm v 8 3,2 g 7110 19 90 Other ·  Palladium : 9 4 g 7110 2100 Unwrought or in powder form Free Free g 7110 29 00 Other  Rhodium : 4 2 g 7110 3100   Unwrought or in powder form Free Free g 7110 39 00 Other  Iridium, osmium and ruthenium : 4 2 g 7110 4100   Unwrought or in powder form Free Free g 7110 49 00   Other 4 2 g 7111 00 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7 2,9  7112 Waste and scrap of precious metal or of metal clad with precious metal : 7112 10 00 - Of gold, including metal clad with gold but excluding sweepings containing other precious metals . . . Free . Free  7112 2000  Of platinum, including metal clad with platinum but excluding sweepings containing other precious metals Free Free  7112 90 00  Other III . JEWELLERY, GOLDSMITHS' AND SILVERSMITHS' WARES AND OTHER ARTICLES Free Free 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : 7113 11 00 Of silver, whether or not plated or clad with other precious metal .... 9 3,5  7113 19 00   Of other precious metal, whether or not plated or clad with precious metal 9 3,5  7113 20 00 - Of base metal clad with precious metal 12 5,8  438 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7114 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : 71141100 Of silver, whether or not plated or clad with other precious metal .... 9 3  7114 19 00 Of other precious metal, whether or not plated or clad with precious metal 9 3 7114 20 00  Of base metal clad with precious metal 12 3,8  7115 Other articles of precious metal or of metal clad with precious metal : 7115 10 00  Catalysts in the form of wire cloth or grill , of platinum 9 5,1  7115 90  Other : 7115 90 10 Of precious metal 9 5,1  7115 90 90   Of metal clad with precious metal 12 4,4  7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) : 7116 10 00  Of natural or cultured pearls Free Free g 7116 20  Of precious or semi-precious stones (natural, synthetic or reconstructed) : Made wholly of natural precious or semi-precious stones : 7116 2011 Necklaces, bracelets and other articles of natural precious or semi ­ precious stones, simply strung without fasteners or other accessories Free Free g 7116 20 19  Other 9 5,1 g 7116 20 90 Other 14 4,9 g 7117 Imitation jewellery :  Of base metal, whether or not plated with precious metal : 7117 11 00 Cuff-links and studs 18 7,2  7117 19 Other : 7117 19 10  With parts of glass Without parts of glass : 22 8,5  7117 19 91 Gilt, silvered or platinum plated 22 8,5  7117 19 99 Other 22 8,5  7117 90 00  Other 22 6,7  7118 Coin : 7118 10 - Coin (other than gold coin), not being legal tender : 7118 10 10 Of silver . . . . . . . . * Free Free g 7118 1090 Other Free Free  7118 90 - Other : 7118 9010   Of gold Free Free g 7118 90 90 Other Free Free  31 . 10 . 88 Official Journal of the European Communities 439 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This section does not cover : (a) prepared paints, inks or other products with a basis of metallic flakes or powder (heading Nos 3207 to 3210, 3212, 3213 or 3215); (b) ferro-cerium or other pyrophoric alloys (heading No 3606); (c) headgear or parts thereof of heading No 6506 or 6507 ; (d) umbrella frames or other articles of heading No 6603 ; (e) goods of Chapter 71 (for example, precious metal alloys, base metal clad with precious metal, imitation jewellery); (f) articles of Section XVI (machinery, mechanical appliances and electrical goods); (g) assembled railway or tramway track (heading No 8608) or other articles of Section XVII (vehicles, ships and boats , aircraft); (h) instruments or apparatus of Section XVIII , including clock or watch springs ; (ij) lead shot prepared for ammunition (heading No 9306) or other articles of Section XIX (arms and ammunition); (k) articles of Chapter 94 (for example, furniture, mattress supports , lamps and lighting fittings, illuminated signs, prefabricated buildings); (1) articles of Chapter 95 (for example, toys, games, sports requisites); (m) hand sieves , buttons, pens , pencil-holders , pen nibs or other articles of Chapter 96 (miscellaneous manufactured articles); or (n) articles of Chapter 97 (for example, works of art). 2 . Throughout the nomenclature, the expression 'parts of general use' means : (a) articles of heading Nos 7307, 7312, 7315, 7317 or 7318 and similar articles of other base metal ; (b) springs and leaves for springs, of base metal, other than clock or watch springs (heading No 9114); and (c) articles of heading Nos 8301 , 8302, 8308, 8310 and frames and mirrors, of base metal , of heading No 8306. In Chapters 73 to 76 and 78 to 82 (but not in heading No 7315) references to parts of goods do not include references to parts of general use as defined above . * Subject to the preceding paragraph and to note 1 to Chapter 83 , the articles of Chapter 82 or 83 are excluded from Chapters 72 to 76 and 78 to 81 . 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 72 and 74) : (a) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals . (b) An alloy composed of base metals of this section and of elements not falling within this section is to be treated as an alloy of base metals of this section if the total weight of such metals equals or exceeds the total weight of the other elements present . (c) In this section the term 'alloys ' includes sintered mixtures of metal powders, heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds . 440 31 . 10 . 88Official Journal of the European Communities 4 . Unless the context otherwise requires , any reference in the nomenclature to a base metal includes a reference to alloys which, by virtue of note 3 above, are to be classified as alloys of that metal . 5 . Classification of composite articles : Except where the headings otherwise require, articles of base metal (including articles of mixed materials treated as articles of base metal under the interpretative rules) containing two or more base metals are to be treated as articles of the base metal predominating by weight over each of the other metals . For this purpose : (a) Iron and steel, or different kinds of iron or steel, are regarded as one and the same metal . (b) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of note 3 , it is classified . (c) A cermet of heading No 8113 is regarded as a single base metal . 6 . In this section, the following expressions have the meanings hereby assigned to them : (a) Waste and scrap Metal waste and scrap from the manufacture or mechanical working of metals , and metal goods definitely not usable as such because of breakage, cutting-up, wear or other reasons. (b) Powders Products of which 90 % or more by weight passes through a sieve having a mesh aperture of 1 mm . U CHAPTER 72 IRON AND STEEL Notes 1 . In this chapter and, in the case of notes (d), (e) and (f) throughout the nomenclature, the following expressions have the meanings hereby assigned to them : 1 (a) Pig iron Pig iron containing, by weight, one or more of the following elements in the specified proportions :  not more than 10 % of chromium,  not more than 6 % of manganese,  not more than 3 % of phosphorus,  not more than 8 % of silicon,  a total of not more than 10 % of other elements . (b) Spiegeleisen Iron-carbon alloys containing by weight more than 6 % but not more than 30 % of manganese and otherwise conforming to the specification at (a) above . (c) Ferro-alloys Alloys in pigs, blocks, lumps or similar primary forms, in forms obtained by continuous casting and also in granular or powder forms, whether or not agglomerated, commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurizing agents or for similar uses in ferrous metallurgy and generally not usefully malleable, containing by weight 4 % or more of the element iron and one or more of the following :  more than 10% of chromium,  more than 30 % of manganese,  more than 3 % of phosphorus,  more than 8 % of silicon, 31 . 10 . 88 Official Journal of the European Communities 441  a total of more than 10% of other elements, excluding carbon, subject to a maximum content of 10% in the case of copper. (d) Steel Ferrous materials other than those of heading No 7203 which (with the exception of certain types produced in the form of castings) are usefully malleable and which contain by weight 2 % or less of carbon . However, chromium steels may contain higher proportions of carbon . (e) Stainless steel Alloy steels containing, by weight, 1,2% or less of carbon and 10,5% or more of chromium, with or without other elements . (f) Other alloy steel Steels not complying with the definition of stainless steel and containing by weight one or more of the following elements in the proportion shown :  0,3 % or more of aluminium,  0,0008 % or more of boron,  0,3 % or more of chromium,  0,3 % or more of cobalt,  0,4 % or more of copper,  0,4 % or more of lead,  1 ,65 % or more of manganese,  0,08 % or more of molybdenum, I  0,3 % or more of nickel ,  0,06 % or more of niobium,  0,6 % or more of silicon,  0,05 % or more of titanium,  0,3 % or more of tungsten (wolfram),  0, 1 % or more of vanadium,  0,05 % or more of zirconium,  0, 1 % or more of other elements (except sulphur, phosphorus, carbon and nitrogen), taken separately . (g) Remelting scrap ingots of iron or steel Products roughly cast in the form of ingots without feeder-heads or hot tops, or of pigs, having obvious surface faults and not complying with the chemical composition of pig iron, spiegeleisen or ferro-alloys . (h) Granules Products of which less than 90 % by weight passes through a sieve with a mesh aperture of 1 mm and of which 90 % or more by weight passes through a sieve with a mesh aperture of 5 mm . % (ij) Semi-finished products Continuous cast products of solid section, whether or not subjected to primary hot-rolling; and Other products of solid section, which have not been further worked than subjected to primary hot-rolling or roughly shaped by forging, including blanks for angles, shapes or sections . These products are not presented in coils . (k) Flat-rolled products Rolled products of solid rectangular (other than square) cross-section, which do not conform to the definition at (ij) above in the form of :  coils of successively superimposed layers, or  straight lengths , which if of a thickness less than 4,75 mm are of a width measuring at least ten times the thickness or if of a thickness of 4,75 mm or more are of a width which exceeds 150 mm and measures at least twice the thickness . 442 Official Journal of the European Communities 31 . 10 . 88 Flat-rolled products include those with patterns in relief derived directly from rolling (for example, grooves , ribs , chequers, tears , buttons, lozenges) and those which have been perforated, corrugated or polished, provided that they do not thereby assume the character of articles or products of other headings . Flat-rolled products of a shape other than rectangular or square, of any size, are to be classified as products of a width of 600 mm or more, provided that they do not assume the character of articles or products of other headings . (1) Bars and rods, hot-rolled, in irregularly wound coils Hot-rolled products in irregularly wound coils , which have a solid cross-section in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons . These products may have indentations, ribs , grooves or other deformations produced during the rolling process (reinforcing bars and rods). (m) Other bars and rods Products which do not conform to any of the definitions at (ij), (k) or (1) above or to the definition of wire, which have a uniform solid cross-section along their whole length in the shape of circles , segments of circles, ovals, rectangles (including squares), triangles or other convex polygons . These products may :  have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods),  be twisted after rolling , (n) Angles, shapes and sections Products having a uniform solid cross-section along their whole length which do not conform to any of the definitions at (ij), (k), (1) or (m) above or to the definition of wire . Chapter 72 does not include products of heading No 7301 or 7302 . (o) Wire Cold-formed products in coils, of any uniform solid cross-section along their whole length, which do not conform to the definition of flat-rolled products . (p) Hollow drill bars and rods Hollow bars and rods of any cross-section, suitable for drills, of which the greatest external dimension of the cross-section exceeds 15 mm but does not exceed 52 mm, and of which the greatest internal dimension does not exceed one half of the greatest external dimension . Hollow bars and rods of iron or steel not conforming to this definition are to be classified within heading No 7304. 2 . Ferrous metals clad with another ferrous metal are to be classified as products of the ferrous metal predominating by weight . 3 . Iron or steel products obtained by electrolytic deposition, by pressure casting or by sintering are to be classified, according to their form, their composition and their appearance, in the headings of this chapter appropriate to similar hot-rolled products . Subheading notes 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Alloy pig iron Pig iron containing, by weight, one or more of the following elements in the specified proportions :  more than 0,2 % of chromium,  more than 0,3 % of copper,  more than 0,3 % of nickel ,  more than 0,1% of any of the following elements : aluminium, molybdenum , titanium, tungsten (wolfram), vanadium . (b) Non-alloy free-cutting steel Non-alloy steel containing, by weight, one or more of the following elements in the specified proportions :  0,08 % or more of sulphur, 31 . 10 . 88 Official Journal of the European Communities 443  0, 1 % or more of lead,  more than 0,05 % of selenium,  more than 0,01 % of tellurium,  more than 0,05 % of bismuth , (c) Silicon-electrical steel Alloy steels containing by weight at least 0,6% but not more than 6% of silicon and not more than 0,08% of carbon . They may also contain by weight not more than 1 % of aluminium but no other element in a proportion that would give the steel the characteristics of another alloy steel . (d) High-speed steel Alloy steels containing, with or without other elements, at least two of the three elements molybdenum, tungsten and vanadium with a combined content by weight of 7 % or more, 0,6 % or more of carbon and 3 to 6 % of chromium . (e) Silico-manganese steel Alloy steels containing by weight :  0,35 % or more but not more than 0,7 % of carbon,  0,5 % or more but not more than 1,2 % of manganese, and  0,6 % or more but not more than 2,3 % of silicon, but not containing any other element in a proportion that would give the steel the characteristics of another alloy steel . 2 . For the classification of ferro-alloys in the subheadings of heading No 7202, the following rule should be observed : A ferro-alloy is considered as binary and classified under the relevant subheading (if it exists) if only one of the alloy elements exceeds the minimum percentage laid down in note 1 (c) to this chapter ; by analogy, it is considered respectively as ternary or quaternary if two or three alloy elements exceed the minimum percentage. For the application of this rule the unspecified 'other elements' referred to in note 1 (c) to this chapter must each exceed 10% by weight . Additional note 1 . The following expressions have the meanings hereby assigned to them :  'Electrical ' : for the purposes of subheadings 7209 12 10, 7209 13 10, 7209 14 10, 7209 22 10, 7209 23 10, 7209 24 10, 7209 3210, 7209 3310, 7209 34 10, 7209 4210, 7209 43 10, 7209 44 10, 7211 3031 and 7211 41 95, flat-rolled products which under a current at 50 Hz and a magnetic flux of 1 T have a watt-loss per kilogram, calculated by the Epstein method, of :  2,1 W or less, when their thickness does not exceed 0,20 mm ,  3,6 W or less, when their thickness is not less than 0,20 mm but less than 0,60 mm,  6 W or less, when their thickness is not less than 0,60 mm but not greater than 1,50 mm .  'Tinplate ' : for the purposes of subheadings 7210 12 11 , 7210 70 11 , 7212 10 10 and 7212 40 10, flat-rolled products (of a thickness of less than 0,5 mm) coated with a layer of metal containing, by weight, 97 % or more of tin . 444 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code * Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. PRIMARY MATERIALS ; PRODUCTS IN GRANULAR OR POWDER FORM 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms : 7201 10  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus (ECSC) :   Containing by weight not less than 0,4 % of manganese : 7201 10 11 Containing by weight 1 % or less of silicon 3,2  7201 10 19  Containing by weight more than 1 % of silicon 3,2  7201 10 30 Containing by weight not less than 0,1 % but less than 0,4 % of manganese 3,2  7201 10 90 Containing by weight less than 0,1 % of manganese 3,2  7201 20 00  Non-alloy pig iron containing by weight more than 0,5 % of phosphorus (ECSC) 4  7201 30  Alloy pig iron : 7201 30 10   Containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of yanadium (ECSC) Free 7201 30 90 Other (ECSC) 3,2  7201 40 00  Spiegeleisen (ECSC) 3,2  7202 Ferro-alloys :  Ferro-manganese : 7202 11   Containing by weight more than 2 % of carbon (ECSC) : 7202 11 10    With a granulometry not exceeding 10 mm and a manganese content by weight exceeding 65 % 4  7202 11 90  Other . 4  7202 19 00   Other  Ferro-silicon : 8 5,3  7202 21 Containing by weight more than 55 % of silicon : 7202 21 10 Containing by weight more than 55 % but not more than 80 % of silicon 10 6,2 (0 7202 2190    Containing by weight more than 80 % of silicon 10 6,2 ( »)  7202 29 00 Other 10 6,2 ( «)  7202 30 00  Ferro-silico-manganese  Ferro-chromium : 6 5,5 (2)  7202 41 Containing by weight more than 4 % of carbon : 7202 41 10 Containing by weight more than 4 % but not more than 6 % of carbon 8 8 7202 41 90 Containing by weight more than 6 % of carbon 8 8  7202 49   Other : 7202 4910    Containing by weight not more than 0,05 % of carbon 8 8 (3)  (') Exemption from the payment of duty within the limits of an annual quota of 12 600 tonnes to be granted by the competent Community authorities . (2) Exemption from the payment of duty within the limits of an annual quota of 18 550 tonnes to be granted by the competent Community authorities . (3 ) Exemption from the payment of duty in respect of ferro-chromium containing not more than 0,10% by weight of carbon, and more than 30% but not more than 90 % of chromium , within the limits of an annual quota of 2 950 tonnes, to be granted by the competent Community authorities . 31 . 10 . 88 Official Journal of the European Communities 445 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7202 49 50    Containing by weight more than 0,05 % but not more than 0,5 % of carbon 8 8 ( i ) 7202 49 90    Containing by weight more than 0,5 % but not morÃ §, than 4 % of carbon 8 8  7202 50 00  Ferro-silico-chromium 7 4,9  7202 60 00  Ferro-nickel 7 Free  7202 70 00 - Ferro-molybdenum 7 4,9  7202 80 00  Ferro-tungsten and ferro-silico-tungsten  Other : 7 4,9 7202 91 00 Ferro-titanium and ferro-silico-titanium 7 4,9  7202 92 00 Ferro-vanadium 7 4,9  7202 93 00   Ferro-niobium 7 4,9  7202 99 Other : Ferro-phosphorus : 7202 99 11   Containing by weight more than 3 % but less than 15 % of phosphorus (ECSC) . 4  7202 99 19 -    Containing by weight 15 % or more of phosphorus 11 5  7202 99 90 Other 7 4,9  7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms ; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms : 7203 10 00  Ferrous products obtained by direct reduction of iron ore (ECSC) 2,5 (2)  7203 90 00 - Other (ECSC) 3,2  7204 Ferrous waste and scrap ; remelting scrap ingots of iron or steel : 7204 10 00  Waste and scrap of cast iron (ECSC)  Waste and scrap of alloy steel : Free  7204 21 00 -  Of stainless steel (ECSC) Free  7204 29 00 Other (ECSC) Free  7204 30 00  Waste and scrap of tinned iron or steel (ECSC)  Other waste and scrap : Free  7204 41   Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles (ECSC) : 7204 41 10 -   Turnings, shavings, chips, milling waste, sawdust and filings .... Trimmings and stampings : Free  7204 41 91 In bundles Free  7204 41 99 Other Free  (') Exemption from the payment of duty in respect of ferro-chromium containing not more than 0,10% by weight of carbon, and more than 30% but not more than 90 % of chromium, within the limits of an annual quota of 2 950 tonnes, to be granted by the competent Community authorities . (2) Autonomous total suspension for an indefinite period. 446 Official Journal of the European Communities 31 . 10 . 88 - Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7204 49 Other (ECSC) : 7204 4910 Fragmentized (shredded) . Other : Free  7204 49 30 jn bundles Other : Free  7204 49 91  Neither sorted nor graded Free  7204 49 99      Other Free  7204 50  Remelting scrap ingots : 7204 50 10 Of alloy steel (ECSC) Free  7204 50 90 Other (ECSC) 2,5  7205 Granules and powders, of pig iron, spiegeleisen, iron or steel : 7205 10 00  Granules  Powders : 10 3,2  7205 21 00 Of alloy steel 8 3,2  7205 29 00   Other II. IRON AND NON-ALLOY STEEL 8 3,2 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading No 7203) : 7206 10 00  Ingots (ECSC) 2,5  7206 90 00 - Other (ECSC) 2,5  7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7207 11   Of rectangular (including square) cross-section, the width measuring less than twice the thickness :    Rolled or obtained by continuous casting (ECSC): 7207 11 11 Of free-cutting steel 3,2  7207 11 19 Other 3,2  7207 11 90    Forged 10 3,8  7207 12   Other, of rectangular (other than square) cross-section :  .  Rolled or obtained by continuous casting (ECSC): 7207 12 11     Of a thickness of 50 mm or more 3,2  7207 12 19     Of a thickness of less than 50 mm , 3,2  7207 12 90    Forged 10 3,8  7207 19 Other :  Of circular or polygonal cross-section :     Rolled or obtained by continuous casting : 7207 19 11 of free-cutting steel (ECSC) 6  7207 19 15 Other (ECSC) 4,4  7207 19 19     Forged 10 4,9  31 . 10 . 88 Official Journal of the European Communities 447 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5    Blanks for angles, shapes and sections : 7207 1931 Rolled or obtained by continuous casting (ECSC) 4,4  7207 19 39  Forged 10 4,9  7207 19 90    Other 10 3,2  7207 20  Containing by weight 0,25 % or more of carbon :  - Of rectangular (including square) cross-section, the width measuring less than twice the thickness :  -  Rolled or obtained by continuous casting (ECSC) : 7207 2011  Of free-cutting steel Other, containing by weight : 3,2  7207 20 15  0,25 % or more but less than 0,6 % of carbon 3,2  7207 20 17 0,6 % or more of carbon 3,2  7207 20 19    Forged , Other, of rectangular (other than square) cross-section :  Rolled or obtained by continuous casting (ECSC) : 10 3,8 7207 20 31     Of a thickness of 50 mm or more 3,2  7207 20 33     Of a thickness of less than 50 mm 3,2  7207 20 39  -  Forged Of circular or polygonal cross-section : Rolled or obtained by continuous casting : 10 3,8 7207 20 51 Of free-cutting steel (ECSC) Other (ECSC) : 6  7207 20 55  Containing by weight 0,25 % or more but less than 0,6 % of carbon 4,4  7207 20 57      Containing by weight 0,6 % or more of carbon 4,4  7207 20 59  Forged   Blanks for angles, shapes and sections : 10 4,9  7207 20 71    Rolled or obtained by continuous casting (ECSC) 4,4  7207 20 79 Forged 10 4,9  7207 20 90   Other 10 3,2  7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated :  In coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : - 72081100  - Of a thickness exceeding 10 mm (ECSC) 4,4  7208 12 Of a thickness of 4,75 mm or more but not exceeding 10 mm : 7208 12 10  Intended for re-rolling (ECSC) ( · ) Other (ECSC): 3,8  7208 12 91     With patterns in relief 4,4  ('), Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 448 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit 5 autonomous (%) 3 conventional (%) 41 2 7208 12 99  Other 4,4 7208 13 Of a thickness of 3 mm or more but less than 4,75 mm : 7208 13 10 Intended for re-rolling (ECSC) (') 3,8  Other (ECSC) : 7208 13 91 With patterns in relief 4,4  720813 99   Other 4,4  7208 14   Of a thickness of less than 3 mm : 7208 14 10 Intended for re-rolling (ECSC) 0 . . . . . . . 3,8  7208 14 90 Other (ECSC) 4,4   Other, in coils, not further worked than hot-rolled : 7208 21 Of a thickness exceeding 10 mm (ECSC) : 7208 21 10    With patterns in relief 4,4  7208 21 90 Other 4,4  7208 22 Of a thickness of 4,75 mm or more but not exceeding 10 mm : 7208 22 10  Intended for re-rolling (ECSC) (*) 3,8  Other (ECSC) : 7208 22 91     With patterns in relief 4,4 '- 7208 22 99  Other 4,4  7208 23   Of a thickness of 3 mm or more but less than 4,75 mm : 7208 23 10 Intended for re-rolling (ECSC) C 1 ) 3,8  Other (ECSC) : 7208 23 91     With patterns in relief 4,4  7208 23 99 Other 4,4  7208 24   Of a thickness of less than 3 mm : 7208 24 10  Intended for re-rolling (ECSC) (!) 3,8  7208 24 90 Other (ECSC) 4,4   Not in coils, not further worked than hot-roiled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7208 31 00   Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC) 4,4  7208 52   Other, of a thickness exceeding 10 mm (ECSC) : 7208 32 10    With patterns in relief 4,9     Other, of a thickness : 7208 32 30     Exceeding 20 mm 4,9      Exceeding 15 mm but not exceeding 20 mm, of a width of : 7208 32 51      2 050 mm or more 4,9  7208 32 59 Less than 2 050 mm : . 4,9      Exceeding 10 mm but not exceeding 15 mm, of a width of : 7208 32 91      2 050 mm or more 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 449 Rate of duty Supplementary unitDescription CN code 1 autonomous (%) conventional (%) 2 J 45 Less than 2 050 mm 4,9  Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) :   With patterns in relief Other, of a width of : 2 050 mm or more  Less than 2 050 mm  Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) :   With patterns in relief   Other 4,9 4,9 4,9 4,9 4,9 4,9 4,4 4,4 4,4  Other, of a thickness of less than 3 mm : Of a thickness of 2 mm or more (ECSC)   Of a thickness of less than 2 mm (ECSC) :    Of a thickness of 1 mm or more but less than 2 mm Of a thickness of 0,5 mm or more but less than 1 mm Of a thickness of less than 0,5 mm Other, not in coils, not further worked than hot-rolled :  Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC)  Other, of a thickness exceeding 10 mm (ECSC) : 7208 32 99 7208 33 7208 33 10 7208 33 91 7208 33 99 720834 7208 34 10 7208 34 90 7208 35 7208 35 10 7208 35 91 7208 35 93 7208 35 99 7208 41 00 7208 42 7208 42 10 7208 42 30 7208 42 51 7208 42 59 7208 42 91 7208 42 99 7208 43 7208 43 10 7208 43 91 7208 43 99 7208 44 7208 4410 7208 44 90 7208 45 7208 45 10 With patterns in relief Other, of a thickness :    Exceeding 20 mm    Exceeding 15 mm but not exceeding 20 mm, of a width of : _ _ _ _ 2 050 mm or more Less than 2 050 mm Exceeding 10 mm but not exceeding 15 mm, of a width of : _ _ _ _ 2 050 mm or more     Less than 2 050 mm 4,4 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 - Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) :   With patterns in relief Other, of a width of :    2 050 mm or more Less than 2 050 mm  Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : With patterns in relief Other . . . .  Other, of a thickness of less than 3 mm :   Of a thickness of 2 mm or more (ECSC) 450 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 51 I 2 I 3 4 Of a thickness of less than 2 mm (ECSC) : Of a thickness of 1 mm or more but less than 2 mm Of a thickness of 0,5 mm or more but less than 1 mm     Of a thickness of less than 0,5 mm  Other : 7208 45 91 7208 45 93 7208 45 99 7208 90 7208 90 10 7208 90 90 7209 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC)   Other 10 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated :  In coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :   Of a thickness of 3 mm or more (ECSC) .   Of a thickness exceed? ig 1 mm but less than 3 mm : 'Electrical ' (ECSC) Other (ECSC)   Of a thickness of 0,5 mm or more but not exceeding 1 mm : Electrical ' (ECSC) Other (ECSC)   Of a thickness of less than 0,5 mm : 'Electrical ' (ECSC) Other (ECSC) 4,4 4,4 4,4 4,9 4,9 4,9 4,9 4,4 4,9 5,3 4,9 5.3 4,9 4,9 4.4 4,9 5,3 4,9 5,3 5,3 4,9 4,9 7209 11 00 7209 12 7209 12 10 7209 12 90 7209 13 7209 13 10 7209 13 90 7209 14 7209 14 10 7209 14 90 7209 21 00 7209 22 7209 22 10 7209 22 90 7209 23 7209 23 10 7209 23 90 7209 24 7209 24 10 7209 24 91 7209 24 99  Other, in coils, not further worked than cold-rolled (cold reduced) :   Of a thickness of 3 mm or more (ECSC) .   Of a thickness exceeding 1 mm but less than 3 mm : 'Electrical ' (ECSC) - - - Other (ECSC) Of a thickness of 0,5 mm or more but not exceeding 1 mm : 'Electrical' (ECSC) Other (ECSC) Of a thickness of less than 0,5 mm :  'Electrical ' (ECSC) . Other (ECSC) : ' _ _ _ _ Of a thickness of 0,35 mm or more but less than 0,5 mm     Of a thickness of less than 0,35 mm .  Not in coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :   Of a thickness of 3 mm or more (ECSC)   Of a thickness exceeding 1 mm but less than 3 mm : 7209 31 00 7209 32 7209 32 10    'Electrical' (ECSC) 31 . 10 . 88 Official Journal of the European Communities 451 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 5 Other (ECSC)  Of a thickness of 0,5 mm or more but not exceeding 1 mm : Electrical' (ECSC) Other (ECSC)  Of a thickness of less than 0,5 mm : 'Electrical ' (ECSC) ' Other (ECSC) Other, not in coils, not further worked than cold-rolled (cold-reduced) :  Of a thickness of 3 mm or more (ECSC)  Of a thickness exceeding 1 mm but less than 3 mm : 4,4 4,9 5,3 4,9 5.3 4,9 4,9 4.4 4,9 5,3 4,9 5,3 4,9 4,9 'Electrical ' (ECSC) - - Other (ECSC) 7209 32 90 7209 33 7209 33 10 7209 33 90 7209 34 7209 34 10 7209 34 90 7209 41 00 7209 42 7209 42 10 7209 42 90 7209 43 7209 43 10 7209 43 90 7209 44 7209 44 10 7209 44 90 7209 90 7209 90 10 7209 90 90 7210  Of a thickness of 0,5 mm or more but not exceeding 1 mm : 'Electrical' (ECSC) Other (ECSC)  Of a thickness of less than 0,5 mm :   'Electrical ' (ECSC) Other (ECSC) Other :  Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) Other 0 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated :  Plated or coated with tin :   Of a thickness of 0,5 mm or more :    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 0 4,9 4,9    Other Of a thickness of less than 0,5 mm :    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) :   Tinplate (ECSC) 7210 11 7210 11 10 7210 11 90 7210 12 7210 12 11 7210 12 19 7210 12 90 7210 20 7210 20 10 7210 20 90 Other (ECSC) Other 10 4,9 4,9 4,9 4,9 4,9  Plated or coated with lead, including terne-plate :   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC)   Other 10 452 Official Journal of the European Communities 31 . 10 . 88 Rate of duty Description Supplementaryunit CN code 1 autonomous (%) conventional (%) 2 3 4 5  Electrolytically plated or coated with zinc : 7210 31   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7210 31 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 07210 31 90 Other 721039 Other : 7210 39 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 7210 39 90 Other 0  Otherwise plated or coated with zinc : 7210 41 Corrugated : 7210 41 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 107210 41 90 Other 7210 49 Other : 7210 49 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 7210 49 90 Other 0 7210 50  Plated or coated with chromium oxides or with chromium and chromium oxides : 7210 50 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 7210 50 90 Other 10 5,3 4,9 5,3 4,9 5,3 4,9 5,3 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 4,9 7210 60  Plated or coated with aluminium : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC): 7210 60 11    Plated or coated with aluminium-zinc alloys 7210 60 19 Other 7210 60 90 Other 0 7210 70  Painted, varnished or coated with plastics : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) : 7210 70 11    Tinplate, varnished (ECSC) 0 7210 70 19 Other (ECSC) 7210 70 90 Other 7210 90 - Other : 7210 90 10 Silvered, gilded, platinium-plated or enamelled Other : 0 Not further worked than surface-treated , including cladding, or simply cut into shapes other than rectangular (including square) (ECSC): 7210 90 31 Clad 7210 90 33     Tinned and printed 7210 90 35     Plated or coated with chromium or nickel 31 . 10 . 88 Official Journal of the European Communities 453 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 3 4 4,9 2 5  Other Other . 7210 90 39 7210 90 90 7211 0 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated :  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC)   Other, of a thickness of 4,75 mm or more : Of a width exceeding 500 mm (ECSC)  Of a width not exceeding 500 mm (ECSC) 4,9 4,4 4,4 5.3 4.4 5,3 5.3 4.4 4,4 5,3 Other :  Of a width exceeding 500 mm (ECSC) Of a width not exceeding 500 mm (ECSC) : Of a thickness of 3 mm or more but less than 4,75 mm ......     Of a thickness of less than 3 mm  Other, not further worked than hot-rolled : Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) . . .   Other, of a thickness of 4,75 mm or more : 7211 1100 7211 12 7211 12 10 7211 12 90 7211 19 7211 19 10 7211 19 91 7211 19 99 7211 21 00 7211 22 7211 22 10 721122 90 7211 29 7211 29 10 7211 29 91 721129 99 7211 30 7211 30 10 Of a width exceeding 500 mm (ECSC)    Of a width not exceeding 500 mm (ECSC) Other :  Of a width exceeding 500 mm (ECSC) Of a width not exceeding 500 mm (ECSC) : Of a thickness of 3 mm or more but less than 4,75 mm     Of a thickness of less than 3 mm  Not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :   Of a width exceeding 500 mm (ECSC) 4,4 5,3 5,3 4,9 5,3 5,3 5,3 5,3 Of a width not exceeding 500 mm : Containing by weight less than 0,25 % of carbon : _ _ _ _ Electrical  Other 7211 30 31 721130 39 721130 50 721130 90 10 10 10 10    Containing by weight 0,25 % or more but less than 0,6 % of carbon    Containing by weight 0,6 % or more of carbon 31 . 10 . 88454 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other, not further worked than cold-rolled (cold-reduced) : 7211 41 Containing by weight less than 0,25 % of carbon : 7211 41 10    Of a width exceeding 500 mm (ECSC) Of a width not exceeding 500 mm : 4,9  7211 41 91 In coils intended for the manufacture of tinplate (ECSC) Other : 5,3  7211 41 95 'Electrical' 10 5,3  7211 41 99 Other 10 5,3  7211 49   Other : 7211 49 10 Of a width exceeding 500 mm (ECSC) Of a width not exceeding 500 mm : 4,9  721149 91 Containing by weight 0,25 % or more but less than 0,6 % of carbon 10 5,3  7211 49 99     Containing by weight 0,6 % or more of carbon 10 5,3  7211 90 - Other :   Of a width exceeding 500 mm : 72119011 Not further worked than surface-treated (ECSC) 4,9  7211 90 19 Other 10 4,9  721190 90 -  Of a width not exceeding 500 mm 10 5,3  7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated : 7212 10  Plated or coated with tin : 7212 10 10   Tinplate, not further worked than surface-treated (ECSC)   Other :    Of a width exceeding 500 mm : 4,9 7212 10 91 -  Not further worked than surface-treated (ECSC) 4,9  7212 10 93   Other 10 4,9  7212 10 99 Of a width not exceeding 500 mm  Electrolytically plated or coated with zinc : 10 5,3  7212 21 -  Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :    Of a width exceeding 500 mm : 7212 21 11     Not further worked than surface-treated (ECSC) 5,3  7212 21 19     Other 10 4,9  7212 21 90    Of a width not exceeding 500 mm 10 5,3  7212 29   Other : Of a width exceeding 500 mm : 7212 29 11     Not further worked than surface-treated (ECSC) 5,3  7212 29 19     Other 10 4,9  7212 29 90    Of a width not exceeding 500 mm 10 5,3  i 31 . 10 . 88 Official Journal of the European Communities 455 Rate of duty CN code Description Supplementary autonomous conventional unit (%) (%) 3 4 51 2 Otherwise plated or coated with zinc :  Of a width exceeding 500 mm :   Not further worked than surface-treated (ECSC) 7212 30 7212 30 11 7212 30 19 7212 30 90 7212 40 7212 40 10 Other  Of a width not exceeding 500 mm 10 10 5,3 4,9 5,3 4,9 Painted, varnished or coated with plastics :  Tinplate, not further worked than varnished (ECSC)  Other : Of a width exceeding 500 mm : Not further worked than surface-treated (ECSC) 10 10 4,9 4,9 5,3    Other Of a width not exceeding 500 mm Otherwise plated or coated :  Of a width exceeding 500 mm :  - Silvered, gilded, platinum-plated or enamelled   Lead-coated : 10    Not further worked than surface-treated (ECSC) 10    Other   Other : Not further worked than surface-treated (ECSC) 7212 40 91 7212 40 93 7212 40 99 7212 50 7212 50 10 7212 50 31 7212 50 39 7212 50 51 7212 50 59 7212 50 71 7212 50 73 7212 50 75 7212 50 91 7212 50 93 7212 50 97 7212 50 99 7212 60 7212 6011 7212 60 19    Other  Of a width not exceeding 500 mm :   Tinned and printed 4,9 5,3 4,9 4,9 4,9 5,3 5,3 5,3 5,3 5,3 5,3 5,3   Plated or coated with chromium oxides or with chromium and chromium oxides   Plated or coated with copper 10 10 10 10 10 10 10 10   Plated or coated with chromium or nickel   Plated or coated with aluminium :  Plated or coated with aluminium-zinc alloys Other Other Clad :  Of a width exceeding 500 mm :  - Not further worked than surface-treated (ECSC) 4,9 4,910   Other  Of a width not exceeding 500 mm :   Not further worked than surface-treated :    Hot-rolled, not further worked than clad (ECSC)7212 60 91 7212 60 93 7212 60 99 . Other Other 10 10 4,9 5,3 5,3 456 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) . conventional (%) Supplementary unit 1 2 3 ' 4 5 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel : 7213 10 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process (ECSC) 4,9  7213 20 00  Of free-cutting steel (ECSC)  Other, containing by weight less than 0,25 % of carbon : 6 7213 31 00 Of circular cross-section measuring less than 14 mm in diameter (ECSC) 4,9  7213 39 00 Other (ECSC)  Other, containing by weight 0,25 % or more but less than 0,6 % of carbon : 4,9  72134100 Of circular cross-section measuring less than 14 mm in diameter (ECSC) 4,9  7213 49 00 Other (ECSC) 4,9  7213 50 00  Other, containing by weight 0,6 % or more of carbon (ECSC) 4,9  7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling : 7214 10 00  Forged 10 4,9  7214 20 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling (ECSC) 4,4  7214 30 00  Of free-cutting steel (ECSC) 6  7214 40  Other, containing by weight less than 0,25 % of carbon (ECSC) : 7214 40 10   Of rectangular (other than square) cross-section, rolled on four faces . Other, with a maximum cross-sectional dimension of : 4,4  7214 40 91    80 mm or more 4,4  7214 40 99    Less than 80 mm 4,4  7214 50  Other, containing by weight 0,25 % or more but. less than 0,6 % of carbon (ECSC) : 7214 50 10   Of rectangular (other than square) cross-section, rolled on four faces . Other, with a maximum cross-sectional dimension of : 4,4  7214 50 91    80 mm or more 4,4  7214 50 99 Less than 80 mm 4,4  7214 60 00  Other, containing by weight 0,6 % or more of carbon (ECSC) 4,4  7215 Other bars and rods of iron or non-alloy steel : 7215 10 00  Of free-cutting steel, not further worked than cold-formed or cold-finished . 10 6  7215 20 00  Other, not further worked than cold-formed or cold-finished, containing by weight less than 0,25 % of carbon 10 4,9  7215 30 00  Other, not further worked than cold-formed or cold-finished, containing by weight 0,25 % or more but less than 0,6 % of carbon 10 4,9  7215 40 00  Other, not further worked than cold-formed or cold-finished, containing by weight 0,6 % or more of carbon 10 5,3  7215 90  Other : 7215 90 10  - Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 3,8 31 . 10 . 88 Official Journal of the European Communities 457 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7215 90 90   Other 10 4,9  7216 Angles, shapes and sections of iron or non-alloy steel : 7216 10 00  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm (ECSC)  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm : 4,4  7216 21 00 L sections (ECSC) 4,4  7216 22 00   T sections (ECSC)  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded of a height of 80 mm or more : 4,4 7216 31 00   U sections (ECSC) 4,4  7216 32 00   I sections (ECSC) 4,4  7216 33 00 H sections (ECSC) 4,4  7216 40  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more (ECSC) : 7216 4010   L sections 4,4  7216 40 90 T sections 4,4  7216 50  Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7216 5010   With a cross-section which is capable of being enclosed in a square the side of which is 80 mm . 4,4  7216 50 90   Other 4,4  7216 60  Angles, shapes and sections, not further worked than cold-formed or cold finished :   Obtained from flat-rolled products : 7216 6011   - C, L, U, Z, omega or open-ended sections 10 4,9  7216 60 19 Other 10 4,9  7216 60 90   Other 10 4,9  7216 90  Other : 7216 90 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC)   Other : 3,8  7216 90 50    Forged 10 4,9  7216 90 60    Hot-rolled, hot-drawn or extruded  Cold-formed or cold-finished : 10 4,9  7216 90 91     Profiled (ribbed) sheets Other : _____ Obtained from flat-rolled products :       Plated or coated with zinc, of a thickness of : 10 4,9 7216 90 93        Less than 2,5 mm 10 4,9  7216 90 95        2,5 mm or more 10 4,9 4,9 4,9 7216 90 97 ______ Other 10 7216 90 98   Other 10 458 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7217 Wire of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7217 11 Not plated or coated, whether or not polished : 7217 11 10 With a maximum cross-sectional dimension of less than 0,8 mm . . 10 5,3  7217 11 90 With a maximum cross-sectional dimension of 0,8 mm or more . . . 10 5,3  7217 12   Plated or coated with zinc : 7217 12 10 With a maximum cross-sectional dimension of less than 0,8 mm . . 10 5,3  7217 12 90  With a maximum cross-sectional dimension of 0,8 mm or more . . . 10 5,3  7217 13 Plated or coated with other base metals :  With a maximum cross-sectional dimension of less than 0,8 mm : 7217 13 11 Copper-coated 10 5,3  7217 13 19 Other  With a maximum cross-sectional dimension of 0,8 mm or more : 10 5,3  7217 13 91 Copper-coated 10 5,3  7217 13 99 Other 10 5,3  7217 19   Other : 7217 19 10    ^ith a maximum cross-sectional dimension of less than 0,8 mm . . 10 5,3  7217 19 90 _ _L _ with a maximum cross-sectional dimension of 0,8 mm or more . . .  Containing by weight 0,25 % or more but less than 0,6 % of carbon : 10 5,3  7217 21 00   Not plated or coated, whether or not polished 10 5,3  7217 22 00   Plated or coated with zinc 10 5,3  7217 23 00 Plated or coated with other base metals 10 5,3  7217 29 00 Other  Containing by weight 0,6 % or more of carbon : 10 5,3  7217 31 00 Not plated or coated, whether or not polished 10 5,3  7217 32 00 Plated or coated with zinc 10 5,3  7217 33 00 Plated or coated with other base metals 10 5,3  7217 39 00   Other III. STAINLESS STEEL 10 5,3 7218 Stainless steel in ingots or other primary forms ; semi-finished prod ­ ucts of stainless steel : 7218 10 00  Ingots and other primary forms (ECSC) 2,5  31 . 10 . 88 459Official Journal of the European Communities Supplementary unit Rate of duty CN . . code Description autonomous conventional (%) (%) 1 2 3 4 5 7218 90  Other : Of rectangular (including square) cross-section :    Rolled or obtained by continuous casting (ECSC) : Of a width measuring less than twice the thickness, containing by weight : 2,5 % or more of nickel LeSS than 2,5 % of nickel . . . . Other, containing by weight :      2.5 % or more of nickel _ _ _ _ _ Less than 2,5 % of nickel Forged Other : 8    Rolled or obtained by continuous casting (ECSC)  Forged : 3,2 3,2 3,2 3,2 3,8 6 6 3,8 6 6 6 6 Of circular or polygonal cross-section 9 10Other 7218 9011 7218 90 13 7218 90 15 7218 90 19 7218 90 30 7218 90 50 7218 90 91 7218 90 99 7219 7219 11 7219 11 10 7219 11 90 7219 12 7219 12 10 7219 12 90 7219 13 7219 13 10 7219 13 90 7219 14 7219 14 10 7219 14 90 7219 21 7219 21 10 7219 21 90 7219 22 7219 22 10 7219 22 90 7219 23 7219 23 10 Flat-rolled products of stainless steel, of a width of 600 mm or more :  Not further worked than hot-rolled, in coils : Of a thickness exceeding 10 mm (ECSC) : Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5 % of nickel Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) :    Containing by weight 2,5 % or more of nickel Containing by weight less than 2,5 % of nickel Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : Containing by weight 2,5 % or more of nickel . .    Containing by weight less than 2,5 % of nickel   Of a thickness of less than 3 mm (ECSC) : Containing by weight 2,5 % or more of nickel Containing by weight less than 2,5 % of nickel  Not further worked than hot-rolled, not in -coils :   Of a thickness exceeding 10 mm (ECSC) : Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5 % of nickel   Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) :  Containing by weight 2,5 % or more of nickel    Containing by weight less than 2,5 % of nickel   Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) :    Containing by weight 2,5 % or more of nickel 6 6 6 6 6 6 6 6 6 460 Official Journal of the European Communities 31 . 10 . 88 Supplementary unit 5 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 7219 23 90 Containing by weight less than 2,5 % of nickel 6 7219 24   Of a thickness of less than 3 mm (ECSC) : 7219 24 10 Containing by weight 2,5 % or more of nickel 6 7219 24 90 Containing by weight less than 2,5 % of nickel  Not further worked than cold-rolled (cold-reduced) : 6 7219 31   Of a thickness of 4,75 mm or more (ECSC) : 7219 31 10  Containing by weight 2,5 % or more of nickel 6 7219 31 90 Containing by weight less than 2,5 % of nickel 6 7219 32 Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7219 32 10  Containing by weight 2,5 % or more of nickel 6 7219 32 90 Containing by weight less than 2,5 % of nickel 6 7219 33   Of a thickness exceeding 1 mm but less than 3 mm (ECSC) : 7219 33 10 Containing by weight 2,5 % or more of nickel 6 7219 33 90 Containing by weight less than 2,5 % of nickel 6 7219 34   Of a thickness of 0,5 mm or more but not exceeding 1 mm (ECSC) : 7219 34 10 Containing by weight 2,5 % or more of nickel 6 7219 34 90 Containing by weight less than 2,5 % of nickel 6 7219 35   Of a thickness of less than 0,5 mm (ECSC) : 7219 35 10 Containing by weight 2,5 % or more of nickel 6 7219 35 90 Containing by weight less than 2,5 % of nickel 6 7219 90  Other : Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) (ECSC) : 7219 9011    Containing by weight 2,5 % or more of nickel 6 7219 90 19 Containing by weight less than 2,5 % of nickel Other : 6 7219 90 91    Containing by weight 2,5 % or more of nickel 10 6 7219 90 99 Containing by weight less than 2,5 % of nickel 10 6 7220 Flat-rolled products of stainless steel, of a width of less than 600 mm :  Not further worked than hot-rolled : 7220 11 00 Of a thickness of 4,75 mm or more (ECSC) 6 7220 12 00 Of a thickness of less than 4,75 mm (ECSC) 6 7220 20  Not further worked than cold-rolled (cold-reduced) : 7220 20 10 Of a width exceeding 500 mm (ECSC) Of a width not exceeding 500 mm :    Of a thickness of 3 mm or more, containing by weight : ' 6 7220 20 31     2,5 % or more of nickel 10 6 7220 20 39   Less than 2,5 % of nickel 10 6 31 . 10. 88 Official Journal of the European Communities 461 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Of a thickness exceeding 0,35 mm but less than 3 mm, containing by weight : 7220 20 51  2,5 % or more of nickel 10 6  7220 20 59 Less than 2,5 % of nickel  Of a thickness not exceeding 0,35 mm, containing by weight : 10 6  7220 20 91  2,5 % or more of nickel 10 6  7220 20 99  Less than 2,5 % of nickel 10 6  7220 90  Other :   Of a width exceeding 500 mm : 7220 90 11 Not further worked than surface-treated , including cladding (ECSC) 6  7220 90 19 Other   Of a width not exceeding 500 mm :    Not further worked than surface-treated, including cladding : 10 6 7220 90 31     Hot-rolled, not further worked than clad (ECSC) 6  7220 90 39     Other 10 6  7220 90 90 Other 10 6  722100 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel (ECSC) : 7221 00 10  Containing by weight 2,5 % or more of nickel 6  7221 00 90  Containing by weight less than 2,5 % of nickel 6  7222 Other bars and rods of stainless steel ; angles, shapes and sections of stainless steel : * 7222 10  Bars and rods, not further worked than hot-rolled, hot-drawn or extruded (ECSC) :   Of circular cross-section of a diameter of 80 mm or more, containing by weight : 7222 10 11    2,5 % or more of nickel 6  7222 10 19 Less than 2,5 % of nickel Other, containing by weight : 6  7222 10 91    2,5 % or more of nickel 6  7222 10 99    Less than 2,5 % of nickel 6  7222 20  Bars and rods, not further worked than cold-formed or cold-finished : 7222 20 10   Containing by weight 2,5 % or more of nickel 10 6  7222 20 90 Containing by weight less than 2,5 % of nickel 10 6  7222 30  Other bars and rods : ' 7222 30 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC):   Other :    Containing by weight 2,5 % or more of nickel : 5  7222 30 51     Forged 10 6  7222 30 59 Other 10 6  462 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Containing by weight less than 2,5 % of nickel : 7222 30 91 Forged 10 6  7222 30 99  Other 10 6  7222 40  Angles, shapes and sections : Not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7222 4011 Containing by weight 2,5 % or more of nickel 6  7222 40 19 Containing by weight less than 2,5 % of nickel Other : 6  7222 40 30 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) Other : Not further worked than cold-formed or cold-finished : 5  72224091   Obtained from flat-rolled products 10 6  7222 40 93 Other 10 6  7222 40 99 Other 10 6  7223 00 Wire of stainless steel : , 7223 00 10  Containing by weight 2,5 % or more of nickel 10 6  7223 0090 - Containing by weight less than 2,5 % of nickel IV. OTHER ALLOY STEEL ; HOLLOW DRILL BARS AND RODS, OF ALLOY OR NON-ALLOY STEEL 10 6 7224 Other alloy steel in ingots or other primary forms ; semi-finished products of other alloy steel : 722410 00  Ingots and other primary forms (ECSC) 2,5  7224 90 - Other : Of rectangular (including square) cross-section : 7224 9011    Hot-rolled or obtained by continuous casting (ECSC) 3,2  7224 9019    Forged   Other : g 3,8  7224 90 30 Hot-rolled or obtained by continuous casting (ECSC) Forged : 6  7224 90 91  Of circular or polygonal cross-section 9 6  7224 90 99 Other 10 3,8  . 7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more : 7225 10  Of silicon-electrical steel (ECSC) : 7225 10 10   Hot-rolled   Cold-rolled : 6   7225 10 91 Grain oriented 6  7225 10 99 Non grain oriented 6  31 . 10 . 88 Official Journal of the European Communities 463 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 ' 2 3 4 5 7225 20  Of high speed steel : -  Not further worked than rolled (ECSC) : 7225 20 11 Not further worked than hot-rolled 6  7225 20 19 Not further worked than cold-rolled (cold-reduced)   Other : 6  7225 20 30 Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) 6 7225 20 90  Other 10 6  7225 30 00  Other, not further worked than hot-rolled, in coils (ECSC) 6  7225 40 . Other, not further worked than hot-rolled, not in coils (ECSC) : 7225 40 10 Of a thickness exceeding 20 mm 6  7225 40 30 Of a thickness exceeding 15 mm but not exceeding 20 mm 6  7225 40 50 Of a thickness of 4,75 mm or more but not exceeding 15 mm 6  7225 40 70 Of a thickness of 3 mm or more but less than 4,75 mm 6  7225 40 90 -  Of a thickness of less than 3 mm 6  7225 50 00  Other, not further worked than cold-rolled (cold-reduced) (ECSC) 6  7225 90  Other : 7225 90 10 Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) . . . 6  7225 90 90 Other 10 6  7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm : 7226 10 - Of silicon-electrical steel : » 7226 10 10   Not further worked than hot-rolled (ECSC) Other : 6  7226 10 30 Of a width exceeding 500 mm (ECSC)  Of a width not exceeding 500 mm : 6  7226 10 91 Grain oriented 10 6  7226 10 99 -    Non-grain oriented 10 6  7226 20  Of high-speed steel : 7226 20 10 Not further worked than hot-rolled (ECSC)   Not further worked than cold-rolled (cold-reduced) : 6  7226 20 31 Of a width exceeding 500 mm (ECSC) 6  7226 20 39 Of a width not exceeding 500 mm -  Other : Of a width exceeding 500 mm : 10 6 7226 20 51     Not further worked than surface-treated, including cladding (ECSC) 6  7226 20 59 Other 10 6  464 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit Ã  2 3 .4 5  Of a width not exceeding 500 mm : Not further worked than surface-treated, including cladding : 7226 20 71      Hot-rolled, not further worked than clad (ECSC) 6  7226 2079 Other 10 6  7226 2090  Other  Other : 10 6  7226 91 00   Not further worked than hot-rolled (ECSC) 6  7226 92   Not further worked than cold-rolled (cold-reduced) : 7226 92 10 Of a width exceeding 500 mm (ECSC) 6  7226 92 90    Of a width not exceeding 500 mm 10 6  7226 99   Other :    Of a width exceeding 500 mm : ¢ 7226 9911     Not further worked than surface-treated, including cladding (ECSC) 6 7226 9919     Other  Of a width not exceeding 500 mm :     Not further worked than surface-treated, including cladding : 10 6 7226 99 31 _ Hot-rolled, not further worked than clad (ECSC) 6  7226 9939  Other 10 6  722699 90     Other 10 6  7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel : 7227 10 00  Of high-speed steel (ECSC) 6  7227 20 00  Of silico-manganese steel (ECSC) 6  7227 90 - Other (ECSC) : 7227 90 10   Containing by weight 0,0008 % or more of boron with any other element less than the minimum content referred to in note 1 f) to this chapter 6 7227 90 90 Other 6  7228 Other bars and rods of other alloy steel ; angles, shapes and sections, of other alloy steel ; hollow drill bars and rods, of alloy or non-alloy steel : 7228 10  Bars and rods, of high-speed steel : 7228 10 10   Not further worked than hot-rolled, hot-drawn or extruded (ECSC) . . Other : 6  7228 10 30    Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5 7228 10 50    Forged 10 6  7228 10 90  Other 10 6  7228 20  Bars and rods, of silico-manganese steel :   Not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7228 20 11    Of rectangular (other than square) cross-section , rolled on four faces 6 31 . 10 . 88 Official Journal of the European Communities 465 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7228 20 19  Other   Other : 6  7228 20 30  Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  7228 20 50  Forged 10 6  7228 20 70  Not further worked than cold-formed or cold-finished 10 6  , 7228 20 90    Other 10 6  7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7228 30 10   Of circular cross-section of a diameter of 80 mm or more 6  7228 30 90   Other 6  7228 40 00  Other bars and rods, not further worked than forged 9 6  7228 50 00  Other bars and rods, not further worked than cold-formed or cold-finished . 10 6  7228 60  Other bars and rods : 7228 60 10   Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) " . . . . 5  7228 60 90 Other 10 6  . 7228 70  Angles, shapes and sections : 7228 70 10 Not further worked than hot-rolled, hot-drawn or extruded (ECSC) . .   Other : 6 7228 70 31    Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC)    Other : 5  7228 70 91 Not further worked than cold-formed or cold-finished 10 6  7228 70 99 10 6  722880  Hollow drill bars and rods : 7228 80 10 6  7228 80 90 3,8  7229 Wire of other alloy steel : 7229 10 00 10 6  7229 20 00 10 6  7229 90 00 10 6 Other Of alloy steel (ECSC) Of non-alloy steel (ECSC) Of high-speed steel Of silico-manganese steel Other   Of a weight per m of 20 kg or more Of a weight per m of less than 20 kg Used (ECSC)  Sleepers (cross-ties) (ECSC) 14  Switch blades, crossing frogs, point rods and other crossing pieces 4,4 4.4 2.5 3.8 4.9 3,8 5,1 3.8 4.9 4,9 15  Fish-plates and sole plates : Rolled (ECSC) Other - Other : Check-rails (ECSC) Rail clips, bedplates and ties Other 14 14 466 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 73 ARTICLES OF IRON OR STEEL Notes 1 . In this chapter the expression 'cast iron' applies to products obtained by casting in which iron predominates by weight over each of the other elements and which do not comply with the chemical composition of steel as defined in note 1 (d) to Chapter 72 . 2 . In this chapter the word 'wire' means hot- or cold-formed products of any cross-sectional shape, of which no cross-sectional dimension exceeds 16 mm. Rate of duty Description conventional Supplementary unit CN code 1 autonomous (%) (%) 2 3 4 5 Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements ; welded angles, shapes and sections, of iron or steel : 7301 7301 10 00 7301 20 00 7302 - Sheet piling (ECSC)  Angles, shapes and sections 4,4 4,114 Railway or tramway track construction material of iron or steel, the following : rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails :  Rails :   Current-conducting, with parts of non-ferrous metal 18 5,8 Other : New (ECSC) : 7302 10 7302 10 10 7302 10 31 7302 10 39 7302 10 90 7302 20 00 7302 3000 7302 40 7302 4010 7302 40 90 7302 90 7302 9010 7302 90 30 7302 90 90 31 . 10 . 88 Official Journal of the European Communities 467 Rate of duty Supplementary unit CN code Description conventionalautonomous (%) % 1 2 3 4 5 Tubes, pipes and hollow profiles, of cast iron :  Tubes and pipes of a kind used in pressure systems  Other 13 13 5,8 5,8 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel :  Line pipe of a kind used for oil or gas pipelines : Of an external diameter not exceeding 168,3 mm Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 14 14 14   Of an external diameter exceeding 406,4 mm  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas : 10 10 10 2,9 10 10 7303 00 7303 0010 7303 00 90 7304 730410 7304 10 10 7304 10 30 7304 10 90 7304 20 7304 20 10 7304 20 91 7304 20 99 7304 31 7304 31 10 7304 31 91 7304 31 99 7304 39 7304 39 10 Drill pipe Other : 9 14 14    Of an external diameter not exceeding 406,4 mm Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel :   Cold-drawn or cold-rolled (cold-reduced) :  With attached fittings, suitable for conducting gases or liquids, for Free 10 10 use in civil aircraft (') Other : Precision tubes Other Other :    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2) 14 14 14 14 14 13 9 Other : 7304 39 20  ;  With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (!) Free  Other : 7304 39 30 Of an external diameter exceeding 421 mm and of a wall ­ thickness exceeding 10,5 mm 9 Other : - Threaded or threadable tubes (gas pipe) : 7304 39 51 7304 39 59 Plated or coated with zinc Other 14 14 10 10 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 468 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other, of an external diameter : 7304 39 91 Not exceeding 168,3 mm 14 10  7304 39 93     -   Exceeding 168,3 mm, but not exceeding 406,4 mm .... 14 10  7304 39 99 Exceeding 406,4 mm  Other, of circular cross-section, of stainless steel : 14 10  7304 41 Cold-drawn or cold-rolled (cold-reduced) : 7304 41 10    With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 0 14 Free  7304 41 90  Other 14 10  7304 49 Other : 7304 4910    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2)  Other : 14 9  7304 49 30     With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (*)  Other : 14 Free  7304 49 91  -r- Of an external diameter not exceeding 406,4 mm 14 10  7304 49 99      Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of other alloy steel : 14 10  7304 51   Cold-drawn or cold-rolled (cold-reduced) :  Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 51 11 Not exceeding 4,5 m 14 9  7304 51 19     Exceeding 4,5 m    Other : 14 10  7304 51 30  With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( · )  Other : 14 Free  7304 51 91      Precision tubes 14 10  7304 51 99      Other 14 10  7304 59 Other : 7304 59 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2)    Other, straight and of uniform wall-thickness, of alloy steel contain ­ ing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 14 9  7304 59 31  Not exceeding 4,5 m 14 9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 469 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 53 14 4 10Exceeding 4,5 m Other :    With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') Other :   Of an external diameter not exceeding 168,3 mm 14 14 14 14 7304 59 39 7304 59 50 7304 59 91 7304 59 93 7304 59 99 7304 90 7304 90 10 7304 90 90 7305 Of an external diameter exceeding 168,3 mm, but not ex ­ ceeding 406,4 mm Of an external diameter exceeding 406,4 mm Free 10 10 10 Free 10  Other : With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (&gt;) 14 14   Other Other tubes and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the exter ­ nal diameter of which exceeds 406,4 mm, of iron or steel :  Line pipe of a kind used for oil or gas pipelines : Longitudinally submerged arc welded   Other, longitudinally welded Other  Casing of a kind used in drilling for oil or gas : 14 14 14 14 14 14 14 14 10 10 10 10 10 10 10 10 Longitudinally welded Other . . .  Other, welded :   Longitudinally welded Other  Other 7305 11 00 7305 12 00 7305 19 00 7305 20 7305 20 10 7305 20 90 7305 31 00 7305 39 00 7305 90 00 7306 7306 10 7306 10 11 7306 10 19 7306 10 90 7306 20 00 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel :  Line pipe of a kind used for oil or gas pipelines : Longitudinally welded, of an external diameter of : Not more than 168,3 mm 14 14 14 14 10 10 10 10 More than 168,3 mm, but not more than 406,4 mm   Spirally welded  Casing and tubing of a kind used in drilling for oil or gas ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 470 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional % 1 2 3 4 5 7306 30 7306 3010  Other, welded, of circular cross-section, of iron or non-alloy steel : With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 0) 4 Free  Other : Precision tubes, with a wall thickness : Not exceeding 2 mm Exceeding 2 mm Other :  Electrical conduit tubes 7306 30 21 7306 30 29 7306 30 30 7306 30 51 7306 30 59 14 14 14 14 14 10 10 10 10 10  Threaded or threadable tubes (gas pipe) :  Plated or coated with zinc     Other    Other, of an external diameter : Not exceeding 168,3 mm :   Plated or coated with zinc  Other     Exceeding 168,3 mm, but not exceeding 406,4 mm Other, welded, of circular cross-section, of stainless steel :  With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') - Other :   Cold-drawn or cold-rolled (cold-reduced) 7306 30 71 7306 30 79 7306 30 90 7306 40 7306 40 10 7306 40 91 7306 40 99 7306 50 7306 50 10 7306 50 91 7306 50 99 7306 60 7306 60 10   Other 14 14 14 14 14 14 14 14 14 14 10 10 10 Free 10 10 Free 10 10 Free Other, welded, of circular cross-section, of other alloy steel :  With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (!) .  Other : Precision tubes Other Other, welded, of non-circular cross-section :  With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') Other : Of rectangular (including square) cross-section, with a wall thick ­ ness 7306 60 31 7306 60 39 7306 60 90 7306 90 00 Not exceeding 2 mm     Exceeding 2 mm Of other sections  Other 14 14 14 14 10 10 10 10 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10. 88 Official Journal of the European Communities 471 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7307 Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel :  Cast fittings : 7307 11 -  Of non-malleable cast iron : 7307 11 10 Of a kind used in pressure systems 14 6,2  7307 11 90 Other 14 6,2  730719 Other : 7307 19 10 Of malleable cast iron 14 6,2  7307 19 90 Other  Other, of stainless steel : 14 6,2  7307 21 00 Flanges 14 6,2  7307 22 00 Threaded elbows, bends and sleeves 14 6,2  7307 23   Butt welding fittings : 7307 23 10 Elbows and bends 14 6,2  7307 23 90  Other 14 6,2  7307 29   Other : 7307 29 10  Threaded 14 6,2  7307 29 30 For welding 14 6,2  7307 29 90 Other - Other : 14 6,2  7307 91 00   Flanges 14 6,2  7307 92 00   Threaded elbows, bends and sleeves 14 6,2  7307 93   Butt welding fittings : With greatest external diameter not exceeding 609,6 mm : 7307 93 11     Elbows and bends 14 6,2  7307 93 19 Other    With greatest external diameter exceeding 609,6 mm : 14 6,2  7307 93 91 Elbows and bends 14 6,2  7307 93 99     Other 14 6,2  7307 99 Other : 7307 99 10  Threaded 14 6,2  7307 99 30    For welding 14 6,2  7307 99 90 Other 14 6,2  7308 Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, bal ­ ustrades, pillars and columns), of iron or steel ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel : 730810 00  Bridges and bridge-sections 14 4,1  472 Official Journal of the European Communities 31 . 0 . 88 Rate of duty CN . ¢ code Description autonomous conventional (%) (%) Supplementary unit 1 3452  Towers and lattice masts 4,1 4,1 4,1  Doors, windows and their frames and thresholds for doors . . .  Props and similar equipment for scaffolding, shuttering or pit-propping . . . 7308 20 00 7308 30 00 7308 40 00 7308 90 7308 90 10 14 14 14 14  Other :   Weirs, sluices, lock-gates, landing stages, fixed docks and other mari ­ time and waterway structures 4,1 Other : Solely or principally of sheet : r Panels comprising two walls of profiled (ribbed) sheet with an insulating core   Other Other 14 14 14 4,1 4,1 4,1 7308 90 51 7308 90 59 7308 90 99 7309 00 Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment :  For gases (other than compressed or liquefied gas)  For liquids :   Lined or heat-insulated *   Other, of a capacity : 15 15 15 15 15 3,9 3,9 3,9 3,9 3,9    Exceeding 100 000 litres    Not exceeding 100 000 litres  For solids 7309 00 10 7309 00 30 7309 00 51 7309 00 59 7309 00 90 7310 7310 10 00 7310 21 7310 21 10 7310 21 91 7310 21 99 7310 29 7310 29 10 7310 29 90 Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not exceeding 300 litres, whether or not lined or heat-insu ­ lated, but not fitted with mechanical or thermal equipment :  Of a capacity of 50 litres or more  Of a capacity of less than 50 litres :   Cans which are to be closed by soldering or crimping : Cans of a kind used for preserving food and drink 4,817 17 17 17 17 17 Other, with a wall thickness of : Less than 0,5 mm     0,5 mm or more Other : 4,9 4,9 4,9 4,9 4,9  With a wall thickness of less than 0,5 mm  With a wall thickness of 0,5 mm or more 31 . 10 . 88 Official Journal of the European Communities 473 Rate of duty CN code Description autonomous Supplementary unit (% conventional (%) 1 2 3 4 5 Containers for compressed or liquefied gas, of iron or steel :  Seamless  Other, of a capacity of : 17 17 17 4,9 4,9 4,9 Less than 1 000 litres 1 000 litres or more Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated :  Stranded wire, ropes and cables : With fittings attached, or made up into articles, for use in civil aircraft 0) Other : Of stainless steel    Other, with a maximum cross-sectional dimension : 7311 00 7311 00 10 731100 91 73110099 7312 7312 10 7312 10 10 7312 10 30 7312 10 50 7312 10 71 7312 10 75 7312 10 79 7312 10 91 7312 10 95 7312 10 99 7312 90 7312 90 10 7312 90 90 7313 00 00 7314   Not exceeding 3 mm   Exceeding 3 mm : _ Stranded wire :       Not coated Coated :    Plated or coated with zinc Other Free 5,6 5,6 5,6 5,6 5,6 5,6 5,6 5,6 Free 5,6 17 17 17 17 17 17 17 17 17 17 17 15 Ropes and cables (including locked coil ropes) : Not coated  Coated :  Plated or coated with zinc        Other  Other :   With fittings attached, or made up into articles for use in civil aircraft (') Other Barbed wire of iron or steel ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel 9 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire ; expanded metal of iron or steel :  Woven products : Of stainless steel   Other 7314 11 00 7314 19 00 15 15 6,2 6,2 provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary 474 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7314 20 00  Grill, netting and fencing, welded at the intersection, of wire with a maximum cross-sectional dimension of 3 mm or more and having a mesh size of 100 cm2 or more 15 6,2 7314 30  Other grill, netting and fencing, welded at the intersection : 7314 30 10 Plated or coated with zinc 15 6,2  7314 30 90 Other  Other grill, netting and fencing : 15 6,2  7314 41 Plated or coated with zinc : 7314 41 10    Hexagonal netting 15 6,2  7314 4190  Other 15 6,2  7314 42 Coated with plastics : 7314 42 10 Hexagonal netting 15 6,2  7314 42 90 Other 15 6,2  7314 49 00 Other 15 6,2  7314 50 00  Expanded metal 15 5,1  7315 Chain and parts thereof, of iron or steel :  Articulated link chain and parts thereof : 7315 11 Roller chain : 7315 11 10 Of a kind used for cycles and motor-cycles : . . . . . . . 16 « 4,6  7315 11 90  Other 16 4,6  7315 12 00   Other chain 16 4,6  7315 19 00   Parts 16 4,6  7315 20 00  Skid chain  Other chain : 16 4,6  7315 81 00   Stud-link 16 4,6  7315 82   Other, welded link : 7315 82 10    The constituent material of which has a maximum cross-sectional dimension of 16 mm or less 16 4,6 7315 82 90    The constituent material of which has a maximum cross-sectional dimension of more than 16 mm 16 4,6 7315 89 00 Other 16 4,6  7315 90 00  Other parts 16 4,6  7316 00 00 Anchors, grapnels and parts thereof, of iron or steel 18 5,8  7317 00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading No 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with heads of copper : 7317 00 10  Drawing pins 16 4,6  7317 00 30 - Nails, tacks, studs and spikes, for footwear 16 4,6  7317 00 50  Decorative studs  Other : 16 4,6  7317 00 91   Cold-pressed from wire 16 4,6  31 . 10 . 88 Official Journal of the European Communities 475 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 4 53 16   Other 4,6 Screws, bolts, nuts, coach screws, screw hooks, rivets, cotters, cotter ­ pins, washers (including spring washers) and similar articles, of iron or steel :  Threaded articles :   Coach screws   Other wood screws :    Of stainless steel Other   Screw hooks and screw rings   Self-tapping screws :    Of stainless steel    Other : 7317 00 99 7318 7318 11 00 7318 12 7318 12 10 7318 12 90 7318 13 00 7318 14 7318 14 10 7318 14 91 7318 14 99 7318 15 7318 15 10 7318 15 20 7318 15 30 7318 15 41 7318 15 49 Spaced-thread screws   -  Other 17 17 17 17 17 17 17 17 17 17 17 17 6,5 6,5 6,5 6,5 6,5 6,5 6,5 5,3 6,5 6,5 6,5 6,5   Other screws and bolts, whether or not with their nuts or washers :    Screws, turned from bars, rods, profiles, or wire, of solid section, of a shank thickness not exceeding 6 mm    Other : _ _ _ _ For fixing railway track construction material Other :   -   Without heads :    Of stainless steel _ __ _ Other, with a tensile strength : Of less than 800 MPa _______ Of 800 MPa or more      With heads :       Slotted and cross-recessed screws : Of stainless steel _______ Other       Hexagon socket head screws : ___ Of stainless steel . _ Other 7318 15 51 7318 15 59 7318 15 61 7318 15 69 7318 15 70 7318 15 81 7318 15 89 7318 15 90 Hexagon bolts : 17 17 17 17 17 17 17 17 6,5 6,5 6,5 6,5 6,5 6,5 6,5 6,5 _____ Of stainless steel _______ Other, with a tensile strength :         Of less than 800 MPa         Of 800 MPa or more Other 476 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7318 16   Nuts : 7318 16 10    Turned from bars, rods, profiles, or wire, of solid section, of a hole diameter not exceeding 6 mm  Other : 17 5,3  7318 16 30 Of stainless steel  Other : 17 6,5  7318 16 50      Self-locking nuts Other, with an inside diameter : 17 6,5  7318 16 91 Not exceeding 12 mm 17 6,5  7318 16 99       Exceeding 12 mm 17 6,5  7318 19 00 Other  Non-threaded articles : 17 6,5  7318 21 00 Spring washers and other lock washers 16 6,2  7318 22 00   Other washers 16 6,2  7318 23 00 Rivets 16 6,2  7318 24 00   Cotters and cotter-pins 16 6,2  7318 29 00 Other 16 6,2  7319 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles, for use in the hand, of iron or steel ; safety pins and other pins of iron or steel, not elsewhere specified or included : 7319 10 00  Sewing, darning or embroidery needles 19 5,1  7319 20 00 - Safety pins 19 5,1  7319 30 00  Other pins 19 5,1  7319 90 00  Other 15 4,4  7320 Springs and leaves for springs, of iron or steel : 7320 10 00  Leaf-springs and leaves therefor 17 4,9  7320 20  Helical springs : 7320 20 10   Upholstery and mattress springs .' 17 4,9  7320 20 90   Other 17 4,9  7320 90 00  Other 17 4,9  7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas-rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel :  Cooking appliances and plate warmers : 7321 11   For gas fuel or for both gas and other fuels : 7321 11 10    With oven, including separate ovens 17 4,9 p/st 7321 11 90    Other 17 4,9 p/st 7321 12 00 17 4,9 p/st 7321 13 00   For solid fuel 17 4,9 p/st For liquid fuel 31 . 10 . 88 Official Journal of the European Communities 477 Parts Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other appliances : 7321 81   For gas fuel or for both gas and other fuels : 7321 81 10 With exhaust outlet 17 4,9 p/st 7321 81 90  Other 17 4,9 p/st 7321 82 For liquid fuel : 7321 82 10    With exhaust outlet 17 4,9 p/st 7321 82 90 Other 17 4,9 p/st 7321 83 00   For solid fuel 17 4,9 p/st 7321 90 00 17 4,9  7322 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including distributors which can also distribute fresh or conditioned Air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel :  Radiators and parts thereof : 7322 11 00   Of cast iron 17 5,6  7322 19 00   Other 17 5,6  7322 90  Other : 7322 90 10   Air heaters and hot air distributors (excluding parts thereof), for use in civil aircraft (!) 17 Free  7322 90 90   Other 17 5,6  7323 Table, kitchen or other household articles and parts thereof, of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel : 732310 00  Iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like  Other : 17 5,6  7323 91 00   Of cast iron, not enamelled 17 5,6 5,67323 92 00   Of cast iron, enamelled 17 7323 93 Of stainless steel : 7323 93 10    Articles for table use 17 5,6 5,67323 93 90    Other 17 7323 94   Of iron (other than cast iron) or steel, enamelled : 7323 94 10    Articles for table use 17 5,6 5,67323 94 90    Other 17 7323 99  - Other : 7323 99 10  -  Articles for table use 17 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 478 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 345  Other :   Varnished or painted  Other 17 17 5,6 5,6 Sanitary ware and parts thereof, of iron or steel :  Sinks and wash basins, of stainless steel : For use in civil aircraft (') Other  Baths : Of cast iron, whether or not enamelled Free 5,1 5,6 5,6 Free 5,6 p/st p/stOther  Other, including parts : Sanitary ware (excluding parts thereof), for use in civil aircraft (')   Other Other cast articles of iron or steel :  Of non-malleable cast iron :   Step irons of a kind used in sewers p/st p/st 7323 99 91 7323 99 99 7324 7324 10 7324 10 10 7324 10 90 7324 21 00 7324 29 00 7324 90 7324 90 10 7324 90 90 7325 7325 10 7325 10 20 7325 10 50 7325 10 91 7325 10 99 7325 91 00 7325 99 7325 99 10 7325 99 90 7326 73261100 7326 19 7326 19 10 7326 19 90 7326 20 7326 20 10 7326 20 30 Surface and valve boxes   Other :    For sewage, water, etc ., systems Other  Other : 14 14 14 14 18 14 18 4,1 4,1 4,1 4,1 5,3 4,1 5,3   Grinding balls and similar articles for mills Other : Of malleable cast iron  Other Other articles of iron or steel :  Forged or stamped, but not further worked :   Grinding balls and similar articles for mills Other :    Open-die forged Other  Articles of iron or steel wire :   For use in civil aircraft ( ! ) Other : 18 18 18 18 18 5,3 5,3 5,3 Free 5,3    Small cages and aviaries (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 479 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7326 20 50  Wire baskets 18 5,3  7326 20 90  Other 18 5,3  7326 90  Other : 7326 9010 Snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 18 5,3  7326 90 30   Ladders and steps 18 5,3  7326 90 40 Pallets and similar platforms for handling goods 18 5,3  7326 90 50   Reels for cables, piping and the like 18 5,3  7326 90 60 Non-mechanical ventilators, guttering, hooks and like articles used in the building industry 18 5,3  7326 90 70 Perforated buckets and similar articles of sheet used to filter water at the entrance to drains Other articles of iron or steel : 18 5,3  7326 90 91  Open-die forged 18 5,3  7326 90 93 Closed-die forged 18 5,3  7326 90 99 Other 18 5,3  480 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 74 COPPER AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) refined copper : Metal containing at least 99,85 % by weight of copper ; or Metal containing at least 97,5 % by weight of copper, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Elements Limiting content % by weight Ag Silver 0,25 As Arsenic 0,5 Cd Cadmium 1,3 Cr Chromium 1,4 Mg Magnesium 0,8 Pb Lead 1,5 S Sulphur 0,7 Sn Tin 0,8 Te Tellurium 0,8 Zn Zinc 1 Zr Zirconium 0,3 Other elements ('), each 0,3 ( i ) Other elements are, for example, Al , Be, Co, Fe, Mn, Ni , Si . (b) Copper alloys : Metallic substances other than unrefined copper in which copper predominates by weight over each of the other elements, provided that : (i) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table ; or (n) the total content by weight of such other elements exceeds 2,5 % . (c) Master alloys : Alloys containing with other elements more than 10% by weight of copper, not usefully malleable and commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurizing agents or for similar uses in the metallurgy of non-ferrous metals . However, copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus falls within heading No 2848 . 31 . 10 . 88 Official Journal of the European Communities 481 (d) Bars and rods : Rolled, extruded, drawn or forged products, not in coils , which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into, for example, drawing stock (wire-rod) or tubes, are however to be taken to be unwrought copper of heading No 7403 . (e) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates , sheets , strip, foil , tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (0 Wire : Rolled, extruded or drawn products, in coils , which have a uniform solid cross-section along their whole length in the shape of circles , ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . In the case of heading No 7414, however, the term 'wire' applies only to products , whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm . (g) Plates, sheets , strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7403), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 7409 and 7410 apply inter alia to plates , sheets , strip and foil with patterns (for example, grooves , ribs, chequers, tears , buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (h) Tubes and pipes : Hollow products , coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles , ovals , rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be taken to be tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings . 482 Official Journal of the European Communities 31 . 10 . 88 Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Copper-zinc base alloys (brasses) : Alloys of copper and zinc, with or without other elements . When other elements are present :  zinc predominates by weight over each of such other elements,  any nickel content by weight is less than 5 % (see copper-nickel-zinc alloys (nickel silvers)), and  any tin content by weight is less than 3 % (see copper-tin alloys (bronzes)). (b) Copper-tin base alloys (bronzes) : Alloys of copper and tin, with or without other elements . When other elements are present, tin predominates by weight over each of such other elements, except that when the tin content is 3 % or more the zinc content by weight may exceed that of tin but must be less than 10 % . (c) Copper-nickel-zmc base alloys (nickel silvers) : Alloys of copper, nickel and zinc, with or without other elements . The nickel content is 5 % or more by weight (see copper-zinc alloys (brasses)). (d) Copper-nickel base alloys : Alloys of copper and nickel, with or without other elements but in any case containing by weight not more than 1 % of zinc. When other elements are present, nickel predominates by weight over each of such other elements . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7401 Copper mattes ; cement copper (precipitated copper) : 7401 10 00  Copper mattes Free Free  7401 20 00  Cement copper (precipitated copper) Free Free  7402 00 00 Unrefined copper ; copper anodes for electrolytic refining Free Free  7403 Refined copper and copper alloys, unwrought :  Refined copper : 7403 11 00   Cathodes and sections of cathodes Free Free  7403 12 00   Wire-bars Free Free  7403 13 00 Billets Free Free  7403 19 00   Other  Copper alloys : Free Free  7403 21 00   Copper-zinc base alloys (brass) Free Free  7403 22 00 Copper-tin base alloys (bronze) Free Free  7403 23 00   Copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) Free Free  7403 29 00 Other copper alloys (other than master alloys of heading No 7405) . . . Free Free  7404 00 Copper waste and scrap : 7404 00 10  Of refined copper Free Free  31 . 10 . 88 Official Journal of the European Communities 483 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) 1 | 2 I 3 | 4 5 Free Free Free  Of copper alloys :   Of copper-zinc base alloys (brass) Other Master alloys of copper Copper powders and flakes :  Powders of non-lamellar structure 3 14  Powders of lamellar structure ; flakes Copper bars, rods and profiles : - Of refined copper  Of copper alloys : 10   Of copper-zinc base alloys (brass) : Free Free Free 1,4 6,2 6 6 6 6 6 6 6 6 7404 00 91 7404 00 99 7405 00 00 7406 740610 00 7406 20 00 7407 74071000 7407 21 7407 21 10 7407 21 90 7407 22 7407 22 10 7407 22 90 7407 29 00 7408 7408 11 00 7408 19 7408 19 10 7408 19 90 Bars and rods Profiles Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 10 10 10 10 10    Of copper-nickel base alloys (cupro-nickel)    Of copper-nickel-zinc base alloys (nickel silver) Other Copper wire :  Of refined copper : Of which the maximum cross-sectional dimension exceeds 6 mm Other :    Of which the maximum cross-sectional dimension exceeds 0,5 mm . Of which the maximum cross-sectional dimension does not exceed 10 10 10 10 0,5 mm  Of copper alloys : Of copper-zinc base alloys (brass) . . . . Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : Of copper-nickel base alloys (cupro-nickel)    Of copper-nickel-zinc base alloys (nickel silver) Other : 10 10 10 10 6 6 6 6 6 6 6 6 7408 21 00 7408 22 7408 22 10 7408 22 90 7408 29 7408 29 10 7408 29 90 7409 7409 11 00 7409 19 00    Of copper-tin base alloys (bronze) Other Copper plates, sheets and strip, of a thickness exceeding 0,15 mm :  Of refined copper : In coils Other 10 10 484 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Of copper-zinc base alloys (brass) : 7409 21 00   In coils 10 6  7409 29 00 Other  Of copper-tin base alloys (bronze) : 10 6  7409 31 00   In coils 10 6  7409 39 00 Other 10 6  7409 40  Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : Of copper-nickel base alloys (cupro-nickel) : 7409 40 11 In coils 10 6  7409 40 19    Other   Of copper-nickel-zinc base alloys (nickel silver) : 10 6  7409 40 91  In coils 10 6  7409 40 99  Other 10 6  7409 90  Of other copper alloys : 7409 90 10   In coils 10 6  7409 90 90 Other 10 6  7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm :  Not backed : 7410 11 00   Of refined copper 12 6,5  7410 12 00  Backed : 12 6,5  7410 21 00   Of refined copper 12 6,5  7410 22 00   Of copper alloys 12 6,5  7411 Copper tubes and pipes : 7411 10  Of refined copper :   Straight, of a wall thickness : 7411 10 11 Exceeding 0,6 mm 13 6  7411 10 19 Not exceeding 0,6 mm 13 6  7411 10 90   Other /  Of copper alloys : 13 6  7411 21   Of copper-zinc base alloys (brass) : 741121 10 Straight 13 6  7411 21 90    Other 13 6  7411 22   Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 741122 10    Straight 13 6  741122 90    Other 13 6  741129 Other : 7411 29 10    Straight 13 6  Of copper alloys . 31 . 10 . 88 Official Journal of the European Communities 485 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 I 3 13 4 5 6 Other Copper tube or pipe fittings (for example, couplings, elbows, sleeves) :  Of refined copper  Of copper alloys 15 15 6,5 6,5 Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated :  With fittings attached, for use in civil aircraft f 1 ) 13 13 13 Free 6,5 6,5  Other : Of refined copper Of copper alloys Cloth (including endless bands), grill and netting, of copper wire ; expanded metal, of copper :  Endless bands, for machinery - Other 12 12 6,5 6,5 741129 90 7412 7412 10 00 7412 20 00 7413 00 7413 00 10 7413 00 91 7413 00 99 7414 7414 10 00 7414 90 00 7415 7415 10 00 7415 21 00 7415 29 00 7415 31 00 7415 32 7415 32 10 7415 32 90 7415 39 00 7416 00 00 7417 00 00 Nails, tacks, drawing pins, staples (other than those of heading No 8305) and similar articles, of copper or of iron or steel with heads of copper ; screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers (including spring washers) and similar articles, of copper :  Nails and tacks, drawing pins, staples and similar articles  Other articles, not threaded : -  Washers (including spring washers) .   Other  Other threaded articles :   Screws for wood Other screws ; bolts and nuts : 13 13 13 13 13 13 13 17 15 6,5 4,9 4,9 4,9 4,9 4,9 4,9 6,5 6,5  Screws and bolts , whether or not with their nuts, for metal    Other   Other Copper springs Cooking or heating apparatus of a kind used for domestic purposes, non-electric, and parts thereof, of copper provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 486 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (Ã /Ã ¿) Supplementary unit 1 2 3 4 5 7418 Table, kitchen or other household articles and parts thereof, of copper ; pot scourers and scouring or polishing pads, gloves and the like, of copper ; sanitary ware and parts thereof, of copper : 7418 10 00  Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like 17 4,9  7418 20 00  Sanitary ware and parts thereof 17 4,9  7419 Other articles of copper : 7419 10 00  Chain and parts thereof  Other : 18 - 4,9  7419 91 00 Cast, moulded, stamped or forged, but not further worked 18 4,9  7419 99 00 Other 18 4,9  31 . 10. 88 Official Journal of the European Communities 487 CHAPTER 75 NICKEL AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles , ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products , of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil , tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles , ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets , strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7502), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness , which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading No 7506 applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular, or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings .  Nickel mattes . Free Free Free Free  Nickel oxide sinters and other intermediate products of nickel metallurgy . . Unwrought nickel :  Nickel, not alloyed  Nickel alloys . . . Free Free Free Free Nickel waste and scrap :  Of nickel, not alloyed .  Of nickel alloys Free Free Free Free 0,5Nickel powders and flakes 2 488 Official Journal of the European Communities 31 . 10 . 88 Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Nickel , not alloyed : Metal containing by weight at least 99 % of nickel plus cobalt, provided that : (i) the cobalt content by weight does not exceed 1,5 %, and (ii) the content by weight of any other element does not exceed the limit specified in the following table Other elements Elements Limiting content % by weight Fe Iron 0,5 O Oxygen 0,4 Other elements, each 0,3 (b) Nickel alloys : Metallic substances in which nickel predominates by weight over each of the other elements provided that : . (i) the content by weight of cobalt exceeds 1,5 %, (ii) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table, or (iii) the total content by weight of elements other than nickel plus cobalt exceeds 1 % . Rate of duty CN code Description conventional Supplementary unitautonomous (%) % 1 2 3 4 5 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy : 7501 7501 10 00 7501 20 00 7502 7502 10 00 7502 20 00 7503 00 7503 00 10 7503 00 90 7504 00 00 31 . 10 . 88 Official Journal of the European Communities 489 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7505 Nickel bars, rods, profiles and wire :  Bars, rods and profiles : 7505 1100 Of nickel, not alloyed 9 4,4  7505 12 00   Of nickel alloys  Wire : 9 4,4  7505 21 00   Of nickel, not alloyed i. 9 4,4  7505 22 00 Of nickel alloys 9 4,4  7506 Nickel plates, sheets, strip and foil : 7506 10 00  Of nickel, not alloyed 10 4,9  7506 20 00  Of nickel alloys 10 4,9  7507 Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) :  Tubes and pipes : 75071100   Of nickel, not alloyed 12 5,3  7507 12 00   Of nickel alloys 12 5,3  7507 20 00 13 3,8  7508 00 Other articles of nickel : 7508 00 10  Cloth, grill , netting and fencing, of nickel wire 16 4,6  7508 00 90  Other 16 4,6  Tube or pipe fittings 490 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : * (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section piay have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming ot de-scaling), provided that they have not thereby assumed the character of articles or products of other headings ; (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire , plates, sheets , strip, foil , tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings ; (c) Wire : Rolled, extruded or drawn products , in coils , which have a uniform solid cross-section along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles ' and 'modified rectangles ', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width ; (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7601 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness , which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square , of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 7606 and 7607 apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs , chequers , tears , buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings ; (e) Tubes and pipes : Hollow products , coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section , which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings . 31 . 10 . 88 Official Journal of the European Communities 491 Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Aluminium, not alloyed : Metal containing by weight at least 99 % of aluminium, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Element Limiting content % by weight Fe + Si (iron plus silicon) Other elements f 1 ), each 0,1 (2) (') Other elements are, for example, Cr, Cu, Mg, Mn, Ni , Zn . (2) Copper is permitted in a proportion greater than 0,1 % but not more than 0,2 %, provided that neither the chromium nor manganese content exceeds 0,05 % . (b) Aluminium alloys : Metallic substances in which aluminium predominates by weight over each of the other elements, provided that : (i) the content by weight of at least one of the other elements or of iron plus silicon taken together is greater than the limit specified in the foregoing table, * or (11) the total content by weight of such other elements exceeds 1 %. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7601 Unwrought aluminium : 7601 10 00  Aluminium, not alloyed 10 6  760120  Aluminium alloys : 7601 20 10 Primary 10 6  7601 20 90   Secondary 10 6  7602 00 Aluminium waste and scrap :  Waste : 7602 0011   Turnings, shavings, chips, milling waste, sawdust and filings ; waste of coloured, coated or bonded sheets and foil , of a thickness (excluding any backing) not exceeding 0,2 mm Free 2,2 7602 00 19   Other (including factory rejects) . 5 3,2  7602 00 90 - Scrap Free Free  7603 Aluminium powders and flakes : 7603 10 00  Powders of non-lamellar structure 10 5,3  7603 20 00  Powders of lamellar structure ; flakes 21 6,3  492 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7604 Aluminium bars, rods and profiles : 7604 10  Of aluminium, not alloyed : 7604 10 10 Bars and rods 15 10  7604 10 90 Profiles  Of aluminium alloys : 15 10  7604 21 00   Hollow profiles 19 10  7604 29   Other : 7604 29 10 Bars and rods 15 10  7604 29 «W Profiles 15 10  7605 Aluminium wire :  Of aluminium, not alloyed : 7605 11 00   Of which the maximum cross-sectional dimension exceeds 7 mm 15 10  7605 19 Other : 76051910  Containing by weight less than 0,1 % of silicon 15 10  7605 19 90 Other  Of aluminium alloys : 15 10  7605 21 00 Of which the maximum cross-sectional dimension exceeds 7 mm 15 10  7605 29   Other : 7605 29 10 Containing by weight not more than 0,9 % of silicon , not more than 0,9 % of magnesium and not more than 0,03 % of manganese .... 15 10 7605 2990 Other 15 10  ' 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm :  Rectangular (including square) : 760611 Of aluminium, not alloyed : 7606 11 10 Painted, varnished or plastic-coated Other, of a thickness of : 15 0 ) 10  7606 11 91 Less than 3 mm 15 0) 10  7606 11 93 Not less than 3 mm but less than 6 mm 15 ( i ) 10  76061199 Not less than 6 mm 15 ( i ) 10  7606 12   Of aluminium alloys : 7606 12 10 Strip for Venetian blinds Other : 15 10  7606 12 50 _ Painted, varnished or plastic-coated Other, of a thickness of : 15 (&gt;) 10  7606 12 91 Less than 3 mm 15 (&gt;) 10  7606 12 93  Not less than 3 mm but less than 6 mm 15 ( · ) 10  7606 12 99 Not less than 6 mm 15 0) 10  ( l ) Duty rate reduced to 7,5 % until 31 December 1990 . 31 . 10 . 88 Official Journal of the European Communities 493 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 7606 9100   Of aluminium, not alloyed 15 10  7606 92 00   Of aluminium alloys 15 10  7607 Aluminium foil (whether or not printed or backed with paper, paper ­ board, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm :  Not backed : 760711   Rolled but not further worked : 7607 11 10 Of a thickness of less than 0,021 mm 17 10  7607 11 90 Of a thickness of not less than 0,021 mm but not more than 0,2 mm 17 10  7607 19 Other : 7607 19 10 Of a thickness of less than 0,021 mm 17 10  7607 19 90 Of a thickness of not less than 0,021mm but not more than 0,2 mm 17 10  7607 20  Backed : 7607 20 10   Of a thickness (excluding any backing) of less than 0,021 mm 17 10  7607 20 90   Of a thickness (excluding any backing) of not less than 0,021 mm but not more than 0,2 mm 17 10  7608 Aluminium tubes and pipes : 760810  Of aluminium, not alloyed : 7608 10 10   With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') Other : 19 Free  7608 10 91 Not further worked than extruded 19 10  760810 99    Other 19 10  7608 20  Of aluminium alloys : 7608 20 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( · ) Other : 19 Free  7608 20 30 Welded Other : 19 10  7608 20 91  Not further worked than extruded 19 10  7608 20 99 Other 19 10  7609 00 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 20 7 provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 494 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7610 Aluminium structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge ­ sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures : 7610 10 00  Doors, windows and their frames and thresholds for doors 19 7  7610 90  Other : 7610 90 10   Bridges and bridge-sections, towers and lattice masts 19 7  7610 90 90 Other 19 7  7611 00 00 Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 19 7 7612 Aluminium casks, drums, cans, boxes and similar containers (includ ­ ing rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 lit ­ res, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 7612 10 00  Collapsible tubular containers 19 7  7612 90  Other : 7612 90 10   Rigid tubular containers   Other, with a capacity of : 19 7  7612 90 91 50 litres or more 19 7  7612 90 99 Less than 50 litres 19 7  7613 00 00 Aluminium containers for compressed or liquefied gas 21 7  7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated : 7614 10 00  With steel core 19 7  7614 90  Other : 7614 90 10   Of aluminium, not alloyed 19 7  7614 90 90   Of aluminium alloys 19 7  7615 Table, kitchen or other household articles and parts thereof, of aluminium ; pot scourers and scouring or polishing pads, gloves and the like, of aluminium ; sanitary ware and parts thereof, of alumin ­ ium : 7615 10  Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like : 7615 10 10   Cast 20 7  31 . 10 . 88 Official Journal of the European Communities 495 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 761510 90 Other 20 7 7615 20 00  Sanitary ware and parts thereof 20 7  7616 Other articles of aluminium : 7616 10 00  Nails, tacks, staples (other than those of heading No 8305), screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers and similar articles . . 16 7 7616 90  Other : 7616 90 10 Knitting needles and crochet hooks 19 7  , 7616 90 30 Cloth, grill , netting and fencing Other : 19 7  7616 90 91 Cast 19 7  7616 90 99 Other 19 7  496 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 78 LEAD AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered .^products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles ; Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross:section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates , sheets , strip, foil, tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products , in coils, which have a uniform solid cross-section along their whole length in the shape of circles , ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles ' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (iilcluding square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7801 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness , which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading No 7804 applies inter alia to plates , sheets , strip and foil with patterns (for example, grooves, ribs , chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products , coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges , collars or rings . 31 . 10 . 88 Official Journal of the European Communities 497 Subheading note ) 1 . In this chapter the expression 'refined lead' means : Metal containing by weight at least 99,9 % of lead, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Element Limiting content % by weight Ag Silver 0,02 As Arsenic 0,005 Bi Bismuth 0,05 Ca Calcium 0,002 Cd Cadmium 0,002 Cu Copper 0,08 Fe Iron 0,002 S Sulphur 0,002 Sb Antimony 0,005 Sn Tin 0,005 Zn Zinc 0,002 Other (for example Te), each 0,001 Rate of duty Description Supplementaryunit CN code 1 conventionalautonomous (%) 3 (%) 2 4 5 7801 7801 10 00 3,5 Unwrought lead :  Refined lead  Other : 4,5 MIN 1,1 Ecu/ 100 kg/net   Containing by weight antimony as the principal other element 3,54,5 MIN 1,1 Ecu/ 100 kg/net   Other : 7801 91 00 7801 99 7801 99 10 7801 99 91  For refining, containing 0,02 % or more by weight of silver (bullion Free4,5 (2)lead) ( i ) Other :     Lead alloys 3,54,5 MIN 1,1 Ecu/ 100 kg/net (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The rate of duty is reduced to 2 %. 31 . 10 . 88498 Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (% 1 ' 2 3 4 5    Other 3,54,5 MIN 1,1 Ecu/ 100 kg/net Lead waste and scrap :  From accumulators . .  Other Free Free Free Free Lead bars, rods, profiles and wire 0 Lead plates, sheets, strip and foil ; lead powders and flakes : 8 8 8 7801 99 99 7802 00 7802 00 10 7802 00 90 7803 00 00 7804 7804 11 00 7804 19 00 7804 20 00 7805 00 00 7806 00 7806 00 10 7806 00 90  Plates, sheets, strip and foil :   Sheets, strip and foil of a thickness (excluding any backing) not exceeding 0,2 mm   Other  Powders and flakes 12 10 5 13 2,2 Lead tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) Other articles of lead : 9 6 8  Containers with an anti-radiation lead covering, for the transport or storage of radioactive materials (Euratom) Other 12 17 31 . 10 . 88 Official Journal of the European Communities 499 CHAPTER 79 ZINC AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products , coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars , rods, wire, plates, sheets, strip, foil , tubes or pipes . The expression also covers cast or sintered products , of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire : Rolled, extruded or drawn products , in coils , which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates , sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7901 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading No 7905 applies inter alia *to plates, sheets, strip and foil with patterns (for example, grooves, ribs , chequers , tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and Ipipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled , waisted, expanded, cone-shaped or fitted with flanges, collars or rings . 500 Official Journal of the European Communities 31 . 10 . 88 Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Zinc, not alloyed : Metal containing by weight at least 97,5 % of zinc. (b) Zinc alloys : Metallic substances in which zinc predominates by weight over each of the other elements, provided that the total content by weight of such other elements exceeds 2,5 % . (c) Zinc dust : Dust obtained by condensation of zinc vapour, consisting of spherical particles which are finer than zinc powders . At least 80% by weight of the particles pass through a sieve with 63 |im (microns) mesh . It must contain at least 85 % by weight of metallic zinc . Rate of duty CN code Supplementary unitautonomous (%) conventional (%) 1 Description 2 Unwrought zinc :  Zinc, not alloyed : 3 4 5 4,5 MIN 1,1 Ecu/ 100 kg/net Containing by weight 99,99 % or more of zinc   Containing by weight less than 99,99 % of zinc : Containing by weight 99,95 % or more but less than 99,99 % of zinc  : Containing by weight 98,5 % or more but less than 99,95 % of zinc .   - Containing by weight 97,5 % or more but less than 98,5 % of zinc . 3,5 3,5 3,5 3,5 3,5 Free 4,5 MIN 1,1 Ecu/ 100 kg/net 4,5 MIN 1,1 Ecu/ 100 kg/net 4,5 MIN 1,1 Ecu/ 100 kg/net 4,5 MIN 1,1 Ecu/ 100 kg/net 7901 7901 11 00 7901 12 7901 12 10 7901 12 30 7901 12 90 7901 20 00 7902.00 00 7903 7903 10 00 7903 90 00 7904 00 00 7905 00 7905 0011 7905 00 19 7905 00 90  Zinc alloys Zinc waste and scrap Zinc dust, powders and flakes :  Zinc dust  Other Zinc bars, rods, profiles and wire Zinc plates, sheets, strip and foil : Free 7 7 10 4,4 4,4  Not surface-worked, of a thickness of : 8 8 8 8 Less than 5 mm 5 mm or more  Other 10 10 10 31 . 10 . 88 Official Journal of the European Communities 50 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7906 00 00 Zinc tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) * 14 8 7907 Other articles of zinc : 7907 10 00 - Gutters, roof capping, skylight frames and other fabricated building compo ­ 14 7 7907 9000  Other 16 7 502 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 80 TIN AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products , not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products , coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip , foil , tubes or pipes . The expression also covers cast or sintered products , of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products , in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals , rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-secti6n may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 8001 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs , the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 8004 and 8005 apply inter alia to plates , sheets, strip and foil with patterns (for example, grooves , ribs, chequers , tears , buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products , coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles , ovals , rectangles (including squares), equilateral triangles or regular convex polygons , and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges , collars or rings . 31 . 10 . 88 Official Journal of the European Communities 503 Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Tin , not alloyed : Metal containing by weight at least 99 % of tin, provided that the content by weight of any bismuth or copper is less than the limit specified in the following table : Other elements Element Limiting content % by weight Bi Bismuth 0,1 Cu Copper 0,4 (b) Tin alloys : Metallic substances in which tin predominates by weight over each of the other elements , provided that : (i) the total content by weight of such other elements exceeds 1 %, or (11) the content by weight of either bismuth or copper is equal to or greater than the limit specified in the foregoing table . Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 3 4 52 \  ) Unwrought tin :  Tin, not alloyed  Tin alloys Tin waste and scrap Tin bars, rods, profiles and wire Free Free Free Free Free Free 3,2 2,5 8 8 8001 8001 10 00 8001 20 00 8002 00 00 8003 00 00 8004 00 00 8005 8005 10 00 8005 20 00 8006 00 00 8007 00 00 Tin plates, sheets and strip, of a thickness exceeding 0,2 mm Tin foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials), of a thickness (excluding any backing) not exceeding 0,2 mm ; tin powders and flakes : - Foil  Powders and flakes 10 7 10 16 4 2,9 4,5 5,3 Tin tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) . Other articles of tin 504 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 81 OTHER BASE METALS ; CERMETS ; ARTICLES THEREOF Subheading note 1 . Note 1 to Chapter 74, defining 'bars and rods', 'profiles ', 'wire' and 'plates , sheets , strip and foil ' applies mutatis mutandis to this chapter. Rate of duty CN code Description autonomous ' (%) conventional (%) Supplementary unit 1 '2 3 4 5 8101 Tungsten (wolfram) and articles thereof, including waste and scrap : 8101 10 00  Powders  Other : 6   8101 91   Unwrought tungsten, including bars and rods obtained simply by sinter ­ ing ; waste and scrap : 8101 91 10    Unwrought tungsten , including bars and rods obtained simply by sintering 6   8101 91 90 Waste and scrap 6   8101 92 00 Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 10 8  8101 93 00 Wire 10 8  8101 99 00   Other 13 10  8102 Molybdenum and articles thereof, including waste and scrap : 8102 10 00  Powders - Other : 6   8102 91   Unwrought molybdenum, including bars and rods obtained simply by sintering ; waste and scrap : 8102 91 10    Unwrought molybdenum, including bars and rods obtained simply by sintering 6 5  8102 91 90    Waste and scrap 6 5  8102 92 00   Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 10 8  8102 93 00 Wire 10 8  8102 99 00   Other 13 10  8103 Tantalum and articles thereof, including waste and scrap : 8103 10  Ã nwrought tantalum, including bars and rods obtained simply by sintering ; waste and scrap ; powders : 8103 10 10   Unwrought tantalum, including bars and rods obtained simply by sintering ; powders 4 2,5  8103 10 90 Waste and scrap 4 . 2,5  31 . 10 . 88 505Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8103 90  Other : 8103 90 10   Bars and rods, other than those obtained simply by sintering, profiles, wire, plates, sheets , strip and foil 8 4,4  8103 90 90 Other 11 5,8  8104 Magnesium and articles thereof, including waste and scrap :  Unwrought magnesium : 8104 11 00   Containing at least 99,8 % by weight of magnesium 10 5,3  8104 19 00 Other 10 5,3  8104 20 00  Waste and scrap Free Free  8104 30 00  Raspings, turnings and granules, graded according to size ; powders 14 5,3  8104 90  Other : 8104 90 10   Bars, rods, profiles, wire, plates, sheets and strip ; tubes or pipes .... 14 5,3  8104 90 90   Other 14 5,3  8105 Cobalt mattes and other intermediate products of cobalt metallurgy ; cobalt and articles thereof, including waste and scrap : 8105 10  Cobalt mattes and other intermediate products of cobalt metallurgy ; unwrought cobalt ; waste and scrap ; powders : 8105 10 10   Cobalt mattes and other intermediate products of cobalt metallurgy ; unwrought cobalt ; powders Free Free  8105 10 90   Waste and scrap Free Free  8105 90 00  Other 7 3,8  8106 00 Bismuth and articles thereof, including waste and scrap : 8106 00 10  Unwrought bismuth ; waste and scrap ; powders Free Free  8106 00 90  Other 9 3,5  8107 Cadmium and articles thereof, including waste and scrap : 810710 00  Unwrought cadmium ; waste and scrap ; powders 5 4  8107 90 00  Other 9 6 .  8108 Titanium and articles thereof, including waste and scrap : 8108 10  Unwrought titanium ; waste and scrap ; powders : 8108 10 10   Unwrought titanium ; powders 6 5  8108 10 90 Waste and scrap 6 5  8108 90  Other : 8108 90 10   Tubes and pipes, with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( · ) 10 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 506 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   Other : 8108 90 30 Bars, rods, profiles and wire 10 7  8108 90 50 Plates, sheets , strip and foil 10 7  8108 90 70    Tubes and pipes 10 7  8108 90 90 Other 10 7  8109 Zirconium and articles thereof, including waste and scrap : 810910  Unwrought zirconium ; waste and scrap ; powders : 8109 10 10   Unwrought zirconium ; powders 6 5  8109 10 90   Waste and scrap 6 5  8109 90 00  Other 10 9  8110 00 Antimony and articles thereof, including waste and scrap :  Unwrought antimony; waste and scrap ; powders : 8110 0011   Unwrought antimony ; powders 8   8110 00 19   Waste and scrap 8   8110 00 90  Other 10 8  8111 00 Manganese and articles thereof, including waste and scrap :  Unwrought manganese ; waste and scrap ; powders : 81110011 Unwrought manganese ; powders 7 4,5  8111 00 19 Waste and scrap 7 4,5  811100 90  Other 10 6,5  8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, in ­ dium, niobium (columbium), rhenium and thallium, and articles of these metals, including waste and scrap :  Beryllium : 8112 11 00   Unwrought ; waste and scrap ; powders 3 1,8  8112 19 00 Other 8 3,8  8112 20  Chromium :   Unwrought ; waste and scrap ; powders : 8112 20 10    Alloys containing more than 10 % by weight of nickel  Other : Free Free  8112 20 31     Unwrought ; powders 6 5  8112 20 39 Waste and scrap 6 5  8112 20 90 Other 8 7  8112 30  Germanium : 8112 30 10   Unwrought ; waste and scrap ; powders 6 4,5 8112 30 90   Other 10 7 31 . 10 . 88 Official Journal of the European Communities 507 CN code Description Rate of duty Supplementary unit 5 autonomous (%) conventional (%) 41 2 3 8112 40  Vanadium :   Unwrought ; waste and scrap ; powders : 8112 4011  Unwrought; powders 4 2,2  81124019 Waste and scrap 4 2,2  8112 40 90 Other 9 5,1   Other : 8112 91 Unwrought ; waste and scrap ; powders : &gt; 8112 91 10 Hafnium (celtium) 4 3,5  Niobium (columbium); rhenium : 8112 91 31  Unwrought; powders 6 5  8112 9139  Waste and scrap 6 5  8112 9190  Gallium ; indium; thallium 4 2,2  8112 99 Other : 8112 99 10 Hafnium (celtium) 9 7,5  8112 99 30 Niobium (columbium); rhenium 10 9  8112 99 90  Gallium ; indium ; thallium 10 3,8  8113 00 Cermets and articles thereof, including waste and scrap : 8113 00 10  Unwrought ; waste and scrap 4 7,5  8113 00 90  Other 12 7,5  508 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 82 TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL ; PARTS THEREOF OF BASE METAL Notes 1 . Apart from blowlamps, portable forges, grinding wheels with frameworks, manicure and pedicure sets, and goods of heading No 8209, this chapter covers only articles with a blade, working edge, working surface or other working part of : (a) base metal ; (b) metal carbides or cermets ; (c) precious or semi-precious stones (natural , synthetic or reconstructed) on a support of base metal , metal carbide or cermet ; or (d) abrasive materials on a support of base metal , provided that the articles have cutting teeth, flutes, grooves, or the like, of base metal , which retain their identity and function after the application of the abrasive . 2 . Parts of base metal of the articles of this chapter are to be classified with the articles of which they are parts , except parts separately specified as such and tool-holders for hand tools (heading No 8466). However, parts of general use as defined in note 2 to Section XV are in all cases excluded from this chapter. Heads, blades and cutting plates for electric shavers or electric hair clippers are to be classified in heading No 8510 . 3 . Sets consisting of one or more knives of heading No 8211 and at least an equal number of articles of heading No 8215 are to be classified in heading No 8215 . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8201 Hand tools, the following : spades, shovels, mattocks, picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; secateurs and pruners of any kind ; scythes, sickles, hay knives, hedge shears, timber wedges and and other tools of a kind used in agriculture, horticulture or forestry : 8201 10 00  Spades and shovels 15 4,4  8201 20 00  Forks 15 4,4  8201 30 00  Mattocks, picks, hoes and rakes 15 4,4  8201 40 00  Axes, bill hooks and similar hewing tools 15 4,4  8201 50 00  Secateurs and similar one-handed pruners and shears (including poultry shears) 16 5,6  8201 60 00  Hedge shears, two-handed pruning shears and similar two-handed shears . . 15 4,4  8201 90 00  Other hand tools of a kind used in agriculture, horticulture or forestry . . . 15 4,4  31 . 10 . 88 Official Journal of the European Communities 509 Rate of duty CN code Description conventional Supplementary unit&gt; autonomous (%) % 1 2 3 4 5 Hand saws ; blades for saws of all kinds (including slitting, slotting or toothless saw blades) :  Hand saws  Band saw blades :   For working metal For working other materials 5,8 5,8 5,8 8202 820210 00 8202 20 8202 20 10 8202 20 90 8202 31 8202 31 10 15 15 15 16  Circular saw blades (including slitting or slotting saw blades) : With working part of steel : With inserted teeth or segments    Other : 6,2     For working metal , of diameter :      Not exceeding 315 mm Exceeding 315 mm . .     For working other materials . With working part of other materials : 16 16 16 16 16 16 6,2 6,2 6,2 6,2 6,2 4 8202 31 51 8202 31 59 8202 31 90 8202 32 8202 32 10 8202 32 90 8202 40 00 8202 91   - With inserted teeth or segments Other .  Chain saw blades  Other saw blades :   Straight saw blades, for working metal :   - With working part of steel :     Straight saw blades with a fixing hole at each end, of a width :   -   N0t exceeding 16 mm      Exceeding 16 mm     Other 16 16 16 16 6,2 6,2 6,2 6,2    With working part of other materials Other :   - With working part of steel : For working metal     For working other materials 16 16 16 6,2 6,2 6,2 8202 91 11 8202 91 19 8202 91 30 8202 91 90 8202 99 8202 9911 8202 99 19 8202 99 90 8203 8203 10 00 8203 20 8203 20 10 8203 20 90 8203 30 00 8203 40 00    With working part of other materials Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools :  Files, rasps and similar tools ,  Pliers (including cutting pliers), pincers, tweezers and similar tools :   Tweezers   Other 13 15 15 15 15 3.8 4.9 4,9 4,9 4,9  Metal cutting shears and similar tools  Pipe-cutters, bolt croppers, perforating punches and similar tools . 5 0 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 8204 Hand-operated spanners and wrenches (including torque meter wren ­ ches but not including tap wrenches); interchangeable spanner sockets, with or without handles :  Hand-operated spanners and wrenches :   Non-adjustable Adjustable 8204 11 00 8204 12 00 8204 20 00 15 15 15 4,9 4,9 4,9 8205  Interchangeable spanner sockets, with or without handles Hand tools (including glaziers' diamonds), not elsewhere specified or included ; blow lamps ; vices, clamps and the like, other than accesso ­ ries for and parts of, machine tools ; anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks :  Drilling, threading or tapping tools8205 10 00 8205 20 00 8205 30 00 8205 40 00  Hammers and sledge hammers  Planes, chisels, gouges and similar cutting tools for working wood  Screwdrivers  Other hand tools (including glaziers' diamonds) : Household tools Other : 8205 51 00 8205 59 8205 59 10 Tools for masons, moulders, cement workers, plasterers and pain ­ ters 16 16 16 16 16 16 16 16 16 16 16 16 12 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 Cartridge operated riveting, wallplugging, etc., tools Other  Blow lamps 8205 59 30 8205 59 90 8205 60 00 8205 70 00 8205 80 00 8205 9000 8206 00 00 8207  Vices, clamps and the like  Anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks  Sets Of articles of two or more of the foregoing subheadings Tools of two or more of heading Nos 8202 to 8205, put up in sets for retail sale Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock drilling or earth boring tools :  Rock drilling or earth boring tools :   With working part of sintered metal carbide or cermets :8207 11 8207 11 10 8207 11 90    Of sintered metal carbide  Of cermets 13 13 4,6 4,6 31 . 10 . 88 Official Journal of the European Communities 511 CN code Description Rate of duty Supplementary unitautonomous (%) ¢ conventional (%) 1 2 3 4 5 8207 12 With working part of other material : 8207 12 10    Of diamond or agglomerated diamond 9 5,1  8207 12 90    Of other materials 13 4,6  8207 20  Dies for drawing or extruding metal : 8207 20 10   With working part of diamond or agglomerated diamond 9 5,1    With working part of other materials : 8207 20 91  Of sintered metal carbide 13 4,6  8207 20 99 Of other materials 13 4,6  8207 30  Tools for pressing, stamping or punching : 8207 30 10   For working metal 13 4,6  8207 30 90   Other 13 4,6  8207 40  Tools for tapping or threading :   For working metal :  Tools for tapping, with working part : ¢ 8207 4011 Of sintered metal carbide 13 4,6  8207 4019  Of other materials 13 4,6  Tools for threading, with working part : 8207 40 31 Of sintered metal carbide 13 4,6  8207 40 39   Of other materials 13 4,6  8207 40 90 Other 13 4,6  8207 50  Tools for drilling, other than for rock drilling : 8207 50 10 With working part of diamond or agglomerated diamond 9 5,1    With working part of other materials : 8207 50 30    Masonry drills 13 4,6  Other :     For working metal , with working part : 8207 50 50 Of sintered metal carbide 13 4,6  8207 50 60      Of high speed steel 13 4,6  8207 50 70 Of other materials 13 4,6  8207 50 90  Other 13 4,6  8207 60  Tools for boring or broaching : 8207 60 10 With working part of diamond or agglomerated diamond 9 5,1    With working part of other materials :    Tools for boring :     For working metal , with working part : 8207 60 31 Of sintered metal carbide 13 4,6  8207 60 39  Of other materials 13 4,6  8207 60 50 Other 13 4,6  512 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5    Tools for broaching : For working metal , with working part : 8207 60 71  Of sintered metal carbide 13 4,6  8207 6079      Of other materials 13 4,6  8207 60 90     Other 13 4,6  8207 70  Tools for milling :   For working metal , with working part : 8207 70 10 Of sintered metal carbide    Of other materials : 13 4,6  8207 70 31 SJiank type 13 4,6  8207 70 39   Other 13 4,6  . 8207 70 90   Other 13 4,6  8207 80  Tools for turning :   For working metal , with working part : 8207 8011  Of sintered metal carbide 13 4,6  8207 80 19    Of other-materials 13 4,6  8207 80 90 Other 13 4,6  8207 90  Other interchangeable tools : 8207 90 10   With working part of diamond or agglomerated diamond   With working part of other materials : 9 5,1  8207 90 30    Screwdriver bits 13 4,6  8207 90 50    Gear-cutting tools    Other, with working part :     Of sintered metal carbide : 13 4,6 8207 90 71   for working metal Other : 13 4,6  8207 90 75       Rotating tools 13 4,6  8207 90 79 ______ Other     Of other materials : 13 4,6  8207 90 91      For working metal 13 4,6  8207 90 99      Other 13 , 4,6  8208 Knives and cutting blades, for machines or for mechanical appliances : 8208 10 00  For metal working 13 3,8  8208 20 00  For wood working 13 3,8  8208 30  For kitchen appliances or for machines used by the food industry : 8208 30 10 Circular knives 13 3,8  8208 30 90 Other 13 3,8  8208 40 00  For agricultural, horticultural or forestry machines 13 3,8  8208 90 00  Other 13 3,8  31 . 10 . 88 Official Journal of the European Communities 513 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8209 00 Plates, sticks, tips and the like for tools, unmounted, of sintered metal carbides or cermets : 8209 00 10  Tool-tips . 14 4,9  8209 00 90  Other 14 4,9  8210 00 Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink : 8210 00 10  Meat mincers, pressers, juice-extractors, vegetable and fruit slicers and cutters (including potato chippers), vegetable mincers and mashers and similar appliances 17 4,9 8210 00 90  Other 17 4,9  8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, and blades therefor : 8211 10 00  Sets of assorted articles  Other : 17 C 1 )  8211 91   Table knives having fixed blades : 8211 91 10    Handles of base metal therefor 19 5,1  8211 91 90  Other 17 C )  8211 92   Other knives having fixed blades : 821192 10  Handles of base metal therefor 19 5,1  8211 92 90 Other 17 ( 1 )  8211 93   Knives having other than fixed blades : 8211 93 10    Handles of base metal therefor 19 5,1  821193 90    Other 17 C 1 )  821194 00   Blades 17 12  8212 Razors and razor blades (including razor blade blanks in strips) : 8212 10  Razors : 8212 10 10   Safety razors with non-replaceable blades 17 4,9 p/st 8212 10 90   Other 17 4,9 p/st 8212 20 00  Safety razor blades, including razor blade blanks in strips 16 4,9 4,9 8 1 000 p/st 8212 90 00  Other parts 16 8213 00 00 Scissors, tailors' shears and similar shears, and blades therefor .... 17 (') See Annex . 514 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); man ­ icure or pedicure sets and instruments (including nail files) : 8214 1000  Paper knives, letter openers, erasing knives, pencil sharpeners and blades therefor 16 5,6 8214 20 00  Manicure or pedicure sets and instruments (including nail files) 16 5,6  8214 90 00  Other 16 5,6 __ 8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter ­ knives, sugar tongs and similar kitchen or tableware : 8215 10  Sets of assorted articles containing at least one article plated with precious metal : 8215 10 10 Of stainless steel 19 17  8215 10 90 Other 19 8  8215 20  Other sets of assorted articles : 8215 20 10 Of stainless steel 19 17  8215 20 90 Other \  Other : 19 8  8215 91 00   Plated with precious metal 19 8  8215 99 Other : 8215 99 10 Of stainless steel 19 17  8215 99 90  Other 19 8  31 . 10 . 88 Official Journal of the European Communities 515 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Notes 1 . For the purposes of this chapter, parts of base metal are to be classified with their parent articles . However, articles of iron or steel of heading No 7312, 7315 , 7317, 7318 or 7320, or similar articles of other base metal (Chapters 74 to 76 and 78 to 81 ) are not to be taken as parts of articles of this chapter. 2 . For the purposes of heading No 8302 the word 'castors' means those having a diameter (including, where appropriate, tyres) not exceeding 75 mm, or those having a diameter (including, where appropriate, tyres) exceeding 75 mm provided that the width of the wheels or tyre fitted thereto is less than 30 mm . Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Padlocks and locks (key, combination or electrically operated), of base metal ; clasps and frames with clasps, incorporating locks, of base metal ; keys for any of the foregoing articles, of base metal :  Padlocks  Locks of a kind used for motor vehicles 17 17 17 5,6 5,6 5,6  Locks of a kind used for furniture  Other locks :   Locks of a kind used for doors of buildings : 8301 8301 10 00 8301 20 00 8301 30 00 830140 83014011 8301 40 19 8301 40 90 8301 50 00 8301 60 00 8301 70 00 8302 Cylinder  Other Other locks 5,6 5,6 5,6 5,6 5,6 5,6  Clasps and frames with clasps, incorporating locks - Parts  Keys presented separately Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like ; base metal hat-racks, hat-pegs, brackets and similar fixtures ; castors with mountings of base metal ; automatic door closers of base metal : 8302 10 8302 10 10 8302 10 90  Hinges :   For use in civil aircraft (')   Other 17 17 Free 4,9 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 516 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8302 20  Castors : 8302 20 10   For use in civil aircraft ( l ) 17 Free  8302 20 90   Other 17 4,9  8302 30 00  Other mountings, fittings and similar articles suitable for motor vehicles . .  Other mountings, fittings and similar articles : 17 4,9  8302 41 00 Suitable for buildings 17 4,9  8302 42   Other, suitable for furniture : 8302 42 10  For use in civil aircraft ( l ) 17 Free  8302 42 90 Other ' 4,9  8302 49 Other : 8302 49 10    For use in civil aircraft i 1 ) . . . 17 Free  8302 49 90 Other . : 17 4,9  8302 50 00  Hat-racks, hat-pegs, brackets and similar fixtures 17 4,9  8302 60  Automatic door closers : 8302 60 10   For use in civil aircraft (') 17 Free  8302 60 90 Other 17 4,9  8303 00 Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal : 8303 00 10  Armoured or reinforced safes and strong-boxes 17 5,6 p/st 8303 00 30  Armoured or reinforced doors and safe deposit lockers for strong-rooms . 17 5,6  830300 90  Cash or deed boxes and the like 17 5,6  8304 00 00 Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture of heading No 9403 16 5,3 8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal ; staples in strips (for example, for offices, upholstery, packaging), of base metal : 8305 10 00  Fittings for loose-leaf binders or files 19 . 5,1  8305 20 00  Staples in strips 17 4,7  8305 90 00  Other, including parts 19 5,1  8306 Bells, gongs and the like, non-electric, of base metal ; statuettes and other ornaments, of base metal ; photograph, picture or similar frames, of base metal ; mirrors of base metal : 8306 10 00  Bells, gongs and the like 18 Free  (0 Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 517 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Statuettes and other ornaments : 8306 21 00   Plated with precious metal 18 Free  8306 29   Other : ' 8306 29 10 Of copper 18 Free  8306 29 90  -  Of other base metal 18 Free  8306 30 00  Photograph, picture or similar frames ; mirrors 19 6  8307 Flexible tubing of base metal, with or without fittings : 8307 10  Of iron or steel : 8307 10 10 With fittings attached, for use in civil aircraft (!) 17 Free  8307 10 90 Other 17 4,9  8307 90  Of other base metal : 8307 90 10   With fittings attached, for use in civil aircraft (!) 17 Free  8307 90 90  - Other 17 4,9  8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made up articles, tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : &gt; 8308 10 00  Hooks, eyes and eyelets 16 4,6  8308 20 00  Tubular or bifurcated rivets 16 4,6  8308 90 00  Other, including parts 16 4,6  8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal : 8309 1000  Crown corks . . 18 4,9  8309 90  Other : 8309 90 10 Capsules of lead ; capsules of aluminium of a diameter exceeding 21 mm 18 6,5  8309 90 90 Other 18 4,9  8310 00 00 Sign-plates, name-plates, address-plates and similar plates, numbers, letters and other symbols, of base metal, excluding those of heading No 9405 19 5,1 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 518 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying : 8311 10  Coated electrodes of base metal, for electric arc-welding : 8311 10 10 Welding electrodes cored with iron or steel and coated with refractory material 15 6,2 8311 10 90   Other 15 5,1  831120 00  Cored wire of base metal, for electric arc-welding 15 5,1  831130 00  Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame 15 5,1 831190 00 - Other, including parts 15 5,1  31 . 10 . 88 Official Journal of the European Communities 519 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT ; PARTS THEREOF ; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This section does not cover : (a) transmission or conveyor belts or belting, of plastics of Chapter 39 , or of vulcanized rubber (heading No 4010); or other articles of a kind used in machinery or mechanical or electrical appliances or for other technical uses, of vulcanized rubber other than hard rubber (heading No 4016); (b) articles of leather or of composition leather (heading No 4204) or of furskin (heading No 4303), of a kind used in machinery or mechanical appliances or for other technical uses ; (c) bobbins, spools, cops, cones, cores, reels or similar supports, of any material (for example, Chapter 39, 40, 44 or 48 or Section XV); (d) perforated cards for Jacquard or similar machines (for example, Chapter 39 or 48 or Section XV); (e) transmission or conveyor belts of textile material (heading No 5910) or other articles of textile material for technical uses (heading No 5911 ); (f) precious or semi-precious stones (natural , synthetic or reconstructed) of heading Nos 7102 to 7104, or articles wholly of such stones of heading No 7116, except unmounted worked sapphires and diamonds for styli (heading No 8522); (g) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); ' (h) drill pipe (heading No 7304); (IJ) endless belts of metal wire or strip (Section XV); (k) articles of Chapter 82 or 83 ; (1) articles of Section XVII ; (m) articles of Chapter 90; (n) clocks, watches or other articles of Chapter 9 1 ; (o) interchangeable tools of heading No 8207 or brushes of a kind used as parts of machines of heading No 9603 ; similar interchangeable tools are to be classified according to the constituent material of their working part (for example, in Chapter 40, 42, 43 , 45 or 59 or heading No 6804 or 6909); or (p) articles of Chapter 95 . 2 . Subject to note 1 to this section, note 1 to Chapter 84 and to note 1 to Chapter 85 , parts of machines (not being parts of the articles of heading No 8484, 8544, 8545 , 8546 or 8547) are to be classified according to the following rules: (a) Parts which are goods included in any of the headings of Chapters 84 or 85 (other than heading Nos 8485 and 8548) are in all cases to be classified within their respective headings . (b) Other parts, if suitable for use solely or principally with a particular kind of machine, or with a number of machines of the same heading (including a machine of heading No 8479 or 8543) are to be classified with the machines of that kind . However, parts which are equally suitable for use principally with the goods of heading Nos 8517 and 8525 to 8528 are to be classified within heading No 8517 . (c) All other parts are to be classified within heading No 8485 or 8548 . 520 Official Journal of the European Communities 31 . 10 . 88 3 . Unless the context otherwise requires, composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 4 . Where a machine (including a combination of machines) consists of individual components (whether separate or interconnected by piping, by transmission devices , by electric cables or by other devices) intented to contribute together to a clearly defined function covered by one of the headings in Chapter 84 or Chapter 85 , then the whole falls to be classified within the heading appropriate to that function . 5 . For the purposes of these notes , the expression 'machine' means any machine, machinery, plant, equipment, apparatus or appliance cited in the headings of Chapter 84 or 85 . Additional notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them . Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them . 2. Should the customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of an unassembled or disassembled machine, an assembly plan and a list of the contents of the various packages. 3. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments. 4 . Tractors coupled, even by means of special devices, to machines and mechanical appliances of this section are in all cases to be . classified separately (heading No 8701). CHAPTER 84 NUCLEAR REACTORS, BOILERS, MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Notes 1 . This chapter does not cover : (a) millstones , grindstones or other articles of Chapter 68 ; (b) appliances or machinery (for example, pumps) or parts thereof, of ceramic material (Chapter 69); (c) laboratory glassware (heading No 7017); machinery, appliances or other articles for technical uses or parts thereof, of glass (heading No 7019 or 7020); (d) articles of heading No 7321 or 7322 or similar articles of other base metals (Chapters 74 to 76 or 78 to 81 ); (e) electro-mechanical tools for working in the hand, of heading No 8508 or electro-mechanical domestic appliances of heading No 8509 ; or (f) hand-operated mechanical floor sweepers, not motorized (heading No 9603). 2 . Subject to the operation of note 3 to Section XVI, a machine or appliance which answers to a description within one or more of the heading Nos 8401 to 8424 and at the same time to a description within one or other of the heading Nos 8425 to 8480 is to be classified under the appropriate heading of the former group and not the latter . 31 . 10 . 88 Official Journal of the European Communities 521 Heading No 8419 does not, however, cover : (a) germination plant, incubators or brooders (heading No 8436); (b) grain dampening machines (heading No 8437); (c) diffusing apparatus for sugar juice extraction (heading No 8438); (d) machinery for the heat-treatment of textile yarns , fabrics or made up textile articles (heading No 8451 ); or (e) machinery or plant, designed for mechanical operation, in which a change of temperature, even if necessary, is subsidiary . Heading No 8422 does not cover : (a) sewing machines for closing bags or similar containers (heading No 8452); or (b) office machinery of heading No 8472 . 3 . A machine-tool for working any material which answers to a description within heading No 8456 and at the same time to a description in heading No 8457, 8458 , 8459, 8460, 8461 , 8464 or 8465 is to be classified within heading No 8456 . 4 . Heading No 8457 applies only to machine-tools for working metal (other than lathes) which can carry out different types of machining operations either : (a) by automatic tool change from a magazine or the like in conformity with a machining programme (machining centres); (b) by the automatic use, simultaneously or sequentially , of different unit heads working on a fixed position workpiece (unit construction machines , single station); or (c) by the automatic transfer of the workpiece to different unit heads (multi-station transfer machines). 5 . (A) For the purposes of heading No 8471 , the expression 'automatic data-processing machines ' means : (a) digital machines, capable of ( 1 ) storing the processing program or programs and at least the data immediately necessary for the execution of the program ; (2) being freely programmed in accordance with the requirements of the user ; (3) performing arithmetical computations specified by the user; and (4) executing, without human intervention, a processing program which requires them to modify their execution, by logical decision during the processing run ; (b) analogue machines capable of simulating mathematical models and comprising at least: analogue elements, control elements and programming elements ; (c) hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . (B) Automatic data-processing machines may be in the form of systems consisting of a variable number of separately housed units . A unit is to be regarded as being a part of the complete system if it meets all the following conditions : (a) it is connectable to the central processing unit either directly or through one or more other units ; (b) it is specifically designed as part of such a system (it must, in particular, unless it is a power supply unit, be able to accept or deliver data in a form (code or signals) which can be used by the system). Such units presented separately are also to be classified within heading No 8471 . Heading No 8471 does not cover machines incorporating or working in conjunction with an automatic data-processing machine and performing a specific function . Such machines are classified in the headings appropriate to their respective functions or, failing that, in residual headings . 522 Official Journal of the European Communities 31 . 10 . 88 6 . Heading No 8482 applies inter alia to polished steel balls, the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0,05 mm, whichever is less . Other steel balls are to be classified within heading No 7326 . 7 . A machine which is used for more than one purpose is, for the purposes of classification, to be treated as if its principal purpose were its sole purpose. Subject to note 2 to this chapter and note 3 to Section XVI, a machine the principal purpose of which is not described in any heading or for which no one purpose is the principal purpose is, unless the context otherwise requires, to be classified in heading No 8479 . Heading No 8479 also covers machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire, textile yarn or any other material or from a combination of such materials . 9 Subheading note i 1 . Subheading 8482 40 applies only to bearings with cylindrical rollers of a uniform diameter not exceeding 5 mm and having a length which is at least three times the diameter. The ends of the rollers may be rounded. Additional note 1 . For the purposes of subheadings 8407 10 and 8409 10, the expression 'aircraft engines ' shall apply only to engines designed for fitting with an airscrew or rotor. Rate of duty CN code Description autonomous (%) conventional - (%) Supplementary unit 1 2 3 4 5 8401 Nuclear reactors ; fuel elements (cartridges), non-irradiated, for nu ­ clear reactors ; machinery and apparatus for isotopie separation : 8401 10 00  Nuclear reactors (Euratom) 10 ,. 6,2  8401 20 00  Machinery and apparatus for isotopie separation, and parts thereof (Eur ­ atom) 11 4,1  8401 30 00  Fuel elements (cartridges), non-irradiated (Euratom) 10 6,2 g'i F/S 840140  Parts of nuclear reactors (Euratom) : 8401 40 10   Of open-die forged steel 10 6,2  8401 40 90   Other 10 6,2  8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Steam or other vapour generating boilers : 8402 11 00   Watertube boilers with a steam production exceeding 45 tonnes per hour . 14 5,5  8402 12 00   Watertube boilers with a steam production not exceeding 45 tonnes per hour 14 5,5  8402 19   Other vapour generating boilers, including hybrid boilers : 8402 19 10    Firetube boilers 14 5,5  8402 19 90 Other 14 5,5  8402 20 00  Super-heated water boilers 14 5,5  31 . 10 . 88 Official Journal of the European Communities 523 Rate of duty CN code Description autonomous Supplementary unit (% conventional (%) 1 542 - Parts 3 14 Central heating boilers other than those of heading No 8402 :  Boilers :   Of cast iron   Other  Parts :   Of cast iron   Other 17 17 17 17 Auxiliary plant for use with boilers of heading No 8402 or 8403 (for example, economizers, super-heaters, soot removers, gas recoverers); condensers for steam or other vapour power units :  Auxiliary plant for use with boilers of heading No 8402 or 8403  Condensers for steam or other vapour power units 14 14 14  Parts 8402 90 00 8403 8403 10 8403 10 10 8403 10 90 8403 90 8403 90 10 8403 90 90 8404 840410 00 8404 20 00 8404 90 00 8405 8405 10 00 8405 90 00 8406 8406 11 00 840619 8406 1911 8406 19 13 8406 19 15 8406 19 19 8406 19 90 8406 90 00 5.5 5.6 5,6 5,6 5,6 5,6 5.5 5.6 4,1 4,1 5 5 ' 5 5 5 5 5 Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers :  Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers 14 14  Parts Steam turbines and other vapour turbines :  Turbines :   For marine propulsion   Other : 13    Steam turbines for electricity generation, of a power :     Not exceeding 10 000 kW  Exceeding 10 000 kW but not exceeding 40 000 kW Exceeding 40 000 kW but not exceeding 100 000 kW 13 13 13 13 13 13 Exceeding 100 000 kW - Other  Parts 524 Official Journal of the European Communities 31 . 0 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8407 Spark-ignition reciprocating or rotary internal combustion piston engines : 8407 10  Aircraft engines : 8407 10 10   For use in civil aircraft (*) 15 (2) Free p/st 8407 10 90   Other  Marine propulsion engines : 15 (2) 4 p/st 8407 21 Outboard motors : Of a cylinder capacity not exceeding 325 cm3 : 8407 21 11 Of a power not exceeding 3 kW 18 10 p/st 8407 21 19 Of a power exceeding 3 kW Of a cylinder capacity exceeding 325 cm 3 : 18 10 p/st 8407 21 91 Of a power not exceeding 30 kW 18 7 p/st 8407 21 99  Of a power exceeding 30 kW 18 7 p/st 8407 29   Other : 8407 29 10 Used New, of a power : 18 6,9 p/st 8407 29 30     Of less than 100 kW 18 6,9 p/st 8407 29 50  Of 100 kw or more but not exceeding 150 kW 18 6,9 p/st 8407 29 70  Exceeding 150 kW but not exceeding 200 kW 18 6,9 p/st 8407 29 90     Exceeding 200 kW  Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87 : 18 6,9 p/st 8407 31 00   Of a cylinder capacity not exceeding 50 cm3 22 5,8 p/st 8407 32 00 Of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 . . . 22 5,8 p/st 8407 33 Of a cylinder capacity exceeding 250 cm3 but not exceeding 1 000 cm3 : 8407 33 10 For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading Nos 8703 , 8704 and 8705 (3) 18 4,9 p/st 8407 33 90 "-   Other 18 6,9 p/st 8407 34   Of a cylinder capacity exceeding 1 000 cm3 : 8407 34 10    For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm 3 ; motor vehicles of heading No 8705 (3) ... Other : 18 4,9 p/st 8407 34 30     Used     New, of a cylinder capacity : 18 6,9 p/st 8407 34 91      Not exceeding 1 500 cm3 18 6,9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 525 Rate of duty CN code Description conventional Supplementary unitautonomous (%) % 2 4 53 18   Exceeding 1 500 cm3  Other engines : 8407 34 99 8407 90 8407 90 10 8407 90 50 22   Of a cylinder capacity not exceeding 250 cm3   Of a cylinder capacity exceeding 250 cm3 :    For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm3 ; motor vehicles of heading No 8705 (') . . . 6,9 5.8 4.9 6,9 6,9 6,9 6,9 p/st p/st p/st p/st p/st p/st p/st 8407 90 70 Other : Used . .   -  New, of a power : Not exceeding 10 kW 18 18 18 18 18 8407 90 91 8407 90 93 8407 90 99  Exceeding 10 kW but not exceeding 50 kW : Exceeding 50 kW Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) :  Marine propulsion - engines ( ¢) :  - Used   New, of a power : Not exceeding 15 kW 8408 8408 10 8408 10 10 8408 10 21 8408 10 25 8408 10 30 8408 10 40 8408 10 50 8408 10 60 8408 10 70 8408 10 80 8408 10 90 8408 20 8408 20 10 5,3 (2) 5,3 (2) 5,3 (2) 5,3 0 5,3 (2) 5,3 (2) 5,3 (2) 5,3 (2) 5,3 (2) 5,3 (2) p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st   - Exceeding 1 5 kW but not exceeding 50 kW    Exceeding 50 kW but not exceeding 100 kW    Exceeding 100 kW but not exceeding 200 kW    Exceeding 200 kW but not exceeding 300 kW    Exceeding 300 kW but not exceeding 500 kW    Exceeding 500 kW but not exceeding 1 000 kW    Exceeding 1 000 kW but not exceeding 5 000 kW 8 8 ' 8 8 8 8 8 8 8 8  Exceeding 5 000 kW  Engines of a kind used for the propulsion of vehicles of Chapter 87 :   For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading No 8703 ; motor ve ­ hicles of heading No 8704 with an engine of a cylinder capacity of less than 2 500 cm3 ; motor vehicles of heading No 8705 ( ¢) ¢ 18 4,9 p/st   Other :    For wheeled agricultural or forestry tractors, of a power :  Not exceeding 50 kW8408 20 31 8408 20 35 8408 20 37 18 18 18  Exceeding 50 kW but not exceeding 100 kW 6,9 6,9 6,9 p/st p/st p/st     Exceeding 100 kW (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2 ) See Annex . 526 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unit 5 autonomous (%) conventional (%) 1 2 3 4 For other vehicles of Chapter 87, of a power : 8408 20 51     Not exceeding 50 kW 18 6,9 p/st 8408 20 55 Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 20 57 Exceeding 100 kW but not exceeding 200 kW 18 6,9 p/st 8408 20 99 Exceeding 200 kW 18 6,9 p/st 8408 90  Other engines : 8408 9010 For use in civil aircraft (*) 18 Free p/st Other : 8408 90 21 For rail traction 18 6,9 p/st : Other : 8408 90 29 Used 18 6,9 p/st New, of a power : 8408 90 31 Not exceeding 15 kW 18 6,9 p/st 8408 90 35 Exceeding 15 kW but not exceeding 50 kW 18 6,9 p/st 8408 90 37 Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 90 51 Exceeding 100 kW but not exceeding 200 kW 18 6,9 p/st 8408 90 55 Exceeding 200 kW but not exceeding 300 kW 18 6,9 p/st 8408 90 57 Exceeding 300 kW but not exceeding 500 kW 18 6,9 p/st 8408 90 71 Exceeding 500 kW but not exceeding 1 000 kW 18 6,9 p/st 8408 90 75 Exceeding 1 000 kW but not exceeding 5 000 kW 18 6,9 p/st 8408 90 99 Exceeding 5 000 kW 18 6,9 p/st 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 : 8409 10  For aircraft engines : 8409 10 10 For engines for use in civil aircraft (') 12 (2) Free  840910 90 Other 12 (2) 3,8   Other : 8409 91 00 Suitable for use solely or principally with spark-ignition internal combus ­ tion piston engines 16 4,9  8409 99 00   Other 16 4,9  8410 Hydraulic turbines, water wheels, and regulators therefor :  Hydraulic turbines and water wheels : 84101100   Of a power not exceeding 1 000 kW 15 6  841012 00 Of a power exceeding 1 000 kW but not exceeding 10 000 kW 15 6  8410 13 00   Of a power exceeding 10 000 kW 15 6  8410 90 00 - Parts, including regulators 15 6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community. This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 527 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Turbo-jets, turbo-propellers and other gas turbines :  Turbo-jets :   Of a thrust not exceeding 25 kN :   - For use in civil aircraft (')    Other . Of a thrust exceeding 25 kN : For use in civil aircraft (') : 12 (2) 12 (2) Free 4,4 p/st p/st     Of a thrust exceeding 25 kN but not exceeding 44 kN     Of a thrust exceeding 44 kN but not exceeding 132 kN 12 (2) Free 12 (2) Free 12 (2) , Free 12 (2) 3,8 p/st p/st p/st p/st Of a thrust exceeding 132 kN   - Other  Turbo-propellers : Of a power not exceeding 1 100 kW :   - For use in civil aircraft (') . . 12 (2) 15 (2) Free 5,1 p/st p/st  Other Of a power exceeding 1 100 kW :  For use in civil aircraft (') : 8411 8411 11 8411 11 10 8411 11 90 8411 12 8411 1211 8411 12 13 8411 12 19 8411 12 90 841121 8411 21 10 8411 21 90 841122 841122 11 8411 22 19 8411 22 90 841181 8411 81 10 8411 81 90 841182 841182 10 841182 91 841182 93 841182 99 841191 8411 91 10 84119190     Of a power exceeding 1 100 kW but not exceeding 3 730 kW . , 12 (2) 12 (2) 12 (2) Free Free 3,8 p/st p/st p/st   -  Of a power exceeding 3 730 kW Other  Other gas turbines :   Of a power not exceeding 5 000 kW :   - For use in civil aircraft (')  Other Of a power exceeding 5 000 kW : For use in civil aircraft ( ¢) Other : 14 14 14 14 14 14 Free 5,5 Free 5,5 5,5 5,5 p/st p/st p/st p/st p/st p/st     Of a power exceeding 5 000 kW but not exceeding 20 000 kW ,    Of a power exceeding 20 000 kW but not exceeding 50 000 kW     Of a power exceeding 50 000 kW  Parts : Of turbo-jets or turbo-propellers :    For use in civil aircraft (')  Other 14 12 (2) Free 3,8 (')" Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 528 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 4 52 ' 3   Other :    Of gas turbines, for use in civil aircraft (*) 14 14 Free 5,5    Other Other engines and motors :  Reaction engines other than turbo-jets :   For use in civil aircraft f 1 ) . . . 12 (2) 12 (2) Free 4,4 p/st p/stOther  Hydraulic power engines and motors :   Linear acting (cylinders) :    For use in civil aircraft 0) . Free 6 6 Free Other :     Hydraulic systems   Other Other : For use in civil aircraft (')    Other :     Hydraulic systems   Other : 841199 84119910 841199 90 8412 8412 10 8412 10 10 8412 10 90 8412 21 8412 21 10 8412 21 91 8412 21 99 8412 29 8412 29 10 8412 29 50 8412 29 91 8412 29 99 8412 31 8412 31 10 8412 31 90 8412 39 8412 39 10 8412 39 90 8412 80 8412 80 10 8412 80 91 8412 80 99 8412 90 8412 90 10 8412 90 30 7 7 7      Hydraulic fluid power motors . . . . Other 15 15 15 15 14 14 14 14 14 14 14 13 14 14 14 12 0  Pneumatic power engines and motors :   Linear acting (cylinders) :    For use in civil aircraft (!)    Other   Other : For use in civil aircraft ( ¢)    Other  Other : Free 7 Free 7   Steam or other vapour power engines 5   Other :    For use in civil aircraft ( ! ) Other  Parts :   For use in civil aircraft ( ! )   Other : Free 7 Free 3,8    Of reaction engines other than turbo-jets . ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 529 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8412 90 50  Of hydraulic power engines and motors 15 6  8412 90 90 Other 14 5,5  8413 Pumps for liquids, whether or not fitted with a measuring device ; liquid elevators :  Pumps fitted or designed to be fitted with a measuring device : 8413 11 00   Pumps for dispensing fuel or lubricants, of the type used in filling-sta ­ tions or in garages 15 4,6 p/st 8413 19   Other : 84131910    For use in civil aircraft i 1 ) 12 Free  8413 19 90  Other 15 4,6 p/st 8413 20  Hand pumps, other than those of subheading 8413 11 or 8413 19 : 8413 20 10   For use in civil aircraft (') 12 Free  8413 20 90   Other 12 4 p/st 8413 30  Fuel, lubricating or cooling-medium pumps for internal combustion piston engines : 8413 30 10 For use in civil aircraft ( · ) 12 Free  8413 30 90   Other 12 4 p/st 8413 40 00  Concrete pumps 12 4 p/st 8413 50  Other reciprocating positive displacement pumps : 8413 50 10 For use in civil aircraft (')   Other : 12 Free  8413 50 30  Hydraulic units 12 4  841350 50 8413 50 71 8413 50 79    Dosing and proportioning pumps ·. .    Other : Piston pumps :      Hydraulic fluid power Other 12 12 12 4 4 4 p/st p/st p/st 841350 90     Other 12 4 p/st 8413 60  Other rotary positive displacement pumps : 8413 60 10   For use in civil aircraft (')   Other : 12 Free  8413 60 30    Hydraulic units    Other :  Gear pumps : 12 4 8413 60 41  Hydraulic fluid power 12 4 p/st 8413 60 49   Other   Vane pumps : 12 4 p/st 8413 60 51   Hydraulic fluid power 12 4 p/st 8413 60 59      Other 12 4 p/st Hydraulic fluid power (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 530 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8413 60 60  -   Screw pumps 12 4 p/st 8413 60 90  -   Other 12 . 4 p/st 8413 70  Other centrifugal pumps : 841370 10   For use in civil aircraft i1 ) Other :  -  Submersible pumps : 12 Free 8413 70 21     Single-stage 12 4 p/st 8413 70 29 Multi-stage 12 4 p/st 8413 70 30    Glandless impeller pumps for heating systems and warm water supply . Other, with a discharge outlet diameter : 12 4 p/st 8413 70 40   Not exceeding 15 mm  Exceeding 15 mm : 12 4 p/st 8413 70 50 Channel impeller pumps and side channel pumps Radial flow pumps : ¡Single-stage :   With single entry impeller : 12 4 p/st 8413 70 61 ________ Monobloc 12 4 p/st 8413 70 69 Other 12 4 p/st 8413 70 70 8413 70 80 8413 70 91        With more than one entry impeller  -     Multi-stage Other centrifugal pumps : Single-stage 12 12 12 4 4 4 p/st p/st p/st 8413 70 99    Multi-stage  Other pumps ; liquid elevators : 12 4 p/st 8413 81   Pumps : 8413 81 10 For use in civil aircraft ( · ) 12 Free  8413 81 90  -  Other 12 4 p/st 8413 82 00 Liquid elevators  Parts : 14 4,1 p/st 8413 91 Of pumps : 8413 91 10    For use in civil aircraft ( l ) 12 Free  8413 91 90    Other 12 4  8413 92 00  - Of liquid elevators 14 4,1  8414 Air or vacuum pumps, air or other gas compressors and fans ; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters : ¢ 841410  Vacuum pumps : 8414 10 10   For use in civil aircraft (') 12 Free  Multi-stage provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 31 . 10 . 88 Official Journal of the European Communities 531 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8414 10 30 Rotary piston pumps, sliding vane rotary pumps, molecular drag pumps and Roots pumps Other : 12 4,4 p/st 8414 10 50 Diffusion pumps, cryopumps and adsorption pumps 12 4.4 p/st 8414 10 90 Other 12 4,4 p/st 8414 20  Hand- or foot-operated aÃ ­r pumps : 8414 20 10  - For use in civil aircraft (') Other : 12 Free  8414 20 91  Hand pumps for cycles 16 4,4 p/st 8414 20 99 Other 16 4,4 p/st 8414 30  Compressors of a kind used in refrigerating equipment : 8414 30 10 For use in civil aircraft (')   Other : 12 Free  8414 30 30 Of a power not exceeding 0,4 kW  Of a power exceeding 0,4 kW : 12 4,4 p/st 8414 30 91 Hermetic or semi-hermetic 12 4,4 p/st 8414 30 99 Other 12 4,4 p/st 8414 40 *  Air compressors mounted on a wheeled chassis for towing : 8414 40 10 Giving a flow per minute not exceeding 2 m3 12 4,4 . p/st 8414 40 90 Giving a flow per minute exceeding 2 m3  Fans : 12 4,4 p/st 8414 51 Table, floor, wall, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W : 8414 51 10 .  For use in civil aircraft (') 13 Free  8414 51 90 Other 19 5,1 p/st 8414 59 Other : 841459 10  For use in civil aircraft (') Other : 13 Free  8414 59 30     Axial fans 13 4,6 p/st 8414 59 50  Centrifugal fans 13 4,6 p/st 8414 59 90  Other 13 4,6 p/st 8414 60 00  Hoods having a maximum horizontal side not exceeding 120 cm . 19 5,1 p/st 8414 80 -r Other : 8414 80 10 For use in civil aircraft ( · )  - Other :    Turbokompressors : 12 Free 8414 80 21 Single-stage 12 4,4 p/st 8414 80 29   Multi-stage 12 4,4 p/st provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 532 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous conventional (%) (%) , 2 3 4 5   Reciprocating displacement compressors, having a gauge pressure capacity of :    Not exceeding 15 bar, giving a flow per hour :  Not exceeding 60 m3  Exceeding 60 m3    Exceeding 15 bar, giving a flow per hour : p/st p/st p/st p/st p/st p/st p/st p/st 12 12 12 12 12 12 12 12 12 12 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 Free 4,4  Not exceeding 120 m3 Exceeding 120 m 3   Rotary displacement compressors :    Single-shaft  Multi-shaft : Screw compressors ¢     Other Other Parts :  For use in civil aircraft ( l )  Other 8414 80 31 8414 80 39 8414 80 41 8414 80 49 8414 80 60 8414 80 71 8414 80 79 8414 80 90 8414 90 8414 90 10 8414 90 90 8415 8415 10 00 8415 81 8415 81 10 8415 81 90 8415 82 8415 82 10 8415 82 90 8415 83 8415 83 10 8415 83 90 8415 90 8415 90 10 8415 90 90 Air conditioning machines, comprising a motor-driven fan and ele ­ ments f[or changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated :  Window or wall types, self-contained 13 3,8 - Other :   Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle :    For use in civil aircraft ( ! )    Other . . . .   Other, incorporating a refrigerating unit :  ¢-  For use in civil aircraft (')    Other   Not incorporating a refrigerating unit : 12 12 12 12 12 12 12 12 Free 5,3 Free 5,3 Free 5,3 Free 5,3    For use in civil aircraft ( ¢) - Other  Parts :   Of air conditioning machines of , subheading 8415 81 , 8415 82 or 8415 83 , for use in civil aircraft f 1 ) ........... Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 » 10 . 88 Official Journal of the European Communities 533 Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8416 Furnace burners for liquid fuel, for pulverized solid fuel or for gas ; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances : 8416 10  Furnace burners for liquid fuel : 8416 10 10   Incorporating an automatic control device 14 4,1 p/st 8416 10 90 Other 14 4,1 p/st 8416 20 00  Other furnace burners, including combination burners 14 4,1  8416 30 00  Mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 14 4,1  8416 90 00 14 4,1  8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric : 8417 10 00  Furnaces and ovens for the roasting, melting or other heat-treatment of ores, pyrites or of metals 14 4,1  8417 20  Bakery ovens, including biscuit ovens : 8417 20 10   Tunnel ovens 14 4,1  8417 20 90 Other 14 4,1  8417 80  Other : 8417 80 10 Furnaces and ovens for the incineration of rubbish 14 4,1  . 8417 80 90   Other 14 4,1  8417 90 00 14 4,1  8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other ; heat pumps other than air conditioning machines of heading No 8415 : 8418 10  Combined refrigerator-freezers, fitted with separate external doors : 8418 10 10   For use in civil aircraft (') , . . . . 13 Free  8418 10 90   Other  Refrigerators, household type : 13 3,8 p/st 8418 21   Compression-type : 8418 21 10    Of a capacity exceeding 340 litres    Other : 13 3 p/st 8418 21 51  Table model 13 3,8 p/st 8418 21 59  Building-in type     Other, of a capacity : 13 3,8 p/st 8418 21 91      Not exceeding 250 litres 13 3,8 p/st 8418 21 99 _____ Exceeding 250 litres but not exceeding 340 litres 13 3,8 p/st 8418 22 00   Absorption-type, electrical 13 3,8 p/st 8418 29 00   Other - » 13 3,8 p/st Parts . provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary 534 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8418 30  Freezers of the chest type, not exceeding 800 litres capacity : £418 30 10 For use in civil aircraft (') Other : 13 Free 1 8418 30 91  Of a capacity not exceeding 400 litres 13 3,8 p/st 8418 30 99 Of a capacity exceeding 400 litres but not exceeding 800 litres .... 13 3,8 . p/st 8418 40  Freezers of the upright type, not exceeding 900 litres capacity : 8418 4010   For use in civil aircraft (') Other : 13 Free  841840 91  Of a capacity not exceeding 250 litres 13 3,8 p/st 8418 40 99  Of a capacity exceeding 250 litres but not exceeding 900 litres .... 13 3,8 p/st 8418 50  Other refrigerating or freezing chests, cabinets, display counters, show-cases and similar refrigerating or freezing furniture : Refrigerated show-cases and counters (incorporating a refrigerating unit or evaporator) : 1 8418 50 11 For frozen food storage 13 3,8 p/st 8418 50 19  Other   Other refrigerating furniture : 13 3,8 p/st 8418 50 91 For deep-freezing, other than that of subheadings 8418 30 and 8418 40 13 3,8 p/st 8418 50 99 Other  Other refrigerating or freezing equipment ; heat pumps : 13 3,8 p/st 8418 61 Compression type units whose condensers are heat exchangers : 8418 61 10    For use in civil aircraft 0 13 Free  8418 61 90  Other 13 3,8  8418 69   Other : 8418 69 10    For use in civil aircraft (')  Other : 13 Free  8418 69 91     Absorption heat pumps 13 3,8  8418 69 99 Other  Parts : 13 3,8  8418 91 00   Furniture designed to receive refrigerating or freezing equipment 13 3,8  8418 99 Other : 8418 99 10  Evaporators and condensers, excluding those for refrigerators of the household type ' 13 3  8418 99 90 Other 13 - 3,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 535 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8419 Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, recti ­ fying, sterilizing, pasteurizing, steaming, drying, evaporating, vapour ­ izing, condensing or cooling, other than machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electric :  Instantaneous or storage water heaters, non-electric : 8419 11 00   Instantaneous gas water heaters 15 4,4  8419 if 00   Other ; . . . 15 4,4  8419 20 00  Medical, surgical or laboratory sterilizers  Dryers : 17 . 5,6  8419 31 00 For agricultural products 14 4,1  8419 32 00   For wood, paper pulp, paper or paperboard 14 4,1  841939 00 Other 14 4,1  8419 4000  Distilling or rectifying plant 14 4,1  8419 50  Heat exchange units : 8419 50 10   For use in civil aircraft (0 11 Free  8419 50 90 Other 11 3,5  8419 60 00  Machinery for liquefying air or other gases  Other machinery, plant and equipment : 14 4,1  8419 81   For making hot drinks or for cooking or heating food : 8419 81 10    For use in civil aircraft (')    Other : 18 Free  8419 81 91   Percolators and other appliances for making coffee and other hot drinks 18 5,8  8419 81 99     Other 14 4,1  8419 89 Other : 8419 89 10  Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water 14 4,1  8419 89 90 Other 14 4,1  8419 90  Parts : 8419 90 10 Of heat exchange units , for use in civil aircraft (') 14 Free  8419 90 90   Other 14 4,1 8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor : 8420 10 00  Calendering or other rolling machines 13 3,8  provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 536 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Parts : 8420 91 Cylinders : 8420 91 10    Of cast iron 13 3,8  · 8420 91 30  Of open-die forged steel 13 3,8  8420 91 90    Other 13 3,8  8420 99 00   Other 13 3,8  8421 Centrifuges, including centrifugal dryers ; filtering or purifying ma ­ chinery and apparatus, for liquids or gases :  Centrifuges, including centrifugal dryers : ¢ 8421 1100   Cream separators 13 3,8  8421 1200   Clothes-dryers 18 5,3 p/st 8421 19 Other : 8421 19 10    For use in civil aircraft (')    Other : 15 Free  8421 19 91     Centrifuges of a kind used in laboratories 13 3,8  8421 19 99     Other . ,  Filtering or purifying machinery and apparatus for liquids : 13 3,8  842121   For filtering or purifying water : 8421 2110    For use in civil aircraft (') 15 Free  8421 21 90    Other 15 4,4  8421 22 00   For filtering or purifying beverages other than water 15 4,4  8421 23   Oil or petrol-filters for internal combustion engines : 8421 23 10   i- For use in civil aircraft (') 15 Free  8421 23 90    Other 15 4,4  842129 Other : 8421 29 10  For use in civil aircraft (') 15 Free  8421 29 90 Other  Filtering or purifying machinery and apparatus for gases : 15 4,4  842131   Intake air filters for internal combustion engines : 8421 31 10    For use in civil aircraft ( ! ) 15 Free  8421 31 90    Other 15 4,4  8421 39   Other : 8421 39 10  For use in civil aircraft 0 )    Other : 15 Free  842139 30     Machinery and apparatus for filtering or purifying air ...... 15 4,4  provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary 31 . 10 . 88 Official Journal of the European Communities 537 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 ' 5    .  Machinery and apparatus for filtering or purifying other gases : 8421 39 51    By a liquid process 15 4,4  8421 39 55      By an electrostatic process 15 4,4  8421 39 71 By a catalytic process 15 4,4  8421 39 75   By a thermic process 15 4,4  8421 39 99  Other - Parts : 15 4,4  8421 91 00   Of centrifuges, including centrifugal dryers 13 3,8  8421 99 00   Other 15 4,4  8422 Dish-washing machines ; machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages :  Dish-washing machines : 8422 11 00 Of the household type 18 4,9 p/st 8422 19 00   Other 18 3,5 p/st 8422 20 00  Machinery for cleaning or drying bottles or other containers 13 3,5  8422 30 00  Machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; machinery for aerating beverages 13 3,5  8422 40 00  Other packing or wrapping machinery 13 3,5  8422 90 00 15 3,5  8423 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight operated counting or checking machines ; weighing machine weights of all kinds : 8423 10  Personal weighing machines, including baby scales ; household scales : 8423 10 10   Household scales 15 4,4 p/st 8423 10 90 Other 15 4,4 p/st 8423 20 00  Scales for continuous weighing of goods on conveyors 15 4,4 p/st 8423 30 00  Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales -' Other weighing machinery : 15 4,4 p/st 8423 81   Having a maximum weighing capacity not exceeding 30 kg : 8423 81 10    Check weighers and automatic control machines operating by refer ­ ence to a pre-determined weight 15 4,4 p/st 8423 81 30    Machinery for weighing and labelling pre-packaged goods 15 4,4 p/st 8423 81 50    Shop-scales 15 4,4 4,4 p/st p/st8423 81 90    Other 15 538 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8423 82   Having a maximum weighing capacity exceeding 30 kg but not ex ­ ceeding 5 000 kg : 8423 82 10 Check weighers and automatic control machines operating by refer ­ ence to a pre-determined weight Other, of a capacity : 15 4,4 p/st 8423 82 91   Exceeding 30 kg but not exceeding 1 500 kg 15 4,4 p/st 8423 82 99     Exceeding 1 500 kg but not exceeding 5 000 kg 15 4,4 p/st 8423 89   Other : 8423 89 10  -  Weighbridges 15 4,4 p/st 8423 89 90    Other 15 4,4 p/st 8423 90 00  Weighing machine weights of all kinds ; parts of weighing machinery .... 15 4,4 '- 8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers, whether or not charged ; spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : 8424 10  Fire extinguishers, whether or not charged : 8424 10 10   For use in civil aircraft (') 12 Free  842410 90   Other 12 4,4  8424 20  Spray guns and similar appliances : 8424 20 10 Guns for spraying hot materials 12 4,4  8424 20 90   Other 12 4,4  8424 30  Steam or sand blasting machines and similar jet projecting machines : 8424 30 10   Compressed air operated 12 4,4  8424 30 90 Other  Other appliances : 12 4,4  8424 81 Agricultural or horticultural : 8424 81 10    Watering appliances    Other :  Portable appliances : 12 ' 4,4 8424 81 31 _____ Without motor 12 4,4 p/st 8424 81 39      With motor   Other : 12 4,4 p/st 8424 81 91 _____ Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors 12 4,4 p/st 8424 81 99      Other 12 4,4 p/st 8424 89   Other :    Water cleaning appliances, with built-in motor : 8424 89 10     with heating device   Other, of an engine power : 12 4,4 p/st 8424 89 31  Not exceeding 7,5 kW 12 4,4 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 539 Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8424 89 39   Exceeding 7,5 kW 12 4,4 p/st 8424 89 90    Other 12 4,4  8424 90 00 12 4,4  8425 Pulley tackle and hoists other than skip hoists ; winches and capstans ; jacks :  Pulley tackle and hoists other than skip hoists or hoists of a kind used for raising vehicles : * 842511   Powered by electric motor : 8425 11 10  For use in civil aircraft (*) 14 Free  8425 11 90   - Other 14 4,1 p/st 8425 19   Other : 8425 19 10 For use in civil aircraft C 1 )   - Other : 14 Free  8425 19 91     Manually operated chain hoists 14 4,1 p/st 8425 19 99 Other 14 4,1  8425 20 00  Pit-head winding gear ; winches specially designed for use underground . . .  Other winches ; capstans : 14 4,1  8425 31   Powered by electric motor : 8425 31 10  For use in civil aircraft (*) 14 Free  8425 31 90 Other 14 4,1 p/st 8425 39   Other : 8425 39 10    For use in civil aircraft (') Other : 14 Free  8425 39 91 Powered by internal combustion piston engines 14 4,1 p/st 8425 39 99     Other  Jacks ; hoists of a kind used for raising vehicles : 14 4,1  8425 41 00   Built-in jacking systems of a type used in garages 14 4,1 p/st 8425 42   Other jacks and hoists, hydraulic : 8425 42 10  For use in civil aircraft ( · ) 14 Free  8425 42 90 Other 14 4,1 p/st 8425 49   Other : 8425 49 10    For use in civil aircraft ( l ) 14 Free  8425 49 90    Other 14 4,1  8426 Ships' derricks ; cranes, including cable cranes ; mobile lifting frames, straddle carriers and works trucks fitted with a crane :  Overhead travelling cranes, transporter cranes, gantry cranes, bridge cranes, mobile lifting frames and straddle carriers : 84261100 Overhead travelling cranes on fixed support 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 540 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8426 12 00   Mobile lifting frames on tyres and straddle carriers 14 5,1  8426 19 00 Other 14 4,1  8426 20 00  Tower cranes 14 4,1  8426 30 00  Portal or pedestal jib cranes 14 4,1   Other machinery, self-propelled : 8426 41 00 /   On tyres / 14 5,8  8426 49 00 Other  Other machinery : 14 4,1  8426 91   Designed for mounting on road vehicles : 8426 91 10    Hydraulic cranes designed for the loading and unloading of the vehicle 14 4,1 p/st 8426 9190 Other 14 4,1  8426 99   Other : 8426 99 10  For use in civil aircraft (!) 14 Free  8426 99 90  Other 14 4,1  8427 Fork-lift trucks ; other works trucks fitted with lifting or handling equipment : 8427 10  Self-propelled trucks powered by an electric motor : 8427 10 10   With a lifting height of 1 m or more 16 4,9 p/st 8427 10 90 Other 16 4,9 p/st 8427 20  Other self-propelled trucks :   With a lifting height of 1 m or more : 8427 20 11    Rough terrain fork-lift and other stacking trucks 16 4,9 p/st 8427 20 19    Other 16 4,9 p/st 8427 20 90 Other 16 4,9 p/st 8427 90 00  Other trucks 14 4,1 p/st 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics) : 8428 10  Lifts and skip hoists : 8428 10 10 For use in civil aircraft ( · ) Other : 14 Free  8428 10 91  Electrically operated 14 4,1  8428 10 99    Other 14 4,1  8428 20  Pneumatic elevators and conveyors : 8428 20 10 For use in civil aircraft (') Other : 14 Free  8428 20 30  Specially designed for use in agriculture 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 541 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5    Other : 8428 20 91     For bulk materials 14 4, 1  8428 20 99     Other  Other continuous-action elevators and conveyors, for goods or materials : 14 4,1  8428 3100   Specially designed for underground use 14 4,1  8428 32 00 Other, bucket type 14 4,1  8428 33   Other, belt type : 8428 33 10  For use in civil aircraft ( · ) 14 Free  8428 33 90 Other 14 4,1  8428 39   Other : 8428 39 10 For use in civil aircraft (')  Other : 14 Free  8428 39 91     Roller conveyors 14 4,1  8428 39 99 Other 14 4,1  8428 40 00  Escalators and moving walkways 14 4,1  8428 50 00  Mine wagon pushers, locomotive or wagon traversers, wagon tippers and similar railway wagon handling equipment . . . 14 4,1  8428 60 00  Teleferies, chair-lifts, ski-draglines ; traction mechanisms for funiculars . . . 14 4,1  I 8428 90  Other machinery : 8428 90 10   For use in civil aircraft (*)   Other : 14 Free  8428 90 30 Rolling-mill machinery ; roller tables for feeding and removing products ; tilters and manipulators for ingots, balls , bars and slabs .  Other ; 14 « 5,6  · 8428 90 50     Feeding equipment (excluding cranes) for blast and other indus ­ trial furnaces ; forging manipulators     Loaders specially designed for use in agriculture : 14 4,1  8428 90 71  Designed for attachment to agricultural tractors 14 4,1  8428 90 79 - . Other Other : 14 4,1  8428 90 91   Mechanical loaders for bulk material 14 4,1  8428 90 99    Other 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 542 Official Journal of the European Communities 31 . 10 . 88 Rate of duty j CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers :  Bulldozers and angledozers : 8429 11 00 Track laying 15 6,5 p/st 8429 19 00 Other 15 6,5 p/st 842920 00  Graders and levellers 15 6,5 p/st 8429 30 00  Scrapers 15 5,8 p/st 842940  Tamping machines and road rollers : Road rollers : 84294010    Vibratory  Other : 13 3,8 p/st 8429 40 31     Pneumatic tyred 13 3,8 p/st 842940 39 Other 13 3,8 p/st 842940 90 Tamping machines  Mechanical shovels, excavators and shovel loaders : 15 6,5 p/st 8429 51   Front-end shovel loaders : 8429 51 10    Loaders specially designed for underground use 15 6  8429 51 90  Other 15 6.  8429 52 00 Machinery with a 360 ° revolving superstructure 15 6,5 p/st 842959 00   Other 15 6,5 p/st 8430 Other moving, grading, levelling, scraping, excavating, tapping, com ­ pacting, extracting or boring machinery, for earth, minerals or ores ; pile-drivers and pile-extractors ; snow-ploughs and snow-blowers : 8430 10 00  Pile-drivers and pile-extractors 15 5,1 p/st 8430 20 00  Snow-ploughs and snow-blowers  Coal or rock cutters and tunnelling machinery : 15 5,1 p/st 8430 31 00 Self-propelled 15 6,5  8430 39 00   Other  Other boring or sinking machinery : 14 4,1  84304100 Self-propelled 15 6,5  8430 49 00   Other 9 2,9  8430 50 00  Other machinery, self-propelled  Other machinery, not self-propelled : 15 6,5  8430 61 00   Tamping or compacting machinery 14 4,1 p/st 8430 62 00   Scrapers 14 4,1 p/st 8430 69 00   Other . . 14 4,1  31 . 10 . 88 Official Journal of the European Communities 543 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8431 Parts suitable for use solely or principally with the machinery of heading Nos 8425 to 8430 : 8431 10 00  Of machinery of heading No 8425 14 4,1  8431 20 00  Of machinery of heading No 8427  Of machinery of heading No 8428 : 20 5,3 8431 31 00 Of lifts, skip hoists or escalators 14 4,1  8431 39   Other : 8431 39 10    Of rolling-mill machinery of subheading 8428 90 30 14 5,6  8431 39 90    Other  Of machinery of heading No 8426, 8429 or 8430 : 14 4,1  8431 41 00  -r Buckets, shovels, grabs and grips 5,3  8431 42 00   Bulldozer or angledozer blades 15 5,8  8431 43 00   Parts for boring or sinking machinery of subheading No 8430 41 or 8430 49 9 2,9 8431 49 Other : 8431 49 20    Of cast iron or cast steel 15 5,2  8431 49 80    Other 15 5,2  8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation ; lawn or sports-ground rollers : 8432 10  Ploughs : 8432 10 10   Mouldboard 11 3,5 p/st 8432 10 90 Other  Harrows, scarifiers, cultivators, weeders and hoes : 11 3,5 p/st 8432 21 00 Disc harrows 11 3,5 p/st 8432 29   Other : 8432 29 10  Scarifiers and cultivators 11 3,5 p/st 8432 29 30    Harrows 11 3,5 p/st 8432 29 50    Rotovators 11 3,5 p/st 8432 29 90 : Other 11 3,5 p/st 8432 30  Seeders, planters and transplanters : Seeders : . 8432 30 11  Central driven precision spacing seeders 11 3,5 p/st 8432 30 19    Other 11 3,5 p/st 8432 30 90   Planters and transplanters 11 3,5 p/st 8432 40  Manure spreaders and fertilizer distributors : 8432 40 10 Mineral or chemical fertilizer distribution 11 3,5 p/st 8432 40 90 Other 11 3,5 p/st , 8432 80 00  Other machinery 11 3,5  8432 90 - Parts : 8432 90 10 Ploughshares 11 3,5  544 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Supplementary unitDescription autonomous (%) conventional (%) 1 2 4 53 118432 90 90  Other 3,5 8433 Harvesting or threshing machinery, including straw or fodder balers ; grass or hay mowers ; machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, other than machinery of heading No 8437 :  Mowers for lawns, parks or sports grounds :   Powered, with the cutting device rotating in a horizontal plane :8433 11 8433 11 10 1 3,5 11 11 11 3,5 3,5 3,5 8433 11 51 8433 11 59 8433 11 90 8433 19 8433 19 10 Electric    Other :  Self-propelled :  With a seat    Other     Other   Other :    With motor : Electric .  Other :      Self-propelled :   With a seat Other      Other    Without motor 1 3,5 8433 19 51 8433 19 59 8433 19 70 8433 19 90 8433 20 8433 20 10 11 11 11 11 11 3,5 3,5 3,5 3,5 3,5 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st  Other mowers, including cutter bars for tractor mounting :   With motor   Other :    Designed to be carried on or hauled by a tractor :   With the cutting device rotating in a horizontal plane Other    Other  Other haymaking machinery :   Turners, side delivery rakes, and tedders   Other 8433 20 51 8433 20 59 8433 20 90 8433 30 8433 30 10 8433 30 90 8433 40 8433 40 10 8433 40 90 8433 51 00 843352 00 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5  Straw or fodder balers, including pick-up balers :   Pick-up balers   Other  Other harvesting machinery ; threshing machinery :   Combine harvester-threshers   Other threshing machinery 31 . 10. 88 Official Journal of the European Communities 545 Rate of duty CN code Description autonomous Supplementary unit (%) conventional (%) 3 4 52   Root or tuber harvesting machines :    Potato-diggers and potato harvesters p/st p/st p/st  Beet-topping machines and beet harvesters    Other   Other : p/st    Forage harvesters Other 3,5 3,5 3,5 3,5 3,5 3,5 3,5 3,5  Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce :   Machines for sorting or grading eggs p/st 11 11 1-1 11 11 11 11 11 11 11 11   Other  Parts Milking machines and dairy machinery :  Milking machines  Dairy machinery  Parts 4,1 4,1 4,1 8433 53 8433 53 10 8433 53 30 8433 53 90 8433 59 8433 59 10 8433 59 90 8433 60 8433 60 10 8433 60 90 8433 90 00 8434 8434 10 00 8434 20 00 8434 90 00 8435 8435 10 8435 10 10 8435 10 90 8435 90 00 8436 8436 10 8436 10 10 8436 10 90 8436 21 00 8436 29 00 8436 80 00 8436 9100 8436 99 00 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages :  Machinery :   Presses   Other  Parts 12 12 12 Other agricultural, horticultural, forestry, poultry-keeping or bee ­ keeping machinery, including germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders :  Machinery for preparing animal feedingstuffs :   Crushers and other mills for cereals, beans, peas and the like p/st 4 4 4 3,8 3,8 3,8 3,8 3,8 3,8 3,8 Other  Poultry-keeping machinery ; poultry incubators and brooders : 12 12 12 12 12 12 12   Poultry incubators and brooders   Other  Other machinery . .  Parts :   Of poultry-keeping machinery or poultry incubators and brooders . . . . Other 546 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (% 1 2 3 4 5 8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables ; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery :  Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables D/St12 13 12 3,7 4.6 3.7 8437 10 00 8437 80 00 8437 9000 8438  Other machinery  Parts Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils :  Bakery machinery and machinery for the manufacture of macaroni, spaghetti or similar products : Bakery machinery   Machinery for the manufacture of macaroni, spaghetti or similar products  Machinery for the manufacture of confectionery, cocoa or chocolate . . . .  Machinery for sugar manufacture  Brewery machinery 8438 10 8438 10 10 8438 10 90 8438 20 00 8438 30 00 8438 40 00 8438 50 00 8438 60 00 8438 80 8438 80 10 8438 80 91 8438 80 99 8438 90 00  Machinery for the preparation of meat or poultry  Machinery for the preparation of fruits, nuts or vegetables 13 13 13 13 13 13 13 13 13 13 13 3,8 3,8 3,8 3,8 3,8 3,8 3,8 3,8 3,8 3,8 3,8  Other machinery :   For the preparation of tea or coffee   Other :    For the preparation or manufacture of drink Other  Parts Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard :  Machinery for making pulp of fibrous cellulosic material  Machinery for making paper or paperboard  Machinery for finishing paper or paperboard 14 12 14 14 13 4,1 3.8 4,1 4,1 3.9 8439 8439 10 00 8439 20 00 8439 30 00 8439 91 00 8439 99 00 8440 8440 10 8440 10 10  Parts :   Of machinery for making pulp of fibrous cellulosic material   Other Book-binding machinery, including book-sewing machines :  Machinery :   Folding machines 3,5 31 . 10 . 88 Official Journal of the European Communities 547 CN code Description 2 Collating machines and gathering machines   Sewing, wire stitching and stapling machines   Unsewn (perfect) binding machines Other  Parts Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds :  Cutting machines :   Combined reel slitting and re-reeling machines   Other slitting and cross cutting machines 8440 10 20 844010 30 84401040 8440 10 90 8440 90 00 8441 8441 10 8441 10 10 8441 10 20 8441 10 30 8441 10 90 8441 20 00 844130 00 8441 40 00 8441 80 00 844190 8441 90 10 8441 90 90 8442   Guillotines Other  Machines for making bags, sacks or envelopes  Machines for making cartons, boxes, cases, tubes, drums or similar con ­ tainers, other than by moulding  Machines for moulding articles in paper pulp, paper or paperboard Rate of duty autonomous (%) conventional (%) Supplementary unit 3 4 5 U 3,5  U 3,5  11 3,5  11 3,5  11 3,5 13 3,8 13 3,8  13 3,8  13 3,8  13 3,8  13 3,8  13 3,8  13 3,8  13 3,8  13 3,8 13 4,1 p/st 6 2,2 p/st 13 4,1 p/st 14 4,1  14 4,1  15 4,5 15 4,5  15 4,5  15 4,5   Other machinery  Parts : Of cutting machines   Other Machinery, apparatus and equipment (other than the machine-tools of heading Nos 8456 to 8465), for type-founding or type-setting, for preparing or making printing blocks, plates, cylinders or other prin ­ ting components ; printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) :  Phototype-setting and composing machines  Machinery, apparatus and equipment for type-setting or composing by other processes, with or without founding device :   For founding and setting (for example, linotypes, monotypes, inter ­ types)   Other 8442 10 00 8442 20 8442 20 10 8442 20 90 8442 30 00 8442 40 00 8442 50 8442 50 10 8442 50 30 8442 50 91 8442 50 99  Other machinery, apparatus and equipment  Parts of the foregoing machinery, apparatus or equipment  Printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) :   Photogravure plates   Offset printing plates   Other :    Ready for printing    Other 548 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8443 Printing machinery ; machines for uses ancillary to printing :  Offset printing machinery : 84431100   Reel fed 11 3 p/st 844312 00   Sheet fed, office type (sheet size not exceeding 22 x 36 cm) 11 3 . p/st 844319 Other :    Sheet fed, taking sheets of a size : 8443 19 11     Not exceeding 29,7 x 42 cm 11 3 p/st 8443 19 19   Exceeding 29,7 x 42 cm 11 3 p/st 8443 19 90 Other  Letterpress printing machinery, excluding flexographic printing : 11 3 p/st 8443 21 00 Reel fed 11 3 p/st 8443 29 00 Other 11 3 p/st 8443 30 00  Flexographic printing machinery 11 3 p/st 8443 40 00  Gravure printing machinery 11 3 p/st 8443 50  Other printing machinery :   Rotary presses : 8443 50 11  For printing textile materials 11 3 p/st 8443 50 19  Other 11 3 - p/st 8443 50 90 Other 11 3 p/st 8443 60 00  Machines for uses ancillary to printing 13 3  8443 90 00 - Parts 11 3  8444 00 Machines for extruding, drawing, texturing or cutting man-made textile materials : 8444 00 10  Machines for extruding 12 3,8 p/st 8444 00 90  Other 12 3,8 p/st 8445 Machines for preparing textile fibres ; spinning, doubling or twisting machines and other machinery for producing textile yarns ; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading No 8446 or 8447 :  Machines for preparing textile fibres : 8445 11 00   Carding machines 12 3,8 p/st 8445 12 00 Combing machines 12 3,8 p/st 8445 13 00   Drawing or roving machines 12 3,8 p/st 8445 19 00   Other 12 3,8 p/st 8445 20 00  Textile spinning machines 12 3,8  8445 30  Textile doubling or twisting machines : 8445 30 10   Textile doubling machines 12 3,8 . p/st 8445 30 90   Textile twisting machines 12 3,8 p/st 31 . 10 . 88 Official Journal of the European Communities 549 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8445 40 00  Textile winding (including weft-winding) or reeling machines 12 3,8 p/st 8445 90 00  Other 13 3,8 p/st 8446 Weaving machines (looms) : 8446 10 00 - For weaving fabrics of a width not exceeding 30 cm  For weaving fabrics of a width exceeding 30 cm, shuttle type : 11 3,5 p/st 8446 21 00   Power looms 11 3,5 p/st 8446 29 00   Other 11 3,5 p/st 8446 30 00  For weaving fabrics of a width exceeding 30 cm, shuttleless type 11 3,5 p/st 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting :  Circular knitting machines : 8447 1100 With cylinder diameter not exceeding 165 mm 13 4,4 p/st 8447 12 00   With cylinder diameter exceeding 165 mm 13 4,4 p/st 8447 20  Flat knitting machines ; stitchrbonding machines : 8447 20 10 Hand operated Other : 13 4,4 p/st 8447 20 91 -   Warp knitting machines (including Raschel type) 13 4,4 p/st 8447 20 93    Fully fashioned knitting machines (Cotton's type) 13 4,4 p/st 8447 20 99    Other 13 4,4 p/st 8447 90 00 10 3,2 p/st 8448 Auxiliary machinery for use with machines of heading No 8444, 8445, 8446 or 8447 (for example, dobbies, Jacquards, automatic stop motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading No 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles) :  Auxiliary machinery for machines of heading No 8444, 8445, 8446 or 8447 : 84481100   Dobbies and Jacquards ; card reducing, copying, punching or assembling machines for use therewith ' 12 3,8  844819 00   Other 12 3,8 ,  8448 20 00  Parts and accessories of machines of heading No 8444 or of their auxiliary machinery  Parts and accessories of machines of heading No 8445 or of their auxiliary machinery : 12 3,8  8448 31 00   Card clothing 12 3,8  8448 32 00   Of machines for preparing textile fibres, other than card clothing .... 12 3,8  Other 550 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description Supplementary unit (%) autonomous conventional (% 53 42   Spindles, spindle flyers, spinning rings and ring travellers :    Spindles and spindle flyers    Spinning rings and ring travellers .   Other 12 12 12 12 12 12  Parts and accessories of weaving machines (looms) or of their auxiliary machinery :   Shuttles Reeds for looms, healds and heald-frames 8448 33 8448 33 10 8448 33 90 8448 39 00 8448 41 00 8448 42 00 8448 49 00 8448 51 8448 51 10 8448 51 90 8448 59 00 8449 00 00 3,8 3,8 3,8 3,8 3,8 3,8 3,8 3,8 3,8   Other  Parts and accessories of machines of heading No 8447 or of their auxiliary machinery :   Sinkers, needles and other articles used in forming stitches :  Sinkers    Other   Other 12 12 12 13 3,8 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes, including machinery for making felt hats ; blocks for making hats Household or laundry-type washing machines, including machines which both wash and dry :  Machines, each of a dry linen capacity not exceeding 10 kg :   Fully-automatic machines : 8450 8450 11 8450 11 10 8450 11 90 8450 12 00 8450 19 00 8450 20 00 8450 90 00  Each of a dry linen capacity not exceeding 6 kg    Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg   Other machines, with built-in centrifugal drier p/st p/st p/st p/st p/st 19 19 19 19 13 19 5,1 5,1 5,1 5,1 3,8 5,1   Other  Machines, each of a dry linen capacity exceeding 10 kg  Parts 8451 Machinery (other than machines of heading No 8450) for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum ; machines for reeling, unreeling, folding, cutting or pinking textile fabrics : 8451 10 00 Dry-cleaning machines 13 3,8  Furniture, bases and covers for sewing machines and parts thereof  Other parts of sewing machines Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines :  Machinery for preparing, tanning or working hides, skins or leather  Machinery for making or repairing footwear 13 13 13 4,1 4,1 4,1  Other machinery 31 . 10 . 88 Official Journal of the European Communities 551 Rate of duty CN code Description autonomous conventional Supplementary unit %) (%) 4 51 32  Drying machines :   Each of a dry linen capacity not exceeding 10 kg : Each of a dry linen capacity not exceeding 6 kg Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg   Other  Ironing machines and presses (including fusing presses) :   Electrically heated of a power of less than 2 500 W p/st p/st   Other 13 13 13 16 16 13 13 13 13 13 3,8 3,8 3,8 4,6 4,6 3,8 3,8 3,8 3,8 3,8  Washing, bleaching or dyeing machines  Machines for reeling, unreeling, folding, cutting or pinking textile fabrics . 8451 21 8451 21 10 8451 21 90 8451 29 00 8451 30 8451 30 10 8451 30 90 8451 40 00 8451 50 00 8451 80 8451 80 10 8451 80 90 8451 90 00 8452 8452 10  Other machinery :   Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support Other  Parts Sewing machines, other than book-sewing machines of heading No 8440 ; furniture, bases and covers specially designed for sewing ma ­ chines ; sewing machine needles :  Sewing machines of the household type : Sewing machines (lock-stitch only), with heads of a weight not ex ­ ceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor :    Sewing machines having a value (not including frames, tables or 6furniture) of more than 65 ECU each Other Other sewing machines and other sewing machine heads p/st p/st p/st p/st p/st 12 12 12 12 12 14 12 12  Other sewing machines : Automatic units Other  Sewing machine needles 4,4 4,4 4,4 4,9 5,8 5,8 8452 10 11 8452 10 19 8452 10 90 8452 21 00 8452 29 00 8452 30 00 8452 40 00 8452 90 00 8453 8453 10 00 8453 20 00 8453 80 00 552 Official Journal of the European Communities 31 . 10 . 88 Parts . Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8453 90 00 13 4,1  8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries : 8454 10 00  Converters 13 3,8  8454 20  Ingot moulds and ladles :  - Ingot moulds : 8454 20 11  -  Of cast iron 13 3,8  8454 20 19 Other 13 3,8  8454 20 90   Ladles 13 3,8  8454 30  Casting machines : 8454 30 10 For casting under pressure 13 3,8  8454 30 90  - Other 13 3,8  8454 90 00 13 3,8  8455 Metal-rolling mills and rolls therefor : 8455 10 00  Tube mills  Other rolling mills : 13 4,9  8455 2100   Hot or combination hot and cold 13 4,9  8455 22 00 Cold 13 4,9  8455 30  Rolls for rolling mills : 8455 30 10 Of cast iron   Of open-die forged steel : 13 4,9  8455 30 31  -  Hot-rolling work-rolls ; hot-rolling and cold-rolling back-up rolls . . 13 ' 4,9  8455 30 39 Cold-rolling work-rolls 13 4,9  8455 30 90 Of cast or wrought steel 13 4,9  8455 90 00  Other parts 13 4,9  8456 Machine-tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electro-discharge, electro-chemical, electron beam, ionic-beam or plasma arc processes : 8456 10 00  Operated by laser or other light or photon beam processes 15 5,1 p/st 8456 20 00  Operated by ultrasonic processes 15 4,4 p/st 8456 30 00  Operated by electro-discharge processes 15 4,4 p/st 845690 00  Other 15 4,4 p/st 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal : 8457 10 00  Machining centres 10 5 p/st 8457 20 00  Unit construction machines (single station) 10 5 p/st 8457 30 00  Multi-station transfer machines 10 5 p/st 31 . 10 . 88 Official Journal of the European Communities 553 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8458 Lathes for removing metal :  Horizontal lathes : 845811 Numerically controlled : 8458 11 10    Centre lathes, multi-tool lathes and copying lathes  Other : 10 5 p/st 8458 11 91 Automatic lathes and capstan and turret lathes 10 5 p/st 8458 11 99 Other 10 5 p/st 845819   Other : 8458 19 10 Centre lathes, multi-tool lathes and copying lathes Other : 10 4,9 p/st 8458 19 91     Automatic lathes and capstan and turret lathes 10 4,9 p/st 8458 19 99 Other  Other lathes : 10 4,9 p/st 8458 91   Numerically controlled : 8458 91 10    Vertical lathes 10 5 p/st 8458 91 90 Other 10 - 5 p/st 8458 99   Other : 8458 99 10    Vertical lathes 10 4,9 p/st 8458 99 90 Other 10 4,9  8459 Machine-tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes of heading No 8458 : 8459 10 00  Way-type unit head machines  Other drilling machines : 10 5,1 p/st 8459 21   Numerically controlled : 8459 21 10 Radial  Other : 10 5 p/st 8459 21 91     Multi-broach 10 5 p/st 8459 21 99     Other 10 5 p/st 8459 29   Other : 8459 29 10    Radial . .  Other : 12 5,3 p/st 8459 29 91 ' - Multi-broach 12 5,3 p/st 8459 29 99  Other  Other boring-milling machines : 12 5,3 p/st 8459 3100   Numerically controlled 8 4,2 p/st 8459 39 00   Other 8 3 p/st 8459 40  Other boring machines : 8459 40 10   Numerically controlled 8 4,2 p/st 8459 40 90   Other 8 3 p/st 554 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Milling machines, knee-type : 8459 51 00   Numerically controlled 10 5 p/st 8459 59 00 Other  Other milling machines : 12 5,3 p/st 8459 61 Numerically controlled : 8459 61 10  Tool milling machines Other : 10 5 p/st 8459 61 91     Piano-milling machines 10 #5 p/st 8459 6199 Other 10 5 p/st 8459 69   Other : 8459 69 10    Tool milling machines Other : 12 5,3 p/st 8459 69 91   Piano-milling machines 12 5,3 p/st 8459 69 99 Other 12 5,3 p/st 8459 70 00  Other threading or tapping machines 9 4,9 p/st 8460 Machine-tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal, sintered metal carbides or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading No 8461 :  Flat-surface grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 8460 11 00   Numerically controlled 10 5 p/st 8460 19 00   Other  Other grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 10 4,9 p/st 8460 21   Numerically controlled : 8460 21 10 For cylindrical surfaces 10 5 p/st 8460 21 90    Other 10 5 p/st 8460 29   Other : 8460 29 10    For cylindrical surfaces 10 4,9 p/st 8460 29 90 Other  Sharpening (tool or cutter grinding) machines : 10 4,9 p/st 8460 31 00 Numerically controlled 4 2,5 p/st 8460 39 00   Other 4 2,2 p/st 8460 40 00  Honing or lapping machines 10 4,9 p/st 8460 90  Other : 8460 90 10   Fitted with a micrometrie adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0 ,01 mm 10 4,9 p/st 8(460 90 90   Other 4 2,2 p/st 31 . 10 . 88 Official Journal of the European Communities 555 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8461 Machine-tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine ­ tools working by removing metal, sintered metal carbides or cermets, not elsewhere specified or included : 8461 10 00  Planing machines 8 5 p/st 8461 20 00  Shaping or slotting machines 6 2,5 p/st 8461 30 00  Broaching machines 6 2,5 p/st 846140 - Gear cutting, gear grinding or gear finishing machines : -  Gear cutting machines (including abrasive gear cutting machines) : For cutting cylindrical gears : 8461 40 11 Numerically controlled 10 4,9 p/st 8461 40 19 Other For cutting other gears : 10 4,9 p/st 8461 40 31   Numerically controlled 6 3,5 p/st 8461 40 39 Other Gear-finishing machines : Fitted with a micrometrie adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0 ,01 mm : 6 3,5 p/st 8461 40 71 Numerically controlled 10 5 p/st 846140 79     Other 10 5 p/st 846140 90 Other 4 2,2 p/st 846150  Sawing or cutting-off machines : Sawing machines : 8461 50 11    Circular saws 6 2,2 p/st 8461 50 19    Other 6 2,2 p/st 8461 50 90   Cutting-off machines 6 2,2 p/st 8461 90 00 - Other 9 4,9 p/st 8462 Machine-tools (including presses) for working metal by forging, hammering or die-stamping ; machine-tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching ; presses for working metal or metal carbides, not specified above : 8462 10  Forging or die-stamping machines (including presses) and hammers : 8462 10 10   Numerically controlled 6 4.4 2.5 p/st p/st8462 10 90   Other 6  Bending, folding, straightening or flattening machines (including presses) : 8462 21   Numerically controlled : 8462 21 10    For working flat products 8 4 p/st p/st8462 21 90 Other 8 4 556 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 Supplementary unit 5 p/st p/st p/st  Other :   For working flat products Other :    Hydraulic Other Shearing machines (including presses), other than combined punching and shearing machines i  Numerically controlled :   For working flat products Other  Other : For working flat products Other :    Hydraulic Other p/st p/st p/st p/st p/st 8 8 8 8 8 8 8 8 8 8 8 8 Punching or notching machines (including presses), including combined punching and shearing machines : 8462 29 8462 29 10 8462 29 91 8462 29 99 8462 31 8462 31 10 8462 31 90 8462 39 8462 39 10 8462 39 91 8462 39 99 8462 41 8462 41 10 8462 41 90 8462 49 8462 49 10 8462 49 90 8462 91 8462 91 10 8462 91 50 8462 91 91 8462 91 99 8462 99 8462 99 10 8462 99 50 8462 99 91 8462 99 99 2,5 2,5 2,5 4 4 2,5 2,5 2,5 4 4 2,5 2,5 4.4 5.5 5 5 4.4 5.5 5 5 p/st p/st p/st p/st  Numerically controlled :   For working flat products Other  Other : For working flat products Other Other :  Hydraulic presses :   Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales Other :    Numerically controlled Other :     For making rivets , bolts and screws     Other  Other : 15 12 12 12 15 12 12 12 p/st p/st p/st p/st p/st p/st p/st p/st   Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales   Other :    Numerically controlled  Other :     For making rivets, bolts and screws Other 31 . 10 . 88 557Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (% 1 2 3 4 5 Other machine-tools for working metal, sintered metal carbides or cermets, without removing material :  Draw-benches for bars, tubes, profiles, wire or the like :   Draw-benches for wire 9 9 9 9 9 9 4,9 4,9 4,9 4,9 4,9 4,9 p/st p/st p/st p/st p/st p/st   Other  Thread-rolling machines  Machines for working wire  Other :   For working flat products   Other Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass : 13 3,8 p/st  Sawing machines  Grinding or polishing machines :   For working glass :    Optical glass Other Other  Other p/st13 13 13 13 8463 846310 8463 10 10 8463 10 90 8463 20 00 8463 30 00 8463 90 8463 90 10 8463 90 90 8464 8464 10 00 8464 20 8464 2011 8464 20 19 8464 20 90 8464 90 00 8465 8465 10 8465 10 10 8465 10 90 8465 91 00 8465 92 00 8465 93 00 8465 94 00 8465 95 00 8465 96 00 8465 99 8465 99 10 8465 99 90 Machine-tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials :  Machines which can carry out different types of machining operations without tool change between such operations :   With manual transfer of workpiece between each operation   With automatic transfer of workpiece between each operation 3,8 3,8 3,8 3,8 5,8 5,8 5,8 5,8 5,8 5,8 5,8 5,8 5,8 5,8  Other :   Sawing machines   Planing, milling or moulding (by cutting) machines   Grinding, sanding or polishing machines 11 11 11 11 11 11 11 11 11 11 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st   Bending or assembling machines   Drilling or morticing machines   Splitting, slicing or paring machines Other : Lathes    Other 558 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous conventional Supplementary unit (%) %) 1 2 3 4 5 8466 Parts and accessories suitable for use solely or principally with the machines of heading Nos 8456 to 8465, including work or tool holders, self-opening dieheads, dividing heads and other special at ­ tachments for machine-tools ; tool holders for any type of tool for working in the hand :  Tool holders and self-opening dieheads :   Tool holders : Arbors, collets and sleeves Other :     For lathes Other Self-opening dieheads  Work holders : 2,9 2,9 2,9 2,9 2,9 2,9 2,9 2,9 Jigs and fixtures for specific applications ; sets of standard jig and fixture components Other : For lathes Other 846610 8466 10 10 8466 10 31 8466 10 39 846610 90 8466 20 8466 20 10 8466 20 91 8466 20 99 8466 30 00 8466 91 8466 9120 8466 9180 8466 92 8466 92 20 8466 92 80 8466 93 8466 93 20 8466 93 80 8466 94 00 8467  Dividing heads and other special attachments for machine-tools 8 8 8 8 8 8 8 8 8 8 8 8 8 8 8  Other :   For machines of heading No 8464 :    Of cast iron or cast steel  Other For machines of heading No 8465 :  Of cast iron or cast steel Other 2,9 2,9 2,9 2,9 2,9 2,9 2,9   For machines of heading Nos 8456 to 8461 : Of cast iron or cast steel    Other   For machines of heading No 8462 or 8463 Tools for working in the hand, pneumatic or with self-contained non-electric motor :  Pneumatic :   Rotary type (including combined rotary-percussion) :8467 11 8467 11 10 8467 11 90 8467 19 8467 19 10 8467 19 90 8467 81 00 8467 89 00 Metal working Other Other : Concrete vibrators Other  Other tools : Chain saws Other 13 13 13 13 13 13 3 3 3 3 3 3 p/st p/st 31 . 10 . 88 Official Journal of the European Communities 559 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 1 2 3 4 5  Parts :   Of chain saws   Of pneumatic tools Other 13 13 13 3 3 3 Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading No 8515 ; gas-operated surface tempering machines and appliances :  Hand-held blow pipes  Other gas-operated machinery and apparatus  Other machinery and apparatus  Parts . . . Typewriters and word-processing machines :  Automatic typewriters and word-processing machines 12 12 15 12 16 16 16 16 16 3,8 3,8 4,4 3,8 4,6 4,6 4,6 4,6 4,6  Other typewriters, electric :   Weighing not more than 12 kg, excluding case 8467 91 00 8467 92 00 8467 99 00 8468 8468 10 00 8468 20 00 846880 00 8468 90 00 8469 8469 10 00 8469 2100 8469 29 00 8469 31 00 8469 39 00 8470 8470 10 00 8470 21 00 8470 29 00 8470 30 00 8470 40 00 8470 SO 00 8470 90 00 8471 Other  Other typewriters, non-electric : Weighing not more than 12 kg, excluding case Other Calculating machines ; accounting machines, cash registers, postage ­ franking machines, ticket-issuing machines and similar machines, incorporating a calculating device :  Electronic calculators capable of operation without an external source of power  Other electronic calculating machines : p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st 14 14 14 12 12 12 12 12 12 12 4,1 4,1 4,1 4,1   Incorporating a printing device   Other  Other calculating machines  Accounting machines  Cash registers  Other Automatic data-processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included :  Analogue or hybrid automatic data-processing machines :8471 10 8471 10 10 8471 10 90   For use in civil aircraft ( ») Other 11 11 Free 4,9 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 560 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Digital automatic data-processing machines, containing in the same housing at least a central processing unit and an input and output unit, whether or not combined :  For use in civil aircraft (!) - Other :   With a random access memory (RAM) with a capacity not ex ­ ceeding 64 kilobytes Free 4,9 4,9 4,9 4,9 p/st p/st p/st p/st p/st With a random access memory (RAM) with a capacity exceeding 64 kilobytes but not exceeding 256 kilobytes With a random access memory (RAM) with a capacity ex ­ ceeding 256 kilobytes but not exceeding 512 kilobytes . With a random access memory (RAM) with a capacity ex ­ ceeding 512 kilobytes Other : Digital processing units, whether or not presented with the rest of a system, which may contain in the same housing one or two of the following types of unit : storage units, input units, output units : For use in civil aircraft ( «)   Other :  With a random access memory (RAM) with a capacity not 8471 20 8471 20 10 8471 20 40 8471 20 50 8471 20 60 8471 20 90 847191 8471 91 10 8471 91 40 8471 91 50 8471 91 60 8471 91 90 8471 92 8471 92 10 8471 92 90 847193 8471 93 10 8471 93 40 8471 93 50 8471 93 60 8471 93 90 exceeding 64 kilobytes    With a random access memory (RAM) with a capacity ex ­ ceeding 64 kilobytes but not exceeding 256 kilobytes    With a random access memory (RAM) with a capacity ex ­ ceeding 256 kilobytes but not exceeding 512 kilobytes    With a random access memory (RAM) with a capacity ex ­ ceeding 512 kilobytes  Input or output units, whether or not presented with the rest of a system and whether or not containing storage units in the same housing : 11 Free 4,9 4,9 4,9 4,9 Free 4,9 Free 4,9 4,9 4,9 4,9 p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st   For use in civil aircraft (')   Other  Storage units, whether or not presented with the rest of a system :   For use in civil aircraft (')   Other :    Central storage units    Other :     Disk storage units     Magnetic tape storage units  Other provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary 31 . 10 . 88 Official Journal of the European Communities 561 Rate of duty CN code Description autonomous Supplementary unit (% conventional (%) 1 3 4 52 Other :  Peripheral units 11 11 11 8471 99 8471 99 10 8471 99 30 8471 99 90 8472    Punches, verifiers and calculators 4,9 4,9 4,9 p/st p/st p/stOther Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coin ­ sorting machines, coin-counting or wrapping machines, pencil-sharpen ­ ing machines, perforating or stapling machines) :  Duplicating machines  Addressing machines and address plate embossing machines  Machines for sorting or folding mail or for inserting mail in envelopes or bands, machines for opening, closing or sealing mail and machines for affixing or cancelling postage stamps p/st p/st p/st p/st 15 16 15 15 15 4,4 4,6 4,4 4,4 4,4  Other : Coin-sorting, coin-counting or coin-wrapping machines   Other 8472 10 00 8472 20 00 8472 30 00 8472 90 8472 90 10 8472 90 90 8473 8473 10 00 8473 21 00 8473 29 00 8473 30 00 8473 40 00 8474 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of heading Nos 8469 to 8472 :  Parts and accessories of the machines of heading No 8469 . . .  Parts and accessories of the machines of heading No 8470 :   Of the electronic calculating machines of subheading 8470 10, 2 4 8470 21 or 8470 29 Other 14 12 12 12 6,3 4 4 4  Parts and accessories of the machines of heading No 8471  Parts and accessories of the machines of heading No 8472 Machinery for sorting, screening, separating, washing, crushing, grin ­ ding, mixing or kneading earth, stone, ores or other mineral sub ­ stances, in solid (including powder or paste) form ; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand :  Sorting, screening, separating or washing machines  Crushing or grinding machines  Mixing or kneading machines : Concrete or mortar mixers 8474 10 00 8474 20 00 8474 31 00 8474 32 00 8474 39 00 8474 80 00 8474 90 00 13 13 13 r3 13 13 13 3 3 3 3 3 3 3   Machines for mixing mineral substances with bitumen Other  Other machinery  Parts 562 Official Journal of the European Communities 31 . 10 . 88 Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8475 Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes ; machines for manufacturing or hot working glass or glassware : 8475 10 00  Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes 12 3,8  8475 20 00  Machines for manufacturing or hot working glass or glassware 11 3,5  8475 90 00 11 3,5  8476 Automatic goods-vending machines (for example, postage stamp, ciga ­ rette, food or beverage machines), including money-changing ma ­ chines :  Machines : 847611   Incorporating heating or refrigerating devices : 8476 11 10    For food or pre-packed drinks 13 3,8 p/st 8^76 11 90 Other 13 3,8 p/st 8476 19   Other : 8476 19 10  For cigarettes 13 3,8 p/st 8476 19 90    Other 13 3,8 p/st 8476 90 00 13 3,8  8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter : 8477 10 00  Injection-moulding machines 15 4,4  8477 20 00  Extruders 15 4,4  8477 30 00  Blow moulding machines 15 4,4  8477 40 00  Vacuum moulding machines and other thermoforming machines  Other machinery for moulding or otherwise forming : 15 4,4  8477 51 00   For moulding or retreading pneumatic tyres or for moulding or otherwise forming inner tubes 15 4,4  8477 59   Other : 8477 59 10    Presses 15 4,4  8477 59 90    Other 15 4,4  8477 80  Other machinery : 8477 80 10   Machines for the manufacture of foam products 15 4,4  8477 80 90   Other 15 4,4  8477 9000 15 4,4  8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this chapter : 8478 10 00  Machinery 15 4,4  8478 90 00 15 4,4 __ Parts Parts . Parts . 31 . 10 . 88 Official Journal of the European Communities 563 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter :  Machinery for public works, building or the like  Machinery for the extraction or preparation of animal or fixed vegetable fats or oils : Presses   Other  Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials and other machinery for treating wood or cork : 8479 847910 00 8479 20 8479 20 10 8479 20 90 8479 30 8479 30 10 8479 30 90 847940 00 8479 81 00 8479 82 00 8479 89 8479 89 10 15 15 15 15 15 12 15 15 4,4 4,4 4,4 4,4 4,4 3,8 4,4 4,4 Presses Other  Rope-or cable-making machines p/st  Other machines and mechanical appliances : For treating metal, including electric wire coil-winders   Mixing, kneading, crushing, grinding, screening, sifting, homogenizing, emulsifying or stirring machines Other : The following goods, for use in civil aircraft : Hydropneumatic batteries ; Mechanical actuators for thrust reversers ; Toilet units specially designed ; Air humidifiers and dehumidifiers ; Servo-mechanisms, non-electric ; Non-electric starter motors ; Pneumatic starters for turbo-jets, turbo-jets , turbo-propellers and other gas turbines ; Windscreen wipers, non-electric; Propeller regulators, non-electric 0 Other : Mobile hydraulic powered mine roof supports 15 15 15 15 15 15 15 Free 4,4 4,4 4,4 Free 4,4 4,4     Multi-use industrial robots     Other  Parts : For use in civil aircraft ( ¢) Other :  Of cast iron or cast steel  Other 8479 89 30 8479 89 50 8479 89 90 8479 90 8479 90 10 8479 90 92 8479 90 98 8480 848010 00 Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics :  Moulding boxes for metal foundry 3 3,8 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 564 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional (%) Supplementary unitautonomous (%) 1 2 3 4 5  Mould bases : Of cast iron Other !  Moulding patterns : Of wood Other  Moulds for metal or metal carbides :   Injection or compression types Other  Moulds for glass :  Moulds for mineral materials  Moulds for rubber or plastics :   Injection or compression types   Other : Of cast iron Other 13 13 7 22 13 13 13 13 13 13 13 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and ther ­ mostatically controlled valves : 8480 20 8480 20 10 8480 20 90 8480 30 8480 30 10 8480 30 90 8480 41 00 8480 49 00 8480 50 00 8480 60 00 8480 71 00 8480 79 8480 79 10 8480 79 90 8481 8481 10 8481 10 10 8481 10 90 8481 20 8481 20 10 8481 20 90 848130 8481 30 10 8481 30 91 8481 30 99 8481 40 8481 40 10 8481 40 90 848180 8481 80 11 8481 80 19 8481 80 31 8481 80 39  Pressure-reducing valves : Of cast iron or steel Other 3,8 3.8 2.9 8,4 3,8 3,8 3,8 3,8 3,8 3,8 3,8 4,4 4,4 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6  Valves for oleohydraulic or pneumatic transmissions : Valves for the control of oleohydraulic power transmission   Valves for the control of pneumatic power transmission  Check valves :   For pneumatic tyres and inner-tubes 15 15 16 16 16 16 16 16 16   Other :  Of cast iron or steel  Other  Safety or relief valves :   Of cast iron or steel   Other  Other appliances :   Taps, cocks and valves for sinks, wash basins, bidets, water cisterns, baths and similar fixtures : Mixing valves Other   Central heating radiator valves : 16 16 16 16    Thermostatic valves    Other 31 . 10. 88 565Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional %) 51 2 3 4 848! 80 51 8481 80 59 16 16 4,6 4,6 Other : Process control valves :   Temperature regulators     Other Other :     Gate valves :      Of cast iron . . . . Of steel  Other Globe valves :   Of cast iron . . . .   Of steel  Other 8481 80 61 8481 80 63 8481 80 69 16 16 16 16 16 16 16 16 16 16 16 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6 4,6  Ball and plug valves . 8481 80 71 8481 80 73 8481 80 79 8481 80 81 8481 80 85 8481 80 87 8481 80 99 8481 90 00  Butterfly valves . . . .     Diaphragm valves . . .     Other  Parts Ball or roller bearings :  Ball bearings :   With greatest external diameter not exceeding 30 mm   Other  Tapered roller bearings, including cone and tapered roller assemblies 8 8 8 8 8 8 8  Spherical roller bearings  Needle roller bearings  Other cylindrical roller bearings 8482 8482 10 8482 10 10 8482 10 90 8482 20 00 8482 30 00 8482 40 00 8482 50 00 8482 80 00 8482 91 8482 91 10 8482 91 90 8482 99 00 9 9 9 9 9 9 9 9 9 9  Other, including combined ball/roller bearings  Parts : Balls, needles and rollers :  Tapered rollers  Other  - Other 18 18 18 566 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8483 Transmission shafts (including cam shafts and crank shafts) and cranks ; bearing housings and plain shaft bearings ; gears and gearing ; ball screws ; gear boxes and other speed changers, including torque converters ; flywheels and pulleys, including pulley blocks ; clutches and shaft couplings (including universal joints) : 848310  Transmission shafts (including cam shafts and crank shafts) and cranks : 8483 10 10 For use in civil aircraft ( · )   Other : Cranks and crank shafts : 16 Free 8483 10 30   Crank shafts built up from several parts (composite crank shafts)   Other : 16 4,9  8483 10 51  Of open-die forged steel 16 4,9  8483 10 53 Of closed-die forged steel 16 4,9  8483 10 59 Other 16 4,9  8483 10 90    Other 16 4,9  8483 20 00  Bearing housings, incorporating ball or roller bearings 16 7  8483 30  Bearing housings, not incorporating ball or roller bearings ; plain shaft bearings : 8483 30 10 For use in civil aircraft C 1 )   Other : Bearing housings : 16 Free 8483 30 31 For ball or roller bearings 16 7  8483 30 39     Other 16 4,9  8483 30 90 Plain shaft bearings 16 4,9  8483 40  Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately ; ball screws ; gear boxes and other speed changers, including torque converters : 8483 4010   For use in civil aircraft (')   Other : 16 Free  8483 40 91    Gear and gearing 16 4,9  8483 40 93 Gear boxes and other speed changers 16 4,9  8483 40 99  Other 16 4,9  8483 50  Flywheels and pulleys, including pulley blocks : 8483 50 10   Pulleys for use in civil aircraft (') 16 Free  8483 50 90   Other 16 4,9  8483 60  Clutches and shaft couplings (including universal joints) : 8483 60 10   For use in civil aircraft 0 ) 16 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 567 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 51 Other  Parts :   For use in civil aircraft (*)   Other :    Of bearing housings Other : Of cast iron or cast steel  Other 16 16 16 16 16 4,9 Free 7 4,9 4,9 8483 60 90 8483 90 8483 90 10 8483 90 30 8483 90 92 8483 90 98 8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal ; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings :  Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal : For use in civil aircraft ( ») Other  Other : For use in civil aircraft (') Other 14 14 14 14 Free 4,1 Free 4,1 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter :  Ships' or boats' propellers and blades therefor : 848410 8484 10 10 848410 90 8484 90 8484 90 10 8484 90 90 8485 848510 8485 10 10 8485 10 90 8485 90 8485 90 10 8485 90 30 8485 90 51 8485 90 53 8485 90 55 8485 90 59 8485 90 70 8485 90 90   Of bronze   Other . . .  Other : p/st p/st   Of non-malleable cast iron Of malleable cast iron 15 15 15 15 15 15 15 15 15 15 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4   Of iron or steel :  Of cast steel  Of open-die forged iron or steel    Of closed-die forged iron or steel  Other Of copper   Other ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10 . 88568 Official Journal of the European Communities CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT AND PARTS THEREOF ; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This chapter does not cover: (a) electrically warmed blankets , bed pads, foot-muffs or the like ; electrically warmed clothing, footwear or ear pads or other electrically warmed articles worn on or about the person ; (b) articles of glass of heading No 7011 ; or (c) electrically heated furniture of Chapter 94 . 2 . Heading Nos 8501 to 8504 do not apply to goods described in heading No 8511 , 8512, 8540, 8541 or 8542 . However, metal tank mercury arc rectifiers remain classified within heading No 8504. 3 . Heading No 8509 covers only the following electro-mechanical machines of the kind commonly used for domestic purposes : (a) vacuum cleaners , floor polishers , food grinders and mixers, and fruit or vegetable juice extractors, of any weight ; (b) other machines provided the weight of such machines does not exceed 20 kg. The heading does not, however, apply to fans or ventilating or recycling hoods incorporating a fan, whether or not fitted with filters (heading No 8414), centrifugal clothes-dryers (heading No 8421 ), dish washing machines (heading No 8422), household washing machines (heading No 8450), roller or other ironing machines (heading No 8420 or 8451 ), sewing machines (heading No 8452), electric scissors (heading No 8508) or to electro-thermic appliances (heading No 8516). 4 . For the purposes of heading No 8534, 'printed circuits' are circuits obtained by forming on an insulating base, by any printing process (for example, embossing, plating-up, etching) or by the 'film circuit' technique, conductor elements, contacts or other printed components (for example, inductances , resistors, capacitors) alone or interconnected according to a pre-established pattern, other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semiconductor elements). The term 'printed circuits' does not cover circuits combined with elements other than those obtained during the printing process . Printed circuits may, however, be fitted with non-printed connecting elements . Thin or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified within heading No 8542 . 5 . For the purposes of heading Nos 8541 and 8542 : (A) 'Diodes , transistors and similar semiconductor devices' are semiconductor devices the operation of which depends on variations in resistivity on the application of an electric field ; (B) ' Electronic integrated circuits and microassemblies ' are: (a) monolithic integrated circuits in which the circuit elements (diodes, transistors, resistors, capacitors, intercon ­ nections , etc .) are created in the mass (essentially) and on the surface of a semiconductor material (doped silicon , for example) and are inseparably associated ; 31 . 10 . 88 Official Journal of the European Communities 569 (b) hybrid integrated circuits in which passive elements (resistors , capacitors, interconnections, etc .), obtained by thin ­ or thick-film technology, and active elements (diodes, transistors, monolithic integrated circuits , etc.), obtained by semiconductor technology, are combined to all intents and purposes indivisibly, on a single insulating substrate (glass , ceramic, etc .). These circuits may also include discrete components ; (c) microassemblies of the moulded module, micromodule or similar types, consisting of discrete, active or both active and passive, components which are combined and interconnected . For the classification of the articles defined in this note, heading Nos 8541 and 8542 shall take precedence over any other heading in the nomenclature which might cover them by reference to, in particular, their function . 6 . Records, tapes and other media of heading No 8523 or 8524 remain classified within those headings, whether or not they are presented with the apparatus for which they are intended . Additional notes 1 . Subheadings 8519 10, 8519 21 , 8519 29, 8519 31 and 8519 39 are to be taken not to apply to sound reproducing apparatus with laser optical reading system, which fall within subheading 8519 99 10. 2. Subheading 8524 10 is to be taken not to apply to 'compact discs ', which fall within subheading 8524 90 10. 3 . Heading No 8521 is to be taken not to apply to video recording or reproducing apparatus incorporating a video tuner, which fall within subheading 8528 10 11 , 8528 10 19 or 8528 10 30. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8501 Electric motors and generators (excluding generating sets) : 8501 10  Motors of an output not exceeding 37,5 W : 8501 10 10   Synchronous motors of an output not exceeding 18 W Other : 14 8,5 p/st 8501 10 91  Universal AC/DC motors 12 5 p/st 8501 10 93    AC motors 12 5 p/st 8501 10 99 DC motors 12 5 p/st 8501 20  Universal AC/DC motors of an output exceeding 37,5 W : 8501 20 10   Of an output exceeding 735 W but not exceeding 150 kW, for use in civil aircraft ( · ) 12 Free p/st 8501 20 90   Other  Other DC motors ; DC generators : 12 5 p/st 8501 31   Of an output not exceeding 750 W : 8501 31 10    Motors of an output exceeding 735 W, DC generators, for use in civil aircraft ( · ) 12 Free p/st 8501 31 90  Other 12 5 p/st 8501 32   Of an output exceeding 750 W but not exceeding 75 kW : 8501 32 10    For use in civil aircraft ( · ) 12 Free p/st provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary 570 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) 4 Supplementary unit 1 2 3 4 5    Other : 8501 32 91     Of an output exceeding 750 W but not exceeding 7,5 kW 12 5 p/st 850132 99 Of an output exceeding 7,5 kW but not exceeding 75 kW 12 5 p/st 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW : 8501 33 10 Motors of an output not exceeding 150 kW and generators, for use in civil aircraft (')    Other : 12 Free p/st 8501 33 91  Traction motors 12 5 p/st 8501 33 99 -  Other 12 5 p/st 850134 Of an output exceeding 375 kW : 8501 34 10    Generators for use in civil aircraft (') Other : 12 Free p/st 8501 34 50     Traction motors     Other, of an output : 12 5 p/st 8501 34 91      Exceeding 375 kW but not exceeding 750 kW 12 5 p/st 8501 34 99  Exceeding 750 kW 12 5 p/st 8501 40  Other AC motors, single-phase : 8501 40 10   Of an output exceeding 735 W but not exceeding 150 kW, for use in civil aircraft (!) 12 Free p/st 8501 40 90 Other .  Other AC motors, multi-phase : 12 5 p/st 8501 51   Of an output not exceeding 750 W : 8501 51 10  Of an output exceeding 735 W, for use in civil aircraft (*) 12 Free p/st 8501 51 90    Other 12 5 p/st 8501 52 -  Of an output exceeding 750 W but not exceeding 75 kW : 8501 52 10  For use in civil aircraft (') . Other : 12 Free p/st 8501 52 91  Of an output exceeding 750 W but not exceeding 7,5 kW 12 5 p/st 8501 52 93     Of an output exceeding 7,5 kW but not exceeding 37 kW 12 5 p/st 8501 52 99     Of an output exceeding 37 kW but not exceeding 75 kW 12 5 p/st 8501 53   Of an output exceeding 75 kW : 8501 53 10 Of an output not exceeding 150 kW, for use in civil aircraft (') . .  Other : 12 Free p/st 8501 53 50     Traction motors Other, of an output : 12 5 p/st 8501 53 91 _____ Exceeding 75 kW but not exceeding 750 kW 12 5 p/st 8501 53 99 _____ Exceeding 750 kW 12 5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10. 88 Official Journal of the European Communities 571 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  AC generators (alternators) : 8501 61   Of an output not exceeding 75 kVA : 8501 61 10  For use in civil aircraft ( · ) Other : 12 Free p/st 8501 61 91  Of an output not exceeding 7,5 kVA 12 5 p/st 8501 61 99     Of an output exceeding 7,5 kVA but not exceeding 75 kVA . . . 12 5 p/st 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA : 8501 62 10 For use in civil aircraft ( · ) 12 Free p/st 8501 62 90 Other 12 5 p/st 8501 63   Of an output exceeding 375 kVA but not exceeding 750 kVA : 8501 63 10    For use in civil aircraft 0 12 Free p/st 8501 63 90  Other 12 5 p/st 8501 64 00   Of an output exceeding 750 kVA 12 5 p/st 8502 Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 8502 11   Of an output not exceeding 75 kVA : 8502 11 10    For use in civil aircraft (') 12 Free p/st 8502 11 90 Other 12 5 p/st 8502 12   Of an output exceeding 75 kVA but not exceeding 375 kVA : 8502 12 10    For use in civil aircraft (*) 12 Free p/st 8502 12 90    Other 12 5 p/st 8502 13 Of an output exceeding 375 kVA : 8502 13 10    For use in civil aircraft ( · ) .    Other : 12 Free p/st 8502 13 91     Of an output exceeding 375 kVA but not exceeding 750 kVA . . . 12 5 p/st 8502 13 99   Of an output exceeding 750 kVA 12 5 p/st 8502 20  Generating sets with spark-ignition internal combustion piston engines : 8502 20 10   For use in civil aircraft C 1 )   Other : 12 Free p/st 8502 20 91    Of an output not exceeding 7,5 kVA 12 5 p/st 8502 20 99    Of an output exceeding 7,5 kVA 12 5 p/st 8502 30  Other generating sets : 8502 30 10   For use in civil aircraft ( · )   Other : 12 Free p/st 8502 30 91    Turbo-generators 12 5 p/st 8502 30 99    Other 12 5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 572 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description conventional Supplementary unitautonomous (%) % 52 3 4  Electric rotary converters :   For use in civil aircraft ( ! ) Other 12 12 Free 5 p/st p/st Parts suitable for use solely or principally with the machines of heading No 8501 or 8502 :  Non-magnetic retaining rings 15 15 4,4 4,4  Other Electrical transformers, static converters (for example, rectifiers) and inductors :  Ballasts for discharge lamps or tubes : 8502 40 8502 40 10 8502 40 90 8503 00 8503 00 10 8503 00 90 8504 8504 10 8504 10 10 8504 10 91 8504 10 99 8504 21 00 8504 22 8504 22 10 8504 22 90 8504 23 00 8504 31 8504 31 10 For use in civil aircraft (')   Other : Inductors, whether or not connected with a capacitor 12 16 16 16  Other  Liquid dielectric transformers : Having a power handling capacity not exceeding 650 kVA p/st p/st p/st p/st p/st p/st p/st   Having a power handling capacity exceeding 650 kVA but not ex ­ ceeding 10 000 kVA : 16 16 16    Exceeding 650 kVA but not exceeding 1 600 kVA Exceeding 1 600 kVA but not exceeding 10 000 kVA   Having a power handling capacity exceeding 10 000 kVA  Other transformers :   Having a power handling capacity not exceeding 1 kVA : Free 6,5 6,5 6,5 6,5 6,5 6,5 Free 6,5 6,5 6,5 Free 6,5 6,5 6,5 Free    For use in civil aircraft (')    Other :     Measuring transformers : ' ______ For voltage measurement      Other     Other 12 16 16 16 12 8504 31 31 8504 31 39 8504 31 90 8504 32 8504 32 10   Having a power handling capacity exceeding 1 kVA but not p/st p/st p/st p/st p/st p/st p/st p/st p/st exceeding 16 kVA :    For use in civil aircraft (')    Other :    Measuring transformers :      For voltage measurement  Other     Other 16 16 16 8504 32 31 8504 32 39 8504 32 90 8504 33 8504 33 10  Having a power handling capacity exceeding 16 kVA but not ex ­ ceeding 500 kVA :    For use in civil aircraft (') 2 provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary 57331 . 10 . 88 Official Journal of the European Communities Rate of duty CN code Description Supplementary Unitautonomous conventional % (% 53 42    Other 16 16   Having a power handling capacity exceeding 500 kVA  Static converters :   For use in civil aircraft (*)   Other : p/st p/st p/st p/st p/st p/st    Polycrystalhne semiconductors Other : 6,5 6,5 Free 6,5 6,5 6,5 6,5 Free 6,5   Converters specially designed for welding, without welding 12 16 16 16 16 12 16 8504 33 90 8504 34 00 8504 40 8504 40 10 8504 40 50 8504 40 91 8504 40 93 8504 40 99 8504 50 8504 50 10 8504 50 90 8504 90 8504 9011 8504 90 19 8504 90 90 8505 equipment     Accumulator chargers     Other  Other inductors : For use in civil aircraft ( ¢)   Other  Parts :   OF transformers and inductors : p/st    Ferrite cores 15 15 15 4,4 4,4 4,4  Other Of static converters Electro-magnets ; permanent magnets and articles intended to become permanent magnets after magnetization ; electro-magnetic or perman ­ ent magnet chucks, clamps and similar holding devices ; electro ­ magnetic couplings, clutches and brakes ; electro-magnetic lifting heads :  Permanent magnets and articles intended to become permanent magnets after magnetization :   Of metal   Other :    Permanent magnets of agglomerated ferrite    Other "  Electro-magnetic couplings, clutches and brakes 8505 11 00 8505 19 8505 19 10 8505 19 90 8505 20 00 8505 30 00 8505 90 8505 90 10 8505 90 30 8505 90 90 15 15 15 15 15 15 15 15 4,4 4,4 4,4 4,4 4,4 4,4 4,4 4,4  Eleqtro-magnetic lifting heads  Other, including parts : Electro-magnets   Electro-magnetic or permanent magnet chucks, clamps and similar holding devices   Parts (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 574 Official Journal of the European Communities 31 . 0 . 88 Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8506 Primary cells and primary batteries :  Of an external volume not exceeding 300 cm3 : 8506 11   Manganese dioxide : 8506 11 10    Alkaline 20 8,9  8506 11 90  Other 20 8,9  8506 12 00   Mercuric oxide 20 8,9  8506 13 00 Silver oxide 20 8,9  8506 19 Other : 8506 19 10    Lithium 20 8,9  8506 19 90    Other 20 8,9  8506 20 00  Of an external volume exceeding 300 cm3 20 8,9  850690 00 20 8,9  8507 Electric accumulators, including separators therefor, whether or not rectangular (including square) : 8507 10  Lead-acid, of a kind used for starting piston engines : 8507 10 10   For use in civil aircraft (') Other : 20 Free p/st 8507 10 91    Of a weight not exceeding 5 kg 20 6,2 p/st 8507 10 99    Of a weight exceeding 5 kg 20 6,2 p/st 8507 20  Other lead-acid accumulators : 8507 20 10   For use in civil aircraft C 1 )   Other : 20 Free p/st 8507 20 91    Traction accumulators 20 6,2 p/st 8507 20 99    Other lead-acid accumulators 20 6,2 p/st 8507 30  Nickel-cadmium : 8507 30 10   For use in civil aircraft ( · )   Other : 20 Free p/st 8507 30 91    Hermetically sealed 17 5,1 p/st 8507 30 99    Other 17 5,1 p/st 8507 40  Nickel-iron : 8507 40 10   For use in civil aircraft (*) 20 Free p/st 850740 90 Other 17 5,1 p/st 8507 80  Other accumulators : 8507 80 10   For use in civil aircraft 0 ) 20 Free p/st 8507 80 90 Other 17 5,1 p/st 8507 90  Parts : 8507 90 10   For use in civil aircraft ( ! ) 20 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10. 88 Official Journal of the European Communities 575 Supplementary unit p/st p/st p/st p/st p/st p/st Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4   Other : 8507 90 91    Plates for accumulators 17 5,6 8507 90 99  -  Other 17 5,6 8508 Electro-mechanical tools for working in the hand, with self-contained electric motor : 8508 10  Drills of all kinds : 8508 10 10   Capable of operation without an external source of power  - Other : 14 4,5 85081091  -  Electropneumatic 14 4,5 8508 10 99 Other 14 4,5 8508 20  Saws : / 8508 20 10  - Chainsaws 14 4,5 8508 20 30 Circular saws 14 4,5 8508 20 90 Other 14 4,5 8508 80  Other tools : 8508 80 10 Of a kind used for working textile materials   Other : 14 4,5 8508 80 30    Capable of operation without an external source of power  -  Other :   Grinders and sanders : 14 4,5 8508 80 51      Angle grinders 14 4,5 8508 80 53      Belt sanders 14 4,5 8508 80 59      Other 14 4,5 8508 80 70     Planers 14 4,5 8508 80 80     Hedge trimmers and lawn edge cutters 14 4,5 8508 80 90     Other 14 4,5 8508 90 00 14 4,5 8509 Electro-mechanical domestic appliances, with self-contained electric motor : 8509 10  Vacuum cleaners : 8509 10 10   For a voltage of 1 10 V or more 19 4 8509 10 90   For a voltage of less than 1 10 V 19 4 8509 20 00  Floor polishers 19 4 8509 30 00  Kitchen waste disposers 19 5,1 8509 40 00  Food grinders and mixers ; fruit or vegetable juice extractors 19 5,1 8509 80 00  Other appliances 19 5,1 8509 90  Parts : 8509 90 10   Of vacuum cleaners or floor polishers 19 4 8509 90 90  - Other 19 5,1 p/st p/st p/st p/st p/st p/st p/st Parts . p/st p/st p/st p/st p/st 576 Official Journal of the European Communities 31 . 10 . 88 Parts . Rate of duty CN code Description autonomous (%) , conventional (%) Supplementary unit 1 2 3 4 5 8510 Shavers and hair clippers, with self-contained electric motor : 8510 10 00  Shavers 13 4,6 p/st 8510 20 00  Hair clippers 14 4,1  8510 90 00 13 4,6  8511 Electrical ignition or starting equipment of a kind used for spark-igni ­ tion or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines : 8511 10  Sparking plugs : 8511 10 10   For use in civil aircraft ( · ) 18 Free  8511 10 90   Other 20 5,8  8511 20  Ignition magnetos ; magneto-dynamos ; magnetic flywheels : 8511 20 10 For use in civil aircraft ( ! ) 18 Free  8511 20 90 Other 18 4,9  851130  Distributors ; ignition coils : 8511 30 10   For use in civil aircraft C 1 ) 18 Free  851130 90 Other 20 5,8  8511 40  Starter motors and dual purpose starter-generators : 851140 10   For use in civil aircraft (') 18 Free  8511 40 90   Other 14 5,6  8511 50  Other generators : 8511 50 10 For use in civil aircraft C 1 ) 18 Free  851150 90 Other 14 5,6  8511 80  Other equipment : 8511 80 10   For use in civil aircraft (') 18 Free  8511 80 90 Other 20 5,8  851190 00 18 5,6  8512 Electrical lighting or signalling equipment (excluding articles of heading No 8539), windscreen wipers, defrosters and demisters, of a kind used for cycles or motor vehicles : 8512 10  Lighting or visual signalling equipment of a kind used on bicycles : 8512 10 10   Sets comprising a dynamo and a headlamp Other : 17 4,9 p/st 8512 10 91  Dynamos 17 4,9 p/st 8512 10 99  -  Other 17 4,9  8512 20 00  Other lighting or visual signalling equipment 17 4,9  Parts , (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 577 Rate of duty CN code Description conventional Supplementary unitautonomous (%) % 1 3 4 52  Sound signalling equipment  Windscreen wipers, defrosters and demisters 14 15 15 5 5 4,9  Parts Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading No 8512 :  Lamps  Parts t 18 18 7,2 7,2 Industrial or laboratory electric (including induction or dielectric) furnaces and ovens ; other industrial or laboratory induction or dielec ­ tric heating equipment :  Resistance heated furnaces and ovens :   Bakery and biscuit ovens 8512 30 00 8512 40 00 8512 90 00 8513 8513 10 00 8513 90 00 8514 8514 10 8514 10 10 8514 10 91 8514 10 99 8514 20 8514 20 10 8514 20 90 8514 30 8514 30 10 8514 30 90 8514 40 00 8514 90 00 8515   Other, of a weight : , Not exceeding 50 kg Exceeding 50 kg  Induction or dielectric furnaces and ovens : 14 14 14 14 14 14 14 14 14 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 4,1 Induction furnaces and ovens   Dielectric furnaces and ovens  Other furnaces and ovens :   Infra-red radiation ovens Other  Other induction or dielectric heating equipment - Parts Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting ; electric machines and apparatus for hot spraying of metals or sintered metal carbides :  Brazing or soldering machines and apparatus :   Soldering irons and guns Other  Machines and apparatus for resistance welding of metal : 8515 1100 8515 19 00 8515 21 00 8515 29 851529 10 8515 29 90 15 15 15 15 15 5,1 5,1 5,1 5,1 5,1 Fully or partly automatic   Other :    For butt welding Other 578 Official Journal of the European Communities 31 . 10 . 88 Parts Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Machines and apparatus for arc (including plasma arc) welding of metals : 8515 31 00 Fully or partly automatic 15 5,1  8515 39   Other : For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with : 8515 39 11 Generators or rotary converters .*. . . . . 15 5;i  8515 39 13  Transformers 15 5,1  8515 39 19 Static converters, rectifiers or rectifying apparatus 15 5,1 ,  8515 39 90 Other 15 5 , t  8515 80  Other machines and apparatus : 8515 80 10 For treating metals * 15 5,1  8515 80 90 Other 15 5,1  8515 90 00 15 5,1  8516 Electric instantaneous or storage water heaters and immersion heaters ; electric space heating apparatus and soil heating apparatus ; electro-thermic hair-dressing apparatus (for example, hair dryers, hair curlers, curling tong heaters) and hand dryers ; electric smoothing irons ; other electro-thermic appliances of a kind used for domestic purposes ; electric heating resistors, other than those of heading No 8545 : 8516 10  Electric instantaneous or storage water heaters and immersion heaters :   Water heaters : 8516 10 11    Instantaneous water heaters 20 5,3 p/st 8516 10 19 Other 20 5,3 p/st 8516 10 90 Immersion heaters  Electric space-heating apparatus and electric soil-heating apparatus : 20 5,3 p/st 8516 21 00 Storage heating radiators 21 5,6 p/st 8516 29   Other : 8516 29 10 Liquid-filled radiators 21 5,6 p/st 8516 29 50    Convection heaters : Other : 21 5,6 p/st 8516 29 91 With built-in fan 21 5,6 p/st 8516 29 99     Other  Electro-thermic hair-dressing or hand-drying apparatus : 21 5,6 p/st 8516 31   Hair dryers : 8516 31 10  Drying hoods 19 6 p/st 8516 3190    Other 19 6 p/st 8516 32 00   Other hair-dressing apparatus 19 6  8516 33 00   Hand-drying apparatus 19 5,1  31 . 10. 88 Official Journal of the European Communities 579 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8516 40  Electric smoothing irons : 851640 10   Steam smoothing irons 20 6 p/st 8516 40 90 Other 20 6 p/st 8516 50 00  Microwave ovens 19 5,1 p/st 8516 60  Other ovens ; cookers, cooking plates, boiling rings ; grillers and roasters : 8516 60 10 Cookers (incorporating at least an oven and a hob) Cooking plates, boiling rings and hobs : 19 5,1 p/st 8516 60 51 Hobs for building-in 19 5,1 p/st 8516 60 59 Other 19 5,1 p/st 8516 60 70 Grillers and roasters 19 5,1 p/st 8516 60 80 Ovens for building-in 19 5,1 p/st' 8516 60 90 Other  Other electro-thermic appliances : 19 5,1 p/st 8516 7100   Coffee or tea makers 19 5,1 p/st 8516 72 00 Toasters 19 5,1 p/st 8516 79   Other : 8516 7910 Plate warmers 19 5,1 p/st 8516 79 90 Other 19 5,1 p/st 8516 80  Electric heating resistors : 8516 80 10   Assembled only with a simple insulated former and electrical connec ­ tions, used for anti-icing or de-icing, for use in civil aircraft ( · ) .... 18 Free  8516 80 90  - Other 18 4,9  8516 90 00 19 5,1  8517 Electrical apparatus for line telephony or line telegraphy, including such apparatus for carrier-current line systems : 8517 10 00  Telephone sets 15 7,5 p/st 8517 20 00  Teleprinters 15 7,5  8517 30 00  Telephonic or telegraphic switching apparatus 15 7,5  8517 40 00  Other apparatus, for carrier-current line systems  Other apparatus : 16 4,6  8517 81 Telephonic : 8517 81 10    Entry-phone systems 15 7,5  8517 81 90 Other v 15 7,5  8517 82 00  - Telegraphic 15 7,5  8517 90  Parts : - 8517 90 10   Of apparatus of subheading 8517 40 00 16 4,6  Parts . provisions . ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 580 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   Other : 8517 90 91    Of telephonic apparatus 15 7,5  8517 90 99    Of telegraphic apparatus 15 7,5  8518 Microphones and stands therefor ; loudspeakers, whether or not moun ­ ted in their enclosures ; headphones, earphones and combined micro ­ phone/speaker sets ; audio-frequency electric amplifiers ; electric sound amplifier sets : 8518 10  Microphones and stands therefor : 8518 10 10   For use in civil aircraft (*) 18 Free  8518 10 90   Other  Loudspeakers, whether or not mounted in their enclosures : 18 4,9  8518 21   Single loudspeakers, mounted in their enclosures : 8518 21 10    For use in civil aircraft (') . . ." 18 Free  8518 21 90    Other 18 4,9 p/st 8518 22   Multiple loudspeakers, mounted in the same enclosure : 8518 22 10    For use in civil aircraft 0 18 Free  8518 22 90    Other 18 4,9 p/st 8518 29   Other : 8518 29 10    For use in civil aircraft ( · ) 18 Free  8518 29 90    Other ' 18 4,9 p/st 8518 30  Headphones, earphones and combined microphone/speaker sets : 8518 30 10 For use in civil aircraft (!) 18 Free  8518 30 90   Other 13 7  8518 40  Audio-frequency electric amplifiers : 8518 40 10 For use in civil aircraft (')   Other : 18 Free  8518 40 30    Telephonic and measurement amplifiers    Other : 18 4,9  8518 40 91   With only one channel 18 4,9 p/st 8518 40 99     Other 18 4,9 p/st 8518 50  Electric sound amplifier sets : 8518 50 10   For use in civil aircraft (*) 18 Free  8518 50 90   Other 18 4,9 p/st 8518 90 00 18 4,9  8519 Turntables (record-decks), record-players, cassette-players and other sound reproducing apparatus, not incorporating a sound recording device : 8519 10 00  Coin- or disc-operated record-players 19 9,5 p/st Parts (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 581 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 - Other record-players : 8519 21 00   Without loudspeaker 19 9,5 p/st 8519 29 00 Other  Turntables (record-decks) : 19 9,5 p/st 8519 31 00   With automatic record-changing mechanism 19 9,5 p/st 8519 39 00 Other 19 9,5 p/st 8519 40 00  Transcribing machines  Other sound reproducing apparatus : 19 9,5 p/st 8519 91   Cassette-type : 8519 91 10 Ã ¨    With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm Other : 19 Free p/st 8519 91 91 Of a kind used in motor vehicles 19 9,5 p/st 8519 91 99   Other 19 9,5 p/st 8519 99 Other : 8519 99 10    With laser optical reading system 19 9,5 p/st 8519 99 90    Other 19 9,5 p/st 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device : 8520 10 00  Dictating machines not capable of operating without an external source of power 16 7 p/st 8520 20 00  Telephone answering machines  Other magnetic tape recorders incorporating sound reproducing apparatus : 16 7 p/st 8520 31 Cassette-type :    With built-in amplifier and one or more built-in loudspeakers : 8520 31 11     Capable of operating without an external source of power .... 16 Free p/st 8520 31 19 Other 16 7 p/st 8520 31 30    With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm 16 Free p/st 8520 31 90  Other 16 7 p/st 8520 39   Other : 8520 39 10    Using magnetic tapes on reels, allowing sound recording or repro ­ duction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds . . 16 7 p/st 8520 39 90 Other 16 7 p/st 8520 90  Other : 8520 90 10 For use in civil aircraft (&gt;)... 19 Free p/st 8520 90 90   Other 19 5,1 p/st provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 582 Official Journal of the European Communities 31 . 0 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8521 Video recording or reproducing apparatus : 8521 10  Magnetic tape-type : 8521 10 10 For use in civil aircraft 0) Other : Of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second : 13 Free p/st · 8521 10 31   Within the same housing a built-in television camera 14 14 p/st 8521 10 39 Other 14 14 p/st 8521 10 90 Other 13 8 p/st 8521 90 00  Other 14 14 p/st 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 : 8522 1000  Pick-up cartridges 20 6,3  8522 90  Other : 8522 90 10   Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheading 8520 90, for use in civil aircraft ( · ) 1   Other : 19 Free  8522 90 30    Styli ; diamonds, sapphires and other precious or semi-precious stones (natural, synthetic or reconstructed) for styli , whether or not mounted  Other : 13 3,8  8522 90 91 i Electronic assemblies . 19 5,8  8522 90 99 Other 19 5,8  8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 :  Magnetic tapes : 8523 11 00 Of a width not exceeding 4 mm 17 4,9  8523 12 00   Of a width exceeding 4 mm but not exceeding 6,5 mm 17 4,9  8523 13 00 Of a width exceeding 6,5 mm 17 4,9 i  8523 20  Magnetic discs : 8523 2010   Rigid 17 4,9  8523 20 90 Other ., 17 4,9  852390 00  Other 17 4,9  8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the produc ­ tion of records, but excluding products of Chapter 37 : 8524 10 00 - Gramophone records 17 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 583 - Rate of duty CN code Description autonomous (%) conventional -t%) Supplementary unit 1 2 3 4 5  Magnetic tapes : 8524 21   Of a width not exceeding 4 mm : 8524 21 10  Bearing data or instructions (other than sound or vision recording) of a kind used in automatic data-processing machines Free 5,1  8524 21 90  Other 19 5,1  8524 22 Of a width exceeding 4 mm but not exceeding 6,5 mm : 8524 22 10 Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data-processing machines Free 5,1  8524 22 90 Other 19 5,1  8524 23   Of a width exceeding 6,5 mm : 8524 23 10  Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data-processing machines Free 5,1  8524 23 90 Other 19 5,1  8524 90  Other : 8524 90 10 Compact discs   Other : 17 4,9  8524 90 91    Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data-processing machines Free 5,1  8524 90 99 Other 19 5,1  8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio ­ broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus ; television cameras : 8525 10  Transmission apparatus : 8525 10 10 Radio-telegraphic or radio-telephonic apparatus, for use in civil air ­ craft 0) 18 Free p/st 8525 10 90   Other ' 18 4,9 p/st 8525 20  Transmission apparatus incorporating reception apparatus : 8525 20 10 Radio-telegraphic or radio-telephonic apparatus, for use in civil air ­ craft ( · ) 20 Free p/st 8525 20 90 Other 20 6,5 p/st 8525 30  Television cameras : 8525 30 10   With 3 or more camera tubes Other : 17 4,9 p/st 8525 30 91    Incorporating in the same housing a video recording or reproducing apparatus 17 4,9 p/st 8525 30 99 Other 17 4,9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 584 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus : 8526 10  Radar apparatus :   For use in civil aircraft (') : 8526 10 11 Radio altimeters 16 Free p/st 8526 10 13 Metereological radars 16 Free p/st 8526 10 19    Other 16 Free  8526 10 90 Other  Other : 16 6,2  8526 91 Radio navigational aid apparatus :    For use in civil aircraft 0 : 8526 91 11 Radio navigational receivers 16 Free p/st 8526 91 19   Other 16 Free  8526 91 90 Other 16 6,2  8526 92   Radio remote control apparatus : 8526 92 10    For use in civil aircraft (') 16 Free  8526 92 90    Other 16 6,2  8527 Reception apparatus for radio-telephony, radio-telegraphy or radio ­ broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock :  Radio-broadcast receivers capable of operating without an external source of power, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 11   Combined with sound recording or reproducing apparatus : 8527 11 10    With laser optical reading system 22 14 p/st 8527 11 90 Other 22 14 p/st 8527 19 00 Other  Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 22 Free p/st 8527 21   Combined with sound recording or reproducing apparatus : 8527 21 10    With laser optical reading system 22 14 p/st 8527 21 90    Other 22 14 p/st 8527 29 00   Other  Other radio-broadcast receivers, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 22 14 p/st 8527 31   Combined with sound recording or reproducing apparatus : 8527 31 10    With in the same housing one or more loudspeakers 22 14 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 585 Rate of duty CN code Description autonomous ( «/Ã ©) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8527 31 91   With laser optical reading system 22 14 p/st 8527 31 99     Other 22 14 p/st 8527 32 Not combined with sound recording or reproducing apparatus but com ­ bined with a clock : 8527 32 10 Alarm clock radios 22 Free p/st 8527 32 90 Other 22 14 p/st 8527 39   Other : 8527 39 10    With in the same housing one or more loudspeakers    Other : 22 14 p/st 8527 39 91 Without built-in amplifier 22 14 p/st 8527 39 99     With built-in amplifier 22 14 p/st 8527 90  Other apparatus : 8527 90 10 For radio-telephony or radio-telegraphy, for use in civil aircraft (') . .   Other : 22 Free p/st 8527 90 91    Portable receivers for calling or paging 22 12 p/st 8527 90 99    Other 22 14 p/st 8528 Television receivers (including video monitors and video projectors), whether or not combined, in the same housing, with radio-broadcast receivers or sound or video recording or reproducing apparatus : 8528 10  Colour :   Video recording or reproducing apparatus incorporating a video tuner :    Using magnetic tape on reels or in cassettes : 8528 10 11    _ Of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second . . 14 14 p/st 8528 10 19     Other 13 8 p/st 8528 10 30    Other 19 14 p/st 8528 1040 Television projection equipment 22 14 p/st 8528 10 50   Apparatus incorporating a videophonic recorder or reproducer Video monitors : 22 14 p/st 8528 10 61    With cathode-ray tube 22 14 p/st 8528 10 69    Other   Other :    With integral tube, with a diagonal measurement of the screen : 22 14 p/st 8528 10 71  Not exceeding 42 cm 22 14 p/st 8528 10 73     Exceeding 42 cm but not exceeding 52 cm 22 14 p/st provisions . ( ¢) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary 586 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous . (%) conventional (%) Supplementary unit 1 . 2 3 4 5 8528 10 79 Exceeding 52 cm Other : 22 14 p/st 8528 10 80 With screen Without screen : 22 14 p/st 8528 10 91  Video tuners 22 14 p/st 852810 98      Other 22 14 p/st 8528 20  Black and white or other monochrome : 8528 20 20 Video monitors   Other :  With integral tube, with a diagonal measurement of the screen : 22 14 p/st 8528 20 71 Not exceeding 42 cm 22 14 p/st 8528 20 73 Exceeding 42 cm but not exceeding 52 cm 22 14 p/st 8528 20 79    - Exceeding 52 cm .    Other : 22 14 p/st 8528 2091 With screen 22 14 p/st 8528 20 99 Without screen 22 14 p/st 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 : 8529 10  Aerials and aerial reflectors of all kinds ; parts suitable for use therewith : 8529 10 10   For use in civil aircraft 0)   Other :  Aerials : 22 Free 8529 10 20     Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles    - Outside aerials for radio or television broadcast receivers : 22 7,2  8529 10 31  For reception via satellite 22 7,2  8529 10 39      Other 22 7,2  8529 10 40     Inside aerials for radio or television broadcast receivers, includ ­ ing built-in types 22 7,2  8529 10 50 Other 22 7,2  8529 10 70    Aerial filters and separators 22 7,2  8529 10 90 Other 22 7,2  8529 90  Other : 8529 90 10   Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheadings 8526 10 11 , 8526 10 13 , 8526 10 19, 8526 91 11 , 8526 91 19 and 8526 92 10, for use in civil aircraft (') 22 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . * 31 . 10 . 88 Official Journal of the European Communities Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : Cabinets and cases : 8529 90 51 Of wood 16 4,6  8529 90 59 Of other materials 20 5,3  8529 90 99 Other 22 7,2  8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways parking facilities, port installations or airfields (other than those of heading No 8608) : 8530 1000  Equipment for railways or tramways 15 4,4  8530 80 00  Other equipment 15 4,4  8530 9000 15 4,4  8531 Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading No 8512 or 8530 : 8531 10  Burglar or fire alarms and similar apparatus : 8531 10 10 For use in civil aircraft 0) 15 Free  8531 10 90 * Other 15 4,4  8531 20  Indicator panels incorporating liquid crystal devices (LCD) or light emitting diodes (LED) : 8531 20 10   For use in civil aircraft i 1 ) 15 Free  85312090 Other 15 4,4  8531 80  Other apparatus : 8531 80 10 For use in civil aircraft ( ! ) 15 Free  8531 80 90   Other 15 4,4  85319000 15 4,4  8532 Electrical capacitors, fixed, variable or adjustable (pre-set) : 8532 10 00  Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kvar (power capacitors) ....  Other fixed capacitors : 17 4,9  8532 21 00   Tantalum .' . . . 17 7  8532 22 00 Aluminium electrolytic 17 7  8532 23 00 Ceramic dielectric, single layer 17 4,9  8532 24 Ceramic dielectric, multilayer : 8532 24 10 With connecting leads 17 4,9  8532 24 90    Other 17 4,9  8532 25 00 Dielectric of paper or plastics 17 4,9  Parts , ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 588 Official Journal of the European Communities 31 . 10 . 88 Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8532 29 00 Other 17 4,9  8532 30  Variable or adjustable (pre-set) capacitors : 8532 30 10 Variable capacitors 17 7  8532 30 90 Other 17 7  8532 90 00 17 6,1  8533 Electrical resistors (including rheostats and potentiometers), other than heating resistors : 8533 10 00  Fixed carbon resistors, composition or film types  Other fixed resistors : 16 5,3  8533 21 00 For a power handling capacity not exceeding 20 W 16 5,3  8533 29 00   Other  Wirewound variable resistors, including rheostats and potentiometers : 16 5,3  8533 31 00   For a power handling capacity not exceeding 20 W 16 5,3  8533 39 00   Other 16 5,3  8533 40  Other variable resistors, including rheostats and potentiometers : 8533 4010   For a power handling capacity not exceeding 20 W 16 5,3  8533 40 90 Other 16 5,3  8533 90 00 16 5,3  8534 00 Printed circuits :  Consisting only of conductor elements and contacts : 8534 00 11   Multiple circuits 15 6,2  8534 00 19 Other 15 6,2  8534 00 90  With other passive elements 15 6,2  8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs, junction boxes), for a voltage exceeding 1 000 V : 8535 10 00  Automatic circuit breakers : 16 4,6  8535 21 00   For a voltage of less than 72,5 kV 16 4,6  8535 29 00 Other 16 4,6  8535 30  Isolating switches and make-and-break switches : 8535 30 10   For a voltage of less than 72,5 kV 16 4,6  8535 30 90   Other 16 4,6  8535 40 00  Lightning arresters, voltage limiters and surge suppressors 16 4,6  8535 90 00  Other 16 4,6  Parts Fuses . 31 . 10 . 88 Official Journal of the European Communities 589 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp-holders, junction boxes), for a voltage not exceeding 1 000 V : 8536 10  Fuses : 8536 10 10   For a current not exceeding 10 A 16 4,6  8536 10 50   For a current exceeding 10 A but not exceeding 63 A 16 4,6  8536 10 90 8536 20   For a current exceeding 63 A  Automatic circuit breakers : 16 4,6  8536 20 10   For a current not exceeding 63 A . 16 4,6  8536 20 90 For a current exceeding 63 A 16 4,6  8536 30  Other apparatus for protecting electrical circuits : 8536 30 10   For a current not exceeding 16 A 16 4,6  8536 30 30   For a current exceeding 16 A but not exceeding 125 A . 16 4,6  8536 30 90   For a current exceeding 125 A  Relays : 16 4,6  8536 41   For a voltage not exceeding 60 V : 8536 41 10    For a current not exceeding 2 A 16 4,6  8536 41 90 For a current exceeding 2 A 16 4,6  8536 49 00   Other 16 4,6 ·  8536 50 00  Other switches  Lamp-hÃ ³lders, plugs and sockets : 16 4,6  8536 61   Lamp-holders : 8536 61 10    Edison lamp-holders 16 4,6  8536 61 90  Other 16 4,6  8536 69 00   Other 16 4,6  8536 90  Other apparatus : 8536 9001   Prefabricated elements for electrical conduits   Connections and contact elements for wire and cables : 16 4,6  8536 9011    For coaxial cables ; 16 4,6  8536 90 19 Other , 16 4,6  8536 90 80 8537 8537 10 Other Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517 :  For a voltage not exceeding 1 000 V : 16 4,6 8537 10 10   Numerical control panels with built-in automatic data-processing ma ­ chine   Other : 14 4,1  8537 10 91    Programmable memory controllers 14 4,1  590 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 85371099 Other 14 4,1  8537 20  For a voltage exceeding 1 000 V : 8537 20 91 For a voltage exceeding 1 000 V but not exceeding 72,5 kV 14 4,1  8537 20 99 For a voltage exceeding 72,5 kV 14 4,1  8538 Parts suitable for use solely or principally with the apparatus of heading Nos 8535, 8536 or 8537 : 853810 00 - Boards, panels, consoles, desks, cabinets and other bases for the goods of heading No 8537, not equipped with their apparatus 14 4,1  853890  Other : - 8538 90 10 Electronic assemblies 16 4,6  8538 9090 Other 16 4,6  8539 Electric filament or discharge lamps, including sealed-beam lamp units and ultraviolet or infra-red lamps ; arc-lamps : 8539 10 - Sealed beam lamp units : 8539 10 10 For use in civil aircraft (') 15 Free p/st 8539 10 90 Other - Other filament lamps, excluding ultraviolet or infra-red lamps : 15 6 p/st 8539 21 Tungsten halogen : 8539 21 10 Of a kind used for projectors 15 6 p/st 8539 21 30 Of a kind used for motor-cycles or other motor vehicles Other, for a voltage : 15 6 p/st 8539 21 91 Exceeding 100 V 15 6 p/st 8539 2199 Not exceeding 100 V 15 6 p/st 8539 22 Other, of a power not exceeding 200 W and for ¡t voltage exceeding 100 V : 8539 22 10 Reflector lamps 15 6 p/st 8539 22 90  Other 15 6 p/st 8539 29   Other : 8539 29 10    Of a kind used for projection Of a kind used for motor-cycles or other motor vehicles : 15 6 p/st 8539 29 31 :  For headlights 15 6 p/st 8539 29 39 Other Other, for a voltage : 15 6 p/st 8539 2991 Exceeding 100 V 15 6 p/st 8539 29 99 Not exceeding 100 V 15 6 p/st (  ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 591 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Discharge lamps, other than ultraviolet lamps : V 8539 31 Fluorescent, hot cathode : 8539 31 10    With double ended cap 18 4,9 p/st' 8539 31 90 Other 18 4,9 p/st 8539 39 Other : 8539 3910    Dual lamps Other : 18 4,9 p/st 8539 39 30     Mercury vapour lamps Ã    Sodium lamps : 18 4,9 p/st 8539 39 51 With a U-shaped discharge tube 18 4,9 p/st 8539 39 59  Other 18 4,9 p/st 8539 39 90 Other 18 4,9 p/st 8539 40 - Ultraviolet or infra-red lamps ; arc lamps : 8539 40 10   Ultraviolet lamps 18 4,9 p/st 8539 40 30   Infra-red lamps 18 4,9 p/st 8539 40 90   Arc lamps 18 4,9 p/st 8539 90  Parts : 85399010 Lamp bases 15 5,1  8539 90 90 Other 15 5,1  8540 Thermionic, cold cathode or photocathode valves and tubes - (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode-ray tubes, television camera tubes) :  Cathode-ray television picture tubes, including video monitor cathode-ray tubes : 854011   Colour : 8540 11 10    With a diagonal measurement of the screen not exceeding 42 cm . . 19 15 p/st 8540 11 30    With a diagonal measurement of the screen exceeding 42 cm but not exceeding 52 cm 19 15 p/st 8540 U 90 With a diagonal measurement of the screen exceeding 52 cm .... 19 15 p/st 8540 12 Black and white or other monochrome : 8540 12 10 With a diagonal measurement of the screen not exceeding 42 cm . . 19 15 p/st 8540 12 30    With a diagonal measurement of the screen exceeding 42 cm but not exceeding 52 cm 19 15 p/st 8540 12 90    With a diagonal measurement of the screen exceeding 52 cm .... 19 15 p/st 8540 20  Television camera tubes ; image converters and intensifiers ; other photo ­ cathode tubes : 8540 20 10 Television camera tubes 17 4,9 p/st 8540 20 30   Image converters or intensifiers 17 4,9 p/st 8540 20 90   Other photo-cathode tubes 17 4,9 p/st 8540 30 00  Other cathode-ray tubes 19 5,1 p/st 592 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous . (%) conventional (%) Supplementary unit 1 2 3 4 5  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, carcinotrons), excluding grid-controlled tubes : 8540 4100   Magnetrons 19 5,1 p/st 8540 42 00   Klystrons 19 5,1 p/st 8540 49 00   Other  Other valves and tubes : 19 5,1 p/st 8540 81 00   Receiver or amplifier valves and tubes 19 5,1 p/st 8540 89   Other : Display tubes : 8540 89 11   Vacuum 19 5,1 p/st 8540 89 19     Other 19 5,1 p/st 8540 89 90  Other  Parts : 19 5,1 p/st 8540 91 00   Of cathode-ray tubes 15 5,8  8540 99 00   Other 15 5,8  8541 Diodes, transistors and similar semiconductor devices ; photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light emitting diodes ; mounted piezo-electric crystals : 8541 10  Diodes, other than photosensitive or light emitting diodes : 8541 10 10   Wafers not yet cut into chips Other : 21 9  8541 10 91    Power rectifier diodes 21 14  8541 10 99    Other  Transistors, other than photosensitive transistors : 21 14  8541 21   With a dissipation rate of less than 1 W : 8541 21 10    Wafers not yet cut into chips 21 9  8541 21 90    Other 21 14  8541 29 Other : 8541 29 10    Wafers not yet cut into chips 21 9  8541 29 90    Other 21 14  8541 30  Thyristors, diacs and triacs, other than photosensitive devices : 8541 30 10   Wafers not yet cut into chips 21 9  8541 30 90   Other 21 14  8541 40  Photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light emitting diodes : 8541 40 10   Light emitting diodes   Other : 21 14  8541 40 91    Solar cells whether or not assembled in modules or made up into panels 16 4,6 8541 40 93    Photodiodes, phototransistors, photothyristors or photocouples . . . 16 4,6  31 . 10 . 88 Official Journal of the European Communities 593 Parts . . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8541 40 99 Other . ' 16 4,6  8541 50  Other semiconductor devices : 8541 50 10   Wafers not yet cut into chips 21 9  8541 50 90   Other 21 14  8541 60 00  Mounted piezo-electric crystals 20 8  8541 90 00 15 5,8  8542 Electronic integrated circuits and microassemblies : ·  Monolithic integrated circuits : 8542 11 Digital : 8542 11 10    Wafers not yet cut into chips  Other : 21 9  8542 11 30     Chips  Other : 21 14  8542 11 71   Memories 21 14  8542 11 75      Microprocessors and single-chip microcomputers 21 14  8542 11 91  Logic circuits, control circuits and interface circuits 21 14  8542 1199 Other 21 14  8542 19   Other : 8542 19 10    Wafers not yet cut into chips    Other : 21 9 -  8542 19 20     Chips     Other : 21 14  8542 19 30 _____ Amplifiers 21 14  8542 19 50  - Voltage and current regulators 21 14  8542 19 70 _____ interface circuits 21 14  8542 19 90 Other 21 14  8542 20 00  Hybrid integrated circuits 21 14  8542 80 00  Other 21 14  8542 90 00 15 5,8  8543 Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this chapter : 8543 10 00  Particle accelerators 13 7  .8543 20 00  Signal generators 13 7  8543 30 00  Machines and apparatus for electroplating, electrolysis or electrophoresis . . 13 7  8543 80  Other machines and apparatus : 8543 80 10   Flight recorders , for use in civil aircraft ( · ) 13 Free  8543 80 90 Other 13 7  Parts , (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 594 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8543 90 - Parts : 8543 90 10   Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for flight recorders, for use in civil aircraft i 1 ) . . . 13 Free 8543 90 90   Other 13 7  8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors :  Winding wire : 854411 Of copper : 8544 U 10 Lacquered or enamelled 17 6,5  85441190 Other 17 6,5  8544 19   Other : 8544 19 10 Lacquered or enamelled 17 6,5  8544 19 90 Other i 17 6,5  8544 20  Coaxial cable and other coaxial electric conductors : 8544 20 10   Ready for connectors to be fitted or already provided with connectors . Other : 17 6,5  8544 20 91    For high frequency 17 6,5  8544 20 99   - Other 6,5  8544 30  Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships : * 8544 30 10 For use in civil aircraft (') Free  8544 30 90 Other  Other electric conductors, for a voltage not exceeding 80 V : 17 6,5  8544 41 00 Fitted with connectors 17 6,5  8544 49   Other : 8544 49 10    Insulated with plastic material 17 6,5  8544 49 90 Insulated with other materials  Other electric conductors, for a voltage exceeding 80 V but not exceeding 1000 V : 6,5 8544 51 00 Fitted with connectors 17 6,5  8544 59   Other : 8544 59 10   - Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm    Other : 17 6,5  8544 59 91 Insulated with rubber or other elastomers, including cross-linked materials 17 6,5 8544 59 93  Insulated with other plastic material 17 6,5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 595 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8544 59 99  Insulated with other materials 17 6,5  8544 60  Other electric conductors, for a voltage exceeding 1 000 V :   With copper conductors : 8544 6011 Insulated with rubber or other elastomers, including cross-linked materials 17 6,5  8544 6013 Insulated with other plastic material 17 6,5  8544 6019 Insulated with other materials With other conductors : 17 6,5  8544 60 91  Insulated with rubber or other elastomers, including cross-linked materials 17 6,5  8544 60 93 Insulated with other plastic material 17 6,5  8544 60 99 Insulated with other materials 17 6,5  8544 70 00  Optical fibre cables 17 8  8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes :  Electrodes : 8545 11 00 Of a kind used for furnaces 12 5,3  854519 Other : 8545 19 10    Electrodes for electrolysis installations 9 5,8  85451990 Other . 12 5,3  8545 20 00  Brushes 12 5,3  854590  Other : 8545 90 10   Heating resistors 14 4,1  8545 90 90 Other 12 5,3 -' 8546 Electrical insulators of any material : 8546 10 00 ,- Of glass 19 6,2  8546 20  Of ceramics : 8546 20 10 With no metal parts   With metal parts : 19 10  8546 20 91    For overhead power transmission or traction lines 19 10  8546 2099 Other 19 10  8546 90  Other : 8546 90 10   Of plastics 19 7,7 6,28546 90 90 Other 19  596 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (% 1 2 3 4 5 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading No 8546 ; electrical conduit tubing and joints therefor, of base metal lined with insulating material :  Insulating fittings of ceramics :   Containing 80 % or more by weight of metallic oxides 8547 10 8547 10 10 8547 10 90 8547 20 00 8547 90 00 8548 00 00   Other  Insulating fittings of plastics  Other 17 10 17 10 19 7,5 16 6,2 14 4,1 Electrical parts of machinery or apparatus, not specified or included elsewhere in this chapter 31 . 10 . 88 Official Journal of the European Communities 597 SECTION XVII VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This section does not cover articles of heading No 9501 , 9503 or 9508, or bobsleighs, toboggans or the like of heading No 9506 . 2 . The expressions 'parts' and 'parts and accessories' do not apply to the following articles, whether or not they are identifiable as for the goods of this section : (a) joints , washers and the like of any material (classified according to their constituent material or in heading No 8484) or other articles of vulcanized rubber other than hard rubber (heading No 4016); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) articles of Chapter 82 (tools); (d) articles of heading No 8306 ; (e) machines or apparatus of heading Nos 8401 to 8479, or parts thereof; articles of heading No 8481 or 8482 or, provided they constitute integral parts of engines or motors, articles of heading No 8483 ; (f) electrical machinery or equipment (Chapter 85); (g) articles of Chapter 90 ; (h) articles of Chapter 91 ; (ij) arms (Chapter 93); (k) lamps or lighting fittings of heading No 9405 ; $ (1) brushes of a kind used as parts of vehicles (heading No 9603). 3 . References in Chapters 86 to 88 to 'parts' or 'accessories' do not apply to parts or accessories which are not suitable for use solely or principally with the articles of those chapters . A part or accessory which answers to a description in two or more of the headings of those chapters is to be classified within that heading which corresponds to the principal use of that part or accessory . 4 . Aircraft specially constructed so that they can also be used as road vehicles are classified as aircraft . Amphibious motor vehicles are classified as motor vehicles . 5 . Air-cushion vehicles are to be classified within this section with the vehicles to which they are most akin as follows : (a) in Chapter 86 if designed to travel on a guide-track (hovertrains); (b) in Chapter 87 if designed to travel over land or over both land and water ; (c) in Chapter 89 if designed to travel over water, whether or not able to land on beaches or landing-stages or also able to travel over ice . Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles of the heading in which the air-cushion vehicles are classified under the above provisions . Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings, and signalling, safety or traffic control equipment for hovertrain transport systems as signalling, safety or traffic control equipment for railways . 598 Official Journal of the European Communities 31 . 10 . 88 Additional notes 1 . Subject to the provisions of additional note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels ifpresented with them . Other accessories presented with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them. 2. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within heading Nos 8608, 8805, 8905 and 8907 imported in split consignments. CHAPTER 86 RAILWAY OR TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF ; RAILWAY OR TRAMWAY TRACK FIXTURES AND FITTINGS AND PARTS THEREOF ; MECHANICAL (INCLUDING ELECTRO-MECHANICAL) TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS Notes 1 . This chapter does not cover : , (a) railway or tramway sleepers of wood or of concrete, or concrete guide-track sections for hovertrains (heading No 4406 or 6810); (b) railway or tramway track construction material of iron or steel of heading No 7302; or (c) electrical signalling, safety or traffic control equipment of heading No 8530. 2 . Heading No 8607 applies inter alia to : (a) axles, wheels, wheel sets (running gear), metal tyres, hoops and hubs and other parts of wheels ; (b) frames, underframes, bogies and bissel-bogies ; (c) axle boxes ; brake gear; (d) buffers for rolling-stock; hooks and other coupling gear and corridor connections ; (e) coachwork. 3 . Subject to the provisions of note 1 above, heading No 8608 applies inter alia to : (a) assembled track, turntables, platform buffers, loading gauges ; (b) semaphores, mechanical signal discs , level-crossing control gear, signal and point controls, and other mechanical (including electro-mechanical) signalling, safety or traffic control equipment, whether or not fitted for electric lighting, for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields . I 31 . 10 . 88 Official Journal of the European Communities 599 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8601 Rail locomotives powered from an external source of electricity or by electric accumulators : ¢ 8601 1000  Powered from an external source of electricity 14 4,9 p/st 8601 20 00  Powered by electric accumulators 14 4,9 p/st 8602 Other rail locomotives ; locomotive tenders : 8602 10 00  Diesel-electric locomotives 13 3,8  8602 90 00  Other 13 3,8  8603 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading No 8604 : 86031000  Powered from an external source of electricity 14 4,9 p/st 8603 90 00  Other . . . 13 4,6 p/st 8604 00 00 Railway or tramway maintenance or service vehicles, whether or not self-propelled (for example, workshops, cranes, ballast tampers, track ­ liners, testing coaches and track inspection vehicles) 13 3,8 p/st 8605 00 00 Railway or tramway passenger coaches, not self-propelled ; luggage vans, post office coaches and other special purpose railway or tram ­ way coaches, not self-propelled (excluding those of heading No 8604) . 13 5 p/st 8606 Railway or tramway goods vans and wagons, not self-propelled : 8606 10 00  Tank wagons and the like 14 5 p/st 8606 20 00  Insulated or refrigerated vans and wagons, other than those of subheading 8606 10 14 5 p/st 8606 30 00  Self-discharging vans and wagons, other than those of subheading 8606 10 or 8606 20  Other : 14 5 p/st 8606 91   Covered and closed : 8606 91 10    Specially designed for the transport of highly radioactive materials (Euratom) 10 3,8 p/st 8606 91 90  Other 14 5 p/st 8606 92 00   Open, with non-removable sides of a height exceeding 60 cm 14 5 p/st 8606 99 00 Other 14 5 p/st 8607 Parts of railway or tramway locomotives or rolling-stock :  Bogies, bissel-bogies, axles and wheels, and parts thereof : 8607 11 00   Driving bogies and bissel-bogies 13 3,8  8607 12 00   Other bogies and bissel-bogies 13 3,8  8607 19 Other, including parts :    Axles, assembled or not ; wheels and parts thereof : 8607 1911     Of closed-die forged steel 15 6  8607 19 19   Other 15 6  8607 19 90    Parts of bogies, bissel-bogies and the like 13 3,8  600 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Brakes and parts thereof : , 8607 21 00   Air brakes and parts thereof 11 4,5  8607 29 00 Other 11 4,5  8607 30  Hooks and other coupling devices, buffers, and parts thereof : 8607 30 10 Of closed-die forged steel 14 4,1  8607 30 90 Other  Other : 14 4,1  8607 91   Of locomotives : 8607 91 10 Axle-boxes and parts thereof 15 7,5  8607 91 90 Other 14 4,1  8607 99   Other : 8607 99 10 Axle-boxes and parts thereof 15 7,5  8607 99 30 -    Bodies and parts thereof 14 4,1  8607 99 50    Chassis and parts thereof 14 4,1  8607 99 90 Other 14 4,1  8608 00 Railway or tramway track fixtures and fittings ; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields ; parts of the foregoing : 8608 00 10  Equipment for railways or tramways 14 4,4  8608 00 30  Other equipment 14 4,4  8608 00 90 14 4,4  860900 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of trans ­ port : 8609 00 10  Containers with an anti-radiation lead covering, for the transport of radioactive materials (Euratom) 10 3,8 p/st 8609 00 90 - Other 15 4,4 p/st Parts . 31 . 10 . 88 Official Journal of the European Communities 60 CHAPTER 87 VEHICLES OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover railway or tramway rolling-stock designed solely for running on rails . 2 . For the purposes of this chapter, 'tractors ' means vehicles constructed essentially for hauling or pushing another vehicle, appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main use of the tractor, of tools, seeds, fertilizers or other goods . 3 . Motor chassis fitted with cabs fall within heading Nos 8702 to 8704, and not within heading No 8706 . 4 . Heading No 8712 includes all children's bicycles . Other children's cycles fall within heading No 9501 . Rate of duty CN code conventional Supplementary unitautonomous (%) (% Description 21 4 53 Tractors (other than tractors of heading No 8709) :  Pedestrian-controlled tractors : 8701 8701 10 8701 10 10 8701 10 90 8701 20 8701 20 10 8701 20 90 8701 30 00 8701 90   Of a power not exceeding 4 kW   Of a power exceeding 4 kW  Road tractors for semi-trailers :   New . Used 12 12 20 20 20 4,4 4,4 20 20 11 p/st p/st p/st p/st p/st  Track-laying tractors  Other :   Agricultural tractors (excluding pedestrian-controlled tractors) and for ­ estry tractors, wheeled :    New, of an engine power :     Not exceeding 18 kW     Exceeding 18 kW but not exceeding 25 kW     Exceeding 25 kW but not exceeding 37 kW     Exceeding 37 kW but not exceeding 59 kW     Exceeding 59 kW but not exceeding 75 kW Exceeding 75 kW but not exceeding 90 kW 8701 90 11 8701 90 15 8701 90 21 8701 90 25 8701 90 31 8701 90 35 8701 90 39 8701 90 50 8701 90 90 20 20 20 20 20 20 20 20 20 8,5 8,5 8,5 8,5 8,5 8,5 8,5 8,5 11 p/st p/st p/st p/st p/ ®t p/st p/st p/st p/st     Exceeding 90 kW Used   Other 602 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8702 Motor vehicles for the transport of ten or more persons, including the driver : 8702 10  With compression-ignition internal combustion piston engine (diesel or semi-diesel) : Of a cylinder capacity exceeding 2 500 cm3 : 8702 10 11    New 29 20 p/st 8702 10 19 Used Of a cylinder capacity not exceeding 2 500 cm3 : 29 20 p/st 8702 10 91 New 29 11 p/st 870210 99 Used 29 U p/st 8702 90  Other :  - With spark-ignition internal combustion piston engine : Of a cylinder capacity exceeding 2 800 cm3 : 8702 9011 New 29 20 p/st 8702 90 19 Used _ _ _ of a cylinder capacity not exceeding 2 800 cm3 : 29 20 p/st 8702 90 31   New 29 11 p/st 8702 90 39 Used 29 11 p/st 8702 90 90   With other engines 25 12,5 p/st 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars : 8703 10  Vehicles specially designed for travelling on snow ; golf cars and similar vehicles : 8703 10 10  - With compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine . 29 10 p/st 8703 10 90 With other engines  Other vehicles, with spark-ignition internal combustion reciprocating piston engine : 25 12,5 p/st 8703 21  - Of a cylinder capacity not exceeding 1 000 cm3 : 8703 21 10  New 29 10 p/st 8703 21 90  Used 29 10 p/st 8703 22 Of a cylinder capacity exceeding 1 000 cm3 but not exceeding 1 500cm3 :  -  New : 8703 22 11 Motor caravans 29 10 p/st 8703 22 19 Other . ; . 29 10 p/st 8703 22 90 Used 29 10 p/st 8703 2?   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3 :    New : 8703 2311     Motor caravans 29 10 p/st 8703 23 19     Other 29 10 p/st 8703 23 90 Used 29 10 p/st 31 . 10 . 88 Official Journal of the European Communities 603 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 54  Of a cylinder capacity exceeding 3 000 cm3 : New Used 29 29 10 10 p/st p/st Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) :  Of a cylinder capacity not exceeding 1 500 cm3 : New Used 29 29 10 10 p/st p/st  Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3 :   New :  Motor caravans Other Used 29 29 29 10 10 10 p/st p/st p/st 8703 24 8703 24 10 8703 24 90 8703 31 8703 31 10 8703 31 90 8703 32 8703 3211 8703 32 19 8703 32 90 8703 33 8703 33 11 8703 33 19 8703 33 90 8703 90 8703 90 10 8703 90 90 8704 8704 10 8704 10 11  Of a cylinder capacity exceeding 2 500 cm3 :   New :   . Motor caravans Other Used Other :  With electric motors  Other 29 29 29 25 29 10 10 10 12,5 10 p/st p/st p/st p/st p/st Motor vehicles for the transport of goods :  Dumpers designed for off-highway use :   With compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine : With compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity exceeding 2 500 cm3 , or with spark-ignition internal combustion piston engine of a cylinder capacity exceeding 2 800 cm3 28 22 25 17 6 10 p/st p/st p/st 8704 10 19 8704 10 90  Other Other . .  Other, with compression-ignition internal combustion piston engine (diesel or semi-diesel) :   Of a gross vehicle weight not exceeding 5 tonnes : Specially designed for the transport of highly radioactive materials 8704 21 8704 21 10 (Euratom) 10 5,3 p/st  Other : With engines of a cylinder capacity exceeding 2 500 cm3 :  New Used 8704 21 31 8704 21 39 8704 21 91 8704 21 99   With engines of a cylinder capacity not exceeding 2 500 cm3 : 28 28 28 28 22 22 11 11 p/st p/st p/st p/st    New Used ..." 604 Official Journal of the European Communities 3 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8704 22   Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 ton ­ nes : 8704 22 10 Specially designed for the transport of highly radioactive materials (Euratom) Other : 10 5,3 p/st 8704 22 91 New 28 22 p/st 8704 22 99 Used 28 22 p/st 8704 23 Of a gross vehicle weight exceeding 20 tonnes : 8704 23 10    Specially designed for the transport of highly radioactive materials (Euratom)  Other : 10 5,3 ' p/st 8704 23 91  New 28 22 p/st 8704 23 99 Used  Other, with spark-ignition internal combustion piston engine : 28 22 p/st 8704 31   Of a gross vehicle weight not exceeding 5 tonnes : 8704 31 10    Specially designed for the transport of highly radioactive materials (Euratom)    Other : With engines of a cylinder capacity exceeding 2 800 cm3 : 10 5,3 p/st 8704 31 31      New 28 22 p/st 8704 31 39    Used     With engines of a cylinder capacity not exceeding 2 800 cm3 : 28 22 p/st 8704 31 91      New 28 11 p/st 8704 31 99 Used 28 11 p/st 8704 32   Of a gross vehicle weight exceeding 5 tonnes : 8704 32 10    Specially designed for the transport of highly radioactive materials (Euratom)    Other : 10 5,3 p/st 8704 32 91   New 28 22 p/st 8704 32 99     Used 28 22 p/st 8704 90 00  Other 25 10 p/st 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire-fighting vehicles, concrete-mixer lorries, road sweeper lorries, spraying lorries, mobile workshops, mobile radiologi ­ cal units) : 8705 10 00  Crane lorries 25 6,2 p/st 8705 20 00  Mobile drilling derricks 25 6,2 p/st 8705 30 00  Fire-fighting vehicles 25 6,2 p/st 8705 40 00  Concrete-mixer lorries 25 6,2 p/st 8705 90  Other : 8705 90 10   Breakdown lorries 25 6,2 p/st 8705 90 30 Concrete-pumping vehicles 25 6,2 p/st 31 . 10 . 88 Official Journal of the European Communities 605 Rate of duty CN code Description autonomous Supplementary unit (%) conventional (%) 1 2 3 4 5 p/st8705 90 90 Other 25 6,2 8706 00 Chassis fitted with engines, for the motor ¢ vehicles of heading Nos 8701 to 8705 :  Chassis for tractors falling within heading No 8701 ; chassis for motor vehicles falling within heading No 8702, 8703 or 8704 with either a compression-ignition internal combustion piston engine (diesel or semi ­ diesel), of a cylinder,capacity exceeding 2 500 cm 3 or with a spark-igni ­ tion internal combustion engine of a cylinder capacity exceeding 2 800 cm3 :   For vehicles of heading No 8702 or 8704 29 29 29 29 20 9,3 6,5 11 p/st p/st p/st p/st   Other  Other : For vehicles of heading No 8703 Other 8706 0011 8706 00 19 8706 00 91 8706 00 99 8707 8707 10 8707 10 10 8707 10 90 8707 90 8707 90 10 Bodies (including cabs), for the motor vehicles of heading Nos 8701 to 8705 : For the vehicles of heading No 8703 :  For industrial assembly purposes (*)  Other 24 24 6,9 8,9 p/st p/st Other :  For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 800 cm3 or with spark-ignition internal piston engine of a cylinder capacity not exceeding 2 500 cm3 ; Special purpose motor vehicles of heading No 8705 ( 1 ) 24 24 6,9 8,9 p/st p/stOther8707 90 90 8708 8708 10 8708 10 10 Parts and accessories of the motor vehicles of heading Nos 8701 to 8705 :  Bumpers and parts thereof : For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ¢) 19 19 4,9 6,98708 10 90 Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 606 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Other parts and accessories of bodies (including cabs) : 8708 21 8708 21 10  Safety seat belts : For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 O) 19 19 4,9 6,9 p/st p/stOther8708 21 90 8708 29 8708 29 10  Other :   For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 19 4,9 6,9Other  Brakes and servo-brakes and parts thereof : 8708 29 90 8708 31 8708 31 10 Mounted brake linings :    For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ¢)  Other : 19 19 19 4,9 6,9 6,9     For disc brakes     Other 8708 31 91 8708 31 99 8708 39 8708 39 10   Other For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 19 4,9 6,98708 39 90  Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 607 Rate of duty CN code Description autonomous . (%) conventional (%) Supplementary unit 1 2 3 4 5 870840  Gear boxes : 87084010 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 4,9 8708 40 90   Other 19 6,9  8708 SO  Drive-axles with differential, whether or not provided with other transmis ­ sion components : 8708 50 10 For the industrial assembly of : Vehicles of heading Ã o 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 0) 19 4,9 8708 50 90 Other 19 6,9  8708 60  Non-driving axles and parts thereof : 87086010 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( · ) Othgr : 19 4,9  8708 60 91 Of closed-die forged steel 19 6,9  8708 60 99 Other 19 6,9  8708 70  Road wheels and parts and accessories thereof : 8708 70 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion engine (diesel or semi-diesel), with a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine with a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( · )   Other : 19 4,9  8708 70 50  Wheels of aluminium ; parts and accessories of wheels, of alumin ­ ium 19 (2) 6,9  8708 70 91    Wheel centres in star form, cast in one piece, of iron or steel .... 19 4,9  8708 70 99 Other 19 6,9  (') Entry under this subheading is subject to conditions laid down rn the relevant Community provisions . (2) Duty rate reduced to 6 % until 31 December 1990 . 608 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 5 8708 80 8708 80 10  Suspension shock-absorbers :   For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal oombustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 f 1 ) 19 19 4,9 6,9Other8708 80 90 8708 91 8708 91 10 Other parts and accessories :  Radiators :   For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 19 4,9 6,9Other8708 91 90 8708 92 8708 92 10  Silencers and exhaust pipes : For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ! ) 19 19 4,9 6,9    Other8708 92 90 8708 93 8708 93 10   Clutches and parts thereof :    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (*) 19 19 4,9 6,9    Other8708 93 90 8708 94 8708 94 10   Steering wheels, steering columns and steering boxes :    For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (*) 9 4,9 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 609 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8708 94 90    Other 19 6,9 ! 8708 99   Other : 8708 99 10    For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (')    Other : 19 4,9 8708 99 91 Of closed-die forged steel 19 6,9  8708 99 99   Other 19 6,9  8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles :  Vehicles : 8709 11   Electrical : 870911 10    Specially designed for the transport of highly radioactive materials (Euratom) 10 3,8 p/st 8709 11 90  Other 22 6 p/st 8709 19   Other : 8709 19 10    Specially designed for the transport of highly radioactive materials (Euratom) 10 3,8 p/st 8709 19 90 Other 22 6 p/st 8709 90 00 20 5,3  8710 00 00 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles 10 3,8  8711 Motor-cycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars : 8711 10 00  With reciprocating internal combustion piston engine of a cylinder capacity not exceeding 50 cm3 26 9 p/st 8711 20  With reciprbcating internal combustion piston engine of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 : 8711 20 10 Scooters Other, of a cylinder capacity : 26 9 p/st 871120 91  Exceeding 50 cm 3 but not exceeding 80 cm 3 26 9 p/st 8711 20 99    Exceeding 80 cm3 but not exceeding 250 cm3 26 9 p/st 871130 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 250 cm3 but not exceeding 500 cm3 26 9 p/st 871140 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 500 cm 3 but not exceeding 800 cm3 26 9 p/st Parts . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 6 0 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8711 50 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 800 cm3 26 9 p/st 871190 00  Other 26 9 p/st 8712 00 Bicycles and other cycles (including delivery tricycles), not motorized : 8712 00 10  Without ball bearings 21 17 p/st 8712 00 90  Other 21 17 p/st 8713 Invalid carriages, whether or not motorized or otherwise mechanically propelled : 8713 10 00  Not mechanically propelled 18 4,9  871390 00  Other 18 4,9  8714 Parts and accessories of vehicles of heading Nos 8711 to 8713 :  Of motor-cycles (including mopeds) : 87141100 Saddles 24 6 p/st 8714 19 00   Other 24 6  8714 20 00  Of invalid carriages - Other : 20 8  8714 91   Frames and forks, and parts thereof : 8714 91 10 Frames 20 8 p/st 8714 91 30 Front forks 20 8 p/st 8714 91 90 Parts 20 8  8714 92 Wheel rims and spokes : 8714 92 10    Rims 20 8 p/st 8714 92 90 Spokes 20 8  8714 93   Hubs, other than coaster braking hubs and hub brakes, and free-wheel sprocket-wheels : 8714 93 10 Hubs without free-wheel or braking device 20 8 p/st 8714 93 90  Free-wheel sprocket-wheels 20 8  8714 94   Brakes, including coaster braking hubs and hub brakes, and parts thereof : 8714 94 10  Coaster braking hubs and hub brakes 20 8 p/st 8714 94 30    Other brakes 20 8  8714 94 90 Parts 20 8  8714 95 00 Saddles 20 8  8714 96 Pedals and crank-gear, and parts thereof : 8714 9610    Pedals 20 8 pa 8714 96 30    Crank-gear 20 8  8714 96 90  Parts 20 8  8714 99 Other : 8714 99 10 Handlebars 20 8 p/st 8714 99 30   - Luggage carriers 20 8 p/st 8714 99 50 Derailleur gears 20 8  31 . 10 . 88 Official Journal of the European Communities 611 Parts Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8714 99 90 Other ; parts 20 8 *  8715 00 Baby carriages and parts thereof : 8715 00 10  Baby carriages 18 4,9 . p/st 8715 00 90 18 4,9  8716 Trailers and semi-trailers ; other vehicles, not mechanically propelled ; parts thereof : 8716 10  Trailers and semi-trailers of the caravan type, for housing or camping : 8716 10 10 Trailer tents Other, of a weight : 20 5,3 p/st 8716 10 91  Not exceeding 750 kg 20 5,3 p/st 8716 10 93 Exceeding 750 kg but not exceeding 3 500 kg 20 5,3 p/st 871610 99  Exceeding 3 500 kg 20 5,3 p/st 8716 20  Self-loading or self-unloading trailers and semi-trailers for agricultural purposes : 8716 20 10   Manure spreaders 20 5,3 p/st 8716 20 90   Other  Other trailers and semi-trailers for the transport of goods : 20 5,3 p/st 8716 31 00 Tanker trailers and tanker semi-trailers 20 5,3 p/st 8716 39 Other : 8716 39 10    Specially designed for the transport of highly radioactive materials (Euratom) Other : ;  New : 10 5,3 p/st 8716 39 30 _____ Semi-trailers   Other : 20 5,3 p/st 8716 39 51 With a single axle 20 5,3 p/st 8716 39 59 Other 20 5,3 p/st 8716 39 80 Used 20 5,3 p/st 8716 40 00  Other trailers and semi-trailers 20 5,3  8716 80 00 - Other vehicles 14 4,1  8716 90 - Parts : 8716 90 10   Chassis 15 4,4  8716 90 30 Bodies 15 4,4  ' 8716 90 50 Axles 15 4,4  8716 90 90 Other parts 15 4,4  612 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 88 AIRCRAFT, SPACECRAFT, AND PARTS THEREOF Additional note 1 . For the purpose of heading No 8802, the expression 'unladen weight ' shall mean the weight of the machine in normal flying order, excluding the weight of the crew and offuel and equipment except permanently fitted items of equipment. Rate of duty CN code · Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8801 Balloons and dirigibles ; gliders, hang gliders and other non-powered aircraft : 8801 10  Gliders and hang gliders : 8801 10 10   For civil use (') 18 Free p/st 8801 10 90 Other 18 7 p/st 8801 90  Other : 8801 90 10   For civil use (*) -  Other : 18 Free  8801 90 91 Balloons and dirigibles 18 9  8801 90 99 Other 18 4,9 p/st 8802 Other aircraft (for example, helicopters, aeroplanes); spacecraft (in ­ cluding satellites) and spacecraft launch vehicles :  Helicopters : 880211   Of an unladen weight not exceeding 2 000 kg : 8802 11 10    Civil helicopters ( l ) 12 Free p/st 8802 11 90  Other 15 15 p/st 8802 12 -  Of an unladen weight exceeding 2 000 kg : 8802 12 10  Civil helicopters (') 12 Free p/st 8802 12 90    Other 12 5 p/st 8802 20  Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000 kg : 8802 20 10 -  Civil aircraft (') 12 Free p/st 8802 20 90 Other 15 12 p/st 8802 30  Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg : 8802 30 10   Civil aircraft ( l ) 12 Free p/st 8802 30 90   Other . . . 14 5,5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10. 88 Official Journal of the European Communities 613 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8802 40  Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg : 8802 40 10   Civil aircraft ( · ) 12 Free p/st 8802 40 90   Other 12 5 p/st 8802 50 00  Spacecraft (including satellites) and spacecraft launch vehicles 12 6,4  8803 Parts of goods of heading No 8801 or 8802 : 880310  Propellers and rotors and parts thereof : 8803 10 10 For use in civil aircraft (!) 12 (2) Free  ' 8803 10 90 Other 12 0 5  8803 20  Undercarriages and parts thereof : 8803 20 10 For use in civil aircraft ( · ) 12 (2) Free  8803 20 90 Other 12 (2) 5  8803 30  Other parts of aeroplanes or helicopters : 8803 30 10 For use in civil aircraft (!) 12 (2) Free  8803 30 90 Other 12 (2) 5  8803 90  Other : 8803 90 10   Of kites .   Other : 12 3,8  880390 91    For use in civil aircraft and gliders (') Ã 2 (2) Free  8803 90 99    Other 12 (2) 5  8804 00 00 Parachutes (including dirigible parachutes) and rotochutes ; parts thereof and accessories thereto 15 5,8  8805 Aircraft launching gear ; deck-arrestor or similar gear ; ground flying trainers ; parts of the foregoing articles : 880510  Aircraft launching gear and parts thereof ; deck-arrestor or similar gear and parts thereof : 8805 10 10   Aircraft launching gear and parts thereof 17 5,6  8805 10 90   Other 15 4,4  8805 20  Ground flying trainers and parts thereof : 8805 20 10   For civil use (') 13 Free  8805 20 90   Other 13 3,8  (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 614 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES Note 1 . A hull , an unfinished or incomplete vessel, assembled, unassembled or disassembled, or a complete vessel unassembled or disassembled, is to be classified within heading No 8906 if it does not have the essential character of a vessel of a particular kind . Additional notes 1 . Subheadings 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10, 8902 00 11 , 8902 00 19, 8903 91 10, 8903 92 10, 8904 00 91 and 8906 00 91 are to be taken to apply only to vessels, designed as sea-going, having a hull of an overall length (excluding any projecting parts) of not less than 12 m . However, fishing boats and lifeboats, designed as sea-going, shall be considered as sea-going vessels regardless of their length . 2. Subheadings 8905 10 10 and 8905 90 10 are to be taken to apply only to vessels, floating docks and floating or submersible drilling or production platforms, designed as sea-going. 3. For the purpose of heading No 8908, the expression 'vessels and other floating structures for breaking up ' includes the following ' articles when presented for breaking up, on condition that they have formed part of their normal equipment :  spare parts (such as propellers), whether or not in a new condition,  movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods : 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons ; ferry-boats of all kinds : 8901 10 10 Sea-going Free Free BRT 8901 10 90 Other 8 2,5 p/st 8901 20  Tankers : 8901 20 10 Sea-going Free Free BRT 8901 20 90 Other 8 2,5 Ct/1 8901 30  Refrigerated vessels, other than those of subheading 8901 20 : 8901 30 10 Sea-going Free Free BRT 8901 30 90   Other 8 2,5 Ct/1 890190  Other vessels for the transport of goods and other vessels for the transport of both persons and goods : 8901 90 10 Sea-going Free Free BRT 31 . 10 . 88 Official Journal of the European Communities 615 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   Other : 8901 90 91 Not mechanically propelled 8 2,5 Ct/1 8901 90 99    Mechanically propelled 8 2,5 Ct/1 8902 00 Fishing vessels ; factory ships and other vessels for processing or preserving fishery products :  Sea-going : 8902 0011 Of a gross tonnage exceeding 250 tonnes (GRT) Free Free BRT 8902 00 19   Of a gross tonnage not exceeding 250 tonnes (GRT) Free Free p/st 8902 00 90  Other 8 2,5 p/st 8903 Yachts and other vessels for pleasure or sports ; rowing boats and canoes : 890310  Inflatable :   Of a weight not exceeding 100 kg each : 8903 10 11 Of a weight not exceeding 20 kg each or of a length not ex ­ ceeding 2,5 m 13 3,8 p/st 8903 10 19  Other 13 3,8 p/st 8903 10 90 Other  Other : 8 2,5 p/st 8903 91 Sailboats, with or without auxiliary motor : 8903 91 10 Sea-going  Other : Free Free p/st 8903 91 91 Of a weight not exceeding 100 kg each     Other : 13 3,8 p/st 8903 91 93 Of a length not exceeding 7,5 m 8 2,5 p/st 8903 91 99      Of a length exceeding 7,5 m 8 2,5 p/st 8903 92   Motor-boats, other than outboard motor-boats : 8903 92 10 Sea-going Other : Free Free p/st 8903 92 91 Of a length not exceeding 7,5 m 8 2,5 p/st 8903 92 99 _ _ _ _ Of a length exceeding 7,5 m 8 2,5 p/st 8903 99 Other : 8903 99 10    Of a weight not exceeding 100 kg each  Other : 13 3,8 p/st 8903 99 91     Of a length not exceeding 7,5 m 8 2,5 p/st 8903 99 99 Of a length exceeding 7,5 m 8 2,5 p/st 8904 00 Tugs and pusher craft : 8904 00 10 - Tugs  Pusher craft : Free Free  8904 00 91 Sea-going Free Free  8904 00 99   Other 8 2,5  616 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 2 41 3 5 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms :  Dredgers : Sea-going Other  Floating or submersible drilling or production platforms Free 8 Free Free Free 3,2 Free Free 3,2 p/st p/st p/st p/st p/st  Other : Sea-going   Other 8 Other vessels, including warships and lifeboats other than rowing boats : 8905 8905 10 8905 10 10 890510 90 8905 20 00 8905 90 8905 90 10 8905 90 90 8906 00 8906 00 10 8906 00 91 8906 00 93 8906 00 99 8907 8907 10 00 8907 90 00 8908 00 00 Free  Warships  Other : Sea-going   Other : Free Free Free 3,8 2,5 p/st p/st p/st 13    Of a weight not exceeding 100 kg each Other 8 Other floating structures (for example, rafts, tanks, coffer-dams, landing-stages, buoys and beacons) :  Inflatable rafts  Other .... 10 10 Free 4,9 4,9 FreeVessels and other floating structures for breaking up (') (  ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 6 7 SECTION XVIII OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) articles of a kind used in machines, appliances or for other technical uses, of vulcanized rubber other than hard rubber (heading No 4016), of leather or of composition leather (heading No 4204) or of textile material (heading No 591 1 ); (b) refractory goods of heading No 6903 ; ceramic wares for laboratory, chemical or other technical uses, of heading No 6909 ; (c) glass mirrors , not optically worked, of heading No 7009, or mirrors of base metal or of precious metal , not being optical elements (heading No 8306 or Chapter 71 ); (d) goods of heading No 7007 , 7008, 701 1 , 7014, 7015 or 7017 ; (e) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV) or similar goods of plastics (Chapter 39); (f) pumps incorporating measuring devices , of heading No 8413 ; weight-operated counting and checking machinery, or separately presented weights for balances (heading No 8423); lifting or handling machinery (heading Nos 8425 to 8428); paper or paperboard cutting machines of all kinds (heading No 8441 ); fittings for adjusting work or tools on machine-tools, of heading No 8466, including fittings with optical devices for reading the scale (for example, 'optical ' dividing heads) but not those which are in themselves essentially optical instruments (for example, alignment telescopes); calculating machines (heading No 8470); valves and other appliances (heading No 8481 ); (g) searchlights or spotlights of a kind used for cycles or motor vehicles (heading No 8512); portable electric lamps of heading No 8513 ; cinematographic sound recording, reproducing or re-recording apparatus (heading No 8519 or 8520); sound-heads (heading No 8522); radar apparatus , radio navigational aid apparatus or radio remote-control apparatus (heading No 8526); sealed beam lamp units of heading No 8539 ; optical fibre cables of heading No 8544 ; (h) searchlights or spotlights of heading No 9405 ; (ij) articles of Chapter 95 ; (k) capacity measures , which are to be classified according to their constituent material ; or (1) spools, reels or similar supports (which are to be classified according to their constituent material , for example, in heading No 3923 or Section XV). 2 . Subject to note 1 above, parts and accessories for machines , apparatus, instruments or articles of this chapter are to be classified according to the following rules : (a) Parts and accessories which are goods included within any of the headings of this chapter or of Chapter 84, 85 or 91 (other than heading No 8485 , 8548 or 9033) are in all cases to be classified within their respective headings . 618 Official Journal of the European Communities 31 . 10 . 88 (b) Other parts and accessories , if suitable for use solely or principally with a particular kind of machine, instrument or apparatus, or with a number of machines, instruments or apparatus of the same heading (including a machine, instrument or apparatus of heading No 9010, 9013 or 9031 ) are to be classified with the machines, instruments or apparatus of that kind. (c) All other parts and accessories are to be classified within heading No 9033 . 3 . The provisions of note 4 to Section XVI apply also to this chapter. 4. Heading No 9005 does not apply to telescopic sights for fitting to arms, periscopic telescopes for fitting to submarines or tanks, or to telescopes for machines, appliances, instruments or apparatus of this chapter or Section XVI ; such telescopic sights and telescopes are to be classified within heading No 9013 . 5 . Measuring or checking optical instruments, appliances or machines which, but for this note, could be classified both within heading No 9013 and within heading No 9031 are to be classified within heading No 9031 . 6 . Heading No 9032 applies only to : (a) instruments and apparatus for automatically controlling the flow, level, pressure or other variables of liquids or gases, or for automatically controlling temperature, whether or not their operation depends on an electrical phenomenon which varies according to the factor to be automatically controlled ; and (b) automatic regulators of electrical quantities , and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled. Additional note 1 . The expression 'electronic instruments and apparatus ' in subheadings 9015 10 10, 9015 20 10, 9015 30 10, 9015 40 10, 9015 8011 , 9015 8019, 9024 10 10, 9024 80 10, 9025 19 91 , 9025 80 91 , 9026 10 51 , 9026 10 59, 9026 20 30, 9026 80 91 , 902710 10, 90278011 , 9027 8019, 903039 30, 9030 89 91 , 9031 8031 , 9031 80 39 and 9032 10 30 means instruments and apparatus which incorporate one or more articles of heading No 8540 or 8541 but for the purposes of the foregoing, no account shall be taken of articles of heading No 8540 or 8541 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus. Rate of duty CN code Description autonomous (%) conventional ( °/Ã ) Supplementary unit 1 2 3 4 5 9001 Optical fibres and optical fibre bundles ; optical fibre cables other than those of heading No 8544 ; sheets and plates of polarizing material ; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such ele ­ ments of glass not optically worked : 9001 10  Optical fibres, optical fibre bundles and cables : 9001 10 10   Image conductor cables 17 7,5  9001 10 90   Other 17 7,5  9001 20 00  Sheets and plates of polarizing material 18 5,8  9001 30 00 - Contact lenses 17 7,5 p/st 9001 40  Spectacle lenses of glass :   Both sides finished : 9001 40 10  Not for correction of the vision    For correction of the vision : 17 7,5 p/st 9001 40 31     Single focal 17 . 7,5 p/st 31 . 10 . 88 Official Journal of the European Communities 6 9 Rate of duty Description Supplementaryunit CN code autonomous (%) conventional (%) 1 3 4 5 17 17 7,5 7,5 2   Other   Other  Spectacle lenses of other materials : Both sides finished : p/st p/st    Not for correction of the vision .  For correction of the vision : Single focal p/st p/st p/st p/st 90014039 900140 90 9001 50 9001 50 10 9001 50 31 9001 50 39 900150 90 900190 90019010 900190 90 9002 17 17 17 17 17 17 7,5 7,5 7,5 7,5 Free 7,5 Other   Other  Other :   For use in civil aircraft (')   Other Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked :  Objective lenses : For cameras, projectors or photographic enlargers or reducers   Other  Filters : p/st p/st p/st p/st   For cameras, projectors or photographic enlargers or reducers 17 17 17 17 17 17 17 9002 1100 9002 19 00 9002 20 9002 20 10 9002 20 90 9002 90 9002 90 10 9002 90 91 9002 90 99 10 10 10 10 Free 10 10 Other  Other : For use in civil aircraft (') Other :    For cameras, projectors or photographic enlargers or reducers . . . . -   Other 9003 Frames and mountings for spectacles, goggles or the like, and parts thereof :  Frames and mountings : Of plastics Of other materials :    Of precious metal or of rolled precious metal p/st p/st p/st p/st 90031100 900319 9003 19 10 9003 19 30 9003 19 90 9003 90 00 19 19 19 19 19 5,1 5,1 5,1 5,1 5,1 Of base metal -   Of other materials  Parts (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 620 Official Journal of the European Communities 31 . 10 . 88 Rate of duty Supplementary unit CN code Description autonomous conventional (%)%) 2 3 4 5 Spectacles, goggles and the like, corrective, protective or other :  Sunglasses : p/st p/st -  With 'glasses' optically worked Other  Other 19 19 19 6 6 6 Binoculars, monoculars, other optical telescopes, and mountings therefor ; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy : - Binoculars : Prismatic Non-prismatic ' p/st p/st 20 20 17 17 7,2 7,2 6,9 6,9  Other instruments  Parts and accessories (including mountings) Photographic (other than cinematographic) cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 8539 :  Cameras of a kind used for preparing printing plates or cylinders  Cameras of a kind used for recording documents on microfilm, microfiche or other microforms  Cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs ; comparison cameras for forensic or criminological purposes 9004 900410 9004 10 10 9004 10 90 9004 90 00 9005 900510 9005 10 10 9005 10 90 9005 8000 9005 90 00 9006 9006 10 00 9006 20 00 9006 30 00 9006 40 00 9006 51 00 9006 52 00 9006 53 00 9006 59 00 9006 61 00 9006 62 9006 62 10 9006 62 90 9006 69 00 9006 91 9006 91 10 9006 91 90 9006 99 00  Instant print cameras  Other cameras : With a through-the-lens viewfinder (single lens reflex (SLR)), for roll film of a width not exceeding 35 mm 18 18 18 18 18 18 18 18 16 16 16 16 7,2 7,2 7,2 7,2 7,2 7,2 7,2 7.2 5.3 5,3 5,3 5,3   Other, for roll film of a width less than 35 mm   Other, for roll film of a width of 35 mm p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st   Other . . - Photographic flashlight apparatus and flashbulbs : -  Discharge lamp ('electronic') flashlight apparatus . -  Flashbulbs, flashcubes and the like :  Flashcubes .    Other Other  Parts and accessories : For cameras : Tripods 18 18 16 7,2 7.2 5.3    Other   Other 31 . 10 . 88 Official Journal of the European Communities 621 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus :  Cameras : 90071100   For film of less than 16 mm width or for double-8 mm film 16 6,2 p/st 900719 00  - Other  Projectors : 16 6,2 p/st 9007 21 00   For film of less than 16 mm width 19 6,5 p/st 9007 29 00  - Other  Parts and accessories : 19 6,5 p/st 9007 91 For cameras : 9007 91 10  Tripods 16 6,2 p/st 9007 91 90 Other 16 6,2  9007 92 00 For projectors 19 6,5  9008 Image projectors, other than cinematographic ; photographic (other than cinematographic) enlargers and reducers : 9008 10 00  Slide projectors 18 6,3 p/st 9008 20 00  Microfilm, microfiche or other microform readers, whether or not capable of producing copies 18 6,3 p/st 9008 30 00  Other image projectors 18 6,3 p/st 9008 40 00  Photographic (other than cinematographic) enlargers and reducers 18 6,3 p/st 9008 90 00  Parts and accessories 18 6,3  9009 Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus :  Electrostatic photocopying apparatus : 9009 11 00   Operating by reproducing the original image directly onto the copy (direct process) 18 7,2 p/st 9009 12 00   Operating by reproducing the original image via an intermediate onto the copy (indirect process) .  Other photocopying apparatus : 18 7,2 p/st 9009 2100   Incorporating an optical system 18 7,2 p/st 9009 22 Of the contact type : 9009 22 10    Blueprinters and diazocopiers 15 4,9 p/st 9009 22 90  Other 15 4,9 p/st 9009 30 00  Thermo-copying apparatus 15 4,4 p/st 9009 90  Parts and accessories : 9009 90 10   Of electrostatic photocopying apparatus or other photocopying appar ­ atus incorporating an optical system 18 7,2  9009 90 90   Other 1 15 4,9  622 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9010 Apparatus and equipment for photographic (including cinemato ­ graphic) laboratories (including apparatus for the projection of circuit patterns on sensitized semi-conductor materials), not specified or included elsewhere in this chapter ; negatoscopes ; projection screens : 9010 10 00  Apparatus and equipment for automatically developing photographic (in ­ cluding cinematographic) film or paper in rolls or for automatically exposing developed film to rolls of photographic paper 15 4,9 9010 2000  Other apparatus and equipment for photographic (including cinemato ­ graphic) laboratories ; negatoscopes 15 4,9  9010 3000  Projection screens 15 4,9  9010 9000  Parts and accessories 15 4,9  9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection : 9011 1000  Stereoscopic microscopes 18 10 p/st 901120 00  Other microscopes, for photomicrography, cinephotomicrography or micro ­ projection 18 10 p/st 90118000  Other microscopes 18 10 p/st 901190 00  Parts and accessories 18 10  9012 Microscopes other than optical microscopes ; diffraction apparatus : 9012 10 00  Microscopes other than optical microscopes and diffraction apparatus . . . . 15 5,8  9012 9000  Parts and accessories 15 5,8  9013 Liquid crystal devices not constituting articles provided for more specifically in other headings ; lasers, other than laser diodes ; other optical appliances and instruments, not specified or included elsewhere in this chapter : 9013 10 00  Telescopic sights for fitting to arms ; periscopes ; telescopes designed to form parts of machines, appliances, instruments or apparatus of this chapter or Section XVI 18 6,5 9013 2000  Lasers, other than laser diodes 18 6,5  9013 8000  Other devices, appliances and instruments 18 6,5  9013 9000  Parts and accessories 18 6,5  9014 Direction finding compasses ; other navigational instruments and ap ­ pliances : 9014 10  Direction finding compasses : 9014 10 10   For use in civil aircraft 0) 16 Free  9014 10 90 Other 17 5  9014 20  Instruments and appliances for aeronautical or space navigation (other than compasses) : For use in civil aircraft (') : 9014 2011   - Stall warning calculators 16 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 623 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9014 20 13 Inertial navigation systems 16 Free p/st 9014 20 15  Ground proximity warning systems 16 Free p/st 9014 20 19 Other 16 Free  9014 20 90 Other 16 7,2  9014 80 00  Other instruments and appliances 16 7,2  9014 90  Parts and accessories : 9014 90 10   Of instruments of subheadings 9014 10 and 9014 20 for use in civil aircraft (') 17 Free  9014 90 90 Other 17 5,6  9015 Surveying (including photogrammetrical surveying), hydrographie, ocÃ ©anographie, hydrological, meteorological or geophysical instru ­ ments and appliances, excluding compasses ; rangefinders : 9015 10  Rangefinders : 9015 10 10 Electronic 16 7,2  9015 10 90   Other 17 5,6  9015 20 - Theodolites and tacheometers : 9015 20 10 Electronic 16 7,2  9015 20 90 Other 17 5,6  9015 30  Levels : 9015 30 10 Electronic 16 7,2  9015 30 90   Other 17 5,6  9015 40  Photogrammetrical, surveying instruments and appliances : 9015 40 10 Electronic 16 7,2  9015 40 90 Other 17 5,6  9015 80  Other instruments and appliances :   Electronic : 9015 8011  Meteorological , hydrological and geophysical instruments and ap ­ paratus 16 7,2  9015 80 19    Other   Other : 16 7,2  9015 80 91 Instruments and appliances used in geodesy, topography, surveying or levelling ; hydrographie instruments 17 5,6  9015 80 93    Meteorological, hydrological and geophysical instruments and ap ­ paratus 17 5,6  9015 80 99    Other 17 5,6  9015 90 00  Parts and accessories 17 5,6  9016 00 Balances of a sensitivity of 5 eg or better, with or without weights : 9016 0010  Balances 16 7,2 p/st 9016 00 90  Parts and accessories 16 7,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 624 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter : 9017 10  Drafting tables and machines, whether or not automatic : 9017 10 10   Parallelogram and track type drafting machines 16 5,3 p/st 9017 10 90   Other 16 5,3  9017 20  Other drawing, marking-out or mathematical calculating instruments : Drawing instruments : 9017 20 11  Drawing sets 16 5,3 p/st 9017 20 19    Other 16 5,3  9017 20 30 Marking-out instruments 16 5,3 p/st 9017 20 90   Mathematical calculating instruments (including slide rules, disc calcu ­ lators and the like) , 16 5,3 p/st 9017 30  Micrometers, callipers and gauges : 9017 30 10   Micrometers and callipers 15 5,8 p/st 9017 30 90 Other 15 5,8 p/st 9017 80  Other instruments : 9017 80 10 Measuring rods and tapes and divided scales 15 5,8  9017 80 90   Other 15 5,8  9017 90 00  Parts and accessories 16 5,3  9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro ­ medical apparatus and sight-testing instruments :  Electro-diagnostic apparatus (including apparatus for functional exploratory examination or for checking physiological parameters : 9018 1100   Electro-cardiographs 16 5,3  9018 19 00   Other 16 5,3  9018 20 00  Ultraviolet or infra-red ray apparatus  Syringes, needles, catheters, cannulae and the like : 16 5,3  9018 31   Syringes, with or without needles : 9018 31 10 Of plastics 16 5,3  9018 31 90    Other 16 5,3  9018 32 Tubular metal needles and needles for sutures : 9018 32 10    Tubular metal needles 16 5,3  9018 32 90    Needles for sutures 16 5,3  9018 39 00   Other  Other instruments and appliances, used in dental sciences : 16 5,3  9018 41 00   Dental drill engines, whether or not combined on a single base with other dental equipment 17 5,1  9018 49 00   Other 16 5,3  31 . 10 . Official Journal of the European Communities 625 Supplementary unit Rate of duty CN code Description autonomous (%) conventional (%) 1 2 3 4 9018 50  Other ophthalmic instruments and appliances : 9018 50 10 Non-optical 16 5,3 9018 50 90 Optical 16 5,3 9018 90  Other instruments and appliances : 9018 90 10   Instruments and apparatus for measuring blood-pressure 16 5,3 9018 90 20 Endoscopes 16 5,3 9018 90 30 Renal dialysis equipment (artificial kidneys, kidney machines and dialysers)   Diathermic apparatus : 16 5,3 9018 90 41    Ultrasonic 16 5,3 9018 90 49    Other 16 5,3 9018 90 50   Transfusion apparatus 16 5,3 9018 90 60   Anaesthetic apparatus and instruments 16 5,3 9018 90 90   Other 16 5,3 9019 Mechanotherapy appliances ; massage apparatus ; psychological apti ­ tude-testing apparatus ; ozone therapy, oxygen therapy, aerosol ther ­ apy, artificial respiration or other therapeutic respiration apparatus : 9019 10  Mechano-therapy appliances ; massage apparatus ; psychological aptitude ­ testing apparatus : 9019 10 10   Electrical vibratory-massage apparatus 16 4,6 9019 10 90   Other 16 4,6 9019 20 00  Ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus 16 4,6 9020 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters : 9020 00 10  Breathing appliances and gas masks (excluding parts thereof), for use in civil aircraft (') 16 Free 9020 00 90  Other 16 4,6 9021 Orthopaedic appliances, including crutches, surgical belts and trusses ; splints and other fracture appliances ; artificial parts of the body ; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability :  Artificial joints and other orthopaedic or fracture appliances : 9021 11 00   Artificial joints 16 6,2 9021 19   Other : 9021 19 10    Orthopaedic appliances 15 5,8 provisions . (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary 626 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous conventional % % 1 2 3 54 5,8Splints and other fracture appliances 15  Artificial teeth and dental fittings : Artificial teeth :    Of plastics Of other materials Other : 100 p/st 100 p/st    Of precious metals or rolled precious metals 9021 19 90 9021 21 9021 21 10 9021 21 90 902129 9021 29 10 9021 29 90 9021 30 9021 30 10 9021 30 90 9021 4000 9021 50 00 9021 90 9021 90 10 9021 90 90 9022 Other  Other artificial parts of the body :   Artificial eyes Other . 17 17 17 17 14 16 12 13 12 13 4,9 4,9 4,9 4,9 4.1 6.2 3,8 5,3 3,8 5,3  Hearing aids, excluding parts and accessories  Pacemakers for stimulating heart muscles, excluding parts and accessories . p/st p/st  Other :   Parts and accessories of hearing aids Other Apparatus based on the use of X-rays or of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus, X-ray tubes and other X-ray generators, high tension generators, control panels and desks, screens, examination or treatment tables, chairs and the like :  Apparatus based on the use of X-rays, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus :   For medical, surgical, dental or veterinary uses9022 1100 9022 19 00 16 16 4,6 4,6 p/st p/st   For other uses  Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical , dental or veterinary uses, including radiography or radiotherapy apparatus :   For medical, surgical, dental or veterinary uses p/st p/st p/st   For other uses ... .  X-ray tubes 16 16 16 16 16 4,6 4,6 4,6 4,6 4,6  Other, including parts and accessories :   X-ray fluorescent screens and X-ray intensifying screens ; anti-scatter shields and grids 9022 21 00 9022 29 00 9022 3000 9022 90 9022 90 10 9022 90 90 9023 00 9023 00 10 9023 00 30   Other Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses :  Of a type used for teaching physics, chemistry or technical subjects . . . .  Models of human or animal anatomies , 12 12 3,8 3,8 31 . 10 . 88 Official Journal of the European Communities 627 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 4 53 12Other 3,8 Machines and appliances for testing the hardness, strength, compressi ­ bility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) :  Machines and appliances for testing metals : Electronic   Other : Universal or for tensile tests 9023 00 90 9024 902410 9024 10 10 902410 91 9024 10 93 902410 99 9024 80 9024 80 10 9024 80 91 9024 80 99 9024 90 00 9025 For hardness tests    Other  Other machines and appliances : Electronic   Other : 16 15 15 15 16 15 15 16 7,2 4,5 4,5 4,5 7,2 4,5 4,5 5,1 For testing textiles, paper or paperboard  Other  Parts and accessories Hydrometers and similar floating instruments, thermometers, pyrome ­ ters, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments :  Thermometers, not combined with other instruments : p/st p/st Liquid-filled, for direct reading :  For use in civil aircraft (')    Other : Clinical or veterinary thermometers Other Other : For use in civil aircraft (') . Other : Electronic Other 902511 9025 11 10 9025 11 91 9025 11 99 9025 19 9025 19 10 9025 19 91 9025 19 99 9025 20 9025 20 10 9025 20 90 9025 80 9025 80 10 9025 80 91 9025 80 99 16 21 21 16 16 16 17 17 16 16 16 Free 6,9 6,9 Free 7,2 4,2 Free 4 Free 7,2 4,6  Barometers, not combined with other instruments : p/st p/st p/st p/st   For use in civil aircraft (')   Other  Other instruments :   For use in civil aircraft ( ¢) Other :  Electronic  Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 628 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional % 2 3 4 5  Parts and accessories :   For use in civil aircraft (')   Other 1 9025 90 9025 90 10 9025 90 90 9026 16 16 Free 7 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032 : - For measuring or checking the flow or level of liquids :9026 10 9026 10 10 p/st p/st p/st p/st 16 16 16 16 16 16 16 Free 7,2 7,2 5,8 5,8 Free 7,2   For use in civil aircraft ( l ) Other :    Electronic :  Flow meters  Other    , Other : Flow meters Other  For measuring or checking pressure : For use in civil aircraft (') Other : Electronic    Other : 9026 10 51 9026 10 59 9026 10 91 9026 10 99 9026 20 9026 20 10 9026 20 30 p/st Spiral or metal diaphragm type pressure gauges : Appliances for measuring and non-automatically regulating tyre pressure p/st p/st p/st   Other   Other  Other instruments or apparatus : 9026 20 51 9026 20 59 9026 20 90 9026 80 9026 80 10 9026 80 91 9026 80 99 9026 90 9026 90 10 9026 90 90   For use in civil aircraft (*) . Other : 18 18 18 16 16 16 16 16 5 5 5 Free 7,2 5,8 Free 5,1  Electronic  Other  Parts and accessories :   For use in civil aircraft ( ! ) .   Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 629 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like ; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes :  Gas or smoke analysis apparatus : Electronic Other p/st p/st  Chromatographs and electrophoresis instruments : Chromatographs 16 16 16 16 16 16 16 7,2 6,2 7,2 7,2 7,2 7,2 7,2 -  Electrophoresis instruments  Spectrometers, spectrophotometers and spectrographs using optical radia ­ tions (UV, visible, IR)  Exposure meters .  Other instruments and apparatus using optical radiations (UV, visible, IR) .  Other instruments and apparatus : Electronic :    pH meters, rH meters and other apparatus for measuring conducti ­ vity  Other Other :  Viscometers, porosimeters and expansion meters 9027 10 9027 10 10 9027 10 90 9027 20 9027 20 10 9027 20 90 9027 30 00 9027 40 00 9027 50 00 9027 80 9027 8011 9027 80 19 9027 80 91 9027 80 99 9027 90 9027 90 10 9027 90 90 9028 9028 10 00 9028 20 00 9028 30 9028 3011 9028 30 19 9028 30 90 9028 90 9028 90 10 9028 90 90 16 16 16 16 16 16 7,2 7,2 6,2 6,2 6,2 7,2 Other  Microtomes ; parts and accessories :   Microtomes  - Parts and accessories p/st Gas, liquid or electricity supply or production meters, including calibrating meters therefor : 15 15 p/st p/st  Gas meters  Liquid meters  Electricity meters : 5 5 For alternating current : p/st p/st p/st    For single-phase  For multi-phase Other  Parts and accessories :   For electricity meters  - Other 15 15 15 16 16 5 5 5 5,1 5,1 630 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9029 Revolution counters, production counters, taximeters, milometers, pe ­ dometers and the like ; speed indicators and tachometers, other than those of heading No 9014 or 9015 ; stroboscopes : 902910  Revolution counters, production counters, taximeters, milometers, pedome ­ ters and the like : 9029 10 10 Electric or electronic revolution counters, for use in civil aircraft (') . 16 Free  902910 90 Other 16 5,2  9029 20  Speed indicators and tachometers ; stroboscopes : Speed indicators and tachometers : 9029 20 10 For use in civil aircraft (!) Other : 16 Free  9029 2031  Speed indicators for vehicles 17 6,3  9029 2039 Other 17 6,3  9029 20 90   Stroboscopes 14 5,6  9029 90  Parts and accessories : 9029 90 10   Of revolution counters, speed indicators and tachometers, for use in civil aircraft ( l ) 16 Free  9029 9090   Other 16 7,2  9030 Oscilloscopes, spectrum analysers and other instruments and appar ­ atus for measuring or checking electrical quantities, excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radia ­ tions : 9030 10  Instruments and apparatus for measuring or detecting ionizing radiations : 9030 10 10 For use in civil aircraft (') 16 Free  90301090 Other 16 10,6  9030 20  Cathode-ray oscilloscopes and cathode-ray oscillographs : 9030 20 10 For use in civil aircraft (*) 16 Free  9030 20 90 Other  Other instruments and apparatus, for measuring or checking voltage, current, resistance or power, without a recording device : 16 11 9030 31   Multimeters : 9030 31 10   - For use in civil aircraft (') 16 Free  9030 31 90  Other 16 10,6  9030 39   Other : 9030 39 10   - For use in civil aircraft (') Other : 16 Free  9030 39 30 _ _ _ _ Electronic 16 11  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 631 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 9030 39 91   Voltmeters 16 4,6  9030 39 99  Other 16 4,6  9030 40  Other instruments and apparatus, specially designed for telecommunications (for example, cross-talk meters, gain measuring instruments, distortion factor meters, psophometers) : 9030 4010 For use in civil aircraft 0 16 Free  9030 40 90 Other ".  Other instruments and apparatus : 16 11  9030 81 With a recording device : 9030 81 10    For use in civil aircraft (') 16 Free  9030 81 90    Other 16 11  9030 89 Other : 9030 89 10 For use in civil aircraft (')    Other : 16 Free  9030 89 91 Electronic 16 11  9030 89 99 Other 16 4,6  9030 90  Parts and accessories : 9030 90 10 For use in civil aircraft 0) , 16 Free  9030 90 90   Other 16 7,2  9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter ; profile projectors : 9031 10 00  Machines for balancing mechanical parts 16 7,2  9031 20 00  Test benches 16 7,2  90313000  Profile projectors 15 5,8 p/st 9031 40 00  Other optical instruments and appliances 15 5,8  9031 80  Other instruments, appliances and machines : 90318010   For use in civil aircraft ( · ) Other : Electronic : 16 Free 9031 80 31     For measuring or checking geometrical quantities 16 7,2  9031 80 39     Other    Other : 16 7,2  9031 80 91     For measuring or checking geometrical quantities 15 5,8  9031 80 99  Other 15 5,8  9031 90  Parts and accessories : 9031 90 10 Of instruments, appliances and machines of subheading 9031 80, for use in civil aircraft ( · ) 16 Free 9031 90 90 -  Other 16 7,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 632 Official Journal of the European Communities 31 . 10 . 88 Rate f duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9032 Automatic regulating or controlling instruments and apparatus : 9032 10  Thermostats : 9032 10 10 For use in civil aircraft (')   Other : 16 Free  9032 10 30  Electronic    Other : 16 7,2 p/st 9032 10 91 with electrical triggering device 15 5 p/st 9032 10 99     Other 15 5 p/st 9032 20  Manostats : 9032 20 10   For use in civil aircraft (') 16 Free  9032 20 90   Other  Other instruments and apparatus : 16 5,8 p/st 9032 81   Hydraulic or pneumatic : 9032 81 10    For use in civil aircraft ( l ) 16 Free  9032 81 90    Other 16 5,8 -  9032 89   Other : 9032 89 10    For use in civil aircraft (0 16 Free  9032 89 90    Other 16 7,2  9032 90  Parts and accessories : 9032 90 10   For use in civil aircraft ( l ) 16 Free  9032 90 90 Other 16 7,2  9033 00 00 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chap ­ 16 5,6 (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . ter 90 31 . 10 . 88 Official Journal of the European Communities 633 CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) clock or watch glasses or weights (classified according to their constituent material); (b) watch chains (heading No 71 13 or 71 17 , as the case may be); (c) parts of general use defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39) or of precious metal or metal clad with precious metal (generally heading No 7115); clock or watch springs are, however, to be classified as clock or watch parts (heading No 9114); (d) bearing balls (heading No 7326 or 8482, as the case may be); (e) articles of heading No 8412 constructed to work without an escapement ; (f) ball bearings (heading No 8482); or (g) articles of Chapter 85 , not yet assembled together or with other components into watch or clock movements or into articles suitable for use solely or principally as parts of such movements (Chapter 85). 2 . Heading No 9101 covers only watches with case wholly of precious metal or of metal clad with precious metal , or of the same materials combined with natural or cultured pearls, or precious or semi-precious stones (natural , synthetic or reconstructed) of heading Nos 7101 to 7104. Watches with case of base metal inlaid with precious metal fall within heading No 9102 . 3 . For the purposes of this chapter, the expression 'watch movements' means devices regulated by a balance-wheel and hairspring, quartz crystal or any other system capable of determining intervals of time, with a display or a system to which a mechanical display can be incorporated . Such watch movements shall not exceed 12 mm in thickness and 50 mm in width, length or diameter . 4 . Except as provided in note 1 , movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be classified within this chapter . Rate of duty CN code Supplementary unitDescription autonomous (%) conventional (%) 1 2 3 4 5 9101 Wrist-watches, pocket-watches and other watches, including stop-wat ­ ches, with case of precious metal or of metal clad with precious metal :  Wrist-watches, battery or accumulator powered, whether or not incorpora ­ ting a stop-watch facility : 9101 1100 With mechanical display only p/st13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 634 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9101 12 00 With opto-electronic display only 13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 9101 19 00 Other 13 MIN 0,5 Ecu p/st Other wrist-watches, whether or not incorporating a stop-watch facility  With automatic winding9101 21 00 13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 9101 29 00 Other 13 MIN 0,5 Ecu p/st Other :  Battery or accumulator powered9101 91 00 13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 9101 99 00 Other 13 MIN 0,5 Ecu p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st p/st 9102 Wrist-watches, pocket-watches and other watches, including stop-wat ­ ches, other than those of heading No 9101 :  Wrist-watches, battery or accumulator powered, whether or not incorpora ­ ting a stop-watch facility : * 9102 11 00   With mechanical display only 13 MIN 0,5 Ecu p/st 9102 12 00 With opto-electronic display only 13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 9102 19 00  Other 13 MIN 0,5 Ecu p/st Other wrist-watches, whether or not incorporating a stop-watch facility  With automatic winding9102 21 00 13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 31 . 10 . 88 Official Journal of the European Communities 635 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) I 2 3 4 5 9102 29 00 Other . 13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st p/st p/st Other 9102 91 00 - Battery or accumulator powered 13 MIN 0,5 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 5,1 MIN 0,3 Ecu p/st MAX 0,8 Ecu p/st 9102 99 00 Other p/st13 MIN 0,5 Ecu p/st Clocks with watch movements, excluding clocks of heading No 9104 :  Battery or accumulator powered  Other 14 13 6,2 5,8 p/st p/st Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels : 13 13 Free 5,8 p/st p/st  For use in civil aircraft ( »)  Other Other clocks :  Alarm clocks :   Battery, accumulator or mains powered :    Battery or accumulator powered only 9103 9103 10 00 9103 90 00 9104 00 9104 00 10 9104 00 90 9105 9105 11 9105 11 10 9105 11 90 9105 19 9105 19 10 9105 19 90 9105 21 9105 21 10 9105 21 90 9105 29 9105 29 10 9105 29 90  Other   Other : 14 14 13 13 6,2 6,2 5,8 5,8 p/st p/st p/st p/st    With greatest diameter or diagonal measurement of the dial not less than 7 cm    Other  Wall clocks :   Battery, accumulator or mains powered : With piezo-electric quartz crystal regulating device Other   Other : 14 14 13 13 6,2 6,2 5,8 5,8 p/st p/st p/st p/st    Cuckoo clocks    Other (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 636 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 53 4  Other :   Battery, accumulator or mains powered : For electric clock systems Other : _ With piezo-electnc quartz crystal regulating device 9105 91 9105 91 10 9105 91 91 9105 91 99 9105 99 9105 99 10 9105 99 90 9106  Other Other : 14 14 14 13 13 6,2 6,2 6,2 5,8 5,8 p/st p/st p/st p/st p/st Table-top or mantelpiece clocks . . .    Other Time of day recording apparatus and apparatus for measuring, recording or otherwise indicating intervals of time, with clock or watch movement or with synchronous motor (for example, time-registers, time-recorders) :  Time-registers ; time-recorders : Time-registers   Time recorders  Parking meters  Other : 15 15 15 15 15 14 6,3 6,3 6,3 6,3 6,3 6,2 p/st p/st p/st p/st p/st p/st   Process-timers, stop-clocks and the like Other 9106 10 9106 10 10 9106 10 90 9106 20 00 9106 90 9106 90 10 9106 90 90 9107 00 00 9108 9108 11 00 9108 12 00 9108 19 00 9108 20 00 Time switches, with clock or watch movement or with synchronous motor Watch movements, complete and assembled :  Battery or accumulator powered :   With mechanical display only or with a device to which a mechanical display can be incorporated   With opto-electronic display only p/st p/st p/st p/st 14 14 14 14 MIN 0,4 Ecu p/st 6,2 6,2 6,2 6,2 MIN 0,17 Ecu p/st   Other . . .  With automatic winding  Other :   Measuring 33,8 mm or less Other . 9108 91 00 p/st 9108 99 00 14 MIN 0,4 Ecu p/st 14 MIN 0,4 Ecu p/st 6,2 MIN 0,17 Ecu p/st 6,2 MIN 0,17 Ecu p/st p/st 9109 Clock movements, complete and assembled :  Battery, accumulator or mains powered : 9109 1100 Of alarm clocks 4 6,2 p/st 31 . 10 . 88 Official Journal of the European Communities 637 Rate of duty CN code Supplementary unitDescription autonomous conventional &lt;%) (%) 2 3 4 5   Other :    Of a width or diameter not exceeding 50 mm, for use in civil aircraft (')    Other  Other : 9109 19 9109 19 10 9109 19 90 9109 90 9109 90 10 9109 90 90 9110 14 14 14 14 Free 6,2 Free 6,2 p/st p/st p/st p/st   Of a width or diameter not exceeding 50 mm, for use in civil aircraft 0 ) Other Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled ; rough watch or clock movements :  Of watches :   Complete movements, unassembled or partly assembled (movement sets) : With balance-wheel and hairspring p/st p/st 14 MIN 0,4 Ecu p/st 14 11 11 11 6,2 MIN 0,17 Ecu p/st 6,2 5,1 7,5 5,1    Other   Incomplete movements, assembled   Rough movements  Other Watch cases and parts thereof :  Cases of precious metal or of metal clad with precious metal  Cases of base metal, whether or not gold- or silver-plated : p/st p/st p/st p/st 9 9 9 9 9 4,6 4,6 4,6 4,6 4,6 911011 9110 11 10 9110 11 90 9110 12 00 9110 19 00 9110 90 00 9111 9111 10 00 911120 9111 20 10 911120 90 911180 00 911190 00 9112 9112 10 00 9112 80 00 9112 90 00 9113 9113 10 9113 10 10 9113 10 90 9113 20 00   Gold- or silver-plated Other  Other cases  Parts Clock cases and cases of a similar type for other goods of this chapter, and parts thereof : p/st p/st  Cases of metal  Other cases  Parts 14 14 14 5,1 5,1 5,1 Watch straps, watch bands and watch bracelets, and parts thereof :  Of precious metal or of metal clad with precious metal :   Of precious metal   Of metal clad with precious metal 9 12 22 3,5 5,8 8,5  Of base metal, whether or not gold- or silver-plated (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions . 638 31 . 10 . 88Official Journal of the European Communities Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 2 3 4 5  Other :   Of leather or of composition leather 1 9113 90 9113 9010 9113 90 30 9113 90 90 9114 9114 10 00 9114 20 00 9114 30 00 9114 40 00 9114 90 00 Of plastic materials Other Other clock or watch parts :  Springs, including hair-springs 19 22 21 12 8 11 11 11 7 8,4 6,4 5,6 4,1 5,1 5,1 5,1  Jewels - Dials - Plates and bridges - Other 31 . 10 . 88 Official Journal of the European Communities 639 CHAPTER 92 MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (b) microphones, amplifiers, loudspeakers, headphones, switches, stroboscopes and other accessory instruments , apparatus or equipment of Chapter 85 or 90, for use with but not incorporated in or housed in the same cabinet as instruments of this chapter ; (c) toy instruments and apparatus (heading No 9503); (d) brushes for cleaning musical instruments (heading No 9603); (e) collectors' pieces or antiques (heading No 9705 or 9706); or (f) spools , reels or similar supports (which are to be classified according to their constituent material : for example, heading No 3924, Section XV). 2 . Bows and sticks and similar devices used in playing the musical instruments of heading Nos 9202 or 9206 presented with such instruments in numbers normal thereto and clearly intended for use therewith, are to be classified within the same heading as the relative instruments . Cards, discs and rolls of heading No 9209 presented with an instrument are to be treated as separate articles and not as forming a part of such instrument . Rate of duty CN code Description Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 Pianos, including automatic pianos ; harpsichords and other keyboard stringed instruments :  Upright pianos :   New Used  Grand pianos  Other 22 22 20 18 5,8 5.8 6,2 4.9 p/st p/st p/st 9201 9201 10 9201 10 10 9201 10 90 9201 20 00 9201 90 00 9202 9202 10 00 9202 90 9202 90 10 9202 90 30 9202 90 90 Other string musical instruments (for example, guitars, violins, harps) :  Played with a bow  Other :   Harps Guitars Other 21 18 21 21 6,3 4,9 6,3 6,3 p/st p/st p/st p/st 640 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9203 00 Keyboard pipe organs ; harmoniums and similar keyboard instruments with free metal reeds : 9203 00 10  Keyboard pipe organs . . 20 5,3  9203 00 90  Other 20 5,3 p/st 9204 Accordions and similar instruments ; mouth organs : 9204 10 00  Accordions and similar instruments 15 7,5 p/st 9204 20 00  Mouth organs 15 7,5 p/st 9205 Other wind musical instruments (for example, clarinets, trumpets, bagpipes) : 9205 10 00  Brass-wind instruments 18 4,9 p/st 9205 90 - Other : 9205 9010   Recorders 18 4,9 p/st 9205 90 90 Other 18 4,9  9206 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maraccas) : 9206 00 10  Timpani and drums 18 6,3  9206 00 90 - Other 18 6,3  9207 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) : 9207 10  Keyboard instruments, other than accordions : 9207 10 10   Organs 19 6 p/st 9207 10 90   Other 19 6  9207 90 - Other : 9207 90 10   Guitars 19 6 p/st 9207 90 90 Other 19 6  9208 Musical boxes, fairground organs, mechanical street organs, mechani ­ cal singing birds, musical saws and other musical instruments not falling within any other heading of this chapter ; decoy calls of all kinds ; whistles, call horns and other mouth-blown sound signalling instruments : 9208 10 00  Musical boxes 14 4,4  9208 90 00  Other 14 4,9  9209 Parts (for example, mechanisms for musical boxes) and accessories (for example, cards, discs and rolls for mechanical instruments) of musical instruments ; metronomes, tuning forks and pitch pipes of all kinds : 9209 10 00  Metronomes, tuning forks and pitch pipes 18 5  9209 20 00  Mechanisms for musical boxes 18 3,2  ¿&gt;209 30 00  Musical instrument strings  Other : 17 4,9  9209 91 00   Parts and accessories for pianos 18 5  31 . 10 . 88 Official Journal of the European Communities 64 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9209 92 00 Parts and accessories for the musical instruments of heading No 9202 . . 18 5 92099300 Parts and accessories for the musical instruments of heading No 9203 . 18 5  920994 00 Parts and accessories for the musical instruments of heading No 9207 . . 18 5  9209 99 Other : 92099910 Parts and accessories for the musical instruments of heading No 9204 18 5 . 920999 90 Other 18 5  642 Official Journal of the European Communities 31 . 10 . 88 SECTION XIX ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) goods of Chapter 36 (for example, percussion caps, detonators, signalling flares); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) armoured fighting vehicles (heading No 8710); (d) telescopic sights or other optical devices suitable for use with arms, unless mounted on a firearm or presented with the firearm on which they are designed to be mounted (Chapter 90); (e) bows, arrows, fencing foils or toys (Chapter 95); or (f) collectors' pieces or antiques (heading No 9705 or 9706). 2 . In heading No 9306, the reference to 'parts thereof does not include radio or radar apparatus of heading No 8526. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9301 00 00 Military weapons, other than revolvers, pistols and the arms of heading No 9307 Free Free 9302 00 1 Revolvers and pistols, other than those of heading No 9303 or 9304 : 9302 00 10 - 9 mm calibre and higher 9 5,1 p/st 9302 00 90  Other 16 6,7 p/st 9303 Other firearms and similar devices which operate by the firing of an explosive charge (for example, sporting shotguns and rifles, muzzle ­ loading firearms, Very pistols and other devices designed to project only signal flares, pistols and revolvers for firing blank ammunition, captive-bolt humane killers, line-throwing guns) : 930310 00  Muzzle-loading firearms 18 6,3 p/st 9303 20  Other sporting, hunting or target-shooting shotguns, including combination shotgun-rifles : 9303 20 10 Single-barrelled, smooth bore 18 6,3 p/st 9303 20 30 Double-barrelled, smooth bore 18 6,3 p/st 9303 20 90 Other 18 6,3 p/st 31 . 10 . 88 Official Journal of the European Communities 643 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9303 30  Other sporting, hunting or target-shooting rifles : Single-barrelled, rifled : 9303 30 11 Rimfire 18 6,3 p/st 9303 30 19 Other 18 6,3 p/st 9303 30 90 Other 18 6,3 p/st 930390 00 - Other 16 5,3 p/st 9304 0000 Other arms (for example, spring, air or gas guns and pistols, truncheons), excluding those of heading No 9307 16 6  9305 Parts and accessories of articles of heading Nos 9301 to 9304 : 93051000  Of revolvers or pistols  Of shotguns or rifles of heading No 9303 : 15 5,1  9305 21 00 Shotgun barrels 18 4,9 p/st 9305 29 Other : 9305 29 10 Rifled barrels 18 4,9 p/st 9305 29 30 Roughly shaped gun stock blocks 10 3,8  9305 29 50 Butt stocks 18 4,9 p/st 9305 29 90 Other 18 4,9  9305 90  Other : 9305 90 10 For military weapons falling within heading No 9301 Free Free  9305 90 90   Other 18 4,9  9306 Bombs, grenades, torpedoes, mines, missiles and similar munitions of war and parts thereof ; cartridges and other ammunition and projec ­ tiles and parts thereof, including shot and cartridge wads : 930610 00  Cartridges for riveting or similar tools or for captive-bolt humane killers and parts thereof  Shotgun cartridges and parts thereof ; air gun pellets : 17 5,6 1 000 p/st 9306 2100 Cartridges 19 6 1 000 p/st 9306 29 Other : 9306 29 20 _ _ _ Bullets and lead shot 17 5,6  9306 29 40 Cases 17 5,6 1 000 p/st 9306 29 50 Air gun pellets 17 5,6 1 000 p/st 9306 29 80 Other 17 5,6  9306 30  Other cartridges and parts thereof : 9306 3010 For revolvers and pistols falling within heading No 9302 and for sub-machine-guns falling within Reading No 9301 Other : 13 4,6  9306 30 30 For military weapons Other : 6 2,5  9306 30 91  Centrefire cartridges 19 6 1 000 p/st 930630 93 Rimfire cartridges 19 6 1 000 p/st 644 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9306 3095 Cases 19 6 1 000 p/st 93063099 Other 19 6  930690  Other : 93069010   For military purposes 9 3,5  93069090 Other 17 5,6  9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 8 3,2  31 . 10. 88 Official Journal of the European Communities 645 SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE ; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS ; LAMPS AND LIGHTING FITTINGS, NOT ELSEWHERE SPECIFIED OR INCLUDED ; ILLUMINATED SIGNS, ILLUMINATED NAME-PLATES AND THE LIKE ; PREFABRICATED BUILDINGS Notes 1 . This chapter does not cover : (a) pneumatic or water mattresses, pillows or cushions, of Chapter 39, 40 or 63 ; (b) mirrors designed for placing on the floor or ground (for example, cheval-glasses (swing-mirrors)) of heading No 7009 ; (c) articles of Chapter 71 ; (d) parts of general use as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39), or safes of heading No 8303 ; (e) furniture specially designed as parts of refrigerating or freezing equipment of heading No 8418 ; furniture specially designed for sewing machines (heading No 8452); (f) lamps or lighting fittings of Chapter 85 ; (g) furniture specially designed as parts of apparatus of heading No 8518 (heading No 8518), of heading Nos 8519 to 8521 (heading No 8522) or of heading Nos 8525 to 8528 (heading No 8529); (h) articles of heading No 8714; (lj) dentists' chairs incorporating dental appliances of heading No 9018 or dentists' spittoons (heading No 9018); (k) articles of Chapter 91 (for example, clocks and clock cases); or (1) toy furniture or toy lamps or lighting fittings (heading No 9503), billiard tables or other furniture specially constructed for games (heading No 9504), furniture for conjuring tricks or decorations (other than electric garlands) such as Chinese lanterns (heading No 9505). 2 . The articles (other than parts) referred to in heading Nos 9401 to 9403 are to be classified in those headings only if they are designed for placing on the floor or ground. The following are, however, to be classified in the abovementioned headings even if they are designed to be hung, to be fix  ¬d to the wall or to stand one on the other : (a) cupboards, bookcases, other shelved furniture and unit furniture; (b) seats and beds. 3 . (a) In heading Nos 9401 to 9403 references to parts of goods do not include references to sheets or slabs (whether or not cut to shape but not combined with other parts) of glass (including mirrors), marble or other stone or of any other material referred to in Chapter 68 or 69. (b) Goods described within heading No 9404, presented separately, are not to be classified within heading No 9401 , 9402 or 9403 as parts of goods . 4. For the purposes of heading No 9406, the expression 'prefabricated buildings' means buildings which are finished in the factory or put up as elements, presented together, to be assembled on site, such as housing or worksite accommodation, offices,schools, shops, sheds, garages or similar buildings . 646 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9401 Seats (other than those of heading No 9402), whether or not convert ­ ible into beds, and parts thereof : 9401 10  Seats of a kind used for aircraft : 9401 10 10 Not leather covered, for use in civil aircraft i 1 ) 12 Free  9401 10 90 Other 12 4,4  9401 20 00 - Seats of a kind used for motor vehicles 18 5,6  940130  Swivel seats with variable height adjustment : 9401 3ft 10 Upholstered, with backrest and fitted with castors or glides 18 5,6  94013090 Other 18 5,6  94014000  Seats other than garden seats or camping equipment, convertible into beds . 18 5,6  9401 50 00  Seats of cane, osier, bamboo or similar materials  Other seats, with wooden frames : 18 5,6 9401 61 00 Upholstered . . 18 5,6  94016900 Other .  Other seats, with metal frames : 18 5,6  9401 71 00 Upholstered 18 5,6  9401 79 00 Other 18 5,6  9401 80 00  Other seats 18 5,6  940190 - Parts : 9401 90 10 Of seats of a kind used for aircraft 12 4,4  9401 90 90 Other 18 5,6  9402 Medical, surgical, dental or veterinary furniture (for example, opera ­ ting tables, examination tables, hospital beds with mechanical fittings, dentists' chairs); barbers' chairs and similar chairs, having rotating as well as both reclining and elevating movements ; parts of the foregoing articles : 940210 00  Dentists', barbers' or similar chairs and parts thereof 17 4,9  9402 90 00  Other 17 4,9  9403 Other furniture and parts thereof : 9403 10 - Metal furniture of a kind used in offices : 9403 10 10   Drawing tables (other than those of heading No 9017) Other : Not exceeding 80 cm in height : 18 5,6 9403 10 51 Desks 18 5,6  9403 10 59 Other Exceeding 80 cm in height : 18 5,6  9403 10 91 Cupboards with doors, shutters or flaps 18 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 647 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 940310 93 Filing, card-index and other cabinets 18 5,6  940310 99 Other 18 5,6  9403 20  Other metal furniture : 9403 20 10 For use in civil aircraft ( · ) Other : 18 Free  9403 20 91 Beds 18 5,6 _ 9403 20 99 Other 18 5,6  9403 30  Wooden furniture of a kind used in offices : Not exceeding 80 cm in height : 9403 30 11 Desks 18 5,6  9403 30 19  : Other Exceeding 80 cm in height : 18 5,6  9403 3091 Cupboards with doors, shutters or flaps ; filing, card-index and other cabinets 18 5,6 9403 30 99 Other 18 5,6  940340 00  Wooden furniture of a kind used in the kitchen 18 5,6  9403 5000  Wooden furniture of a kind used in the bedroom 18 5,6  9403 60  Other wooden furniture : 9403 6010 Wooden furniture of a kind used in thÃ © dining room and the living room 18 5,6 9403 60 30 Wooden furniture of a kind used in shops 18 5,6  9403 6090 Other wooden furniture 18 5,6  9403 70  Furniture of plastics : 9403 70 10 For use in civil aircraft (*) 18 Free  940370 90 -  Other 18 5,6  9403 80 00  Furniture of other materials, including cane, osier, bamboo or similar materials 18 5,6 9403 90 - Parts : 94039010 Of metal 18 5,6  940390 30 Of wood 18 5,6  9403 90 90 Of other materials 18 5,6  9404 Mattress supports ; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered : 940410 00  Mattress supports  Mattresses : 20 7  9404 21 Of cellular rubber or plastics, whether or not covered : 9404 21 10 Of rubber 22 6,5  9404 21 90 Of plastics 22 6,5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 648 Official Journal of the European Communities 31 . 10 . 88 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 9404 29 Of other materials : 9404 2910 Spring interior 20 7  9404 29 90 Other 20 7  9404 30  Sleeping bags : 9404 30 10 Filled with feathers or down 20 7  9404 30 90 -  Other 20 7  940490  Other : 94049010 Filled with feathers or down 20 7  94049090 Other 20 7  9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included : ! 940510  Chandeliers and other electric ceiling or wall lighting fittings, excluding those of a kind used for lighting public open spaces or thoroughfares : 9405 10 10 Of base metal or of plastics, for use in civil aircraft (') 18 Free  Other : Of plastics : 9405 10 21 Of a kind used with fÃ ­lament lamps 22 8,4  9405 10 29 Other 22 8,4  940510 30 Of ceramic materials 20 9 MIN 35 Ecu/ 100 kg/br 94051050 Of glass 20 6,2  Of other materials : 940510 91 Of a kind used with fÃ ­lament lamps 18 5  940510 99 Other 18 5  9405 20  Electric table, desk, bedside or floor-standing lamps : Of plastics : 9405 20 11 Of a kind used for fÃ ­lament lamps 22 8,4  9405 20 19 Other 22 8,4  9405 20 30 Of ceramic materials 20 9 MIN 35 Ecu/ 100 kg/br 9405 20 50 Of glass 20 6,2  Of other materials : 9405 2091 Of a kind used for filament lamps 18 4,9  9405 20 99 Other 18 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 31 . 10 . 88 Official Journal of the European Communities 649 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9405 30 00  Lighting sets of a kind used for Christmas trees 22 6,2  9405 40  Other electric lamps and lighting fittings : 9405 40 10 Searchlights and spotlights   Other :    Of plastics : 18 6,5 9405 40 31     Of a kind used for filament lamps 22 8,4  9405 40 35     Of a kind used for tubular fluorescent lamps 22 8,4  9405 40 39   Other Of other materials : 22 8,4  9405 40 91 Of a kind used for filament lamps . 18 4,9  9405 40 95     Of a kind used for tubular fluorescent lamps . 18 4,9  9405 40 99 Other 18 4,9  9405 50 00  Non-electrical lamps and lighting fittings 18 4,9  9405 60  Illuminated signs, illuminated name-plates and the like : 9405 60 10 Illuminated signs, illuminated name-plates and the like, of base metal or of plastics, for use in civil aircraft (') Other : 22 Free  9405 60 91 Of plastics 22 8,4  9405 60 99 Of other materials  Parts : 18 5,1  9405 91   Of glass :    Articles for electrical lighting fittings (excluding searchlights and spotlights) : 9405 91 11 Facetted glass, plates, balls, pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers . . 20 10  9405 91 19     Other (for example, diffusers, ceiling lights, bowls, cups, lamp ­ shades, globes, tulip-shaped pieces) 20 9  9405 91 90  Other 20 6,2  9405 92   Of plastics : 9405 92 10  Parts of the articles of subheading No 9405 10 or 9405 60, for use in civil aircraft ( · ) 22 Free 9405 92 90    Other 22 8,4  9405 99   Other : 9405 99 10 Parts of the articles of subheading 9405 10 or 9405 60, of base metal , for use in civil aircraft (')..'... 18 Free 9405 99 90 Other 18 4,9  9406 00 Prefabricated buildings : 9406 0010  Of wood 14 6  9406 00 30  Of iron or steel 14 6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 650 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN ' code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9406 00 90  Of other materials 14 6  31 . 10. 88 Official Journal of the European Communities 65 CHAPTER 95 TOYS, GAMES AND SPORTS REQUISITES ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) Christmas tree candles (heading No 3406); (b) fireworks or other pyrotechnic articles of heading No 3604; (c) yarns, monofilament, cords or gut or the like for fishing, cut to length but not made up into fishing lines, of Chapter 39, heading No 4206 or Section XI ; (d) sports bags or other containers of heading No 4202, 4303 or 4304; (e) sports clothing or fancy dress, of textiles, of Chapter 61 or 62 ; (f) textile flags or bunting, or sails for boats, sailboards or land craft, of Chapter 63 ; (g) sports footwear (other than skating boots with ice or roller skates attached) of Chapter 64, or sports headgear of Chapter 65 ; (h) walking-sticks, whips, riding-crops or the like (heading No 6602), or parts thereof (heading No 6603); (ij) unmounted glass eyes for dolls or other toys, of heading No 7018 ; (k) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (1) bells , gongs or the like of heading No 8306 ; (m) electric motors (heading No 8501 ), electric transformers (heading No 8504) or radio remote control apparatus (heading No 8526); (n) sports vehicles (other than bobsleighs, toboggans and the like) of Section XVII ; (o) children's bicycles (heading No 8712); (p) sports craft such as canoes and skiffs (Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood); (q) spectacles, goggles or the like, for sports or outdoor games (heading No 9004); (r) decoy calls or whistles (heading No 9208); (s) arms or other articles of Chapter 93 ; (t) electric garlands of all kinds (heading No 9405); or (u) racket strings, tents or other camping goods, or gloves (classified according to their constituent material). 2 . This chapter includes articles in which natural or cultured pearls, precious or semi-precious stones (natural , synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents . 3 . Subject to note 1 above, parts and accessories which are suitable for use solely or principally with articles of this chapter are to be classified with those articles . 652 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 , 4 5 9501 00 Wheeled toys designed to be ridden by children (for example, tricyc ­ les, scooters, pedal cars); dolls' carriages : 9501 00 10  Dolls' carriages 21 10,5  950100 90  Other 21 10,5  9502 Dolls representing only human beings : 9502 10  Dolls, whether or not dressed : 9502 10 10 Of plastics 25 8  95021090   Of other materials  Parts and accessories : ^ 25 8  9502 91 00 Garments and accessories therefor, footwear and headgear 21 6,9  9502 99 00 Other . 21 6,9  9503 Other toys ; reduced-size ('scale') models and similar recreational models, working or not ; puzzles of all kinds : 9503 10  Electric trains, including tracks, signals and other accessories therefor : 9503 10 10 Reduced size ('scale') models 24 8  9503 10 90   Other 24 8  9503 20  Reduced-size ('scale') model assembly kits, whether or not working models, excluding those'of subheading 9503 10 : 9503 20 10   Of plastics 24 8  9503 20 90   Of other materials 24 8  9503 30  Other construction sets and constructional toys : 9503 3010   Of wood 24 8,7  9503 30 30   Of plastics 24 8  9503 30 90 Of other materials  Toys representing animals or non-human creatures : 24 8  9503 41 00   Stuffed 24 8  9503 49   Other : 9503 49 10    Of wood 24 8,7  950349 30    Of plastics 24 8  950349 90 Of other materials . 24 8  9503 50 00  Toy musical instruments and apparatus 24 8  9503 60  Puzzles : 9503 60 10 Of wood 24 8,7  9503 60 90   Other 24 8  9503 70 00  Other toys, put up in sets or outfits 24 8  9503 80  Other toys and models, incorporating a motor : 9503 80 10 Of plastics 24 8  9503 80 90 Of other materials 24 8  9503 90  Other : 9503 90 10   Toy weapons 24 · 8  31 . 10 . 88 Official Journal of the European Communities 653 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5   Other : 9503 90 31  Of plastics 24 8 .  9503 90 35    Of rubber 24 8  9503 90 37  Of textile materials Of metal : 24 8  9503 90 51     Die-cast miniature models 24 8  9503 90 55 Other 24 8  9503 90 99 Of other materials 24 8  9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment : 9504 10 00  Video games of a kind used with a television receiver 21 5,6  9504 20  Articles and accessories for billiards : 9504 20 10   Billiard tables (with or without legs) 21 5,6  9504 2090 Other 21 5,6  9504 30  Other games, coin- or disc-operated, other than bowling alley equipment : 9504 30 10 Games with screen   Other games : 21 5,6 p/st 9504 30 30 Flipper 21 5,6 p/st 9504 30 50    Other 21 5,6 p/st 9504 30 90 Parts 21 5,6  9504 40 00  Playing cards 23 5  9504 90  Other : 9504 90 10   Electric car racing sets, having the character of competitive games . . . 21 5,6  9504 90 90   Other 21 5,6  9505 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes : 9505 10 - Articles for Christmas festivities : 9505 10 10 Of glass 22 6,2  9505 10 90 Of other materials 22 6,2  9505 90 00  Other 22 6,2 9506 Articles and equipment for gymnastics, athletics, other sports (includ ­ ing table-tennis) or outdoor games, not specified or included elsewhere in this chapter ; swimming pools and paddling pools :  Snow-skis and other snow-ski equipment : 9506 11 Skis : 9506 11 10    Cross-country skis 19 6 pa pa (09506 11 90    Other skis 19 6 (') For mono-skis each unit is to be treated as a pair. 654 Official Journal of the European Communities 31 . 10 . 88 Rate of duty CN code Description conventional Supplementary unitautonomous (%) (%) 3 4 51 2 9506 12 00   Ski-fastenings (ski-bindings) 9506 19 Other : 9506 19 10    Ski-sticks 95061990 Other pa 6 6 6 6  Water-skis, surfboards, sailboards and other water-sport equipment : 9506 2100 Sailboards . . .. 9506 29 Other : 9506 2910 Water-skis 9506 29 90 Other - Golf clubs and other golf equipment : 9506 31 00   Clubs, complete 9506 3200 Balls 9506 39 Other : 9506 39 10 Parts of golf clubs 9506 3990 Other p/st p/st 6 6 6 6 6 6 5 5,6 7,3 6 6 9506 40  Articles and equipment for table-tennis : 9506 40 10   Bats, balls and nets 9506 40 90 Other  Tennis, badminton or similar rackets, whether or not strung : 9506 51 00 Lawn-tennis rackets, whether or not strung 19 19 19 19 19 19 19 19 19 19 21 21 19 19 19 19 19 19 19 19 19 19 19 19 19 19 9506 59 Other : 9506 59 10    Badminton rackets, whether or not strung 9506 59 90 Other  Balls, other than golf balls and table-tennis balls : 6 6 6 9506 61 00 Lawn-tennis balls 9506 62 Inflatable : 9506 62 10 Of leather 9506 62 90 Other 9506 69 Other : 9506 69 10  Cricket and polo balls 9506 69 90 Other 9506 70 -  Ice skates and roller skates, including skating boots with skates attached Free 6 6 6 6 pa pa 9506 70 10   Ice skates 9506 70 30   Roller skates 9506 70 90   Parts and accessories  Other : 9506 91 00 Gymnasium or athletics articles and equipment 6 9506 99 Other : 9506 99 10    Cricket and polo equipment, other than balls Free 69506 99 90 Other 31 . 10. 88 Official Journal of the European Communities . 655 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9507 Fishing rods, fish-hooks and other line fishing tackle ; fish landing nets, butterfly nets and similar nets ; decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites : 9507 10 00  Fishing rods 17 6,9  9507 20  Fish-hooks, whether or not snelied : 9507 20 10   Fish-hooks, not snelied 10 3,8  9507 20 90   Other 17 6,9  9507 30 00  Fishing reels 17 6,9  9507 90 00 - Other 17 6,9  9508 00 00 Roundabouts, swings, shooting galleries and other fairground amuse ­ ments ; travelling circuses, travelling menageries and travelling theatres 14 4,1  656 Official Journal of the European Communities 31 . 10 . 88 CHAPTER 96 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This chapter does not cover : (a) pencils for cosmetic or toilet uses (Chapter 33); (b) articles of Chapter 66 (for example, parts of umbrellas or walking-sticks); (c) imitation jewellery (heading No 71 17); (d) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (e) cutlery or other articles of Chapter 82 with handles or other parts of carving or moulding materials ; heading No 9601 or 9602 applies, however, to separately presented handles or other parts of such articles ; (f) articles of Chapter 90 (for example, spectacle frames (heading No 9003), mathematical drawing pens (heading No 9017), brushes of a kind specialized for use in dentistry or for medical , surgical or veterinary purposes (heading No 9018)); (g) articles of Chapter 91 (for example, clock or watch cases); (h) musical instruments or parts or accessories thereof (Chapter 92); (ij) articles of Chapter 93 (arms and parts thereof); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings); (1) articles of Chapter 95 (toys, games, sports requisites); or (m) works of art, collectors ' pieces or antiques (Chapter 97). 2 . In heading No 9602, the expression 'vegetable or mineral carving material ' means : (a) hard seeds , pips , hulls and nuts and similar vegetable materials of a kind used for carving (for example, corozo and dom); (b) amber, meerschaum, agglomerated amber and agglomerated meerschaum, jet and mineral substitutes for jet . 3 . In heading No 9603 , the expression 'prepared knots and tufts for broom or brush making' applies only to unmounted knots and tufts of animal hair, vegetable fibre or other material, which are ready for incorporation without division in brooms or brushes, or which require only such further minor processes as trimming to shape at the top, to render them ready for such incorporation . 4 . Articles of this chapter, other than those of heading Nos 9601 to 9606 or 9615 , remain classified within the chapter whether or not composed wholly or partly of precious metal or metal clad with precious metal , of natural or cultured pearls, or precious or semi-precious stones (natural , synthetic or reconstructed). However, heading Nos 9601 to 9606 and 9615 include articles in which natural or cultured pearls, precious or semi-precious stones (natural , synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents . 31 . 10 . 88 Official Journal of the European Communities 657 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9601 Worked ivory, bone, tortoise-shell, horn, antlers, coral, mother-of ­ pearl and other animal carving material, and articles of these mater ­ ials (including articles obtained by moulding) : 9601 10 00  Worked ivory and articles of ivory 17 5,6  9601 90  Other : 9601 90 10 Worked coral (natural or agglomerated), and articles of coral 7 2,5  9601 90 90 Other 17 5,6  9602 00 00 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included ; worked, un ­ hardened gelatin (except gelatin of heading No 3503) and articles of unhardened gelatin 12 4,4 9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorized, mops and feather dusters ; prepared knots and tufts for broom or brush making ; paint pads and rollers ; squeegees (other than roller squeegees) : 9603 10 00  Brooms and brushes, consisting of twigs or other vegetable materials bound together, with or without handles  Tooth brushes, shaving brushes, hair brushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances : 18 5,8  9603 21 00   Tooth brushes 25 6,2 p/st 9603 29   Other : 9603 29 10 Shaving brushes 21 7,7  9603 29 30    Hair brushes 21 7,7  9603 29 90    Other 21 . 7,7  9603 30  Artists' brushes, writing brushes and similar brushes for the application of cosmetics : 9603 30 10   Artists ' and writing brushes 21 7,7  9603 30 90   Brushes for the application of cosmetics 21 7,7  9603 40  Paint, distemper, varnish or similar brushes (other than brushes of subheading 9603 30); paint pads and rollers : 9603 40 10  .  Paint, distemper, varnish or similar brushes 21 7,7  960340 90 Paint pads and rollers 21 7,7  9603 50 00  Other brushes constituting parts of machines, appliances or vehicles 17 4,9 9603 90  Other : 9603 90 10   Hand-operated mechanical floor sweepers, not motorized - - Other : 15 4,4  9603 90 91    Road-sweeping brushes ; household type brooms and brushes, in ­ cluding shoe brushes and clothes brushes ; brushes for grooming animals 21 7,7 658 Official Journal of the European Communities 31 . 10 . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9603 90 99    Other 21 7,7  9604 00 00 Hand sieves and hand riddles 20 5,3  9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning . . . 19 8  9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles ; button blanks : 9606 10 00  Press-fasteners, snap-fasteners and press-studs and parts therefor  Buttons : 18 7,2  9606 21 00   Of plastics, not covered with textile material 18 7,2  9606 22 00   Of base metal, not covered with textile material 18 7,2  9606 29 00 Other 18 7,2  9606 30 00  Button moulds and other parts of buttons ; button blanks 13 6,2  9607 Slide fasteners and parts thereof :  Slide fasteners : 9607 11 00   Fitted with chain scoops of base metal 16 11,5 m 9607 19 00   Other 20 14 m 9607 20  Parts :   Of base metal , including narrow strips mounted with chain scoops of base metal : 9607 2011    Narrow strips mounted with chain scoops 16 11,5 m 9607 20 19  Other   Other : 16 11,5  9607 20 91  Narrow strips mounted with chain scoops 20 14 m 9607 20 99 Other 20 14  9608 Ball point pens ; felt-tipped and other porous-tipped pens and mar ­ kers ; fountain pens, stylograph pens and other pens ; duplicating stylos ; propelling or sliding pencils ; pen-holders, pencil-holders and similar holders ; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 : 9608 10  Ball point pens : 9608 10 10   With liquid ink (rolling ball pens) Other : 22 7,2 p/st 9608 10 30    With body or cap of precious metal or rolled precious metal .... Other : 22 7,2 p/st 9608 10 91 _ _. _ With replaceable refill 22 7,2 p/st 9608 10 99  Other 22 7,2 p/st 9608 20 00  Felt-tipped and other porous-tipped pens and markers  Fountain pens, stylograph pens and other pens : 22 7,2 p/st 9608 31 00   Indian ink drawing pens 22 7,2 p/st 31 . 10 . 88 Official Journal of the European Communities 659 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9608 39 Other : 9608 39 10 With body or cap of precious metal or rolled precious metal .... 22 7,2 p/st 9608 39 90  Other 22 7,2 p/st 960840 00  Propelling or sliding pencils 19 6 p/st 9608 50 00  Sets of articles from two or more of the foregoing subheadings 22 7,2  9608 60  Refills for ball-point pens, comprising the ball point and ink-reservoir : 9608 60 10 With liquid ink (for rolling-ball pens) 17 4,9 p/st 9608 60 90 Other  Other : 17 4,9 p/st 9608 91 00 Pen nibs and nib points 16 4,6  9608 99 Other : 9608 99 10    Pen-holders, pencil-holders and similar holders    Other : 19 6  9608 99 30     Refills for felt-tipped and fibre-tipped pens and pencils Other : 17 4,9 p/st 9608 99 91 Of metal 17 4,9  9608 99 99   Other 17 4,9  9609 Pencils (other than pencils of heading No 9608), crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors* chalks : 960910  Pencils and crayons, with leads encased in a rigid sheath : 9609 10 10   With 'leads' of graphite 17 5,6  9609 10 90   Other 17 5,6  9609 20 00  Pencil leads, black or coloured 14 4,9  9609 90  Other : 9609 90 10   Pastels and drawing charcoals 14 4,9  9609 90 90 Other 10 3,8  9610 00 00 Slates and boards, with writing or drawing surfaces, whether or not framed 17 5,6  961100 00 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks 16 4,6 660 Official Journal of the European Communities 31 . 10 . 88 Parts . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges ; ink-pads, whether or not inked, with or without boxes : - 9612 10  Ribbons : 9612 10 10 Of plastics 16 5,3  9612 10 90 Other 16 5,3  9612 20 00  Ink-pads 16 5,3  9613 Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks : 961310 00  Pocket lighters, gas fuelled, non-refillable 15 6,5 p/st 9613 20  Pocket lighters, gas fuelled, refillable : 9613 20 10 With electrical ignition system 15 6,5 p/st 9613 20 90  - With other ignition system 15 6,5 p/st 9613 30 00  Table lighters 15 6,5 p/st 9613 80 00  Other lighters . 15 6,5  9613 90 00 15 6,5  9614 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof : 9614 10 00  Roughly shaped blocks of wood or root, for the manufacture of pipes .... 6 2,5  9614 20  Pipes and pipe bowls : 9614 20 10   Of wood or root 18 6,2  9614 20 90  - Of other materials 18 6,2  9614 90 00  Other 18 6,2  9615 Combs, hair-slides and the like ; hairpins, curling pins, curling grips, hair-curlers and the like, other than those of heading No 8516, and parts thereof :  Combs, hair-slides and the like : 9615 11 00   Of hard rubber or plastics 22 5,8  9615 19 00   Other 22 5,8  9615 90 00 - Other 22 5,8  9616 Scent sprays and similar toilet sprays, and mounts and heads therefor ; powder-puffs and pads for the application of cosmetics or toilet preparations : 9616 10  Scent sprays and similar toilet sprays, and mounts and heads therefor : 9616 10 10  - Toilet sprays 20 6,2  9616 10 90   Mounts and heads . 20 6,2  9616 20 00  Powder-puffs and pads for the application of cosmetics or toilet prepara ­ 20 6,2tions . 31 . 10 . 88 Official Journal of the European Communities 661 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5 9617 00 Vacuum flasks and other vacuum vessels, complete with cases ; parts thereof other than glass inners :  Vacuum flasks and other vacuum vessels, complete with cases, having a capacity : 9617 0011   Not exceeding 0,75 litre 26 13  9617 00 19   Exceeding 0,75 litre 26 13  9617 00 90  Parts (other than glass inners) 26 13  9618 00 00 Tailors' dummies and other lay figures ; automata and other animated displays used for shop window dressing 18 4,9  662 Official Journal of the European Communities 31 . 10 . 88 SECTION XXI WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES CHAPTER 97 WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES Notes 1 . This chapter does not cover : (a) unused postage or revenue stamps, postal stationery (stamped paper) and the like, of current or new issue in the country to which they are destined (Chapter 49); (b) theatrical scenery, studio backcloths or the like, of painted canvas (heading No 5907) except if they may be classified within heading No 9706 ; or (c) pearls, natural or cultured, or precious or semi-precious stones (heading Nos 7101 to 7103). 2 . For the purposes of heading No 9702, the expression 'original engravings, prints and lithographs' means impressions produced directly , in black and white or in colour, of one or of several plates wholly executed by hand by the artist, irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process . 3 . Heading No 9703 does not apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character . 4 . (a) Subject to notes 1 to 3 above, articles of this chapter are to be classified in this chapter and not in any other chapter of the nomenclature . (b) Heading No 9706 does not apply to articles of the preceding headings of this chapter . 5 . Frames around paintings, drawings, pastels, collages or similar decorative plaques, engravings, prints or lighographs are to be treated as forming part of those articles , provided they are of a kind and of a value normal to those articles . v Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9701 Paintings, drawings and pastels, executed entirely by hand, other than drawings of heading No 4906 and other than hand-painted or hand ­ decorated manufactured articles ; collages and similar decorative plaq ­ ues : 9701 10 00  Paintings, drawings and pastels Free Free  9701 90 00  Other Free Free  9702 00 00 Original engravings, prints and lithographs Free Free  9703 00 00 Original sculptures and statuary, in any material Free Free  31 . 10. 88 Official Journal of the European Communities 663 Rate of duty Supplementary unit CN code Description conventionalautonomous (%) (% 1 2 3 4 5 9704 00 00 Postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery (stamped paper), and the like, used, or if unused not of current or new issue in the country to which they are destined Collections and collectors' pieces of zoological, botanical, mineralogi ­ cal, anatomical, historical, archaeological, palaeontological, ethnogra ­ phic or numismatic interest 9705 00 00 Free Free Free Free Free Free9706 00 00 Antiques of an age exceeding 100 years class="page"> 31 . 10 . 88 Official Journal of the European Communities 665 CHAPTER 98 COMPLETE INDUSTRIAL PLANT EXPORTED IN ACCORDANCE WITH COMMISSION REGULATION (EEC) No 518/79 Note Commission Regulation (EEC) No 518/79 of 19 March 1979 (') set up a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and in the statistics of trade between Member States. To make use of this procedure, the parties responsible for supplying statistical information must have obtained the necessary prior authorization from the competent department, as listed in the following table. Member State Name and address of the competent department Belgium Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Nationaal Instituut voor de Statistiek Leuvenseweg 44 B - 1000 Brussel Denmark Direktoratet for ToldvÃ ¦senet Amaliegade 44 DK - 1256 KÃ ¸benhavn K Germany (FR) Statistisches Bundesamt Gruppe VI C  AuÃ ²enhandel Gustav-Stresemann-Ring 11 Postfach 5528 D - 6200 Wiesbaden 1 EÃ »Ã »Ã ¬Ã ´Ã ± EÃ ¸viÃ ºÃ ® Ã £Ã Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® YÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  EÃ »Ã »Ã ¬Ã ´Ã ¿Ã  (Ã Ã £Ã ¥Ã ) OÃ ´Ã Ã  Ã Ã Ã ºÃ ¿Ã Ã Ã ³Ã ¿Ã 14-16 GR - AÃ ¸Ã ®Ã ½Ã ± Spain Direction general de aduanas e impuestos especiales Subdireccion general de planificaciÃ ³n informÃ ¡tica aduanera C/Guzman el Bueno, 137 E - 28071 Madrid France Direction generate des douanes et droits indirects Division de la statistique et de l'informatique Bureau C 1 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 Italy Ministero delle finanze Direzione generate delle dogane e delle imposte indirette I - 00100 Roma-EUR Ireland Central Statistics Office Earlsfort Terrace IRL ¢ Dublin 2 Office of the Revenue Commissioners Dublin Castle IRL - Dublin 2 Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Inspecteur des Invoerrechten en Accijnzen, in wiens ambtsgebied belanghebbende woont of is gevestigd Luxembourg Netherlands Portugal United Kingdom DirecÃ §Ã £o-Geral das Alfandegas DirecÃ §Ã £o de ServiÃ §os de Nomenclatura  Politico Pautal Origens e RelaÃ §Ã µes Externas  Rua da Alfandega, 2 P - 1194 Lisboa CODEX The Controller HM Customs and Excise Statistical Office Portcullis House 27 Victoria Avenue UK - Southend-on-Sea SS2 6AL 0 ) OJ No L 69, 20 . 3 . 1979, p. 10 . 666 Official Journal of the European Communities 31 . 10 . 88 CN codes Description Component parts of complete industrial plant : 9880 63 00 to 9889 63 10 - Classified in Chapter 63 9880 68 00 to 9889 68 15 - Classified in Chapter 68 9880 69 00 to 9889 69 14 - Classified in Chapter 69 9880 70 00 to 9889 70 20 - Classified in Chapter 70 9880 72 00 to 9889 72 29 " Classified in Chapter 72 (excluding goods listed in Community (ECSC)) Annex I to the Treaty establishing the European Coal and Steel 9880 73 00 to 9889 73 26 " Classified in Chapter 73 (excluding goods listed in Community (ECSC)) Annex I to the Treaty establishing the European Coal and Steel 9880 76 00 to 9889 76 16 - Classified in Chapter 76 9880 82 00 to 9889 82 15 - Classified in Chapter 82 9880 84 00 to 9889 84 85 - Classified in Chapter 84 9880 85 00 to 9889 85 48 - Classified in Chapter 85 9880 86 00 to 9889 86 09 - Classified in Chapter 86 9880 87 00 to 9889 87 16 - Classified in Chapter 87 9880 90 00 to 9889 90 33 - Classified in Chapter 90 9880 94 00 to 9889 94 06 - Classified in Chapter 94 9880 99 00 to 9889 99 00 - Not included in the chapters within which they fall ¢ 31 . 10 . 88 Official Journal of the European Communities 667 ANNEX HEADINGS OR SUBHEADINGS OF WHICH ONLY PART IS COVERED BY A GATT CONCESSION OR IN WHICH DIFFERENT CONCESSIONS HAVE BEEN GRANTED CN code Description of goods Rate of duty conventional % 0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  Frozen : ex 0306 1 1 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) :  Crawfish tails 25  Not frozen : ex 0306 21 00   Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) :  Crawfish tails 25 0406 Cheese and curd : 0406 90  Other cheese : 0406 90 11   For processing C 1 ) :  Of a free-at-frontier value of not less than 175,30 Ecu (2) per 100 kg net 12,09 Ecu/ 1 00 kg/net (3)   Other : ex 0406 90 13    Emmentaler :  Of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months ( ! )  Whole cheeses (4) of a free-at-frontier value per 100 kg net weight of :  Not less than 141,45 ECU, but less than 171,37 ECU (5) (6) 24,18 Ecu/ 1 00 kg/net - Not less than 171,37 ECU (*) 9,07 Ecu/ 1 00 kg/net (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) The value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Cheddar in the Community . Such adjustment shall be based on an increase or reduction equal to that of the threshold price for Cheddar within the Community . (3) Within the limits of an annual tariff quota of 3 500 tonnes to be granted by the competent Community authorities . (4) The expression 'whole cheeses' shall be taken to apply to whole cheeses of the following weights :  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergk&amp;se : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg. (5 ) The Community reserves the right to apply value limits lower than those specified ip the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of 14 ECU in the minimum value for any upward or downward movement of 1 ECU per 100 kg of the common target price for milk in the Community . (6) The Community reserves the right to reduce customs duties autonomously from 24,18 ECU to 18,13 ECU subject to an increase of 6,05 ECU in the value limits . 668 Official Journal of the European Communities 31 . 10 . 88 CN code Description of goods Rate of duty conventional % ex 0406 90 13 (contd)  Pieces packed in vacuum or inert gas :  With rind on at least one side, of a net weight :  Of not less than 1 kg, but less than 5 kg and of a free-at-frontier value of not less than 165,63 ECU but less than 205,52 ECU per 100 kg net weight ( OC2) 24,18 Ecu/ 1 00 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than 205,52 ECU per 100 kg net weight (excluding BergkÃ ¤se) (') 9,07 Ecu/ 1 00 kg/net  Other, of a net weight of less than 450 grams and of a free-at-frontier value of not less than 229,70 ECU per 100 kg net weight (other than BergkÃ ¤se) (') (3) 9,07 Ecu/ 1 00 kg/net ex 0406 90 15    GruyÃ ¨re, Sbrinz :  Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (4) :  Whole cheeses (5) of a free-at-frontier value per 100 kg net weight of : - Not less than 141,45 ECU, but less than 171,37 ECU ( ») (2) 24,18 Ecu/ 100 kg/net - Not less than 171,37 ECU ( ») 9,07 Ecu/ 1 00 kg/net  Pieces packed in vacuum or in inert gas :  With rind on at least one side, of a net weight : ,  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 165,63 ECU but less than 205,52 ECU per 100 kg net weight (') (2) 24,18 Ecu/ 100 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than 205,52 ECU per 100 kg net weight (') 9,07 Ecu/ 1 00 kg/net  Other, of a net weight of less than 450 grams and of a free-at-frontier value of not less than 229,70 ECU per 100 kg net weight (0 (3) 9,07 Ecu/ 1 00 kg/net ex 0406 90 17    BergkÃ ¤se and Appenzell :  Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (4) :  Whole cheeses (5) of a free-at-frontier value per 100 kg net weight of :  Not less than 141,45 ECU, but less than 171,37 ECU (excluding Appenzell) (') (2) 24,18 Ecu/ 1 00 kg/net (') The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of 14 ECU in the minimum value for any upward or downward movement of 1 ECU per 100 kg of the common target price for milk in the Community. (2 ) The Community reserves the right to reduce customs duties autonomously from 24,18 ECU to 18,13 ECU subject to an increase of 6,05 ECU in the value limits . (3) Vacuum-packed pieces of a net weight of not more than 450 grams qualify for the concession only if their packings bear at least the following particulars :  description of the cheese,  fat content,  packer responsible,  country of manufacture . (4) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (5) The expression 'whole cheeses' shall be taken to apply to whole cheeses of the following weights :  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyere and Sbrinz : not less than 20 kg but not more than 45 kg,  BergkÃ ¢se : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg . 31 . 10 . 88 Official Journal of the European Communities 669 CN code Description of goods Rate of duty conventional % ex 0406 90 17 (cont'd)  Not less than 171,37 ECU (excluding BergkÃ ¤se) (&gt;)  Pieces packed in vacuum or in inert gas :  With a rind at least on one side, of a net weight : 9,07 Ecu/ 1 00 kg/net  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than 165,63 ECU but less than 205,52 ECU per 100 kg net weight (excluding Appenzell) ( l ) (2) 24,18 Ecu/ 1 00 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than 205,52 ECU per 100 kg net weight (excluding BergkÃ ¤se) ( · ) 9,07 Ecu/ 1 00 kg/net  Other, of a net weight of less than 450 grams and a free-at-frontier value of not less than 229,70 ECU per 100 kg net weight (other than BergkÃ ¤se) i 1 ) (3) 9,07 Ecu/ 1 00 kg/net ex 0406 90 21    Cheddar :  Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more) of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months and of a free-at-frontier value of not less than 199,48 ECU (4) per 100 kg net (5) 12,09 Ecu/ 1 00 kg/net (*) 0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption :  Other : « 051191   Products of fish or crustaceans, molluscs and other aquatic invertebrates ; dead animals of Chapter 3 : ex 0511 91 90    Other :  Fish roes ; salted cod roe for use as bait and aquatic invertebrates other than crustaceans and molluscs Free 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices : 0910 10 00  Ginger :  In the form of whole roots, pieces or slices :  For the industrial manufacture of essential oils or resinoide (5) Free - Other 17  Other Free (') The Community reserves the right to apply value limits lower than those specified in the text of the concessions . With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community . Such adjustment shall be based on an increase or reduction of 14 ECU in the minimum value for any upward or downward movement of 1 ECU per 100 kg of the common target price for milk in the Community . (2) The Community reserves the right to reduce customs duties autonomously from 24,18 ECU to 18,13 ECU subject to an increase of 6,05 ECU in the value limits . (3) Vacuum-packed pieces of a net weight of not more than 450 grams qualify for the concession only if their packings bear at least the following particulars :  description of the cheese, - fat content,  packer responsible,  country of manufacture . (4) The value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Cheddar in the Community. Such adjustment shall be based on an increase or reduction equal to that of the threshold price for Cheddar within the Community. (s) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (6) Within the limits of an annual tariff quota of 9 000 tonnes to be granted by the competent Community authorities . 670 Official Journal of the European Communities 31 . 10 . 88 CN code Description of goods Rate of duty conventional % 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots of tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 10 00  Flour and meal of the dried leguminous vegetables of heading No 0713 :  Of peas, beans or lentils 12 1302 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products : 1302 20  Pectic substances, pectinates and pectates : ex 1302 20 10 - - Dry :  Apple pectin 24 1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example kapok, vegetable hair and eel grass), whether or not put up as layer with or without supporting material : 1402 10 00  Kapok :  Raw Free  Other :  Put up as a layer with supporting material 1,5  Other 1 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified : 1504 10  Fish liver oils and their fractions : 1504 10 $0   Other :  Of halibut Free  Of other fish 6 1512 Sunflower seed, safflower or cotton-seed oil and their fractions, whether or not refined, but not chemically modified :  Sunflower seed or safflower oil and their fractions : 1512 11   Crude oil : ex 1512 11 10    For technical or industrial uses other than manufacture of foodstuffs for human consumption ( · ) :  Sunflower seed oil 5 1512 19   Other : ex 1512 19 10    For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( · ) :  Sunflower seed oil    Other : 8 ex 1512 19 99 _ _ _ _ Safflower oil :  Safflower oil , excluding safflower oil containing 50 % or more by weight of free fatty acids 15 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 671 CN code Description of goods Rate of duty conventional % 1513 Coconut (copra), palm kernel or babassu oil and their fractions, whether or not refined, but not chemically modified :  Palm kernel or babassu oil and their fractions : 1513 29 - - Other :    Other : ex 1513 29 30     For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( · ) :  Babassu oil     Other :      Other : 8 ex 1513 29 99 ______ Babassu :  Babassu oil excluding babassu oil containing 50% or more by weight of free fatty acids 15 1514 Rape, colza or mustard oil and their fractions, whether or not refined, but not chemically modified : 1514 10  Crude oil : ex 1514 10 10   For technical and industrial uses other than the manufacture of foodstuffs for human consumption (') :  Rape oil and colza oil 5 1514 90  Other : ex 1514 90 10   For technical and industrial uses other than the manufacture of foodstuffs for human consumption i 1 ) :  Rape oil and colza oil 8 ex 1514 90 90 - - Other :  Mustard oil , excluding mustard oil containing 50 % or more by weight of free fatty acids 15 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions : 1515 19   Other : ex 1515 19 90    Other :  Linseed oil , excluding linseed oil containing 50 % or more by weight of free fatty acids 15  Maize (corn) oil and its fractions : 1515 29   Other : ex 1515 29 90    Other :  Maize (corn) oil , excluding maize (corn) oil containing more than 50 % or by weight of free fatty acids 15 ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 672 Official Journal of the European Communities 31 . 10 . 88 CN code Description of goods Rate of duty conventional % 1515 50  Sesame oil and its fractions :   Other : - ex 1515 50 99    Other :  Sesame oils , excluding sesame oil containing 50 % or more by weight of free fatty acids 15 1515 90  Other : ex 1515 90 10   Oiticica oils ; myrtle wax and Japan wax ; their fractions ;  Oiticica oils , crude ; their fractions, crude 3  Refined or purified oils , other than Japan wax ; their fractions refined or purified 3   Tobacco-seed oil and its fractions :    Other : ex 1515 90 39     Other : Ã   Tobacco-seed oil , excluding tobacco seed oil containing more than 50 % or more by weight of free fatty acids   Other oils and their fractions :    Crude oils : 15 ex 1515 90 40     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (*) :  Illipe , karite, makore or touloucouna oils 5    Other : ex 1515 90 60 _ _ _ _ For technical or industrial uses other than the manufacture of foodstuffs for human consumption ( l ) :  Illipe, karite, makore or touloucouna oils     Other : 8 ex 1515 90 99      Solid, other ; fluid :  Other oils excluding oils containing 50 % or more by weight of free fatty acids and excluding illipe or capaiba oils 15 1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydro ­ genated, inter-esterified or elaidinized, whether or not refined, but not further prepared : 1516 10  Animal fats and oils and their fractions : ex 1516 10 90   Other :  Fats and oils of fish or marine mammals, hydrogenated 17 1516 20  Vegetable fats and oils and their fractions :   Other : -4 ex 1516 20 99    Other :  Colza, linseed, rape seed, sunflower seed, illipe, karite, makore, touloucouna or babassu oils, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (*) 8 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88 Official Journal of the European Communities 673 CN code Description of goods Rate of duty conventional % ex 1516 20 99 (cont'd)  Ground-nut, cotton seed, soya beans or sunflower seed oils  Other oils, excluding oils containing 50 % or more by weight of free fatty acids and excluding palm kernel, illipe, coconut, colza, rape seed or copaiba oils 15 15 1602 Other prepared or preserved meat, meat offal or blood : 1602 90  Other, including preparations of blood of any animal :  - Other :    Other :     Other : ----- Other :       Of sheep or goats : 1602 90 71        Uncooked; mixtures of cooked meat or offal and uncooked meat or offal :  Of sheep 20 - Of goats 26 1602 90 79        Other :  Of sheep 20  Of goats 26 2008 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : 2008 20  Pineapples :   Not containing added spirit :    Not containing added sugar, in immediate packings of a net content : ex 2008 20 91     Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 2008 30  Citrus fruit :   Not containing added spirit :    Not containing added sugar, in immediate packings of a net content : ex 2008 30 91 _ _ _  Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 2008 50  Apricots :   Not containing added spirit :    Not containing added sugar, in immediate packings of a net content : ex 2008 50 91 _ _ _  Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 674 Official Journal of the European Communities 31 . 10 . 88 CN code Description of goods Rate of duty conventional % 2008 60 - Cherries :  Not containing added spirit :   Not containing added sugar, in immediate packings of a net content :    Of 4,5 kg or more : ex 2008 60 71     Sour cherries (Prunus cerasus) :  Of 4,5 kg but less than 5 kg 23 ex 2008 60 79     Other :  Of 4,5 kg but less than 5 kg 23 2008 70 - Peaches :  Not containing added spirit :   Not containing added sugar, in immediate packings of a net content : ex 2008 70 91 -    Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg ." 23 2008 80 - Strawberries :  Not containing added spirit :   Not containing added sugar, in immediate packings of a net content : ex 2008 80 91    Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg , Others, including mixtures, except those of subheading 2008 19 : 23 2008 92 -  Mixtures :   Not containing added spirit :    Not containing added sugar, in immediate packings of a net content : ex 2008 92 91     Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 2008 99 -  Other :   Not containing added spirit :    Not containing added sugar :     Plums, in immediate packings of a net content : ex 2008 99 71      Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 ex 2008 99 99     Other :  Other fruit in immediate packings of a net content of less than 5 kg . . 23 31 . 10 . 88 Official Journal of the European Communities 675 Rate of duty CN code conventionalDescription of goods % 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 50 Gin and geneva :  Geneva, in containers holding : ex 2208 50 91 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 50 99   2 litres or less :  Of an alcoholic strength of 45,4 % vol or less   More than 2 litres :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl 2208 90 Other :  Other, spirituous beverages in containers holding :   2 litres or less :    Spirits (excluding liqueurs) : _ _ _ _ Distilled from fruit :ex 2208 90 51  Other than brandy made from stone fruit, seed fruit or seed-fruit marc, of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl 4- 10 Ecu/hi ex 2208 90 53      Other : 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 55  Of an alcoholic strength of 45,4 % vol or less _ _ _ _ Liqueurs and other spirituous beverages :  Of an alcoholic strength of 45,4 % vol or less    More than 2 litres : 1,6 Ecu/% vol/hl + 10 Ecu/hi     Spirits (excluding liqueurs) : _ _ _ _ _ Distilled from fruit :ex 2208 90 71  Other than brandy made from stone fruit, seed fruit or seed-fruit marc, of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl ex 2208 90 73      Other : 1,6 Ecu/% vol/hl ex 2208 90 79  Of an alcoholic strength of 45,4 % vol or less     Liqueurs and other spirituous beverages :  Liqueurs of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl ex 2208 90 91  Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding :   2 litres or less :  Of an alcoholic strength of 45,4 % vol or less   More than 2 litres :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 99 1 ,6 Ecu/% vol/hl 676 Official Journal of the European Communities 31 . 10 . 88 Other . CN code Description of goods Rate of duty conventional % 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example bituminous mastics, cutbacks, etc.) :  Bituminous mastics 2,5 0,9 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds ; mixtures and residues containing these products : 2844 10 00  Natural uranium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds (Euratom) :  Natural uranium :  Crude ; waste and scrap (Euratom) -  Worked :  Bars, rods, angles, shapes and sections, wire, sheets and strips (Euratom) . . . Free  Other (Euratom) 1,5  Ferro-uranium ' 4,9  Other (Euratom) - 2844 20  Uranium enriched in U 235 and its compounds ; plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235, plutonium or compounds of these products (Euratom) :   Uranium enriched in U 235 and- its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235 or compounds of these products, of a U 235 content of : 2844 20 11    Less than 20 % by weight :  Ferro-uranium 4,9  Other (Euratom) - 2844 20 19    20 % or more by weight :  Ferro-uranium 4,9  Other (Euratom) -   Plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products : 2844 20 91    Mixtures of uranium and plutonium :  Ferro-uranium 4,9  Other (Euratom) - 2844 2099    Other :  Ferro-uranium 4,9 - Other - 31 . 10 . 88 Official Journal of the European Communities 677 CN code Description of goods Rate of duty conventional % 2844 30  Uranium depleted in U 235 and its compounds ; thorium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uraniums depleted in U 235, thorium or compounds of these products : -  Thorium ; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product : 2844 30 59    Other (Euratom) :  Crude, waste and scrap -  Worked :  Bars, rods, angles, shapes and sections, sheets and strips Free  Other ....' 1,5 2844 3090 -  Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together (Euratom) :  Of thorium or of uranium depleted in U 235 , whether or not mixed together (Euratom), other than thorium salts Free 2844 40 00  Radioactive elements and isotopes and compounds other than those of subheading 2844 10, 2844 20 or 2844 30 ; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds ; radioactive residues :  Uranium derived from uranium 233 and its compounds ; alloys dispersions (including cermets), ceramic products and mixtures and compounds derived from U 233 or compounds of this product :  Ferro-uranium 4,9  Other alloys - - Other :  Artificial radioactive isotopes (Euratom) -  Compounds of artificial radioactive isotopes (Euratom) Free  Inorganic products of a kind used as 'luminophores' activated by radioactive compounds 5,3 - Other Free 2901 Acyclic hydrocarbons :  Unsaturated : 2901 21 00   Ethylene :  For use as power or heating fuels 12  For other purposes i 1 ) Free 2901 22 00   Propane :  For use as power or heating fuels 12  For other purposes ( · ) Free 2901 23 00   Butane (butylene) and isomers thereof : ,  For use as power or heating fuels ' 12  For other purposes (') Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 31 . 10 . 88678 Official Journal of the European Communities CN code Description of goods Rate of duty conventional % 2901 24 00   Buta-l,3-diene and isoprene :  For use as power or heating fuels 12  For other purposes (') Free 2901 29   Other : - 2901 29 10    Buta-l,2-diene ; 3-methylbuta- 1 ,2-diene :  For use as power or heating fuels 12  For other purposes (') Free 290129 90    Other :  For use as power or heating fuels 12  For other purposes (') Free 2902 Cyclic hydrocarbons : - Cyclanes, cyclenes and cycloterpenes : 2902 11 00   Cyclohexane :  For use as power or heating fuels 8,4  For other purposes (') Free 2902 19   Other : 2902 19 90    Other :  For use as power or heating fuels 8,4  For other purposes (') Free 3706 Cinematographic film, exposed and developed, whether or not incorporating sound track or consisting only of sound track : 3706 10  Of a width of 35 mm or more : 3706 10 10   Consisting only of sound track :  Negatives and intermediate positives » Free  Other positives 0,91 Ecu/ 1 00 m 3706 90 - Other : 3706 90 10   Consisting only of sound track : *  Negatives and intermediate positives Free  Other positives 0,91 Ecu/ 1 00 m 5111 Woven fabrics of carded wool or of carded fine animal hair :  Containing 85 % or more by weight of wool or fine animal hair : 5111 1100   Of a weight not exceeding 300 g/m2 :  Loden fabrics (2) :  Of a value of 2,50 ECU or more per m2 13 (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) 'Loden fabrics' means plain-weave fabrics weighing not less than 250 but not more than 450 g/m2 , fulled, single-coloured or with mixed or mottled yarns, made from single yarns of carded wool mixed with fine animal hair ; the fabrics may also contain coarse or man-made fibres . The fibres are laid or oriented in the same direction by a surface treatment which renders the fabrics waterproof. 31 . 10 . 88 679Official Journal of the European Communities CN code Description of goods Rate of duty conventional % 5111 1100 (cont'd)  Other  Other fabrics : 14  Of woollen yarn, of a value of 2,50 ECU or more per m2 13  Other 16 5111 19   Other : 5111 19 10    Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 :  Loden fabrics i 1 ) : '  Of a value of 2,50 ECU or more per m2 13  Other 14  Other fabrics :  Of woollen yarn, of a value of 250 ECU or more per m2 13  Other 16 5111 19 90    Of a weight exceeding 450 g/m2 :  Of woollen yam, of a value of 250 ECU or more per m2 13  Other 16 5112 Woven fabrics of combed wool or of combed fine animal hair :  containing at least 85 % in weight of wool or of fine animal hair : 51121100   Of a weight not exceeding 200 g/m2 :  Of combed yarn, of a value of 3 ECU or more per m2 13  Other : 16 5112 19   Other : 5112 19 10    Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 :  Of a combed yarn, of a value of 3 ECU or more per m2 13  Other 16 5112 19 90    Of a weight exceeding 375 g/m2 :  Of combed yarn, of a value of 3 ECU or more per m2 13  Other 16 5907 00 00 ' Textile fabrics otherwise impregnated, coated or covered ; painted canvas being theatrical scenery, studio back cloths or the like :  Oil cloth and other textile fabrics coated with preparations with a basis of drying oil . . . 5,1  Other 4,9 (') 'Loden fabrics' means plain-weave fabrics weighing not less than 250 but not more than 450 g/m2 , fulled , single-coloured or with mixed or mottled yarns, made from single yarns of carded wool mixed with fine animal hair; the fabrics may also contain coarse or man-made fibres . The fibres are laid or oriented in the same direction by a surface treatment which renders the fabrics waterproof. 680 Official Journal of the European Communities 31 . 10 . 88 CN code Description of goods Rate of duty conventional % 6405 Other footwear : 6405 90 - Other : ex 6405 90 10   With outer soles of rubber, plastics leather or composition leather :  With outer soles of leather or composition leather 20 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, and blades therefor : I 8211 10 00  Sets of assorted articles :  Knives, other than those with stainless steel blades 17  Other : 821191 -  Table knives having fixed blades : 8211 91 90 -   Other :  Knives other than those with stainless steel blades 17 8211 92   Other knives having fixed blades : 821192 90    Other :  Knives other than those with stainless steel blades 17 8211 93   Knives having other than fixed blades, including folding pruning knives : 821193 90    Other :  Knives, other than those with stainless steel blades 17 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 840810  Marine propulsion engines :   For sea-going vessels of heading Nos 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 00 1 0 ( 1 ) free C ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions .